



Exhibit 10.4
EXECUTION VERSION
AMENDMENT NO. 2 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND
AMENDMENT TO U.S. SECURITY AGREEMENT
dated as of April 15, 2019
among
NOVELIS INC., as Canadian Borrower,
NOVELIS CORPORATION as a U.S. Borrower,
THE OTHER U.S. SUBSIDIARIES OF CANADIAN BORROWER
PARTY HERETO AS U.S. BORROWERS, NOVELIS UK LTD, as a U.K. Borrower, NOVELIS AG,
as a Swiss Borrower,
NOVELIS DEUTSCHLAND GMBH,
as a German Borrower, AV METALS INC.,
THE OTHER GUARANTORS PARTY HERETO,
THE THIRD PARTY SECURITY PROVIDER,
THE LENDERS PARTY HERETO,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent, and U.S. Swingline Lender,
WELLS FARGO BANK, N.A. (LONDON BRANCH), as European Swingline Lender, and
THE ISSUING BANKS PARTY THERETO.
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CITIBANK, N.A.,
DEUTSCHE BANK SECURITIES INC., and
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents.
____________________________________________________________________ WELLS FARGO
BANK, NATIONAL ASSOCIATION,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CITIBANK, N.A.,
DEUTSCHE BANK SECURITIES INC., and JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookmanagers.


1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 1 -


 
 
This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT AND AMENDMENT TO U.S. SECURITY AGREEMENT (this
“Amendment”), dated as of April 15, 2019, is entered into among NOVELIS INC., a
corporation amalgamated under the Canada Business Corporations Act and having
its corporate office at Two Alliance Center, 3560 Lenox Road, Suite 2000,
Atlanta, GA 30326, USA (the “Canadian Borrower”), NOVELIS CORPORATION, as a U.S.
borrower, the other U.S. borrowers party thereto (collectively, the “U.S.
Borrowers”), NOVELIS UK LTD, as a U.K. borrower (“Novelis UK”), NOVELIS AG, as a
Swiss borrower (“Novelis AG”), NOVELIS DEUTSCHLAND GMBH, as a German borrower
(“Novelis Deutschland”), AV METALS
INC., a corporation formed under the Canada Business Corporations Act
(“Holdings”), the other
LOAN PARTIES (as defined in the Amended Credit Agreement referred to below),
NOVELIS
ITALIA S.P.A. (the “Third Party Security Provider”), the LENDERS party hereto,
each ISSUING BANK party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, and together with its successors in such
capacity, “Administrative Agent”), as collateral agent (in such capacity, and
together with its successors in such capacity, “Collateral Agent”), and as U.S.
swingline lender (in such capacity, and together with its successors in such
capacity, “U.S. Swingline Lender”), and WELLS FARGO BANK, N.A. (LONDON BRANCH),
as European swingline lender (in such capacity, and together with its successors
in such capacity, “European Swingline Lender”).
RECITALS
WHEREAS, the Borrowers, Holdings, the other Loan Parties, the Administrative
Agent, the Collateral Agent, the U.S. Swingline Lender, the European Swingline
Lender, the Issuing Banks, the lenders party thereto immediately prior to the
Amendment Effective Date (as defined below) (the “Existing Lenders”), and the
other parties from time to time party thereto, entered into that certain Second
Amended and Restated Credit Agreement, dated as of October 6, 2014 (the
“Existing Credit Agreement”, and the Existing Credit Agreement, as amended,
supplemented, restated or otherwise modified prior to the date hereof, the
“Credit Agreement”, and as amended by this Amendment, the “Amended Credit
Agreement”);
WHEREAS, the Third Party Security Provider has pledged certain assets to
secure the Secured Obligations of the Loan Parties;
WHEREAS, the Canadian Borrower has requested that the Credit Agreement be
amended as herein set forth in order to, among other things, (i) provide for
$500,000,000 of incremental commitments that shall be effective as of the
Amendment Effective Date, with such commitments becoming available upon the
earlier to occur of the Aleris Acquisition Closing Date and the date that is 6
months after the Amendment Effective Date, subject to the satisfaction of
certain conditions set forth herein, (ii) permit the Aleris Acquisition, the
Permitted Reorganization, and the Permitted Aleris Foreign Subsidiary Transfers,
and (iii) extend the maturity date of the Credit Agreement from September 14,
2022 to five years after the Amendment Effective Date;


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 2 -


WHEREAS, the U.S. Borrowers and the other Guarantors party to the U.S. Security
Agreement (collectively, the “Reaffirming Parties”, and each, a “Reaffirming
Party”) have entered into or joined the U.S. Security Agreement in order to
induce the Lenders to make Loans, and each Reaffirming Party desires to reaffirm
the security interest granted pursuant to the U.S. Security Agreement;
WHEREAS, the Loan Parties hereby request that the Existing Aleris Issuing
Banks (as defined below), agree to become Issuing Banks hereunder in respect of
Existing Aleris Letters of Credit as more fully set forth herein and in the
Amended Credit Agreement;
WHEREAS, the Reaffirming Parties expect to realize, or have realized,
substantial direct and indirect benefits as a result of this Amendment becoming
effective and the consummation of the transactions contemplated hereby; and
WHEREAS, the Borrowers, Holdings, the other Loan Parties, the Administrative
Agent, the Collateral Agent, the U.S. Swingline Lender, the European Swingline
Lender, each Existing Lender party hereto, and each other bank or financial
institution signatory hereto as a lender and listed on Annex I hereto (the “New
Lenders” and, collectively with the Existing Lenders party hereto, the
“Lenders”), and each Issuing Bank, have agreed to amend the Credit Agreement on
the terms and subject to the conditions herein provided.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
and obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
Section 1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Amended Credit
Agreement.
Section 2. Revolving Commitments; Lenders; Issuing Banks.
(a)    Subject to the terms and conditions set forth herein, effective as of the
Amendment Effective Date, immediately prior to giving effect to Sections 4 and
5:
(i)    the Revolving Commitment of each Existing Lender under the Credit
Agreement shall be adjusted as necessary such that the Revolving Commitment (for
the avoidance of doubt, without regard to the Specified Incremental Commitment)
of such Existing Lender and of each New Lender under the Amended Credit
Agreement shall be as set forth on Annex I hereto under the heading “Revolving
Commitment”;
(ii)    each of the Lenders party hereto hereby waives advance notice of any
termination or reduction (including in accordance with Section 11.02(d) of the
Credit Agreement) of its Revolving Commitment in connection therewith; provided
that notice thereof is provided on or prior to the Amendment Effective Date;


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 3 -


(iii)    the Revolving Exposure and other exposures under or in connection with
the Revolving Commitments of each Existing Lender (as in effect immediately
prior to giving effect to this Amendment) shall, as of the Amendment Effective
Date, automatically be reallocated and assigned (including in accordance with
Section 11.02(d) of the Credit Agreement) from the Existing Lenders to and among
the Lenders (including, for avoidance of doubt, the New Lenders), and settled by
the Administrative Agent, the Lenders, and the Existing Lenders that are not
Lenders party to this Amendment as necessary, in each case in accordance with
each such Person’s adjusted shares of such commitments (including, in the case
of the Existing Lenders that are not Lenders party to this Amendment, the
payment of its Revolving Percentage (as in effect immediately prior to giving
effect to this Amendment) of the outstanding principal amount of the Loans, and
all accrued and unpaid interest and fees in connection therewith); and
(iv)    after giving effect to the foregoing, the “Commitment” and the
“Revolving Commitment” of each Existing Lender that is not a Lender party to
this Amendment shall terminate, and each such Existing Lender shall cease to be
a Lender under the Credit Agreement and the Amended Credit Agreement for all
purposes.
Notwithstanding anything to the contrary in any Loan Document, each Lender party
to this Amendment consents to the non-pro rata payments required to effect the
provisions of this Section 2. This Amendment shall constitute an Assignment and
Assumption for purposes of the Credit Agreement, the Amended Credit Agreement,
and the other Loan Documents.
(b)    Subject to the terms and conditions set forth herein, effective as of the
Amendment Effective Date, concurrently with the effectiveness of the terms of
Section 4 and the amendments described in Section 5:
(i)    Each of Bank of America, N.A., Deutsche Bank AG New York Branch, JPMorgan
Chase Bank, N.A., and J.P. Morgan Europe Limited in their respective capacities
as issuers of letters of credit under the Existing Aleris Credit Agreement
(each, an “Existing Aleris Issuing Bank”), hereby agrees that, on the Aleris
Acquisition Closing Date, automatically upon giving effect to the Aleris
Acquisition, to the extent that such Existing Aleris Issuing Bank is an issuer
of any Existing Aleris Letters of Credit, such Existing Aleris Issuing Bank
hereby agrees that it shall be an Issuing Bank with respect to the Existing
Aleris Letters of Credit for all purposes under the Amended Credit Agreement and
the other Loan Documents, and agrees to be bound by the terms and conditions of
all Loan Documents in such capacity (the Existing Aleris Issuing Banks, in the
capacities set forth in this clause (b)(i), “Aleris Issuing Banks”), and that,
to the extent that the requirements set forth in Section 2.18(f) are satisfied
on the Aleris Acquisition Closing Date, all of such Existing Aleris Issuing
Bank’s Existing Aleris Letters of Credit shall constitute Letters of Credit for
all purposes under the Amended Credit Agreement and the other Loan Documents.
(ii)    Notwithstanding the foregoing, JPMorgan Chase Bank, N.A. and J.P. Morgan
Europe Limited, in their respective capacities as Aleris Issuing Banks, shall be
Issuing Banks solely for purposes of the Existing Aleris Letters of Credit for
which either JPMorgan Chase Bank or N.A. and J.P. Morgan Europe Limited is an
issuer on the Aleris


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 4 -


Acquisition Closing Date, it being understood that neither JPMorgan Chase Bank,
N.A. nor J.P. Morgan
Europe Limited shall extend, renew, amend, increase or otherwise modify any such
Existing Aleris Letter of Credit, and no Loan Party shall be permitted to
request the same, and that upon the termination, cancellation or replacement of
all Existing Aleris Letters of Credit issued by such Aleris Issuing Bank,
JPMorgan Chase Bank, N.A. and J.P. Morgan Europe Limited shall cease to be
Aleris Issuing Banks for all purposes hereof other than as it relates to any
expense reimbursement, fees and indemnification provisions applicable to Issuing
Banks that survive the resignation of an Issuing Bank under the Loan Documents.
(iii)    Each Loan Party and each Agent, Lender and Issuing Bank party to this
Amendment hereby consents to the terms of this clause (b).
(iv)    The Loan Parties, JPMorgan Chase Bank, N.A. and J.P. Morgan Europe
Limited hereby agree to execute and deliver all such documentation and other
agreements as are reasonably requested by the Administrative Agent or any
Issuing Bank (including any Aleris Issuing Bank) to evidence the terms of this
clause (b) and/or any release or termination effected pursuant to this clause
(b).
Section 3. Lender Agreements.
(a)    Each of the Lenders:
(i)    confirms that it has received a copy of the Credit Agreement the Amended
Credit Agreement, and the other Loan Documents, together with copies of such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Amendment;
(ii)    agrees that it will, independently and without reliance upon any Agent,
any Issuing Bank or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement or the
Amended Credit Agreement;
(iii)    appoints and authorizes each Agent to take such action as agent on its
behalf and to exercise such powers under the Credit Agreement, the Amended
Credit Agreement and the other Loan Documents as are delegated to such Agent by
the terms hereof and thereof, together with such powers as are reasonably
incidental thereto;
(iv)    agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement or the Amended Credit
Agreement are required to be performed by it as a Lender; and
(v)    authorizes the Administrative Agent and the Collateral Agent, without the
further consent of any other Person, to negotiate, execute and deliver an
amendment to, or an amendment and restatement of, the Intercreditor Agreement,
to give effect to each step of the Permitted Reorganization or to conform
defined terms in the Intercreditor Agreement to defined terms in, and Secured
Obligations under, the Amended Credit Agreement.


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 5 -


(b)    Each New Lender acknowledges and agrees that, upon its execution of this
Amendment and upon the assignments effected pursuant to Section 2, such New
Lender shall become a “Lender” under, and for all purposes of, the Credit
Agreement, the Amended Credit Agreement and the other Loan Documents, and shall
be subject to and bound by the terms hereof and thereof, and shall perform all
the obligations of and shall have all rights of a Lender hereunder and
thereunder.
(c)    The Loan Parties, the Agents, the Lenders, the U.S. Swingline Lender, the
European Swingline Lender, and the Issuing Banks each, by their execution and
delivery of this Amendment and in reliance upon the representations and
warranties in this Section 3, consents to each New Lender becoming a “Lender”
pursuant to Section 2 under, and for all purposes of, the Credit Agreement, the
Amended Credit Agreement, and the other Loan Documents.
(d)    By its execution of this Amendment, each New Lender represents and
warrants that it meets all the requirements to be an assignee under Section
11.04 of the Credit Agreement (subject to such consents, if any, as may be
required thereunder).
(e)    For each Lender, delivered herewith to the Designated Company and the
Administrative Agent are such forms, certificates or other evidence with respect
to Tax withholding matters as such Lender may be required to deliver to the
Designated Company and the Administrative Agent pursuant to Section 2.15 of the
Credit Agreement, and a certification as to whether such Lender is or is not a
Swiss Qualifying Bank.
(f)    Each Lender hereby expressly consents to, ratifies (genehmigt) and
confirms the declarations and acts made by the Collateral Agent on behalf of and
in the name of the Assignee as Future Pledgee (as defined in the relevant German
Security Agreement) in the German Security Agreements. Each Lender confirms that
it is aware of the contents of the German Security Agreements.
Section 4. Specified Incremental Commitments.
(a)    On the Amendment Effective Date (as defined below), concurrently with the
effectiveness of the amendments described in Section 5, in addition to its
Revolving Commitment, each Lender hereby commits under the Amended Credit
Agreement to provide its respective commitment as set forth on Annex I hereto
under the heading “Specified Incremental Commitment”, in an aggregate amount for
all such Lenders as of the Amendment Effective Date equal to $500,000,000 (the
“Specified Incremental Commitments”); provided that if the Specified Incremental
Commitment Availability Date does not occur on or prior to the date that is 6
months after the Amendment No. 2 Effective Date, the Specified Incremental
Commitments shall be deemed to be zero for all purposes under the Loan
Documents.
(b)    The Specified Incremental Commitments shall have the same terms as the
Revolving Commitments; provided that, prior to the Specified Incremental
Commitment Availability Date, (i) no Commitment Fees shall accrue in respect of
the Specified Incremental Commitments, and (ii) the Specified Incremental
Commitments shall not be available for Loans or Letters of Credit.
Section 5. Amendments. Subject to the terms and conditions set forth herein,
effective as of the Amendment Effective Date:


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 6 -


(a)
Amendments to Credit Agreement.

(i)    the Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined) as set forth in the pages of the
Amended Agreement attached as Annex II hereto.
(ii)    Annex I to the Credit Agreement is amended and restated in its entirety
by Annex I attached hereto.
(iii)    Each Schedule to the Credit Agreement is amended and restated in its
entirety by the Schedules attached hereto.
(iv)    Each Exhibit to the Credit Agreement is amended and restated in its
entirety by the Exhibits attached hereto.
(b)
Amendments to U.S. Security Agreement.

(i)    the definition of “Excluded Deposit Accounts” in Section 1.1(c) of the
U.S. Security Agreement is hereby amended by (A) deleting the word “and”
immediately prior to the reference to clause (iv) therein, and (B) adding the
phrase “, and (v) Excluded Factoring Bank Accounts” immediately prior to the
proviso at the end of such definition; and
(ii)    the definition of “Excluded Property” in Section 1.1(c) of the Security
Agreement is hereby amended by: (1) adding the following proviso at the end of
clause (e) thereof:
“; provided, further, that, notwithstanding anything to the contrary in this
clause (e)(ii) or any other provision in any Loan Document, the pledge of or
grant of a security interest in any Equity Interests issued by a Specified
Aleris Subsidiary shall not be subject to the limitations set forth in this
clause (e)(ii) or in any comparable provision in any other Loan Document”,
(2) deleting the “and” at the end of clause (i) thereof, and (3) deleting the
“;” at the end of clause (j) thereof and replacing it with “, and” and adding
the following as clause (k): “(k) Excluded Property (as defined in the Credit
Agreement);”.
(iii)     Section 4.5(a) of the U.S. Security Agreement is hereby amended to
delete
the stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the double-underlined text (indicated
textually in the same manner as the following example: double-underlined) as set
forth in the following paragraph:


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 7 -


Except as expressly permitted by Section 5.13 of the Credit Agreement, it shall
not move any Equipment or Inventory (other than Inventory in transit from a
supplier or vendor to a permitted location or between permitted locations or
Inventory in transit to a customer, and Inventory having Dollar Equivalent fair
market value not in excess of $10,000,000 (15,000,000 in the aggregate for all
Loan PartiesBorrowers and Borrowing Base Guarantors) to any location, other than
(x) any location that is listed in Schedule 3.24 to Amendment No. 2, a Borrowing
Base Certificate or the relevant Schedules to the Perfection Certificate as to
which the steps required by clause (ii) below have been completed or (y) a
Mortgaged Property or a leased property subject to a Landlord Access Agreement,
unless (i) it shall have given the Collateral Agent not less than 3010 days’ (or
such shorter period as may be determined by the Collateral Agent in its sole
discretion) prior written notice (in the form of an Officers’ Certificate) of
its intention so to do, clearly describing such new location and providing such
other information in connection therewith as the Collateral Agent may request
and (ii) to the extent applicable with respect to such new location, such
Pledgor shall have complied with Section 3.4(g); provided that notwithstanding
the foregoing, in no event shall Equipment or Inventory located in the
continental United States be moved to any location outside of the continental
United States except in connection with an Asset Sale expressly permitted by the
Credit Agreement.
Section 6. Conditions Precedent to Effectiveness of this Amendment. This
Amendment shall become effective as of the first date (the “Amendment Effective
Date”) on which each of the following conditions precedent shall have been
satisfied, or duly waived by the Lenders:
(a) Certain Documents. The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent and
each of the Lenders:
(i)     Loan Documents. Executed counterparts of each of the following,
properly executed by a Responsible Officer of each applicable signing Person or
by an authorized signatory appointed in an instrument signed by a governing body
or Responsible Officer of such Person:
(A)    this Amendment, duly executed by each of the Loan
Parties, the Third Party Security Provider, the Lenders, the Issuing Banks, the
Administrative Agent, the Collateral Agent, and Swingline Lenders;
(B)    a Borrowing Base Certificate, dated the Amendment Effective Date and
certifying the Borrowing Base as of March 31, 2019 (after giving effect to this
Amendment);
(C)    an Additional Secured Debt (as defined in the Intercreditor Agreement)
designation certificate executed by the Designated Company in respect of the
Specified Incremental Commitments, which certificate shall also be delivered to
the other parties to the Intercreditor Agreement;
(D)    to the extent applicable, a Note executed by each applicable Borrower in
favor of each Lender that has requested a Note prior to the Amendment Effective
Date;


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 8 -


(E)    such amendments to, amendments and restatements of, confirmations or
reaffirmations of, and/or supplements to, existing Security Documents and other
Loan Documents, such additional Security Documents, Loan Documents and other
filings, renewals of filings, searches and actions, in each case as the
Administrative Agent or the Collateral Agent may require in connection with this
Amendment, each in form and substance reasonably satisfactory to the
Administrative Agent; provided that the foregoing shall not be required in
respect of Real Property located in the United States;
(F)    each Lender shall execute and deliver to the Administrative Agent (1) a
Swiss Qualifying Bank representation letter and (2) a UK withholding tax
representation letter, in the case of clauses (1) and (2), in form and substance
reasonably satisfactory to the Administrative Agent; and
(G)    that certain insurance disclosure letter, executed by the Designated
Company, dated as of the Amendment Effective Date, and delivered on the
Amendment Effective Date to the Agents, Issuing Banks and Lenders.
(ii)
Corporate Documents.

(A)    a certificate of the secretary, assistant secretary, managing director
(where applicable) or other director (in the case of Holdings) of each Loan
Party dated the Amendment Effective Date, certifying (1) that attached thereto
is a true and complete copy of each Organizational Document (or its equivalent
including the constitutional documents) of such Loan Party certified (to the
extent customary in the applicable jurisdiction) as of a recent date by the
Secretary of State (or equivalent Governmental Authority) of the jurisdiction of
its organization, (2) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors (or equivalent governing body
or Person) and/or shareholders, as applicable, of such Loan Party authorizing
the execution, delivery and performance of, inter alia, this Amendment, the
Amended Credit Agreement and the other Loan Documents to which such Person is a
party that are required to be executed in connection herewith and, in the case
of the Borrowers, the borrowings under the Amended Credit Agreement, and that
such resolutions, or any other document attached thereto, have not been
modified, rescinded, amended or superseded and are in full force and effect, (3)
as to the incumbency and specimen signature of each officer or authorized
signatory executing this Amendment and any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party (together with a
certificate of another officer as to the incumbency and specimen signature of
the secretary, assistant secretary or managing director executing the
certificate in this clause (A), and other customary evidence of incumbency) and
(4) that the borrowing, guarantee, or granting of Liens with respect to the
Loans or any of the other Secured Obligations would not cause any borrowing,
guarantee, security or similar limit binding on any Loan Party to be exceeded;


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 9 -


(B)    a certificate as to the good standing (where applicable, or such other
customary functionally equivalent certificates or abstracts) of each Loan Party
(in so-called “long-form” if available) as of a recent date prior to the
Amendment Effective Date, from the Secretary of State in the state or
jurisdiction of organization of such Loan Party (or other applicable
Governmental Authority);
(C)    if relevant, evidence that each Irish Guarantor has done all that is
necessary to follow the procedures set out in section 82 of the Companies Act
2014 of Ireland in order to enable it to enter into this Amendment and the other
Loan Documents to which such Person is a party that are required to be executed
in connection herewith;
(D)    evidence that each of the Loan Parties are members of the same group of
companies consisting of a holding company and its subsidiaries for the purposes
of Section 7 of the Companies Act 2014 of
Ireland and Section 8 of the Companies Act 2014 of Ireland;
(E)    up-to date certified copy of the constitutional documents
(e.g., for a German GmbH: Handelsregisterauszug, Gesellschaftsvertrag,
Gesellschafterliste) for each German Loan Party; and
(F) such other documents as the Lenders, the Issuing Banks, the Administrative
Agent or the Collateral Agent may reasonably request.
(iii)
Officer’s Certificate. The Administrative Agent shall have received a

certificate, dated the Amendment Effective Date and signed by a Responsible
Officer of the Designated Company, certifying (i) compliance with the conditions
precedent set forth in this Section 6, (ii) that no Default has occurred and is
continuing, and (iii) that each of the representations and warranties made by
any Loan Party set forth in Section 9 below, in ARTICLE III of the Amended
Credit Agreement, or in any other Loan Document are true and correct in all
material respects (or, in the case of any representation or warranty that is
qualified as to materiality, “Material Adverse Effect” or similar language, in
all respects) on and as of the Amendment Effective Date, except to the extent
such representations and warranties expressly related to an earlier date, in
which case such representation and warranty shall have been true and correct in
all material respects (or, in the case of any representation or warranty that is
qualified as to materiality, “Material Adverse Effect” or similar language, in
all respects) as of such earlier date.
(iv)
Solvency Certificate. The Administrative Agent shall have received a

solvency certificate in the form of Exhibit O to the Amended Credit Agreement
(or in such other form as is satisfactory to the Administrative Agent to reflect
applicable legal requirements), dated the Amendment Effective Date and signed by
a senior Financial Officer of each Loan Party or the Designated Company.
(b)    Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the other Agents, the Lenders and the Issuing Banks, (i) a
favorable written opinion of Torys LLP, special counsel for the Loan Parties and
(ii) a favorable written opinion of certain local and


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 10 -


foreign counsel of the Loan Parties in jurisdictions to be specified by the
Administrative Agent (or, in the case of Loan Documents governed by the laws of,
or Persons organized under the laws of, the United Arab Emirates or the Dubai
International Financial Centre, foreign counsel of the Agents), in each case (A)
dated the Amendment Effective Date, (B) addressed to the Agents, the Issuing
Banks and the Lenders and (C) covering such matters relating to the Amendment
and the other Loan Documents delivered on the Amendment Effective Date as the
Administrative Agent shall reasonably request, including, but not limited to,
capacity of each Loan Party to execute, deliver and perform its obligations
under this Amendment, the Amended Credit Agreement and each such Loan Document
to which it is a party and enforceability of this Amendment, the Amended Credit
Agreement and each such Loan Document, each in form and substance reasonably
satisfactory to the Administrative Agent.
(c)    Applicable Law. The Administrative Agent shall be satisfied that
Holdings, the Borrowers and their respective Subsidiaries and the transactions
contemplated by this Amendment that are consummated on the Amendment Effective
Date shall be in full compliance with all material Applicable Law, including
Regulations T, U and X of the Board, and shall have received satisfactory
evidence of such compliance reasonably requested by them.
(d)    Consents. All approvals of Governmental Authorities and third parties
necessary to execute and deliver this Amendment and the other Loan Documents
entered into on the Amendment Effective Date, and to perform all obligations
thereunder, in each case shall have been obtained and shall be in full force and
effect.
(e)    Litigation. There shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
transactions contemplated by this Amendment.
(f)    USA Patriot Act; Beneficial Ownership.
(i)    The Arrangers, the Agents, the Issuing Banks and the Lenders shall have
received, at least five (5) Business Days prior to the Amendment Effective Date,
and shall be satisfied with, all OFAC/PEP searches and customary individual
background checks for the Borrowers and Guarantors, and all other documentation
and other information that may be required by the Arrangers, the Agents, the
Issuing Banks and the Lenders in order to enable compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the Patriot Act and the information described in Section
11.13 of the Amended Credit Agreement.
(ii)    At least five days prior to the Amendment Effective Date, each Loan
Party
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall have delivered to the Administrative Agent a Beneficial
Ownership Certification in relation to such Loan Party. As of the Amendment
Effective Date, the information included in the Beneficial Ownership
Certifications delivered to the Administrative Agent and the Lenders by the Loan
Parties is true and correct in all respects.
(g)    Payment of Interest, Fees, Costs, and Expenses.
(i)    The Arrangers and Administrative Agent shall have received all fees and


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 11 -


other amounts due and payable on or prior to the Amendment Effective Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including the reasonable legal fees and expenses of
Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the Agents, and the
reasonable fees and expenses of any local counsel, foreign counsel, appraisers,
consultants and other advisors) required to be reimbursed or paid by any Loan
Party hereunder or under any other Loan Document.
(ii)    Each Agent, each Lender (including each Existing Lender that is not a
Lender party to this Amendment), and each Issuing Bank shall have received all
accrued and unpaid interest, fees and other amounts owing to such Person as of
the Amendment Effective Date.
(h)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in Section 9, in Article III of the
Amended Credit Agreement, and in each other Loan document are true and correct
in all material respects (or, in the case of any representation or warranty that
is qualified as to materiality, “Material Adverse Effect” or similar language,
in all respects) on and as of the Amendment Effective Date, except to the extent
such representations and warranties expressly related to an earlier date, in
which case such representation and warranty shall have been true and correct in
all material respects (or, in the case of any representation or warranty that is
qualified as to materiality, “Material Adverse Effect” or similar language, in
all respects) as of such earlier date, and the Administrative Agent shall have
received a certificate of a Responsible Officer of the Designated Company,
addressed to the Administrative Agent and dated as of the Amendment Effective
Date, certifying the same.
(i)    No Default or Event of Default. Before and after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing
and the Administrative Agent shall have received a certificate of a Responsible
Officer of the Designated Company, addressed to the Administrative Agent and
dated as of the Amendment Effective Date, certifying the same.
Notwithstanding the foregoing, to the extent that the execution and delivery of
any document or the completion of any task or action is listed on Schedule 5.16
to this Amendment, such item shall not be a condition precedent and shall
instead be subject to Section 5.16 of the Amended Credit Agreement.
Section 7. Conditions Precedent to the Aleris Acquisition Closing Date. The
closing of the Aleris Acquisition and, so long as the Specified Incremental
Commitments shall not have been reduced to zero or terminated by the Companies,
the availability (or continued availability, if the Specified Incremental
Commitment Availability Date occurs prior to such date) of the Specified
Incremental Commitments for Loans and Letters of Credit on and after the Aleris
Acquisition Closing Date shall be subject to the prior or concurrent
satisfaction (or waiver in accordance with the terms of the Amended Credit
Agreement) of each of the conditions precedent set forth in this Section 7.
(a)    Amendment Effective Date. The Amendment Effective Date shall have
occurred.
(b)    Specified Aleris Subsidiaries. To the extent that there are any changes
to the list of Specified Aleris Subsidiaries between the Amendment Effective
Date and the Aleris Acquisition Closing Date, the Administrative Agent shall
have received, at least two weeks prior to the Aleris


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 12 -


Acquisition Closing Date, a certificate signed by a Responsible Officer of the
Designated Company setting forth an updated list of the Specified Aleris
Subsidiaries, which list shall (i) designate entities as “Specified Aleris
Subsidiaries” required to become Borrowers on the Aleris Acquisition Closing
Date, and (ii) list any entities that constitute Specified Aleris Subsidiaries
solely by virtue of clause (b) of the definition of Specified Aleris Subsidiary.
As of the Amendment Effective Date, after giving effect to the Aleris
Acquisition, the Specified Aleris Subsidiaries shall mean the following
Subsidiaries of Aleris (as such list may be supplemented or otherwise modified
from time to time in accordance with the immediately preceding sentence): (v)
Aleris International, Inc., Aleris Rolled Products, Inc., UWA Acquisition Co.,
Name Acquisition Co., Aleris Ohio Management, Inc., International Acquisition
Co., Aleris Rolled Products, LLC, Aleris Rolled Products Sales Corporation, IMCO
Recycling of Ohio, LLC, Nichols Aluminum Alabama LLC, Nichols Aluminum LLC,
Aleris Worldwide, Inc., and Aleris RM, Inc., as U.S. Borrowers, (w) Dutch
Aluminum C.V. and Aleris Aluminum Netherlands B.V., as Dutch Guarantors, (x)
Aleris Aluminum Duffel BVBA, as Belgian Borrower, (y) Aleris Deutschland Holding
GmbH and Aleris Deutschland Vier GmbH Co KG, as German Guarantors, and Aleris
Rolled Products Germany GmbH and Aleris Cast House Germany GmbH as German
Borrowers, and (z) Aleris Switzerland GmbH, as a Swiss Borrower.
(c)    a Note in respect of the Revolving Loans executed by each Borrower
(including the Specified Aleris Subsidiaries) in favor of each Lender that has
requested a Note with respect to its Revolving Loans prior to the Aleris
Acquisition Closing Date; provided that only a pdf copy of such note shall be
required to be delivered to satisfy this clause (c) on the Aleris Acquisition
Closing Date (with originals to be delivered to such Lender promptly following
the Aleris Acquisition Closing Date).
(d)    Corporate Documents. The Administrative Agent shall have received:
(i)    a certificate of the secretary, assistant secretary, managing director
(where
applicable) or other director (in the case of Holdings) of each Loan Party dated
the Aleris Acquisition Closing Date, certifying (1) that attached thereto is a
true and complete copy of each Organizational Document (or its equivalent
including the constitutional documents) of such Loan Party certified (to the
extent customary in the applicable jurisdiction) as of a recent date by the
Secretary of State (or equivalent Governmental Authority) of the jurisdiction of
its organization, (2) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors (or equivalent governing body
or Person) and/or shareholders, as applicable, of such Loan Party authorizing
the execution, delivery and performance of, inter alia, this Amendment, the
Amended Credit Agreement and the other Loan Documents to which such Person is a
party that are required to be executed in connection herewith, and that such
resolutions, or any other document attached thereto, have not been modified,
rescinded, amended or superseded and are in full force and effect, (3) as to the
incumbency and specimen signature of each officer or authorized signatory
executing this Amendment and any Loan Document or any other document delivered
in connection herewith on behalf of such Loan Party (together with a certificate
of another officer as to the incumbency and specimen signature of the secretary,
assistant secretary or managing director executing the certificate in this
clause (i), and other customary evidence of incumbency) and (4) that the
borrowing or guarantee with respect to the Revolving Loans (including the
Specified Incremental Commitments) or any of the other Obligations in connection
therewith would not cause any


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 13 -


borrowing, guarantee, or similar limit binding on any Loan Party to be exceeded,
each in form and substance reasonably satisfactory to the Administrative Agent;
(ii)    a certificate as to the good standing (where applicable, or such other
customary functionally equivalent certificates or abstracts) of each Loan Party
(in so-called
“long-form” if available) as of a recent date prior to the Aleris Acquisition
Closing Date, from the Secretary of State in the state or jurisdiction of
organization of such Loan Party (or other applicable Governmental Authority),
each in form and substance reasonably satisfactory to the Administrative Agent;
(iii)    if relevant, evidence that each Irish Guarantor has done all that is
necessary to follow the procedures set out in section 82 of the Companies Act
2014 of Ireland in order to enable it to enter into this Amendment and the other
Loan Documents to which such Person is a party that are required to be executed
in connection herewith;
(iv)    evidence that each of the Loan Parties are members of the same group of
companies consisting of a holding company and its subsidiaries for the purposes
of Section 7 of the Companies Act 2014 of Ireland and Section 8 of the Companies
Act 2014 of Ireland;
(v)    up-to date certified copy of the constitutional documents (e.g., for a
German GmbH: Handelsregisterauszug, Gesellschaftsvertrag, Gesellschafterliste)
for each German Loan Party; and
(vi)    such other documents as the Lenders or the Administrative Agent may
reasonably request.
(e)    Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Aleris Acquisition Closing Date and signed by an
authorized signatory of the Designated Company, certifying (i) compliance with
the conditions precedent set forth in this Section 7 and the accuracy of the
representations and warranties contained in Section 9, (ii) that no Default has
occurred and is continuing, (iii) that each of the representations and
warranties made by any Loan Party set forth herein, in ARTICLE III of the
Amended Credit Agreement, or in any other Loan Document are true and correct in
all material respects (or, in the case of any representation or warranty that is
qualified as to materiality, “Material Adverse Effect” or similar language, in
all respects) on and as of the Aleris Acquisition Closing Date, except to the
extent such representations and warranties expressly related to an earlier date,
in which case such representation and warranty shall have been true and correct
in all material respects (or, in the case of any representation or warranty that
is qualified as to materiality, “Material Adverse Effect” or similar language,
in all respects) as of such earlier date, and (iv) and certifying that each of
the documents required to be delivered pursuant to clause (j) below have been
delivered to the Administrative Agent on or prior to the Amendment Effective
Date.
(f)    Financial Statements. the Administrative Agent shall have received the
following financial statements and forecasts:
(i)    the consolidated balance sheets and related statements of income,


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 14 -


stockholders’ equity and cash flows of the Designated Company and its Restricted
Subsidiaries (x) as of and for the three most recent fiscal years ended at least
90 days prior to the Aleris Acquisition Closing Date, audited by and accompanied
by the unqualified opinion of PricewaterhouseCoopers, and (y) as of and for each
fiscal quarter ended after the end of the most recently ended fiscal year for
which financial statements have been provided pursuant to clause (x) above and
at least 45 days prior to the Aleris Acquisition Closing Date (which requirement
may be satisfied by providing links to such information on the website of the
U.S. Securities and Exchange Commission, so long as such information complies
with the
requirements of this clause (i));
(ii)    the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Aleris and its subsidiaries (x) as of and
for the three most recent fiscal years ended at least 90 days prior to the
Aleris Acquisition Closing Date, audited by and accompanied by the unqualified
opinion of an independent certified public accounting firm of nationally
recognized standing, and (y) as of and for each fiscal quarter ended after the
end of the most recently ended fiscal year for which financial statements have
been provided pursuant to clause (x) above and at least 45 days prior to the
Aleris Acquisition Closing Date (which requirement may be satisfied by providing
links to such information on the website of the U.S. Securities and Exchange
Commission, so long as such information complies with the
requirements of this clause (ii));
(iii)    the forecasts of financial performance of the Designated Company and
its Restricted Subsidiaries and Aleris and its Subsidiaries covering the period
commencing with the most recent fiscal quarter ended at least 45 days prior to
the Aleris Acquisition Closing Date and ending on the date that is five years
after such date, which forecasts shall have been prepared in good faith by the
Designated Company and its Restricted Subsidiaries and based on assumptions
believed by the Designated Company and its Restricted Subsidiaries to be
reasonable, it being understood that any such forecasts may vary from actual
results and such variations could be material; and
(iv)    pro forma financial statements of the Designated Company and its
Subsidiaries after giving effect to the Aleris Acquisition as of and for the
most recent fiscal year of the Designated Company ended at least 90 days prior
to the Aleris Acquisition Closing Date, and as of and for each fiscal quarter of
the Designated Company ended after the end of such fiscal year and at least 45
days prior to the Aleris Acquisition Closing Date;
(g)    Aleris Indebtedness. The Administrative Agent shall have received
evidence reasonably satisfactory to it that all Indebtedness of Aleris and its
Subsidiaries and other accrued and outstanding obligations in respect thereof
(other than Indebtedness permitted under Section 6.01) has been repaid in full,
all commitments thereunder have been terminated, and all security interests in
connection therewith have been released, or, in the case of each of the
foregoing, will be repaid in full, terminated and released, as applicable,
substantially concurrently with the Aleris Acquisition Closing Date after giving
effect to the application of proceeds thereof.
(h)    Consummation of Aleris Acquisition. On the Aleris Acquisition Closing
Date, the Aleris Acquisition shall be consummated in all material respects in
accordance with the terms described in the Aleris Merger Agreement as in effect
on July 26, 2018, without giving effect to


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 15 -


any amendments thereto or any consents or waivers that, in any such case, are
materially adverse to the Lenders in their capacities as such, without the
consent of the Required Lenders (it being understood that (i) any modification,
amendment, consent or waiver to the definition of “Material Adverse Effect” in
the Aleris Merger Agreement, or which has the effect of modifying, amending or
waiving the representation or condition as to the absence of a Material Adverse
Effect (as defined in the Aleris Merger Agreement) shall be deemed to be
materially adverse to the Lenders, (ii) any decrease in the purchase price
payable under the Aleris Merger Agreement shall not be deemed to be materially
adverse to the Lenders, so long as such decrease does not exceed 10% of the
consideration contemplated to be paid under the Aleris Merger Agreement as of
July 26, 2018 and (iii) any increase in the purchase price contemplated to be
paid under the Aleris Merger Agreement shall not be deemed to be materially
adverse to the Lenders, so long as such increase is funded by additional common
equity contributions to Holdings). For the avoidance of doubt, adjustments to
working capital in accordance with the terms of the Aleris Merger Agreement
shall not constitute an increase or decrease in purchase price for purposes of
this clause (h).
(i)    Joinder of Aleris and Certain of its Subsidiaries to Loan Documents.
Immediately after giving effect to the consummation of the Aleris Acquisition,
Aleris, each Specified Aleris Subsidiary and each direct or indirect Subsidiary
of Aleris that provides a guarantee of the Term Loan Obligations or the
Permitted Short Term Indebtedness on the Aleris Acquisition Closing Date
(subject, in each case, to Section 14 below) shall have executed and delivered:
(i)    Joinder Agreements, and
(ii)    except as permitted by the paragraph immediately following clause (x)
below, Section 5.11 of the Amended Credit Agreement or Section 14 below, shall
have executed and delivered (or caused to be executed and delivered), all other
Loan Documents, certificates (including perfection certificates), opinions and
other closing deliverables consistent with the Loan Documents, certificates,
opinions and other closing deliverables delivered by the Loan Parties (other
than the Aleris and its Subsidiaries) on the Closing Date, the Aleris
Acquisition Closing Date and the Amendment Effective Date, each in form and
substance reasonably satisfactory to the Administrative Agent.
(j)    Permitted Short Term Loan Documents; Revolving Credit Loan Documents. The
Administrative Agent shall have received executed copies of:
(i)    If the Permitted Short Term Indebtedness (or any replacement financing
therefor to the extent permitted under the Amended Credit Agreement) is funded
on the Aleris Acquisition Closing Date, all Permitted Short Term Loan Documents,
certificates and other documents and agreements required to be delivered on the
Aleris Acquisition Closing Date pursuant to the terms of the credit agreement in
respect thereof (or in respect of any replacement financing therefor to the
extent permitted under the Amended Credit Agreement), each of which shall be in
full force and effect, and all conditions precedent to the funding of the
Permitted Short Term Indebtedness shall have been satisfied (or will be
satisfied concurrently with the Aleris Acquisition Closing Date); and
(ii)    the Term Loan Documents entered into on the Aleris Acquisition Closing
Date in connection with the Aleris Incremental Term Loans (as defined in the
Term Loan Credit


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 16 -


Agreement) (together with all certificates and other documents and agreements
required to be delivered on the Aleris Acquisition Closing Date pursuant to the
terms thereof), the terms of which shall, among other things, permit the Aleris
Acquisition, the Permitted Short Term Loan Documents, the terms of this
Amendment, the Permitted Reorganization, the Permitted Reorganization Actions,
and the Permitted Aleris Foreign Subsidiary Transfer (to the extent that such
agreement has not been refinanced or otherwise replaced or repaid in full prior
to such time), and such Term Loan Documents, shall each be in full force and
effect and all conditions precedent to the effectiveness of the amendments set
forth in each of the foregoing shall have been satisfied; provided that, to the
extent that the Term Loan Credit Agreement has been refinanced or otherwise
replaced to the extent not prohibited by the Loan Documents, such refinanced or
replaced Term Loan Credit Agreement (together with all certificates and other
documents and agreements required to be delivered on the Aleris Acquisition
Closing Date pursuant to the terms thereof) shall be delivered to the
Administrative Agent and shall be in full force and effect, and all conditions
precedent to the effectiveness of the terms thereof shall have been satisfied,
and such documents shall, among other things, permit the Aleris Acquisition, the
Permitted Short Term Loan Documents, the terms of this Amendment, the Permitted
Reorganization, the Permitted Reorganization Actions, and the Permitted Aleris
Foreign Subsidiary Transfer.
(k)    Indebtedness and Minority Interests. After giving effect to the Aleris
Acquisition and the other transactions contemplated hereby, no Company shall
have outstanding any Indebtedness or preferred stock other than Indebtedness
permitted under Section 6.01.
(l)    Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the Collateral Agent and the Lenders, (i) a favorable written
opinion of Torys LLP, special counsel for the Loan Parties, (ii) a favorable
written opinion of each local and foreign counsel of the Loan Parties in
jurisdictions to be specified by the Administrative Agent (or, in the case of
Loan Documents governed by the laws of, or Persons organized under the laws of,
the United Arab Emirates or the Dubai International Financial Centre, foreign
counsel of the Agents), in each case (A) dated the Aleris Acquisition Closing
Date, (B) addressed to the Administrative Agent, the Collateral Agent and the
Lenders and (C) covering such matters relating to the Loan Documents and the
transactions contemplated hereby as the Administrative Agent shall reasonably
request, including, but not limited to, capacity of each Loan Party to execute,
deliver and perform its obligations under each Loan Document to which it is a
party and enforceability of each Loan Document, and (iii) to the extent that a
Lender is not authorized to rely on one or more opinions delivered to the Agents
and the Lenders in connection with the Credit Agreement prior to the Amendment
Effective Date, each such Lender shall have received a reliance letter from
counsel in each applicable jurisdiction, which letter shall authorize such
Lender to rely on each such opinion, in the case of clauses (i), (ii) and (iii),
each in form and substance reasonably satisfactory to the Administrative Agent.
(m)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit O to the Amended Credit Agreement
(or in such other form as is satisfactory to the Administrative Agent to reflect
applicable legal requirements), dated the Aleris Acquisition Closing Date and
signed by a senior Financial Officer of each Loan Party or of the Designated
Company.


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 17 -


(n)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in Section 9 hereof, in ARTICLE III
of the Amended Credit Agreement or in any other Loan Document are true and
correct in all material respects (or, in the case of any representation or
warranty that is qualified as to materiality, “Material Adverse Effect” or
similar language, in all respects) on and as of the Closing Date, except to the
extent such representations and warranties expressly related to an earlier date,
in which case such representation and warranty shall have been true and correct
in all material respects (or, in the case of any representation or warranty that
is qualified as to materiality, “Material Adverse Effect” or similar language,
in all respects) as of such earlier date.
(o)    No Default or Event of Default. Before and after giving effect to the
consummation of the Aleris Acquisition and the other transactions in connection
therewith occurring on the Aleris Acquisition Closing Date, no Default or Event
of Default shall have occurred and be continuing.
(p)    Requirements of Law. The Administrative Agent shall be satisfied that
Holdings, and Holdings’ Subsidiaries and the Aleris Acquisition and other
transactions contemplated hereby that are consummated on the Aleris Acquisition
Closing Date shall be in full compliance with all material Requirements of Law,
including Regulations T, U and X of the Board, and shall have received
satisfactory evidence of such compliance reasonably requested by them.
(q)    Consents. All approvals of Governmental Authorities and third parties
necessary to execute and deliver the Loan Documents entered into on the Aleris
Acquisition Closing Date, and to perform all obligations under the Loan
Documents and to consummate the Aleris Acquisition and the transactions
contemplated hereby shall have been obtained and shall be in full force and
effect.
(r)    Litigation. There shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Aleris Acquisition or the other transactions contemplated hereby.
(s)    Payment of Fees, Costs and Expenses. The Administrative Agent shall have
received all fees required to be paid, and all expenses (including the
reasonable fees and expenses of Skadden, Arps, Slate, Meagher & Flom LLP,
special counsel to the Administrative Agent and Collateral Agent, and the
reasonable fees and expenses of any local counsel, foreign counsel, appraisers,
consultants and other advisors) for which invoices have been presented at least
one Business Day prior to the Aleris Acquisition Closing Date, on or before the
Aleris Acquisition Closing Date, in connection with the Aleris Acquisition and
the transactions contemplated hereby.
(t)    USA Patriot Act; Beneficial Ownership.
(i)    The Arrangers, the Agents, the Issuing Banks and the Lenders shall have
received, at least five (5) Business Days prior to the Aleris Acquisition
Closing Date, and shall be satisfied with, all OFAC/PEP searches and customary
individual background checks for the Borrowers and Guarantors (including Aleris
and each Subsidiary of Aleris that is required to become a Borrower or a
Guarantor under the Amended Credit Agreement), and all other documentation and
other information that may be required by the Arrangers, the Agents, the Issuing
Banks and the


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 18 -


Lenders in order to enable compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act and the information described in Section 11.13 of the Amended Credit
Agreement.
(ii)    At least five days prior to the Aleris Acquisition Closing Date, each
Loan Party (including Aleris and each Subsidiary of Aleris that is required to
become a Borrower or a
Guarantor under the Amended Credit Agreement) that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered to the
Administrative Agent a Beneficial Ownership Certification in relation to such
Person. As of the Amendment Effective Date, the information included in the
Beneficial Ownership Certifications delivered to the Administrative Agent and
the Lenders by the Loan Parties is true and correct in all respects.
(u)    No Legal Bar. With respect to each Lender, no order, judgment or decree
of any Governmental Authority shall purport to restrain such Lender from making
any Loans to be made by it. No injunction or other restraining order shall have
been issued, shall be pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by this Agreement or the making of Loans hereunder.
(v)    Process Agent. The Administrative Agent shall have received evidence of
the acceptance by the Process Agent of its appointment as such by each Person
acquired by a Loan Party in connection with the Aleris Acquisition and the
transactions contemplated hereby, to the extent such Person becomes a Loan Party
on the Aleris Acquisition Closing Date.
(w)    No Material Adverse Effect. Since March 31, 2018 through the Aleris
Acquisition Closing Date, there has been no event, change, circumstance or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in a Material Adverse Effect on Holdings and its
Subsidiaries, after giving effect to the Aleris Acquisition.
(x)    Borrowing Request. To the extent that any Loans are to be made on the
Aleris Acquisition Closing Date, the Administrative Agent shall have received a
Borrowing Request in accordance with Section 4.02 of the Amended Credit
Agreement.
Notwithstanding anything to the contrary herein, in the Amended Credit Agreement
or in any other Loan Document, if, after the Loan Parties’ use of commercially
reasonable efforts to deliver the items required pursuant to Section 7(i)(ii)
and Section 7(l) (in the case of opinions, to the extent such opinions solely
relate to the documents that the Loan Parties are unable to deliver under
Section 7(i)(ii)), one or more Loan Parties is unable to deliver any such items
(such items, the “Specified Conditions Precedent”) required thereby on or prior
to the Aleris Acquisition Closing Date, then:
(A)    the     Administrative     Borrower     shall     deliver     to     the
Administrative Agent a certificate signed by an authorized officer of the
Administrative Borrower certifying that it has used commercially reasonable
efforts to satisfy the Specified Conditions Precedent, and that it was unable to
do so on or prior to the Aleris Acquisition Closing Date, which certificate
shall be in form and substance satisfactory to the Administrative Agent and


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 19 -


shall include (i) a detailed list of all Specified Conditions Precedent that the
Loan Parties were unable to satisfy, and shall certify that the Loan Parties
shall satisfy such items no later than the date that is 60 days after the Aleris
Acquisition Closing Date (or such later date agreed by the Administrative
Agent), and (ii) a list of all Aleris Borrowers that have satisfied the Aleris
Deemed Borrowing Base Collateral Conditions applicable to such Aleris Borrower
on or prior to the Aleris Acquisition Closing Date, and certifying that for each
listed Aleris Borrower, the Collateral Agent, on behalf of the Secured Parties,
has a valid, perfected First Priority Lien on the Accounts and Inventory of such
Aleris Borrower; and
(B)    upon the Administrative Agent’s receipt and written approval of the
certificate described in clause (A) above, the items described in such
certificate shall not constitute a condition precedent to the Aleris Acquisition
Closing Date, but shall instead constitute postclosing obligations to be
completed within the time period set forth in such certificate;
provided that (1) the perfection of a security interest in Collateral with
respect to which a Lien may be perfected by the filing of financing statements
under the UCC or equivalent filing system in a non-U.S. jurisdiction, shall be
required to occur no later than 2 Business Days after the Aleris Acquisition
Closing Date, (2) the perfection of a security interest in Collateral with
respect to which a Lien may be perfected by filing short form security
agreements or other filings with the applicable Intellectual Property filing
office in the applicable jurisdiction, shall be required to occur no later than
5 Business Days after the Aleris Acquisition Closing Date, and (3) to the extent
that new security documents are not entered into to replace existing security
documents in connection with the Aleris Acquisition, on the Aleris Acquisition
Closing Date, each Loan Party shall, if requested by the Administrative Agent,
execute and deliver to the Administrative Agent a confirmation or reaffirmation
of the Guarantees, Foreign Guarantees and Security Documents to which such Loan
Party is a party immediately prior to giving effect to the Aleris Acquisition
Closing Date.
Each Lender, by becoming a party to the Amended Credit Agreement on the
Amendment Effective Date, or thereafter by executing an Assignment and
Assumption, expressly consents to the terms of the immediately preceding
sentence and directs the Administrative Agent to accept the certificate
described in the immediately preceding sentence on or prior to the Aleris
Acquisition Closing Date in lieu of satisfying the Specified Conditions
Precedent on the Aleris Acquisition Closing Date, but subject to (i) the
sentence immediately below and to the postclosing periods set forth in such
letter and (ii) such letter being in form and substance reasonably satisfactory
to the Administrative Agent.
For the avoidance of doubt, notwithstanding anything herein or in any other Loan
Document to the contrary, with respect to each Aleris Borrower, the Aleris
Deemed Borrowing Base Collateral Conditions applicable to such Aleris Borrower
shall be deemed not to be satisfied at any time that the Collateral Agent, on
behalf of the Secured Parties, does not have a valid, perfected First Priority
Lien on the Accounts and Inventory of such Aleris Borrower.
The delivery of a Borrowing Request (if any, in connection with the Aleris
Acquisition Closing Date) shall constitute a representation and warranty by the
Person delivering such Borrowing


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 20 -


Request and each other Loan Party that on the Aleris Acquisition Closing Date
(both immediately before and after giving effect to each Credit Extension on
such date) the conditions contained in this Section 7 have been (or on the
Aleris Acquisition Closing Date, will be) satisfied (which representation and
warranty shall be deemed limited to the knowledge of the Loan Parties in the
case of the first sentence of clause (u) above.
Section 8. Availability of Specified Incremental Commitments if the Aleris
Acquisition Closing Date has not Occurred. If the Aleris Acquisition Closing
Date has not occurred on or prior to the date that is 6 months after the
Amendment Effective Date, so long as the Specified Incremental Commitments shall
not have been reduced to zero or terminated by the Companies, the availability
of the Specified Incremental Commitments for Loans and Letters of Credit on and
after such date shall be subject to the satisfaction (or waiver in accordance
with the terms of the Amended Credit Agreement) of each of the conditions
precedent set forth in this Section 8; provided that if the Specified
Incremental Commitment Availability Date does not occur on or prior to the date
that is 6 months after the Amendment No. 2 Effective Date, the Specified
Incremental Commitments shall be deemed to be zero for all purposes under the
Loan Documents.
(a)    Amendment Effective Date. The Amendment Effective Date shall have
occurred.
(b)    Increase Joinder. Each of the conditions precedent set forth in Section
2.23(b) of the Amended Credit Agreement shall have been satisfied.
(c)    Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Specified Incremental Availability Date and signed by an
authorized signatory of the Designated Company, certifying (i) compliance with
the conditions precedent set forth in this Section 8 and the accuracy of the
representations and warranties contained in Section 9, (ii) that no Default has
occurred and is continuing, and (iii) that each of the representations and
warranties made by any Loan Party set forth herein, in ARTICLE III of the
Amended Credit Agreement, or in any other Loan Document are true and correct in
all material respects (or, in the case of any representation or warranty that is
qualified as to materiality, “Material Adverse Effect” or similar language, in
all respects) on and as of the Specified Incremental Availability Date, except
to the extent such representations and warranties expressly related to an
earlier date, in which case such representation and warranty shall have been
true and correct in all material respects (or, in the case of any representation
or warranty that is qualified as to materiality, “Material Adverse Effect” or
similar language, in all respects) as of such earlier date.
Section 9. Representations and Warranties. Each Loan Party represents and
warrants to the Administrative Agent and each Lender as follows:
(a)    After giving effect to this Amendment, each of the representations and
warranties in the Credit Agreement or in any other Loan Document are true and
correct in all material respects (or, in the case of any representation or
warranty that is qualified as to materiality,
“Material Adverse Effect” or similar language, in all respects) on and as of the
date hereof as though made on and as of such date, except to the extent that any
such representation or warranty expressly relates to an earlier date, in which
case such representations and warranties are true and correct in all material
respects (or, in the case of any representation or warranty that is qualified as
to materiality, “Material Adverse Effect” or similar language, in all respects)
as of such earlier date.


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 21 -


(b)    The execution and delivery by the Canadian Borrower, each other Loan
Party and the Third Party Security Provider of this Amendment, and the
performance of this Amendment and the Amended Credit Agreement by the Canadian
Borrower, each other Loan Party and the Third Party Security Provider, in each
case have been duly authorized by all requisite organizational action on its
part and will not violate any of its Organizational Documents.
(c)    This Amendment has been duly executed and delivered by the Canadian
Borrower, each other Loan Party and the Third Party Security Provider, and each
of this
Amendment and the Amended Credit Agreement constitutes the Canadian Borrower’s,
such Loan Party’s or such Third Party Security Provider’s, as applicable, legal,
valid and binding obligation, enforceable against it in accordance with their
terms, except as the same may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the rights of
creditors generally and by general principles of equity.
(d)    Before and after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing as of the date hereof.
(e)    As of the Amendment Effective Date, the information included in the
Beneficial Ownership Certifications delivered to the Administrative Agent and
the Lenders by the Loan Parties is true and correct in all respects.
Section 10. Continuing Effect; Liens and Guarantees; No Novation; Brazilian
Civil Code.
(a)    Each of the Loan Parties and the Third Party Security Provider hereby
consents to this Amendment. Each of the Loan Parties and the Third Party
Security Provider hereby acknowledges and agrees that all of its Secured
Obligations, including all Liens and (in the case of the Loan Parties)
Guarantees granted to the Secured Parties under the applicable Loan Documents,
are ratified and reaffirmed and that such Liens and Guarantees shall continue in
full force and effect on and after Amendment Effective Date to secure and
support the Secured Obligations of the Canadian Borrower and the Guarantors.
Each of the Loan Parties hereby further ratifies and reaffirms the validity,
enforceability and binding nature of the Secured Obligations.
(b)    Holdings and each Subsidiary Guarantor hereby (i) acknowledges and agrees
to the terms of this Amendment and (ii) confirms and agrees that, each of its
Guarantee and any Foreign Guarantee is, and shall continue to be, in full force
and effect, and shall apply to all Secured Obligations without defense,
counterclaim or offset of any kind and each of its Guarantee and any such
Foreign Guarantee is hereby ratified and confirmed in all respects. The Canadian
Borrower hereby confirms its liability for the Secured Obligations, without
defense, counterclaim or offset of any kind.
(c)    Holdings, the Canadian Borrower, each other Loan Party and the Third
Party Security Provider hereby ratifies and reaffirms the validity and
enforceability (without defense, counterclaim or offset of any kind) of the
Liens and security interests granted by it to the Collateral Agent for the
benefit of the Secured Parties to secure any of the Secured Obligations by
Holdings, the Canadian Borrower, any other Loan Party and the Third Party
Security Provider pursuant to the Loan Documents to which any of Holdings, the
Canadian Borrower, any other Loan Party or the Third Party Security Provider is
a party and hereby confirms and agrees that notwithstanding the


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 22 -


effectiveness of this Agreement, and except as expressly amended by this
Agreement, each such Loan Document is, and shall continue to be, in full force
and effect and each is hereby ratified and confirmed in all respects, except
that, on and after the effectiveness of this Amendment, each reference in the
Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” (and each
reference in the Credit Agreement to this “Agreement”, “hereunder” or “hereof”)
or words of like import shall mean and be a reference to the Credit Agreement as
amended by this Agreement.
(d)    Without limiting the generality of this Section 10 or Section 11, (i)
neither this Amendment, the Amended Credit Agreement, nor any other Loan
Document entered into in connection herewith or therewith, shall extinguish the
“Secured Obligations” (or any term of like import) as defined or referenced in
each Security Agreement, or the “Secured Obligations” under and as defined in
the Existing Credit Agreement (collectively, the “Loan Document Secured
Obligations”), or discharge or release the priority of any Loan Document, and
any security interest previously granted pursuant to each Loan Document is
hereby reaffirmed and each such security interest continues in effect and
secures the Loan Document Secured Obligations, (ii) nothing contained herein, in
the Amended Credit Agreement or any other Loan Document entered into in
connection herewith or therewith shall be construed as a substitution or
novation of all or any portion of the Loan Document Secured Obligations or
instruments securing any of the foregoing, which shall remain in full force and
effect and shall continue as obligations under the Amended Credit Agreement, and
(iii) nothing implied in this Amendment, the Amended Credit Agreement or any
other Loan Document entered into in connection herewith or therewith, or in any
other document contemplated hereby or thereby shall be construed as a release or
other discharge of any Loan Party or the Third Party Security Provider from any
of its Loan Document Secured Obligations, it being understood that such
obligations shall continue as obligations under the Amended Credit Agreement.
(e)    FOR PURPOSES SOLELY OF ARTICLE 9 OF BRAZILIAN DECREE
LAW NO. 4,657 DATED SEPTEMBER 4, 1942, AND ARTICLE 78 OF THE BRAZILIAN CIVIL
CODE, THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN CONSTITUTED AND PROPOSED TO
THE BRAZILIAN GUARANTOR BY THE LENDERS OUTSIDE BRAZIL.
Section 11. U.S. Reaffirmation.
(a)    The Reaffirming Parties hereby confirm their respective guarantees,
assignments, pledges and grants of security interests, as applicable, under the
U.S. Security Agreement, and agree that such guarantees, assignments, pledges
and grants of security interests shall continue to be in full force and effect
and shall accrue to the benefit of the Collateral Agent for the benefit of the
Secured Parties.
(b)    Each Reaffirming Party hereby confirms and agrees that the “Secured
Obligations” (or any term of like import) as defined or referenced in the U.S.
Security Agreement will include the “Secured Obligations” as defined in the
Credit Agreement.
Section 12. Grant of Security Interest. In furtherance of the reaffirmations set
forth in the preceding Section 11, each Reaffirming Party hereby pledges and
grants to the Collateral Agent for the benefit of the Secured Parties, a lien on
and security interest in all the right, title and interest of such Reaffirming
Party in, to and under all Pledged Collateral (as defined in the U.S. Security


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 23 -


Agreement) to secure payment and performance of the Secured Obligations. Each
Reaffirming Party hereby irrevocably authorizes the Collateral Agent to file or
record financing statements and, to the extent permitted or required hereunder
or under the U.S. Security Agreement, other documents or instruments in order to
ensure a perfected security interest in the Pledged Collateral owned by such
Reaffirming Party. Any financing statement filed by the Collateral Agent may be
filed in any filing office in any UCC jurisdiction and may (i) indicate the
Reaffirming Party’s Pledged Collateral (1) as all assets of such Reaffirming
Party or words of similar effect, regardless of whether any particular asset
comprised in the Pledged Collateral falls within the scope of Article 9 of the
UCC of such jurisdiction, or (2) by any other description which reasonably
approximates the description contained in the U.S. Security Agreement, and (ii)
contain any other information required by part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (A) whether such Reaffirming Party is an organization, the type of
organization and any organization identification number issued to such
Reaffirming Party, and (B) in the case of a financing statement filed as a
fixture filing or indicating such Reaffirming Party’s Pledged Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Pledged Collateral relates.
Section 13. Reference to and Effect on the Loan Documents.
(a)    Except as expressly set forth in this Amendment, all of the terms and
provisions of the Credit Agreement and the other Loan Documents (including all
exhibits and schedules to each of the Credit Agreement and the other Loan
Documents) are and shall remain in full force and effect and are hereby ratified
and confirmed. The Amendment provided for herein is limited to the specific
provisions of the Credit Agreement specified herein and shall not constitute an
amendment of, or an indication of the Administrative Agent’s or any Lender’s
willingness to amend or waive, any other provisions of the Credit Agreement, any
other provisions of the Credit Agreement as amended hereby, or the same sections
or any provision of any other Loan Document for any other date or purpose.
(b)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or any Lender under the Credit Agreement or
any Loan Document, or constitute a waiver or amendment of any other provision of
the Credit Agreement or any Loan Document except as and to the extent expressly
set forth herein.
(c)    The execution and delivery of this Amendment by any Loan Party or Third
Party Security Provider shall not constitute a joinder by, or agreement to be
bound by the terms of, any Loan Document to which such Loan Party or Third Party
Security Provider is not a party.
(d)    This Amendment shall constitute a Loan Document.
Section 14. Post-Closing Covenants. The applicable Loan Parties shall execute
and deliver the documents and complete the tasks and take the other actions set
forth on Schedule 5.16 to this Amendment, in each case within the time limits
specified in such Schedule or otherwise required pursuant to Section 5.16 of the
Amended Credit Agreement.


 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

- 24 -


Section 15. Further Assurances. The Canadian Borrower, each other Loan Party and
the Third Party Security Provider hereby agrees to execute any and all further
documents, agreements and instruments and take all further actions that the
Administrative Agent deems reasonably necessary or advisable in connection with
this Amendment, including to continue and maintain the effectiveness of the
Liens and guarantees provided for under the Loan Documents, with the priority
contemplated under the Loan Documents. The Administrative Agent and the
Collateral Agent are hereby authorized by the Lenders to enter into all such
further documents, agreements and instruments, and to file all financing
statements deemed by the Administrative Agent to be reasonably necessary or
advisable in connection with this Amendment.
Section 16. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agent of a facsimile copy or electronic image scan transmission
(e.g., PDF via electronic email) of an executed signature page hereof shall
constitute receipt by the Administrative Agent of an executed counterpart of
this Amendment.
Section 17. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION. CLAUSES (B) THROUGH (E) OF SECTION 11.09 OF THE CREDIT AGREEMENT
ARE HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT AS THOUGH FULLY SET
FORTH HEREIN.
Section 18. Headings. Section headings contained in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.
Section 19. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).
Section 20. FATCA. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Amendment No. 2 Effective Date, the Loan Parties and
the Agents shall treat (and the Lenders and Issuing Banks hereby authorize the
Agents to treat) the Amended Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
[SIGNATURE PAGES FOLLOW]
 




 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers and members thereunto duly authorized, on
the date first indicated above.
 
NOVELIS INC., as a Canadian Borrower, Administrative Borrower and a Guarantor
By: ___/s/ Randal P. Miller_____ Name: ____ Randal P. Miller_____
Title: Vice President and Treasurer
AV METALS INC., as Holdings
By: ___/s/ Randal P. Miller_____ Name: ____ Randal P. Miller_____
Title: _____Authorized Signatory_
NOVELIS CORPORATION, as a U.S. Borrower and a Guarantor
By: ___/s/ Randal P. Miller_____ Name: ____ Randal P. Miller_____
Title: _____Assistant Treasurer___
NOVELIS GLOBAL EMPLOYMENT
ORGANIZATION, INC., as a U.S. Borrower and a
Guarantor


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]
 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------





By: ___/s/ Randal P. Miller_____ Name: ____ Randal P. Miller_____
Title: Treasurer___________
NOVELIS SOUTH AMERICA HOLDINGS LLC,
as a U.S. Borrower and a Guarantor
By: ___/s/ Randal P. Miller_____ Name: ____ Randal P. Miller_____
Title: Treasurer___________
NOVELIS ACQUISITIONS LLC, as a U.S. Borrower and a Guarantor
By: ___/s/ Randal P. Miller_____ Name: ____ Randal P. Miller_____
Title: Treasurer___________
NOVELIS HOLDINGS INC.,
as a U.S. Borrower and a Guarantor
By: ___/s/ Randal P. Miller_____ Name: ____ Randal P. Miller_____
Title: Treasurer___________
 
NOVELIS UK LTD, as a U.K. Borrower and a Guarantor
By: ___/s/ Randal P. Miller_____ Name: ____ Randal P. Miller_____
Title: Attorney___________


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]
 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------





NOVELIS EUROPE HOLDINGS LIMITED,
as a U.K. Guarantor
By: ___/s/ Randal P. Miller_____ Name: ____ Randal P. Miller_____ Title:
Attorney___________
NOVELIS SERVICES LIMITED,
as a U.K. Guarantor
By: ___/s/ Randal P. Miller_____ Name: ____ Randal P. Miller_____ Title:
Attorney___________ NOVELIS AG, as a Swiss Borrower, European
Administrative Borrower and a Guarantor
By: ___/s/ Randal P. Miller_____ Name: ____ Randal P. Miller_____
Title: _____Authorized Signatory_
NOVELIS SWITZERLAND SA,
as a Swiss Guarantor
By: ___/s/ Randal P. Miller_____ Name: ____ Randal P. Miller_____
Title: _____Authorized Signatory_
 


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]
 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------







4260848 CANADA INC., as a Canadian Guarantor
By: ___/s/ Randal P. Miller_____ Name: ____ Randal P. Miller_____ Title:
_____Authorized Signatory_
4260856 CANADA INC., as a Canadian Guarantor
By: ___/s/ Randal P. Miller_____ Name: ____ Randal P. Miller_____ Title:
_____Authorized Signatory_
8018227 CANADA INC., as a Canadian Guarantor
By: ___/s/ Randal P. Miller_____ Name: ____ Randal P. Miller_____ Title:
_____Authorized Signatory_


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]
 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------







SIGNED AND DELIVERED AS A DEED for and on behalf of NOVELIS ALUMINIUM HOLDING
UNLIMITED COMPANY
by its lawfully appointed attorney, as Irish Guarantor in the presence of:
By: ___/s/ Randal P. Miller_____ Name: ____ Randal P. Miller_____ Title:
Attorney___________ witness:
By: ___/s/ Shannon Curran______
Name: ____ Shannon Curran______
Title: Senior Legal Manager_
 
Address:     3560 Lenox Road, Suite 2000
Atlanta, GA 30326
 
 
Occupation: Paralegal
NOVELIS DEUTSCHLAND GMBH,
as a German Borrower and a German Guarantor
By: ___/s/ Randal P. Miller_____
Name: ____ Randal P. Miller_____
Title: Person Authorized___
NOVELIS SHEET INGOT GMBH,
as a German Guarantor


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]
 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------





By: ___/s/ Randal P. Miller_____ Name: ____ Randal P. Miller_____
Title: Person Authorized___
 


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]
 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------







NOVELIS DO BRASIL LTDA.,
as Brazilian Guarantor
By: ___/s/ Randal P. Miller_____ Name: ____ Randal P. Miller_____
Title: Attorney-in-Fact_____
witness:
/s/ Michael Shelby
Name:
____  Michael Shelby______
ID:
________________________
witness:
/s/ Shannon Curran
Name:
____  Shannon Curran______
ID:
________________________



[SIGNATURE PAGE TO AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]
 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------







NOVELIS PAE S.A.S., as French Guarantor
By: ___/s/ Randal P. Miller_____
Name: ____ Randal P. Miller_____
Title: Attorney-in-Fact_____ NOVELIS MEA LTD, a Company Limited by Shares under
the Companies Law of the Dubai International Financial Centre, as Dubai
Guarantor
By: ___/s/ Randal P. Miller_____ Name: ____ Randal P. Miller_____ Title:
_____Authorized Signatory_


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]
 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------







 
NOVELIS ITALIA S.P.A., as Third Party Security Provider
 
By: ___/s/ Randal P. Miller_____ Name: ____ Randal P. Miller_____ Title:
Attorney___________ WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Collateral Agent, U.S. Swingline Lender
and as a Lender
By: _________/s/ Daniel Denton_______
    Name: ______Daniel Denton______
    Title: _______Vice President______
WELLS FARGO BANK, N.A. (LONDON BRANCH), as European Swingline Lender
By: _________/s/ N B Hogg__________
    Name: ______N B Hogg_________
    Title: ______Authorized Signatory_
 


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]
 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------







ABN AMRO CAPITAL USA LLC,
as a Lender
By: _________/s/ Jamie Matos________
Name: ______Jamie Matos________     Title: _______Vice President______

By: _________/s/ John Sullivan_______
Name: ______ John Sullivan______     Title: _______Managing Director__ Bank of
America, N.A., as an Issuing Bank

By: _________/s/ John Olsen_______
    Name: ______John Olsen_______
    Title: ____Senior Vice President__


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]
 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------







Bank of America, N.A., as a Lender
By:_________/s/ John Olsen_______
     Name: ______John Olsen_______
     Title: ____Senior Vice President__


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]
 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------







Bank of America, N.A., as an Aleris Issuing Bank
By: _________/s/ John Olsen_______
    Name: ______John Olsen_______
    Title: ____Senior Vice President_


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]
 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------







Bank of Montreal, Chicago Branch as a Lender
By:_________/s/ Kimberly Ptak______      Name: ______ Kimberly Ptak_____
     Title: _______Authorized Officer__




[SIGNATURE PAGE TO AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]
 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------


 
______
 
 


Bank of Montreal, London Branch as a Lender
By:_________/s/ Tom Woolgar
Name: ______Tom Woolgar______ Title: _______Authorized Officer__
 
By:_________/s/ Scott Matthews______
     Name: ______Scott Matthews______
ta      Title: _______Authorized Officer___


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]
 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

 
______
 
    




BARCLAYS BANK PLC,
as a Lender
By:_________/s/ Sean Duggan
Name: ______ Sean Duggan_____
Title: _______Vice President_____
 
 


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]
 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------

 
______
 
    




BNP Paribas, as a Lender
By:_________/s/ Guelay Mese
Name: ______Guelay Mese _____
Title: _______Director__________
 
By:_________/s/ Raymond G. Dunning
     Name: ______Raymond G. Dunning
     Title: _______Managing Director__



 
CITIBANK, N.A., as a Lender
By:_________/s/ Brendan MacKay____      Name: ______Brendan MacKay___
     Title: __Director & Vice President__
 


 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as a Lender
By:_________/s/ Doreen Barr______      Name: ______ Doreen Barr_____
     Title: ______Authorized Signatory
 
By:_________/s/ Andrew Griffin____
     Name: ______Andrew Griffin____
     Title: ______Authorized Signatory


 
Deutsche Bank AG New York Branch, as a Lender and Issuing Bank
By:_________/s/ Michael Strobel____      Name: ______Michael Strobel___     
Title: ______Vice President_____
 
By:_________/s/ Marguerite Sutton__      Name: ______Marguerite Sutton_
     Title: _______Vice President____
 
 


Deutsche Bank AG New York Branch, as an Aleris Issuing Bank
By:_________/s/ Marguerite Sutton__
Name: ______Marguerite Sutton_
Title: ______Vice President_____
 
By:_________/s/ Michael Strobel____      Name: ______Michael Strobel___
     Title: ______Vice President_____



HSBC Bank USA, N.A., as a Lender and Issuing Bank
By:___/s/ Christopher M Samms
Name: Christopher M Samms ___
Title: Senior Vice President #9426


HSBC Bank USA, N.A., as an Issuing Bank
By:___/s/ Christopher M Samms
Name: Christopher M Samms ___
Title: Senior Vice President #9426


ING CAPITAL LLC, as a Lender
By:_________/s/ Jean V. Grasso
Name: ______Jean V. Grasso____
Title: ______Managing Director__
 
By:_________/s/ Jeff Chu________
Name: ______Jeff Chu________      Title: ______Vice President____

 



 
JPMORGAN CHASE BANK, N.A,
as a Lender
By:_________/s/ Tasvir Hasan_____      Name: ______Tasvir Hasan ____
     Title: ______Executive Director_


JPMORGAN CHASE BANK, N.A,
as an Aleris Issuing Bank
By:_________/s/ Tasvir Hasan_____ Name: ______Tasvir Hasan____ Title:
______Executive Director_


JP Morgan Europe Limited as an Aleris Issuing Bank
By:_________/s/ Kennedy Capin___
Name: ______Kennedy Capin__
Title: ______Authorized Officer_
 


MORGAN STANLEY BANK, N.A.
as a Lender
By:_________/s/ Michael King______ Name: ______Michael King_____
Title: ______Authorized Signatory


PNC Bank, National Association, as a Lender
By:_________/s/ Christal Sturtz______ Name: ______Christal Sturtz_____
Title: ____Assistant Vice President


Regions Bank, as a Lender
By:_________/s/ Scott Martin_______
Name: ______ Scott Martin______
Title: ______Vice President______


Standard Chartered Bank, as a Lender
By:_________/s/ Ambrish Mathur____
Name: ______Ambrish Mathur____
Title: ______Executive Director___


SOCIETE GENERALE,
as a Lender
By:_____/s/ Michiel van der Voort___
Name: __Michiel van der Voort___ Title: ___Managing Director_____
 




[SIGNATURE PAGE TO AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]
 
1040264.05B-CHISR01A - MSW

--------------------------------------------------------------------------------






Annex I
Commitments
 
Lender 
Revolving Commitments1 
Specified Incremental Commitments 
Wells Fargo Bank, National Association
$146,666,666.68
$73,333,333.32
Bank of America, N.A.
$93,333,333.33
$46,666,666.67
Citibank, N.A.
$93,333,333.33
$46,666,666.67
Deutsche Bank AG New York Branch
$93,333,333.33
$46,666,666.67
JPMorgan Chase Bank, N.A.
$93,333,333.33
$46,666,666.67
Bank of Montreal, Chicago
Branch and Bank of Montreal, London Branch
$40,000,000.00
$20,000,000.00
Barclays Bank Plc
$40,000,000.00
$20,000,000.00
BNP Paribas
$40,000,000.00
$20,000,000.00
HSBC Bank USA, N.A.
$40,000,000.00
$20,000,000.00
Societe Generale
$40,000,000.00
$20,000,000.00
Standard Chartered Bank
$40,000,000.00
$20,000,000.00
ABN AMRO Capital USA LLC
$40,000,000.00
$20,000,000.00
ING Capital LLC
$40,000,000.00
$20,000,000.00
PNC Bank, N.A.
$40,000,000.00
$20,000,000.00
Regions Bank
$40,000,000.00
$20,000,000.00
Credit Suisse AG, Cayman Islands Branch
$40,000,000.00
$20,000,000.00
Morgan Stanley Bank, N.A.
$40,000,000.00
$20,000,000.00
TOTAL
$1,000,000,000.00
$500,000,000.00


1 Excluding the Specified Incremental Commitments.
61
1040264.05B-CHISR01A - MSW
 
Annex II
Amended Credit Agreement





--------------------------------------------------------------------------------







EXECUTION VERSION
$1,000,000,0001,500,000,000
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of October 6, 2014,
AS AMENDED BY AMENDMENT NO. 1,
dated as of September 14, 2017,
AS AMENDED BY AMENDMENT NO. 2,
dated as of April 15, 2019
among
NOVELIS INC., as ParentCanadian Borrower,
NOVELIS CORPORATION as a U.S. Borrower,
THE OTHER U.S. SUBSIDIARIES OF PARENT BORROWERTHE DESIGNATED HOLDCO
PARTY HERETO AS U.S. BORROWERS,
NOVELIS UK LTD, as a U.K. Borrower,
NOVELIS AG,
as a Swiss Borrower,
NOVELIS DEUTSCHLAND GMBH,
as a German Borrower,
THE OTHER BORROWERS FROM TIME TO TIME PARTY HERETO,
AV METALS INC.,
THE OTHER GUARANTORS PARTY HERETO,
THE LENDERS PARTY HERETO,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent, and U.S. Swingline Lender,
WELLS FARGO BANK, N.A. (LONDON BRANCH), as European Swingline Lender, and
BANK OF AMERICA, N.A. AND DEUTSCHE BANK AG NEW YORK BRANCH, AND SOLELY WITH
RESPECT TO EXISTING LETTERS OF CREDIT, HSBC BANK USA, N.A., as Issuing Banks.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS, INCCITIBANK, N.A.,
DEUTSCHE BANK SECURITIES INC., and
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents.
____________________________________________________________________
WELLS FARGO BANK, NATIONAL ASSOCIATION,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS, INCCITIBANK, N.A.,
DEUTSCHE BANK SECURITIES INC., and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookmanagers.




994897.02E-CHISR011125931.03I-CHISR02A - MSW

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I


DEFINITIONS
SECTION 1.01
Defined Terms    1

SECTION 1.02
Classification of Loans and, Borrowings and Commitments    110138

SECTION 1.03
Terms Generally; Alternate Currency Transaction    110138

SECTION 1.04
Accounting Terms; GAAP    112139

SECTION 1.05
Resolution of Drafting Ambiguities    113141

SECTION 1.06
Pro Forma Calculations    113141

SECTION 1.07
Divisions    141

ARTICLE II


THE CREDITS
SECTION 2.01
Commitments.    113141

SECTION 2.02
Loans.    116145

SECTION 2.03
Borrowing Procedure.    118146

SECTION 2.04
Evidence of Debt.    120149

SECTION 2.05
Fees.    121151

SECTION 2.06
Interest on Loans.    123152

SECTION 2.07
Termination and Reduction of Commitments.    125154

SECTION 2.08
Interest Elections.    126155

SECTION 2.09
[intentionally omitted].    127157

SECTION 2.10
Optional and Mandatory Prepayments of Loans.    127157

SECTION 2.11
Alternate Rate of Interest    131161



43
994897.02E-CHISR011125931.03I-CHISR02A - MSW

--------------------------------------------------------------------------------





SECTION 2.12
Yield Protection; Change in Law Generally.    131162

SECTION 2.13
Breakage Payments    134166

SECTION 2.14
Payments Generally; Pro Rata Treatment; Sharing of Setoffs.    135166

SECTION 2.15
Taxes.    138169

SECTION 2.16
Mitigation Obligations; Replacement of Lenders.    144176

SECTION 2.17
Swingline Loans.    145177

SECTION 2.18
Letters of Credit.    149181

SECTION 2.19
Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest.    156189

SECTION 2.20
[intentionally omitted].    157Designation of Additional German Borrowers and
U.S. Borrowers.    190

SECTION 2.21
Representation to Swiss BorrowerBorrowers.    157192

SECTION 2.22
Blocked Loan Parties    158193

SECTION 2.23
Increase in Commitments.    158193

ARTICLE III


REPRESENTATIONS AND WARRANTIES
SECTION 3.01
Organization; Powers    160196

SECTION 3.02
Authorization; Enforceability    161196

SECTION 3.03
No Conflicts    161196

SECTION 3.04
Financial Statements; Projections.    161196

SECTION 3.05
Properties.    162197

SECTION 3.06
Intellectual Property.    163198

SECTION 3.07
Equity Interests and Subsidiaries.    164199

SECTION 3.08
Litigation; Compliance with Laws    164200

SECTION 3.09
Agreements    165200



44
994897.02E-CHISR011125931.03I-CHISR02A - MSW

--------------------------------------------------------------------------------





SECTION 3.10
Federal Reserve Regulations    165200

SECTION 3.11
Investment Company Act    165201

SECTION 3.12
Use of Proceeds    165201

SECTION 3.13
Taxes    165201

SECTION 3.14
No Material Misstatements    166201

SECTION 3.15
Labor Matters    166201

SECTION 3.16
Solvency    166202

SECTION 3.17
Employee Benefit Plans    167203

SECTION 3.18
Environmental Matters.    169204

SECTION 3.19
Insurance    170205

SECTION 3.20
Security Documents.    170206

SECTION 3.21
Material Indebtedness Documents    174210

SECTION 3.22
Sanctions.    174210

SECTION 3.23
Joint Enterprise    174210

SECTION 3.24
Location of Material Inventory and Equipment    175211

SECTION 3.25
Accuracy of Borrowing Base    175211

SECTION 3.26
Senior Notes; Material Indebtedness    175211

SECTION 3.27
Centre of Main Interests and Establishments    175211

SECTION 3.28
Holding and Dormant Companies    176212

SECTION 3.29
Certain Subsidiaries    176212

SECTION 3.30
Inventory Matters    176212

SECTION 3.31
Beneficial Ownership Certification    212

SECTION 3.32
No Fiscal Unity    212

SECTION 3.33
EEA Financial Institutions    212



45
994897.02E-CHISR011125931.03I-CHISR02A - MSW

--------------------------------------------------------------------------------





ARTICLE IV


CONDITIONS TO CREDIT EXTENSIONS
SECTION 4.01
Conditions to Amendment and Restatement    176212

SECTION 4.02
Conditions to All Credit Extensions    179216

ARTICLE V


AFFIRMATIVE COVENANTS
SECTION 5.01
Financial Statements, Reports, etc    180217

SECTION 5.02
Litigation and Other Notices    184220

SECTION 5.03
Existence; Businesses and Properties.    184221

SECTION 5.04
Insurance.    185222

SECTION 5.05
Taxes.    186223

SECTION 5.06
Employee Benefits.    187223

SECTION 5.07
Maintaining Records; Access to Properties and Inspections; Annual Meetings;
Field Examinations and Appraisals.    188225

SECTION 5.08
Use of Proceeds    189226

SECTION 5.09
Compliance with Environmental Laws; Environmental Reports.    189226

SECTION 5.10
Indenture Permitted Debt    190226

SECTION 5.11
Additional Collateral; Additional Guarantors.    190227

SECTION 5.12
Security Interests; Further Assurances    193231

SECTION 5.13
Information Regarding Collateral    194232

SECTION 5.14
Affirmative Covenants with Respect to Leases    195233

SECTION 5.15
Ten Non-Bank Regulations and Twenty Non-Bank Regulations.    195233

SECTION 5.16
Post-Closing Covenants    195; Covenants in Respect of Hedging Agreements
Following the Aleris Acquisition Closing Date    234



46
994897.02E-CHISR011125931.03I-CHISR02A - MSW

--------------------------------------------------------------------------------





SECTION 5.17
Designation of Subsidiaries    195234

ARTICLE VI


NEGATIVE COVENANTS
SECTION 6.01
Indebtedness    196235

SECTION 6.02
Liens    202241

SECTION 6.03
Sale and Leaseback Transactions    206246

SECTION 6.04
Investments, Loan and Advances    207247

SECTION 6.05
Mergers, Amalgamations and Consolidations    210251

SECTION 6.06
Asset Sales    212253

SECTION 6.07
Cash Pooling Arrangements    217259

SECTION 6.08
Dividends    218259

SECTION 6.09
Transactions with Affiliates    219261

SECTION 6.10
Minimum Consolidated Fixed Charge Coverage Ratio    221262

SECTION 6.11
Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc.    221262

SECTION 6.12
Limitation on Certain Restrictions on Restricted Subsidiaries    222264

SECTION 6.13
Issuance of Disqualified Capital Stock    223266

SECTION 6.14
Parent Borrower    224Chief Executive Offices    266

SECTION 6.15
Business    224266

SECTION 6.16
Limitation on Accounting Changes    224267

SECTION 6.17
Fiscal Year    224267

SECTION 6.18
Margin Rules    225267

SECTION 6.19
No Further Negative Pledge    225267

SECTION 6.20
Compliance with Anti-Money Laundering Laws and Anti-Corruption Law    225268



47
994897.02E-CHISR011125931.03I-CHISR02A - MSW

--------------------------------------------------------------------------------





SECTION 6.21
Compliance with Sanctions    226268

SECTION 6.22
Forward Share Sale Agreement and Support Agreement    226Bank Products; Bank
Product Debt    268

SECTION 6.23
Canadian Defined Benefit Plans    226269

ARTICLE VII


GUARANTEE
SECTION 7.01
The Guarantee    226269

SECTION 7.02
Obligations Unconditional    227270

SECTION 7.03
Reinstatement    228271

SECTION 7.04
Subrogation; Subordination    229271

SECTION 7.05
Remedies    229271

SECTION 7.06
Instrument for the Payment of Money    229272

SECTION 7.07
Continuing Guarantee    229272

SECTION 7.08
General Limitation on Guarantee Obligations    229272

SECTION 7.09
Release of Guarantors    229272

SECTION 7.10
Certain Tax Matters    230273

SECTION 7.11
German Guarantor    230273

SECTION 7.12
Swiss Guarantors    233275

SECTION 7.13
Irish Guarantor    234277

SECTION 7.14
Brazilian Guarantor    234277

SECTION 7.15
French Guarantor    234277

SECTION 7.16
Belgian Guarantor    278

ARTICLE VIII


EVENTS OF DEFAULT
SECTION 8.01
Events of Default    235279



48
994897.02E-CHISR011125931.03I-CHISR02A - MSW

--------------------------------------------------------------------------------





SECTION 8.02
Rescission    239282

SECTION 8.03
Application of Proceeds    239283

ARTICLE IX


COLLATERAL ACCOUNT; COLLATERAL MONITORING; APPLICATION OF COLLATERAL PROCEEDS
SECTION 9.01
Accounts; Cash Management    240284

SECTION 9.02
Administration of Inventory and Accounts    244287

SECTION 9.03
Borrowing Base-Related Reports    245289

SECTION 9.04
Rescission of Activation Notice    247291

ARTICLE X


THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
SECTION 10.01
Appointment, Authority and Duties of Agents    247292

SECTION 10.02
Agreements Regarding Collateral and Field Examination Reports    249293

SECTION 10.03
Reliance by Agents    251295

SECTION 10.04
Action Upon Default    251296

SECTION 10.05
Indemnification of Agent Indemnitees    251296

SECTION 10.06
Limitation on Responsibilities of Agents    251296

SECTION 10.07
Successor Agents and Co-Agents    252297

SECTION 10.08
Due Diligence and Non-Reliance    253298

SECTION 10.09
Remittance of Payments and Collections    253298

SECTION 10.10
Agent in its Individual Capacity    254299

SECTION 10.11
Agent Titles    254299

SECTION 10.12
Bank Product Providers    254299

SECTION 10.13
No Third Party Beneficiaries    255300



49
994897.02E-CHISR011125931.03I-CHISR02A - MSW

--------------------------------------------------------------------------------





SECTION 10.14
Release    255300

SECTION 10.15
Acknowledgment of Security Trust Deed    255301

SECTION 10.16
ERISA Representation    301

ARTICLE XI


MISCELLANEOUS
SECTION 11.01
Notices    255303

SECTION 11.02
Waivers; Amendment    260307

SECTION 11.03
Expenses; Indemnity; Damage Waiver    266314

SECTION 11.04
Successors and Assigns    267315

SECTION 11.05
Survival of Agreement    271320

SECTION 11.06
Counterparts; Integration; Effectiveness    272320

SECTION 11.07
Severability    272321

SECTION 11.08
Right of Setoff    272321

SECTION 11.09
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF

PROCESS
273; BRAZILIAN CODE    321

SECTION 11.10
WAIVER OF JURY TRIAL    274323

SECTION 11.11
Headings    274323

SECTION 11.12
Treatment of Certain Information; Confidentiality    275323

SECTION 11.13
USA PATRIOT Act Notice    275324

SECTION 11.14
Interest Rate Limitation    275324

SECTION 11.15
[intentionally omitted]    276325

SECTION 11.16
Obligations Absolute    276325

SECTION 11.17
Intercreditor Agreement    276325

SECTION 11.18
Judgment Currency    276325

SECTION 11.19
Euro    277326



50
994897.02E-CHISR011125931.03I-CHISR02A - MSW

--------------------------------------------------------------------------------





SECTION 11.20
Special Provisions Relating to Currencies Other Than Dollars    278326



SECTION 11.21
Abstract Acknowledgment of Indebtedness and Joint Creditorship    278327

SECTION 11.22
Special Appointment of Collateral Agent for German Security    279328

SECTION 11.23
Special Appointment of Collateral Agent in Relation to South Korea;

Certain Lock-Up or Listing Agreements
280329

SECTION 11.24
Special Appointment of Collateral Agent in Relation to France    281330

SECTION 11.25
Swiss Tax Ruling    282331

SECTION 11.26
Designation of Collateral Agent under Civil Code of Quebec    282331

SECTION 11.27
Maximum Liability    282331

SECTION 11.28
NO ORAL AGREEMENT    283332

SECTION 11.29
Performance of Borrowers’ Obligations    283332

SECTION 11.30
Credit Inquiries    283332

SECTION 11.31
Relationship with Lenders    283332

SECTION 11.32
No Advisory or Fiduciary Responsibility    283332

SECTION 11.33
Marshaling; Payments Set Aside    284333

SECTION 11.34
One Obligation    284333

SECTION 11.35
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    284333

SECTION 11.36
Lender Authorizations with respect to the NKL Share Repurchase    285334

SECTION 11.37
Special Appointment of Collateral Agent in Relation to Belgium    334

SECTION 11.38
Belgian Parallel Debt in Relation to the Belgian Security Agreements    334



51
994897.02E-CHISR011125931.03I-CHISR02A - MSW

--------------------------------------------------------------------------------





SECTION 11.39
Dutch Parallel Debt in Relation to the Dutch Security Agreements    335



ANNEXES
Annex I    Revolving Commitments
Annex II    Applicable Margin
Annex III    Mandatory Cost Formula


SCHEDULES
Schedule 1.01(a)    Agent’s Account
Schedule 1.01(b)    Subsidiary Guarantors
Schedule 1.01(c)    Applicable Jurisdiction Requirements
Schedule 1.01(d)    Specified Account Debtors
Schedule 1.01(e)    Excluded Collateral Subsidiaries
Schedule 1.01(f)    Excluded Subsidiaries
Schedule 1.01(g)    Joint Venture Subsidiaries
Schedule 2.18(a)    Existing Letters of Credit
Schedule 2.21        Lenders to the Swiss BorrowerBorrowers
Schedule 3.06(c)    Violations or Proceedings
Schedule 3.17        Pension Matters
Schedule 3.19        Insurance
Schedule 3.21        Material Documents
Schedule 3.24        Location of Material Inventory
Schedule 4.01(g)    Local and Foreign Counsel
Schedule 5.11(b)    Certain Subsidiaries
Schedule 5.16        Post-Closing Covenants
Schedule 6.01(b)    Existing Indebtedness


52
994897.02E-CHISR011125931.03I-CHISR02A - MSW

--------------------------------------------------------------------------------





Schedule 6.02(c)    Existing Liens
Schedule 6.04(b)    Existing Investments
Schedule 9.01(b)    Cash Management


EXHIBITS
Exhibit A    Form of Administrative Questionnaire
Exhibit B    Form of Assignment and Assumption
Exhibit C    Form of Borrowing Request
Exhibit D    Form of Compliance Certificate
Exhibit E    Form of Interest Election Request
Exhibit F    Form of Joinder Agreement
Exhibit G    Form of Landlord Access Agreement
Exhibit H    Form of LC Request
Exhibit I    Form of Borrowing Base Certificate
Exhibit J    Form of Mortgage
Exhibit K-1    Form of Revolving Note
Exhibit K-2    Form of European Swingline Note
Exhibit L-1    Form of Perfection Certificate
Exhibit L-2    Form of Perfection Certificate Supplement
Exhibit M    [Reserved]
Exhibit M-1    Form of U.S. Security Agreements
Exhibit M-2    Form of Canadian Security Agreements
Exhibit M-3    Form of U.K. Security Agreements
Exhibit M-4    Form of Swiss Security Agreements
Exhibit M-5    Form of German Security Agreements
Exhibit M-6    Form of Irish Security Agreements


53
994897.02E-CHISR011125931.03I-CHISR02A - MSW

--------------------------------------------------------------------------------





Exhibit M-7    Form of Brazilian Security Agreements
Exhibit M-8    Form of Dubai Security Agreements
Exhibit M-9    Form of Madeira Security Agreements
Exhibit M-10    Form of French Security Agreements
Exhibit N    Form of Opinion of Company Counsel[Reserved]
Exhibit O    Form of Solvency Certificate
Exhibit P    Form of Intercompany Note




54
994897.02E-CHISR011125931.03I-CHISR02A - MSW

--------------------------------------------------------------------------------








CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as, dated as of
October 6, 2014 (as amended as of September 4, 2017, as further amended as of
April 15, 2019, and as further amended, restated, amended and restated,
supplemented or modified, this “Agreement”), dated as of October 6, 2014, is
amongis among the DESIGNATED COMPANY (such term and each other capitalized term
used but not defined herein having the meaning given to it in ARTICLE I), as a
borrower, NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act (the “ParentCanadian Borrower”), NOVELIS CORPORATION, a Texas
corporation, and the other U.S. subsidiaries of the Parent BorrowerDesignated
Company signatory hereto as U.S. borrowers (each, an “Initial U.S. Borrower”
and, collectively, the “Initial U.S. Borrowers”), NOVELIS UK LTD, a limited
liability company incorporated under the laws of England and Wales with
registered number 00279596 (the “U.K. BorrowerNovelis UK”), NOVELIS DEUTSCHLAND
GMBH, a limited liability company organized under the laws of Germany,
registered with the commercial register (Handelsregister) of the local court
(Amtsgericht) of Göttingen with registration number HRB 772 (the “German
BorrowerNovelis Deutschland”),_and NOVELIS AG, a stock corporation (AG)
organized under the laws of Switzerland (the “Swiss Borrower” and, together with
the Parent Borrower, the U.S. Borrowers, the U.K. Borrower, and the German
Borrower, the “Borrowers”)“Novelis AG”), and the other Borrowers from time to
time party hereto, AV METALS INC., a corporation formed under the Canada
Business Corporations Act, the Subsidiary Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given to it in
ARTICLE I), the Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION, asthe Issuing
BankBanks, WELLS FARGO BANK, NATIONAL ASSOCIATION, as U.S. swingline lender (in
such capacity, “U.S. Swingline Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION,
as administrative agent (in such capacity, “Administrative Agent”) for the
Secured Parties and each Issuing Bank, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as collateral agent (in such capacity, “Collateral Agent”) for the Secured
Parties and each Issuing Bank, and WELLS FARGO BANK, N.A. (LONDON BRANCH), as
European swingline lender (in such capacity, “European Swingline Lender”).
WITNESSETH:
Borrowers have requested that Lenders enter into this Agreement in order to
amend and restate the Existing Credit Agreement to finance the mutual and
collective business enterprise of the Loan Parties. Upon satisfaction of the
conditions set forth in this Agreement, the Existing Credit Agreement shall be,
pursuant to the Amendment Agreement, amended and restated in the form of this
Agreement, with the effect provided in the Amendment Agreement.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
ARTICLE I


55
994897.02E-CHISR011125931.03I-CHISR02A - MSW

--------------------------------------------------------------------------------





DEFINITIONS



SECTION 1.01    Defined Terms. As used in this Agreement (including the
preamble), the following terms shall have the meanings specified below:
“Accepting Lenders” shall have the meaning assigned to such term in Section
11.02(g).
“Account Debtor” shall mean, “Account Debtor,” as such term is defined in the
UCC.
“Accounts” shall mean all “accounts,” as such term is defined in the UCC, in
which such Person now or hereafter has rights.
“Acquisition” shall mean any transaction or series of related transactions for
the direct or indirect (a) acquisition of all or substantially all of the
property and assets or business of any Person, or of any business unit, line of
business or division of any Person or assets constituting a business unit, line
of business or division of any other Person (other than a Person that is a
Restricted Subsidiary on the Closing Date), (b) acquisition of in excess of 50%
of the Equity Interests of any Person or otherwise causing a person to become a
Restricted Subsidiary of the acquiring Person (other than in connection with the
formation or creation of a Restricted Subsidiary of the Parent
BorrowerDesignated Company by any Company), or (c) merger, consolidation or
amalgamation, whereby a person becomes a Restricted Subsidiary of the acquiring
person, or any other consolidation with any Person, whereby a Person becomes a
Restricted Subsidiary of the acquiring Person.
“Acquisition Consideration” shall mean the purchase consideration for any
Acquisition, whether paid in cash, properties, any assumption of Indebtedness or
otherwise (other than by the issuance of Qualified Capital Stock of Holdings
permitted to be issued hereunder) and whether payable at or prior to the
consummation of such Acquisition or deferred for payment at any future time,
whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing “earn-outs” and
other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any person or business; provided
that any such future payment that is subject to a contingency shall be
considered Acquisition Consideration only to the extent of the reserve, if any,
required under U.S. GAAP at the time of such sale to be established in respect
thereof by Holdings, the Parent BorrowerDesignated Company or any of its
Restricted Subsidiaries.
“Activation Notice” has the meaning assigned to such term in Section 9.01(c).
“Additional German Borrowers” shall have the meaning assigned to such term in
clause (b) of the definition of German Borrowers.
“Additional U.S. Borrowers” shall have the meaning assigned to such term in
clause (b) of the definition of U.S. Borrowers.
“Additional Lender” shall have the meaning assigned to such term in Section
2.23(a).
“Additional Senior Secured Indebtedness” shall mean any senior secured
Indebtedness secured by Collateral and incurred, created, assumed or permitted
to exist in reliance of Section 6.01(l) or (y); provided that no such
Indebtedness shall constitute Additional Senior Secured Indebtedness unless at
all times it meets the following requirements: (i) the terms of such
Indebtedness do not require any amortization, mandatory prepayment or redemption
or repurchase at the option of the holder thereof (other than (x) amortization
not to exceed 1.0% per annum of the outstanding principal amount of such
Indebtedness and (y) customary asset sale or change of control provisions, which
asset sale provisions may require the application of proceeds of asset sales and
casualty events co-extensive with those set forth in Section 2.10(c), as
applicable, to make mandatory prepayments or prepayment offers out of such
proceeds on a pari passu basis with the Secured Obligations, all Permitted First
Priority Refinancing Debt and all other Additional Senior Secured Indebtedness)
earlier than the earlier of the Maturity Date and the final maturity date of
such Indebtedness, (ii) such Indebtedness has terms and conditions (excluding
pricing and premiums) that, when taken as a whole, are not materially more
restrictive or less favorable to the Companies and the Lenders than the terms of
the Term Loan Documents (or, if the Term Loan Documents are no longer in effect,
than the Term Loan Documents as in effect immediately prior to their
termination) (except with respect to terms and conditions that are applicable
only after the Maturity Date), (iii) the Liens securing such Indebtedness shall
be pari passu with the Liens securing the Pari Passu Secured Obligations
(other than with respect to control of remedies), such Liens shall only be on
assets that constitute Collateral and, to the extent such Liens attach to
Revolving Credit Priority Collateral, such Liens on Revolving Credit Priority
Collateral shall be junior to the Liens securing the Secured Obligations
hereunder, (iv) the security agreements relating to such Indebtedness shall be
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (v) such Indebtedness and
the holders thereof or the Senior Representative thereunder shall be subject to
the Intercreditor Agreement and the Liens securing such Indebtedness shall be
subject to the Intercreditor Agreement, and (vi) after giving effect to the
incurrence of such Indebtedness and to the consummation of any Permitted
Acquisition or other Investment or application of funds made with the proceeds
of such incurrence on a Pro Forma Basis (Leverage), the Senior Secured Net
Leverage Ratio at such date shall not be greater than 3.25 to 1.0 (provided that
in calculating the Senior Secured Net Leverage Ratio, the proceeds of the
incurrence of such Indebtedness shall be excluded from Unrestricted Cash).
“Additional Senior Secured Indebtedness Documents” shall mean all documents
executed and delivered with respect to the Additional Senior Secured
Indebtedness or delivered in connection therewith.
“Additional Unsecured Indebtedness” shall mean any unsecured Indebtedness
incurred, created, assumed or permitted to exist in reliance of Section 6.01(l);
provided that (i) the terms of such Indebtedness do not require any
amortization, mandatory prepayment or redemption or repurchase at the option of
the holder thereof (other than customary offers to purchase upon a change of
control or asset sale) earlier than earlier of the final maturity date of such
Indebtedness and 180 days after the Maturity Date, (ii) such Indebtedness has
terms and conditions (excluding pricing, premiums and subordination terms) that,
when taken as a whole, are not materially more restrictive or less favorable to
the Companies, and are not materially less favorable to the Lenders, than the
terms of the Term Loan Documents (or, if the Term Loan Documents are no longer
in effect, than the Term Loan Documents as in effect immediately prior to their
termination) (except with respect to terms and conditions that are applicable
only after the
Maturity Date), and (iii) after giving effect to the incurrence of such
Indebtedness and to the consummation of any Permitted Acquisition or other
Investment or application of funds made with the proceeds of such incurrence on
a Pro Forma Basis (Leverage), the Consolidated Interest Coverage Ratio at such
date shall be greater than 2.0 to 1.0.
“Adjusted EURIBOR Rate” shall mean, with respect to any EURIBOR Borrowing for
any Interest Period, an interest rate per annum (rounded upward, if necessary,
to the nearest 1/100th of 1%) determined by the Administrative Agent to be equal
to the sum of (a) (i) the EURIBOR Rate for such EURIBOR Borrowing in effect for
such Interest Period divided by (ii) 1 minus the Statutory Reserves (if any) for
such EURIBOR Borrowing for such Interest Period plus, (b) without duplication of
any increase in interest rate attributable to Statutory Reserves pursuant to the
foregoing clause (ii), the Mandatory Cost (if any).
“Adjusted Excess Availability” shall mean, at any time, an amount, expressed in
Dollars, equal to (a) Excess Availability plus (b) Qualified Cash, in the case
of this clause (b), in an aggregate amount not to exceed 5% of the lesser of (i)
the Revolving Commitments of all of the Lenders and (ii) the Total Borrowing
Base on the date of determination.
“Adjusted LIBOR Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded upward, if necessary,
to the nearest 1/100th of 1%) determined by the Administrative Agent to be equal
to the sum of (a) (i) the LIBOR Rate for such Eurocurrency Borrowing in effect
for such Interest Period divided by (ii) 1
minus the Statutory Reserves (if any) for such Eurocurrency Borrowing for such
Interest Period plus, (b) without duplication of any increase in interest rate
attributable to Statutory Reserves pursuant to the foregoing clause (ii), the
Mandatory Cost (if any).
“Adjusted Total Revolving Commitment” shall mean, at any time, lesser of (i) the
Total Revolving Commitment and (ii) the Term Loan Revolver Cap.
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to ARTICLE X.
“Administrative Borrower” shall mean Novelis Inc.the Designated Company, or any
successor entity serving in that role pursuant to Section 2.03(b).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of the voting power of the total outstanding Voting Stock of the person
specified or (ii) any person that is an executive officer or director of the
person specified.
“Agent Indemnitees” shall mean the Agents (and any sub-agent thereof) and their
officers, directors, employees, Affiliates, agents and attorneys.



“Agent Professionals” shall mean attorneys, accountants, appraisers, auditors,
business valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by any Agent.
“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean either of them.
“Agent’s Account” shall have the meaning assigned to such term in Schedule
1.01(a) to Amendment No. 2.
“Aggregate Belgian Revolving Exposure” shall mean at any time, the sum of the
Belgian Revolving Exposure of each of the Lenders at such time.
“Aggregate Individual German Revolving Exposure” shall mean at any time, the sum
of the German Revolving Exposure (Individual) of each of the Lenders at such
time.
“Aggregate Individual Swiss Revolving Exposure” shall mean at any time, the sum
of the Swiss Revolving Exposure (Individual) of each of the Lenders at such
time.
“Aggregate Total German Revolving Exposure” shall mean at any time, the sum of
the German Revolving Exposure (Total) of each of the Lenders at such time.
“Aggregate Total Swiss Revolving Exposure” shall mean at any time, the sum of
the Swiss Revolving Exposure (Total) of each of the Lenders at such time.
“Agreed Guarantee and Security Principles” shall mean the following principles
that embody a recognition by all parties to this Agreement that there may be
certain legal and practical limitations on the scope and enforceability of
guarantees and security from the Guarantors in certain jurisdictions outside of
the United States and Canada that become parties to this agreement after the
Amendment No. 2 Effective Date. In particular:
(a)    general statutory limitations, capital maintenance, financial assistance,
corporate benefit, fraudulent preference, “thin capitalization” rules,
regulatory restrictions and similar principles may require that the guarantee
and/or security be limited by an amount or otherwise. If any such limit applies,
the guarantees and security provided may be limited to the maximum amount which
the relevant Guarantor may provide having regard to applicable law under the
jurisdiction of organization of such Guarantor; and
(b)    to the extent required to comply with applicable law, guarantees and
security may be limited to mitigate a risk to the directors or officers of the
relevant grantor of such guarantee and security of contravention of any
statutory duty in such capacity or their fiduciary duties and/or which could
reasonably be expected to result in personal, civil or criminal liability on the
part of any such director or officer.
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
“Aleris” shall mean Aleris Corporation, a Delaware corporation.
“Aleris Acquisition” shall mean the acquisition by Novelis Acquisitions of
Aleris pursuant to the terms of the Aleris Merger Agreement on the Aleris
Acquisition Closing Date, the repayment of certain Indebtedness of Aleris and
its subsidiaries in connection with the Aleris Acquisition, and the payment of
all fees, costs and expenses in connection with the foregoing.
“Aleris Acquisition Closing Date” shall mean the date that the Aleris
Acquisition is consummated in accordance with the terms of the Aleris Merger
Agreement and the conditions precedent in Section 7 of Amendment No. 2 are
satisfied (or waived in accordance with the terms hereof).
“Aleris Borrowers” shall mean Aleris, the Belgian Borrower, Aleris Switzerland,
the Additional German Borrowers and the Additional U.S. Borrowers.
“Aleris Casthouse” shall mean Aleris Casthouse Germany GmbH, a company with
limited liability organized under the laws of Germany, registered with the
commercial register (Handelsregister) of the local court (Amtsgericht) of
Koblenz with registration number HRB 1064.
“Aleris Deemed Borrowing Base Collateral Conditions” shall mean, with respect to
each Aleris Borrower, that such Aleris Borrower has satisfied the conditions
precedent applicable to such Aleris Borrower in Section 7 or Section 8 of
Amendment No. 2 and has otherwise joined this Agreement as a Borrower and as a
Guarantor, and has granted Liens on its assets to secure the Secured Obligations
on terms consistent with the terms of the Loan Documents, and in accordance with
the terms of Amendment No. 2, this Agreement and the other Loan Documents;
provided that, with respect to each Aleris Borrower, the Aleris Deemed Borrowing
Base Collateral Conditions applicable to such Aleris Borrower shall be deemed
not to be satisfied at any time that the Collateral Agent, on behalf of the
Secured Parties, does not have a valid, perfected First Priority Lien on the
Accounts and Inventory of such Aleris Borrower.
“Aleris Hedging Collateral Requirements” shall have the meaning assigned to such
term in Section 5.16(e).
“Aleris Issuing Bank” shall have the meaning assigned to such term in Amendment
No. 2.
“Aleris Merger Agreement” means that certain Agreement and Plan of Merger, dated
as of July 26, 2018, among the Canadian Borrower, Novelis Acquisitions, Aleris,
and OCM Opportunities ALS Holdings, L.P., a Delaware limited partnership, as
amended, modified or supplemented, together with any consent or waiver with
respect thereto, but only to the extent that such amendment, modification,
restatement, consent or waiver is not materially adverse to the Lenders or the
Agents in their capacities as such, it being understood that (i) any
modification, amendment, consent or waiver to the definition of “Material
Adverse Effect” in the Aleris Merger Agreement, or which has the effect of
modifying, amending or waiving the representation or condition as to the absence
of a Material Adverse Effect (as defined in the Aleris Merger Agreement as of
the Amendment No. 2 Effective Date) shall be deemed to be materially adverse to
the Lenders and the Agents, (ii) any decrease in the purchase price payable
under the Aleris Merger Agreement shall not be deemed to be materially adverse
to the Lenders or the Agents, so long as such decrease does not exceed 10% of
the consideration contemplated to be paid under the Aleris Merger Agreement as
of July 26, 2018, and (iii) any increase in the purchase price contemplated to
be paid under the Aleris Merger Agreement shall not be deemed to be materially
adverse to the Lenders or the Agents, so long as such increase is funded by
additional common equity contributions to Specified Holders that directly or
indirectly own Equity Interests in the Designated Company and its Restricted
Subsidiaries immediately prior to such contribution or by cash on hand or
borrowings under this Agreement (so long as, in the case of a funding of
borrowings under this Agreement, the Availability Conditions are satisfied at
the time the Aleris Acquisition is consummated); provided, that adjustments to
working capital and earn-out payments in accordance with the terms of the Aleris
Merger Agreement shall not constitute an increase or decrease in purchase price
for purposes of this definition.
“Aleris Rolled Products” shall mean Aleris Rolled Products Germany GmbH, a
company with limited liability organized under the laws of Germany, registered
with the commercial register (Handelsregister) of the local court (Amtsgericht)
of Koblenz with registration number HRB 4239.
“Aleris Switzerland” shall mean Aleris Switzerland GmbH, a company organized
under the laws of Switzerland.
“Alternate Currency” shall mean each of euros and GBP and, with regard only to
European Swingline Loans or European Letters of Credit, Swiss francs.
“Alternate Currency Equivalent” shall mean, as to any amount denominated in
Dollars as of any date of determination, the amount of the applicable Alternate
Currency that could be purchased with such amount of Dollars based upon the Spot
Selling Rate.
“Alternate Currency Letter of Credit” shall mean any Letter of Credit to the
extent denominated in an Alternate Currency.
“Alternate Currency Revolving Loan” shall mean each Revolving Loan denominated
in an Alternate Currency.
“Amendment Agreement” shall mean that certain Amendment and Restatement
Agreement, dated as of the Closing Date, among the Loan Parties party thereto,
the Lenders party thereto, the Administrative Agent, the Collateral Agent, the
Issuing Banks, party thereto, the U.S. Swingline Lender, the European Swingline
Lender, and the other parties thereto, which effects the second amendment and
restatement of this Agreement.
“Amendment No. 1” means that certain Amendment No. 1 to Second Amended and
Restated Credit Agreement, dated as of September 14, 2017, among Holdings, the
Borrowers, party thereto, the other Loan Parties party thereto, Novelis Italia,
S.p.A., as third party security provider, the Administrative Agent, the
Collateral Agent, the European Swingline Lender, and each Issuing Bank party
thereto and each Lender party thereto.
“Amendment No. 1 Effective Date” means the “Amendment Effective Date” as defined
in Amendment No. 1.
“Amendment No. 2” means that certain Amendment No. 2 to Second Amended and
Restated Credit Agreement, dated as of April 15, 2019, among Holdings, the
Borrowers party thereto, the other Loan Parties party thereto, Novelis Italia,
S.p.A., as third party security provider, the Administrative Agent, the
Collateral Agent, the European Swingline Lender, each Issuing Bank party thereto
and each Lender party thereto.
“Amendment No. 2 Effective Date” means the “Amendment Effective Date” as defined
in Amendment No. 2.
“Amendment No. 2 Insurance Disclosure Letter” means that certain letter of the
Designated Company, dated as of the Amendment No. 2 Effective Date and delivered
on the Amendment No. 2 Effective Date to the Agents, Issuing Banks and Lenders.
“Anti-Corruption Laws” shall mean (a) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anticorruption laws, regulations or ordinances in any
jurisdiction in which any Credit Party or any of its Subsidiaries or their
respective Related Parties is located or doing business.
“Anti-Money Laundering Laws” shall mean applicable laws or regulations in any
jurisdiction in which any Credit Party or any of its Subsidiaries or their
respective Related Parties are located or doing business that relates to money
laundering or terrorism financing, any predicate crime to money laundering, or
any financial record keeping and reporting requirements related thereto.
“Applicable Administrative Borrower” shall mean the Administrative Borrower
and/or the European Administrative Borrower, as the context may require.
“Applicable Eligible Jurisdiction” shall mean:
(i)    in the case of Eligible Accounts of the U.S. Borrowers, the United
States, Canada,Mexico and Puerto Rico,;
(ii)    in the case of Eligible Accounts of the Canadian Loan Parties, Canada
and the UnitedStates,;
(iii)    in the case of Eligible Accounts of aneach U.K. Borrower and each other
Borrowing Base Guarantor incorporated in England and Wales, an Applicable
European Jurisdiction, the United States and Canada;
(iv)    in the case of Eligible European Loan Party (other than Swiss Borrower),
an Applicable European JurisdictionAccounts of each Swiss Borrower that is not a
party to a Receivables Purchase Agreement in the capacity of a seller
thereunder, Switzerland, Germany,
Poland, the United States and, Canada, or such other Applicable European
Jurisdiction as the Administrative Agent may approve in its Permitted
Discretion;
(v)    in the case of Eligible Accounts of each German Borrower that is not a
party to a
Receivables Purchase Agreement in the capacity of a seller thereunder, Germany,
Poland, the



United States, Canada or such other Applicable European Jurisdiction as the
Administrative
Agent may approve in its Permitted Discretion;
(ivvi) in the case of Eligible Accounts of the SwissBelgian Borrower, Belgium,
Germany,
Poland, the United States, Canada or such other Applicable European Jurisdiction
as the Administrative Agent may approve in its Permitted Discretion; and
(vvii) in the case of Eligible Accounts of the U.S. Borrowers or of the Canadian
Loan Parties with respect to which either (x) the Account Debtor’s senior
unsecured debt rating is at least BBB- by S&P and Baa3 by Moody’s or (y) the
Account Debtor’s credit quality is acceptable to the Administrative Agent, such
Applicable European Jurisdictions, as may be approved by the Administrative
Agent.
“Applicable European Jurisdiction” shall mean Germany, United Kingdom, France,
Netherlands, Italy, Ireland, Belgium, Spain, Sweden, Finland, Austria, Denmark,
Greece,
Portugal, Luxembourg, and Switzerland or any other country that from time to
time is a Participating Member State that is approved by the Administrative
Agent in its Permitted Discretion as an “Applicable European Jurisdiction”.
“Applicable Fee” shall mean, as of any date of determination, a rate per annum
equal to the applicable percentage set forth below based upon average daily
Total Revolving Exposure as a percentage of Total Revolving Commitment for the
three-fiscal month period immediately preceding such date:
Total Revolving Exposure as a percentage of Total Revolving
Commitment    Applicable Fee
Greater than 50%
0.25%
Less than or equal to 50%
0.35%
For purposes of computing the Applicable Fee with respect to Revolving
Commitments, a Revolving Commitment of a Lender shall be deemed to be used to
the extent of the outstanding Revolving Loans, Swingline Exposure and LC
Exposure of such Lender. The Applicable Fee shall be calculated by the
Administrative Agent and such calculations shall be presumed to be correct,
absent manifest error.
“Applicable Law” shall mean all laws, rules, regulations and legally binding
governmental guidelines applicable to the Person, conduct, transaction,
agreement or matter in question, including all applicable statutory law, common
law and equitable principles, and all provisions of constitutions, treaties,
statutes, rules, regulations, orders and decrees of Governmental Authorities.
“Applicable LC Applicant” shall mean the Administrative Borrower, Parentthe
Canadian Borrower, and/or the European Administrative Borrower, as the context
may require.
“Applicable Margin” shall mean, for any day, with respect to any Revolving Loan
or Swingline Loan, as the case may be, the applicable percentage set forth in
Annex II under the appropriate caption.
“Approved Currency” shall mean each of Dollars and each Alternate Currency.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Approved Member State” shall mean Belgium, France, Germany, Ireland, Italy,
Luxembourg, The Netherlands, Spain, Sweden and the United Kingdom.
“Arranger” shall mean Wells Fargo Bank, National Association, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Citigroup Global Markets, IncCitibank,
N.A., Deutsche Bank Securities Inc., and JPMorgan Chase Bank, N.A., as joint
lead arrangers.
“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property, excluding sales
of Inventory, dispositions of cash and Cash Equivalents and settlements under
Hedging Agreements, in each such excluded case, which are in the ordinary course
of business, by Holdings, the Parent Borrower or any of its Restricted
Subsidiaries, or (b) any issuance of any Equity Interests of any Restricted
Subsidiary of the Parent BorrowerHoldings.
“Asset Swap” shall mean the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between any Company and another person; provided
that any cash or Cash Equivalents received must be applied in accordance with
Section 2.10(c).
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.04(c)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B (including electronic
documentation generated by use of an electronic platform containing
substantially the same information as set forth in Exhibit B), or any other form
approved by the Administrative Agent.
“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at the rate implicit in the lease) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
any such Sale and Leaseback Transaction.
“Auditor’s Determination” shall have the meaning assigned to such term in
Section 7.11(b).
“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.18(a)(v).
“AV Metals” shall mean AV Metals Inc., a corporation formed under the Canada
Business Corporations Act.
“AV Minerals” shall mean AV Minerals (Netherlands) N.V., a company organized
under the laws of the Netherlands.
“Availability Conditions” shall mean that, with respect to any Proposed
Transaction, each of the following conditions are satisfied, as applicable:
(a)    both immediately prior to and after giving effect to such Proposed
Transaction, no
Default shall have occurred and be continuing; and
(b)    when used with regard to Section 6.08 (Dividends), immediately after
giving effect to such Proposed Transaction, (i)(A) Adjusted Excess Availability
on the date such Proposed Transaction is consummated and (B) average daily
Adjusted Excess Availability for the 30 day period immediately preceding such
Proposed Transaction (assuming such Proposed Transaction occurred on the first
day of such 30 day period), in each case is greater than or equal to 20% of the
lesser of (y) the Total Revolving Commitment and (z) the Total Borrowing Base or
(ii)(A)(1) Adjusted Excess Availability on the date such Proposed Transaction is
consummated and (2) average daily Adjusted Excess Availability for the 30 day
period immediately preceding such Proposed Transaction (assuming such Proposed
Transaction occurred on the first day of such 30 day period), in each case is
greater than or equal to 15% of the lesser of (y) the Total Revolving Commitment
and (z) the Total Borrowing Base and (B) the Consolidated Fixed Charge Coverage
Ratio as of the end of the most recent fiscal quarter (on a trailing four
quarter basis, on a Pro Forma Basis after giving effect to each such Proposed
Transaction as if such Proposed Transaction occurred on the first day of the
most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) and (b)) shall not be less than 1.25 to
1.0; or
(c)    when used with regard to Sections 6.06 (Asset Sales) and 6.11
(Prepayments of other Indebtedness, etc.), immediately after giving effect to
such Proposed Transaction, (i) Adjusted Excess Availability (or, in the case of
a transaction under Section 6.06 (Asset Sales) other than a Specified Asset
Sale, Excess Availability) on the date such Proposed Transaction is consummated
is greater than or equal to 20% of the lesser of (y) the Total Revolving
Commitment and (z) the Total Borrowing Base or (ii)(A) Adjusted Excess
Availability (or, in the case of a transaction under Section 6.06 (Asset Sales)
involving any Revolving Priority Collateral, Excess Availability) on the date
such Proposed Transaction is consummated is greater than or equal to 15% of the
lesser of (y) the Total Revolving Commitment and (z) the Total Borrowing Base
and (B) the Consolidated Fixed Charge Coverage Ratio as of the end of the most
recent fiscal quarter (on a trailing four quarter basis, on a Pro Forma Basis
after giving effect to each such Proposed Transaction as if such Proposed
Transaction occurred on the first day of the most recently ended fiscal quarter
for which financial statements have been delivered pursuant to Section 5.01(a)
and (b)) shall not be less than 1.25 to 1.0; or



(d)    when used with regard to Section 6.04 (Investments, Loans and Advances)
(including with respect to Permitted Acquisitions), and for all other Proposed
Transactions not referred to in clauses (b) or (c) above, immediately after
giving effect to such Proposed Transaction, (i) Adjusted Excess Availability on
the date such Proposed Transaction is consummated is greater than or equal 20%
of the lesser of (y) the Total Revolving Commitment and (z) the Total Borrowing
Base or (ii)(A) Adjusted Excess Availability on the date such Proposed
Transaction is consummated is greater than or equal to 15% of the lesser of (y)
the Total Revolving Commitment and (z) the Total Borrowing Base and (B) the
Consolidated Fixed Charge Coverage Ratio as of the end of the most recent fiscal
quarter (on a trailing four quarter basis, on a Pro Forma Basis after giving
effect to each such Proposed Transaction as if such Proposed Transaction
occurred on the first day of the most recently ended fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) and (b))
shall not be less than 1.25 to 1.0; and
(e)    in each case, prior to undertaking any Proposed Transaction involving (i)
payment of a Dividend of $25,000,00037,500,000 or more or, (ii) any payment (or
transfer of property having a fair market value) of $100,000,000 or
more150,000,000 or more, or (iii) any calculation based on Adjusted Excess
Availability, the Loan Parties shall deliver to the Administrative Agent an
Officer’s Certificate demonstrating in reasonable details the satisfaction of
the conditions contained in clause (b), (c) or (d) above, as applicable., which
shall specify whether Qualified Cash was included in such calculation, and if
so, shall include a reporting of the cash balances in the applicable deposit
accounts in which Qualified Cash is deposited (attaching bank statements or
other statements or supporting information satisfactory to the Administrative
Agent) for the periods described in such clause (b), in form satisfactory to the
Administrative Agent.
“Availability Reserve” shall mean reserves established from time to time by the
Administrative Agent pursuant to Section 2.01(d) or otherwise in accordance with
this Agreement, with respect to potential cash liabilities of the Borrowers and
Borrowing Base Guarantors, costs, expenses or other amounts that may be charged
against the Revolving Credit Priority Collateral prior to payment of the
Obligations, and including reserves of the type described in clauses (i), (ii),
(iii), (v) and (vi) of Section 2.01(d).
“Available Amount” shall have the meaning assigned to such term in Section
7.12(a).
“Average Quarterly Excess Availability” shall mean, as of any date of
determination, the average daily Excess Availability for the three-fiscal month
period immediately preceding such date (with the Borrowing Base for any day
during such period calculated by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent on or prior to such day);
provided that, for purposes of calculation of Average Quarterly Excess
Availability, the percentage of such Excess Availability based on German Excess
Availability shall not be limited as otherwise provided in the definition of
Excess Availability. Average Quarterly Excess Availability shall be calculated
by the Administrative Agent and such calculations shall be presumed to be
correct, absent manifest error.
“Bailee Letter” shall mean an agreement in form substantially similar to Exhibit
7 to the U.S. Security Agreement or otherwise in form and substance reasonably
satisfactory to the Collateral Agent.
“Bail-In Action” meansshall mean the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.
“Bail-In Legislation” meansshall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bank of America” shall mean Bank of America, N.A., a national banking
association, and its successors.
“Bank Product” shall mean any of the following products, services or facilities
extended to any Company by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) commercial credit card and merchant card services
(including so-called “purchase cards”, “procurement cards” or “p-cards”),
payment card processing services, debit cards, and stored value cards; and (c)
other banking products or services as may be requested by any Company, other
than; provided that, anything to the contrary contained in the foregoing
notwithstanding, Bank Products shall exclude Letters of Credit and, Hedging
Agreements, and any Excluded Swap Obligations.
“Bank Product Agreement” shall mean any agreement related to Bank Products or
Secured Bank Product Obligations.
“Bank Product Debt” shall mean (a) all Indebtedness and other obligations of an
Loan Party relating to Bank Products., liabilities, reimbursement obligations,
fees, or expenses owing by each Loan Party and its Subsidiaries to any Secured
Bank Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and (b) all amounts that any Agent, any Lender or any Issuing Bank is obligated
to pay to a Secured Bank Product Provider as a result of such Agent, such Lender
or such Issuing Bank purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Secured Bank Product Provider
with respect to the Bank Products provided by such Secured Bank Product Provider
to a Loan Party or its Subsidiaries.
“Bank Product Reserve” shall mean the aggregate amount of reserves established
by Administrative Agent from time to time in respect of Secured Bank Product
Obligations.
“Bankruptcy Code” shall mean Title 11 of the United States Code.
“Base Rate” shall mean, for any day, a per annum rate equal to the greatest of
(a) the
Prime Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50½%;
or, (cb) the Adjusted LIBOR Rate for a 30 day interest period as determined on
such day, plus 1.0%.(which rate shall be calculated based upon an Interest
Period of one month and shall be determined on a daily basis), plus one
percentage point, and (c) the rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate”,
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate (and, if any such announced
rate is below zero, then the rate determined pursuant to this clause (c) shall
be deemed to be zero).
“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.
“Base Rate Loan” shall mean any Base Rate Revolving Loan, European Swingline
Loan denominated in Dollars, or U.S. Swingline Loan.
“Base Rate Revolving Loan” shall mean any U.S. Revolving Loan bearing interest
at a rate determined by reference to the Base Rate.
“Belgian Borrower” shall mean, on and after the Aleris Acquisition Closing Date
following the consummation of the Aleris Acquisition, Aleris Aluminum Duffel
BVBA, a private limited liability company organized under the laws of Belgium,
with registered office at 2570 Duffel (Belgium), Adolf Stocletlaan 87 and with
company number 0403.045.292 (RLE Antwerp, division Mechelen).
“Belgian Borrowing Base” shall mean at any time on or after the Aleris
Acquisition Closing Date, an amount equal to the sum of the Dollar Equivalent
of, without duplication:
(i)    the book value of Eligible Belgian Accounts multiplied by the advance
rate of
85%, plus
(ii)    the lesser of (x) the advance rate of 75% of the Cost of Eligible
Belgian Inventory, or (y) the advance rate of 80% of the Net Recovery Cost
Percentage multiplied by the Cost of Eligible Belgian Inventory, minus
(iii)    any Reserves established from time to time by the Administrative Agent
with respect to the Belgian Borrowing Base in accordance with Section 2.01(d)
and the other terms of this Agreement;
provided, that during the Aleris Deemed Borrowing Base Period, solely to the
extent that the Belgian Borrower has satisfied the Aleris Deemed Borrowing Base
Collateral Conditions, the Belgian Borrowing Base shall be equal to the lesser
of:
(a)    the Belgian Borrower’s Deemed Borrowing Base Allocation in effect at such
time; and
(b)    the sum of the Dollar Equivalent of, without duplication:




994897.02E-CHISR011125931.03I-CHISR02A - MSW

--------------------------------------------------------------------------------






(i)    the sum of (x) 50% of the aggregate gross Accounts of the Belgian
Borrower, and (y) 25% of the net book value of all Eligible Belgian Inventory;
minus
(ii)    any Reserves established from time to time by the Administrative
Agent with respect to the Belgian Borrowing Base in accordance with Section
2.01(d) and the other terms of this Agreement;
provided, further, that if the Administrative Agent has not received Acceptable
Collateral Diligence in respect of the Belgian Borrower on or prior to the date
that is 90 days after the Aleris Acquisition Closing Date, then following such
date until the date that the Administrative Agent receives Acceptable Collateral
Diligence in respect of the Belgian Borrower, the Belgian Borrowing Base shall
be deemed to be zero.
The Belgian Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the
Administrative Agent with such adjustments as Administrative Agent deems
appropriate in its Permitted Discretion to assure that the Belgian Borrowing
Base is calculated in accordance with the terms of this Agreement. The Belgian
Borrower’s Deemed Borrowing Base Allocation at any time shall be determined by
reference to the most recent Borrowing Base Certificate or other certificate
theretofore delivered to the Administrative Agent, or in any certificate
delivered to the Administrative Agent pursuant to the last paragraph of Section
9.03, with such adjustments as Administrative Agent deems appropriate in its
Permitted Discretion to assure that the Belgian Borrowing Base is calculated in
accordance with the terms of this Agreement.
“Belgian Guarantor” shall mean the Belgian Borrower and each Restricted
Subsidiary of the Designated Company organized under the laws of Belgium that
becomes a Guarantor pursuant to the terms hereof.
“Belgian Revolving Exposure” shall mean, with respect to any Lender at any time,
the Dollar Equivalent of the aggregate principal amount at such time of all
outstanding Belgian Revolving Loans of such Lender, plus the Dollar Equivalent
of the aggregate amount at such time of such Lender’s European LC Exposure
applicable to European Letters of Credit issued for the account of the Belgian
Borrower.
“Belgian Revolving Loan” shall have the meaning assigned to such term in
Section 2.01(a).
“Belgian Security Agreements” shall mean, collectively (i) any Security
Agreements, including all subparts thereto, among any Belgian Guarantors (and
such other Persons as may be party thereto) and the Collateral Agent for the
benefit of the Secured Parties, (ii) each pledge agreement, mortgage, security
agreement, guarantee or other agreement that is entered into by any Belgian
Guarantor or any Person who is the holder of Equity Interests in any Belgian
Guarantor in favor of the Collateral Agent and/or the Term Loan Collateral Agent
in its capacity as agent for


57
994897.02E-CHISR011125931.03I-CHISR02A - MSW

--------------------------------------------------------------------------------





the Secured Parties pursuant to the terms of the Intercreditor Agreement and the
other Loan Documents, and (iii) any other pledge agreement, mortgage, security
agreement or other agreement entered into pursuant to the terms of the Loan
Documents, in the case of each of clauses (i), (ii) and (iii), that is governed
by the laws of Belgium, securing the Secured Obligations, and entered into
pursuant to the terms of this Agreement or any other Loan Document, as the same
may be amended, restated or otherwise modified from time to time.
“Beneficially Own,” “Beneficial Owner” and “Beneficial Ownership” shall each
have the meaning assigned to such term in Rules 13d-3 and 13d-5 under the
Exchange Act.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.
“Blocked Account” shall have the meaning assigned to such term in Section 9.01.
“Blocked Loan Party” shall have the meaning assigned to such term in Section
2.22.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers (or the functional equivalent)
of such person, (iii) in the case of any limited partnership, the Board of
Directors of the general partner of such person and (iv) in any other case, the
functional equivalent of the foregoing.
“Borrowers” shall have the meaning assigned to such term in the preamble
heretomean the U.S. Borrowers, the Belgian Borrower, the Canadian Borrower, the
U.K. Borrowers, the German Borrowers, and the Swiss Borrowers. Unless the
context otherwise requires, each reference in this Agreement to “each Borrower”
or “the applicable Borrower” shall be deemed to be a reference to (vi) each U.S.
Borrower on a joint and several basis, (wii) the ParentBelgian Borrower, (xiii)
the Canadian Borrower, (iv) each U.K. Borrower on a several and not joint basis,
(yv) theeach German Borrower on a several and not joint basis, and/or (zvi)
theeach Swiss Borrower on a several and not joint basis, as the case may be.
“Borrowing” shall mean (a) Revolving Loans to one of (vi) the U.S. Borrowers,
jointly and severally, (wii) Parentthe Canadian Borrower, (xiii) the U.K.
Borrower, (y) German Borrower


58
994897.02E-CHISR011125931.03I-CHISR02A - MSW

--------------------------------------------------------------------------------





or (z) Swiss BorrowerBorrowers, on a several and not joint basis, (iv) the
German Borrowers, on a several and not joint basis, (v) the Belgian Borrower, or
(vi) the Swiss Borrowers, on a several and not joint basis, in each case of the
same currency, Class, Sub-Class and Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans and EURIBOR Loans, as to which
a single Interest Period is in effect, or (b) a Swingline Loan. “Borrowing Base”
shall mean the U.S. Borrowing Base, the Canadian Borrowing Base, the U.K.
Borrowing Base, the Belgian Borrowing Base, each German Borrowing Base, theeach
Swiss Borrowing Base and/or the Total Borrowing Base, as the context may
require.
“Borrowing Base Certificate” shall mean an Officer’s Certificate from
Administrative Borrower, substantially in the form of (or in such other form as
may, from time to time, be mutually agreed upon by Administrative Borrower,
Collateral Agent and Administrative Agent), and containing the information
prescribed by Exhibit I, delivered to the Administrative Agent and the
Collateral Agent setting forth the Administrative Borrower’s calculation of the
Borrowing Base.
“Borrowing Base Guarantor” shall mean (a) as of the Closing Date, each Canadian
Guarantor and (b) in addition thereafter, any other Wholly Owned Subsidiary of
Parent Borrowerthe Designated Company that (i) is organized in Canada or
Switzerland or incorporated in England and Wales, (ii) is able to prepare all
collateral reports in a comparable manner to the Parent Borrowers’ reporting
procedures of the Borrowers and (iii) has executed and delivered to
Administrative Agent a joinder agreement hereto and such joinder agreements to
guarantees, contribution and set-off agreements and other Loan Documents as
Administrative Agent has reasonably requested (all of which shall be in form and
substance acceptable to, and provide a level of security and guaranty acceptable
to, Administrative Agent in its Permitted Discretion), so long as Administrative
Agent has received and approved, in its Permitted Discretion, (A) a collateral
audit conducted by an independent appraisal firm reasonably acceptable to
Administrative Agent, (B) all UCC or other search results necessary to confirm
Collateral Agent’s Lien on all of such Borrowing Base Guarantor’s personal
property, subject to Permitted Liens, which Lien is a First Priority Lien with
regard to the Revolving Credit Priority Collateral, and (C) such customary
certificates (including a solvency certificate), resolutions, financial
statements, legal opinions, and other documentation as the Administrative Agent
may reasonably request (including as required by Sections 5.11 and 5.12).
“Borrowing Base Loan Party” shall have the meaning assigned to such term in
Section 9.01.
“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
“Brazilian Guarantor” shall mean each Restricted Subsidiary of Parent
Borrowerthe Designated Company organized in Brazil party hereto as a Guarantor,
and each other Restricted


59
994897.02E-CHISR011125931.03I-CHISR02A - MSW

--------------------------------------------------------------------------------





Subsidiary of Parent Borrowerthe Designated Company organized in Brazil that is
required to becomebecomes a Guarantor pursuant to the terms hereof.
“Brazilian Security Agreements” shall mean, collectively (i) any Security
Agreements substantially in the form of Exhibit M-7, including all subparts
thereto, among theany Brazilian GuarantorGuarantors (and such other Persons as
may be party thereto) and the Collateral Agent for the benefit of the Secured
Parties and, (ii) each pledge agreement, mortgage, security agreement, guarantee
or other agreement that is entered into by any Brazilian Guarantor or any Person
who is the holder of Equity Interests in any Brazilian Guarantor in favor of the
Collateral



Agent and/or the Term Loan Collateral Agent, and in its capacity as agent for
the Secured Parties pursuant to the terms of the Intercreditor Agreement and the
other Loan Documents, and (iii) any other pledge agreement, mortgage, security
agreement or other agreement entered into pursuant to the terms of the Loan
Documents, in the case of each of clauses (i), (ii) and (iii), that is governed
by the laws of Brazil, securing the Secured Obligations, in each caseand entered
into pursuant to the terms of this Agreement or any other Loan Document, as the
same may be amended, restated or otherwise modified from time to time.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, New York; provided, however, that when used in connection with
notices and determinations in connection with, and payments of principal and
interest on or with respect to, (a) a Eurocurrency Loan or EURIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market, (b) an Alternate
Currency Revolving Loan denominated in euros, the term “Business Day” shall also
exclude any day that is not a TARGET Day (as determined in good faith by the
Administrative Agent), and (c) a European Swingline Loan, the term “Business
Day” shall mean any day other than a Saturday, Sunday or other day on which
banks in Zurich are authorized or required by law to close.
“Calculation Date” shall have the meaning assigned to such term in the
definition of “Senior Secured Net Leverage Ratio”.
“Canadian Borrower” shall have the meaning assigned to such term in the preamble
hereto.
“Canadian Borrowing Base” shall mean at any time an amount equal to the sum of
the Dollar Equivalent of, without duplication:
(i)    the book value of Eligible Canadian Accounts multiplied by the advance
rate of 85%, plus
(ii)    the lesser of (i) the advance rate of 75% of the Cost of Eligible
Canadian Inventory, or (ii) the advance rate of 85% of the Net Recovery Cost
Percentage multiplied by the Cost of Eligible Canadian Inventory, minus
(iii)    any Reserves established from time to time by the Administrative Agent
with respect to the Canadian Borrowing Base in accordance with Section 2.01(d)
and the other terms of this Agreement.
The Canadian Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the
Administrative Agent with such adjustments as Administrative Agent deems
appropriate in its Permitted Discretion to assure that the Canadian Borrowing
Base is calculated in accordance with the terms of this Agreement.
“Canadian Defined Benefit Plan” shall mean any Canadian Pension Plan which
contains a “defined benefit provision” as defined in subsection 147.1(l) of the
Income Tax Act (Canada).
“Canadian Dollar Denominated Letter of Credit” shall have the meaning assigned
to such term in Section 2.18.
“Canadian Dollars” or “Can$” shall mean the lawful money of Canada.
“Canadian Guarantor” shall mean HoldingsAV Metals (unless HoldingsAV Metals is
released as a Guarantor pursuant to Section 7.09 upon completion of a Qualified
ParentCanadian Borrower IPO), Parentthe Canadian Borrower and each Restricted
Subsidiary of Parent Borrowerthe Designated Company organized in Canada party
hereto as a Guarantor, and each other Restricted Subsidiary of Parent
Borrowerthe Designated Company organized in Canada that becomes or is required
to become a Guarantor pursuant to the terms hereof.
“Canadian Loan Party” shall mean each of the ParentCanadian Borrower and each
Canadian Guarantor.
“Canadian Pension Plan” shall mean each pension plan required to be registered
under Canadian federal or provincial law which is maintained or contributed to
by, or to which there is or may be an obligation to contribute by, any Borrower
or Guarantor in respect of any Person’s employment in Canada with such Borrower
or Guarantor, but does not include (a) the Canada Pension Plan or the Quebec
Pension Plan as maintained by the Government of Canada or the Province of
Quebec, respectively; or (b) plans to which any Borrower or Guarantor
contributes which are not maintained or administered by the Borrower or
Guarantor or any of its Affiliates.
“Canadian Pension Plan Reserve” means (a) employer contributions required to be
made with respect to Canadian Defined Benefit Plans (including, for greater
certainty, normal cost contributions and any special payments); and (b) any
amounts representing any Canadian Wind Up Deficiency with respect to any
Canadian Defined Benefit Plan, in each case to the extent that a trust or deemed
trust to provide for payment or a Lien capable of ranking prior to or pari passu
with Liens serving the Obligations under Applicable Laws of Canada has been or
may be imposed provided that the amount of the Priority Payables or Reserves
established or maintained in respect of such required contributions or Canadian
Wind Up Deficiency shall be calculated as follows (notice of which shall be
provided to the BorrowerDesignated Company):
(i)    if a Wind Up Triggering Event has not occurred or has occurred and is not
continuing,such amount as the Administrative Agent determines as reasonable and
appropriate in the circumstances;
(ii)    if a Wind Up Triggering Event has occurred and so long as the Wind Up
TriggeringEvent is continuing or remains in effect, such amount shall be equal
to an amount (not exceeding the amount of the related Canadian Wind Up
Deficiency) as determined by the Administrative Agent in its Permitted
Discretion, including after taking into account the type of Wind Up
Triggering Event that has occurred and the jurisdiction of the affected Canadian
Defined Benefit Plan; provided that to the extent that a Wind Up Triggering
Event relates to a partial wind up or termination of a Canadian Defined Benefit
Plan, the Canadian Wind Up Deficiency in respect of the non-wound up or
non-terminated component of such Canadian Defined Benefit Plan shall not be
included in such amount; and
(iii)    an additional amount as determined by the BorrowerDesignated Company in
its sole discretion including to avoid a Lien coming into effect that may not
otherwise be a Permitted Lien.
“Canadian Pension Termination Event” shall mean, with respect to any Canadian
Defined Benefit Plan, the occurrence of a Wind Up Triggering Event, other than
an event described in item (iv) of the definition of the term “Wind Up
Triggering Event”.
“Canadian Security Agreement” shall mean, collectively (i) the Security
Agreements substantially in the form of Exhibit M-2, including all subparts
thereto, among the Canadian Loan Parties (and such other Persons as may be party
thereto) and the Collateral Agent for the benefit of the Secured Parties and,
(ii) each pledge agreement, mortgage, deed of hypothec, debenture, bond,
security agreement, guarantee or other agreement that is entered into by any
Canadian Loan Party or any Person who is the holder of Equity Interests in any
Canadian Loan Party in favor of the Collateral Agent and/or the Term Loan
Collateral Agent, and in its capacity as agent for the Secured Parties pursuant
to the terms of the Intercreditor Agreement and the other Loan Documents, and
(iii) any other pledge agreement, mortgage, security agreement or other
agreement entered into pursuant to the terms of the Loan Documents, in the case
of each of clauses (i), (ii) and (iii), that is governed by the laws of Canada
(or any subdivisionprovince thereof), securing the Secured Obligations, and
entered into pursuant to the terms of this Agreement or any other Loan Document,
as the same may be amended, restated or otherwise modified from time to time.
“Canadian Wind Up Deficiency” means, with respect to any Canadian Defined
Benefit Plan, the amount representing the wind up deficiency or position with
respect to a Canadian Defined Benefit Plan as reflected in the most recently
filed actuarial valuation.
“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that, in accordance with U.S. GAAP,
have been or should be reflected as additions to property, plant or equipment on
the balance sheet of such person.
“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by the Parent BorrowerDesignated
Company and its Restricted Subsidiaries during such period for the maintenance,
refurbishment, renovation, replacement or restoration of Capital Assets in the
ordinary course of business of the Parent BorrowerDesignated Company and its
Restricted Subsidiaries, in each case to the extent capitalized in accordance
with U.S. GAAP, as detailed to the Administrative Agent (whether paid in cash or
other consideration, financed by the incurrence of Indebtedness or accrued as a
liability), together with the Parent Borrower’sDesignated Company’s
proportionate share of such amounts for Norf GmbH for such period, but in each
case excluding (solely for purposes of determining Consolidated Fixed Charge
Coverage Ratio) any portion of such expenditures paid for with insurance
proceeds.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under U.S. GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with U.S. GAAP. It is understood that with respect to the accounting for leases
as either operating leases or capital leases and the impact of such accounting
on the definitions and covenants herein, U.S. GAAP as in effect on the Closing
Date shall be applied.
“Cash Collateral Account” shall mean a collateral account in the form of a
deposit account established and maintained by the Collateral Agent for the
benefit of the Secured Parties.
“Cash Dominion Recovery Event” shall mean, with respect to any Cash Dominion
Trigger Event at any time (a) no Default or Event of Default shall have been
outstanding for a period of thirty (30) consecutive days then ended and (b)
Excess Availability shall be at least the greater of (i) $90,000,000 (or, on and
after the Specified Incremental Commitment Availability Date, $115,000,000) and
(ii) 10.0% of the lesser of (A) the Total Revolving Commitment and (B) the
then-applicable Total Borrowing Base, for a period of thirty (30) consecutive
days then ended.
“Cash Dominion Trigger Event” shall mean at any time (a) an Event of Default
shall have occurred and is continuing and/or (b) Excess Availability shall for a
period of three (3) consecutive Business Days be less than the greater of (i)
$90,000,000 (or, on and after the Specified Incremental Commitment Availability
Date, $115,000,000) and (ii) 10.0% of the lesser of (A) the Total Revolving
Commitment and (B) the then-applicable Total Borrowing Base and/or (c) in the
sole discretion of the Administrative Agent, if Excess Availability shall at any
time be less than 7.5% of the lesser of (A) the Total Revolving Commitment and
(B) the thenapplicable Total Borrowing Base.
“Cash Equivalents” shall mean, as to any person, (a) securities issued or fully
guaranteed or insured by the federal government of the United States, Canada,
Switzerland, any Approved Member State or any agency of the foregoing, (b)
marketable direct obligations issued by Canada or any province thereof, any
state of the United States or the District of Columbia or any political
subdivision, government-sponsored entity or instrumentality thereof that, at the
time of the acquisition, are rated at least “A-2” by S&P, “P-2” by Moody’s or in
the “R-2” category by the Dominion Bond Rating Service Limited, (c) certificates
of deposit, Eurocurrency time deposits, overnight bank deposits and bankers’
acceptances of any commercial bank or trust company organized under the laws of
Canada or any province thereof, the United States, any state thereof, the
District of Columbia, any non-U.S. bank, or its branches or agencies (fully
protected against currency fluctuations) that, at the time of acquisition, is
rated at least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the
Dominion Bond Rating Service Limited, (d) commercial paper of an issuer rated at
least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion
Bond Rating Service Limited, and (e) shares of any money market fund that (i)
has at least 95% of its assets invested continuously in the types of investments
referred to in clauses (a), (b) and (c) above, (ii) has net assets, the Dollar
Equivalent of which exceeds $500,000,000 and (iii) is rated at least “A-2” by
S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion Bond Rating
Service Limited; provided, however, that the maturities of all obligations of
the type specified in clauses (a), (b) and (c) above shall not exceed 365 days;
provided, further, that, to the extent any cash is generated through operations
in a jurisdiction outside of the United States, Canada, Switzerland or an
Approved Member State, such cash may



be retained and invested in obligations of the type described in clause (a), (c)
or (d) applicable to such jurisdiction to the extent that such obligations are
customarily used in such other jurisdiction for short term cash management
purposes.
“Cash Management Services” shall mean any cash management or related services
provided from time to time by any Lender or any of its Affiliates to any Company
in connection with operating, collections, payroll, trust, or other depository
or disbursement accounts, treasury, depository, return items, merchant store
value cards, including automated clearinghouse, epayable transfer (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system), e-payables services, interstate
depository network, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services, and other cash management arrangements.
“Cash Management System” shall have the meaning assigned to such term in Section
9.01.
“Cash Pooling Arrangements” shall mean (i) the DB Cash Pooling Arrangement and
the Novelis AGEuropean Cash Pooling Agreement and (ii) any other cash pooling
arrangements (including, without limitation, any notional cash pool
arrangements), in each case, including all documentation pertaining thereto),
entered into by any Company in accordance with Section 6.07.
“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any expropriation, condemnation or other
taking (including by any Governmental Authority) of, any property of Holdings,
the Parent BorrowerDesignated Company or any of its Restricted Subsidiaries.
“Casualty Event” shall include but not be limited to any taking of all or any
part of any Real Property of any person or any part thereof, in or by
expropriation, condemnation or other eminent domain proceedings pursuant to any
requirement of Applicable Law, or by reason of the temporary requisition of the
use or occupancy of all or any part of any Real Property of any person or any
part thereof by any Governmental Authority, civil or military, or any settlement
in lieu thereof.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.
A “Change in Control” shall be deemed to have occurred if:
(a)    At any time(i) prior to a Qualified IPOthe Designated Holdco Effective
Date, Hindalco ceases to be the Beneficial Owner of Voting Stock representing
more than 50% of the voting power of the total outstanding Voting Stock of
Holdings;, (ii) on and after the Designated Holdco Effective Date, Hindalco
ceases to be the Beneficial Owner of Voting Stock representing more than 50% of
the voting power of the total outstanding Voting Stock of each of Holdings and
Designated Holdco, or (iii) on and after the Designated Holdco Effective Date,
Holdings ceases to be the Beneficial Owner of Voting Stock representing 100% of
the voting power of the total outstanding Voting Stock of Designated Holdco;
(b)    At any time prior to a Qualified Parent Borrower IPO, Holdings (or, on
and after the Designated Holdco Effective Date, Designated Holdco) at any time
ceases to be the Beneficial Owner and the direct or indirect record owner of
100% of the Equity Interests of Parent Borrower; providedthe Canadian Borrower,
except as a result of a Qualified Canadian Borrower IPO; provided that Hindalco
continues to be the Beneficial Owner of Voting Stock representing more than 50%
of the voting power of the total outstanding Voting Stock of the Canadian
Borrower at all times after giving effect to such Qualified Canadian Borrower
IPO; and provided, further, that a Permitted Holdings Amalgamation shall not
constitute a Change in Control;
(c)    Parent Borrowerthe Designated Company at any time ceases to be the
Beneficial
Owner and the direct or indirect owner of 100% of the Equity Interests of any
other Borrower
(other than the Canadian Borrower prior to the Designated Holdco Effective Date,
and the
Designated Company on and after the Designated Holdco Effective Date);
(d)    at any time a change in control (or change of control or similar event)
with respect to the ParentDesignated Holdco, the Canadian Borrower or, Novelis
Corporation, Novelis Acquisitions, or on and after the Aleris Acquisition
Closing Date after giving effect to the Aleris Acquisition, Aleris, occurs under
(and as defined in) any Material Indebtedness of any Loan Party;
(e)    (i) at any time after a Qualified IPO (other than a Qualified
ParentCanadian Borrower IPO), any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) other than the Specified Holders
is or becomes the Beneficial Owner (provided that for purposes of this clause
(except as set forth below) such person or group shall be deemed to have
Beneficial Ownership of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time) of Voting Stock of Holdings (or, at any time after a Qualified
IPO of U.K. Holdco, U.K. Holdco) representing 35% or more of the voting power of
the total outstanding Voting Stock of Holdings (or, at any time after a
Qualified IPO of U.K. Holdco, U.K. Holdco) unless the Specified Holders at all
times Beneficially Own Voting Stock of Holdings (or, at any time after a
Qualified IPO of U.K. Holdco, U.K. Holdco) representing greater voting power of
the total outstanding Voting Stock of Holdings (or, at any time after a
Qualified IPO of U.K. Holdco, U.K. Holdco) than such voting power held by such
person or group; or (ii) at any time after a Qualified ParentCanadian Borrower
IPO, any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) other than the Specified Holders is or becomes the
Beneficial Owner (provided that for purposes of this clause (except as set forth
below) such person or group shall be deemed to have Beneficial Ownership of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time) of Voting
Stock of Parentthe Canadian Borrower representing 35% or more of the voting
power of the total outstanding Voting Stock of Parentthe Canadian Borrower
unless the Specified Holders at all times Beneficially Own Voting Stock of
Parentthe Canadian Borrower representing greater voting power of the total
outstanding Voting Stock of Parentthe Canadian Borrower than such voting power
held by such person or group; or
(f)    during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Holdings or
Parent, any Borrower or, on and after the Designated Holdco Effective Date,
Designated Holdco (together with any new directors whose election to such Board
of Directors or whose nomination for election was approved by the Specified
Holders or by a vote of at least a majority of the members of the Board of
Directors of Holdings or Parent Borrowersuch Person, as the case may be, which
members comprising such majority are then still in office and were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of Holdings or Parent Borrowersuch Person.
For purposes of this definition, a person shall not be deemed to have Beneficial
Ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
“Change in Law” shall mean the occurrence, after the Existing Credit Agreement
Closing Date, of any of the following: (a) the adoption or taking into effect of
any law, treaty, order, policy, rule or regulation, (b) any change in any law,
treaty, order, policy, rule or regulation or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith, and (ii)
all requests, rules, regulations, guidelines, requirements and directives
promulgated or issued by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Chattel Paper” shall mean all “chattel paper,” as such term is defined in the
UCC, in which any Person now or hereafter has rights.
“Chief Executive Office” shall mean, with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.
“Chinese Subsidiary Equity Interests” shall mean all Equity Interests of each
Person organized under the laws of the People’s Republic of China that is a
Subsidiary of a Loan Party, in each case that is owned by a Loan Party.
“Claim” shall mean all liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Secured Obligations,
resignation or replacement of any Agent, or replacement of any Lender) incurred
by or asserted against any Indemnitee in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, or the use thereof or transactions relating
thereto, (b) any action taken or omitted to be taken by any Indemnitee in
connection with any Loan Documents, (c) the existence or perfection of any
Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or Applicable Law, or (e) any actual or
alleged presence or Release or threatened Release of Hazardous Materials on, at,
under or from any property owned, leased or operated by any Company at any time,
or any Environmental



Claim related in any way to any Company, or (f) failure by any Loan Party to
perform or observe any terms of any Loan Document, in each case including all
costs and expenses relating to any investigation, litigation, arbitration or
other proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or European
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a
Revolving Commitment or European Swingline Commitment, in each case, under this
Agreement as originally in effect or pursuant to Section 2.23, of which such
Loan, Borrowing or Commitment shall be a part.
“Closing Date” shall mean the date on which the conditions set forth in Article
IV are satisfied or duly waived. The Closing Date occurred on October 6, 2014.
“Code” shall mean the Internal Revenue Code of 1986, as amended and the Treasury
Regulations promulgated thereunder.
“Collateral” shall mean, all of the “Collateral”, “Pledged Collateral” and
“Mortgaged Property” referred to in the Security Documents and all of the other
property that is or is intended under the terms of the Security Documents to be
subject to Liens in favor of the Collateral Agent for the benefit of the Secured
Parties.
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto and includes each other person appointed as the successor pursuant to
ARTICLE X.
“Collection Account” has the meaning assigned to such term in Section 9.01(c).
“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by Parent Borrowerthe Designated
Company or any of its Subsidiaries in the ordinary course of their businesses.
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment and/or European Swingline Commitment, including any Commitment
pursuant to Section 2.23, and, prior to the Specified Incremental Commitment
Availability Date, such Lender’s Specified Incremental Commitment.
“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning assigned to such term in Section
11.01(d).
“Companies” shall mean Holdings (unless Holdings has been released as a
Guarantor pursuant to Section 7.09(d)), the Parent Borrower and itsDesignated
Company and Holdings’ (or, if Holdings has been released as a Guarantor pursuant
to Section 7.09(d), the Designated Company’s) Restricted Subsidiaries; and
“Company” shall mean any one of them.
“Compensation Plan” shall mean any program, plan or similar arrangement (other
than employment contracts for a single individual) relating generally to
compensation, pension, employment or similar arrangements with respect to which
any Company, any Affiliate of any Company or any ERISA Affiliate of any of them
has any obligation or liability, contingent or otherwise, under any Applicable
Law other than that of the United States.
“Compliance Certificate” shall mean a certificate of a Financial Officer of the
Designated Company substantially in the form of Exhibit D.
“Concentration Account” shall have the meaning assigned to such term in
Section 9.01(c).
“Concentration Account Bank” shall have the meaning assigned to such term in
Section 9.01(c).
“Confidential Information Memorandum” shall mean that certain confidential
information memorandum of the Parent BorrowerDesignated Company, dated September
2014February, 2019.
“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of the Parent BorrowerDesignated Company and its Restricted Subsidiaries
for such period, determined on a consolidated basis in accordance with U.S.
GAAP.
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of the Parent BorrowerDesignated Company and its
Restricted Subsidiaries which may properly be classified as current liabilities
(other than the current portion of any Loans) on a consolidated balance sheet of
the Parent BorrowerDesignated Company and its Restricted Subsidiaries in
accordance with U.S. GAAP, but excluding (a) the current portion of any Funded
Debt of the Parent BorrowerDesignated Company and its Restricted Subsidiaries
and (b) without duplication of clause (a) above, all Indebtedness consisting of
Loans to the extent otherwise included therein.
“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Parent Borrowerthe Designated Company and its Restricted Subsidiaries
for such period, determined on a consolidated basis in accordance with U.S.
GAAP.
“Consolidated EBITDA (Fixed Charge)” shall mean, for any period, the sum of (A)
Consolidated Net Income (Fixed Charge) for such period, adjusted by (without
duplication):
(x)    adding thereto, in each case only to the extent (and in the same
proportion) deducted in determining such Consolidated Net Income and without
duplication:
(a)    Consolidated Interest Expense for such period,
(b)    Consolidated Amortization Expense for such period,
(c)    Consolidated Depreciation Expense for such period,
(d)    Consolidated Tax Expense for such period,
(e)    non-recurring cash expenses and charges relating to the Transactions to
the extent paid on or about the Closing Date,
(f)    restructuring charges in an amount not to exceed $15,000,00025,000,000 in
the aggregate during any four consecutive fiscal quarters;
(g)    solely in connection with the Aleris Acquisition, the business of Aleris
and its Subsidiaries, or the Permitted Reorganization, during the five
consecutive fiscal quarter period commencing with the fiscal quarter in which
the Aleris Acquisition Closing Date occurs, non-recurring items or unusual
charges or expenses, severance, relocation costs or expenses, other business
optimization expenses (including costs and expenses relating to business
optimization programs), new systems design and implementation costs, project
start-up costs, restructuring charges or reserves, and/or costs related to the
closure and/or consolidation of facilities, in the case of all of the foregoing,
in an aggregate amount not to exceed $100,000,000;
(h)    the aggregate amount of all other non-cash charges reducing Consolidated
Net Income (excluding any non-cash charge that results in an accrual of a
reserve for cash charges in any future period) for such period; and
(i)    the amount of net income (loss) attributable to non-controlling interests
deducted (and not added back) in computing Consolidated Net Income (Fixed
Charge);
(y)    subtracting therefrom, the aggregate amount of all non-cash items
increasing Consolidated Net Income (Fixed Charge) (other than the accrual of
revenue or recording of receivables in the ordinary course of business) for such
period; and
(z)    excluding therefrom,
(a)    any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
the Parent BorrowerDesignated Company or any of its Restricted Subsidiaries upon
any Asset Sale
(other than any dispositions in the ordinary course of business) by the Parent
BorrowerDesignated Company or any of its Restricted Subsidiaries,
(b)    any gain or loss relating to cancellation or extinguishment of
Indebtedness,
(c)    earnings or losses resulting from any reappraisal, revaluation or
write-up or write-down of assets (other than write-downs of Inventory),
including any changes resulting from the effects of adjustments in the property,
plant and equipment, inventories, goodwill, intangible assets and debt line
items in the Designated Company’s



consolidated financial statements pursuant to U.S. GAAP resulting from the
application of purchase accounting in relation to any acquisition or the
amortization or write-off of any amounts thereof,
(d)    any one-time increase or decrease to net income that is required to be
recorded because of the adoption of new accounting policies, practices or
standards required by GAAP, and
(e)    unrealized gains and losses with respect to Hedging Obligations for such
period (other than any unrealized gains or losses resulting from foreign
currency remeasurement hedging activities).
plus (B) the proportionate interest of the Parent BorrowerDesignated Company and
its consolidated Restricted Subsidiaries in non-consolidatedNon-consolidated
Affiliate EBITDA for such period.
Consolidated EBITDA (Fixed Charge) shall be calculated on a Pro Forma Basis to
give effect to any Acquisition and Asset Sales (other than any dispositions in
the ordinary course of business, dispositions where the value of the assets
disposed of is less than $15,000,000 and Permitted Acquisitions where the amount
of the Acquisition Consideration plus any Equity Interests constituting all or a
portion of the purchase price is less than $15,000,000) consummated at any time
on or after the first day of the Test Period thereof as if each such Permitted
Acquisition had been effected on the first day of such period and as if each
such Asset Sale had been consummated on the day prior to the first day of such
period.
Consolidated EBITDA (Fixed Charge) shall not include the Consolidated EBITDA
(Fixed Charge) of any Non-consolidated Affiliate if such Non-consolidated
Affiliate is subject to a prohibition, directly or indirectly, on the payment of
dividends or the making of distributions, directly or indirectly, to the
Borrower, to the extent of such prohibition.
“Consolidated EBITDA (Leverage)” shall mean (subject to Section 11.02(k)), for
any period, the sum of (A) Consolidated Net Income (Leverage) for such period,
adjusted by (without duplication):
(x)    adding thereto, in each case only to the extent (and in the same
proportion) deducted in determining such Consolidated Net Income (Leverage) and
without duplication:
(a)
Consolidated Interest Expense for such period,

(b)
Consolidated Amortization Expense for such period,

(c)
Consolidated Depreciation Expense for such period,

(d)
Consolidated Tax Expense for such period,

(e)
(i) non-recurring items or unusual charges or expenses, severance, relocation
costs or expenses, other business optimization expenses (including costs and
expenses relating to business optimization programs), new systems design and
implementation costs, project start-up costs, restructuring charges or reserves,
costs related to the closure and/or consolidation of facilities and onetime
costs associated with a Qualified IPO and (ii),

(f)
to the extent covered by insurance and actually reimbursed or, so long as the
Designated Company has made a good faith determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is (x) not denied by the applicable
carrier in writing within 180 days and (y) in fact reimbursed within 365 days of
the date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within 365 days), losses and expenses with respect to
Casualty Events or business interruption,

(g)
the aggregate amount of all other non-cash charges reducing Consolidated Net
Income (Leverage) (excluding any non-cash charge that results in an accrual of a
reserve for cash charges in any future period) for such period,

(h)
the amount of net income (loss) attributable to non-controlling interests
deducted (and not added back) in computing Consolidated Net Income (Leverage),
and

(i)
Management Fees paid in compliance with Section 6.08(c);

(y)    subtracting therefrom, (a) the aggregate amount of all non-cash items
increasing Consolidated Net Income (Leverage) (other than the accrual of revenue
or recording of receivables in the ordinary course of business) for such period
and (b) interest income; and
(z)    excluding therefrom,
(a)
[intentionally omitted]

(b)
earnings or losses resulting from any reappraisal, revaluation or write-up or
write-down of assets;

(c)
non-recurring or unusual gains; and

(d)
any gain or loss relating to cancellation or extinguishment of Indebtedness;

plus (B) the proportionate interest of the Designated Company and its
consolidated Restricted Subsidiaries in Non-consolidated Affiliate EBITDA for
such period;
plus (C) the annualized amount of net cost savings, operating expense reductions
and synergies reasonably projected by the Parent BorrowerDesignated Company in
good faith to be realized as a result of specified actions (x) taken since the
beginning of the Test Period in respect of which Consolidated EBITDA (Leverage)
is being determined or (y) initiated prior to or during the Test Period (in each
case, which cost savings shall be added to Consolidated EBITDA (Leverage) until
fully realized, but in no event for more than four fiscal quarters) (calculated
on a pro forma basis as though such annualized cost savings, operating expense
reductions and synergies had been realized on the first day of such Test Period,
net of the amount of actual benefits realized during such Test Period from such
actions); provided that (A1) such cost savings, operating expense reductions and
synergies are reasonably identifiable, quantifiable and factually supportable in
the good faith judgment of the Parent BorrowerDesignated Company, and (B2) no
cost savings, operating expense reductions and synergies shall be added pursuant
to this clause (eC) to the extent duplicative of any expenses or charges
otherwise added to Consolidated EBITDA (Leverage), whether through a pro forma
adjustment or otherwise, for such Test Period; provided that the aggregate
amount added to Consolidated EBITDA (Leverage) pursuant to this clause (eC)
shall not exceed in the aggregate 1015% of Consolidated EBITDA (Leverage) for
any one Test Period; provided, further that projected (and not yet realized)
amounts may no longer be added in calculating Consolidated EBITDA (Leverage)
pursuant to this clause (ii) of this paragraph (eC) to the extent occurring more
than four full fiscal quarters after the specified action taken or initiated in
order to realize such projected cost savings, operating expense reductions and
synergies;.
(f)
[intentionally omitted]

(g)
the aggregate amount of all other non-cash charges reducing Consolidated Net
Income (Leverage) (excluding any non-cash charge that results in an accrual of a
reserve for cash charges in any future period) for such period; and

(h)
the amount of net income (loss) attributable to non-controlling interests
deducted (and not added back) in computing Consolidated Net Income (Leverage);
and

(i)
Management Fees paid in compliance with Section 6.08(c);

(y)    subtracting therefrom, (a) the aggregate amount of all non-cash items
increasing Consolidated Net Income (Leverage) (other than the accrual of revenue
or recording of receivables in the ordinary course of business) for such period
and (b) interest income; and
(z)    excluding therefrom,
(a)    gains and losses due solely to fluctuations in currency values of
noncurrent assets and liabilities, realized gains and losses on currency
derivatives related to such non-current assets and liabilities determined in
accordance with U.S. GAAP for such period;
(b)    earnings or losses resulting from any reappraisal, revaluation or
write-up or write-down of assets;
(c)    non-recurring or unusual gains; and
(d)    any gain or loss relating to cancellation or extinguishment of
Indebtedness;



plus (B) the proportionate interest of the Parent Borrower and its consolidated
Restricted Subsidiaries in Non-consolidated Affiliate EBITDA for such period.
Notwithstanding the foregoing clause (x), the provision for taxes and the
depreciation, amortization and non-cash items of a Restricted Subsidiary shall
be added to Consolidated Net Income (Leverage) to compute Consolidated EBITDA
(Leverage) only to the extent (and in the same proportion) that the net income
of such Restricted Subsidiary was included in calculating Consolidated Net
Income (Leverage).
Consolidated EBITDA (Leverage) shall not include the Consolidated EBITDA
(Leverage) of any Non-consolidated Affiliate if such Non-consolidated Affiliate
is subject to a prohibition, directly or indirectly, on the payment of dividends
or the making of distributions, directly or indirectly, to the Designated
Company or any other Borrower, to the extent of such prohibition.
“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) (i) Consolidated EBITDA (Fixed Charge) for such Test Period minus
(ii) the aggregate amount of Capital Expenditures for such period minus (iii)
all cash payments in respect of income taxes (including all taxes imposed on or
measured by overall net income (however denominated), and franchise taxes
imposed in lieu of net income taxes) made during such period (net of any cash
refund in respect of income taxes actually received during such period) to (b)
Consolidated Fixed Charges for such Test Period.
“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of:
(a)    Consolidated Interest Expense payable in cash for such period;
(b)    the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease
Obligations) and the principal amount of all mandatory prepayments of all
Indebtedness of the Parent BorrowerDesignated Company and its Restricted
Subsidiaries based on excess cash flow of Parent Borrowerthe Designated Company
and its Restricted Subsidiaries for such period;
(c)    Dividends paid in cash pursuant to Section 6.08(c) or (i); and
(d)    Management Fees (except to the extent such payments reduce
Consolidated Net Income (Fixed Charge)).
“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA (Leverage) for such period to (b) Consolidated Interest
Expense for such period.
“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Parent Borrowerthe Designated Company and its
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with U.S. GAAP plus, without duplication:
(a)    imputed interest on Capital Lease Obligations and Attributable
Indebtedness of Parent Borrowerthe Designated Company and its Restricted
Subsidiaries for such period;
(b)    commissions, discounts and other fees and charges owed by Parent
Borrowerthe Designated Company or any of its Restricted Subsidiaries with
respect to letters of credit securing financial obligations, bankers’ acceptance
financing and receivables financings for such period;
(c)    amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Parent Borrowerthe Designated Company or
any of its Restricted Subsidiaries for such period;
(d)    all interest paid or payable with respect to discontinued operations of
Parent Borrowerthe Designated Company or any of its Restricted Subsidiaries for
such period; and
(e)    the interest portion of any deferred payment obligations of Parent
Borrowerthe Designated Company or any of its Restricted Subsidiaries for such
period.
“Consolidated Net Income (Fixed Charge)” shall mean, for any period, the
consolidated net income (or loss) of Parent Borrowerthe Designated Company and
its Restricted Subsidiaries determined on a consolidated basis in accordance
with U.S. GAAP; provided, however, that:
(a)    the net income (or loss) of any person in which any person other than the
Parent BorrowerDesignated Company and its Restricted Subsidiaries has an
ownership interest (which interest does not cause the net income of such other
person to be consolidated into the net income of the Parent BorrowerDesignated
Company and its Restricted Subsidiaries) shall be excluded, except to the extent
actually received by the Parent BorrowerDesignated Company or any of its
Restricted Subsidiaries during such period; and
(b)    the net income (or loss) of any Restricted Subsidiary of the Parent
BorrowerDesignated Company other than a Loan Party that is subject to a
prohibition on the payment of dividends or similar distributions by such
Restricted Subsidiary shall be excluded to the extent of such prohibition,
except the aggregate amount of cash distributed by such Restricted Subsidiary
during such period to the Parent BorrowerDesignated Company or another
Restricted Subsidiary as a dividend or other distribution.
For purposes of this definition of “Consolidated Net Income (Fixed Charge),”
Consolidated Net Income shall be reduced (to the extent not already reduced
thereby) by the amount of any payments to or on behalf of Holdings made pursuant
to Section 6.08(c).
“Consolidated Net Income (Leverage)” shall mean (subject to Section 11.02(k)),
for any period, the consolidated net income (or loss) of the Parent
BorrowerDesignated Company and its Restricted Subsidiaries determined on a
consolidated basis in accordance with U.S.
GAAP; provided, however, that the following shall be excluded in the calculation
of “Consolidated Net Income (Leverage)”:
(a)    any net income (loss) of any person (other than the Parent
BorrowerDesignated Company) if such person is not a Restricted Subsidiary of the
Parent BorrowerDesignated Company, except that:
(i)    subject to the exclusion contained in clause (c) below, equity of the
Parent BorrowerDesignated Company and its consolidated Restricted Subsidiaries
in the net income of any such person for such period shall be included in such
Consolidated Net Income (Leverage) up to the aggregate amount of cash
distributed by such person during such period to the Parent BorrowerDesignated
Company or to a Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution to a Restricted
Subsidiary, to the limitations contained in clause (b), below); and
(ii)    the equity of the Parent BorrowerDesignated Company and its consolidated
Restricted Subsidiaries in a net loss of any such person other than an
Unrestricted Subsidiary for such period shall be included in determining such
Consolidated Net Income (Leverage);
(b)    any net income (loss) of any Restricted Subsidiary of the Parent
BorrowerDesignated Company if such Restricted Subsidiary is subject to a
prohibition, directly or indirectly, on the payment of dividends or the making
of distributions, directly or indirectly, to the ParentDesignated Company or any
other Borrower, to the extent of such prohibition, except that:
(i)    subject to the exclusion contained in clause (c) below, equity of the
Parent BorrowerDesignated Company and its consolidated Restricted Subsidiaries
in the net income of any such person for such period shall be included in such
Consolidated Net Income (Leverage) up to the aggregate amount of cash
distributed by such Restricted Subsidiary during such period to the Parent
BorrowerDesignated Company or another Restricted Subsidiary as a dividend or
other distribution (subject, in the case of a dividend or other distribution to
a Restricted Subsidiary, to the limitations contained in this clause (b)); and
(ii)    the equity of the Parent BorrowerDesignated Company and its consolidated
Restricted Subsidiaries in a net loss of any such person other than an
Unrestricted Subsidiary for such period shall be included in determining such
Consolidated Net Income (Leverage);
(c)    any gain or loss realized upon the sale or other disposition of any
property of the Parent BorrowerDesignated Company or Restricted Subsidiaries
(including pursuant to any Sale and Leaseback Transaction) that is not sold or
otherwise disposed of in the ordinary course of business (provided that sales or
other dispositions of assets in connection with any Qualified Securitization
Transaction permitted hereunder shall be deemed to be in the ordinary course);
(d)    any extraordinary gain or loss;
(e)    the cumulative effect of a change in accounting principles;
(f)    any non-cash compensation expense realized for grants of performance
shares, stock options or other rights to officers, directors and employees of
the Parent BorrowerDesignated Company or any Restricted Subsidiary; provided
that such shares, options or other rights can be redeemed at the option of the
holders only for Qualified Capital Stock of the Parent BorrowerDesignated
Company or Holdings;
(g)    any unrealized gain or loss resulting in such period from “Hedging
Obligations” (as defined in the Term Loan Credit Agreement) or any similar term
in any Term Loan Credit Agreement Refinancing Indebtedness (other than any
unrealized gains or losses resulting from foreign currency re-measurement
hedging activities);
(h)    any expenses or charges in such period related to the Transactions and
any acquisition, disposition, recapitalization or the incurrence of any
Indebtedness permitted hereunder, including such fees, expenses or charges
related to the Transactions; and
(i)    the effects of adjustments in the property, plant and equipment,
inventories, goodwill, intangible assets and debt line items in the Parent
Borrower’sDesignated Company’s consolidated financial statements pursuant to
U.S. GAAP resulting from the application of purchase accounting in relation to
any acquisition or the amortization or write-off of any amounts thereof, net of
taxes.
“Consolidated Net Tangible Assets” shall mean (subject to Section 11.02(k)), as
of any date of determination, the sum of the amounts that would appear on a
consolidated balance sheet of the Parent BorrowerDesignated Company and its
Restricted Subsidiaries as the total assets (less accumulated depreciation and
amortization, allowances for doubtful receivables, other applicable reserves and
other properly deductible items) of the Parent BorrowerDesignated Company and
its Restricted Subsidiaries, after giving effect to purchase accounting and
after deducting therefrom Consolidated Current Liabilities and, to the extent
otherwise included, the amounts of (without duplication):
(a)    the excess of cost over fair market value of assets or businesses
acquired;
(b)    any revaluation or other write-up in book value of assets subsequent to
September 30, 2010, as a result of a change in the method of valuation in
accordance with U.S. GAAP;
(c)    unamortized debt discount and expenses and other unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, copyrights,
licenses, organization or developmental expenses and other intangible items;
(d)    minority interests in consolidated Subsidiaries held by Persons other
than the Parent BorrowerDesignated Company or any Restricted Subsidiary of the
Parent BorrowerDesignated Company;



(e)    treasury stock;
(f)    cash or securities set aside and held in a sinking or other analogous
fund established for the purpose of redemption or other retirement of Equity
Interests to the extent such obligation is not reflected in Consolidated Current
Liabilities; and
(g)    Investments in and assets of Unrestricted Subsidiaries.
“Consolidated Tax Expense” shall mean, for any period, the tax expense of Parent
Borrowerthe Designated Company and its Restricted Subsidiaries, for such period,
determined on a consolidated basis in accordance with U.S. GAAP.
“Consolidated Total Assets” shall mean at any date of determination, the total
assets of Parent Borrowerthe Designated Company and its Restricted Subsidiaries,
determined on a consolidated basis in accordance with U.S. GAAP.
“Consolidated Total Net Debt” shall mean, as of any date of determination and
without duplication, the sum of (A) the aggregate principal amount of
Indebtedness of the Parent BorrowerDesignated Company and its Restricted
Subsidiaries outstanding on such date of the type referenced in clauses (a), (b)
and (f) of the definition of Indebtedness, and any Contingent Obligations of the
Parent BorrowerDesignated Company and its Restricted Subsidiaries in respect of
Indebtedness of any Person under clauses (a), (b) and (f) of the definition of
Indebtedness, minus the aggregate amount of Unrestricted Cash on such date, plus
(B) the proportionate interest of the Parent BorrowerDesignated Company and its
consolidated Restricted Subsidiaries in the Non-consolidated Affiliate Debt of
each of the Non-consolidated Affiliates at any date of determination. The
aggregate principal amount of such Indebtedness shall be determined according to
the face or principal amount thereof, based on the amount owing under the
applicable contractual obligation (without regard to any election by the Parent
BorrowerDesignated Company, Holdings or any other Person to measure an item of
Indebtedness using fair value or any other discount that may be applicable under
U.S. GAAP (including the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities) on a consolidated basis with respect to the Parent
BorrowerDesignated Company and its Restricted Subsidiaries in accordance with
consolidation principles utilized in U.S. GAAP.
“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) under any guaranty, endorsement, co-making or sale with recourse
of anany obligation of a primary obligor; (b) to purchase any such primary
obligation or any property constituting direct or indirect security therefor;
(c) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (d) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; (e) with
respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement obligation arises (which reimbursement
obligation shall constitute Indebtedness); or (f) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or any product warranties. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
person may be liable, whether singly or jointly, pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.
“Contribution, Intercompany, Contracting and Offset Agreement” shall mean that
certain Second Amended and Restated Contribution, Intercompany, Contracting and
Offset Agreement, dated as of the Existing Credit Agreement ClosingAmendment No.
2 Effective Date, by and among the Loan Parties (other than certain Foreign
Subsidiaries), the Collateral Agent and the Administrative Agent.
“Contribution Notice” shall mean a contribution notice issued by the Pensions
Regulator under Section 38 or Section 47 of the Pensions Act 2004.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Control Agreement” shall mean, with respect to a Deposit Account, Securities
Account, or Commodity Account (each as defined in the UCC), (i) located in the
United States, an agreement in form and substance reasonably satisfactory to the
Collateral Agent establishing the Collateral Agent’s “Controlcontrol” (within
the meaning of the UCC) in such account, or (ii) located in other jurisdictions,
agreements with regard to such accounts establishing and perfecting the First
Priority Lien of the Collateral Agent in such accounts, and effecting the
arrangements set forth in Section 9.01 (to the extent required by such Section),
and otherwise in form and substance reasonably satisfactory to the Collateral
Agent.
“Cost” shall mean, with respect to Inventory, the lower of (a) cost computed on
a weighted average basis in accordance with GAAP or (b) market value; provided,
that for purposes of the calculation of the Borrowing Base, (i) the Cost of the
Inventory shall not include: the portion of the cost of Inventory equal to the
profit earned by any Affiliate on the sale thereof to any Loan Party and (ii)
notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the
historical accounting practices of the Parent BorrowerDesignated Company and its
Subsidiaries (it being understood that the Inventory Appraisal has been
prepared, and each future Inventory Appraisal will be prepared, in a manner
consistent with such practices).
“Covenant Recovery Event” shall mean, with respect to any Covenant Trigger Event
at any time (a) no Default or Event of Default shall have been outstanding for a
period of thirty (30) consecutive days then ended and (b) Excess Availability
shall be at least the greater of (i) $90,000,000 (or, on and after the Specified
Incremental Commitment Availability Date, $115,000,000) and (ii) 10% of the
lesser of (A) the Total Revolving Commitment and (B) the then-applicable Total
Borrowing Base, for a period of thirty (30) consecutive days then ended.
“Covenant Trigger Event” shall mean as of any Business Day after the Closing
Date (a) an Event of Default shall have occurred and is continuing and/or (b)
Excess Availability shall as of any date (or, in the case only of Sections
5.07(c), 9.02(f), or 9.03(c), for a period of three (3) consecutive Business
Days) be less than the greater of (i) $90,000,000 (or, on and after the
Specified Incremental Commitment Availability Date, $115,000,000) and (ii) 10%
of the lesser of (A) the Total Revolving Commitment and (B) the then-applicable
Total Borrowing Base.
“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit (including
assumption of Existing Letters of Credit), or the extension or renewal of any
existing Letter of Credit, or an amendment of any existing Letter of Credit that
increases the amount or changes the drawing conditions thereof, by any Issuing
Bank.
“Credit Insurance Requirement” shall mean, with respect to any Account,
insurance of such Account pursuant to credit insurance arrangements in form and
substance, and with a creditworthy insurer, and subject to assignment or
security arrangements, all of which are satisfactory to the Administrative Agent
in its sole and absolute discretion.
“Credit Protective Advance” shall have the meaning assigned to such term in
Section 2.01(f).
“DB Cash Pooling Arrangements” shall mean the cash pooling arrangements among
the ParentCanadian Borrower, certain other Loan Parties and Deutsche Bank
pursuant to the Transaction Banking Services Agreement among such parties and
any documents ancillary thereto.
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, arrangement, rearrangement, readjustment, composition, liquidation,
receivership, insolvency, reorganization, examination, or similar debtor relief
or debt adjustment laws of the United States or other applicable jurisdictions
from time to time in effect and affecting the rights of creditors generally.
“Deemed Borrowing Base Allocation” shall have the meaning assigned to such term
in the last paragraph of Section 9.03.
“Deemed Borrowing Base Cap” shall mean (a) during the Aleris Deemed Borrowing
Base Period, $400,000,000 or (b) at all other times, $0.
“Default” shall mean an Event of Default or an event, occurrence or condition
which is, or upon notice, lapse of time or both would constitute, an Event of
Default.



“Default Notice” shall have the meaning assigned to such term in Section
8.01(f).
“Default Rate” shall have the meaning assigned to such term in Section 2.06(f).
“Defaulting Lender” means, subject to Section 2.14(f), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder within three Business Days of the date required to
be funded by it hereunder, absent a good faith dispute with respect to such
obligation, (b) has notified the Parent BorrowerDesignated Company, or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or generally under other agreements in which it
commits to extend credit, absent a good faith dispute with respect to such
obligation, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in writing to the Administrative Agent that it
will comply with its funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent), or (d) has, or has a
direct or indirect parent company that has, other than viapursuant to an
Undisclosed Administration, (i) become the subject of any Insolvency Proceeding,
(ii) had a receiver, conservator, trustee, administrator, examiner, or assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment, or (iv) become the subject
of a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. For purposes of this definition, “Undisclosed Administration” means in
relation to a Lender or its direct or indirect parent company the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender or such parent
company is subject to home jurisdiction supervision if applicable law requires
that such appointment is not to be publicly disclosed.
“Delegate” shall mean any delegate, agent, attorney, trustee or co-trustee
appointed by the Collateral Agent or any Receiver.
“Designated Company” shall mean the Canadian Borrower or, on and after the
Designated Holdco Effective Date, Designated Holdco.
“Designated Holdco” shall mean, on and after the Designated Holdco Effective
Date, U.K. Holdco.
“Designated Holdco Effective Date” shall mean the date that (a) the actions
described in clause (b) of the definition of Permitted Reorganization Actions
are satisfied, and (b) the terms and conditions contained in the definitions of
Permitted Reorganization and Permitted Reorganization Actions are satisfied in
respect of the actions described in clause (a) above, and in respect of all
Permitted Reorganization Actions commenced prior to the actions described in
clause (a) above.
“Dilution Reserve” shall mean a reserve established by Administrative Agent in
accordance with Section 2.01(d) with respect to Accounts in respect of dilution.
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable other than solely for Qualified Capital Stock, pursuant
to a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to 180 days after the Maturity
Date, (b) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (i) debt securities or (ii) any Equity Interests referred to
in (a) above, in each case at any time on or prior to 180 days after the
Maturity Date, or (c) contains any mandatory repurchase obligation which may
come into effect prior to 180 days after the Maturity Date; provided, however,
that any Equity Interests that would not constitute Disqualified Capital Stock
but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Equity Interests is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Equity
Interests upon the occurrence of a change in control or an asset sale occurring
prior to 180 days after the Maturity Date shall not constitute Disqualified
Capital Stock if such Equity Interests provide that the issuer thereof will not
redeem any such Equity Interests pursuant to such provisions prior to the Full
Payment of the Obligations.
“Distribution” shall mean, collectively, with respect to each Loan Partyany
Person, all dividends, cash, options, warrants, rights, instruments,
distributions, returns of capital or principal, income, interest, profits and
other property, interests (debt or equity) or proceeds, including as a result of
a split, revision, reclassification or other like change of the Pledged
SecuritiesEquity Interests, from time to time received, receivable or otherwise
distributed to such Loan PartyPerson in respect of or in exchange for any or all
of the Pledged Securities or PledgedEquity Interests or Intercompany Notes owned
by such Person.
“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or made any other distribution, payment or delivery of property (other
than Qualified Capital Stock of such person) or cash to the holders of its
Equity Interests as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for consideration any of its Equity Interests
outstanding (or any options or warrants issued by such person with respect to
its Equity Interests), or set aside any funds for any of the foregoing purposes,
or shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for consideration any of the Equity Interests of such person outstanding (or any
options or warrants issued by such person with respect to its Equity Interests).
Without limiting the foregoing, “Dividends” with respect to any person shall
also include all payments made or required to be made by such person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of any funds for the foregoing
purposes, except to the extent such payments reduce Consolidated Net Income
(Fixed Charge) or Consolidated Net Income (Leverage), as applicable.
“Dollar Denominated Loan” shall mean each Loan denominated in Dollars at the
time of the incurrence thereof.
“Dollar Equivalent” shall mean, as to any amount denominated in any currency
other than Dollars as of any date of determination, the amount of Dollars that
would be required to purchase the amount of such currency based upon the Spot
Selling Rate as of such date; provided that (i) for purposes of (x) determining
compliance with Sections 2.01, 2.02, 2.10(b), 2.17 and 2.18 and (y) calculating
Fees pursuant to Section 2.05, the Dollar Equivalent of any amounts denominated
in a currency other than Dollars shall be calculated on the date when a Loan is
made or a prepayment is required to be made, and at such other times as the
Administrative Agent may elect (which may be on a daily basis), using the Spot
Selling Rate therefor, (ii) for purposes of determining aggregate Revolving
Exposure, the Dollar Equivalent of any Revolving Exposure denominated in a
currency other than Dollars shall be calculated by the Administrative
Agent on a daily basis using the Spot Selling Rate in effect for such day and
(iii) the Spot Selling
Rate used to make determination of any Borrowing Base as reported in any
currency other than Dollars in any Borrowing Base Certificate shall be
determined (x) initially by the Administrative Borrower, using the Spot Selling
Rate that was in effect on the day immediately prior to the date on which such
Borrowing Base Certificate is delivered to the Administrative Agent pursuant to
Section 9.03(a), and (y) thereafter, by the Administrative Agent on a daily
basis using the Spot Selling Rate as in effect from time to time, as determined
by the Administrative Agent; provided, that as to amounts determined in Dollars,
the Dollar Equivalent of such amount shall be such amount in Dollars.
“Dollars” or “dollars” or “$” shall mean lawful money of the United States.
“Dubai Guarantor” shall mean each Restricted Subsidiary of Parent Borrowerthe
Designated Company organized in the Dubai International Financial Centre party
hereto as a Guarantor, and each other Restricted Subsidiary of Parent
Borrowerthe Designated Company organized in the Dubai International Financial
Centre that is required to becomebecomes a Guarantor pursuant to the terms
hereof.
“Dubai Security Agreements” shall mean, collectively (i) any Security Agreements
substantially in the form of Exhibit M-9, including all subparts thereto, among
theany Dubai GuarantorGuarantors (and such other Persons as may be party
thereto) and the Collateral Agent for the benefit of the Secured Parties and,
(ii) each pledge agreement, mortgage, security agreement, guarantee or other
agreement that is entered into by any Dubai Guarantor or any Person who is the
holder of Equity Interests in any Dubai Guarantor in favor of the Collateral
Agent and the Secured Parties and, in the case of an Assignment of Credits
Agreement, also in favor of the Term Loan Collateral Agent and the secured
parties under the Term Loan Credit Agreement, and in its capacity as agent for
the Secured Parties pursuant to the terms of the Intercreditor Agreement and the
other Loan Documents, and (iii) any other pledge agreement, mortgage, security
agreement or other agreement entered into pursuant to the terms of the Loan
Documents, in the case of each of clauses (i), (ii) and (iii), that is governed
by the laws of Portugalthe Dubai International Financial Centre (or any
subdivision thereof), securing the Secured Obligations, and entered into
pursuant to the terms of this Agreement or any other Loan Document, as the same
may be amended, restated or otherwise modified from time to time.
“Dutch Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized under the laws of the Netherlands party hereto as a Guarantor,
and each other Restricted Subsidiary of the Designated Company organized under
the laws of the Netherlands that becomes a Guarantor pursuant to the terms
hereof.
“Dutch Security Agreements” shall mean, collectively (i) any Security
Agreements, including all subparts thereto, among any Dutch Guarantors (and such
other Persons as may be party thereto) and the Collateral Agent for the benefit
of the Secured Parties, (ii) each pledge agreement, mortgage, security
agreement, guarantee or other agreement that is entered into by any Dutch
Guarantor or any Person who is the holder of Equity Interests in any Dutch
Guarantor in favor of the Collateral Agent and/or the Term Loan Collateral Agent
in its capacity as agent for the Secured Parties pursuant to the terms of the
Intercreditor Agreement and the other Loan Documents, and (iii) any other pledge
agreement, mortgage, security agreement or other agreement entered into pursuant
to the terms of the Loan Documents, in each case of clauses (i), (ii) and (iii),
that is governed by the laws of the Netherlands (or any subdivision thereof),
securing the Secured Obligations, and entered into pursuant to the terms of this
Agreement or any other Loan Document, as the same may be amended, restated or
otherwise modified from time to time.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Accounts” shall mean, on any date of determination of the Borrowing
Base, all of the Accounts owned by each Borrower and each Borrowing Base
Guarantor, as applicable (including Purchased Receivables acquired by a Borrower
or Borrowing Base Guarantor pursuant to a Receivables Purchase Agreement except
as otherwise provided below), and reflected in the most recent Borrowing Base
Certificate delivered by the Administrative Borrower to the Collateral Agent and
the Administrative Agent, except any Account to which any of the exclusionary
criteria set forth below applies. Eligible Accounts shall not include any of the
following Accounts:
(i)    any Account in which the Collateral Agent, on behalf of the Secured
Parties, does not have a valid, perfected First Priority Lien;
(ii)    any Account that is not owned by a Borrower or a Borrowing Base
Guarantor;
(iii)    Accounts with respect to which the Account Debtor (other than a
Governmental Authority) either (A) does not maintain its Chief Executive Office
in an Applicable Eligible Jurisdiction, or (B) is not organized under the laws
of an Applicable Eligible Jurisdiction or any state, territory, province or
subdivision thereof; provided that Polish Accounts and Mexican Accounts included
in the Total Borrowing Base (regardless of whether meeting the Credit Insurance
Requirement) shall not exceed, in the aggregate, 15% of total availability in
respect of Eligible Accounts;
(iv)    any Account that is payable in any currency other than Dollars;
provided,
that (i) Eligible Canadian Accounts may also be payable in Canadian Dollars and
(ii) Eligible European AccountsAccounts owned by a U.K. Borrower, any other
Borrowing Base Guarantor incorporated in England and Wales, a Swiss Borrower,
the Belgian Borrower, or a German Borrower may also be payable in any Alternate
Currency, Swiss francs, Norwegian Kroner, Swedish Kronor, or Danish Kroner;
provided, however, that Polish Accounts shall be payable solely in Dollars,
Euros or GBP, and Mexican Accounts shall be payable solely in Dollars;
(v)    any Account that does not arise from the sale of goods or the performance
of services by such Borrower or Borrowing Base Guarantor (or, with respect only
to Accounts acquired by a German Borrower or Swiss Borrower pursuant to a
Receivables Purchase Agreement, each Receivables Seller that sold such Account
to such German Borrower or Swiss
Borrower) in the ordinary course of its business;
(vi)    any Account (a) upon which the right of a Borrower or Borrowing Base
Guarantor, as applicable, to receive payment is contingent upon the fulfillment
of any condition whatsoever unless such condition is satisfied or (b) as to
which either a Borrower or Borrowing Base Guarantor, as applicable, is not able
to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial or administrative process or (c) that represents a progress
billing consisting of an invoice for goods sold or used or services rendered
pursuant to a contract under which the Account Debtor’s obligation to pay that
invoice is subject to a Borrower’s or Borrowing Base Guarantor’s, as applicable,
completion of further performance under such contract or is subject to the
equitable lien of a surety bond issuer;
(vii)    to the extent that any defense, counterclaim, setoff or dispute is
asserted as
to such Account, it being understood that the amount of any such defense,
counterclaim, setoff or dispute shall be reflected in the applicable Borrowing
Base Certificate and that the remaining balance of the Account shall be
eligible;
(viii)    any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered to the applicable Account Debtor;
(ix)    any Account with respect to which an invoice or electronic transmission
constituting a request for payment (or, if acceptable to the Administrative
Agent in its sole discretion, otherwise demonstrating an obligation to make
payment) has not been sent; provided



that, notwithstanding the foregoing provisions of this clause (ix), Eligible
Unbilled Accounts in an aggregate amount of up to $5,000,000 may constitute
Eligible Accounts so long as the other eligibility criteria has been satisfied
with respect to such Eligible Unbilled Accounts;
(x)    any Account that arises from a sale to any director, officer, other
employee
or Affiliate of any Company;
(xi)    to the extent any Company, including any Loan Party or Subsidiary, is
liable for goods sold or services rendered by the applicable Account Debtor to
any Company, including any Loan Party or Subsidiary, but only to the extent of
the potential offset;
(xii)    any Account that arises with respect to goods that are delivered on a
bill-
and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale or
other terms by reason of which the payment by the Account Debtor is or may be
conditional;
(xiii)    any Account that is subject to the occurrence of any of the following:
(1)
such Account has not been paid within one hundred twenty (120)

days following its original invoice date or is more than sixty (60) days past
due according to its original terms of sale; or
(2)
the Account Debtor obligated upon such Account suspends

business, makes a general assignment for the benefit of creditors or fails to
pay its debts generally as they come due; or
(3)
a petition is filed by or against any Account Debtor obligated upon

such Account under any Debtor Relief Law;
(xiv)    any Account that is the obligation of an Account Debtor (other than an
individual) if 50% or more of the Dollar amount of all Accounts owing by that
Account Debtor are ineligible under clause (xiii) of this definition;
(xv)    any Account as to which any of the representations or warranties in, or
pursuant to, the Loan Documents, or any Receivables Purchase Agreement are
untrue in any material respect;
(xvi)    any Account to the extent such Account is evidenced by a judgment,
Instrument or Chattel Paper;
(xvii)    that portion of any Account in respect of which there has been, or
should
have been, established by any Borrower or Borrowing Base Guarantor or the
Receivables Seller a contra account, whether in respect of contractual
allowances with respect to such Account, audit adjustment, anticipated discounts
or otherwise;
(xviii)    any Account on which the Account Debtor is a Governmental Authority
where Applicable Law imposes any requirement (including any requirement of
notice, acceptance or acknowledgment by the Governmental Authority) to
constitute a valid assignment as against such Governmental Authority, unless a
Borrower or Borrowing Base Guarantor, as applicable, has assigned its rights to
payment of such Account to the Administrative Agent (or in the case of
AccountAccounts acquired by a Borrower or Borrowing Base Guarantor pursuant to a
Receivables Purchase Agreement, unless the Receivables Seller has assigned such
rights to the purchaser, and the purchaser has further assigned such rights to
Administrative Agent) pursuant to the Assignment of Claims Act of 1940, as
amended, in the case of a U.S. federal Governmental Authority or complied with
such requirement pursuant to Applicable Law in the case of any other
Governmental Authority (including, in the case of Canada, the Financial
Administration Act);
(xix)    Accounts that are subject to (a) extended retention of title
arrangements (for     example,     verlängerter     Eigentumsvorbehalt,
    including     a     processing     clause, Verarbeitungsklausel) with
respect to any part of the Inventory or goods giving rise to such Account or
similar arrangements under any Applicable Law to the extent of a claim that
validly survives by law or contract that can effectively be enforced pursuant to
such title retention arrangements or (b) that are subject to an enforceable
restriction on assignment;
(xx)    with respect to Accounts of any Eligible U.K. Loan Party, Belgian
Borrower, German Borrower or any Swiss Borrowing Base GuarantorBorrower,
Accounts with respect to which (i) the agreement evidencing such Accounts is not
governed by the laws of Belgium (in the case of the Belgian Borrower), Germany,
Canada or any province thereof, England and Wales or any state in the United
States (or, solely with respect to Accounts purchased pursuant to any Swiss
Receivables Purchase Agreement, Switzerland, France, Italy, the Netherlands, and
Sweden), or the laws of such other jurisdictions acceptable to the
Administrative Agent in its Permitted Discretion (each, an “Acceptable Governing
Law”) or (ii) if governed by an Acceptable Governing Law, the requirements, if
any, set forth on Schedule 1.01(c) heretoto Amendment No. 2 with respect to such
Acceptable Governing Law (or the respective Accounts) are not satisfied;
(xxi)    with respect to Accounts of any Eligible U.K. Loan Party, Belgian
Borrower, German Borrower, or any Swiss Borrowing Base GuarantorBorrower,
Accounts where the Account Debtor either maintains its Chief Executive Office or
is organized under the laws of an Applicable Eligible Jurisdiction and the
requirements, if any, set forth on Schedule 1.01(c) heretoto Amendment No. 2
with respect to such Account Debtor in such jurisdiction have not been
satisfied;
(xxii)    which is owing by an Account Debtor to the extent the aggregate amount
of Accounts owing from such Account Debtor and its Affiliates to all Borrowers
exceeds 30% (excluding the Account Debtors listed on Schedule 1.01(d) to
Amendment No. 2, in each case so long as such Account Debtor’s senior unsecured
debt rating is at least BBB- by S&P and Baa3 by Moody’s) of the aggregate amount
of Eligible Accounts of all Borrowers; provided that the amount excluded from
Eligible Accounts because they exceed the foregoing percentage shall be
determined by the Administrative Agent based upon all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit;
(xxiii)    any Account acquired by theany German Borrower or any Swiss Borrower
pursuant to the Germana Receivables Purchase Agreement that is a Disqualified
Receivable (as defined therein);
(xxiv)    any Account acquired byany German Borrower or any Swiss Borrower
pursuant to a Receivables Purchase Agreement which is not in full force and
effect or under which any party thereto has defaulted in its obligations
thereunder or disaffirmed in writing its obligations thereunder;
(xxv)    any Account of theany German Borrower or any Swiss Borrower acquired
pursuant to the Germana Receivables Purchase Agreement with respect to which
notice is required to have been given pursuant to the Swissany Security
Agreement, unless such notice has been given in accordance therewith;
(xxvi)    any Account acquired by the Swiss Borrower pursuant to any Swiss
Receivables Purchase Agreement that is a Disqualified Receivable (as defined
therein);
(xxviixxvi) any Account acquired by theany German Borrower or any Swiss Borrower
pursuant to any Swiss Receivables Purchase Agreement where (i) the Account
Debtor has passed any voluntary winding-up resolution and (ii) a receiver,
trustee, administrator, or similar officer has been appointed in relation to
such Account Debtor or any of its respective assets or revenues;
(xxviii) any Account of the Swiss Borrower acquired pursuant to any Swiss
Receivables Purchase Agreement with respect to which notice is required to have
been given pursuant to the Swiss Security Agreement, unless such notice has been
given in accordance therewith;
(xxixxxvii) any Mexican Account (A) that is not billed and collected by a U.S.
Borrower, (B) for which the Account Debtor is not (vw) Fabricas Monterrey, S.A.
De C.V., (x) Promotora Mexicana de Embotelladoras, S.A. de C.V. and/or any other
can maker purchasing from Novelis Corporation pursuant to the sales agreement
executed bya purchase order issued by such Account Debtor or pursuant to a
contract between Novelis Corporation and Fabricas Monterrey, S.A. De C.V. or
Promotora Mexicana de Embotelladoras, S.A. de C.V. and Novelis Corporation (as
it may be extended, amended or modified from time to time) (in each case under
this clause (xxxvii) subject to such due diligence as the Administrative Agent
may require in its sole discretion), (y) Envases Universales de Mexico, S.A.P.I.
de C.V. or (z) otherwise acceptable to the Administrative Agent in its sole
discretion; and (C) for which the Administrative Agent has not received such
Mexican security or other documentation as it has requested in its sole
discretion;
(xxxxxviii)    any Polish Account (A) that is not subject to, and billed and
collected pursuant to the terms of, the Initial German Receivables Purchase
Agreement, (B) for which the Account Debtor is not (y) Can-Pack S.A. or (z)
otherwise acceptable to the Administrative Agent in its sole discretion; and (C)
for which the Administrative Agent has not received such Polish security or
other documentation as it has requested in its sole discretion;



(xxxixxix)    any Account of an Account Debtor for which any Accounts are
subject to a Permitted Customer Account Financing; or, a Permitted German
Alternative Financing, or Permitted Novelis Switzerland Financing;
(xxxiixxx) which the Administrative Agent determines in its Permitted Discretion
may not be paid by reason of the Account Debtor’s inability to pay or which the
Administrative Agent otherwise determines in its Permitted Discretion is
unacceptable for any reason whatsoever (in which event the Administrative Agent
shall provide notice and an opportunity to discuss in accordance with the
procedures set forth in the last three sentences of Section 2.01(d), mutatis
mutandis).;
(xxxi)
on and after the date that the Swiss Merger is consummated, all Accounts

that were Accounts of Novelis Switzerland immediately prior to the Swiss Merger;
provided that this clause (xxxi) shall cease to apply following the date that
the Administrative Agent receives the results of a field examination of the
Accounts that would have been owned by Novelis Switzerland had the Swiss Merger
not occurred, in form and substance reasonably acceptable to the Administrative
Agent from Persons selected or retained by the Administrative Agent (which field
examination shall be at the sole expense of the Loan Parties and shall not count
against any limitations on reimbursement set forth herein or in any other Loan
Document);
(xxxii)
any Account that is subject to a current account agreement within the

meaning of section 355 of the German Commercial Code;
(xxxiii)Accounts owned by a Borrower that (to the extent such Borrower is
subject to the Regulation or is organized under the laws of the United Kingdom)
does not have a centre of main interest or has a centre of main interest other
than as situated in its jurisdiction of incorporation;
(xxxiv)Accounts of an Account Debtor that is a Sanctioned Person or that is
otherwise in violation of any Anti-Corruption Laws or Anti-Money Laundering
Laws;
(xxxv)
Accounts of a Belgian Borrower, or Accounts of which the agreement

evidencing such Account is governed by the laws of Belgium, in relation to which
any bill of exchange, promissory note, check or other negotiable instrument has
been issued;
(xxxvi)
Accounts of a Belgian Borrower of which the Account Debtor is subject

to any consumer protection provisions;
(xxxvii)
Accounts of a Belgian Borrower which are subject to, and arise in

connection with, a contract which is subject to public procurement (openbare
aanbestedingen) laws and regulations if the relevant procurement launched prior
to June 30, 2017; or
(xxxviii)
Accounts which are generated in connection with the sale of assets

which are not yet fully paid by the Belgian Borrower to its supplier unless such
supplier does not benefit from, or has expressly waived, a retention of title
(eigendomsvoorbehoud/réserve de propriété) in favor of such supplier.
Notwithstanding the foregoing, no Account will be characterized as ineligible
pursuant to any of the criteria set forth in paragraphs (iii) (except to the
extent otherwise provided therein), (iv), (xiii), (xiv), (xviii) through (xxv)
above to the extent that the Account Debtor’s obligations thereunder are insured
pursuant to a credit insurance arrangement in form and substance, and with a
creditworthy insurer, and subject to assignment or security arrangements, all of
which is satisfactory to the Administrative Agent in its sole and absolute
discretion.
“Eligible Assignee” shall mean a Person that is (a) a Lender, a U.S.-based or
Irish-based
Affiliate of a Lender or an Approved Fund; (b) any other financial institution
approved by Administrative Agent, each Issuing Bank, and Administrative Borrower
(which approval shall not be unreasonably withheld, conditioned, or delayed, and
shall be deemed given by Administrative Borrower if no objection by
Administrative Borrower is made within two
Business Days after notice of the proposed assignment), that is organized under
the laws of Ireland, the United States or any state or district thereof, has
total assets in excess of $5,000,000,000, extends asset-based lending facilities
in its ordinary course of business and whose becoming an assignee would not
constitute a prohibited transaction under Section 4975 of the Code or any other
Applicable Law; and (c) during any Event of Default, any Person acceptable to
Administrative Agent and each Issuing Bank, each in its reasonable discretion;
provided that (y) “Eligible Assignee” shall not include Holdings, any Loan Party
or any of their respective Affiliates or Subsidiaries or any natural person and
(z) each assignee Lender shall be subject to each other applicable requirement
regarding Lenders hereunder, including Sections 2.21, 5.15 and Section 11.04
(including Section 11.04 (f)).
“Eligible CanadianBelgian Accounts” shall mean the Eligible Accounts owned by
the Canadian Loan PartiesBelgian Borrower.
“Eligible CanadianBelgian Inventory” shall mean the Eligible Inventory owned by
the Canadian Loan PartiesBelgian Borrower.
“Eligible EuropeanCanadian Accounts” shall mean the Eligible Accounts owned by
an Eligible Europeanthe Canadian Loan PartyParties.
“Eligible European Loan PartyCanadian Inventory” shall mean the U.K. Borrower,
the Swiss Borrower or any other Borrowing Base Guarantor incorporated in England
and WalesEligible Inventory owned by the Canadian Loan Parties.
“Eligible German Accounts” shall mean, for each German Borrower that is not a
party to a Receivables Purchase Agreement in the capacity of a seller
thereunder, (a) such German Borrower’s Eligible Accounts and (b) solely to the
extent such German Borrower is Novelis
Deutschland, the Eligible Accounts purchased byof each other German Borrower and
each Swiss Borrower from a Receivables Seller, in each case purchased by Novelis
Deutschland pursuant to the Germana Receivables Purchase Agreement, including
Eligible Large Customer. For the avoidance of doubt, if a German Borrower is a
party to a Receivables Purchase Agreement in the capacity of a seller
thereunder, regardless of whether such German Borrower sells any Accounts under
such agreement, the Eligible Accounts of such German Borrower that are not sold
pursuant to such agreement shall not be Eligible German Accounts and Eligible
Small Customerof such German AccountsBorrower.
“Eligible German Inventory” shall mean for each German Borrower, the Eligible
Inventory owned by thesuch German Borrower.
“Eligible Inventory” shall mean Inventory consisting of goods, including raw
materials and work in process, held for sale by any U.S. Borrower, the Belgian
Borrower, any Canadian Loan Party, any German Borrower, any Swiss Borrower or
Swiss Borrowing Base Guarantor, or any Eligible U.K. Loan Party, in the ordinary
course, but shall exclude any Inventory to which any of the exclusionary
criteria set forth below applies. Eligible Inventory shall not include any
Inventory of any U.S. Borrower, the Belgian Borrower, any Canadian Loan Party,
any German Borrower, any Swiss Borrower or Swiss Borrowing Base Guarantor, or
any Eligible U.K. Loan Party that:
(i)    the Collateral Agent, on behalf of Secured Parties, does not have a
valid,
perfected First Priority Lien on (subject solely with respect to German
Inventory in transit to the terms of clause (xv));
(ii)    (1) is stored at a leased location, unless either (x) a Landlord Access
Agreement has been delivered to the Collateral Agent, or (y) a Rent Reserve has
been established with respect thereto or (2) is stored with a bailee or
warehouseman (including Inventory stored or located at the Logan Location,
whether Logan has possession as a warehouseman, bailee, consignee or otherwise)
unless either (x) an acknowledged Bailee Letter has been delivered to the
Collateral Agent (or, in the case of Inventory of theany German Borrower or aany
Swiss Borrower or Swiss Borrowing Base Guarantor located on a customer’s
property at no cost to thesuch German Borrower or such Swiss Borrower or Swiss
Borrowing Base Guarantor, the applicable customer has acknowledged the
Collateral Agent’s Lien on such Inventory pursuant to an agreement reasonably
satisfactory to the Collateral Agent) and (in the case of a bailee that is a
merchant in goods of that kind) the applicable Loan Party has filed (when
applicable) appropriate UCC (or comparable) filings to perfect its interest in
such Inventory or (y) a Rent Reserve has been established with respect thereto;
provided that this clause (ii) shall not apply to any Inventory (A) constituting
Vendor Managed Inventory in the aggregate for all such locations (together with
Vendor Managed Inventory referred to in clause (iii)(A) below) of less than the
greater of 10% of Eligible Inventory and $50,000,000, or (B) located in any
jurisdiction outside of the United States, Canada or Germany where such
agreements are not customary;
(iii)    is placed on consignment, unless a valid consignment agreement which is
reasonably satisfactory to Collateral Agent is in place with respect to such
Inventory and the applicable Loan Party has filed (when applicable) appropriate
UCC (or comparable) filings to perfect its interest in such Inventory; provided
that this clause (iii) shall not apply to any Inventory (A) constituting Vendor
Managed Inventory in the aggregate for all such locations (together with Vendor
Managed Inventory referred to in clause (ii)(A) above) of less than the greater
of 10% of Eligible Inventory and $50,000,000, or (B) located in any jurisdiction
outside of the United States, Canada or Germany where such agreements are not
customary;
(iv)    is covered by a negotiable document of title, unless such document shows
Collateral Agent or the applicable Borrower as consignee, has been delivered to
the Collateral Agent (or another Person satisfactory to it and acting on its
behalf) with all necessary endorsements, free and clear of all Liens except
those in favor of the Collateral Agent and the Lenders and landlords, carriers,
bailees and warehousemen if clause (ii) above has been complied with;
(v)    is to be returned to suppliers;
(vi)    is obsolete (excluding items that can be recycled as scrap), unsalable,
shopworn, seconds, damaged or unfit for sale;
(vii)    consists of display items, samples or packing or shipping materials,
manufacturing supplies, work-in-process Inventory (other than work-in-process
Inventory that is in saleable form as reflected in the most recent Inventory
Appraisal) or replacement parts;
(viii)    is not of a type held for sale in the ordinary course of any U.S.
Borrower’s,
Eligible U.K. Loan Party’s, German Borrower’s, Swiss Borrower’s, Swiss Borrowing
Base Guarantor’s, Belgian Borrower’s or Canadian Loan Party’s, as applicable,
business;
(ix)    breaches in any material respect any of the representations or
warranties
pertaining to Inventory set forth in the Loan Documents;
(x)    consists of Hazardous Material;
(xi)    is not covered by casualty insurance maintained as required by
Section 5.04;
(xii)    is subject to any licensing arrangement the effect of which would be to
limit the ability of Collateral Agent, or any person selling, leasing or
otherwise disposing of, the Inventory on behalf of Collateral Agent, to complete
or sell, lease or otherwise dispose of such Inventory in enforcement of the
Collateral Agent’s Liens, without further consent or payment to the licensor or
any other third party;
(xiii)    is subject to an asserted claim of infringement or other violation
(whether
as a result of an “invitation to license” or the like) of any third party’s
Intellectual Property Rights, but only to the extent of such claim;
(xiv)    is not at a location within the United States, Canada, Germany or
England
and Wales scheduled on Schedule 3.24 to Amendment No. 2 (as updated from time to
time in accordance with Section 5.13), except in accordance with Section 5.13,
unless in transit between locations permitted by Section 5.13 or as otherwise
permitted by clause (xv); provided that Eligible Swiss Inventory shall be
located in Germany except as otherwise permitted by clause (xv);
(xv)    is in transit with a common carrier from vendors and suppliers, provided
Inventory in transit from vendors and suppliers may be included as eligible
pursuant to this clause (xv) so long as (i) the Administrative Agent shall have
received evidence of satisfactory



casualty insurance naming the Collateral Agent as loss payee and otherwise
covering such risks as the Administrative Agent may reasonably request, (ii)
such Inventory is located in the United States, Canada or England and Wales,
(iii) such Inventory is not “on-the-water”; and (iv) such
Inventory is in transit for not more than 4872 hours; provided that up to the
Dollar Equivalent of $18,000,00025,000,000 of Inventory in transit by rail for
longer periods may be included as “Eligible Inventory” and (v) the common
carrier is not an Affiliate of the applicable vendor or supplier; provided,
further, that notwithstanding the foregoing, German Borrowing Base availability
and/or Swiss Borrowing Base availability, in an aggregate amount of up to the
Dollar Equivalent of $60,000,000, in respect of InventoryInventory owned by a
German Borrower or a Swiss Borrower that is covered by a freight forwarder or
similar agreement in accordance with clause (C) below (inclusive of any
Borrowing Base availability in respect of Inventory referred to in the
secondlast proviso to this clause (xv) below) shall be permitted with respect to
be Eligible German Inventory andor Eligible Swiss Inventory in, as applicable
(subject to the satisfaction of the other eligibility criteria hereunder) in an
aggregate amount for all German Borrowing Bases and Swiss Borrowing Bases taken
as a whole not to exceed $60,000,000, to the extent that such Inventory is in
transit “on-the-water” or otherwise in transit from Rotterdam or the U.K. to Uct
(or to or from another port or warehouse acceptable to the Administrative Agent
in its sole discretion (each, a “Permitted Location”)), so long as (A) the
Administrative Agent shall have received evidence of satisfactory casualty
insurance naming the Collateral Agent as loss payee and otherwise covering such
risks as the Administrative Agent may reasonably request, (B) (I) in the case of
inventory shipped by boat or barge, such Inventory is covered by a negotiable
document of title with respect to which the requirements of clause (iv) above
are fulfilled and (II) in the case of all other Inventory, such German Borrower
or such Swiss Borrower, as applicable, has title thereto, (C) such Inventory is
covered by a freight forwarder or similar agreement acceptable to the
Administrative Agent in its sole discretion, (D) such Inventory is in transit
for not more than seven (7) days, (E) the common carrier is not an Affiliate of
the applicable vendor or supplier and (F) such Inventory when at Uct (or any
other destination that is a Permitted Location) would be subject to the
Collateral Agent’s Lien pursuant to thea German Security Agreement (and the
Administrative Agent may, in its sole discretion, take a reserve up to the total
of (y) the amount owing and unpaid (including amounts not yet invoiced) to the
applicable carrier and (z) all contingent shipping costs); provided, further,
however, that Inventory owned by a German Borrower or a Swiss Borrower in an
aggregate amount of up to the Dollar Equivalent of $18,000,000 (in the
aggregate) of25,000,000 for all German Borrowing BaseBases and Swiss Borrowing
Base availabilityBases taken as a whole (which shall be included in any amount
referred to in the first proviso above) shall be permitted with respect to be
Eligible German Inventory andor Eligible Swiss Inventory, as applicable (subject
to the satisfaction of the other eligibility criteria hereunder), to the extent
that such Inventor is in transit “on-the-water” or otherwise in transit from
Rotterdam to Uct (or another port that is a Permitted Location), which Inventory
is in transit for not more than forty-eight (48) hours, so long as the
requirements of clauses (A), (E) and (F) above are fulfilled and such German
Borrower, or such
Swiss Borrower, as applicable, has title to such Inventory;
(xvi)    with respect to Inventory of (i) any U.K. BorrowerNovelis UK or any
other Borrowing Base Guarantor incorporated in England and Wales, Inventory any
part of which is subject to valid retention of title provisions, to the extent
of such claim or, (ii) any German Borrower or any Swiss Borrower or Swiss
Borrowing Base Guarantor, Inventory any part of which is subject to valid (x)
retention of title arrangements (Eigentumsvorbehalt), (y) extended retention of
title arrangements (verlängerter Eigentumsvorbehalt) or (z) broadened retention
of title arrangements (erweiterte Eigentumsvorbehalte), in each case to the
extent of such claim; or (iii) any Belgian Borrower, Inventory any part of which
is subject to a valid retention of title (eigendomsvoorbehoud/réserve de
propriété), to the extent of such claim, unless the retention of title
(eigendomsvoorbehoud/réserve de propriété) has lapsed due to the payment of the
original acquisition price of such Inventory;
(xvii)    in which any Person other than any Loan Party shall have any
ownership,
interest or title (other than those referred to in clause (xvi), in each case to
the extent of such interest), provided that up to the Dollar Equivalent of
€5,000,000 of scrap / prime ingot (other than scrap to be recycled at Norf GmbH)
Inventory of German BorrowerNovelis Deutschland located at Norf GmbH may be
commingled with inventory of Norf GmbH or Hydro Aluminium Rolled Products GmbH,
so long as Collateral Agent has a First Priority Lien upon such Inventory and
the German Borrower’sNovelis Deutschland’s quota rights therein;
(xviii)    with regard to Inventory of German BorrowerNovelis Deutschland
located
at Norf GmbH, if the Loan Parties have not delivered the letter of agreement and
acknowledgment (executed by Norf GmbH) in the form agreed by the Administrative
Agent; or
(xxixxix)    which the Administrative Agent otherwise determines in its
Permitted Discretion is unacceptable for any reason whatsoever (in which event
the Administrative Agent shall provide notice and an opportunity to discuss in
accordance with the procedures set forth in the last three sentences of Section
2.01(d), mutatis mutandis).;
(xx)    on and after the date that the Swiss Merger is consummated, all
Inventory
that was Inventory of Novelis Switzerland immediately prior to the Swiss Merger;
provided that this clause (xx) shall cease to apply following the date that the
Administrative Agent receives the results of an appraisal of the Inventory of
Novelis Switzerland in form and substance reasonably acceptable to the
Administrative Agent from Persons selected or retained by the Administrative
Agent (which appraisal shall be at the sole expense of the Loan Parties and
shall not count against any limitations on reimbursement set forth herein or in
any other Loan Document);
(xxi)    is owned by a Borrower that (to the extent such Borrower is subject to
the Regulation or is organized under the laws of the United Kingdom) does not
have a centre of main interest or has a centre of main interest other than as
situated in its jurisdiction of incorporation;
(xxii)    is subject to a Permitted German Alternative Financing or Permitted
Novelis Switzerland Financing; or
(xxiii)    has been acquired from a Sanctioned Person or from a Person that is
otherwise in violation of any Anti-Corruption Laws or Anti-Money Laundering
Laws.
“Eligible Large Customer German Accounts” shall mean Eligible GermanSwiss
Accounts for which a “Large Customer” (as defined in the Germanapplicable
Receivables Purchase Agreement) is the Account Debtor.
“Eligible Small Customer German Accounts” shall mean all Eligible GermanSwiss
Accounts other than Eligible Large Customer German Accounts.
“Eligible Swiss Accounts” shall mean Eligible German Accounts and Eligible Swiss
Subsidiary Accounts., for each Swiss Borrower that is not a party to a
Receivables Purchase Agreement in the capacity of a seller thereunder, (a) such
Swiss Borrower’s Eligible Accounts and (b) solely to the extent such Swiss
Borrower is Novelis AG or the Surviving Swiss Borrower, the Eligible Swiss
Purchased Accounts, and the Eligible Accounts of each German Borrower and each
other Swiss Borrower, in each case purchased by such Swiss Borrower pursuant to
a Receivables Purchase Agreement. The Eligible Accounts purchased by Novelis AG
from a Receivables Seller pursuant to the Initial German Receivables Purchase
Agreement, including Eligible Large Customer German Accounts and Eligible Small
Customer German Accounts purchased pursuant thereto, shall constitute Eligible
Swiss Accounts of Novelis AG. For the avoidance of doubt, if a Swiss Borrower is
a party to a Receivables Purchase Agreement in the capacity of a seller
thereunder, regardless of whether such Swiss Borrower sells any Accounts under
such agreement, the Accounts of such Swiss Borrower that are not sold pursuant
to such agreement shall not be Eligible Swiss Accounts of such Swiss Borrower.
“Eligible Swiss Inventory” shall mean, for each Swiss Borrower, the Eligible
Inventory owned by asuch Swiss Borrower and; provided that the Eligible
Inventory of the such Swiss Borrower shall be located in Germany (or any other
jurisdiction (excluding Switzerland) approved by the Administrative Agent in its
Permitted Discretion, except as otherwise permitted by clause (xv) of the
definition of “Eligible Inventory”); provided, further, that the eligibility of
such Inventory under this definition shall be subject to (i) completion of field
examinations and/or inventory appraisals with regard to such Swiss Borrower
satisfactory to the Administrative Agent (which initial field examination and/or
initial inventory appraisal with respect to Inventory located in any new
jurisdiction shall be at the sole expense of the Loan Parties and shall not
count against any limitations on reimbursement set forth herein or in any other
Loan Document), (ii) such other documentation as Administrative Agent may
request, including legal opinions, Security Documents and certificates, and
(iii) such other conditions precedent and eligibility criteria as may be
established by the Administrative Agent in its sole discretion, which may
include any item referred to in clauses (y) and (z) of Section 11.02(h) (as if
each reference to “Accounts” therein was a reference to Inventory, mutatis
mutandis).
“Eligible Swiss SubsidiaryPurchased Accounts” shall mean the Eligible Accounts
purchased by a Swiss Borrower from a Receivables Seller pursuant to a Swiss
Receivables Purchase Agreement governed by the laws of Switzerland; provided
that the eligibility of such accounts shall be subject to (i) execution and
delivery of a Swiss Receivables Purchase Agreement governed by the laws of
Switzerland and related documentation satisfactory, each in form and substance
satisfactory to the Administrative Agent, (ii) completion of field examinations
with regard to such Receivables Sellers satisfactory to the Administrative Agent
(which initial field examination in respect of any Receivables Purchase
Agreement shall be at the sole expense of the Loan Parties and shall not count
against any limitations on reimbursement set forth herein or in any other Loan
Document), (iii) such other documentation as Administrative Agent may request,
including legal opinions, Security Documents and certificates, and (iv) such
other conditions precedent and eligibility criteria as may be established by the
Administrative



Agent in its sole discretion, which may include any item referred to in clauses
(y) and (z) of Section 11.02(h).
“Eligible Unbilled Accounts” shall mean any Account of a Borrower or Borrowing
Base Guarantor that arises from the sale of Inventory by such Borrower or
Borrowing Base Guarantor, where such Inventory has been shipped but an invoice
in respect of such sale has not been issued to the relevant Account Debtor;
provided that such Account shall cease to constitute an Eligible Unbilled
Account if an invoice in respect of such sale has not been issued to the
relevant Account Debtor prior to the 30th day after the date of sale of such
Inventory.
“Eligible U.K. Accounts” shall mean the Eligible Accounts owned by an Eligible
U.K. Loan Party.
“Eligible U.K. Inventory” shall mean the Eligible Inventory owned by an Eligible
U.K. Loan Party.
“Eligible U.K. Loan Party” shall mean the U.K. BorrowerNovelis UK or any other
Borrowing Base Guarantor incorporated in England and Wales.
“Eligible U.S. Accounts” shall mean the Eligible Accounts owned by the U.S.
Borrowers.
“Eligible U.S. Inventory” shall mean the Eligible Inventory owned by the U.S.
Borrowers.
“Embargoed Person” shall have the meaning assigned to such term in Section 6.21.
“Enforcement Action” shall mean any action to enforce any Secured Obligations or
Loan Documents or to exercise any rights or remedies relating to any Collateral
(whether by judicial action, self-help, notification of Account Debtors,
exercise of setoff or recoupment, exercise of any right to vote or act in a Loan
Party’s Insolvency Proceeding, or otherwise).
“Engagement Letter” shall mean that certain engagement letter among the
ParentCanadian Borrower and Wells Fargo, dated as of September 3, 2014January
17, 2019.
“Environment” shall mean the natural environment, including air (indoor or
outdoor), surface water and groundwater (including potable water, navigable
water and wetlands), the land surface or subsurface strata, natural resources,
the workplace or as otherwise defined in any Environmental Law.
“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other formal communication alleging liability for or obligation
with respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to the Environment or to human health or safety relating to or arising
out of the use of, exposure to or Releases or threatened Releases of Hazardous
Material.
“Environmental Law” shall mean any and all treaties, laws, statutes, ordinances,
regulations, rules, decrees, orders, judgments, consent orders, consent decrees,
code or other legally binding requirements, and the common law, relating to
protection of human health or the Environment, the Release or threatened Release
of Hazardous Material, natural resources or natural resource damages, or
occupational safety or health, and any and all Environmental Permits.
“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.
“Equipment” shall mean “equipment,” as such term is defined in the UCC, in which
such Person now or hereafter has rights.
“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on or issued
after the Closing Date, but excluding debt securities convertible or
exchangeable into such equity.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to timeand any successor thereto, and the rules
and regulations promulgated thereunder.
“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the thirty (30) day notice period is waived by
regulation); (b) the failure to meet the minimum funding standard of Section 412
of the Code with respect to any Plan whether or not waived; (c) the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the filing pursuant to Section 412 of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence by any Company or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA; (f) the receipt by any Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the occurrence of any event or condition which could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan; (h) the incurrence
by any Company or any of its ERISA Affiliates of any liability with respect to
the withdrawal from any Plan subject to Section 4063 of ERISA or a cessation of
operation that is treated as a withdrawal under Section 406(e) of ERISA; (i) a
complete or partial withdrawal by any Company or any ERISA Affiliate from a
Multiemployer Plan resulting in material Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (j) the making of any
amendment to any Plan which could result in the imposition of a lien or the
posting of a bond or other security; and (k) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in a Material
Adverse Effect.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBOR Borrowing” shall mean a Borrowing comprised of EURIBOR Loans.
“EURIBOR Interest Period” shall mean, with respect to any EURIBOR Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
later (or one week if commercially available to each Lender or, with regard only
to a European Swingline Loan denominated in Euros, between 2 and 7 days), as
Administrative Borrower may elect; provided that (a) if any EURIBOR Interest
Period would end on a day other than a Business Day, such EURIBOR Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such EURIBOR Interest Period shall end on the immediately preceding Business
Day, (b) any EURIBOR Interest Period that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such EURIBOR Interest Period) shall end on the
last Business Day of the last calendar month of such EURIBOR Interest Period,
(c) Administrative Borrower shall not select a EURIBOR Interest Period that
would extend beyond the Maturity Date of the applicable Loan and (d)
Administrative Borrower shall not select EURIBOR Interest Periods so as to
require a payment or prepayment of any EURIBOR Loan during a EURIBOR Interest
Period for such Loan. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“EURIBOR Loan” shall mean any Revolving Loan or European Swingline Loan bearing
interest at a rate determined by reference to the Adjusted EURIBOR Rate in
accordance with the provisions of ARTICLE II.
“EURIBOR Rate” shall mean, with respect to any EURIBOR Borrowing for any
Interest Period, the interest rate per annum determined by the Banking
Federation of the European Union for deposits in Euro (for delivery on the first
day of such Interest Period) with a term comparable to such Interest Period,
determined as of approximately 11:00 a.m., Brussels time, on the second full
TARGET Day preceding the first day of such Interest Period (as set forth by
Reuters or any successor thereto or any other service selected by the
Administrative Agent which has been nominated by the Banking Federation of the
European Union as an authorized information vendor for the purpose of displaying
such rates); provided, however, that (i) if no comparable term for an Interest
Period is available, the EURIBOR Rate shall be determined using the weighted
average of the offered rates for the two terms most nearly corresponding to such
Interest Period and (ii) if the rate referenced above is not available, “EURIBOR
Rate” shall mean, with respect to each day during each Interest Period
pertaining to EURIBOR Borrowings comprising part of the same Borrowing, the rate
per annum equal to the rate at which the Administrative Agent (or such other
bank or banks as may be designated by the Administrative Agent in consultation
with European Administrative Borrower) is offered deposits in Euros at
approximately 11:00 a.m., Brussels time, two TARGET Days prior to the first day
of such Interest Period, for delivery on the first day of such Interest Period
for the number of days comprised therein and in an amount comparable to the
amount of such EURIBOR Borrowing to be outstanding during such Interest Period
(or such other amount as the Administrative Agent may reasonably determine);
provided that, if the EURIBOR Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“euro” or “Euro” or “€” shall mean the single currency of the Participating
Member States.
“Euro Denominated Loan” shall mean each Loan denominated in euros at the time of
the incurrence thereof.
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
“Eurocurrency Interest Period” shall mean, with respect to any Eurocurrency
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or one week if commercially available to each Lender or, with regard
only to a European Swingline Loan denominated in Dollars, GBP or Swiss francs,
between 2 and 7 days), as Administrative Borrower may elect; provided that (a)
if any Eurocurrency Interest Period would end on a day other than a Business
Day, such Eurocurrency Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Eurocurrency Interest Period shall end on the
immediately preceding Business Day, (b) any Eurocurrency Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Eurocurrency Interest Period) shall end on the last Business Day of the last
calendar month of such Eurocurrency Interest Period, (c) Administrative
Borrower shall not select a Eurocurrency Interest Period that would extend
beyond the Maturity Date of the applicable Loan and (d) Administrative Borrower
shall not select Eurocurrency Interest Periods so as to require a payment or
prepayment of any Eurocurrency Loan during a Eurocurrency Interest Period for
such Loans. For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.



“Eurocurrency Loan” shall mean any Revolving Loan or European Swingline Loan
bearing interest at a rate determined by reference to the Adjusted LIBOR Rate in
accordance with the provisions of ARTICLE II.
“Eurofoil” shall mean Eurofoil Inc. (USA), a New York corporation.
“European Administrative Borrower” shall mean Novelis AG, or any successor
entityEuropean Borrower serving in that role pursuant to Section 2.03(c).
“European Borrower” shall mean the Belgian Borrower, each Swiss Borrower,
theeach German Borrower and/or each U.K. Borrower, as the context may require.
“European Borrowing Base” shall mean the lesser of (i) the sum of (A) theeach
Swiss Borrower’s Swiss Borrowing Base plus (B) the U.K. Borrowing Base plus (C)
theeach German Borrower’s German Borrowing Base plus (D) the Belgian Borrowing
Base and (ii) 50% of the aggregate Revolving Commitments.
“European Cash Pooling Agreement” shall mean a Cash Management Agreement entered
into among Novelis AG and certain “European Affiliates” (as identified therein)
dated February 1, 2007, together with all ancillary documentation thereto.
“European Communities” shall mean the European Community created by the Treaty
establishing the European Community (Treaty of Rome) of 1957.
“European LC Exposure” shall mean at any time the Dollar Equivalent of the sum
of the stated amount of all outstanding European Letters of Credit at such time.
The European LC Exposure of any Revolving Lender at any time shall mean its Pro
Rata Percentage of the aggregate European LC Exposure at such time.
“European Letter of Credit” shall have the meaning assigned to such term in
Section 2.18(a).
“European Reimbursement Obligations” shall mean each applicable Borrower’s
obligations under Section 2.18 to reimburse LC Disbursements in respect of
European Letters of Credit.
“European Swingline Commitment” shall mean the commitment of the European
Swingline Lender to make loans pursuant to Section 2.17, as the same may be
reduced from time to time pursuant to Section 2.07 or Section 2.17. The amount
of the European Swingline Commitment shall initially be €70,000,000 (or, on and
after the Specified Incremental Commitment Availability Date, €100,000,000), but
shall in no event exceed the Adjusted Total Revolving Commitment.
“European Swingline Exposure” shall mean at any time the sum of (a) German
Swingline Exposure plus (b) Swiss Swingline Exposure plus (c) U.K. Swingline
Exposure. The European Swingline Exposure of any Revolving Lender at any time
shall equal its Pro Rata Percentage of the aggregate European Swingline Exposure
at such time.
“European Swingline Lender” shall have the meaning assigned to such term in the
preamble hereto.
“European Swingline Loan” shall mean a German Swingline Loan, a Swiss Swingline
Loan and/or a U.K. Swingline Loan, as the context may require.
“Event of Default” shall have the meaning assigned to such term in Section 8.01.
“Excess Amount” shall have the meaning assigned to such term in Section 2.10.
“Excess Availability” shall mean, at any time, an amount, expressed in Dollars,
equal to (a) the lesser of (i) the Revolving Commitments of all of the Lenders
and (ii) the Total Borrowing Base on the date of determination less (b) all
outstanding Loans and LC Exposure; provided that in the determination of Excess
Availability for any purpose hereunder (other than determination of Applicable
Margin pursuant to Annex II), no more than 2050% of Excess Availability may
arise from Excess German Availability.
“Excess German Availability” shall mean, at any time, an amount, expressed in
Dollars, equal to the greater of (a) the sum of all German Borrowing BaseBases
on the date of determination minus Aggregate Total German Revolving Exposure and
(b) zero.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Collateral Subsidiary” shall mean, at any date of determination, any
Restricted Subsidiary other than a Specified Aleris Subsidiary designated as
such in writing by Administrative Borrower to the Administrative Agent that:
(x)    (i) contributed 2.5% or less of Consolidated EBITDA (Leverage) for the
period offour fiscal quarters most recently ended for which financial statements
have been or are required to have been delivered pursuant to Section 5.01(a) or
5.01(b) prior to the date of determination, and (ii) had consolidated assets
representing 2.5% or less of the Consolidated Total Assets of the Parent
BorrowerDesignated Company and its Restricted Subsidiaries on the last day of
the most recent fiscal quarter ended for which financial statements have been or
are required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior
to the date of determination;
(y)    together with all other Restricted Subsidiaries constituting Excluded
Collateral Subsidiaries (i) contributed 7.5% or less of Consolidated EBITDA
(Leverage) for the period of four fiscal quarters most recently ended for which
financial statements have been or are required to have been delivered pursuant
to Section 5.01(a) or 5.01(b) prior to the date of determination, and (ii) had
consolidated assets representing 7.5% or less of the Consolidated Total Assets
of the Parent BorrowerDesignated Company and its Restricted Subsidiaries on the
last day of the most recent fiscal quarter ended for which financial statements
have been or are required to have been delivered pursuant to Section 5.01(a) or
5.01(b) prior to the date of determination, and
(z)    is not a Loan Party on the Closing Date; provided that no Loan Party
shall constitute an Excluded Collateral Subsidiary except to the extent such
Loan Party issues Equity Interests to Persons other than a Company pursuant to
Section 6.06(l) and immediately prior to such issuance such Person would have
otherwise qualified as an Excluded Collateral Subsidiary under clause (x) and
(y) above.
The Excluded Collateral Subsidiaries as of the ClosingAmendment No. 2 Effective
Date are listed on Schedule 1.01(e) to Amendment No. 2.
“Excluded Contract” shall have the meaning assigned to such term in the
definition of “Excluded Property”.
“Excluded Equity Interests” shall mean (a) any Equity Interests of any Person
with respect to which the cost or other consequences (including any adverse tax
consequences) of pledging such Equity Interests shall be excessive in view of
the benefits to be obtained by the Lenders therefrom as reasonably determined by
the Administrative Agent and the Administrative Borrower, (b) (i) any Equity
Interests to the extent the pledge thereof would be prohibited by any applicable
law or contractual obligation (only to the extent such prohibition is applicable
and not rendered ineffective by any applicable law and, in the case of any such
contractual obligation, permitted under Section 6.19 hereof) and (cii) the
Equity Interests of any Unrestricted Subsidiary. and (c) the Chinese Subsidiary
Equity Interests, unless the Required Lenders reasonably determine that the
value of the Chinese Subsidiary Equity Interests, if pledged, would be material
to the Collateral, taken as a whole, and request the pledge of such Chinese
Subsidiary Equity Interests (in which case such Chinese Subsidiary Equity
Interests shall cease to be Excluded Equity Interests sixty days (or such later
date agreed by the Administrative Agent in its sole discretion) following
receipt of such request); provided that the Equity Interests issued by a
Specified Aleris Subsidiary shall not constitute Excluded Equity Interests.
“Excluded Factoring Bank Accounts” shall have the meaning assigned to such term
in the definition of “Excluded Property”.
“Excluded Property” shall mean (a) any Excluded Equity Interests, (b) any
property, including the rights under any contract or agreement (an “Excluded
Contract”) to the extent that the grant of a Lien thereon (i) is prohibited by
applicable law or contractual obligation so long as such contractual obligations
are not entered into in contemplation of such prohibition, (ii) requires a
consent not obtained of any governmental authority pursuant to such applicable
law or any third party pursuant to any contract between the Parent
BorrowerDesignated Company or any Subsidiary and such third party or (iii) would
trigger a termination event pursuant to any “change of control” or similar
provision, in each case pursuant to this clause (a), except to the extent such
anti-assignment or negative pledge is not enforceable under the UCC or other
applicable requirements of Applicable Law, or such contractual obligation is
prohibited under Section 6.19 hereof, (b) United States intent to use trademark
applications to the extent that, and solely during the period in which, the
grant of a Lien thereon would impair the validity or enforceability of such
intent to use trademark applications under applicable United States federal law,
(c) local petty cash deposit accounts maintained by the Parent
BorrowerDesignated Company and its Restricted Subsidiaries in proximity to their
operations, (d) payroll accounts maintained by the Parent BorrowerDesignated
Company and its Subsidiaries, (e) Property that is, or is to become, subject to
a Lien securing a Purchase Money Obligation or Capital Lease Obligation
permitted to be incurred pursuant to this Agreement, if the contract or other
agreement in which such Lien is granted (or the documentation providing for such
Purchase Money Obligation or Capital Lease Obligation) validly prohibits the
creation of any other Lien on such Property and such prohibition is permitted
under Section 6.19 hereof, (f)(x) any leasehold real property, (y) any fee-owned
real property having an individual fair market value not exceeding $10,000,000
and (z) any fee-owned real property located in the United States, (g) any
Letter-of-Credit Rights that are not Supporting Obligations (each as defined in
the UCC), and (h) any other property with respect to which the cost or other
consequences (including any materially adverse tax consequences) of pledging
such property shall be excessive in view of the benefits to be obtained by the
Lenders therefrom as reasonably determined by the Administrative Agent., (i)
Equipment located at owned or leased locations in Brazil where the aggregate
fair market value of the Equipment located at such location and not subject to a
Lien in favor of the Collateral Agent does not exceed $5,000,000, (j) if the
aggregate fair market value of Equipment located at the plant operated by
Novelis do Brasil Ltda., at Av. Buriti, 1.087, CEP 12441-270, Feital –
Pindamonhangaba-SP, Brazil (the “Specified Brazilian Expansion”) that is not
pledged in favor of the Collateral Agent to secure the Secured Obligations is
less than $100,000,000, then such Equipment shall not be required to be so
pledged until the earlier of (i) the date that is two years after the
commencement of the Specified Brazilian Expansion, and (ii) the date that the
Companies complete or otherwise discontinue work on the expansion of such plant,
and (k) Factoring Bank Accounts in respect of any Permitted Customer Account
Financing or other Permitted Factoring Facility, solely to the extent that (i)
such financing or facility remains in full force and effect or, if factored
receivables continue to be settled using such account, until the earlier of the
date that the last such factored receivable has settled and the date that such
account is closed, (ii) such Factoring Bank Accounts constitute Factoring Assets
solely in respect of such Permitted Customer Account Financing or such other
Permitted Factoring Facility, (iii) such Factoring Bank Accounts are segregated
(and the deposits therein not commingled with Collateral) in a manner reasonably
satisfactory to the Administrative Agent (with written confirmation of such
determination provided to the Administrative Agent), and (iv) Holdings or the
Designated Company shall have executed and delivered a certificate to the
Administrative Agent, no later than two Business Days after entering into a
Permitted Customer Account Financing or other Permitted Factoring Facility,
attaching a description of such Factoring Bank Accounts subject to such
financing or facility, and certifying that the terms of such financing or
facility comply with the requirements set forth in this clause (k) (Factoring
Bank Accounts that continue to satisfy the requirements of subclauses (i)
through (iv) of this clause (k), the “Excluded Factoring Bank Accounts”);
provided that the Equity Interests issued by a Specified Aleris Subsidiary shall
not constitute Excluded Property.
“Excluded Subsidiaries” shall mean Restricted Subsidiaries of Holdings that are
not organized in a Principal Jurisdiction.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee or
Foreign Guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee or Foreign
Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
or Foreign



Guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or Foreign Guarantee or security interest is or becomes
illegal.
“Excluded Taxes” shall mean, with respect to the Agents, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Borrower or Guarantor hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), franchise taxes
imposed on it (in lieu of net income taxes) and branch profits taxes imposed on
it, (i) by a jurisdiction (or any political subdivision thereof) as a result of
the recipient being organized or having its principal office or, in the case of
any Lender, its applicable lending office in such jurisdiction or (ii) that are
Other Connection Taxes, (b) any U.S. federal withholding tax that (i) is imposed
on amounts payable to such Lender at the time such Lender becomes a party hereto
(or designates a new lending office), except (x) to the extent that such Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from any Borrower
with respect to such withholding tax pursuant to Section 2.15(a) or (y) if such
Lender designates a new lending office or is an assignee pursuant to a request
by any Borrower under Section 2.16; provided that this subclause (b)(i) shall
not apply to any Tax imposed on a Lender in connection with an interest or
participation in any Loan or other obligation that such Lender was required to
acquire pursuant to Section 2.14(d), or (ii) is attributable to such Lender’s
failure to comply with Section 2.15(e), (c) any Taxes imposed under FATCA and
(d) for greater certainty, taxes imposed on amounts deemed to be interest
pursuant to section 214(7) of the Income Tax Act (Canada).
“Executive Order” shall have the meaning assigned to such term in Section 3.22.
“Existing Aleris Credit Agreement” shall mean the credit agreement, dated as of
June 15, 2015, among Aleris and certain of its Affiliates, as borrowers and
guarantors, JPMorgan Chase Bank, N.A., as administrative agent, and the other
financial institutions party thereto, as the same may be amended, amended and
restated, replaced or refinanced prior to the Aleris Acquisition Closing Date in
a manner that does not violate this Agreement or the terms of the Aleris
Acquisition Agreement.
“Existing Aleris Letter of Credit” shall mean the letters of credit outstanding
on the
Aleris Acquisition Closing Date and designated as “Existing Aleris Letters of
Credit” pursuant to
Section 2.18(f)(ii), to the extent such letters of credit were originally issued
for the account of Aleris or any Subsidiary of the Designated Company acquired
pursuant to the Aleris Acquisition under the Existing Aleris Credit Agreement.
“Existing Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of May 13, 2013, among Novelis Inc., as parent borrower,
Novelis Corporation, as U.S. borrower, the other U.S. borrowers party thereto,
Novelis UK Ltd, as U.K. borrower, Novelis AG, as Swiss borrower, Novelis
Deutschland GMBH, as German borrower, AV Metals Inc., the other Loan Parties
party thereto, the lenders party thereto, Wells Fargo Bank, National
Association, as administrative agent and as collateral agent, and the other
parties thereto, as amended, restated, supplemented or modified prior to the
Closing Date.
“Existing Credit Agreement Closing Date” shall mean the “Closing Date” (as
defined in the Existing Credit Agreement).
“Existing Issuing Banks” shall mean Bank of America, N.A. and Deutsche Bank AG
New York Branch, and, solely with respect to Letters of Credit outstanding on
the Amendment No. 2 Effective Date, HSBC Bank USA, N.A., each as an Issuing
Bank, and the successor of any of the foregoing in such capacity pursuant to
Section 2.18(d) or (e), each in its capacity as an issuer of U.S. Letters of
Credit and European Letters of Credit issued by it.
“Existing Letter of Credit” shall mean the letters of credit referred to on
Schedule 2.18(a), in each case that is issued by a Lender or an Affiliate of a
Lender that is eligible to be an Issuing Bank.
“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).
“Extended Commitment” shall have the meaning assigned to such term in Section
11.02(g).
“Extraordinary Expenses” shall mean all costs, expenses or advances that any
Agent or Receiver (or, to the extent set forth in Section 11.03(a), the Lenders)
may incur during a Default or Event of Default, or during the pendency of an
Insolvency Proceeding of a Loan Party, including those relating to (a) any
audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against any Agent, any Lender, any
Receiver, any Loan Party, any representative of creditors of any Loan Party or
any other Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of the Liens on the Collateral for the
benefit of the Secured Parties), Loan Documents, Letters of Credit or Secured
Obligations, including any lender liability or other Claims; (c) the exercise,
protection or enforcement of any rights or remedies of any Agent or Receiver in,
or the monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction
of any taxes, charges or Liens with respect to any Collateral; (e) any
Enforcement Action; (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan Documents
or Secured Obligations; and (g) Protective Advances. Such costs, expenses and
advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any Loan
Party or independent contractors in liquidating any Collateral, and travel
expenses.
“Factoring Assets” shall mean all existing or hereafter acquired or arising (i)
Receivables that are sold, transferred or disposed of pursuant to a Permitted
Factoring Facility permitted under Section 6.06(e), (ii) the Related Security
with respect to the Receivables referred to in clause (i) above, (iii) the
collections and proceeds of the Receivables and Related Security referred to in
clauses (i) and (ii) above, (iv) all lockboxes, lockbox accounts, collection
accounts or other deposit accounts into whichsubstantially all of the deposits
of which consist of such collections are depositedand proceeds referred to in
clause (iii) above (and in any event excluding any lockboxes, lockbox accounts,
collection accounts or deposit accounts that any Company organized under the
laws of any Principal Jurisdiction (excluding from such no Principal
Jurisdiction requirement any Permitted German Alternative Financing, any
Permitted Customer Account Financing and any Permitted Novelis Switzerland
Financing) has an interest in) and which have been specifically identified and
consented to by the Administrative Agent (the lockboxes, lockbox accounts,
collection accounts or other deposit accounts described in this clause (iv),
“Factoring Bank Accounts”), (v) all other rights and payments which relate
solely to suchthe Receivables referred to in clause (i) above and (vi) all cash
reserves comprising credit enhancements for such Permitted Factoring Facility.
“Factoring Bank Accounts” shall have the meaning assigned to such term in clause
(iv) of the definition of Factoring Assets.
“FASB ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code in effect, as of the
Closing Datedate of this Agreement (or any amended or successor
provisionsversion that areis substantively comparable), and not materially more
onerous to comply with), and (a) any current or future regulations or official
interpretations thereof, (including any revenue ruling, revenue procedure,
notice or similar guidance issued by the United States Internal Revenue Service
thereunder as a precondition to relief or exemption from taxes under such
provisions),b) any agreements entered into pursuant to Section 1471(b)(1) of the
Code, and (c) any intergovernmental agreements (and any official guidance
implementingagreement entered into by the United States (or any fiscal or
regulatory legislation, rules, or practices adopted pursuant to any such
intergovernmental agreementsagreement entered into in connection therewith).
“Federal Funds Rate” shall mean (a), for any period, a fluctuating interest rate
per annum equal to, for each day during such period, the weighted average of
interestthe rates on overnight federalFederal funds transactions with members of
the Federal Reserve System on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published on the
next succeeding Business Day by the Federal Reserve Bank of New York on the next
Business Day; or (b) if no, or, if such rate is not so published on the nextfor
any day which is a Business Day, the average rate (rounded up, if necessary, to
the nearest 1/8 of 1%) charged to Wells Fargo on the applicableof the quotations
for such day on such transactions, as determined by Agent; provided that, if the
Federal Funds Rate shall be less than zero, such rate received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it (and, if any such rate is below zero, then the rate determined
pursuant to this definition shall be deemed to be zero for purposes of this
Agreement).
“Fee Letter” shall mean that certain fee letter among Wells Fargo and the Loan
Parties party thereto, dated as of the Existing Credit Agreement Closing Date.



“Fees” shall mean the fees payable hereunder, under the Engagement Letter, or
under the Fee Letter.
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under Section 43 of the Pensions Act 2004.
“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.
“First Priority” shall mean, with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, that such Lien is the most
senior Lien to which such Collateral is subject, other than Permitted Liens of
the type described in Section 6.02(a), (b), (c), (d), (f), (g), (h), (i), (j),
(k)(i)-(v) (to the extent provided in the Intercreditor Agreement), (n), (o),
(q), (r), (s), (t), (y) and, (z), (aa), (bb), (dd) or (ee) which have priority
over the Liens granted pursuant to the Security Documents (and in each case,
subject to the proviso to Section 6.02).
“Foreign Assets Control Regulations” shall have the meaning assigned to such
term in Section 3.22.
“Foreign Guarantee” shall have the meaning assigned to such term in Section
7.01.
“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust or
a trust that properly elected to be treated as a United States person.
“Foreign Plan” shall mean any pension or other employee benefit or retirement
plan, program, policy, arrangement or agreement maintained or contributed to by
any Company with respect to employees employed outside the United States (other
than a Canadian Pension Plan).
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.
“Forward Share Sale Agreement” shall mean that certain Forward Share Sale
Agreement, dated as of December 17, 2010, between Novelis Inc. and Novelis
Acquisitions LLC pursuant to which Novelis Inc. has agreed to sell shares of
9.50% preferred stock of Novelis Corporation owned by it to Novelis Acquisitions
LLC.
“French Collateral Agent” shall mean Wells Fargo Bank, National Association, in
its capacity as security agent (agent des sûretés), under the French Security
Agreements and any of its successors or assigns. For the avoidance of doubt;
provided that (A) with respect to any French Security Agreements entered into
prior to the Amendment No. 2 Effective Date and any security interests granted
under any such French Security Agreements, the French Collateral Agent is hereby
appointed by the Lenders to act on their behalf as security agent (agent des
sûretés) to constitute (constituer), register (inscriroinscrire), manage (gérer)
and enforce (réaliser) the security interests contemplated by thesuch French
Security Agreements in order to fully secure and guarantee their respective
rights in each amount payable by each French Guarantor or each Person who is the
holder of Equity Interests in any French Guarantor to each of the Secured
Parties under each of the Loan Documents, and in that capacity to accomplish all
actions and formalities eventually necessary under article 2328-1 of the French
code civil. Pursuant to article 1161 of the French code civil, the Lenders
hereby expressly authorize the French Collateral Agent to act on the behalf and
for the account of the Lenders and in its own name and for its own account as
creditor under the Parallel Debt provision set forth in Section 11.24, in
connection with the performance of the Loan Documents. (as enacted as of
December 17, 2010), and (B) with respect to any French Security Agreements
entered into on or after the
Amendment No. 2 Effective Date and any security interests granted under any such
French Security Agreements, the French Collateral Agent is appointed by the
Lenders as security agent (agent des sûretés) for the purposes, inter alia, of
taking, receiving, administering and enforcing the security interests
contemplated by such French Security Agreements in the French Collateral Agent’s
own name and for the benefit of the Secured Parties, as creditors of the Secured
Obligations, in accordance with articles 2488-6 to 2488-12 of the French code
civil; it being provided that (X) with respect to the appointment of the French
Collateral Agent as security agent (agent des sûretés) in each of paragraphs (A)
and (B), each of the provisions of Article X hereof shall apply with respect to
such appointment and is repeated mutatis mutandis in each of these paragraphs,
and (Y) with respect to the appointment of the French Collateral Agent as
security agent (agent des sûretés) in paragraph (B) only, such appointment as
security agent (agent des sûretés) shall be governed by the provisions of
articles 2488-6 to 2488-12 of the French code civil, and, as such, each of the
parties hereto acknowledge and agree as follows:
(a)    the security agent (agent des sûretés) shall, in such capacity, be the
direct title holder (titulaire) of any security interests contemplated by the
French Security Agreements and the direct beneficiary of such security interests
in accordance with article 2488-6 of the French code civil;
(b)    the rights and assets acquired by the security agent (agent des sûretés)
in carrying out its functions in such capacity will constitute separate property
(patrimoine affecté) allocated thereto, distinct from its own property
(patrimoine propre) in accordance with article 2488-6 of the French code civil;
(c)    for the purposes of article 2488-7 of the French code civil, the capacity
(qualité) in which the security agent (agent des sûretés) has been so appointed,
the purpose of such appointment (l'objet de sa mission) and the scope of its
power (étendue de ses pouvoirs) in connection with such appointment shall be as
set forth in this paragraph (B) and the provisions of Sections 10.01 and 10.07,
and the term of such appointment (durée de sa mission) shall extend
(subject to the provisions of Section 10.07) until full payment or satisfaction
of the Secured Obligations under the French Security Agreements; and
(d)    the security agent (agent des sûretés) shall be entitled, without being
required to prove the existence of a special mandate, to exercise any action
necessary in order to defend the interests of the creditors of the Secured
Obligations in connection with the security interests contemplated by the French
Security Agreements, including filing claims in insolvency proceedings.
“French Guarantor” shall mean each Restricted Subsidiary of Parent Borrowerthe
Designated Company organized in France party hereto as a Guarantor, and each
other Restricted Subsidiary of Parent Borrowerthe Designated Company organized
in France that is required to becomebecomes a Guarantor pursuant to the terms
hereof.
“French Security Agreements” shall mean, collectively (i) any Security
Agreements substantially in the form of Exhibit M-10, including all subparts
thereto, among theany French GuarantorGuarantors (and such other Persons as may
be party thereto) and the French Collateral Agent for the benefit of the Secured
Parties and, (ii) each pledge agreement, mortgage, security agreement, guarantee
or other agreement that is entered into by any French Guarantor or any Person
who is the holder of Equity Interests in any French Guarantor in favor of the
Collateral Agent and/or the Term Loan Collateral Agent, and in its capacity as
agent for the Secured Parties pursuant to the terms of the Intercreditor
Agreement and the other Loan Documents, and (iii) any other pledge agreement,
mortgage, security agreement or other agreement entered into pursuant to the
terms of the Loan Documents, in the case of each of clauses (i), (ii) and (iii),
that is governed by the laws of France (or any subdivision thereof), securing
the Secured Obligations, and entered into pursuant to the terms of this
Agreement or any other Loan Document, as the same may be amended, restated or
otherwise modified from time to time.
“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).
“Full Payment” shall mean, with respect to any Secured Obligations, (a) the full
and indefeasible cash payment thereof, including any interest, fees and other
charges accruing during an Insolvency Proceeding (whether or not allowed in the
proceeding); (b) if such Secured Obligations are LC Obligations or inchoate or
contingent in nature, cash collateralization thereof (or delivery of a standby
letter of credit acceptable to Administrative Agent in its discretion, in the
amount of required cash collateral) in an amount equal to (x) 105% of all LC
Exposure and (y) with respect to any inchoate, contingent or other Secured
Obligations (including Secured Bank Product Obligations), Administrative Agent’s
good faith estimate of the amount due or to become due, including all fees and
other amounts relating to such Secured Obligations; and (c) a release of any
Claims of the Loan Parties against each Agent, Lenders and each Issuing Bank
arising on or before the payment date. No Loans shall be deemed to have been
paid in full until all Commitments related to such Loans have expired or been
terminated.
“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Debt” shall mean, as to any person, all Indebtedness of such person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
person, to a date more than one year



from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including all current maturities and current sinking
fund payments in respect of such Indebtedness whether or not required to be paid
within one year from the date of its creation and, in the case of the Parent
BorrowerDesignated Company and its Subsidiaries, Indebtedness in respect of the
Loans and the Term Loans.
“Funding Conditions” shall have the meaning assigned to such term in Section
2.01(a).
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis; provided that if the Parent BorrowerDesignated
Company converts its financial reporting from generally accepted accounting
principles in the United States to IFRS as permitted under Section 1.04, “GAAP”
shall mean (subject to the provisions of Section 1.04 hereof) IFRS applied on a
consistent basis.
“GBP” or “£” shall mean lawful money of the United Kingdom.
“GBP Denominated Loan” shall mean each Loan denominated in GBP at the time of
the incurrence thereof.
“German Borrower” shall have the meaning assigned to such term in the preamble
hereto.
“German Borrowers” shall mean, except as provided in the definition of Permitted
German Alternative Financing, (a) Novelis Deutschland and (b) on and after the
Aleris
Acquisition Closing Date following the consummation of the Aleris Acquisition,
(i) to the extent such Person joins this Agreement as a Borrower on the Aleris
Acquisition Closing Date, Aleris Rolled Products and Aleris Casthouse, and (ii)
each Specified Aleris German Subsidiary that becomes a German Borrower pursuant
to Section 2.20 (the German Borrowers under this clause (b), “Additional German
Borrowers”).
“German Borrowing Base” shall mean, for each German Borrower at any time, an
amount equal to the sum of the Dollar Equivalent of, without duplication:
(i) the book value of such German Borrower’s Eligible German Accounts multiplied
by the advance rate of 85%, plus
(iii) the lesser of (ix) the advance rate of 75% of the Cost of such German
Borrower’s Eligible German Inventory, or (iiy) the advance rate of 80% of the
Net Recovery Cost Percentage multiplied by the Cost of such German Borrower’s
Eligible German Inventory, minus
(ii) any Reserves established from time to time by the Administrative Agent with
respect to thesuch German Borrower’s German Borrowing Base in accordance with
Section
2.01(d) and the other terms of this Agreement;
provided, however, that during the Aleris Deemed Borrowing Base Period, solely
with respect to each Additional German Borrower that has satisfied the Aleris
Deemed Borrowing Base Collateral Conditions, such Additional German Borrower’s
German Borrowing Base shall be equal to the lesser of:
(a)    such German Borrower’s Deemed Borrowing Base Allocation in effect at such
time; and
(b)    the sum of the Dollar Equivalent of, without duplication:
(i)    the sum of (x) 50% of the aggregate gross Accounts of such Additional
German Borrower, and (y) 25% of the net book value of all Eligible German
Inventory of such Additional German Borrower; minus
(ii)    any Reserves established from time to time by the Administrative Agent
with respect to such German Borrower’s German Borrowing Base in accordance with
Section 2.01(d) and the other terms of this Agreement;
provided, further, that if the Administrative Agent has not received Acceptable
Collateral Diligence in respect of any Additional German Borrower on or prior to
the date that is 90 days after the Aleris Acquisition Closing Date, then
following such date until the date that the Administrative Agent receives
Acceptable Collateral Diligence in respect of such Additional German Borrower,
such Additional German Borrower’s German Borrowing Base shall be deemed to be
zero;
provided, however, that in no event shall the sum of (a) the aggregate amount of
the German Borrowing BaseBases for all German Borrowers available in respect of
Eligible German Inventory plus (b) the portionaggregate amount of the Swiss
Borrowing BaseBases for all Swiss Borrowers available in respect of Eligible
Swiss Inventory, exceed the greater of (A) $175,000,000 (or, on and after the
Aleris Acquisition Closing Date, $225,000,000) and (B) 20% of the Total Gross
Borrowing Base.
TheEach German Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate theretofore delivered to the
Administrative Agent with such adjustments as Administrative Agent deems
appropriate in its Permitted Discretion to assure that thesuch German Borrowing
Base is calculated in accordance with the terms of this Agreement. Each German
Borrower’s Deemed Borrowing Base Allocation at any time shall be determined by
reference to the most recent Borrowing Base Certificate or other certificate
theretofore delivered to the Administrative Agent, or in any certificate
delivered to the Administrative Agent pursuant to the last paragraph of Section
9.03, with such adjustments as Administrative Agent deems appropriate in its
Permitted Discretion to assure that the German Borrowing Base of each German
Borrower is calculated in accordance with the terms of this Agreement. For the
avoidance of doubt, so long as the Initial German Receivables Purchase Agreement
remains in effect, the Eligible German Accounts of Novelis Deutschland shall be
zero.
“German Guarantor” shall mean each Restricted Subsidiary of Parent Borrowerthe
Designated Company organized in Germany party hereto as a Guarantor, and each
other Restricted Subsidiary of Parent Borrowerthe Designated Company organized
in Germany that is required to becomebecomes a Guarantor pursuant to the terms
hereof.
“German Loan Party” shall mean thea German Borrower or a German Guarantor.
“German Receivables Purchase Agreement” shall have the meaning assigned to such
term in the definition of “Receivables Purchase Agreement”.
“German Revolving Exposure (Individual)” shall mean, for each German Borrower
individually, with respect to any Lender at any time, the Dollar Equivalent of
the aggregate principal amount at such time of all outstanding German Revolving
Loans of such Lender made to such German Borrower, plus the Dollar Equivalent of
the aggregate amount at such time of such Lender’s European LC Exposure
applicable to European Letters of Credit issued for the account of such German
Borrower, plus the Dollar Equivalent of the aggregate amount at such time of
such Lender’s European Swingline Exposure applicable to each European Swingline
Loan made to such German Borrower.
“German Revolving Exposure (Total)” shall mean, with respect to any Lender at
any time, the Dollar Equivalent of the aggregate principal amount at such time
of all outstanding German Revolving Loans of such Lender made to all German
Borrowers taken as a whole, plus the Dollar Equivalent of the aggregate amount
at such time of such Lender’s European LC Exposure applicable to European
Letters of Credit issued for the account of any German Borrower, plus the Dollar
Equivalent of the aggregate amount at such time of such Lender’s European
Swingline Exposure applicable to each European Swingline Loan made to a German
Borrower.
“German Revolving Loan” shall have the meaning assigned to such term in
Section 2.01(a).
“German Security Agreement” shall mean, collectively (i) any Security Agreement
substantially in the form of Exhibit M-5, including all subparts thereto, among
the German Loan Parties (and such other Persons as may be party thereto) and the
Collateral Agent and/or the Term Loan Collateral Agent in its capacity as agent
for the Secured Parties pursuant to the terms of the Intercreditor Agreement and
the other Loan Documents, among others, for the benefit of the Secured Parties
and, (ii) each pledge agreement, mortgage, security agreement, guarantee or
other agreement that is entered into by any German Loan Party or any Person who
is the holder of Equity Interests in any German Loan Party in favor of the
Collateral Agent and/or the Term Loan Collateral Agent, and in its capacity as
agent for the Secured Parties pursuant to the terms of the Intercreditor
Agreement and the other Loan Documents, and (iii) any other pledge agreement,
mortgage, security agreement or other agreement entered into pursuant to the
terms of the Loan Documents, in the case of each of clauses (i), (ii) and (iii),
that is governed by the laws of Germany (or any subdivision thereof), securing
the Secured Obligations, and entered into pursuant to the terms of this
Agreement or any other Loan Document, as the same may be amended, restated or
otherwise modified from time to time.
“German Seller” shall mean German Borrower (including in its roles as seller and
collection agent under the German Receivables Purchase Agreement).



“German Swingline Exposure” shall mean at any time the aggregate principal
amount at such time of all outstanding German Swingline Loans. The German
Swingline Exposure of any Revolving Lender at any time shall equal its Pro Rata
Percentage of the aggregate German Swingline Exposure at such time.
“German Swingline Loan” shall mean any loan made by the European Swingline
Lender to thea German Borrower pursuant to Section 2.17. For the avoidance of
doubt, German Swingline Loans shall include Overadvances made as German
Swingline Loans.
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Governmental Real Property Disclosure Requirements” shall mean any requirement
of Applicable Law of any Governmental Authority requiring notification of the
buyer, lessee, mortgagee, assignee or other transferee of any Real Property,
facility, establishment or business, or notification, registration or filing to
or with any Governmental Authority, in connection with the sale, lease,
mortgage, assignment or other transfer (including any transfer of control) of
any Real Property, facility, establishment or business, of the actual or
threatened presence or Release in or into the Environment, or the use, disposal
or handling of Hazardous Material on, at, under or near the Real Property,
facility, establishment or business to be sold, leased, mortgaged, assigned or
transferred.
“Guarantee Payment” shall have the meaning assigned to such term in Section
7.12(b).
“Guaranteed Obligations” shall have the meaning assigned to such term in Section
7.01.
“Guarantees” shall mean the guarantees issued pursuant to ARTICLE VII by the
Guarantors.
“Guarantors” shall mean each Borrower, Holdings and the Subsidiary Guarantors
(including, but not limited to, each U.S. Borrower, the ParentCanadian Borrower,
theDesignated Holdco, each U.K. Borrower, the Swiss Borrower, Holdings and each
other Canadian Guarantor, each Swiss Borrower and each Swiss Guarantor, each
U.K. Guarantor, theeach German Borrower and each German Guarantor, each Irish
Guarantor, theeach Brazilian Guarantor, the MadeiraBelgian Borrower and each
Belgian Guarantor, theeach French Guarantor, theeach
Dutch Guarantor, each Dubai Guarantor, and each other Restricted Subsidiary of
Parent Borrowerthe Designated Company that becomes or is required to become a
Guarantor hereunder, and including in any case each Borrowing Base Guarantor).
“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation under or which can
give rise to liability (including, but not limited to, due to their
ignitability, corrosivity, reactivity or toxicity) under any Environmental Laws.
“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies entered into for the purposes of hedging a Company’s exposure to
interest or exchange rates, loan credit exchanges, security or currency
valuations or commodity prices, in each case not for speculative purposes,
including any “swap agreement” as that term is defined in Section 101(53B)(A) of
the Bankruptcy Code.
“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.
“Hindalco” shall mean Hindalco Industries Limited, a corporation organized under
the laws of India.
“HMRC DT Treaty Passport Scheme” shall mean the Double Taxation Treaty Passport
Scheme as implemented by HM Revenue & Customs from September 1, 2010, in
relation to corporate lenders.
“Holdings” shall mean (i) prior to the consummation of the Permitted Holdings
Amalgamation, (x) if any transaction described in clause (b), (c) or (f) of the
definition of Permitted Reorganization Actions has not occurred, AV Metals or
(y) AV Minerals, and (ii) upon and after the consummation of the Permitted
Holdings Amalgamation, Successor Holdings.
“IFRS” shall mean International Financial Reporting Standards consistently
applied.
“Immaterial Subsidiary” shall mean, at any date of determination, any Subsidiary
that, together with all other Subsidiaries then constituting Immaterial
Subsidiaries (i) contributed 5.0% or less of Consolidated EBITDA for the period
of four fiscal quarters most recently ended for which financial statements have
been or are required to have been delivered pursuant to Section 5.01(a) or
5.01(b) prior to the date of determination, (ii) had consolidated assets
representing 5.0% or less of the Consolidated Total Assets on the last day of
the most recent fiscal quarter ended for which financial statements have been or
are required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior
to the date of determination, and (iii) is not a Loan Party on the Closing Date.
“Increase Effective Date” shall have the meaning assigned to such term in
Section
2.23(a).
“Increase Joinder” shall have the meaning assigned to such term in Section
2.23(c).
“Incremental Revolving Commitment” shall have the meaning assigned to such term
in Section 2.23(a).
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments; (c)
all obligations of such person under conditional sale or other title retention
agreements relating to property purchased by such person; (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services (excluding trade accounts payable and accrued obligations incurred in
the ordinary course of business on normal trade terms and not overdue by more
than ninety (90) days (other than such overdue trade accounts payable being
contested in good faith and by proper proceedings, for which appropriate
reserves are being maintained with respect to such circumstances in accordance
with U.S. GAAP or other applicable accounting standards)); (e) all Indebtedness
of others secured by any Lien on property owned or acquired by such person,
whether or not the obligations secured thereby have been assumed, but limited to
the fair market value of such property; (f) all Capital Lease Obligations,
Purchase Money Obligations and Synthetic Lease Obligations of such person; (g)
all Hedging Obligations to the extent required to be reflected on a balance
sheet of such person; (h) all Attributable Indebtedness of such person; (i) all
obligations of such person for the reimbursement of any obligor in respect of
letters of credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; (j) all obligations of such person under any Qualified
Securitization Transaction; and (k) all Contingent Obligations of such person in
respect of Indebtedness or obligations of others of the kinds referred to in
clauses (a) through (j) above. The Indebtedness of any person shall include the
Indebtedness of any other entity (including any partnership in which such person
is a general partner) to the extent such person is liable therefor as a result
of such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
the terms of such Indebtedness expressly provide that such person is not liable
therefor.
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.
“Indemnitee” shall mean Agent Indemnitees, Lender Indemnitees, Issuing Bank
Indemnitees, Wells Fargo Indemnitees and Receiver Indemnitees.
“Indenture Permitted Debt” shall mean permitted debt of the type referred to in
clause (b) of the definition of “Permitted Debt” contained in the New Senior
Notes Agreements (or equivalent basket in any other Material Indebtedness).
“Information” shall have the meaning assigned to such term in Section 11.12.
“Initial Issuing Bank” shall mean Wells Fargo Bank, National Association as
initial Issuing Bank, and its successors in such capacity pursuant to Section
2.18(d), in its capacity as issuer of U.S. Letters of Credit and European
Letters of Credit issued by it.
“Initial German Receivables Purchase Agreement” shall have the meaning assigned
to such term in the definition of “Receivables Purchase Agreement”.
“Initial U.S. Borrower” shall have the meaning assigned to such term in the
preamble hereto.
“Initiating Company” shall have the meaning assigned to such term in the
definition of “Series of Cash Neutral Transactions”.
“Insolvency Proceeding” any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
Debtor Relief Law; (b) the appointment of a receiver, trustee, liquidator,
administrator, examiner, conservator or other custodian for such Person or any
part of its property; or (c) an assignment or trust mortgage for the benefit of
creditors.
“Instruments” shall mean all “instruments,” as such term is defined in the UCC,
in which any Person now or hereafter has rights.
“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.
“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.
“Intellectual Property” shall have the meaning assigned to such term in Section
3.06(a).
“Interbank Rate” shall mean, for any period, (i) in respect of Loans denominated
in Dollars, the Federal Funds Rate, and (ii) in respect of Loans denominated in
any other currency, the Administrative Agent’s cost of funds for such period.
“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit P, or such other form as may be agreed to by the Administrative Agent in
its sole discretion.
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of December 17, 2010, by and among the Companies party thereto, the
administrative agent and the collateral agent under the Original Credit
Agreement, the Term Loan Collateral Agent, the Term Loan Administrative Agent,
Administrative Agent and Collateral Agent (each pursuant to a joinder agreement
executed as of the Existing Credit Agreement Closing Date), and such other
persons as may become party thereto from time to time pursuant to the terms
thereof, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Interest Election Request” shall mean a request by Administrative Borrower to
convert or continue a Borrowing in accordance with Section 2.08(b),
substantially in the form of Exhibit E.
“Interest Payment Date” shall mean (a) with respect to any Base Rate Loan
(including any Swingline Loan), the first Business Day ofcalendar day of each
month to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurocurrency Loan or EURIBOR Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Loan or EURIBOR Loan with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period, and (c) with respect to any Revolving Loan or Swingline Loan,
the Maturity Date thereof or such earlier date on which the Revolving
Commitments are terminated, as the case may be.
“Interest Period” shall mean (a) in the case of any Eurocurrency Loan, the
applicable Eurocurrency Interest Period and (b) in the case of any EURIBOR Loan,
the applicable EURIBOR Interest Period.
“Inventory” shall mean all “inventory,” as such term is defined in the UCC,
wherever located, in which any Person now or hereafter has rights.
“Inventory Appraisal” shall mean the most recent inventory appraisal conducted
by Sector 3 or another independent appraisal firm and delivered pursuant to
Section 5.07(c) hereof.
“Inventory Reserve” shall mean reserves established by Administrative Agent in
its Permitted Discretion in accordance with Section 2.01(d) to reflect factors
that may negatively impact the value of Inventory, including change in
salability, obsolescence (excluding items that can be recycled as scrap),
seasonality, theft, shrinkage, imbalance, change in composition or mix,
markdowns and vendor chargebacks.
“Investments” shall have the meaning assigned to such term in Section 6.04.
“Irish Guarantor” shall mean each Restricted Subsidiary of Parent Borrowerthe
Designated Company organized in Ireland party hereto as a Guarantor, and each
other Restricted Subsidiary of Parent Borrowerthe Designated Company organized
in Ireland that is required to becomebecomes a Guarantor pursuant to the terms
hereof.
“Irish Security Agreement” shall mean, collectively (i) any Security Agreement
substantially in the form of Exhibit M-6, including all subparts thereto, among
theany Irish GuarantorGuarantors (and such other Persons as may be party
thereto) and the Collateral Agent, among others, for the benefit of the Secured
Parties and, (ii) each pledge agreement, mortgage, security agreement, guarantee
or other agreement that is entered into by any Irish Guarantor or any Person who
is the holder of Equity Interests in any Irish Guarantor in favor of the
Collateral Agent and/or the Term Loan Collateral Agent, and in its capacity as
agent for the Secured Parties pursuant to the terms of the Intercreditor
Agreement and the other Loan Documents, and (iii) any other pledge agreement,
mortgage, security agreement or other agreement entered into pursuant to the
terms of the Loan Documents, in the case of each of clauses (i), (ii) and (iii),
that is governed by the laws of Ireland (or any subdivision thereof), securing
the Secured Obligations, and entered into pursuant to the terms of this
Agreement or any other Loan Document, as the same may be amended, restated or
otherwise modified from time to time.
“Issuing Bank” shall mean, as the context may require, (a) as of the
InitialAmendment No. 2 Effective Date, the Existing Issuing BankBanks; (b) any
other Lender that is a Swiss Qualifying Bank that may become an Issuing Bank
pursuant to Section 2.18(d) or (e) in its capacity as issuer of U.S. Letters of
Credit and European Letters of Credit issued by such Lender; (c) any other
Lender that may become an Issuing Bank pursuant to Section 2.18(f), but solely
in its capacity as issuer of Existing Letters of Credit; or (d) collectively,
all of the foregoing. Any Issuing Bank may, in its discretion, arrange for one
or more U.S. Letters of Credit or European Letters of Credit to be issued by
Affiliates of such Issuing Bank (so long as each such Affiliate is a Swiss
Qualifying Bank), in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
“Issuing Bank Indemnitees” shall mean each Issuing Bank and their officers,
directors, employees, Affiliates, agents and attorneys.
“Issuing Country” shall have the meaning assigned to such term in Section
11.19(a).
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F, or such other form as may be agreed to by the Administrative Agent in
its sole discretion.
“Joinder Requirements” shall have the meaning assigned to such term in clause
(i) of the proviso to the definition of Permitted Reorganization Actions.
“Joint Venture” shall mean any person (a) that is not a direct or indirect
Subsidiary of Holdings, and (b) in which Parent Borrowerthe Designated Company,
in the aggregate, together with its Subsidiaries, is directly or indirectly, the
beneficial owner of 5% or more of any class of Equity Interests of such person.
“Joint Venture Subsidiary” shall mean each of (i) Aluminum Company of Malaysia
Berhard and (ii) any other person that is a Subsidiary in which persons other
than Holdings or its Affiliates own 10% or more of the Equity Interests of such
person, excluding, to the extent they become Restricted Subsidiaries of the
Parent BorrowerDesignated Company after the Closing Date, Logan and Norf GmbH.
“Judgment Currency” shall have the meaning assigned to such term in Section
11.18(a).
“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 11.18(a).
“Junior Lien” means a Lien designated as a “Subordinated Lien” under the
Intercreditor Agreement on all or any portion of the Collateral, but only to the
extent (i) any such Lien constitutes “Subordinated Liens” under, and as defined
in, the Intercreditor Agreement (it being understood that such Subordinated Lien
will be a junior, “silent” lien with respect to the Liens securing the Secured
Obligations, as provided in the Intercreditor Agreement) and (ii) the holders of
such Indebtedness (or a trustee, agent or other representative of such holders)
secured by such Lien have become a party to the Intercreditor Agreement through
the execution and delivery of joinders thereto.
“Junior Secured Indebtedness” shall mean Indebtedness of a Loan Party that is
secured by a Junior Lien incurred, created, assumed or permitted to exist in
reliance of Section 6.01(l) or
(y); provided that no such Indebtedness shall constitute Junior Secured
Indebtedness unless at all



times it meets the following requirements: (i) the terms of such Indebtedness do
not require any amortization, mandatory prepayment or redemption or repurchase
at the option of the holder thereof (other than customary offers to purchase
upon a change of control or asset sale) earlier than the earlier of the final
maturity date of such Indebtedness and 180 days after the Maturity Date, (ii)
such Indebtedness has terms and conditions (excluding pricing, premiums and
subordination terms) that, when taken as a whole, are not materially more
restrictive or less favorable to the Companies, and are not materially less
favorable to the Lenders, than the terms of the Term Loan Documents (or, if the
Term Loan Documents are no longer in effect, than the Term Loan Documents as in
effect immediately prior to their termination) (except with respect to terms and
conditions that are applicable only after the Maturity Date), (iii) the Liens
securing such Indebtedness, if any, shall be subordinated to the Liens securing
the Secured Obligations on a junior “silent” basis in a manner satisfactory to
the Administrative Agent (provided that the terms of the Intercreditor Agreement
as it relates to subordination are hereby acknowledged as satisfactory) (and the
holders of such Indebtedness shall not have any rights with respect to
exercising remedies pursuant to such Liens) and such Liens shall only be on
assets that constitute Collateral, (iv) the security agreements relating to such
Indebtedness (together with the Intercreditor Agreement) reflect the Junior Lien
nature of the security interests and are otherwise substantially the same as the
applicable Pari Passu Loan Documents (with differences as are reasonably
satisfactory to the Administrative Agent), (v) such Indebtedness and the holders
thereof or the Senior Representative thereunder shall be subject to the
Intercreditor Agreement and the Liens securing such Indebtedness shall be
subject to the Intercreditor Agreement and (vi) after giving effect to the
incurrence of such Indebtedness and to the consummation of any Permitted
Acquisition or other Investment or application of funds made with the proceeds
of such incurrence on a Pro Forma Basis (Leverage), the Consolidated Interest
Coverage Ratio at such date shall be greater than 2.0 to 1.0.
“Junior Secured Indebtedness Documents” all documents executed and delivered
with respect to the Junior Secured Indebtedness or delivered in connection
therewith.
“Land Registry” shall mean the Land Registry of England and Wales.
“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the Administrative Agent.
“LC Application” shall mean an application to an Issuing Bank for issuance of a
Letter of Credit in accordance with the terms of Section 2.18, in form and
substance satisfactory to such Issuing Bank.
“LC Commitment” shall mean the commitment of the Initial Issuing BankBanks to
issue U.S. Letters of Credit and European Letters of Credit pursuant to Section
2.18. The total amount of the LC Commitment shall initially be $125,000,000, but
shall in no eventas of the Amendment No. 2 Effective Date shall be $125,000,000;
provided that on the Aleris Acquisition
Closing Date, such commitment shall automatically be increased to the greater of
(a) $175,000,000 and (b) the Adjusted Total Revolving Commitment; provided,
further, that in no event shall the LC Commitment exceed the Adjusted Total
Revolving Commitment. The LC
Commitment of any Issuing Bank at any time shall, subject to Section 2.18, be an
amount mutually agreed by the Designated Company and such Issuing Bank from time
to time, and in any case shall not exceed $125,000,000 (or, on and after the
Aleris Acquisition Closing Date, $175,000,000).
“LC Condition” shall mean the following conditions necessary for issuance of a
Letter of Credit: (a) each of the conditions set forth in Section 4.02 (and, in
the case of the initial Credit Extension, Section 4.01); (b) after giving effect
to such issuance, (i) (A) the aggregate LC Exposure of all Issuing Banks does
not exceed the aggregate LC Commitment, the Total
Revolving Exposure does not exceed the lesser of (A) the Total Borrowing Base
and (B) the
Total Revolving Commitments, (ii) (A) the Total Adjusted Revolving Exposure
(German)Commitments of all Issuing Banks and (B) the LC Exposure of each Issuing
Bank does not exceed the Total Adjusted Borrowing Base (German), (B) the Total
Adjusted Revolving Exposure (Swiss) does not exceed the Total Adjusted Borrowing
Base (Swiss) and (C) the Total Adjusted Revolving Exposure does not exceed the
Total Adjusted Borrowing Base andLC
Commitment of such Issuing Bank, (ii) the Loan Parties shall be in compliance
with the Funding Conditions, and (iii) no Overadvance exists; (c) the expiration
date of such Letter of Credit is not later than the Letter of Credit Expiration
Date and (unless, solely with respect to standby Letters of Credit for which
beneficiary is a customs, tax, or other governmental authority, the Issuing Bank
is Wells Fargo, or another Issuing Bank who otherwise agrees in its sole
discretion) is no more than 365 days from issuance, provided that such Letters
of Credit may contain automatic extension provisions in accordance with Section
2.18(a)(v); (d) the purpose and form of the proposed Letter of Credit is
satisfactory to Administrative Agent and the applicable Issuing Bank in their
discretion, (e) where the Letter of Credit is a Standby Letter of Credit, the
beneficiary of such Letter of Credit is not resident in Ireland or, where the
beneficiary is a legal person, its place of establishment to which the Letter of
Credit relates is not in Ireland, and (f) the Applicable Administrative Borrower
(or, with respect to Canadian Dollar Denominated Letters of Credit, Parentthe
Canadian Borrower) shall be a co-applicant, and therefore jointly and severally
liable, with respect to each Letter of Credit issued for the account of another
Subsidiary of Holdings, and (g) the request for any Letter of Credit shall be
subject to the applicable Issuing Bank’s authentication procedures with results
satisfactory to such Issuing Bank.
“LC Disbursement” shall mean a payment or disbursement made by the applicable
Issuing Bank pursuant to a drawing under a Letter of Credit.
“LC Documents” shall mean all documents, instruments and agreements (including
LC Requests and LC Applications) delivered by Borrowers or any other Person to
an Issuing Bank or an Agent in connection with issuance, amendment or renewal
of, or payment under, any Letter of Credit.
“LC Exposure” shall mean, at any time, the sum of the U.S. LC Exposure and
European LC Exposure at such time.
“LC Obligations” shall mean the sum (without duplication) of (a) all amounts
owing by Borrowers for any drawings under Letters of Credit; (b) the stated
amount of all outstanding Letters of Credit; and (c) all fees and other amounts
owing with respect to Letters of Credit.
“LC Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).
“LC Request” shall mean a request in accordance with the terms of Section 2.18
and substantially in the form of Exhibit H, or such other form as shall be
approved by the Administrative Agent.
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
“Lender Indemnitees” shall mean the Lenders and their Related Parties.
“Lenders” shall mean (a) each financial institution that is a party hereto on
the Closing Date (including pursuant to the Amendment Agreement) or that becomes
a party hereto pursuant to an Increase Joinder and (b) any financial institution
that has become a party hereto pursuant to an Assignment and Assumption, other
than, in each case, any such financial institution that has ceased to be a party
hereto pursuant to an Assignment and Assumption. Unless the context clearly
indicates otherwise, the term “Lenders” shall include each Swingline Lender.
“Letter of Credit” shall mean any (i) Standby Letter of Credit, (ii) Commercial
Letter of Credit, and (iii) any indemnity, guarantee, exposure transmittal
memorandum or similar form of credit support for the benefit of the any
Borrower, in each case, issued (or deemed issued) or to be issued by an Issuing
Bank for the account of any Borrower pursuant to Section 2.18, including any
U.S. Letter of Credit and any European Letter of Credit.
“Letter of Credit Expiration Date” shall mean the date which is ten (10) days
prior to the Maturity Date. or, in the case of each Letter of Credit such later
date as agreed to by the Administrative Agent and the Issuing Bank that issued
such Letter of Credit in their sole discretion, solely to the extent that such
Letter of Credit is cash collateralized pursuant to Section 2.18(c).
“LIBOR Rate” shall mean, with respect to any Interest Period, the applicable
rate per annum rate appearing on Reuters (the “Service”) Screen LIBOR01 page (or
on any successor or substitute page of such Service, or any successor to or
substitute for such Service) for deposits in the applicable currency, two (2)
the rate per annum as published by ICE Benchmark Administration Limited (or any
successor page or other commercially available source as the
Administrative Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the Eurocurrency Borrowing requested (whether as an initial
Eurocurrency Borrowing or as a continuation of a Eurocurrency Borrowing or as a
conversion of a Base Rate Borrowing to a Eurocurrency Borrowing) by any
Borrower in accordance with thethis Agreement (and, if any such published rate
is below zero, LIBORthen the rate determined pursuant to this definition shall
be deemed to be zero), which. Each determination of the LIBOR Rate shall be made
by the Administrative Agent and shall be



conclusive in the absence of manifest error. In the event that such rate is not
available at such time for any reason, then “LIBOR” with respect to a Borrowing
for such Interest Period shall be the rate at which deposits in the relevant
Approved Currency of $5,000,000 (or the Dollar Equivalent thereof) and for a
maturity comparable to such Interest Period are offered by the principal London
office of Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m. London time on the day which is two
(2) Business Days prior to the commencement of such Interest Period (and, if any
such rate is below zero, LIBOR shall be deemed to be zero).
“Lien” shall mean, with respect to any property, (a) any mortgage (or mandate to
vest the same), deed of trust, lien, pledge, encumbrance, privilege, charge,
assignment, hypothecation, security interest or similar encumbrance of any kind
or any arrangement to provide priority or preference in respect of such property
or any filing of any financing statement or any financing change statement under
the UCC, the PPSA or any other similar notice of lien under any similar notice
or recording statute of any Governmental Authority (other than any unauthorized
notice or filing filed after the Closing Date for which there is not otherwise
any underlying lien or obligation, so long as the Borrowers are (if aware of
same) using commercially reasonable efforts to cause the removal of same),
including any easement, right-of-way or other encumbrance on title to Real
Property, in each of the foregoing cases whether voluntary or imposed by law,
and any agreement to give any of the foregoing; (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such property; and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
“Loan Documents” shall mean this Agreement, the Amendment Agreement, any
Borrowing Base Certificate, the Intercreditor Agreement, the Contribution,
Intercompany, Contracting and Offset Agreement, the Notes (if any), the Security
Documents, each Foreign Guarantee, the Fee Letter, each Receivables Purchase
Agreement, and all other pledges, powers of attorney, consents, assignments,
certificates, agreements or documents, whether heretofore, now or hereafter
executed by or on behalf of any Loan Party for the benefit of any Agent or any
Lender in connection with this Agreement.
“Loan Modification Agreement” shall have the meaning assigned to such term in
Section 11.02(g).
“Loan Modification Offer” shall have the meaning assigned to such term in
Section 11.02(g).
“Loan Parties” shall mean Holdings (unless Holdings has been released as a
Guarantor pursuant to Section 7.09(d)), the Borrowers and the Subsidiary
Guarantors.
“Loans” shall mean, as the context may require, a Revolving Loan or a Swingline
Loan.
“Logan” shall mean Logan Aluminum Inc., a Delaware corporation.
“Logan Location” shall mean the premises of Logan Aluminum Inc., Route 431,
North Russellville, Kentucky 42276.
“Madeira Guarantor” shall mean each Restricted Subsidiary of Parent Borrower
organized in Madeira party hereto as a Guarantor, and each other Restricted
Subsidiary of Parent Borrower organized in Madeira that is required to become a
Guarantor pursuant to the terms hereof.
“Madeira Security Agreements” shall mean, collectively (i) any Security
Agreements substantially in the form of Exhibit M-9, including all subparts
thereto, among the Madeira Guarantor (and such other Persons as may be party
thereto) and the Collateral Agent for the benefit of the Secured Parties and
(ii) each pledge agreement, mortgage, security agreement, guarantee or other
agreement that is entered into by any Madeira Guarantor or any Person who is the
holder of Equity Interests in any Madeira Guarantor in favor of the Collateral
Agent and the Secured Parties and, in the case of an Assignment of Credits
Agreement, also in favor of the Term Loan Collateral Agent and the secured
parties under the Term Loan Credit Agreement, and any other pledge agreement,
mortgage, security agreement or other agreement entered into pursuant to the
terms of the Loan Documents that is governed by the laws of Portugal (or any
subdivision thereof), securing the Secured Obligations, entered into pursuant to
the terms of this Agreement or any other Loan Document, as the same may be
amended, restated or otherwise modified from time to time.
“Management Fees” shall have the meaning assigned to such term in Section
6.08(c).
“Mandatory Cost” shall mean the per annum percentage rate calculated by the
Administrative Agent in accordance with Annex III.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, or financial condition of the Loan
Parties and their Restricted Subsidiaries, taken as a whole; (b) a material
impairment of the ability of the Loan Parties to perform their payment and other
material obligations under the Loan Documents; (c) a material impairment of the
rights of or benefits or remedies available to the Lenders, the Administrative
Agent or the Collateral Agent under the Loan Documents, taken as a whole; or
(d)(i) a material adverse effect on the Revolving Credit Priority Collateral or
the Liens in favor of the Collateral Agent (for its benefit and for the benefit
of the other Secured Parties) on such Collateral or the priority of such Liens,
in each case for this clause (d)(i) taken as a whole, or (ii) a material adverse
effect on the Pari Passu Priority Collateral or the Liens in favor of the
Collateral Agent (for its benefit and for the benefit of the other Secured
Parties) on such Collateral or the priority of such Liens, in each case for this
clause (d)(ii) taken as a whole.
“Material Indebtedness” shall mean (a) Indebtedness under the Term Loan
Documents and any Permitted Term Loan Facility Refinancings thereof, (b) the
Permitted Short Term Indebtedness, (c) Indebtedness under the New Senior Notes,
the Additional Senior Secured Indebtedness, the Junior Secured Indebtedness, the
Other Secured Indebtedness and any
Permitted Refinancings of any thereof in each case in an aggregate outstanding
principal amount exceeding $100,000,000 and (cd) any other Indebtedness (other
than the Loans and Letters of Credit, and other than intercompany Indebtedness
of the Companies permitted hereunder) of the Loan Parties in an aggregate
outstanding principal amount exceeding $100,000,000.
“Material Subsidiary” shall mean any Subsidiary of Parent Borrowerthe Designated
Company that is not an Immaterial Subsidiary.
“Maturity Date” shall mean the earlier of (i) September 14, 2022,earliest of:
(i)    April 15, 2024;
(ii)    in the event that (1) any Indebtedness of the type referred to in
Sections 6.01(b)(ii) or (iii), (l), (s), (t), (v), (w) or (y) (but in the case
of Section 6.01(y), only to the extent constituting secured Indebtedness of any
Loan Party), or (2) any Indebtedness (other than Loans) that constitutes
Permitted Short Term Refinancing Indebtedness (regardless of whether such
Permitted Short Term Refinancing Indebtedness was incurred under a provision
described in clause (1) or otherwise), in the case of clauses (1) and (2), is
outstanding 90 days prior to its maturity date, the date that is 90 days prior
to the maturity date for such Indebtedness unless (A) such Indebtedness has, or
has been refinanced to have, a maturity date six months or more after the
scheduled Maturity Date or (B) to the extent not so refinanced, cash
collateralized, or defeased in cash, after giving effect to an Availability
Reserve for such outstanding Indebtedness, the Borrowers would be able to
fulfill the conditions for prepayments of indebtedness set forth in clause (c)
of the definition of “Availability Conditions” and;
(iii)    in the event that any Indebtedness of the type referred to in Section
6.01(q) (a) having a single maturity of principal of more than $100,000,000 or
(b) having combined maturities within any six-month period of more than
$100,000,000, is outstanding 90 days prior to (I) in the case of Indebtedness
referred to in clause (iii)(a) above, its maturity date, or (II), in the case of
Indebtedness referred to in clause (iii)(b) above, the first maturity date of
any such Indebtedness, the date that is 90 days prior to such maturity date (or
first maturity date, as the case may be) unless (A) such Indebtedness (maturing
on such maturity date, in the case of Indebtedness referred to in clause
(iii)(a) above, or within such six-month period, in the case of Indebtedness
referred to in clause (iii)(b) above) (to the extent greater than $100,000,000)
has been refinanced to have a maturity date six months after the scheduled
Maturity Date or (B) to the extent not so refinanced, cash collateralized, or
defeased in cash, after giving effect to an Availability Reserve for such
outstanding Indebtedness in excess of $100,000,000, the Borrowers would be able
to fulfill the conditions for prepayments of indebtedness set forth in clause
(c) of the definition of “Availability Conditions”.; and
(iv)    in the event that any Permitted Short Term Indebtedness is outstanding
60 days priorto its maturity date, the date that is 60 days prior to the
maturity date for such Indebtedness (or, if the company has commenced a
Permitted Refinancing of the Short Term Loan Agreement that is continuing on and
after the date that is 60 days prior to the maturity date of the Short Term Loan
Agreement, and that is scheduled to be and is capable of being completed prior
to the date that is
45 days prior to the maturity date of the Short Term Loan Agreement, the date
that is 45 days



prior to the maturity date for such Indebtedness), unless such Indebtedness has
been refinanced to have a maturity date six months or more after the scheduled
Maturity Date.
“Maximum Rate” shall have the meaning assigned to such term in Section 11.14.
“Mexican Accounts” shall mean Accounts with respect to which the Account Debtor
either (A) maintains its Chief Executive Office in Mexico, or (B) is organized
under the laws of Mexico or any state, territory, province or subdivision
thereof.
“Minimum Currency Threshold” shall mean (w) with regard to Dollar Denominated
Loans, (i) an integral multiple of $1,000,000 and not less than $5,000,000 for
Base Rate Loans and (ii) an integral multiple of $1,000,000 and not less than
$5,000,000 for Eurocurrency Loans, (x) with regard to Euro Denominated Loans, an
integral multiple of €1,000,000 and not less than €5,000,000 and (y) with regard
to GBP Denominated Loans, not less than GBP2,000,000 and, if greater, an
integral multiple of GBP1,000,000.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
charge, deed of trust, deed of hypothec or any other document, creating and
evidencing a Lien on a Mortgaged Property, which shall be substantially in the
form of Exhibit J or, subject to the terms of the Intercreditor Agreement, other
form reasonably satisfactory to the Collateral Agent, in each case, with such
schedules and including such provisions as shall be necessary to conform such
document to applicable local or foreign law or as shall be customary under
applicable local or foreign law.
“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 8(a) to the Perfection Certificate dated the Closingmost
recently delivered on or prior to the Amendment No. 2 Effective Date, (b) each
future Real Property covered by the terms of any Mortgage, and (c) each Real
Property, if any, which shall be subject to a Mortgage (or other Lien created by
a Security Document) delivered after the Closing Date pursuant to
Section 5.11(c); provided that, notwithstanding anything in this Agreement or
any other Loan
Document to the contrary, (i) Excluded Property and (ii) Real Property located
in the United States, in the case of clauses (i) and (ii), shall not constitute,
and shall not be required to become, Mortgaged Property.
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding six
plan years made contributions; or (c) with respect to which any Company could
incur liability.
“Net Cash Proceeds” shall mean:
(a)    with respect to any Asset Sale, the cash proceeds received by Holdings,
the Parent BorrowerDesignated Company or any of its Restricted Subsidiaries
(including cash proceeds subsequently received (as and when received by
Holdings, the Parent BorrowerDesignated Company or any of its Restricted
Subsidiaries) in respect of noncash consideration initially received) net of
(without duplication) (i) selling expenses (including reasonable brokers’ fees
or commissions, legal, accounting and other professional and transactional fees,
transfer and similar taxes and Administrative Borrower’s good faith estimate of
income taxes paid or payable in connection with such sale and repatriation Taxes
that are or would be payable in connection with any sale by a Restricted
Subsidiary); (ii) amounts provided as a reserve, in accordance with GAAP,
against (x) any liabilities under any indemnification obligations associated
with such Asset Sale or (y) any other liabilities retained by Holdings, the
Parent BorrowerDesignated Company or any of its Restricted Subsidiaries
associated with the properties sold in such Asset Sale (provided that, to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds); (iii) Administrative Borrower’s
good faith estimate of payments required to be made with respect to unassumed
liabilities relating to the properties sold within ninety (90) days of such
Asset Sale (provided that, to the extent such cash proceeds are not used to make
payments in respect of such unassumed liabilities within ninety (90) days of
such Asset Sale, such cash proceeds shall constitute Net Cash Proceeds); (iv)
the principal amount, premium or penalty, if any, interest and other amounts on
any Indebtedness for borrowed money (other than Pari Passu Secured Obligations)
which is secured by a Lien on the properties sold in such Asset Sale (so long as
such Lien was permitted to encumber such properties under the Loan Documents at
the time of such sale) and which is repaid with such proceeds (other than any
such Indebtedness assumed by the purchaser of such properties); and (v) so long
as any Pari Passu Secured Obligations remain outstanding, amounts required to be
prepaid under the Pari Passu Loan Documents from the proceeds of Pari Passu
Priority Collateral (provided that, in the case of an Asset Sale consisting of a
sale or other disposition of all or substantially all of the property or assets
or business of a Loan Party or Restricted Subsidiary, or the Equity Interests of
a Restricted Subsidiary, this clause (v) shall be limited to that portion of the
cash proceeds in excess of the net book value of Revolving Credit Priority
Collateral which is subject to such Asset Sale); and
(b)    with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
(i) all reasonable costs and expenses incurred in connection with the collection
of such proceeds, awards or other compensation in respect of such Casualty
Event; and (ii) so long as any Pari Passu Secured Obligations remain
outstanding, amounts required to be prepaid under the Pari Passu Loan Documents
in respect of cash insurance proceeds, condemnation awards and other
compensation received in respect of Pari Passu Priority Collateral;
provided, however, that (i) Net Cash Proceeds arising from any Asset Sale or
Casualty Event by or applicable to a non-Wholly Owned Subsidiary shall equal the
amount of such Net Cash
Proceeds calculated as provided above less the percentage thereof equal to the
percentage of any Equity Interests of such non-Wholly Owned Subsidiary not owned
by Holdings, Parent
Borrowerthe Designated Company and its Restricted Subsidiaries and (ii) so long
as the Pari Passu Secured Obligations remain outstanding (x) in the case of an
Asset Sale consisting of a sale of Equity Interests of a Subsidiary, the Net
Cash Proceeds of such sale shall be deemed to equal the book value of Revolving
Credit Priority Collateral included in such sale as of the date of such sale and
(y) in the case of an Asset Sale consisting of a sale or other disposition of
all or substantially all of the property and assets or business of a Loan Party
or Restricted Subsidiary, the net cash proceeds of any such sale shall be deemed
to equal the book value of the Revolving Credit Priority Collateral included in
such sale (and the expenses relating to such Asset Sale shall be allocated
proportionately among the Pari Passu Priority Collateral and the Revolving
Credit Priority Collateral).
“Net Recovery Cost Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the recovery on
the aggregate amount of the Inventory at such time on a “net orderly liquidation
value” basis as set forth in the most recent Inventory Appraisal received by
Collateral Agent in accordance with Section 9.02, net of liquidation expenses,
commissions and other expenses reasonably anticipated in the disposition of such
assets, and (b) the denominator of which is the original Cost of the aggregate
amount of the Inventory subject to appraisal.
“New Senior Note Agreements” shall mean the indentures dated as of December 17,
2010, pursuant to which the New Senior Notes were issued.
“New Senior Note Documents” shall mean the New Senior Notes, the New Senior Note
Agreements, the New Senior Note Guarantees and all other documents executed and
delivered with respect to the New Senior Notes or the New Senior Note
Agreements.
“New Senior Note Guarantees” shall mean the guarantees of the Loan Parties
(other than Holdings and the Parent Borrower) pursuant to the New Senior Note
Agreement.
“New Senior Notes” shall mean the Parent Borrower’s 8.375% Senior Notes due 2017
and 8.75% Senior Notes due 2020, each issued pursuant to the New Senior Note
Agreements and any senior notes issued pursuant to a Permitted Refinancing of
the New Senior Notes (including any Registered Equivalent Notes).
“NKL” shall mean Novelis Korea Limited.
“NKL Share Repurchase” shall mean the repurchase by NKL of Equity Interests of
NKL for cash consideration derived from all or a portion of the proceeds of the
Ulsan Share Sale, which may be structured as a share cancellation, a reduction
in par value, a share consolidation and reduction in share value, or any other
legal structure resulting in the reduction of Equity Interests in NKL in
exchange for cash consideration.
“Non-consolidated Affiliate” shall mean each of(a) Norf GmbH, MiniMRF LLC
(Delaware), and Consorcio Candonga (unincorporated Brazil), in each case so long
as they are not a Subsidiary of the Parent Borrower.Designated Company, (b) the
Ulsan JV Subsidiary, solely to the extent that (i) such Person is not otherwise
included in the consolidated financial results of the Designated Company and its
Restricted Subsidiaries and (ii) the requirement set forth in clause (c)(ii)
below remains true in respect of the Ulsan JV Subsidiary, and (c) any other
Person formed or acquired by the Designated Company or any of its Restricted
Subsidiaries, in the case of this clause (c), so long as (i) such Person is not
a Subsidiary of the Designated Company and (ii) the Designated Company owns,
directly or indirectly, Equity Interests in such Restricted Subsidiary
representing at least 50% of the voting power of all Equity Interests



entitled (without regard to the occurrence of any contingency) to vote in the
election of the Board of Directors (or equivalent governing body) of such
Person.
“Non-consolidated Affiliate Debt” shall mean with respect to the
Non-consolidated Affiliates, as of any date of determination and without
duplication, the Consolidated Total Net Debt of the Non-consolidated Affiliates
and their Subsidiaries (determined as if references to the Parent
BorrowerDesignated Company and the Restricted Subsidiaries in the definition of
Consolidated Total Net Debt were references to Non-consolidated Affiliates and
their Subsidiaries).
“Non-consolidated Affiliate EBITDA” shall mean with respect to the
Non-consolidated Affiliates for any period, the amount for such period of
Consolidated EBITDA (Leverage) of such Non-consolidated Affiliates and their
Subsidiaries (determined as if references to the Parent BorrowerDesignated
Company and the Restricted Subsidiaries in the definition of Consolidated EBITDA
(Leverage) were references to Non-consolidated Affiliates and their
Subsidiaries); provided that Non-consolidated Affiliate EBITDA shall not include
the Non-consolidated Affiliate EBITDA of Non-consolidated Affiliates if such
Non-consolidated Affiliates are subject to a prohibition, directly or
indirectly, on the payment of dividends or the making of distributions, directly
or indirectly, to the Designated Company or any other Borrower, to the extent of
such prohibition.
“Non-Dollar Denominated Loan” shall mean any Loan that is not a Dollar
Denominated Loan.
“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section
2.18(a)(v).
“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Guarantor.
“Non-Loan Party Jurisdiction” shall mean each country (including any state,
province or other political subdivision thereof) other than (i) the United
States, Belgium, Canada, the United Kingdom, Switzerland and Germany, (ii) any
other country in which a Loan Party is organized and (iii) any state, province
or other political subdivision of the foregoing.
“Non-Principal Jurisdiction” shall mean each country in which a Loan Party is
organized (and any state, province or other political subdivision thereof) other
than (i) the United States, Belgium, Canada, the United Kingdom, Switzerland and
Germany, (ii) any other country in which a Loan Party is organized in respect of
which Accounts are included in the Borrowing Base in accordance with Section
11.02(h) and (iii) any state, province or other political subdivision of the
foregoing clauses (i) and (ii).
“Norf GmbH” shall mean Aluminium Norf GmbH, a limited liability company (GmbH)
organized under the laws of Germany.
“Notes” shall mean any notes evidencing the Revolving Loans or Swingline Loans
issued pursuant to this Agreement, if any, substantially in the form of Exhibit
K-1 or K-2.
“Novelis AGAcquisitions” shall mean Novelis AG, a stock corporation (AG)
organized under the laws of SwitzerlandAcquisitions LLC, a Delaware limited
liability company.
“Novelis AG Cash Pooling Agreement” shall mean a Cash Management Agreement
entered into among Novelis AG and certain “European Affiliates” (as identified
therein) dated February 1, 2007, together with all ancillary documentation
thereto.” shall have the meaning assigned to such term in the preamble hereto.
“Novelis Corporation” shall mean Novelis Corporation, a Texas corporation.
“Novelis Deutschland” shall have the meaning assigned to such term in the
preamble hereto.
“Novelis Inc.” shall mean Novelis Inc., a corporation amalgamated under the
Canada Business Corporations Act.
“Novelis Switzerland” shall mean Novelis Switzerland SA, a company organized
under the laws of Switzerland.
“Obligation Currency” shall have the meaning assigned to such term in Section
11.18(a).
“Obligations” shall mean (a) obligations of the Borrowers and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing (and interest that would have accrued but for such proceeding)
during the pendency of any Insolvency Proceeding, regardless of whether allowed
or allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrowers and the other
Loan Parties under this Agreement in respect of any Letter of Credit, when and
as due, including payments in respect of Reimbursement Obligations, interest
thereon and obligations to provide cash collateral, (iii) Extraordinary Expenses
and (iv) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any Insolvency
Proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrowers and the other Loan Parties under this Agreement and the other Loan
Documents or otherwise stated to constitute “Obligations” hereunder or
thereunder, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrowers and the other Loan
Parties under or pursuant to this Agreement and the other Loan Documents;
provided that, anything to the contrary contained in the foregoing
notwithstanding, the Obligations shall exclude Excluded Swap Obligations.
“OFAC” shall have the meaning assigned to such term in Section 3.22.
“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer in his or her official (and not individual) capacity.
“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
equivalent or comparable constitutional documents with respect to any non-U.S.
jurisdiction) of such person, (ii) in the case of any limited liability company,
the certificate of formation and operating agreement (or similar documents) of
such person, (iii) in the case of any limited partnership, the certificate of
formation and limited partnership agreement (or similar documents) of such
person, (iv) in the case of any general partnership, the partnership agreement
(or similar document) of such person and (v) in any other case, the functional
equivalent of the foregoing.
“Original Credit Agreement” shall mean that certain credit agreement, dated as
of December 17, 2010, among Novelis Inc., as parent borrower, Novelis
Corporation, as U.S. borrower, the other U.S. borrowers party thereto, Novelis
UK Ltd, as U.K. borrower, Novelis AG, as Swiss borrower, AV Metals Inc., the
other Loan Parties party thereto, the lenders party thereto, Bank of America, as
administrative agent and as collateral agent, and the other parties thereto, as
amended, restated, supplemented or modified prior to the Existing Credit
Agreement Closing Date.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents.
“Other Secured Indebtedness” shall mean any secured Indebtedness not secured by
any Collateral and incurred, created, assumed or permitted to exist in reliance
of Section 6.01(y); provided that no such Indebtedness shall constitute Other
Secured Indebtedness unless at all times it meets the following requirements:
(i) the terms of such Indebtedness do not require any amortization, mandatory
prepayment or redemption or repurchase at the option of the holder thereof
(other than customary asset sale or change of control provisions, which asset
sale provisions may require the application of proceeds of asset sales and
casualty events in respect of property not constituting Collateral or property
of any Loan Party) that are direct obligations of any Loan Party earlier than
the earlier of the Maturity Date and the final maturity date of such
Indebtedness, (ii) such Indebtedness has terms and conditions (excluding pricing
and premiums) that (A) with respect to Loan Parties, when taken as a whole, are
not materially more restrictive or less favorable to the Companies and the
Lenders than the terms of the Term Loan Documents (or, if the Term Loan
Documents are no longer in effect, than the Term Loan Documents as in effect
immediately prior to their termination) (except with respect to terms and
conditions that are applicable only after the Maturity Date) (it being
understood that a guaranty by a Loan Party of Indebtedness of a Restricted
Subsidiary that is not a Loan Party, which Indebtedness has terms restricting
such non-Loan Party Subsidiary that are otherwise permitted under clause (ii)(B)
and Section 6.12, would not contravene this clause (ii)(A), unless such guaranty
contains terms or conditions with respect to such Loan Party that would, of
themselves, violate this clause (ii)(A)) and (B) otherwise are, in the good
faith judgment of the Borrowers, on customary market terms for Indebtedness of
such type and the Borrowers have determined in good faith that such terms would
not reasonably be expected to impair in any material respect the ability of the
Loan Parties to meet their obligations under the Loan Documents, (iii) the Liens
securing such Indebtedness shall not attach to any Collateral or other property
of any Loan Party and (iv) after giving effect to the incurrence of such
Indebtedness and to the consummation of any Permitted Acquisition or other
Investment or application of funds made with the proceeds of such incurrence on
a Pro Forma Basis (Leverage), the Senior Secured Net Leverage Ratio at such date
shall not be greater than 3.25 to 1.0 (provided that in calculating the Senior
Secured Net Leverage Ratio, the proceeds of the incurrence of such Indebtedness
shall be excluded from Unrestricted Cash).
“Other Taxes” shall mean all present or future stamp, recording, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
“Overadvance” shall have the meaning assigned to such term in Section 2.01(e).
“Parent Borrower” shall have the meaning assigned to such term in the preamble
hereto.
“Parent Borrower Obligations” shall mean all Obligations owing to the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender by
the Parent BorrowerDesignated Company.
“Pari Passu Loan Documents” shall mean “Pari Passu Loan Documents” as defined in
the Intercreditor Agreement.
“Pari Passu Priority Collateral” shall have the meaning provided in the
Intercreditor Agreement.
“Pari Passu Secured Obligations” shall mean “Pari Passu Secured Obligations” as
defined in the Intercreditor Agreement.
“Pari Passu Security Documents” shall mean “Pari Passu Security Documents” as
defined in the Intercreditor Agreement.
“Participant” shall have the meaning assigned to such term in Section 11.04(b).
“Participant Register” shall have the meaning assigned to such term in Section
11.04(d).
“Participating Member States” shall mean the member states of the European
Communities that adopt or have adopted the euro as their lawful currency in
accordance with the legislation of the European Union relating to European
Monetary Union.
“Patriot Act” shall have the meaning assigned to such term in Section 11.13.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Pensions Regulator” shall mean the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.
“Perfection Certificate” shall mean, individually and collectively, as the
context may require, each certificate of a Loan Party in the form of Exhibit L-1
or any other form approved by the Administrative Agent in its sole discretion,
as the same shall be supplemented from time to time by a Perfection Certificate
Supplement or otherwise.
“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by the Administrative Agent.
“Permitted Acquisition” shall mean any Acquisition, if each of the following
conditions is met:
(i)    no Default is then continuing or would result therefrom;
(ii)    no Company shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness of the related seller or the
business, person or properties acquired, except to the extent permitted under
Section 6.01, and any other such Indebtedness not permitted to be assumed or
otherwise supported by any Company hereunder shall be paid in full or released
as to the business, persons or properties being so acquired on or before the
consummation of such acquisition;
(iii)    the person or business to be acquired shall be, or shall be engaged in,
a business of the type that the Loan Parties and the Subsidiaries are permitted
to be engaged in under Section 6.15, and the person or business and any property
acquired in connection with any such transaction shall be free and clear of any
Liens, other than
Permitted Liens;
(iv)    the Board of Directors of the person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
(v)    all transactions in connection therewith shall be consummated in all
material respects in accordance with Applicable Law;
(vi)    with respect to any transaction involving Acquisition Consideration of
more than $50,000,00075,000,000, unless the Administrative Agent shall otherwise
agree, the Administrative Borrower shall have provided the Administrative Agent
written notice on or before the consummation of such transaction, which notice
shall describe (A) in reasonable detail the terms and conditions of such
transaction and the person or business to be acquired and (B) all such other
information and data relating to such transaction or the person or business to
be acquired as may be reasonably requested by the Administrative Agent;
(vii)    the property acquired in connection with any such Acquisition shall,
subject to any Permitted Liens, be made subject to the Lien of the Security
Documents, and any person acquired in connection with any such transaction shall
become a Guarantor (or a Borrower in the case of a person organized in the
United States, or any state thereof or the District of Columbia), in each case,
to the extent required under, and within the relevant time periods provided in,
Section 5.11;
(viii)    with respect to any transaction involving Acquisition Consideration
that, when added to the fair market value of Equity Interests, including Equity
Interests of Holdings, constituting purchase consideration, exceeds
$50,000,00075,000,000, the Administrative Borrower shall have delivered to the
Administrative Agent an Officer’s Certificate on or prior to the consummation of
such transaction certifying that (A) such transaction complies with this
definition and (B) such transaction could not reasonably be expected to result
in a Material Adverse Effect; and
(ix)    either (A) the Availability Conditions are satisfied or (B) the
Acquisition Consideration for such acquisition shall not exceed
$50,000,00075,000,000, and the aggregate amount of the Acquisition Consideration
for all Permitted Acquisitions since the Closing Dateconsummated during the 12
month period immediately preceding the closing date for such Permitted
Acquisition, tested on a rolling basis, made when the Availability Conditions
are not satisfied shall not exceed $100,000,000150,000,000.
“Permitted Aleris Foreign Subsidiary Transfer” shall mean, on or after the
Aleris Acquisition Closing Date:
(a)    the sale, Distribution, contribution or other transfer of the Equity
Interests in any Subsidiary of Aleris organized in a jurisdiction outside of the
United States of
America (each, a “Transferred Aleris Foreign Subsidiary”) (x) from a Loan Party
to any Loan
Party other than Aleris or any Subsidiary of Aleris (and any substantially
concurrent interim sale, Distribution, contribution or other transfer of such
Equity Interests to a Loan Party (which may include Aleris or any Restricted
Subsidiary of Aleris) to effect such sale, Distribution, contribution or
transfer) or (y) in the case of Equity Interests in an entity that is not a Loan
Party or would not be required to become a Loan Party pursuant to the terms
hereof after giving effect to such transfer (and so long as such Person does not
own any Equity Interests in any Loan Party), from a Loan Party to any other
Company (other than Aleris or any Subsidiary of Aleris) organized in the same
jurisdiction as the issuer of such Equity Interests (it being agreed, for this
purpose, that Hong Kong and the People’s Republic of China are the same
jurisdiction so long as an entity organized under the laws of Hong Kong would
not be a Subsidiary of an entity organized under the laws of the People’s
Republic of China after giving effect to such transfer) (and any substantially
concurrent interim sale, Distribution, contribution or other transfer of such
Equity Interests to a Loan Party (which may include Aleris or any Restricted
Subsidiary of
Aleris) to effect such sale, Distribution, contribution or transfer); and
(b)    if applicable in connection with any of the transactions described
in clause (a) above, as consideration for such sale, Distribution, contribution
or other transfer of such Equity Interests, the issuance of one or more
Intercompany Notes to the Loan Party that sold, Distributed, contributed or
otherwise transferred such Equity Interests; provided that:
(i)    any such sale, Distribution, contribution or other transfer of such
Equity Interests shall occur within one year of the Aleris Acquisition Closing
Date (or such later date agreed by the Administrative Agent); provided that any
Intercompany Note issued in connection therewith shall be issued substantially
concurrently with the consummation of such sale, Distribution, contribution or
other transfer of such Equity Interests;
(ii)    any such Equity Interests transferred to a Loan Party are, subject to
the terms of the Intercreditor Agreement and any limitations on such pledge
pursuant to the definition of Excluded Property, or any other limitations set
forth in the applicable Security Agreement, pledged in favor of the Collateral
Agent to secure the Secured Obligations and, to the extent certificated, the
certificates representing such Equity Interests are delivered to the Collateral
Agent (or, to the extent required under the Intercreditor Agreement, the Term
Loan Collateral Agent), together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Loan Party, no later than the date that is 10 Business Days
after the date of such sale, Distribution, contribution or other transfer of
such Equity Interests (or such later date agreed by the Administrative Agent);
(iii)    the obligations under each Intercompany Note issued in
connection with any step of a Permitted Aleris Foreign Subsidiary Transfer shall
be subordinated to the Secured Obligations (to the extent evidencing a payment
obligation of a Loan Party) on terms reasonably satisfactory to the
Administrative Agent and shall constitute Subordinated Indebtedness hereunder,
and each such Intercompany Note received by a Loan Party shall, subject to the
terms of the Intercreditor Agreement, be pledged in favor of the Collateral
Agent to secure the Secured Obligations, and such Intercompany Notes shall be
delivered to the Collateral Agent (or, to the extent required under the
Intercreditor Agreement, the Term Loan Collateral Agent), together with an
allonge or other instrument of transfer executed and delivered in blank by a
duly authorized officer of such Loan Party, no later than the date that is 10
Business
Days after the date the Intercompany Note is issued (or such later date agreed
by the
Administrative Agent); and
(iv)any sale, Distribution, contribution or other transfer of Equity
Interests of a Transferred Aleris Foreign Subsidiary to a Restricted Grantor
(other than a Transferred Aleris Foreign Subsidiary transferred to a Restricted
Grantor organized in the same jurisdiction as the Transferred Aleris Foreign
Subsidiary) shall be conditioned on either the creation of a newly formed
Unrestricted Grantor or the existence of an Unrestricted Grantor, in each case
that (A) is directly 100% owned by such Restricted Grantor and that directly
owns 100% of such Transferred Aleris Foreign Subsidiary after giving effect to
such transaction, (B) has complied with the Joinder Requirements and (C) shall
not be permitted to own, on and after the date of such action, any assets other
than the Permitted Holding Company Assets.
“Permitted Amendment” shall have the meaning assigned to such term in
Section 11.02(g).
“Permitted Customer Account Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e) or 6.06(e) with respect to
Accounts of one or more Loan
Parties; provided that (i) no Default exists or would result therefrom and the
representations and warranties set forth in the Loan Documents shall be true and
correct in all material respects (or, in the case of any representation or
warranty that is qualified as to materiality, “Material Adverse Effect” or
similar language, in all respects) on and as of the date thereof, with the same
effect as though made on such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (or, in the case of any representation or warranty that is qualified as
to materiality, “Material Adverse Effect” or similar language, in all respects)
as of such earlier date, (ii) Administrative Borrower shall have provided thirty
(30) days (or such shorter period as the Administrative Agent may agree in its
sole discretion) written notice of such transaction to Administrative Agent, and
the purchase agreement or other documentation with respect thereto shall be
reasonably satisfactory to the Administrative Agent, (iii) the number of Account
Debtors whose Accounts are at any time subject to Permitted Customer Account
Financings shall be limited to seven; provided that all Affiliates of an Account
Debtor shall be deemed to be a single Account Debtor for purposes of this
definition, (iv) the applicable Loan Parties shall have complied with Section
9.01(h) and 9.03(a) with respect to such transaction and, without limitation of
the foregoing, Accounts subject to a Permitted Customer Account Financing must
be capable of being fully segregated from other Accounts (including with respect
to accounts receivable reporting, purchase orders, invoicing, and payments), (v)
the applicable Loan Parties shall have entered into such amendments to any
applicable Receivables Purchase Agreement as may be requested by, and
satisfactory to, the Administrative Agent, to the extent necessary or
appropriate in the judgment of the Administrative Agent to reflect such
Permitted Customer Account Financing, and (vi) to the extent applicable, each
Loan Party shall have delivered opinions of counsel and related officers’
certificates reasonably requested by the Administrative Agent with respect to
the continuing “true sale” nature of the transfers of Accounts pursuant to any
applicable Receivables Purchase Agreement, after giving effect to any amendment
entered into in connection with such Permitted Customer Account Financing, and
all such opinions of counsel shall be satisfactory to the Administrative Agent;
and provided, further, that notwithstanding any provision of Section 11.02, the
Agents are hereby authorized by the Lenders to make any amendments to the Loan
Documents that are necessary or appropriate in the judgment of the
Administrative Agent to reflect such Permitted Customer Account Financing. In
the event that all Accounts of an Account Debtor cease to be subject to a
Permitted Customer Account Financing, such Accounts may become Eligible Accounts
(subject to the terms and conditions applicable to Accounts generally); provided
that the eligibility of such accounts shall be subject to (i) completion of
field examinations with regard to the applicable Loan Parties (which field
examination and inventory appraisal shall be at the sole expense of the Loan
Parties and shall not count against any limitations on reimbursement set forth
herein or in any other Loan Document), (ii) such other documentation as
Administrative Agent may reasonably request, including legal opinions and
certificates, and (iii) such other conditions precedent and eligibility criteria
as may be established by the Administrative Agent in its sole discretion, which
may include any item referred to in clauses (y) and (z) of Section 11.02(h).
“Permitted Discretion” shall mean Administrative Agent’s commercially reasonable
credit judgment exercised in good faith in accordance with customary business
practices for asset based lending facilities, based upon its consideration of
any factor that it believes (a) could adversely affect the quantity, quality,
mix or value of Collateral (including any Applicable Law that may inhibit
collection of an Account), the enforceability or priority of the Liens on the
Collateral for the benefit of the Secured Parties, or the amount that the
Secured Parties could receive in liquidation of any Collateral; (b) suggests
that any collateral report or financial information delivered by any Loan Party
is incomplete, inaccurate or misleading in any material respect; (c) materially
increases the likelihood of any Insolvency Proceeding involving a Loan Party; or
(d) creates or could result in a Default or Event of Default. In exercising such
judgment, Administrative Agent may consider any factors that could increase the
credit risk of lending to Borrowers on the security of the Collateral.
“Permitted Factoring Facility” shall mean a sale of Receivables on a discounted
basis by any Company that is not organized under the laws of, and does not
conduct business in, a Principal Jurisdiction (excluding from such no Principal
Jurisdiction requirement any Permitted
German Alternative Financing, any Permitted Customer Account Financing and any
Permitted Novelis Switzerland Financing), so long as (i) no Loan Party has any
obligation, contingent or otherwise in connection with such sale (other than to
deliver the Receivables purported to be sold free and clear of any encumbrance
and other than as permitted by Section 6.04(u)), and (ii) such sale is for cash
and fair market value.
“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the ParentCanadian Borrower or Novelis Corporation in the form of
one or more series of senior secured notes under one or more indentures or one
or more Term Loans; provided that (i) such Indebtedness is secured by the
Collateral (or a portion thereof) on a pari passu basis (but without regard to
the control of remedies) with the Pari Passu Secured Obligations and is not
secured by any property or assets other than the Collateral, and to the extent
such Liens attach to Revolving Credit Priority Collateral, such Liens on
Revolving Credit Priority Collateral shall be junior to the Liens securing the
Secured Obligations, (ii) such Indebtedness constitutes Term Loan Credit
Agreement Refinancing Indebtedness in respect of Term Loans (including portions
of classes of Term Loans, Other Term Loans or Incremental Term Loans), (iii)
such Indebtedness does not have scheduled amortization or payments of principal
and is not subject to mandatory redemption or prepayment (except customary asset
sale or change of control provisions, which asset sale provisions may require
the application of proceeds of asset sales and casualty events co-extensive with
those set forth in the Term Loan Credit Agreement, to make mandatory prepayments
or prepayment offers out of such proceeds on a pari passu basis with the Secured
Obligations, all other Permitted First Priority Refinancing Debt and all
Additional Senior Secured Indebtedness), in each case prior to the earlier of
the final maturity date of such Indebtedness and the date that is 181 days after
the Maturity Date, (iv) the security agreements relating to such Indebtedness
are substantially the same as the Security Documents (with such differences as
are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Persons other than the Loan
Parties (including the ParentCanadian Borrower if Novelis Corporation is the
issuer thereof), (vi) the other terms and conditions of such Indebtedness
(excluding pricing, premiums and optional prepayment or optional redemption
provisions) are customary market terms for securities of such type (provided
that such terms shall in no event include any financial maintenance covenants)
and, in any event, when taken as a whole, are not materially more favorable to
the investors providing such Indebtedness than the terms and conditions of the
applicable Refinanced Debt (except with respect to any terms (including
covenants) and conditions contained in such Indebtedness that are applicable
only after the Maturity Date) (provided that a certificate of a Responsible
Officer of the Administrative Borrower shall have delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Administrative Borrower has determined in
good faith that such terms and conditions satisfy the requirement of this clause
(vi) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Administrative Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)),
(vii) no Default shall exist immediately prior to or after giving effect to such
incurrence, and (viii) a Senior Representative acting on behalf of the holders
of such Indebtedness shall be or have become party to the Intercreditor
Agreement and the Liens securing such Indebtedness shall be subject to the
Intercreditor Agreement. Permitted First Priority Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.
“Permitted Fiscal Unity Liability” shall mean any joint and several liability
arising as a result of an Loan Party being a member of a fiscal unity permitted
under Section 3.31.
“Permitted German Alternative Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e), 6.01(m), 6.06(e), or
6.06(r) with respect to Accounts or Inventory of one or more German Loan
Parties; provided that (i) no Default exists or would result therefrom and the
representations and warranties set forth in the Loan Documents shall be true and
correct in all material respects on and as of the date thereof, with the same
effect as though made on such date, except to the extent such representations
and warranties expressly relate to an earlier date, (in which case such
representations and warranties shall be true and correct in all material
respects (or, in the case of any representation or warranty that is qualified as
to materiality, “Material Adverse Effect” or similar language, in all respects)
as of such earlier date, (ii) Administrative Borrower shall have provided thirty
(30) days (or such shorter period as the Administrative Agent may agree in its
sole discretion) written notice of such transaction to Administrative Agent,
(iii) for each German Borrower and each Swiss Borrower, from and after the date
of any Permitted German Alternative Financing applicable to such German
Borrower, the amount of thesuch German Borrower’s German Borrowing Base shall be
deemed to be zero, and availability under theeach Swiss Borrowing Base in
respect of Accounts sold by such German Borrower pursuant to a German
Receivables Purchase Agreement shall be deemed to be zero, (iv) on or prior to
the date of any Permitted German Alternative Financing, thesuch German Borrower
shall have prepaid all of its outstanding Loans in full in cash, in accordance
with the terms hereof, (v) from and after the date of any Permitted German
Alternative Financing, thesuch German Borrower shall not be permitted to request
or borrow any Loans of any Class hereunder, and shall be deemed no longer to be
a Borrower hereunder (but shall remain for all purposes a German Guarantor),
(vi) the applicable Loan Parties shall have complied with Section 9.01(h) and
9.03(a) with respect to such transaction, (vii) the applicable Loan Parties
shall have terminated the Germaneach Receivables Purchase Agreement to which
such German Borrower is a party, in each case to the satisfaction of the
Administrative Agent, (viii) each other Guarantor shall have by a confirmation
in form and substance reasonably satisfactory to the Administrative Agent,
confirmed that its guarantee of the Guaranteed Obligations (including its
Guarantee) shall apply to the Loan Documents as amended pursuant to such
Permitted German Alternative Financing, and (ix) each Loan Party shall have
delivered opinions of counsel and related officers’ certificates reasonably
requested by the Administrative Agent, and all such opinions of counsel shall be
satisfactory to the Administrative Agent; and provided, further, that
notwithstanding any



provision of Section 11.02, the Agents are hereby authorized by the Lenders to
make any amendments to the Loan Documents that are necessary or appropriate in
the judgment of the Administrative Agent to reflect such Permitted German
Alternative Financing.
“Permitted Holding Company Assets” shall mean for any Person (i) Deposit
Accounts; provided that the aggregate amount on deposit in such accounts at the
end of each day shall not exceed $1,000,000 (or the equivalent thereof);
provided, further, that, so long as no Default is then continuing, the amount on
deposit in such accounts may exceed such amount if such deposits are applied to
settle an Investment permitted under Section 6.04 within three Business Days of
the deposit therein, (ii) Equity Interests in Subsidiaries pledged under
Security
Documents, (iii) intangible rights required to exist and do business as a
holding company, and (iv) rights under contracts and licenses with Holdings and
its Subsidiaries permitted hereunder; provided, that Permitted Holding Company
Assets shall not include (x) any Intellectual Property (other than customary
inbound licenses to use Intellectual Property of the Companies necessary to
operate the business of such Person) or (y) any other contracts or licenses that
are material to the business of Holdings and its Subsidiaries, taken as a whole.
“Permitted Holdings Amalgamation” shall mean the amalgamation of AV Metals and
the ParentCanadian Borrower on a single occasion following the Closing Date ;
provided that (i) no Default exists or would result therefrom and the
representations and warranties set forth in the Loan Documents shall be true and
correct in all material respects (or, in the case of any representation or
warranty that is qualified as to materiality, “Material Adverse Effect” or
similar language, in all respects) on and as of the date of the amalgamation,
with the same effect as though made on such date, except to the extent such
representations and warranties expressly relate to an earlier date, (in which
case such representations and warranties shall be true and correct in all
material respects (or, in the case of any representation or warranty that is
qualified as to materiality, “Material Adverse Effect” or similar language, in
all respects) as of such earlier date, (ii) the person resulting from such
amalgamation shall be named Novelis Inc., and shall be a corporation amalgamated
under the Canada Business Corporations Act (such resulting person, the
“Successor ParentCanadian Borrower”), and the Successor ParentCanadian Borrower
shall expressly confirm its obligations as the ParentCanadian Borrower under
this Agreement and the other Loan Documents to which the ParentCanadian Borrower
is a party pursuant to a confirmation in form and substance reasonably
satisfactory to the Administrative Agent, (iii) immediately upon consummation of
such amalgamation, (x) if such amalgamation occurs prior to the Designated
Holdco Effective Date, AV Minerals, or (y) if such amalgamation occurs prior to
the Designated Holdco Effective Date and prior to the commencement of the
Permitted Reorganization, a new holding company (“Successor Holdings”) with no
material assets other than the Equity Interests in the Successor ParentCanadian
Borrower shall become the parent guarantor, and(such Person described in clause
(x) or (y), “Successor Holdings”), shall (A) be an entity(1) in the case of AV
Minerals, organized or existing under the laws of Canadathe Netherlands, or (2)
in the case of any other holding company, organized under the laws of the
Netherlands, England and Wales, Canada, or a province thereofor territory of
Canada, (B) directly own 100% of the Equity Interests in the Successor Parent
Borrower,Canadian Borrower; provided that, if such amalgamation occurs on or
after the Designated Holdco Effective Date, then Designated Holdco shall
directly own 100% of the Equity Interests in the Successor Canadian Borrower and
Successor Holdings shall own 100% of the Equity Interests of Designated Holdco,
(C) execute a supplement or joinder to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent to become a Guarantor and
execute Security Documents (or supplements or joinder agreements thereto) in
form and substance reasonably satisfactory to the Administrative Agent, and take
all actions necessary or advisable in the opinion of the Administrative Agent or
the Collateral Agent to cause the Lien created by the applicable Security
Documents to be a duly perfected First Priority Lien in accordance with
Applicable Law, including the filing of financing statements (or other
applicable filings) in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent, and to assume and confirm its
obligations as Holdings under this Agreement and the other Loan Documents and
(D) subject to the terms of the Intercreditor Agreement, pledge and deliver to
the Collateral Agent the certificates, if any, representing all of the Equity
Interests of theowned by Successor Parent BorrowerHoldings, together with
undated stock powers or other appropriate instruments of transfer executed and
delivered in blank by a duly authorized officer of Successor Holdings, (iv) be
in compliance with all covenants and obligations of Holdings (and, on and after
the Designated Holdco Effective Date, Designated Holdco) under this Agreement,
(v) immediately after giving effect to any such amalgamation, the
Consolidated Fixed Charge Coverage Ratio is not less than the Consolidated Fixed
Charge Coverage Ratio immediately prior to such amalgamation, such compliance to
be determined on the basis of the financial information most recently delivered
to the Administrative Agent pursuant to Section 5.01(a) or (b) as though such
amalgamation had been consummated as of the first day of the fiscal period
covered thereby and evidenced by a certificate from the chief financial officer
of the Parent BorrowerDesignated Company demonstrating such compliance
calculation in reasonable detail, (vi) the Successor ParentCanadian Borrower
shall have no Indebtedness after giving effect to the Permitted Holdings
Amalgamation other than Indebtedness of the ParentCanadian Borrower in existence
immediately prior to the dateconsummation of the Permitted Holdings
Amalgamation, (vii) each other Guarantor, shall have by a confirmation in form
and substance reasonably satisfactory to the Administrative Agent, confirmed
that its guarantee of the Guaranteed Obligations (including its Guarantee) shall
apply to the Successor ParentCanadian Borrower’s obligations under this
Agreement, (viii) the ParentCanadian Borrower and each other Guarantor shall
have by confirmations and any required supplements to the applicable Security
Documents reasonably requested by the Administrative Agent, in each case, in
form and substance reasonably satisfactory to the Administrative Agent confirmed
that its obligations thereunder shall apply to the Successor ParentCanadian
Borrower’s obligations under this Agreement and the other Loan Documents, and
(ix) each Loan Party shall have delivered opinions of counsel and related
officers’ certificates reasonably requested by the Administrative Agent with
respect to the execution and delivery and enforceability of the documents
referred to above and the compliance of such amalgamation with the provisions
hereof, and all such opinions of counsel shall be satisfactory to the
Administrative Agent; and provided, further, that (x) if the foregoing are
satisfied, (1) Successor Holdings will be substituted for and assume all
obligations of AV Metals under this Agreement and each of the other Loan
Documents and all references hereunder and under the other Loan Documents to
Holdings shall be references to such Person and (2) the Successor ParentCanadian
Borrower shall be substituted for Novelis Inc. under this Agreement and each of
the other Loan Documents and shall assume all obligations of Novelis Inc. under
this Agreement and each of the other Loan Documents and all references hereunder
and under the other Loan Documents to the ParentCanadian Borrower shall be
references to the Successor ParentCanadian
Borrower and (y) notwithstanding any provision of Section 11.02, the Agents are
hereby authorized by the Lenders to make any amendments to the Loan Documents
that are necessary to reflect such changes in the parties to the applicable Loan
Documents.
“Permitted Holdings Indebtedness” shall mean unsecured Indebtedness of Holdings
(i) with respect to which no Borrower or Subsidiary has any Contingent
Obligation, (ii) that has no scheduled amortization of principal prior to the
earlier of the final maturity date of such Indebtedness and the 180th day
following the Maturity Date, (iii) that does not require any payments in cash of
interest or other amounts in respect of the principal thereof (other than
optional redemption provisions customary for senior discount or “pay-in-kind”
notes) for a number of years from the date of issuance or incurrence thereof
equal to at least one-half of the term to maturity thereof, (iv) that has
mandatory prepayment, repurchase or redemption, covenant, default and remedy
provisions customary for senior discount or “pay-in-kind” notes of an issuer
that is the parent of a borrower under senior secured credit facilities, and (v)
that is issued to a person that is not an Affiliate of the Parent
BorrowerDesignated Company or any of its Subsidiaries in an arm’s-length
transaction on fair market terms; provided that at least five Business Days
prior to the incurrence of such Indebtedness, a Responsible Officer of Holdings
shall have delivered a certificate to the Administrative Agent (together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto) stating that
Holdings has determined in good faith that such terms and conditions satisfy the
foregoing requirements.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Novelis Switzerland Financing” shall mean, solely to the extent that
the Swiss Merger has not occurred, and subject to the last sentence of Section
6.05, a financing or other transaction of the type permitted by Section 6.01(e)
or 6.06(e) with respect to any Accounts of Novelis Switzerland; provided that
(i) after giving effect to such financing, no Accounts of Novelis Switzerland
shall be included in theany Borrowing Base, (ii) no Default exists or would
result therefrom and the representations and warranties set forth in the Loan
Documents shall be true and correct in all material respects (or, in the case of
any representation or warranty that is qualified as to materiality, “Material
Adverse Effect” or similar language, in all respects) on and as of the date
thereof, with the same effect as though made on such date, except to the extent
such representations and warranties expressly relate to an earlier date, (in
which case such representations and warranties shall be true and correct in all
material respects (or, in the case of any representation or warranty that is
qualified as to materiality, “Material Adverse Effect” or similar language, in
all respects) as of such earlier date, (iii) Administrative Borrower shall have
provided thirty (30) days (or such shorter period as the Administrative Agent
may agree in its sole discretion) written notice of such transaction to
Administrative Agent, and the purchase agreement or other documentation with
respect thereto shall be reasonably satisfactory to the Administrative Agent,
(iv) Novelis Switzerland shall have complied with Section 9.01(h) and 9.03(a)
with respect to such transaction, (v) Novelis Switzerland shall have entered
into such amendments to the Swisseach Receivables Purchase Agreement to which it
is a party in its capacity as a Receivables Seller thereunder as may be
requested by, and satisfactory to, the Administrative Agent, to the extent
necessary or appropriate in the judgment of the Administrative Agent to reflect
such Permitted Novelis Switzerland Financing, and (vi) Novelis Switzerland shall
have delivered opinions of counsel and related officers’ certificates reasonably
requested by the Administrative Agent with respect to the continuing “true sale”
nature of the



transfers of Accounts pursuant to any applicable Receivables Purchase Agreement,
after giving effect to any amendment entered into in connection with such
Permitted Novelis Switzerland Financing, and all such opinions of counsel shall
be satisfactory to the Administrative Agent; and provided, further, that
notwithstanding any provision of Section 11.02, the Agents are hereby authorized
by the Lenders to make any amendments to the Loan Documents that are necessary
or appropriate in the judgment of the Administrative Agent to reflect such
Permitted Novelis Switzerland Financing. In the event that Accounts of Novelis
Switzerland cease to be subject to a Permitted Novelis Switzerland Financing,
such Accounts may become Eligible Accounts (subject to the terms and conditions
applicable to Accounts generally); provided, however, that such accounts may be
subject to such field examinations or other due diligence as the Administrative
Agent may require in its Permitted Discretion. prior to the inclusion of any
such Accounts in any Borrowing Base (which field examination and inventory
appraisal shall be at the sole expense of the Loan Parties and shall not count
against any limitations on reimbursement set forth herein or in any other Loan
Document).
“Permitted Refinancing” shall mean, with respect to any person, any refinancing
or renewal of any Indebtedness of such person; provided that (a) the aggregate
principal amount (or accreted value, if applicable) of the Indebtedness incurred
pursuant to such refinancing or renewal does not exceed the aggregate principal
amount (or accreted value, if applicable) of the Indebtedness so refinanced or
renewed except by an amount equal to unpaid accrued interest and premium thereon
and any make-whole payments applicable thereto plus other reasonable amounts
paid, and fees and expenses reasonably incurred, in connection with such
refinancing or renewal and by an amount equal to any existing commitments
unutilized thereunder (it being understood that the aggregate principal amount
(or accreted value, if applicable) of the Indebtedness being incurred may be in
excess of the amount permitted under this clause (a) to the extent such excess
does not constitute a Permitted Refinancing and is otherwise permitted under
Section 6.01), (b) such refinancing or renewal has a final maturity date equal
to or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being refinanced or renewed (excluding the effects of nominal
amortization in the amount of no greater than one percent per annum and
prepayments of Indebtedness), (c) no Default is then continuing or would result
therefrom, (d) the persons that are (or are required to be) obligors under such
refinancing or renewal do not include any person that is not an obligor under
the Indebtedness being so refinanced or renewed (or, in the case of a Permitted
Refinancing of the Senior Notes, such obligors are Loan Parties (other than
Holdings)) and (e) the subordination provisions thereof (if any) shall be, in
the aggregate, no less favorable to the Lenders than those contained in the
Indebtedness being so refinanced or renewed; provided that at least five
Business Days prior to the incurrence of such refinancing or renewal, a
Responsible Officer of the Administrative Borrower shall have delivered an
Officer’s Certificate to the Administrative Agent (together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto) certifying that the
Administrative Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements.
“Permitted Reorganization” shall mean, at any time prior to a Qualified Borrower
IPO, an internal reorganization of Holdings and its Subsidiaries to effect any
or all of the Permitted
Reorganization Actions, subject to the following terms and conditions; provided
that the Permitted Reorganization shall not occur if the Permitted Holdings
Amalgamation occurs and AV Minerals is not Successor Holdings:
(a)    both immediately before and immediately after giving effect to each step
of the Permitted Reorganization, and at all times during the Permitted
Reorganization:
(i)
the Permitted Reorganization, each Permitted Reorganization Action, and each
step taken in furtherance of the Permitted Reorganization and of each Permitted
Reorganization Action, shall not reduce or impair the value or benefit of the
Guarantee, any Foreign Guarantee, or the Collateral; provided that (x) the
re-starting of any fraudulent conveyance, fraudulent transfer, preference or
hardening period with respect to any Guarantee, Foreign Guarantee or Lien under
Applicable Law and (y) any limitations under the laws of Switzerland with
respect to the enforcement of any share pledge with respect to the Equity
Interests directly held by Novelis AG, Novelis Switzerland, or the Surviving
Swiss Borrower, as applicable, following any sale, Distribution or other
transfer described under clause (g) or (h) of the definition of Permitted
Reorganization Actions shall not, in itself, constitute a reduction or
impairment for purposes of this clause (a);

(ii)
no Default shall have occurred and be continuing or would result therefrom, and
each of the representations and warranties made by any Loan Party set forth in
ARTICLE III hereof or in any other Loan Document (other than Hedging Agreements)
shall be true and correct in all material respects on and as of the date of such
step of the Permitted Reorganization with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date, and a Responsible Officer of the Designated Company (after giving
effect to such step of the Permitted Reorganization) shall have provided an
Officer’s Certificate certifying as to the matters in clause (a)(i) and this
clause (a)(ii);

(iii)
no Person involved in any step of the Permitted Reorganization that is not a
Loan Party, solely for the period of time that such Person is not a Loan Party,
shall hold or own any Collateral or any assets that constituted Collateral
immediately prior to or during such step of the Permitted Reorganization;

(iv)
any Collateral shall remain subject to (or, in the case of Collateral created as
part of any step of the Permitted Reorganization, shall become subject to, at or
prior to the time such step is effected) a duly perfected Lien in favor of the
Collateral Agent in accordance with all requirements under Applicable Law,
including the filing of financing statements (or other applicable filings) in
such jurisdictions as may be reasonably requested by

the Collateral Agent, in each case in accordance with the terms of the Loan
Documents (without regard to any time periods provided for herein or therein);
(v)
the Guarantee and each Foreign Guarantee shall continue to be effective and
fully enforceable in accordance with its terms, it being understood that a Loan
Party shall not be in violation of this clause (v) solely as a result of its
amalgamation, consolidation, merger or dissolution with and into another Loan
Party so long as such amalgamation, consolidation or merger complies with the
requirements of Section 6.05(c); and

(vi)
notwithstanding the foregoing, the Administrative Agent may reasonably require
that any Loan Party enter into a new Guarantee, Foreign Guarantee, and new
Security Documents, as applicable, or joinders to or reaffirmations of any of
the foregoing, in each case in form and substance reasonably satisfactory to the
Administrative Agent, in connection with any step of the Permitted
Reorganization, in order to reaffirm, preserve or otherwise give effect to the
foregoing requirements;

(b)    on or prior to the date that the Permitted Reorganization Action
described in clause (b) of such definition is consummated, U.K. Holdco shall
have executed and delivered such joinder and other documentation reasonably
required by the Administrative Agent in order to join this Agreement as a U.K.
Borrower and to assume all obligations associated with such role, including all
opinions reasonably requested in connection with the foregoing;
(c)    the Designated Company shall have provided all notices and certificates
required to be delivered, within the time period required to be delivered, to
the applicable Agent under the applicable Loan Documents in order to consummate
each step of the Permitted Reorganization; provided that, without limiting the
notice requirements in this definition, the Administrative Agent may waive in
writing in advance any such notice period with respect to such step, and each
Lender hereby authorizes the Administrative Agent to waive any such notice
period;
(d)    the Permitted Reorganization shall be completed no later than the close
of business on the one year anniversary of the date that the Companies commence
the first step of the Permitted Reorganization (without regard to the formation
of Designated Holdco, for so long as Designated Holdco does not own any Equity
Interests in any Loan Party or any other Subsidiary) or such longer period as
may be agreed to by the Administrative Agent in its sole discretion;
(e)    prior to commencing any step of the Permitted Reorganization, each step
of the Permitted Reorganization shall be permitted under the documents
evidencing Material Indebtedness;
(f)    prior to commencing any step of the Permitted Reorganization that
requires a Person to become a Borrower or a Guarantor hereunder, such Borrower
or Guarantor shall have satisfied the requirements set forth in Section 6(f) of
Amendment No. 2 mutatis mutandis.



(g)    no later than the date that is five Business Days prior to the date that
each step of the Permitted Reorganization is commenced (or such later date
agreed to by the Administrative Agent), the Designated Company shall have
delivered to the Administrative Agent a certificate from a Financial Officer of
the Designated Company setting forth the commencement date of such step of the
Permitted Reorganization, and certifying that all actions taken in connection
with such step comply with the terms of this definition, the definition of
Permitted Reorganization Actions, and the terms of the Loan Documents; provided
that the first certificate delivered pursuant to this clause (g) shall also
state that the step (or steps) described in such certificate constitute the
commencement of the Permitted Reorganization, and shall state the date by which
the Permitted Reorganization must be completed in accordance with clause (d)
above;
(h)    in the case of AV Minerals, Designated Holdco, and each new Subsidiary
amalgamated, created or otherwise formed as part of any step of the Permitted
Reorganization, such Person shall become a Loan Party (in the case of any
Subsidiary of Designated Holdco other than the Borrowers, Novelis Acquisitions
and Aleris, solely to the extent required under Section 5.11 or otherwise in
order to comply with the other clauses of this definition and the definition of
Permitted Reorganization Actions) pursuant to the terms of the Loan Documents
(without regard to any time periods provided for herein or therein) and shall
become party to and/or execute and deliver the Guarantee, each applicable
Foreign Guarantee, each applicable Security Document, this Agreement (if such
Person is also required to become a Borrower hereunder), and any other Loan
Document or joinder to any of the foregoing, at or prior to the time such step
is effected;
(i)    [intentionally omitted];
(j)    [intentionally omitted];
(k)    notwithstanding any other provision in any Loan Document to the contrary,
the Loan Parties shall gross-up and otherwise indemnify each Agent and each
other Secured Party for all Taxes incurred by such Agent or Secured Party as a
result of the Permitted Reorganization or any step thereof (including any such
Taxes arising after the consummation of any step of the Permitted
Reorganization, whether as a result of a Person becoming Holdings or otherwise),
and this Agreement shall be amended as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent (and implemented pursuant to
documentation agreed by the Administrative Agent, the Collateral Agent and the
Designated Company, such agreement not to be unreasonably withheld), to give
effect to such gross-up and indemnification (including the addition of gross-up
and indemnification provisions applicable, in the reasonable opinion of the
Administrative Agent, to implement such gross up and indemnity obligations);
provided, however, that solely for purposes of this clause (k), “Taxes” shall
not include any (i) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes (in lieu of net income taxes), and branch profits
Taxes, in each case, (x) imposed as a result of such recipient being organized
under the laws of, or having its principal office or, in the case of any Lender,
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (y) that are Other Connection Taxes, (ii)
Taxes attributable to such recipient’s failure to comply with Section 2.15(e),
and (iii) any U.S. federal withholding Taxes imposed under FATCA;
(l)    prior to or concurrently with the consummation of each step of the
Permitted Reorganization, the Loan Parties shall deliver or cause to be
delivered:
(i)
all documents reasonably requested by the Administrative Agent in connection
with the Permitted Reorganization and/or such step thereof, including, but not
limited to, documents consistent with those described in Section 4.01 (other
than clause (l) thereof), in each case in form and substance reasonably
acceptable to the Administrative Agent, including, but not limited to, any
amendments to or restatements of the Intercreditor Agreement in order to give
effect to such step of the Permitted Reorganization or to conform defined terms
in the Intercreditor Agreement to defined terms in, and Secured Obligations
under, this Agreement; and

(ii)
favorable written opinions of Torys, LLP (or other nationally recognized U.S.
counsel for the Loan Parties) and each local and foreign counsel of the Loan
Parties (or, in the case of Loan Documents governed by or entities organized
under the laws of the United Arab Emirates or the Dubai International Financial
Centre, counsel to the Administrative Agent and the Collateral Agent), in each
case reasonably requested by the Administrative Agent, in each applicable
jurisdiction and addressed to the Agents and the Lenders, covering such matters
relating to the Loan Documents and the Permitted Reorganization and/or such step
thereof as the Administrative Agent shall reasonably request, and in each case
in form and substance reasonably satisfactory to the Administrative Agent,
including, but not limited to, opinions covering:

(1)
creation or continued validity and perfection of the Guarantees, the Foreign
Guarantees, or the Collateral after giving effect to such step of the Permitted
Reorganization;

(2)
enforceability of all Loan Documents, and confirmation or similar opinions as to
the validity and enforceability of the Guarantees and the Foreign Guarantees and
all Security Documents;

(3)
validity of debt claims in connection with all Loans, Letters of Credit, and all
Guarantees and Foreign Guarantees; and

(4)
no conflict with organizational documents, Requirements of Law and any documents
evidencing Material Indebtedness;

(m)    notwithstanding any other provision in any Loan Document to the contrary,
the
Administrative Agent, the Collateral Agent and the Designated Company may make
(and the Administrative Agent and the Collateral Agent are hereby authorized by
the Lenders to make) such amendments, restatements and other modifications to
the Loan Documents (other than the definition of Permitted Reorganization except
to the extent provided for therein) as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, the Collateral Agent, and the
Designated Company, to effect the terms of the Permitted Reorganization, in each
case in a manner consistent with the terms and conditions set forth in this
definition and in forms mutually agreed by the Agents and the Designated
Company;
(n)    The Borrowers shall pay or cause the applicable Loan Party to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, the Arrangers, and their respective Affiliates (including the
reasonable fees, charges and disbursements of one primary transaction counsel
(plus local counsel in each applicable jurisdiction) in connection with the
Permitted Reorganization, and all documents, filings, and any amendment,
amendment and restatement, modification or waiver of the provisions hereof or of
any other Loan Document (whether or not the Permitted Reorganization shall be
consummated); and
(o)    Notwithstanding any provision in any Loan Document to the contrary, with
respect to each step of the Permitted Reorganization, the Administrative Agent
may require amendments and modifications to (i) the Loan Documents (or new
Guarantees and Foreign Guarantees) to (x) give effect to any Person becoming a
Borrower in connection with such step of the Permitted Reorganization and (y)
ensure that the Guarantees and the Foreign Guarantees effectively result in the
Secured Obligations of each Borrower being guaranteed by each Guarantor
(excluding a guarantee by a Borrower of its own Secured Obligations) upon and
after giving effect to such step of the Permitted Reorganization and (ii) the
Loan Documents (or new Security Documents) to ensure that the Collateral
immediately prior to such step of the Permitted
Reorganization which is granted by any Loan Party (and assets required to be
pledged as Collateral) effectively secures the Secured Obligations of such Loan
Party (or any other Loan Parties) upon and after giving effect to such step of
the Permitted Reorganization. Such amendments, modifications and other Loan
Documents so required by the Administrative Agent shall, notwithstanding any
provision in any Loan Document to the contrary, become effective upon execution
and delivery by the Administrative Agent, the Collateral Agent and the
applicable Loan Party, and shall not require the approval of any Lenders, and
the Loan Parties agree to execute and deliver such amendments, modifications and
other Loan Documents as may be reasonably requested by the Administrative Agent.
The Collateral Agent is hereby authorized to file UCC or PPSA financing
statements, mortgages, and all other documents, filings and registrations in
each applicable jurisdiction as the Collateral Agent (after consultation with
its counsel) reasonably determines is advisable in connection with the steps
contemplated by the Permitted Reorganization in order to preserve or maintain
the Liens securing the Secured Obligations or the perfection or recordation of
such Liens, or to create or perfect or record Liens granted by Loan Parties in
connection with or following the consummation of each step of the Permitted
Reorganization.
“Permitted Reorganization Actions” shall mean any or all of the following, in
the case of each such action, subject to the satisfaction of each of the terms
and conditions set forth in the definition of Permitted Reorganization:
(a)    the formation of U.K. Holdco by AV Minerals;
(b)    the designation by the Canadian Borrower in a signed written notice
delivered to the Agents of U.K. Holdco as “Designated Holdco” and as a U.K.
Borrower, and the concurrent



contribution, sale or other transfer of 100% of the Equity Interests in AV
Metals (or, if the
Permitted Holdings Amalgamation occurs on or prior to such date, Successor
Canadian
Borrower) from AV Minerals to Designated Holdco;
(c)    the sale, Distribution, contribution or other transfer of no more than
12.5% of the aggregate amount of Voting Stock and other Equity Interests in
Novelis Aluminium Holdings Unlimited plus one additional share of such Voting
Stock by the Canadian Borrower to AV Minerals (and any substantially concurrent
interim sale, Distribution, contribution or other transfer of such Equity
Interests to a Loan Party to effect such sale, Distribution, contribution or
other transfer) and, if applicable, the substantially concurrent issuance of an
Intercompany Note by each Loan Party that acquires such Equity Interests to the
Loan Party that sells, Distributes, contributes or otherwise transfers such
Equity Interests to it, as consideration for such sale,
Distribution, contribution or other transfer;
(d)    the Permitted Holdings Amalgamation;
(e)    the Swiss Merger;
(f)    the sale, Distribution or other transfer of 100% or less of the Equity
Interests in
Novelis Holdings Inc. from the Canadian Borrower to Designated Holdco;
(g)    the sale, Distribution, contribution or other transfer of 100% of the
Equity
Interests in Novelis Holdings Inc. from Designated Company and/or the Canadian
Borrower to Novelis AG, Novelis Switzerland SA, the Surviving Swiss Borrower or,
to the extent required by clause (iii) below, New U.S. Holdings (as defined
below) (and any substantially concurrent interim sale, Distribution,
contribution or other transfer of such Equity Interests to an Unrestricted
Grantor to effect such sale, Distribution, contribution or other transfer) and,
if applicable, the substantially concurrent issuance of an Intercompany Note by
each Loan Party that acquires such Equity Interests to the Loan Party that
sells, Distributes, contributes or otherwise transfers such Equity Interests to
it, as consideration for such sale, Distribution, contribution or other
transfer; and
(h)    the sale, Distribution, contribution or other transfer by a Loan Party
(such Loan Party, the “Transferring Loan Party”) of 100% of the Equity Interests
(other than Equity Interests in Novelis Holdings Inc.) in any Subsidiary of the
Designated Company (such subsidiary, the “Transferred Subsidiary”), to an
Interim Holding Company (as defined below) that has complied with the
requirements of clause (iv) below (and any substantially concurrent interim
sale, Distribution, contribution or other transfer of such Equity Interests to a
Loan Party to effect such sale, Distribution, contribution or other transfer)
and, if applicable, the substantially concurrent issuance of an Intercompany
Note by each Loan Party that acquires such Equity Interests to the Loan Party
that sells, Distributes, contributes or otherwise transfers such Equity
Interests to it, as consideration for such sale, Distribution, contribution or
other transfer; provided that:
(i)    the commencement of any of the actions described
in clauses (b), (c), (f), (g) or (h) above (in the case of clauses (g) and (h)
above, solely to the extent that Designated Company is Designated Holdco) shall
be conditioned on each of AV Minerals and U.K. Holdco having become Guarantors
(and U.K. Holdco becoming a Borrower) and having granted Liens on their assets
to secure the Secured Obligations on terms consistent with the terms of the Loan
Documents, including, but not limited to, the requirements set forth in clause
(l) of the definition of Permitted Reorganization and in Sections 5.11 and 5.12
hereof (without regard to any time periods set forth therein) (collectively, the
“Joinder Requirements”);
(ii)    the commencement of any of the actions described
in clauses (c), (f), (g) or (h) above (in the case of clauses (g) and (h) above,
solely to the extent that Designated Company is Designated Holdco) shall be
conditioned on the completion of the actions described in clauses (a) and
(b) above;
(iii)
each sale, Distribution, contribution or other

transfer described in clause (g) above shall be conditioned on either (x)
Novelis Holdings Inc. not owning, following such action and thereafter, any
assets other than the Equity Interests in its direct Subsidiaries and the
Permitted Holding Company Assets or (y) the formation of a new Subsidiary (“New
U.S. Holdings”) organized under the laws of any State of the United States or
the District of Columbia that is a direct Wholly Owned Subsidiary of Novelis AG,
Novelis Switzerland SA, or the Surviving Swiss Borrower, and that (1) directly
and wholly owns Novelis Holdings Inc. and (2) indirectly wholly owns Novelis
Acquisitions (and, immediately after giving effect to the merger of Novelis
Acquisitions with and into Aleris in connection with the Aleris Acquisition,
Aleris); provided that this subclause (y) shall be further conditioned on New
U.S. Holdings complying with the Joinder Requirements; provided, further, that
New U.S. Holdings shall not be permitted to own, on and after the date of such
action, any assets other than the Permitted Holding Company Assets;
(iv)
each sale, Distribution, contribution or other

transfer described in clause (h) above shall be conditioned on either the
creation of a newly formed Unrestricted Grantor or the existence of an existing
Unrestricted Grantor, in each case that has complied with the Joinder
Requirements (such Unrestricted Grantor, an “Interim Holding Company”), which
Person shall be a direct Wholly Owned Subsidiary of Novelis AG, Novelis
Switzerland SA, or the Surviving Swiss Borrower, and that shall directly wholly
own the Transferred Subsidiary so sold, Distributed, contributed or transferred
pursuant to such transaction; provided that such Unrestricted Grantor shall not
be permitted to own, on and after the date of such action, any assets other than
the Permitted
Holding Company Assets;
(v)
except as provided in clauses (i) through (iv) above,

the actions described in clauses (d), (e), (g), and (h) are not conditioned on
the occurrence of any of such other actions or the actions described in clauses
(a), (b) or (c);
(vi)
the order of the actions described in clauses (a)

through (h) above may be changed as long as the conditions specified for such
action in clauses (i) through (v) above are satisfied; and
(vii)
the obligations under each Intercompany Note

issued in connection with any action or interim action described in clause (g)
or (h) above shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent and shall constitute
Subordinated Indebtedness hereunder.
“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by the ParentCanadian Borrower or Novelis Corporation in the form of
one or more series of junior lien secured notes under one or more indentures or
junior lien secured loans under one or more other debt instruments or
facilities; provided that (i) such Indebtedness is secured by a Junior Lien on
the Pari Passu Priority Collateral (or a portion thereof) and is not secured by
any property or assets other than the Pari Passu Priority Collateral, (ii) such
Indebtedness constitutes Term Loan Credit Agreement Refinancing Indebtedness in
respect of Term Loans (including portions of classes of Term Loans, Other Term
Loans or Incremental Term Loans), (iii) such Indebtedness does not have
scheduled amortization or payments of principal and is not subject to mandatory
redemption or prepayment (except customary asset sale or change of control
provisions), in each case prior to the earlier of the final maturity date of
such Indebtedness and the date that is 181 days after the Maturity Date, (iv)
the security agreements relating to such Indebtedness are substantially the same
as the Security Documents (with such differences as are reasonably satisfactory
to the Administrative Agent), (v) such Indebtedness is not guaranteed by any
Persons other than the Guarantors, (vi) the other terms and conditions of such
Indebtedness (excluding pricing, premiums and optional prepayment or optional
redemption provisions), when taken as a whole, are not materially more favorable
to the investors or lenders providing such Indebtedness than the terms and
conditions of the applicable Refinanced Debt (except with respect to any terms
(including covenants) and conditions contained in such Indebtedness that are
applicable only after the Maturity Date) (provided that a certificate of a
Responsible Officer of the Administrative Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Administrative Borrower has determined in
good faith that such terms and conditions satisfy the requirement of this clause
(vi) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Administrative Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)),
(vii) the security agreements relating to such Indebtedness (together with the
Intercreditor Agreement) reflect the Junior Lien nature of the security
interests and are otherwise substantially the same as the applicable Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (viii) no
Default shall exist immediately prior to or after giving effect to such
incurrence and (ix) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to



the Intercreditor Agreement and the Liens securing such Indebtedness shall be
subject to the Intercreditor Agreement. Permitted Second Priority Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.
“Permitted Short Term Credit Agreement” shall mean that certain Short Term
Credit Agreement, dated as of December 18, 2018, among Novelis Acquisitions, as
the initial borrower, from and after the consummation of the Aleris Acquisition,
Aleris, as borrower, Novelis Inc., as parent, AV Metals Inc., as holdings, the
other guarantors from time to time party thereto, the lenders from time to time
party thereto, and Standard Chartered Bank, as administrative agent.
“Permitted Short Term Indebtedness” shall mean the Indebtedness incurred under
the Permitted Short Term Credit Agreement by Novelis Acquisitions (and,
immediately after giving effect to the merger of Novelis Acquisitions with and
into Aleris in connection with the Aleris Acquisition, Aleris) in connection
with the Aleris Acquisition, and all Contingent Obligations of the other Loan
Parties in respect thereof; provided that (i) the net cash proceeds of such
Indebtedness shall be used solely to finance a portion of the Aleris
Acquisition, to repay existing Indebtedness of Aleris and its Subsidiaries, and
to pay fees, costs and expenses incurred in connection with the Aleris
Acquisition, such Indebtedness, and incremental term loans incurred under the
Term Loan Credit Agreement, (ii) such Indebtedness is not guaranteed by any
Persons other than the Loan Parties, (iii) no Default shall exist immediately
prior to or after giving effect to such incurrence, (iv) such Indebtedness
(including related guarantees) is not secured, (v) the aggregate principal
amount of such Indebtedness does not exceed the lesser of $1,500,000,000 and the
amount funded on the Aleris Acquisition Closing Date, (vi) the terms of such
Indebtedness do not provide for any scheduled amortization payments, and (vii)
the other terms and conditions of such Indebtedness (excluding pricing,
premiums, maturity, and mandatory prepayments) are no more favorable to the
lenders providing such Indebtedness than the terms and conditions under the
Permitted Short Term Loan Documents as in effect on the Amendment No. 2
Effective Date; provided, further, that the terms of such Indebtedness shall not
prohibit
Holdings or any of its Restricted Subsidiaries from (x) granting any Liens to
secure the Secured Obligations, (y) making any loans, payments, distributions or
contributions, or any Asset Sales to any Borrower to the extent that such
transactions would be permitted under this Agreement, or (z) paying all or any
portion of the Secured Obligations at any time and from time to time.
“Permitted Short Term Loan Documents” shall mean the Permitted Short Term Credit
Agreement and the other “Loan Documents” (or words of like import) as defined
therein, including all guaranties and the notes issued thereunder.
“Permitted Short Term Refinancing Indebtedness” shall have the meaning assigned
to such term in Section 6.11(b).
“Permitted Swiss Non-Qualifying Banks” shall have the meaning assigned to such
term in Section 5.15(b).
“Permitted Term Loan Facility Refinancing” shall mean any refinancing or renewal
of the Indebtedness incurred under the Term Loan Documents; provided that (a)
such refinancing or renewal has a final maturity date equal to or later than the
final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being so refinanced or renewed (excluding
the effects of nominal amortization in the amount of no greater than one percent
per annum and prepayments of Indebtedness), (b) no Default is existing or would
result therefrom, (c) the collateral securing such refinancing or renewal is not
greater than the Collateral and (d) the persons that are (or are required to be)
obligors under such refinancing or renewal do not include any person that is not
an obligor under the Indebtedness being so refinanced or renewed (unless, in the
case of a refinancing of Indebtedness of a Loan Party, such persons are or
become obligors under the Loan Documents); provided that at least five Business
Days prior to the incurrence of such refinancing or renewal, a Responsible
Officer of the Administrative Borrower shall have delivered an Officer’s
Certificate to the Administrative Agent (together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto) certifying that the Administrative
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements.
“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the ParentCanadian Borrower or Novelis Corporation in the form of
one or more series of senior unsecured notes or loans under one or more
instruments; provided that (i) such Indebtedness constitutes Term Loan Credit
Agreement Refinancing Indebtedness in respect of Term Loans (including portions
of classes of Term Loans, Other Term Loans or Incremental Term Loans), (ii) such
Indebtedness does not have scheduled amortization or payments of principal and
is not subject to mandatory redemption or prepayment (except customary asset
sale or change of control provisions), in each case prior to the earlier of the
final maturity date of such Indebtedness and the date that is 181 days after the
Maturity Date, (iii) such Indebtedness is not guaranteed by any Persons other
than the Guarantors, (iv) the other terms and conditions of such Indebtedness
(excluding pricing, premiums and optional prepayment or optional redemption
provisions) are customary market terms for Indebtedness of such type and, when
taken as a whole, are not materially more restrictive (provided that such terms
shall in no event include any financial maintenance covenants) on the Parent
BorrowerDesignated Company and the Restricted Subsidiaries than the terms and
conditions applicable to the Loans (provided that a certificate of a Responsible
Officer of the Administrative Borrower delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Administrative Borrower has determined in good faith that such terms and
conditions satisfy the requirement of this clause (iv) shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies the Administrative Borrower within such five
Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees)) and (v) such
Indebtedness (including related guarantees) is not secured. Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
“person” or “Person” shall mean any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity, including any territory or country.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).
“Platform” shall have the meaning assigned to such term in Section 11.01(d).
“Pledged Distribution” shall mean, collectively, with respect to each Loan
Party, all dividends, cash, options, warrants, rights, instruments,
distributions, returns of capital or principal, income, interest, profits and
other property, interests (debt or equity) or proceeds, including as a result of
a split, revision, reclassification or other like change of the Pledged
Securities, from time to time received, receivable or otherwise distributed to
such Loan Party in respect of or in exchange for any or all of the Pledged
Securities or Pledged Intercompany Notes.
“Pledged Intercompany Notes” shall mean, with respect to each Loan Party, all
intercompany notes described in Schedule 11 to the Perfection Certificate as of
the Closingmost recently delivered on or prior to the Amendment No. 2 Effective
Date and intercompany notes hereafter acquired by such Loan Party and all
certificates, instruments or agreements evidencing such intercompany notes, and
all assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof to the extent permitted pursuant to the
terms hereof.
“Pledged Securities” shall mean, collectively, with respect to each Loan Party,
(i) all issued and outstanding Equity Interests of each issuer set forth on
Schedule 10 to the Perfection Certificate as of the Closingmost recently
delivered on or prior to the Amendment No. 2 Effective Date as being owned by
such Loan Party and all options, warrants, rights, agreements and additional
Equity Interests of whatever class of any such issuer acquired by such Loan
Party (including by issuance), together with all rights, privileges, authority
and powers of such Loan Party relating to such Equity Interests in each such
issuer or under any Organizational Document of each such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Loan Party in the entries on the books of any
financial intermediary pertaining to such Equity Interests, (ii) all Equity
Interests of any issuer, which Equity Interests are hereafter acquired by such
Loan Party or are owned by a Loan Party as of the
Closing Date (including by issuance) and all options, warrants, rights,
agreements and additional Equity Interests of whatever class of any such issuer
acquired by such Loan Party (including by issuance), together with all rights,
privileges, authority and powers of such Loan Party relating to such Equity
Interests or under any Organizational Document of any such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Loan Party in the entries on the books of any
financial intermediary pertaining to such Equity Interests, from time to time
acquired by such Loan Party in any manner, and (iii) all Equity Interests issued
in respect of the Equity Interests referred to in clause (i) or (ii) upon any
consolidation or merger of any issuer of such Equity Interests, other than to
the extent any of the foregoing constitute Excluded Equity Interests.
“Polish Accounts” shall mean Accounts with respect to which the Account Debtor
either (A) maintains its Chief Executive Office in Poland, or (B) is organized
under the laws of Poland or any state, territory, province or subdivision
thereof.
“Post-Increase Revolving Lenders” shall have the meaning assigned to such term
in Section 2.23(d).
“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations promulgated thereunder and other applicable personal property
security legislation of the applicable Canadian province or provinces in respect
of the Canadian Loan Parties (including the Civil Code of Quebec and the
regulations respecting the register of personal and movable real rights
promulgated thereunder) as all such legislation now exists or may from time to
time hereafter be amended, modified, recodified, supplemented or replaced,
together with all rules, regulations and interpretations thereunder or related
thereto.
“Pre-Increase Revolving Lenders” shall have the meaning assigned to such term in
Section 2.23(d).
“Prime Rate” shall mean the rate of interest announced by Wells Fargo from time
to time as its prime rate. Such rate is set by Wells Fargo on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. Any change in such
prime rate announced by Wells Fargo shall take effect at the opening of business
on the day specified in the public announcement of such change.
“Principal Jurisdiction” shall mean (i) the United States, Belgium, Canada, the
Netherlands, the United Kingdom, Switzerland and Germany, (ii) each other
country in which a Restricted Subsidiary is organized in respect of which
Accounts are included in the Borrowing Base in accordance with Section 11.02(h)
and (iii) any state, province or other political subdivision of the foregoing.
“Principal Loan Party” shall have the meaning assigned to such term in Section
3.16.
“Priority Payables” shall mean at any time, with respect to the Borrowers and
the Borrowing Base Guarantors:
(a)    (i) the amount past due and owing by each Borrower or Borrowing Base
Guarantor, or the accrued amount for which such Borrower or Borrowing Base
Guarantor has an obligation to remit to a Governmental Authority or other Person
pursuant to any Applicable Law in respect of (u) pension fund obligations; (v)
unemployment insurance; (w) goods and services taxes, sales taxes, employee
income taxes and other taxes payable or to be remitted or withheld; (x) workers’
compensation; (y) vacation pay; and (z) other like charges and demands and (ii)
the amount of fees which an insolvency administrator in an insolvency proceeding
is allowed to collect pursuant to German law, including, without limitation,
determination fees and collection fees; in each case with respect to the
preceding clauses (i) and (ii), to the extent any Governmental Authority or
other Person may claim a security interest, Lien, trust or other claim ranking
or capable of ranking in priority to or pari passu with one or more of the First
Priority Liens granted in the Security Documents; and
(b)    the aggregate amount of the Canadian Pension Plan Reserve and any
otherliabilities of each Borrower or Borrowing Base Guarantor (i) in respect of
which a trust



has been or may be imposed on any Collateral to provide for payment or (ii)
which are secured by a security interest, pledge, Lien, charge, right or claim
on any Collateral; in each case, pursuant to any Applicable Law and which trust,
security interest, pledge, Lien, charge, right or claim ranks or, in the
Permitted Discretion of the Administrative Agent, is capable of ranking in
priority to or pari passu with one or more of the First Priority Liens granted
in the Security Documents (such as Liens, trusts, security interests, pledges,
Liens, charges, rights or claims in favor of employees, landlords, warehousemen,
carriers, mechanics, materialmen, laborers, or suppliers, or Liens, trusts,
security interests, pledges, Liens, charges, rights or claims for ad valorem,
excise, sales, or other taxes where given priority under Applicable Law);
in each case net of the aggregate amount of all restricted cash held or set
aside for the payment of such obligations.
“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation
S-X and otherwise reasonably satisfactory to the Administrative Agent.
“Pro Forma Basis (Leverage)” shall mean (subject to Section 11.02(k)), with
respect to compliance with any test or covenant hereunder at any time of
determination, that all Specified Transactions and the following transactions in
connection therewith (if any) shall be deemed to have occurred as of the first
day of the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a sale or other
disposition of all or substantially all Equity Interests in or assets of any
Restricted Subsidiary of the Parent BorrowerDesignated Company or any division,
business unit, line of business or facility used for operations of the Parent
BorrowerDesignated Company or any of its Restricted Subsidiaries, shall be
excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included, (b)
any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed by
the Parent BorrowerDesignated Company or any of its Restricted Subsidiaries in
connection therewith.
“Pro Rata Percentage” of (i) any Lender at any time shall mean the percentage of
the total Commitments of all Lenders represented by such Lender’s Commitment,
and (ii) any Lender with respect to a Class or Sub-Class of Obligations or
Commitments (or exposure with respect to Loans or Obligations of a Class or
Sub-Class), as applicable, shall mean the percentage of the total Commitments of
such Class or Sub-Class, as applicable, of all Lenders represented by such
Lender’s Commitment of such Class or Sub-Class; provided that the Pro Rata
Percentage of any Lender with respect to any Letter of Credit Commitment or
exposure, shall be with respect to U.S. Letters of Credit or European Letters of
Credit, or Letters of Credit, determined with respect to the Commitment of such
Lender relative to all Lenders.
“Process Agent” shall have the meaning assigned to such term in Section
11.09(d).
“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.
“Property Material Adverse Effect” shall mean, with respect to any Mortgaged
Property, as of any date of determination and whether individually or in the
aggregate, any event, circumstance, occurrence or condition which has caused or
resulted in (or would reasonably be expected to cause or result in) a material
adverse effect on (a) the business or operations of any Company as presently
conducted at the Mortgaged Property; (b) the value or utility of the Mortgaged
Property; or (c) the legality, priority or enforceability of the Lien created by
the Mortgage or the rights and remedies of the Mortgagee thereunder.
“Proposed Transaction” shall mean any Dividend, prepayment of Indebtedness,
Investment, Acquisition, Asset Sale, or other transaction, payment or other
action, in each case where the Loan Parties would be required to meet the
Availability Conditions in order to be permitted to consummate such transaction,
make such payment or take such other action.
“Protective Advances” shall have the meaning assigned to such term in Section
2.01(f).
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.
“Purchased Receivables” shall have the meaning assigned to such term in any
Receivables Purchase Agreement.
“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
“Qualified Canadian Borrower IPO” shall mean (i) the issuance by Holdings, or
any direct or indirect parent of Holdings which owns no material assets other
that its direct or indirect ownership interest in the, at any time prior to the
commencement of the first step of the Permitted Reorganization, and so long as
the Canadian Borrower (directly or indirectly) owns 100% of the Equity Interests
of the ParentNovelis Acquisitions (and, immediately after giving effect to the
merger of Novelis Acquisitions with and into Aleris in connection with the
Aleris Acquisition, Aleris), the issuance by the Canadian Borrower, of its
common Equity Interests in an underwritten primary or secondary public offering
(other than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the U.S. Securities
and Exchange Commission in accordance with the Securities Act or (ii) a
Qualified Parent Borrower IPO.
“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
“Qualified Cash” shall mean the Dollar Equivalent amount of unrestricted cash of
the Borrowers maintained in any Qualified Cash Account.
“Qualified Cash Account” shall mean any of (i) the securities account of Novelis
Corporation maintained at J.P. Morgan Securities LLC with account number
752-80404, (ii) the concentration account of Novelis Corporation maintained at
Deutsche Bank Trust Company Americas New York with account number 00-472-120,
(iii) each replacement account of any account specified in clause (i) or clause
(ii) above approved by the Administrative Agent or (iv) any segregated qualified
deposit account maintained by a Borrower for the purpose of receiving and
maintaining deposits of Qualified Cash, in the case of clauses (i) through (iv),
that (A) is located in the jurisdiction of organization of the Borrower that
owns such account, any state of the United States or the District of Columbia,
(B) is held at a depositary bank or securities intermediary that is the
Collateral Agent, any Arranger, any of their respective Affiliates, or any other
financial institution with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed), and (C) is at all
times subject to a deposit account control agreement or securities account
control agreement (or non-U.S. equivalent thereof) in favor of the Collateral
Agent in form and substance reasonably satisfactory to the Collateral Agent, is
free and clear of any pledge, security interest, Lien, claim or other
encumbrance (other than in favor of (x) the Collateral Agent and, (y) on a
junior priority basis, the applicable agent under the Term Loan Credit Agreement
(or any Permitted Term Loan Facility Refinancing in respect thereof), the
applicable agent or trustee under any Additional Senior Secured Indebtedness,
the applicable agent or trustee in respect of any Junior Secured Indebtedness,
and customary encumbrances in favor of the applicable depositary bank or
securities intermediary), and which Qualified Cash is available for use by such
Borrower without condition or restriction (except as set forth in such deposit
account or securities account control agreement).
“Qualified Parent Borrower IPO” shall mean (i) the issuance by the Parent
BorrowerHoldings (or, on and after the Designated Holdco Effective Date,
Designated Holdco), or any direct or indirect parent of Holdings (or, on and
after the Designated Holdco Effective Date, Designated Holdco) which, in the
case of Holdings, owns no material assets other that its direct or indirect
ownership interest in the Equity Interests of the Canadian Borrower (or, on and
after the Designated Holdco Effective Date, Designated Holdco and, to the extent
permitted by Section 6.15(a)(i)(y), Novelis Aluminium Holdings Unlimited) and
the other assets permitted by Section 6.15, of its common Equity Interests in an
underwritten primary or secondary public offering (other than a public offering
pursuant to a registration statement on Form S-8) pursuant to an effective
registration statement filed with the U.S. Securities and Exchange Commission in
accordance with the Securities Act.; provided that Designated Holdco shall not
consummate a Qualified IPO during any period that AV Minerals owns any Equity
Interests in Novelis Aluminium Holdings Unlimited, Novelis Deutschland GmbH, or
in any other Subsidiary of AV Minerals other than Designated Holdco, or (ii) a
Qualified Canadian Borrower IPO.
“Qualified Securitization Transaction” shall mean any transaction or series of
transactions that may be entered into by any Restricted Subsidiary (other than a
Restricted Subsidiary organized under the laws of a Principal Jurisdiction
(excluding from such no
Principal Jurisdiction requirement any Permitted German Alternative Financing,
any Permitted Customer Account Financing or any Permitted Novelis Switzerland
Financing)) pursuant to which such Restricted Subsidiary may sell, convey or
otherwise transfer to a Securitization Entity or may grant a security interest
in any Receivables (whether now existing or arising or acquired in the future)
of such Restricted Subsidiary or any Related Security or Securitization Assets;
provided that no Receivables or other property of any Company organized in a
Principal Jurisdiction (excluding from such no Principal Jurisdiction
requirement any Permitted German Alternative Financing, any Permitted Customer
Account Financing and any Permitted Novelis Switzerland Financing) shall be
subject to a Qualified Securitization Transaction.
“Real Property” shall mean, collectively, all right, title and interest
(including any freehold, leasehold, minerals or other estate) in and to any and
all parcels of or interests in real property owned, leased or operated by any
person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
“Receivable” shall mean the indebtedness and other obligations owed to any
Company (other than any Company organized under the laws of a Principal
Jurisdiction (excluding from such no Principal Jurisdiction requirement any
Permitted German Alternative Financing, any Permitted Customer Account Financing
or any Permitted Novelis Switzerland Financing)) (at the time such indebtedness
and other obligations arise, and before giving effect to any transfer or
conveyance contemplated under any Qualified Securitization Transaction
documentation) arising in connection with the sale of goods or the rendering of
services by such person, including any indebtedness, obligation or interest
constituting an Account, contract right, payment intangible, promissory note,
chattel paper, instrument, document, investment property, financial asset or
general intangible, in each case, arising in connection with the sale of goods
or the rendering of services by such person, and further includes, the
obligation to pay any finance charges with respect thereto.
“Receivables Purchase Agreement” shall mean each of (a) the Non-Recourse
Receivables Purchase Agreement, dated July 6, 2007 (as amended and restated on
December 17, 2010), and any related servicing agreements (collectively, the
“Initial German Receivables Purchase Agreement”) between the German
SellerNovelis Deutschland, in its capacities as seller and collection agent, on
the one hand, and Novelis AG, on the other hand, in each case with such
modifications or amendments as may be reasonably satisfactory to the
Administrative Agent in each case providing, inter alia, for the sale and
transfer of Accounts by the German SellerNovelis Deutschland to Novelis AG, and
(b) the Non-Recourse Receivables Purchase Agreement, dated August 31, 2012,
between Novelis Switzerland, as seller, and Novelis AG, as purchaser, and any
related servicing agreements, and each other Swiss receivables purchase
agreement and related servicing agreements, between one or more Swiss Sellers,
as sellers, and Novelis AG, as purchaser, in such form as may be acceptable to
the parties thereto and the Administrative Agent (individually and collectively,
as the context may require, the “Swiss Receivables Purchase Agreement”), in each
case with such modifications or amendments as may be reasonably satisfactory to
the Administrative Agent in each case providing, inter alia, for the sale and
transfer of Accounts to Novelis AG and (c) any other receivables purchase



agreement and related servicing agreements entered into after the
ClosingAmendment No. 2 Effective Date pursuant to Section 11.02(h) between a
Receivables Seller and a Borrower or Borrowing Base Guarantor, in order that the
receivablesAccounts subject thereto may be included in thea Borrowing Base (or,
in the case of a German Borrower or a Swiss Borrower, a Borrowing Base of
another German Borrower or Swiss Borrower).
“Receivables Seller” shall mean German Seller,(i) Novelis Deutschland, in its
capacities as seller and collection agent under the Initial German Receivables
Purchase Agreement, (ii) each Swiss Seller, and any(iii) each other Restricted
Subsidiary that is a seller of Receivables (or, in the case of a German Borrower
or a Swiss Borrower selling to another German Borrower or
Swiss Borrower, Accounts) to a Borrower pursuant to a Receivables Purchase
Agreement (including in its roles as seller and collection agent thereunder).
“Receiver” shall mean a receiver or receiver and manager or, where permitted by
law, an administrative receiver of the whole or any part of the Collateral, and
that term will include any appointee under joint and/or several appointments.
“Receiver Indemnitees” shall mean each Receiver and their officers, directors,
employees, Affiliates, agents and attorneys.
“Recipient” shall mean (a) the Administrative Agent, (b) any Lender, and (c) any
Issuing Bank, as applicable.
“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Term Loan Credit Agreement Refinancing Indebtedness”.
“Register” shall have the meaning assigned to such term in Section 11.04(d).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees) issued in a
Dollar-for-Dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
“Regulation” shall have the meaning assigned to such term in Section 3.27.
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Reimbursement Date” shall have the meaning assigned to such term in Section
2.18(b).
“Reimbursement Obligations” shall mean each applicable Borrower’s obligations
under Section 2.18 to reimburse LC Disbursements and its obligations to pay fees
and other amounts with regard to drawings on Letters of Credit.
“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by any Loan Party in exchange for assets transferred by a Loan Party
shall not be deemed to be Related Business Assets if they consist of securities
of a person, unless upon receipt of the securities of such person, such person
would become a Loan Party.
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.
“Related Security” shall mean, with respect to any Receivable, all of the
applicable Restricted Subsidiary’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale of
which by the applicable Company gave rise to such Receivable, and all insurance
contracts with respect thereto, all other security interests or liens and
property subject thereto from time to time, if any, purporting to secure payment
of such Receivable, whether pursuant to the contract related to such Receivable
or otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable, all guaranties, letters of
credit, letter-of-credit rights, supporting obligations, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the contract related to
such Receivable or otherwise, all service contracts and other contracts and
agreements associated with such Receivable, all records related to such
Receivable, and all of the applicable Company’s right, title and interest in, to
and under the applicable Qualified Securitization Transaction or Permitted
Factoring Facility documentation.
“Release” shall mean any spilling, leaking, seepage, pumping, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
“Relevant Amount” shall have the meaning assigned to such term in Section
2.06(j).
“Relevant Currency Equivalent” shall mean the Dollar Equivalent or each
Alternate Currency Equivalent, as applicable.
“Rent Reserve” shall mean a Reserve established by the Administrative Agent in
an amount equal to the latest three months rent payments (or the latest three
months of payments to a logistics service provider, where applicable) made by
any Borrower or Borrowing Base Guarantor for each location at which Inventory of
the Borrowers and Borrowing Base Guarantors is located that is not subject to a
Landlord Access Agreement or Bailee Letter (as reported to the Administrative
Agent by the Administrative Borrower from time to time as requested by the
Administrative Agent) (provided that, with respect to Inventory of any German
Borrower or aany
Swiss Loan Party at a leased location, such Reserve may, in the sole discretion
of the Administrative Agent, be up to the lesser of (i) eighteen (18) months
rent payments and (ii) the amount of rent due during the remaining period of the
applicable lease), as such amount may be adjusted from time to time by the
Administrative Agent in its Permitted Discretion taking into account any
statutory provisions detailing the extent to which landlords, warehousemen or
other bailees may make claims against Inventory located thereon.
“Report” shall have the meaning assigned to such term in Section 10.02(c).
“Reporting Recovery Event” shall mean, with respect to any Reporting Trigger
Event at any time (a) no Default or Event of Default shall have been outstanding
for a period of thirty (30) consecutive days then ended and (b) Excess
Availability shall be at least the greater of (i) $110,000,000 (or, on and after
the Specified Incremental Commitment Availability Date, $115,000,000) and (ii)
12.5% of the lesser of (A) the Total Revolving Commitment and (B) the
then-applicable Total Borrowing Base, for a period of thirty (30) consecutive
days then ended.
“Reporting Trigger Event” shall mean as of any Business Day after the Closing
Date (a) an Event of Default shall have occurred and is continuing and/or (b)
Excess Availability shall as of any date (or, in the case only of Sections
5.07(c), 9.02(f), or 9.03(c), for a period of three
(3) consecutive Business Days) be less than the greater of (i) $110,000,000 (or,
on and after the Specified Incremental Commitment Availability Date,
$115,000,000) and (ii) 12.5% of the lesser of (A) the Total Revolving Commitment
and (B) the then-applicable Total Borrowing Base.
“Required Lenders” shall mean, as of any date of determination, Lenders (subject
to Section 2.14(f)) holding more than 50% of the sum of all outstanding
Commitments (or after the termination thereof, Total Revolving Exposure).
“Reserves” shall mean reserves established from time to time against the
Borrowing Base (in the case of Availability Reserves or other reserves
(including, but not limited to, any reserves relating to any fees charged by an
insolvency administrator (in the case of such insolvency administrator reserves
applicable to Inventory, to the extent not reflected in the Net Recovery Cost
Percentage) applicable to such Inventory))) or the Commitments (in the case of
Availability Reserves) by the Administrative Agent pursuant to Section 2.01(d)
or otherwise in accordance with this Agreement.
“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.
“Responsible Officer” shall mean, with respect to any Person, any of the
principal executive officers, managing members or general partners of such
Person but, in any event, with respect to financial matters, the chief financial
officer, treasurer or controller of such person. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Grantor” shall mean a Loan Party that has granted a Guarantee that
is subject to limitations that impair in any material respect the benefit of
such Guarantee (as determined by the Administrative Agent in its Permitted
Discretion) (it being expressly understood and agreed that (i) except to the
extent otherwise provided in any Loan Document, no Loan Party that is a
Parentthe Canadian Borrower, a Canadian Guarantor, a U.K. Borrower, a U.K.
Guarantor, a MadeiraDubai Guarantor, a DubaiDutch Guarantor or a U.S. Borrower
shall be a Restricted Grantor and (ii) except as may be otherwise determined by
the Administrative Agent in its Permitted Discretion, each Loan Party that is a
Belgian Borrower, a Belgian Guarantor, a German Borrower, a German Guarantor, an
Irish Guarantor, a Swiss Borrower, a Swiss Guarantor, a French Guarantor or a
Brazilian Guarantor shall be a Restricted Grantor).
“Restricted Subsidiary” shall mean, as the context requires, (i) any Subsidiary
of Holdings other than an Unrestricted Subsidiary and (ii) any Subsidiary of any
Borrower other than an Unrestricted Subsidiary.
“Restricted Sub-Participation” shall mean a sub-participation of the rights
and/or the obligations of a Lender under this Agreement which is not
substantially in the form recommended from time to time by the London Loan
Market Association (LMA) (including, in particular, a provision on status of
participation substantially in the form set out in Clause 6.1 of the LMA Funded
Participation (PAR) form as at the Existing Credit Agreement Closing Date and
Clause 7.1 of the current LMA Risk Participation (PAR) form as at the Existing
Credit Agreement Closing Date, except for changes that have been approved by the
Administrative Agent.
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (i) the Business Day preceding the
Maturity Date and (ii) the date of termination of the Revolving Commitments.
“Revolving Commitment” shall mean, with respect to each Lender, subject to
Section 2.01(b), the commitment, if any, of such Lender to make Revolving Loans
and purchase participations in Letters of Credit hereunder up to the amount set
forth on Annex I of Amendment No. 2 with respect to such Lender directly under
the column entitled “Revolving Commitment” (and, on and after the Specified
Incremental Commitment Availability Date, under the column entitled “Specified
Incremental Commitment”) or in an Increase Joinder, or in the Assignment and
Assumption pursuant to which such Lender assumed its Revolving Commitment
(and/or, prior to the Specified Incremental Commitment Availability Date, such
Lender’s Specified Incremental Commitment), as applicable, as the same may be
(a) increased pursuant to Section 2.23, (b) reduced from time to time pursuant
to Section 2.07 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.04. The aggregate amount
of the Lenders’ Revolving Commitments on the Closing Date is
$1,200,000,000Amendment No. 2 Effective Date (without regard to any Specified
Incremental Commitments) is $1,000,000,000.
“Revolving Credit Priority Collateral” shall mean all “Revolving Credit Priority
Collateral” as defined in the Intercreditor Agreement.
“Revolving Exposure” shall mean, with respect to any Lender at any time, the sum
of U.S. Revolving Exposure, Belgian Revolving Exposure, Swiss Revolving Exposure
(Total), German Revolving Exposure (Total) and U.K. Revolving Exposure of such
Lender.
“Revolving Lender” shall mean each Lender which has a Revolving Commitment
(without giving effect to any termination of the Total Revolving Commitment if
any LC Exposure remains outstanding) or which has any outstanding Revolving
Loans (or any then outstanding LC Exposure).
“Revolving Loan” shall have the meaning assigned to such term in Section
2.01(a). For the avoidance of doubt, Revolving Loans shall include U.S.
Swingline Loans, and Revolving Loans of any Class or Type shall include
Overadvances and Protective Advances made as Loans of such Class or Type (other
than Overadvances made as European Swingline Loans).
“Revolving Percentage” of any Revolving Lender at any time shall be that
percentage which is equal to a fraction (expressed as a percentage) the
numerator of which is the Revolving Commitment of such Revolving Lender at such
time and the denominator of which is the Total Revolving Commitment at such
time, provided that if any such determination is to be made after the Total
Revolving Commitment (and the related Revolving Commitments of the Lenders) has
(or have) terminated, the determination of such percentages shall be made
immediately before giving effect to such termination.
“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc. and any successor thereto.
“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.
“Sanctioned Person” means any Person that is a target of Sanctions, including
without limitation, a Person that is: (a) listed on OFAC’s Specially Designated
Nationals (SDN) and Blocked Persons List; (b) listed on OFAC's Consolidated
Sanctions List; (c) a legal entity that is deemed by OFAC to be a Sanctions
target based on the ownership of such legal entity by Sanctioned Person(s); or
(d) a Person that is a Sanctions target pursuant to any territorial or
country-based Sanctions program.
“Sanctions” or “Sanction” means individually and collectively, respectively, any
and all economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by the U.S. Treasury Department Office of Foreign Assets Control
(OFAC), the U.S. State Department, the U.S. Department of Commerce, or through
any existing or future Executive Order, (b) the United Nations Security Council,
(c) the European Union, (d) the United Kingdom, or (e) any other governmental
authorities with jurisdiction over any Credit Party or its Subsidiaries or their
respective Related Parties.
“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.
“Sector 3” shall mean Sector 3 Appraisals, Inc.
“Secured Bank Product Obligations” shall mean Bank Product Debt (other than
Excluded Bank Product Debt) owing to a Secured Bank Product Provider, up to the
maximum amount specified by such provider in writing to Administrative Agent,
which amount may be established or increased (by further written notice to
Administrative Agent from time to time) as long as (i) no Default or Event of
Default exists (provided that Wells Fargo and its Affiliates shall be permitted
to establish or increase such maximum amount without written notice to
Administrative Agent), and (ii) immediately after giving effect to the
establishment of a Bank Product Reserve for such amount and all other Secured
Bank Product Obligations would not result in (i) the Total Revolving Exposure
exceeding the Total Borrowing Base then in effect, (ii) the Total Adjusted
Revolving Exposure (German) exceeding the Total Adjusted Borrowing Base (German)
then in effect, (iii) the Total Adjusted Revolving Exposure (Swiss) exceeding
the Total Adjusted Borrowing Base (Swiss) then in effect or (iv) the Total
Adjusted Revolving Exposure exceeding the Total Adjusted Borrowing Base then in
effect., the Loan Parties are in compliance with the Funding Conditions.
“Secured Bank Product Provider” shall mean (a) Wells Fargo or any of its
Affiliates; and (b) any Lender or Affiliate of a Lender that is providing a Bank
Product (other than an Excluded Bank Product), provided the provider delivers
written notice to Administrative Agent, in form and substance satisfactory to
Administrative Agent, by the later of the Closing Date (or, in the case of a
person who becomes a Lender pursuant to (x) an assignment under Section
11.04(c), (y) Amendment No. 2, or (z) an Increase Joinder, 10 days after such
person becomes a Lender) or 10 days following creation of the Bank Product, (i)
describing the Bank Product and setting forth the maximum amount to be secured
by the Collateral and the methodology to be used in calculating such amount, and
(ii) agreeing to be bound by
Section 10.12.; and (c) on and after the Aleris Acquisition Closing Date, solely
to the extent that JPMorgan Chase Bank, N.A. or any of its Affiliates is a
Lender, JPMorgan Chase Bank, N.A. or such Affiliate that is providing a Bank
Product (other than an Excluded Bank Product), provided that such Person
delivers written notice to Administrative Agent, in form and substance
satisfactory to Administrative Agent, by the date that is 30 days after the
Aleris Acquisition Closing Date satisfying the requirements of clauses (i) and
(ii) above.
“Secured Debt Agreement” shall mean (i) this Agreement, (ii) the other Loan
Documents and (iii) any Bank Product Agreement entered into by a Company with
any counterparty that is a Secured Bank Product Provider.
“Secured Obligations” shall mean (a) the Obligations and (b) the due and
punctual payment and performance of all Secured Bank Product Obligations.



“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each co-agent or sub-agent appointed by the Administrative
Agent or the Collateral Agent, any Receiver or Delegate, each other Agent, the
Lenders, the Issuing Banks, each Secured Bank Product Provider.
“Securities Act” shall mean the Securities Act of 1933.
“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Pledged Intercompany Notes and the Pledged Distributions.
“Securitization Assets” shall mean all existing or hereafter acquired or arising
(i) Receivables that are sold, assigned or otherwise transferred pursuant to a
Qualified Securitization Transaction, (ii) the Related Security with respect to
the Receivables referred to in clause (i) above, (iii) the collections and
proceeds of the Receivables and Related Security referred to in clauses (i) and
(ii) above, (iv) all lockboxes, lockbox accounts, collection accounts or other
deposit accounts into which such collections are deposited (and in any event
excluding any lockboxes, lockbox accounts, collection accounts or deposit
accounts that any Company organized under the laws of any Principal Jurisdiction
(excluding from such no Principal Jurisdiction requirement any Permitted German
Alternative Financing, any Permitted Customer Account Financing and any
Permitted Novelis Switzerland Financing) has an interest in) and which have been
specifically identified and consented to by the Administrative Agent, (v) all
other rights and payments which relate solely to such Receivables and (vi) all
cash reserves comprising credit enhancements for such Qualified Securitization
Transaction.
“Securitization Entity” shall mean any corporation, company (including any
limited liability company), association, partnership, joint venture, trust,
mutual fund or other business entity to which any Restricted Subsidiary
(excluding any Restricted Subsidiary that is in a Principal Jurisdiction
(excluding from such no Principal Jurisdiction requirement any Permitted German
Alternative Financing, any Permitted Customer Account Financing and any
Permitted Novelis Switzerland Financing)) or any other Securitization Entity
transfers Receivables and Related Security) (a) which engages in no activities
other than in connection with the financing of Receivables or Related Security,
(b) which is designated by the Board of Directors of the Parent
BorrowerDesignated Company as a Securitization Entity, (c) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which (i) is
guaranteed by the Parent BorrowerDesignated Company or any Restricted Subsidiary
(excluding guarantees of such transferor Restricted Subsidiary of obligations
(other than the principal of, and interest on, Indebtedness) pursuant to
Standard Securitization Undertakings and guarantees by the Securitization
Entity), (ii) is recourse to or obligates the Parent BorrowerDesignated Company
or any Restricted Subsidiary (other than the Securitization Entity) in any way
other than pursuant to Standard Securitization Undertakings or (iii) subjects
any property or asset of the Parent BorrowerDesignated Company or any Restricted
Subsidiary (other than the Securitization Entity), directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings and other than any interest in the
Receivables and Related Security being financed (whether in the form of any
equity interest in such assets or subordinated indebtedness payable primarily
from such financed assets) retained or acquired by the transferor Restricted
Subsidiary, (d) to which none of the Parent BorrowerDesignated
Company nor any Restricted Subsidiary has any obligation to maintain or preserve
such entity’s financial condition or cause such entity to achieve certain levels
of operating results and (e) with which none of Holdings, the Parent
BorrowerDesignated Company nor any Restricted Subsidiary of the Parent
BorrowerDesignated Company has any material contract, agreement, arrangement or
understanding other than those customary for a Qualified Securitization
Transaction and, in any event, on terms no less favorable to Holdings, the
Parent BorrowerDesignated Company or such Restricted Subsidiary that those that
might be obtained at the time from Persons that are not Affiliates of Holdings,
the Parent BorrowerDesignated Company or such Restricted Subsidiary. Any such
designation by the Board of Directors shall be evidenced to the Administrative
Agent by providing the Administrative Agent with a certified copy of the
resolution of the Board of Directors giving effect to such designation and an
Officer’s Certificate certifying that such designation complied with the
foregoing conditions.
“Security Agreement” shall mean each U.S. Security Agreement, each Canadian
Security Agreement, each U.K. Security Agreement, each Swiss Security Agreement,
each German Security Agreement, each Irish Security Agreement, each Brazilian
Security Agreement, each MadeiraBelgian Security Agreement, each Dutch Security
Agreement, each French Security Agreement, each Dubai Security Agreement, and
each other Security Agreement entered into pursuant to Section 5.11(b),
individually and collectively, as the context may require.
“Security Agreement Collateral” shall mean all property pledged or granted as
Collateral pursuant to any Security Agreement (a) on the Closing Date or (b)
thereafter pursuant to Section 5.11.
“Security Documents” shall mean each Security Agreement, the Mortgages, any
Security Trust Deed, and each other security document, deed of trust, charge or
pledge agreement delivered in accordance with applicable local or foreign law to
grant a valid, perfected security interest in any property as Collateral for the
Secured Obligations, and all UCC or other financing statements or financing
change statements, control agreements, bailee notification letters, or
instruments of perfection required by this Agreement, any Security Agreement,
any Mortgage or any other such security document, charge or pledge agreement to
be filed with respect to the security interests in property and fixtures created
pursuant to any Security Agreement or any Mortgage and any other document or
instrument utilized to pledge or grant or purport to pledge or grant a security
interest or lien on any property as Collateral for the Secured Obligations or to
perfect, obtain control over or otherwise protect the interest of the Collateral
Agent therein.
“Security Trust Deed” shall mean any security trust deed to be executed by,
among others, the Collateral Agent, the Administrative Agent and any Loan Party
granting security over U.K. or Irish assets of any Loan Party.
“Senior Note Agreements” shall mean (a) the Indenture, dated as of August 29,
2016, by and among Novelis Corporation, the guarantors from time to time party
thereto, and Regions Bank, as trustee, and (b) the Indenture, dated as of
September 14, 2016, by and among Novelis Corporation, the guarantors from time
to time party thereto, and Regions Bank, as trustee, in each case pursuant to
which the applicable Senior Notes were issued.
“Senior Note Documents” shall mean the collective reference to the New Senior
Note DocumentsSenior Notes, the Senior Note Agreements, the Senior Note
Guarantees and all other documents executed and delivered with respect to the
Senior Notes or the Senior Note Agreements.
“Senior Note Guarantees” shall mean shall mean the collective reference to the
Newthe guarantees of the Loan Parties (other than Novelis Corporation) pursuant
to the Senior Note GuaranteesAgreements.
“Senior Notes” shall mean shall mean the collective reference to the New Senior
Notes.Novelis Corporation’s 6.25% Senior Notes due 2024 and 5.875% Senior Notes
due 2026, each issued pursuant to the applicable Senior Note Agreements, and any
senior notes issued pursuant to a Permitted Refinancing of the Senior Notes (and
any Registered Equivalent Notes).
“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt,
Additional Senior Secured Indebtedness or Junior Secured Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Senior Secured Net Leverage Ratio” shall mean, with respect to any date of
determination (the “Calculation Date”), the ratio of (a) Consolidated Total Net
Debt as of the Calculation Date (other than any portion of Consolidated Total
Net Debt that is unsecured or is secured solely by Liens that are subordinated
to the Liens securing the Pari Passu Secured Obligations pursuant to the
Intercreditor Agreement) (it being understood that Indebtedness under the Loan
Documents which constitutes Consolidated Total Net Debt will be included in the
Senior Secured Net Leverage Ratio) to (b) Consolidated EBITDA for the Test
Period most recently ended prior to the Calculation Date for which financial
information has been delivered to the Administrative Agent and the Lenders
pursuant to Section 5.01(a) or (b).
“Series of Cash Neutral Transactions” shall mean any series of Investments,
incurrences of Indebtedness, Asset Sales in the form of transfers of
intercompany promissory notes and Equity Interests or similar instruments and/or
Dividends solely among Companies; provided that (i) the amount of cash or Cash
Equivalents transferred by any Company (each such Company, an “Initiating
Company”) to another Company in such Series of Cash Neutral Transactions is not
greater than the amount of cash or Cash Equivalents received by such Initiating
Company in such Series of Cash Neutral Transactions less reasonable transaction
expenses and taxes (which cash and Cash Equivalents must be received by such
Initiating Company within three Business Days of the initiation of such Series
of Cash Neutral Transactions), (ii) any Collateral (including cash or Cash
Equivalents of any Loan Party involved in such Series of Cash Neutral
Transactions) shall remain subject to a perfected security interest of the
Collateral Agent, and the validly, perfection and priority of such security
interest shall not be impaired by or in connection with such Series of Cash
Neutral Transactions, (iii) no more than $50,000,000 in aggregate of cash or
Cash Equivalents may be held by Companies that are not Loan Parties in
connection with transfers from Loan Parties as part of such Series of Cash
Neutral Transactions (and any such Company that is not a Loan Party may not
retain any of such cash or Cash Equivalents after giving effect to the Cash
Neutral Transactions), (iv) the fair market value of the assets (other than cash
or Cash Equivalents) that may be held by Companies that are not Loan Parties in
connection with transfers from Loan Parties as part of such Series of Cash
Neutral Transactions may not exceed $50,000,000 in the aggregate and (v) the
ownership interests of any Unrestricted Grantor in any of its Subsidiaries may
not be reduced as a result thereof.
“Settlement” has the meaning assigned to such term in Section 2.17(c).
“Settlement Date” has the meaning assigned to such term in Section 2.17(c).
“Significant Event of Default” shall mean any Event of Default under Section
8.01(a), (b), (g) or (h).
“Similar     Business”     shall     mean     any     business     conducted
    by     the     Parent
BorrowerDesignated Company and the other Loan Parties on the Closing Date as
described in the Confidential Information Memorandum (or, in the good faith
judgment of the Board of Directors of the Parent BorrowerDesignated Company,
which is substantially related thereto or is a reasonable extension thereof).
“SL Scheme” shall mean the Syndicated Loan relief scheme as described in the HM
Revenue & Customs Guidelines dated September 2010 and administered by HM Revenue
& Customs’ Centre for Non-Residents.
“Specified Aleris Hedging Agreements” shall mean Hedging Agreements with Aleris
or any of its Subsidiaries that are required to be secured by a Lien on any
assets of Aleris or any of its Subsidiaries, in each case other than solely as a
result of the designation of any counterparty thereto as a “Secured Hedge
Provider” in accordance with the terms of the Term Loan Credit Agreement.
“Specified Aleris German Subsidiary” shall mean, on and after the Aleris
Acquisition Closing Date, each Wholly Owned Subsidiary of the Designated Company
organized under the laws of Germany that was a Subsidiary of Aleris on the
Aleris Acquisition Closing Date, other than a Person that became a German
Borrower on the Aleris Acquisition Closing Date.
“Specified Aleris Subsidiaries” shall mean, after giving effect to the Aleris
Acquisition, each direct or indirect Foreign Subsidiary of Aleris that (a) is a
Borrower, is required to become a Borrower on the Amendment No. 2 Effective Date
pursuant to Amendment No. 2, or becomes a Borrower pursuant to Section 2.20, or
(b) directly or indirectly owns one or more Subsidiaries described in clause (a)
above.
“Specified Aleris U.S. Subsidiary” shall mean, on and after the Aleris
Acquisition Closing Date, each Wholly Owned Subsidiary of the Designated Company
organized under the laws of the United States or any state thereof or the
District of Columbia that was a Subsidiary of Aleris on the Aleris Acquisition
Closing Date, other than a Person that became a U.S. Borrower on the Aleris
Acquisition Closing Date.
“Specified Asset Sale” shall mean any Asset Sale under Section 6.06 (Asset
Sales) by any Company that is not organized in a Principal Jurisdiction to the
extent that the book value of the Revolving Priority Collateral subject to such
Asset Sale does not exceed 25% of the total consideration for such Asset Sale.
“Specified Equity Contribution” shall mean any cash contribution to the common
equity of Holdings and/or any purchase or investment in an Equity Interest of
Holdings other than Disqualified Capital Stock constituting a “Specified Equity
Contribution” pursuant to Section 8.04 of the Term Loan Credit Agreement (or any
similar term in any Term Loan Credit Agreement Refinancing Indebtedness).
“Specified Holders” shall mean Hindalco and its Affiliates.
“Specified Incremental Commitments” shall, subject to Section 2.01(b), have the
meaning assigned to such term in Amendment No. 2. The aggregate amount of the
Lenders’ Specified Incremental Commitments on the Amendment No. 2 Effective Date
is $500,000,000. The Specified Incremental Commitments shall not reduce the
amount available under Section 2.23.
“Specified Incremental Commitment Availability Date” shall mean the earlier of
(a) the Aleris Acquisition Closing Date and (b) the date that is 6 months after
the Amendment No. 2 Effective Date, in the case of this clause (b), so long as
the conditions precedent in Section 8 of Amendment No. 2 are satisfied (or
waived in accordance with the terms hereof).
“Specified Transaction” shall mean, with respect to any period, any Permitted
Acquisition (other than Permitted Acquisitions where the amount of the
Acquisition Consideration plus the fair market value of any Equity Interests
which constitutes all or a portion of the purchase price is less than
$15,000,000), Asset Sales (other than any dispositions in the ordinary course of
business and dispositions where the fair market value of the assets disposed of
is less than $15,000,000), Dividend, designation or redesignation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, incurrence
or prepayment of Indebtedness (including any transaction under Section 6.11),
any Incremental Term Loan or Revolving Credit Commitment increase that by the
terms of this Agreement requires compliance on a Pro Forma Basis with a test or
covenant hereunder or requires such test or covenant (or a component of such
test or covenant) to be calculated on a “Pro Forma Basis” or a “Pro Forma Basis
(Leverage)”.
“Spot Selling Rate” shall mean, as determined by the Administrative Agent on any
day, the rate offered in the foreign exchange market for the purchase of the
applicable currency with Dollars at the end of the preceding day, as such rate
is published by Bloomberg for such day or, if no such rate is published by
Bloomberg, then as offered through the foreign exchange trading office of the
Administrative Agent or another financial institution on such day.
“Standard Factoring Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by any Restricted Subsidiary that are
negotiated in good faith at arm’s length in a Receivables factoring transaction
so long as none of the same constitute Indebtedness, a Contingent Obligation
(other than in connection with an obligation to repurchase receivables that do
not satisfy related representations and warranties) or otherwise require the
provision of credit support in excess of customary credit enhancement
established upon entering into such Receivables factoring transaction negotiated
in good faith at arm’s length.
“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by any Restricted Subsidiary that are
negotiated in good faith at arm’s length in a Receivables securitization
transaction so long as none of the same constitute Indebtedness, a Contingent
Obligation (other than in connection with an obligation to repurchase
receivables that do not satisfy related representations and warranties) or
otherwise require the provision of credit support in excess of customary credit
enhancement established upon entering into such Receivables securitization
transaction negotiated in good faith at arm’s length.
“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting obligations of Holdings or any
of its Subsidiaries not prohibited by this Agreement.
“Statutory Reserves” shall mean (a) for any Interest Period for any Eurocurrency
Borrowing in Dollars, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the United
States Federal Reserve System in New York City with deposits exceeding
$1,000,000,000 against “Eurocurrency liabilities” (as such term is used in
Regulation D), (b) for any Interest Period for any portion of a Borrowing in
GBP, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves), if any, are in effect on such day for
funding in GBP maintained by commercial banks which lend in GBP, (c) for any
Interest Period for any portion of a European Swingline Borrowing in Swiss
francs, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves), if any, are in effect on such day for
funding in Swiss francs maintained by commercial banks which lend in Swiss
francs or (d) for any Interest Period for any portion of a Borrowing in euros,
the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves), if any, are in effect on such day for funding in euros
maintained by commercial banks which lend in euros. Eurocurrency Borrowings and
EURIBOR Borrowings shall be deemed to constitute Eurocurrency liabilities and to
be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.
“Sub-Class,” when used in reference to any Revolving Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are U.S. Revolving
Loans, U.K. Revolving Loans, Belgian Revolving Loans, German Revolving Loans or
Swiss Revolving Loans.
“Subordinated Indebtedness” shall mean Indebtedness of a Loan Party that is
subordinated by its terms (including pursuant to the terms of any subordination
agreement, intercreditor agreement, or otherwise) in right of payment to the
Obligations of such Loan Party. “Subordinated Lien Secured Obligations” shall
mean “Subordinated Lien Secured Obligations” as defined in the Intercreditor
Agreement.
“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any corporation, limited liability company, association or other business
entity of which securities or other ownership interests representing more than
50% of the voting power of all Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Board of Directors
thereof are, as of such date, owned, controlled or held by the parent and/or one
or more subsidiaries of the parent, (ii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the only general partners of which are
the parent and/or one or more subsidiaries of the parent and (iii) any other
person that is otherwise Controlled by the parent and/or one or more
subsidiaries of the parent. Unless the context requires otherwise, “Subsidiary”
refers to a Subsidiary of Holdings. Notwithstanding the foregoing, Logan (A)
shall not be treated as a Subsidiary hereunder or under the other Loan Documents
unless it qualifies as a Subsidiary under clause (i) of this definition and (B)
(i) except as set forth in clause (ii) below, Ulsan JV Subsidiary shall not be
treated as a Subsidiary hereunder or under the other Loan Documents at any time
that (x) Holdings directly or indirectly owns Equity Interests in Ulsan JV
Subsidiary and (y) Holdings or any of its Subsidiaries has the right to elect no
more than half of the directors of Ulsan JV Subsidiary and (ii) regardless of
whether Ulsan JV Subsidiary is a Subsidiary, the financial results of Ulsan JV
Subsidiary shall be included in all consolidated financial results of Novelis
Inc. and its Subsidiaries to the extent Novelis Inc. consolidates the results of
Ulsan JV Subsidiary in its financial statements in accordance with U.S. GAAP.;
provided that the proportionate interest of the Ulsan Joint Venture Partner in
the Ulsan JV Subsidiary and any liability of the Ulsan JV Subsidiary to pay
Distributions to the Ulsan Joint Venture Partner with respect to such
proportionate interest shall be excluded for the purposes of all financial
definitions under this Agreement.
“Subsidiary Guarantor” shall mean each Restricted Subsidiary listed on Schedule
1.01(b) to Amendment No. 2, and each other Restricted Subsidiary that is or
becomes a party to this Agreement as a Subsidiary Guarantor pursuant to Section
5.11 or otherwise.
“Successor Holdings” shall have the meaning assigned to such term in the
definition of “Permitted Holdings Amalgamation”.
“Successor ParentCanadian Borrower” shall have the meaning assigned to such term
in the definition of “Permitted Holdings Amalgamation”.
“Support Agreement” shall mean the Support Agreement, dated December 17, 2010,
among Novelis North America Holdings Inc., Novelis Acquisitions LLC and the
Parent Borrower.
“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii)
current as of a date which shows all exterior construction on the site of such
Mortgaged Property or any easement, right of way or other interest in the
Mortgaged Property has been granted or become effective through operation of



law or otherwise with respect to such Mortgaged Property which, in either case,
can be depicted on a survey, unless otherwise acceptable to the Collateral
Agent, (iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association (or the local equivalent) as
such requirements are in effect on the date of preparation of such survey and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged
Property and issue the endorsements of the type required by Section 4.01(o)(iii)
or (b) otherwise reasonably acceptable to the Collateral Agent.
“Surviving Aleris Debt” shall mean, to the extent outstanding on the Aleris
Acquisition Closing Date after giving effect to the Aleris Acquisition,
Indebtedness incurred by one or more Companies organized under the laws of the
People’s Republic of China that is not a Loan Party pursuant to the terms of the
non-recourse multi-currency secured term loan facilities and the revolving
facilities of Aleris Aluminum (Zhenjiang) Co., Ltd., in each case, as in effect
on the Aleris Acquisition Closing Date.
“Surviving Swiss Borrower” shall mean on and after the date of the Swiss Merger,
the surviving or resulting Person thereof, solely to the extent such Person has
complied with the Specified Borrower Merger Requirements.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Conditions” shall mean (a) the aggregate principal amount of U.S.
Swingline Loans shall not exceed $70,000,000 (or, on and after the Specified
Incremental Commitment Availability Date, $80,000,000), and (b) the aggregate
principal amount of European Swingline Loans shall not exceed the European
Swingline Commitment.
“Swingline Exposure” shall mean at any time the sum of (a) U.S. Swingline
Exposure plus (b) European Swingline Exposure.
“Swingline Lender” shall mean, individually and collectively, as the context may
require, the U.S. Swingline Lender and the European Swingline Lender.
“Swingline Loan” shall mean any loan made by a Swingline Lender pursuant to
Section 2.17.
“Swiss Borrower” shall have the meaning assigned to such term in the preamble
hereto.
“Swiss Borrowers” shall mean (a) (i) prior to the Swiss Merger, Novelis AG or
(ii) thereafter, the Surviving Swiss Borrower, and (b) on and after the Aleris
Acquisition Closing Date following the consummation of the Aleris Acquisition,
Aleris Switzerland.
“Swiss Borrowing Base” shall mean, for each Swiss Borrower at any time, an
amount equal to the sum of the Dollar Equivalent of, without duplication:
(i)    the book value of such Swiss Borrower’s Eligible LargeSwiss Accounts
(other than Eligible Small Customer German Accounts), multiplied by the advance
rate of 85% (70% in the case of Polish Accounts not meeting the Credit Insurance
Requirement), plus
(ii)    the book value of such Swiss Borrower’s Eligible Small Customer German
Accounts, multiplied by the “Applicable Percentage” (as defined in the Initial
German
Receivables Purchase Agreement), multiplied by the advance rate of 85% (70% in
the case of
Polish Accounts not meeting the Credit Insurance Requirement), plus
(iii)    the book value of such Swiss Borrower’s Eligible Swiss
SubsidiaryPurchased Accounts, multiplied by an advance rate of up to 85%, to be
determined by the Administrative Agent in its sole discretion, plus
(iv)    the lesser of (i) the advance rate of 75% of the Cost of such Swiss
Borrower’s Eligible Swiss Inventory, or (ii) the advance rate of 80% of the Net
Recovery Cost Percentage multiplied by the Cost of such Swiss Borrower’s
Eligible Swiss Inventory, minus
(v)    any Reserves established from time to time by the Administrative Agent
with respect to thesuch Swiss Borrower’s Swiss Borrowing Base in accordance with
Section 2.01(d) and the other terms of this Agreement;
provided, however, that during the Aleris Deemed Borrowing Base Period, solely
to the extent that Aleris Switzerland has satisfied the Aleris Deemed Borrowing
Base Collateral Conditions, Aleris Switzerland’s Swiss Borrowing Base shall be
equal to the lesser of:
(a)    Aleris Switzerland’s Deemed Borrowing Base Allocation in effect at such
time; and
(b)    the sum of the Dollar Equivalent of, without duplication:
(i)    50% of the aggregate gross Accounts of Aleris Switzerland; minus
(ii)    any Reserves established from time to time by the Administrative Agent
with respect to Aleris Switzerland’s Swiss Borrowing Base in accordance with
Section 2.01(d) and the other terms of this Agreement;
provided, further, that if the Administrative Agent has not received Acceptable
Collateral Diligence in respect of Aleris Switzerland on or prior to the date
that is 90 days after the Aleris Acquisition Closing Date, then following such
date until the date that the Administrative Agent receives Acceptable Collateral
Diligence in respect of Aleris Switzerland, Aleris Switzerland’s Swiss Borrowing
Base shall be deemed to be zero;
provided, howeverfurther, that in no event shall the sum of (a) the aggregate
amount of the German Borrowing BaseBases for all German Borrowers available in
respect of Eligible German
Inventory, plus (b) the portionaggregate amount of the Swiss Borrowing BaseBases
for all Swiss
Borrowers available in respect of Eligible Swiss Inventory, exceed the greater
of (A) $175,000,000 (or, on and after the Aleris Acquisition Closing Date,
$225,000,000) and (B) 20% of the Total Gross Borrowing Base.
TheEach Swiss Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the
Administrative Agent with such adjustments as Administrative Agent deems
appropriate in its Permitted Discretion to assure that thesuch Swiss Borrowing
Base is calculated in accordance with the terms of this Agreement. Aleris
Switzerland’s Deemed Borrowing Base Allocation at any time shall be determined
by reference to the most recent Borrowing Base Certificate or other certificate
theretofore delivered to the Administrative Agent, or in any certificate
delivered to the Administrative Agent pursuant to the last paragraph of Section
9.03, with such adjustments as Administrative Agent deems appropriate in its
Permitted Discretion to assure that the Borrowing Base of Aleris Switzerland is
calculated in accordance with the terms of this Agreement.
“Swiss francs” or “CHF” shall mean lawful money of Switzerland.
“Swiss Franc Denominated Loan” shall mean each European Swingline Loan
denominated in Swiss francs at the time of the incurrence thereof.
“Swiss Guarantor” shall mean each Restricted Subsidiary of Parent Borrowerthe
Designated Company organized in Switzerland (other than the Swiss Borrower)
party hereto as a Guarantor, and each other Restricted Subsidiary of Parent
Borrowerthe Designated Company organized in Switzerland that is required to
becomebecomes a Guarantor pursuant to the terms hereof.
“Swiss Loan Party” shall mean thea Swiss Borrower or a Swiss Guarantor.
“Swiss Non-Qualifying Bank” shall mean a (Swiss or non-Swiss) Person that does
not qualify as a Swiss Qualifying Bank.
“Swiss Qualifying Bank” shall mean a (Swiss or non-Swiss) financial institution
which (i) qualifies as a bank pursuant to the banking laws in force in its
country of incorporation, (ii) carries on a true banking activity in such
jurisdiction as its main purpose, and (iii) has personnel, premises,
communication devices and decision-making authority of its own, all as per the
guidelines of the Swiss Federal Tax Administration No. S-02.122.1(4.99), No.
34(07.11), S-02123(9.86), No. S-02.128(1.2000) and No. S-02.130.1(4.99) or
legislation or guidelines addressing the same issues which are in force at such
time.
“Swiss Receivables Purchase Agreement” shall have the meaning assigned to such
term in the definition of “Receivables Purchase Agreement”.
“Swiss Revolving Exposure (Individual)” shall mean, for each Swiss Borrower
individually, with respect to any Lender at any time, the Dollar Equivalent of
the aggregate principal amount at such time of all outstanding Swiss Revolving
Loans of such Lender made to such Swiss Borrower, plus the Dollar Equivalent of
the aggregate amount at such time of such Lender’s European LC Exposure
applicable to European Letters of Credit issued for the account of such Swiss
Borrower, plus the Dollar Equivalent of the aggregate amount at such time of
such



Lender’s European Swingline Exposure applicable each European Swingline Loan
made to such Swiss Borrower.
“Swiss Revolving Exposure (Total)” shall mean, with respect to any Lender at any
time, the Dollar Equivalent of the aggregate principal amount at such time of
all outstanding Swiss Revolving Loans of such Lender made to all Swiss Borrowers
taken as a whole, plus the Dollar Equivalent of the aggregate amount at such
time of such Lender’s European LC Exposure applicable to European Letters of
Credit issued for the account of any Swiss Borrower, plus the Dollar Equivalent
of the aggregate amount at such time of such Lender’s European Swingline
Exposure applicable to each European Swingline Loan made to a Swiss Borrower.
“Swiss Revolving Loan” shall have the meaning assigned to such term in Section
2.01(a).
“Swiss Security Agreement” shall mean, collectively (i) any Security Agreement
substantially in the form of Exhibit M-4, including all subparts thereto, among
theany Swiss Loan Parties (and such other Persons as may be party thereto) and
the Collateral Agent for the benefit of the Secured Parties and, (ii) each
pledge agreement, mortgage, security agreement, guarantee or other agreement
that is entered into by any Swiss Loan Party or any Person who is the holder of
Equity Interests in any Swiss Loan Party in favor of the Collateral Agent and/or
the Term Loan Collateral Agent, and in its capacity as agent for the Secured
Parties pursuant to the terms of the Intercreditor Agreement and the other Loan
Documents, and (iii) any other pledge agreement, mortgage, security agreement or
other agreement entered into pursuant to the terms of the Loan Documents, in the
case of each of clauses (i), (ii) and (iii), that is governed by the laws of
Switzerland (or any subdivision thereof), securing the Secured Obligations, and
entered into pursuant to the terms of this Agreement or any other Loan Document,
as the same may be amended, restated or otherwise modified from time to time.
“Swiss Seller” shall mean Novelis Switzerland, a company organized under the
laws of Switzerland, and any other Subsidiary Guarantor that is a Restricted
Grantor organized in Switzerland (including each in its roles as seller and
collection agent under a Swiss Receivables Purchase Agreement governed by the
laws of Switzerland).
“Swiss Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding Swiss Swingline Loans. The Swiss Swingline
Exposure of any Revolving Lender at any time shall equal its Pro Rata Percentage
of the aggregate Swiss Swingline Exposure at such time.
“Swiss Swingline Loan” shall mean any loan made by the European Swingline Lender
to the European Administrative Borrower pursuant to Section 2.17. For the
avoidance of doubt, Swiss Swingline Loans shall include Overadvances made as
Swiss Swingline Loans.
“Swiss Withholding Tax” shall mean any withholding tax in accordance with the
Swiss
Federal Statute on Anticipatory Tax of 13 October 1965 (Bundesgesetz uber die
Verrechnungssteuer) and any successor provision, as appropriate.
“Synthetic Lease Obligation” means the monetary obligation of a Person under a
socalled synthetic, off-balance sheet or tax retention lease. It is understood
that no lease that would be treated as an operating lease under U.S. GAAP as in
effect on the Closing Date shall be treated as a Synthetic Lease Obligation
solely due to changes in U.S. GAAP following the Closing Date.
“TARGET2” shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system that utilizes a single shared platform and which
was launched on November 19, 2007 (or any successor payment system).
“TARGET Day” shall mean any day on which TARGET2 is open for the settlement of
payments in Euro.
“Tax Deduction” has the meaning assigned to such term in Section 2.15(i).
“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, payroll, social security, employment and unemployment
taxes, assessments, fees or other charges imposed by any Taxing Authority,
including any interest, additions to tax or penalties applicable thereto. For
greater certainty it shall further be specified that Taxes shall also include
any federal, cantonal and municipal direct taxes levied at source in Switzerland
as per Article 51 § 1 lit. d and Article 94 of the Swiss Federal Direct Tax Act
of December 14, 1990 and as per Article 21 § 2 lit. a and Article 35 § lit. e of
the Swiss Federal Harmonization Direct Tax Act of December 14, 1990.
“Taxing Authority” shall mean any Governmental Authority of any jurisdiction or
political subdivision thereof with the authority to impose, assess, and collect
Taxes and engage in activities of a similar nature with respect to such Taxing
Authority.
“Ten Non-Bank Regulations” shall mean the regulations pursuant to the guidelines
No.
S-02.122.1(4.99), No. S-02.128(1.2000) and No. S-02.130.1(4.99) of the Swiss
Federal Tax Administration (or legislation or guidelines addressing the same
issues which are in force at such time) pursuant to which the aggregate number
of Lenders of athe Swiss BorrowerBorrowers under this Agreement which are not
Swiss Qualifying Banks shall not at any time exceed ten.
“Term Loan Administrative Agent” shall mean Bank of America, in its capacity as
administrative agent under the Term Loan Credit Agreement, and its successors
and assigns in such capacity.
“Term Loan Collateral Agent” shall mean Bank of America, in its capacity as
collateral agent under the Term Loan Credit Agreement, and its successors and
assigns in such capacity.
“Term Loan Credit Agreement” shall mean (i) that certain credit agreement, dated
as of December 17, 2010January 10, 2017, among the Loan Parties party thereto,
the lenders party thereto, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as lead arranger, andStandard Chartered Bank of America, as administrative agent
and as collateral agent for the Term Loan Secured Parties, as amended by
amendment no. 1 thereto, dated as of September 14, 2017, as further amended by
amendment no. 2 thereto, dated as of November 20, 2018, as further amended by
the increase joinder amendment thereto, dated as of December 18, 2018, and as
further amended, restated, supplemented, increased or modified from time to time
(including any increase permitted pursuant to Section 2.23 of the Term Loan
Credit Agreement or any similar provision in any Term Loan Credit Agreement
Refinancing Indebtedness) to the extent not prohibited by this Agreement or the
Intercreditor Agreement and (ii) any other credit agreement, loan agreement,
note agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to extend (subject to the limitations set
forth herein and in the Intercreditor Agreement) or refinance in whole or in
part the indebtedness and other obligations outstanding under the (x) credit
agreement referred to in clause (i) or (y) any subsequent Term Loan Credit
Agreement, in each case which constitutes a Permitted Term Loan Facility
Refinancing with respect to the Term Loans, unless such agreement or instrument
expressly provides that it is not intended to be and is not a Term Loan Credit
Agreement hereunder. Any reference to the Term Loan Credit Agreement hereunder
shall be deemed a reference to any Term Loan Credit Agreement then in existence.
“Term Loan Credit Agreement Refinancing Indebtedness” means (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant to a
“Refinancing Amendment” (as defined in the Term Loan Credit Agreement), in each
case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace or refinance, in whole or part, existing Term Loans (including
any successive Term Loan Credit Agreement Refinancing Indebtedness) (“Refinanced
Debt”); provided that (i) such extending, renewing or refinancing Indebtedness
is in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt, (ii) such Indebtedness has a later
maturity and a Weighted Average Life to Maturity equal to or greater than the
Refinanced Debt, and (iii) such Refinanced Debt shall be repaid, defeased or
satisfied and discharged, and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid, on the date such Term Loan Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.
“Term Loan Documents” shall mean the Term Loan Credit Agreement and the other
Loan Documents as defined in the Term Loan Credit Agreement and any
corresponding term in any successor Term Loan Credit Agreement permitted hereby,
including the mortgages and other security documents, guaranties and the notes
issued thereunder.
“Term Loan Incremental Equivalent Indebtedness” shall mean Indebtedness
permitted under the Term Loan Credit Agreement in lieu of incremental Term Loans
thereunder; provided that (i) the terms of such Indebtedness are governed by
agreements other than the Term Loan Documents, and (ii) such Indebtedness would
have met the requirements of either the definition of “Permitted First Priority
Refinancing Debt”, the definition of “Permitted Second Priority Refinancing
Debt”, or the definition of “Permitted Unsecured Refinancing Debt”, if such
Indebtedness had been incurred to refinance outstanding Incremental Term Loans
(with each reference to “Refinanced Debt” contained (or referred to) in such
definitions being deemed to refer to the then outstanding Term Loans).



“Term Loan Obligations” shall mean the Term Loans and the guarantees by the Loan
Parties under the Term Loan Documents.
“Term Loan Revolver Cap” shall mean the “Maximum Revolving Credit Facility
Amount” (as defined in the Term Loan Credit Agreement from time to time) or, if
the Term
Loan Credit Agreement is no longer in effect, the maximum aggregate principal
amount of
Indebtedness under the Loan Documents permitted pursuant to any Permitted Term
Loan Facility Refinancing, or the documents governing any Indebtedness permitted
under Section 6.01 that was incurred to refinance, or in exchange for, any Term
Loans or any Permitted Term Loan Facility Refinancing, in each case whether a
fixed figure or as determined pursuant to a formula.
“Term Loans” shall mean, collectively, the “Loans,” “Incremental Term Loans” and
the “Other Term Loans”, each as defined in the Term Loan Credit Agreement (or
any similar term in any Term Loan Credit Agreement Refinancing Indebtedness).
“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Parent Borrowerthe Designated Company then last ended (in each case taken as one
accounting period).
“Title Company” shall mean any title insurance company as shall be retained by
Borrowerthe Designated Company and reasonably acceptable to the Administrative
Agent.
“Title Policy” shall mean a policy of title insurance (or marked up title
insurance commitment having the effect of a policy of title insurance) insuring
the Lien of such Mortgage as a valid, perfected mortgage Lien on the Mortgaged
Property and fixtures described therein having the priority specified in the
Intercreditor Agreement in the amount equal to not less than 115% of the fair
market value of such Mortgaged Property and fixtures, which policy (or such
marked-up commitment) shall (A) be issued by the Title Company, (B) to the
extent necessary, include such reinsurance arrangements (with provisions for
direct access, if necessary) as shall be reasonably acceptable to the Collateral
Agent, (C) contain a “tie-in” or “cluster” endorsement, if available under
Applicable Law (i.e., policies which insure against losses regardless of
location or allocated value of the insured property up to a stated maximum
coverage amount), (D) have been supplemented by such endorsements (or where such
endorsements are not available, opinions of special counsel, architects or other
professionals reasonably acceptable to the Collateral Agent) as shall be
reasonably requested by the Administrative Agent (including endorsements on
matters relating to usury, first loss, last dollar, zoning, contiguity,
revolving credit, doing business, non-imputation, public road access, survey,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot, revolving credit, and so-called comprehensive coverage over covenants
and restrictions), and (E) contain no exceptions to title other than exceptions
acceptable to the Collateral Agent, it being acknowledged that Permitted Liens
of the type described in Section 6.02(a), 6.02(b), 6.02(d), 6.02(f) (clause (x)
only), 6.02(g), and 6.02(k) shall be acceptable.
“Total Adjusted Borrowing Base” shall mean, at any time, the sum of (i) the U.S.
Borrowing Base at such time, plus (ii) the Canadian Borrowing Base at such time,
plus (iii) the lesser of (A) the U.K. Borrowing Base and (B) 50% of the
aggregate Revolving Commitments, minus (without duplication) (iv) Reserves
against the Total Borrowing Base or any component thereof (other than theeach
German Borrower’s German Borrowing Base and the Swiss, each Swiss Borrower’s
Swiss Borrowing Base, and the Belgian Borrowing Base).
“Total Adjusted Borrowing Base (Belgian)” shall mean, at any time, the sum of
(i) the U.S. Borrowing Base at such time, plus (ii) the Canadian Borrowing Base
at such time, plus (iii) the lesser of (A)(I) the U.K. Borrowing Base plus (II)
each Swiss Borrower’s Swiss Borrowing Base plus (III) each German Borrower’s
German Borrowing Base and (B) 50% of the aggregate Revolving Commitments, minus
(without duplication) (iv) Reserves against the Total Borrowing Base or any
component thereof (other than the Belgian Borrowing Base).
“Total Adjusted Borrowing Base (German)” shall mean, at any time, the sum of (i)
the U.S. Borrowing Base at such time, plus (ii) the Canadian Borrowing Base at
such time, plus
(iii) the lesser of (A)(I) the U.K. Borrowing Base plus (II) theeach Swiss
Borrower’s Swiss Borrowing Base plus (III) the Belgian Borrowing Base and (B)
50% of the aggregate Revolving Commitments, minus (without duplication) (iv)
Reserves against the Total Borrowing Base or any component thereof (other than
the German Borrowing Base).
“Total Adjusted Borrowing Base (Swiss)” shall mean, at any time, the sum of (i)
the U.S. Borrowing Base at such time, plus (ii) the Canadian Borrowing Base at
such time, plus (iii) the lesser of (A)(I) the U.K. Borrowing Base plus (II)
theeach German Borrower’s German Borrowing Base plus (III) the Belgian Borrowing
Base and (B) 50% of the aggregate Revolving Commitments, minus (without
duplication) (iv) Reserves against the Total Borrowing Base or any component
thereof (other than the Swiss Borrowing Base).
“Total Adjusted Revolving Exposure” shall mean, at any time, (i) the Total
Revolving Exposure at such time minus (ii) the Aggregate Total German Revolving
Exposure at such time minus (iii) the Aggregate Total Swiss Revolving Exposure
at such time minus (iv) the Aggregate Belgian Revolving Exposure at such time.
“Total Adjusted Revolving Exposure (Belgian)” shall mean, at any time, the Total
Revolving Exposure at such time minus Aggregate Belgian Revolving Exposure.
“Total Adjusted Revolving Exposure (German)” shall mean, at any time, the Total
Revolving Exposure at such time minus the Aggregate Total German Revolving
Exposure at such time.
“Total Adjusted Revolving Exposure (Swiss)” shall mean, at any time, the Total
Revolving Exposure at such time minus the Aggregate Total Swiss Revolving
Exposure at such time.
“Total Borrowing Base” shall mean, at any time, the lesser of (i) the sum of (A)
the U.S.
Borrowing Base at such time, plus (B) the Canadian Borrowing Base at such time,
plus (C) the
European Borrowing Base at such time, minus (without duplication) (D) Reserves
against the Total Borrowing Base or any component thereof, and (ii) the Term
Loan Revolver Cap.; provided, that if the Aleris Acquisition Closing Date occurs
and the Administrative Agent has not received the results of field examinations
and appraisals of assets of each Additional Borrower in form and substance
satisfactory to the Administrative Agent (collectively,
“Acceptable Collateral Diligence”) (which field examination and inventory
appraisal shall be at the sole expense of the Loan Parties and shall not count
against any limitations on reimbursement set forth herein or in any other Loan
Document), then, with respect to each Additional Borrower, from and after the
Acquisition Closing Date until the earlier to occur of (i) the date that the
Administrative Agent has received Acceptable Collateral Diligence for such
Additional Borrower and (ii) the date that is 90 days after the Acquisition
Closing Date (such period for such Additional Borrower, its “Aleris Deemed
Borrowing Base Period”), each Aleris Borrower that satisfies the Aleris Deemed
Borrowing Base Collateral Conditions applicable to such Aleris Borrower shall be
permitted to include its assets to the applicable Borrowing Base for such Aleris
Borrower and the Total Borrowing Base, subject to the applicable eligibility
criteria, reserves, and the Term Loan Revolver Cap; provided that, during the
Aleris Deemed Borrowing Base Period, the portion of the Total Borrowing Base
attributable to the assets of such Aleris Borrowers shall be equal to the lesser
of:
“Total European Revolving Exposure” shall mean, at any time, the sum of the
Total Swiss Revolving Exposure and Total U.K. Revolving Exposure at such time.
“Total German Revolving Exposure” shall mean, at any time, the sum of the German
Revolving Exposure of each of the Lenders at such time.
(I)
$400,000,000; and

(II)
the sum of (w) 65% of the gross Accounts of the Additional U.S. Borrowers,

(x) 50% of the aggregate gross Accounts of Aleris Switzerland, the Belgian
Borrower, and the
Additional German Borrowers, (y) 60% of the net book value of all Eligible
Inventory of the Additional U.S. Borrowers, and (z) 25% of the net book value of
all Eligible Inventory of the Additional German Borrowers and the Belgian
Borrower.
If the Administrative Agent has not received Acceptable Collateral Diligence in
respect of any Aleris Borrower on or prior to the date that is 90 days after the
Aleris Acquisition Closing Date, then following such date until the date that
the Administrative Agent receives Acceptable Collateral Diligence in respect of
such Aleris Borrower, each Borrowing Base and the Total Borrowing Base shall
exclude the assets of each Aleris Borrower for which Acceptable Collateral
Diligence has not been provided.
“Total Gross Borrowing Base” shall mean, at any time, the sum of (i) the U.S.
Borrowing Base at such time, plus (ii) the Canadian Borrowing Base at such time,
plus (iii) theeach Swiss Borrower’s Swiss Borrowing Base at such time, plus (iv)
the U.K. Borrowing Base at such time, plus (v) theeach German Borrower’s German
Borrowing Base at such time, plus (vi) the Belgian Borrowing Base.
“Total Revolving Commitment” shall mean, at any time, the sum of the Revolving
Commitments of each of the Lenders at such time. For the avoidance of doubt, the
Specified Incremental Commitments shall not be included in the calculation of
Total Revolving Commitment until the Specified Incremental Commitment
Availability Date occurs.
“Total Revolving Exposure” shall mean, at any time, the sum of the Revolving
Exposure of each of the Lenders at such time.
“Total Swiss Revolving Exposure” shall mean, at any time, the sum of the Swiss
Revolving Exposure of each of the Lenders at such time.
“Total U.K. Revolving Exposure” shall mean, at any time, the sum of the U.K.
Revolving Exposure of each of the Lenders at such time.
“Total U.S. Revolving Exposure” shall mean, at any time, the sum of the U.S.
Revolving Exposure of each of the Lenders at such time.
“Transaction Documents” shall mean the Loan Documents and any Term Loan
Documents executed in connection therewith.
“Transactions” shall mean, collectively, the transactions to occur pursuant to
or in connection with the Transaction Documents, including (a) the execution and
delivery of the Loan Documents and the initial borrowings hereunder, and the
amendment and restatement of the Existing Credit Agreement pursuant to the terms
hereof and (b) the payment of all fees and expenses to be paid on or prior to
the Closing Date and owing in connection with the foregoing.
“Transferred Guarantor” shall have the meaning assigned to such term in Section
7.09.
“Treaty Lender” shall have the meaning assigned to such term in clause (C) of
the definition of “U.K. Qualifying Lender”.
“Twenty Non-Bank Regulations” shall mean the regulations pursuant to the
guidelines
No. S-02.122.1(4.99), No. 34(07.11), No. S-02.128(1.2000) and No.
S-02.130.1(4.99) of the Swiss Federal Tax Administration (or legislation or
guidelines addressing the same issues which are in force at such time) pursuant
to which the aggregate number of persons and legal entities, which are not Swiss
Qualifying Banks and to which theeach Swiss Borrower directly or indirectly,
including, without limitation, through a Restricted Sub-Participation or other
subparticipations under any other agreement, owes interest-bearing borrowed
money under all interest-bearing instruments including, inter alia, this
Agreement, taken together (other than bond issues which are subject to Swiss
Withholding Tax), shall not exceed twenty at any time in order to not trigger
Swiss Withholding Tax.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted EURIBOR Rate, the Adjusted LIBOR Rate,
or the Base Rate (in each case with regard to a Loan of a given currency).
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if perfection or the effect of perfection
or non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.



“U.K. Borrowers” shall mean Novelis UK and, on and after the Designated Holdco
Effective Date, Designated Holdco.
“U.K. BorrowerNovelis UK” shall have the meaning assigned to such term in the
preamble hereto.
“U.K. Borrowing Base” shall mean at any time an amount equal to the sum of the
Dollar Equivalent of, without duplication:
(i)    the book value of Eligible U.K. Accounts multiplied by the advance rate
of 85%, plus
(ii)    the lesser of (i) the advance rate of 75% of the Cost of Eligible U.K.
Inventory, or
(ii)    the advance rate of 85% of the Net Recovery Cost Percentage multiplied
by the Cost ofEligible U.K. Inventory, minus
(iii)    any Reserves established from time to time by the Administrative Agent
with respect to the U.K. Borrowing Base in accordance with Section 2.01(d) and
the other terms of this Agreement.;
provided that, notwithstanding anything herein to the contrary, the assets of
U.K. Holdco shall not be included in the U.K. Borrowing Base until the
Administrative Agent has received the results of field examinations, appraisals
and other due diligence in form and substance satisfactory to it (which field
examination and inventory appraisal shall be at the sole expense of the Loan
Parties and shall not count against any limitations on reimbursement set forth
herein or in any other Loan Document).
The U.K. Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Administrative
Agent with such adjustments as Administrative Agent deems appropriate in its
Permitted Discretion to assure that the U.K. Borrowing Base is calculated in
accordance with the terms of this Agreement.
“U.K. Guarantor” shall mean each Restricted Subsidiary of Parent Borrowerthe
Designated Company incorporated in England and Wales (other than the U.K.
Borrower) party hereto as a Guarantor, and each other Restricted Subsidiary of
Parent Borrowerthe Designated Company incorporated in England and Wales that is
required to becomebecomes a Guarantor pursuant to the terms hereof.
“U.K. Holdco” shall mean a newly formed direct Wholly Owned Subsidiary of AV
Minerals, organized under the laws of England and Wales, formed in connection
with the Permitted Reorganization.
“U.K. Loan Party” shall mean each of the U.K. Borrower and each U.K. Guarantor.
“U.K. Qualifying Lender” shall mean a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under this Agreement or
any other Loan Document and is:
(A)
a lender:

(i)
which is a bank (as defined for the purpose of Section 879 of the United Kingdom
Income Tax Act 2007) making an advance under this Agreement or any other Loan
Document, or

(ii)
in respect of an advance made under this Agreement or any other Loan Document by
a person that was a bank (as defined for the purpose of Section 879 of the
United Kingdom Income Tax Act 2007) at the time that that advance was made,

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or
(B)
a lender which is:

(i)
a company resident in the United Kingdom for United

Kingdom tax purposes;
(ii)
a partnership each member of which is either:

(I)
a company resident in the United Kingdom for United Kingdom tax purposes; or

(II)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which is required to bring
into account in computing its chargeable profits (within the meaning of Section
19 of the United Kingdom Corporation Tax Act 2009) the whole of any share of
interest payable in respect of that advance that falls to it by reason of Part
17 of the United Kingdom Corporation Tax Act 2009; or

(iii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
that interest payable in respect of that advance in computing the chargeable
profits (for the purposes of Section 19 of the United Kingdom Corporation Tax
Act

2009) of that company; or
(C)
a lender which:

(i)
is treated as a resident of a jurisdiction having a double taxation agreement
with the United Kingdom which makes provision for full exemption from tax
imposed by the United Kingdom on interest for the purposes of the treaty; and

(ii)
does not carry on a business in the United Kingdom through a permanent
establishment with which the Lender’s participation in the Loan is effectively
connected (a “Treaty Lender”).

“U.K. Revolving Exposure” shall mean, with respect to any Lender at any time,
the Dollar Equivalent of the aggregate principal amount at such time of all
outstanding U.K. Revolving Loans of such Lender.
“U.K. Revolving Loan” shall have the meaning assigned to such term in Section
2.01(a).
“U.K. Security Agreement” shall mean, collectively (i) any Security Agreement
substantially in the form of Exhibit M-3, including all subparts thereto, among
theany U.K. Loan Parties (and such other Persons as may be party thereto) and
the Collateral Agent for the benefit of the Secured Parties, including the U.K.
Share Charge and (ii) each pledge agreement, mortgage, security agreement,
guarantee or other agreement that is entered into by any U.K. Loan Party or any
Person who is the holder of Equity Interests in any U.K. Loan Party in favor of
the Collateral Agent and/or the Term Loan Collateral Agent, and in its capacity
as agent for the Secured Parties pursuant to the terms of the Intercreditor
Agreement and the other Loan Documents, and (iii) any other pledge agreement,
mortgage, security agreement or other agreement entered into pursuant to the
terms of the Loan Documents, in the case of each of clauses (i), (ii) and (iii),
that is governed by the laws of England and Wales (or any subdivision thereof),
securing the Secured Obligations, and entered into pursuant to the terms of this
Agreement or any other Loan Document, as the same may be amended, restated or
otherwise modified from time to time.
“U.K. Share Charge” shall mean shall mean a Security Agreement in substantially
the form of Exhibit M-3-2, among the Parent Borrower and the Collateral Agent.
“U.K. Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding U.K. Swingline Loans. The U.K. Swingline
Exposure of any Revolving Lender at any time shall equal its Pro Rata Percentage
of the aggregate U.K. Swingline Exposure at such time.
“U.K. Swingline Loan” shall mean any loan made by the European Swingline Lender
to thea U.K. Borrower pursuant to Section 2.17. For the avoidance of doubt, U.K.
Swingline Loans shall include Overadvances made as U.K. Swingline Loans.
“Ulsan Joint Venture Partner” shall mean Kobe Steel, Ltd., a company organized
under the laws of Japan.
“Ulsan JV Subsidiary” shall mean a joint venture stock company organized, or to
be organized, in Korea, and registered, or to be registered, in the Commercial
Corporate Registry in Korea.
“Ulsan Sale Agreement” shall mean that certain share sale and purchase
agreement, dated as of May 10, 2017, between NKL and the Ulsan Joint Venture
Partner, as the same may be amended or modified from time to time.
“Ulsan Share Sale” shall mean the sale, pursuant to the terms of the Ulsan Sale
Agreement, by NKL of 49.9%% of the Equity Interests owned by NKL in the Ulsan JV
Subsidiary to the Ulsan Joint Venture Partner, for cash in the amount of
$314,370,000, and the subsequent sale by NKL of 0.1% of the Equity Interests
owned by NKL in the Ulsan JV Subsidiary to the Ulsan Joint Venture Partner, for
cash in the amount of $630,000.
“United States” shall mean the United States of America.
“Unpaid Supplier Reserve” shall mean, at any time, with respect to the Canadian
Loan Parties, the amount equal to the percentage applicable to Inventory in the
calculation of the Canadian Borrowing Base multiplied by the aggregate value of
the Eligible Inventory which the Administrative Agent, in its Permitted
Discretion, considers is or may be subject to a right of a supplier to repossess
goods pursuant to Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or
any other laws of Canada or any other applicable jurisdiction granting
revendication or similar rights to unpaid suppliers, in each case, where such
supplier’s right ranks or is capable of ranking in priority to or pari passu
with one or more of the First Priority Liens granted in the Security Documents.
“Unrestricted Cash” shall mean cash and Cash Equivalents of the Parent
BorrowerDesignated Company and its Restricted Subsidiaries (in each case, free
and clear of all
Liens, other than Liens permitted pursuant to Section 6.02(a), (j) (excluding
(j)(i)(C), (ii) and (iii)) and (k)), to the extent the use thereof for the
application to payment of Indebtedness is not prohibited by law or any contract
to which the Parent BorrowerDesignated Company or any of the Restricted
Subsidiaries is a party and excluding cash and Cash Equivalents (i) which are
listed as “restricted” on the consolidated balance sheet of the Parent
BorrowerDesignated Company and its Subsidiaries as of such date or (ii)
constituting proceeds of a Specified Equity Contribution.
“Unrestricted Grantors” shall mean Loan Parties that are not Restricted
Grantors.
“Unrestricted Subsidiary” shall mean any Subsidiary of the Parent
BorrowerDesignated Company designated by the board of directors of the Parent
BorrowerDesignated Company as an Unrestricted Subsidiary pursuant to Section
5.17 subsequent to the Closing Date.
“U.S. Borrower” shall mean (a) each Initial U.S. Borrower, and each other
Subsidiary (which is organized under the laws of the United States or any state
thereof or the District of Columbia) that is or becomes a party to this
Agreement as a U.S. Borrower pursuant to
Section 5.11. and (b) on and after the Aleris Acquisition Closing Date, (i) to
the extent such Person joins this Agreement as a Borrower on the Aleris
Acquisition Closing Date, the Aleris
Borrowers organized under the laws of the United States or any state thereof or
the District of Columbia, and (ii) each Specified Aleris U.S. Subsidiary that
becomes a U.S. Borrower pursuant to Section 2.20 (the U.S. Borrowers under this
clause (b), “Additional U.S. Borrowers”).
“U.S. Borrowing Base” shall mean at any time an amount equal to the sum of,
without duplication:
(i)    the book value of Eligible U.S. Accounts multiplied by the advance rate
of 85% (70% in the case of Mexican Accounts not meeting the Credit Insurance
Requirement), plus
(ii)    the lesser of (i) the advance rate of 75% of the Cost of Eligible U.S.
Inventory, or
(ii)    the advance rate of 85% of the Net Recovery Cost Percentage multiplied
by the Cost ofEligible U.S. Inventory, minus
(iii)    any Reserves established from time to time by the Administrative Agent
with respect to the U.S. Borrowing Base in accordance with Section 2.01(d) and
the other terms of this Agreement.;
provided, that during the Aleris Deemed Borrowing Base Period, solely with
respect to the Additional U.S. Borrowers that have satisfied the Aleris Deemed
Borrowing Base Collateral Conditions, in lieu of clauses (i) and (ii) above (but
subject to clause (iii) above), the portion of the U.S. Borrowing Base
attributable to the assets of such Additional U.S. Borrowers, taken as a whole,
shall be equal to the lesser of (1) the Additional U.S. Borrowers’ Deemed
Borrowing Base Allocation in effect at such time, and (2) the Dollar Equivalent
of, without duplication, the sum of (x) 65% of the gross Accounts of such
Additional U.S. Borrowers, and (y) 60% of the net book value of all Eligible
U.S. Inventory of such Additional U.S. Borrowers;
provided, further, that if the Administrative Agent has not received Acceptable
Collateral Diligence in respect of any Additional U.S. Borrowers on or prior to
the date that is 90 days after the Aleris Acquisition Closing Date, then
following such date until the date that the Administrative Agent receives
Acceptable Collateral Diligence in respect of such Additional
U.S. Borrowers, the assets of each Additional U.S. Borrower for which Acceptable
Collateral Diligence has not been provided shall be excluded from the U.S.
Borrowing Base, whether or not such assets would otherwise constitute Eligible
U.S. Accounts or Eligible U.S. Inventory.
The U.S. Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Administrative
Agent with such adjustments as Administrative Agent deems appropriate in its
Permitted Discretion to assure that the U.S. Borrowing Base is calculated in
accordance with the terms of this Agreement. The Additional U.S. Borrowers’
Deemed Borrowing Base Allocation at any time shall be determined by reference to
the most recent Borrowing Base Certificate or other certificate theretofore
delivered to the Administrative Agent, or in any certificate delivered to the
Administrative Agent pursuant to the last paragraph of Section 9.03, with such
adjustments as Administrative Agent deems appropriate in its Permitted
Discretion to assure that the U.S. Borrowing Base is calculated in accordance
with the terms of this Agreement.
“U.S. GAAP” shall have the meaning assigned to such term in Section 1.04.
“U.S. LC Exposure” shall mean at any time the Dollar Equivalent of the sum of
the stated amount of all outstanding U.S. Letters of Credit at such time. The
U.S. LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate U.S. LC Exposure at such time.
“U.S. Letter of Credit” shall have the meaning assigned to such term in Section
2.18(a).
“U.S. Reimbursement Obligations” shall mean each applicable Borrower’s
obligations under Section 2.18 to reimburse LC Disbursements in respect of U.S.
Letters of Credit.
“U.S. Revolving Exposure” shall mean, with respect to any Revolving Lender at
any time, the Dollar Equivalent of the aggregate principal amount at such time
of all outstanding U.S. Revolving Loans of such Lender, plus the Dollar
Equivalent of the aggregate amount at such time of such Lender’s U.S. LC
Exposure, plus the Dollar Equivalent of the aggregate amount at such time of
such Lender’s U.S. Swingline Exposure.
“U.S. Revolving Loan” shall have the meaning assigned to such term in Section
2.01(a).
“U.S. Security Agreement” shall mean, collectively (i) any Security Agreement
substantially in the form of Exhibit M-1, including all subparts thereto, among
theany U.S. Loan Parties (and such other Persons as may be party thereto) and
the Collateral Agent for the benefit of the Secured Parties and, (ii) each
pledge agreement, mortgage, security agreement, guarantee or other agreement
that is entered into by any U.S. Loan Party or any Person who is the holder of
Equity Interests in any U.S. Loan Party in favor of the Collateral Agent and/or
the Term Loan Collateral Agent, and in its capacity as agent for the Secured
Parties pursuant to the terms of the Intercreditor Agreement and the other Loan
Documents, and (iii) any other pledge agreement, mortgage, security agreement or
other agreement entered into pursuant to the terms of the Loan Documents, in the
case of each of clauses (i), (ii) and (iii), that is governed by the laws of the
United States (or any subdivision thereof), securing the Secured Obligations,
and entered into pursuant to the terms of this Agreement or any other Loan
Document, as the same may be amended, restated or otherwise modified from time
to time.
“U.S. Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding U.S. Swingline Loans. The U.S. Swingline
Exposure of any Revolving Lender at any time shall equal its Pro Rata Percentage
of the aggregate U.S. Swingline Exposure at such time.
“U.S. Swingline Lender” shall have the meaning assigned to such term in the
preamble hereto.
“U.S. Swingline Loan” shall have the meaning assigned to such term in Section
2.17(a).
“Vendor Managed Inventory” shall mean Inventory of a U.S. Borrower, a Canadian
Loan Party, or an Eligible U.K. Loan Party located in the ordinary course of
business of such
Loan Party at a customer location that has been disclosed to the Administrative
Agent in Schedule 3.24 to Amendment No. 2 or in a Borrowing Base Certificate or
updates to the Perfection Certificate.
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, and its successors.
“Wells Fargo Indemnitees” shall mean Wells Fargo and its officers, directors,
employees, Affiliates, agents and attorneys.
“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.
“Wind-Up” shall have the meaning assigned to such term in Section 6.05(g), and
“Winding-Up” shall have a meaning correlative thereto.
“Wind Up Triggering Event” shall mean the occurrence of any of the following:
(i) The board of directors of any Borrower or Guarantor passes a resolution to
terminate or wind-up in whole or in part any Canadian Defined Benefit Plan or
any Borrower or Guarantor otherwise initiates any action or filing to
voluntarily terminate or wind up in whole or in part any Canadian Defined
Benefit Plan; (ii) the institution of proceedings by any Governmental Authority
to terminate in whole or in part any Canadian Defined Benefit Plan, including
notice being given by the Superintendent of Financial Services or another
Governmental Authority that it intends to proceed to wind-up in whole or in part
a Borrower’s or Guarantor’s Canadian Defined Benefit Plan; (iii) there is a
cessation or suspension of contributions to the fund of a Canadian Defined
Benefit Plan that are made in accordance with the terms of the Canadian Defined
Benefit Plans or Applicable Law by a Borrower or Guarantor (other than a
cessation or suspension of contributions that is due to an administrative error;
(iv) the receipt by a Borrower or Guarantor of correspondence from any
Governmental Authority related to the likely wind up or termination (in whole or
in part) of any Canadian Defined Benefit Plan; (v) the wind up or partial wind
up of a Canadian Defined Benefit Plan; and (vi) there is a cessation or
suspension of crediting of benefits under a Canadian Defined Benefit Plan
(excluding, for greater certainty, where such cessation or suspension would not
trigger a wind-up or partial wind-up under the laws of any applicable Canadian
jurisdiction). Notwithstanding anything to the contrary herein, a Wind Up
Triggering Event shall not include any event that relates to the partial wind up
or termination of solely a defined contribution component of a Canadian Defined
Benefit Plan.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Classification of Loans and, Borrowings and Commitments. For
purposes of this Agreement, Loans may be classified and referred to by Class or
Sub-Class (e.g., a “U.S. Revolving Loan” or a “Swiss Revolving Loan”) or by Type
(e.g., a “Eurocurrency Loan”) or by Class (or Sub-Class) and Type (e.g., a
“Eurocurrency U.S. Revolving Loan”).
Borrowings also may be classified and referred to by Class or Sub-Class (e.g., a
“U.K.
Borrowing,”) or by Type (e.g., a “Base Rate Borrowing”) or by Class or Sub-Class
and Type (e.g., a “Eurocurrency U.S. Borrowing”). Notwithstanding anything to
the contrary herein or in any other Loan Document, the Revolving Commitments and
the Specified Incremental Commitments shall be treated as a single Class for
purposes of determining whether the consent of the Lenders, the Required
Lenders, or any other percentage of Lenders required under any Loan Document,
has been obtained for purposes of this Agreement and the other Loan Documents.
SECTION 1.03    Terms Generally; Alternate Currency Transaction. The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any Loan Document, agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document (including any Organizational Document) as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document, including the restrictions set forth in the definition of Aleris
Merger Agreement), (b) any reference herein to any person shall be construed to
include such person’s successors and assigns, (c) any reference to a Subsidiary
of a Person shall include any direct or indirect Subsidiary of such Person, (d)
the words “herein,” “hereof” and “hereunder,” and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (f) any reference to any law or
regulation herein shall include all statutory and regulatory provisions
consolidating, amendment or interpreting such law or regulation and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
(g) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (h)
“on,” when used with respect to the Mortgaged Property or any property adjacent
to the Mortgaged Property, means “on, in, under, above or about.” For purposes
of this Agreement and the other Loan Documents, (i) where the permissibility of
a transaction or determinations of required actions or circumstances depend upon
compliance with, or are determined by reference to, amounts stated in Dollars,
such amounts shall be deemed to refer to Dollars or Dollar Equivalents and any
requisite currency translation shall be based on the Spot Selling Rate in effect
on the Business Day immediately preceding the date of such transaction or
determination and the permissibility of actions taken under ARTICLE VI shall not
be affected by subsequent fluctuations in exchange rates (provided that if
Indebtedness is incurred to refinance other Indebtedness, and such refinancing
would cause the applicable Dollar denominated limitation to be exceeded if
calculated at the Spot Selling Rate in effect on the Business Day immediately
preceding the date of such refinancing, such Dollar denominated restriction
shall be deemed not to have been exceeded so long as (x) such refinancing
Indebtedness is denominated in the same currency as such Indebtedness being
refinanced and (y) the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being refinanced except as
permitted by the definition of Permitted Refinancing Indebtedness) and (ii) as
of any date of determination, for purposes of the pro rata application of any
amounts required to be applied hereunder to the payment of Loans or other
Obligations which are denominated in more than a single Approved Currency, such
pro rata application shall be determined by reference to the Dollar Equivalent
of such Loans or other Obligations as of such date of determination. For
purposes of this Agreement and the other Loan Documents, the word “foreign”
shall refer to jurisdictions other than the United States, the states thereof
and the
District of Columbia. For purposes of this Agreement and the other Loan
Documents, the words “the applicable borrower” (or words of like import), when
used with reference to obligations of any U.S. Borrower, shall refer to the U.S.
Borrowers on a joint and several basis. From and after the effectiveness of the
Permitted Holdings Amalgamation (x) all references to the
ParentCanadian Borrower in any Loan Document shall refer to the Successor
ParentCanadian
Borrower and (y) all references to Holdings in any Loan Document shall refer to
Successor Holdings. Each reference to the “Issuing Bank” shall refer to the
applicable Issuing Bank or Issuing Banks, as the context may require.
SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with generally accepted accounting principles in
the United States applied on a consistent basis as in effect from time to time
(“U.S. GAAP”) and all terms of an accounting or financial nature shall be
construed and interpreted in accordance with U.S. GAAP, as in effect from time
to time unless otherwise agreed to by Parent Borrowerthe Designated Company and
the Required Lenders or as set forth below; provided that (i) the Parent
BorrowerDesignated Company may elect to convert from U.S. GAAP for the purposes
of preparing its financial statements and keeping its books and records to IFRS
and if the Parent BorrowerDesignated Company makes such election it shall give
prompt written notice to the Administrative Agent and the Lenders within five
Business Days of such election, along with a reconciliation of the Parent
Borrower’sDesignated Company’s financial statements covering the four most
recent fiscal quarters for which financial statements are available (including a
reconciliation of the Parent Borrower’sDesignated Company’s audited financial
statements prepared during such period), (ii) upon election of any conversion to
IFRS, the Administrative Agent, the Lenders and



the Parent BorrowerDesignated Company shall negotiate in good faith to amend the
financial ratios and requirements and other terms of an accounting or a
financial nature in the Loan Documents to preserve the original intent thereof
in light of such conversion to IFRS (subject to the approval of the Required
Lenders); provided that, until so amended (x) such ratios or requirements (and
all terms of an accounting or a financial nature) shall continue to be computed
in accordance with U.S. GAAP prior to such conversion to IFRS and (y) the Parent
BorrowerDesignated Company shall provide to the Administrative Agent and the
Lenders any documents and calculations required under this Agreement or as
reasonably requested hereunder by the Administrative Agent or any Lender setting
forth a reconciliation between calculations of such ratios and requirements and
other terms of an accounting or a financial nature made before and after giving
effect to such conversion to IFRS and (iii) if at any time any change in U.S.
GAAP or change in IFRS would affect the computation of any financial ratio or
requirement or other terms of an accounting or a financial nature set forth in
any Loan Document, and the Parent BorrowerDesignated Company or the Required
Lenders shall so request, the Administrative
Agent, the Lenders and the Parent BorrowerDesignated Company shall negotiate in
good faith to amend such ratio or requirement or other terms of an accounting or
a financial nature to preserve the original intent thereof in light of such
change in U.S. GAAP or change in IFRS (subject to the approval of the Required
Lenders); provided that, until so amended, (x) such ratio or requirement or
other terms of an accounting or a financial nature shall continue to be computed
in accordance with U.S. GAAP prior to such change therein or change in IFRS and
(y) the Parent BorrowerDesignated Company shall provide to the Administrative
Agent and the Lenders any documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement or other terms of an accounting or a
financial nature made before and after giving effect to such change in U.S. GAAP
or change in IFRS. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of Holdings, the Parent
BorrowerDesignated Company and its Subsidiaries shall be deemed to be carried at
100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded. For the avoidance of doubt,
with respect to the incurrence of any Indebtedness or the making of any
Investment, Asset Sale, Sale Leaseback Transaction or Restricted Payment in
reliance on any provision of Article IV hereof that is based on a percentage of
Consolidated Net Tangible Assets, such provision shall be deemed to be tested
solely upon incurrence of such Indebtedness or the making of such Investment,
Asset Sale, Sale Leaseback Transaction or Restricted Payment with respect to
Consolidated Net Tangible Assets as of the end of the most recent period for
which financial statements have been delivered under Section 5.01(a) or (b).
Notwithstanding anything to the contrary in this Agreement, regardless of
whether Ulsan JV Subsidiary is a Subsidiary, the financial results of Ulsan JV
Subsidiary shall be included in all consolidated financial results of Novelis
Inc.the Designated Company and its Subsidiaries to the extent Novelis Inc.the
Designated Company consolidates the results of Ulsan JV Subsidiary in its
financial statements in accordance with U.S. GAAP; provided that the
proportionate interest of the Ulsan Joint Venture Partner in the Ulsan JV
Subsidiary and any liability of the Ulsan JV Subsidiary to pay Distributions to
the Ulsan Joint Venture Partner with respect to such proportionate interest
shall be excluded for the purposes of all financial definitions under this
Agreement. Notwithstanding anything to the contrary in this Agreement, nothing
in this Agreement shall be deemed to require the consolidation of Ulsan JV
Subsidiary into the consolidated financial results of the Parent
BorrowerDesignated Company to the extent not required under U.S. GAAP.
SECTION 1.05    Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.
SECTION 1.06    Pro Forma Calculations. Notwithstanding anything to the contrary
herein, the Senior Secured Net Leverage Ratio and the Consolidated Interest
Coverage Ratio shall be calculated on a Pro Forma Basis (Leverage) with respect
to each Specified Transaction occurring during the applicable four quarter
period to which such calculation relates, or subsequent to the end of such
four-quarter period but not later than the date of such calculation.
SECTION 1.07    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
ARTICLE II
THE CREDITS
SECTION 2.01    Commitments.
(a)    Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, each Lender with a Revolving Commitment agrees,
severally and not jointly, at any time and from time to time on or after the
Closing Date until the earlier of the Business Day prior to the Maturity Date
and the termination of the Revolving Commitment of such Lender in accordance
with the terms hereof, to make revolving loans
(wv) to the U.S. Borrowers, jointly and severally, or to the ParentCanadian
Borrower, in any Approved Currency (each, a “U.S. Revolving Loan”), (xw) to
theeach Swiss Borrower, severally and not jointly, in euros, Dollars or GBP
(each, a “Swiss Revolving Loan”), (y) to the; provided that Swiss Revolving
Loans shall not be made available to Aleris Switzerland on or prior to the
Aleris Acquisition Closing Date or otherwise in connection with the Aleris
Acquisition (other than Swiss Revolving Loans borrowed on the Aleris Acquisition
Closing Date to repay outstanding Indebtedness of Aleris Switzerland), (x) to
each German Borrower, severally and not jointly, in euros, Dollars or GBP (each,
a “German Revolving Loan”), and (zy) to the U.K.Belgian Borrower, in euros,
Dollars or GBP (each, a “Belgian Revolving Loan”), and (z) to each U.K.
Borrower, severally and not jointly, in euros, Dollars or GBP
(each, a “U.K. Revolving Loan” and, collectively with the Swiss Revolving Loans,
the German Revolving Loans, the Belgian Revolving Loans and the U.S. Revolving
Loans, each a “Revolving Loan”), in an aggregate principal amount that does not
result in:
(i)    such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment less such Lender’s ratable portion of Availability Reserves;
(ii)    (A) the Total Adjusted Revolving Exposure (Belgian) exceeding the Total
Adjusted Borrowing Base (Belgian), (B) the Total Adjusted Revolving Exposure
(German) exceeding the Total Adjusted Borrowing Base (German), (BC) the Total
Adjusted Revolving Exposure (Swiss) exceeding the Total Adjusted Borrowing Base
(Swiss), or (CD) the Total Adjusted Revolving Exposure exceeding the Total
Adjusted Borrowing Base (in each case subject to the Administrative Agent’s
authority in its sole discretion to make Overadvances pursuant to the terms of
Section 2.01(e)); or
(iii)    (x) the sum of (1) the amount by which the Aggregate Belgian Revolving
Exposure exceeds the Belgian Borrowing Base plus (2) the sum, for all German
Borrowers, of the amounts by which the Aggregate Individual German Revolving
Exposure applicable to each German Borrower exceeds such German Borrower’s
German Borrowing Base, plus (3) the sum, for all Swiss Borrowers, of the amounts
by which the Aggregate Individual Swiss Revolving Exposure applicable to each
Swiss Borrower exceeds such Swiss Borrower’s Swiss Borrowing
Base, plus (4) the Total Adjusted Revolving Exposure, exceeding (y) the Total
Adjusted Borrowing Base;
(iv)    the Aggregate Belgian Revolving Exposure exceeding the sum of (x) the
Total Adjusted Borrowing Base plus (y) the Belgian Borrowing Base;
(v)    for each German Borrower, (x) the Aggregate Individual German Revolving
Exposure applicable to such German Borrower exceeding (y) the sum of (1) the
Total Adjusted Borrowing Base plus (2) such German Borrower’s German Borrowing
Base;
(vi)    for each Swiss Borrower, (x) the Aggregate Individual Swiss Revolving
Exposure applicable to such Swiss Borrower exceeding (y) the sum of (1) the
Total Adjusted Borrowing Base plus (2) such Swiss Borrower’s Swiss Borrowing
Base; or
(iiivii) the Total Revolving Exposure exceeding the lesser of (I) the Total
Borrowing Base (subject to the Administrative Agent’s authority in its sole
discretion to make Overadvances pursuant to the terms of Section 2.01(e)), and
(II) the Total Revolving Commitment less Availability Reserves (the foregoing
clauses (i), (ii)(A) through (ii)(D), and (iii) through (vii), the “Funding
Conditions”).
(b)    [intentionally omitted.]
(b)    Notwithstanding anything to the contrary in any Loan Document, (i) the
Specified Incremental Commitments shall not be available for Loans or Letters of
Credit hereunder until the Specified Incremental Commitment Availability Date
and (ii) on and after the Specified Incremental Commitment Availability Date,
the Specified Incremental Commitments at such time (if any), shall constitute
Revolving Commitments for all purposes under the Loan Documents and shall not
constitute a separate Class hereunder; provided that



if the Specified Incremental Commitment Availability Date does not occur on or
prior to the date that is 6 months after the Amendment No. 2 Effective Date, the
Specified Incremental Commitments shall be deemed to be zero for all purposes
under the Loan Documents. Prior to the Specified Incremental Commitment
Availability Date, for purposes of Section 2.07, the Specified Incremental
Commitments shall be treated as a separate Class and may be reduced or
terminated by the Administrative Borrower from time to time on a non-pro rata
basis with the commitments under any other Class.
(c)    Within the limits set forth above and subject to the terms, conditions
and limitations set forth herein, the Borrowers may borrow, pay or prepay and
reborrow Revolving Loans.
(d)    Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent shall have the right to establish Availability Reserves
against the Commitments, and/or Availability Reserves and other Reserves against
the Borrowing Base, in each case in such amounts, and with respect to such
matters, as the Administrative Agent in its Permitted Discretion shall deem
necessary, including, without limitation (but without duplication), (i) sums
that the respective Borrowers or Borrowing Base Guarantors are or will be
required to pay (such as taxes (including payroll and sales taxes), assessments,
insurance premiums, amounts owed to tolling parties, processors or other third
parties (including Norf GmbH), or, in the case of leased assets, rents or other
amounts payable under such leases) and have not yet paid, whether or not
invoiced, (ii) amounts owing by the respective Borrowers or
Borrowing Base Guarantors or, without duplication, their respective Subsidiaries
to any Person in respect of any Lien of the type described in the definition of
“First Priority” on any of the Collateral, which Lien, in the Permitted
Discretion of the Administrative Agent, is reasonably likely to rank senior in
priority to or pari passu with one or more of the Liens granted in the Security
Documents in and to such item of the Collateral (including as a result of any
Permitted Reorganization Action or Permitted Aleris Foreign Subsidiary
Transfer), (iii) an Unpaid Supplier Reserve and a Reserve against prior claims
of Logan, in each case, against Eligible Inventory included in the Borrowing
Base, (iv) an Inventory Reserve, in each case, against Eligible Inventory
included in the Borrowing Base, (v) Rent Reserves and Reserves for Priority
Payables, (vi) a Bank Product Reserve, and (vii) a Dilution Reserve; provided,
however, that (y) the amount of any Reserve established by the Administrative
Agent shall have a reasonable relationship to the event, condition or other
matter that is the basis for the Reserve, and (z) Reserves shall not duplicate
eligibility criteria contained in the definitions of “Eligible Accounts” or
“Eligible Inventory” or reserves or criteria deducted in computing the cost of
Eligible Inventory or the Net Recovery Cost Percentage of Eligible Inventory.
TheExcept as otherwise provided under this Agreement, the Administrative Agent
shall provide the Administrative Borrower with at least three (3) Business Days’
prior written notice of any such establishment. Upon delivery of written notice
to Administrative Borrower, the Administrative Agent shall be available to
discuss the proposed Reserve, and the applicable Borrower or Borrowing Base
Guarantor may take such action as may be required so that the event, condition
or matter that is the basis for such Reserve no longer exists, in a manner and
to the extent reasonably satisfactory to the Administrative Agent in the
exercise of its Permitted Discretion. In no event shall such notice and
opportunity limit the right of the Administrative Agent to establish such
Reserve, unless the Administrative Agent shall have determined in its Permitted
Discretion that the event, condition or other matter that is the basis for such
new Reserve no longer exists or has otherwise been adequately addressed.
(e)    The Administrative Agent shall not, without the prior consent of the
Required
Lenders, make (and shall use its reasonable best efforts to prohibit the Issuing
Banks and Swingline Lenders, as applicable, from making) any Revolving Loans or
Swingline Loans, or provide any Letters of Credit, to the Borrowers on behalf of
Lenders intentionally and with actual knowledge that such Revolving Loans,
Swingline Loans, or Letters of Credit would either (i) cause the Total Revolving
Exposure to exceed the lesser of (A) the Total Borrowing Base, and (B) the Total
Revolving Commitment less Availability Reserves, (ii)(A) cause the Total
Adjusted Revolving Exposure (German) to exceed the Total Adjusted Borrowing Base
(German), (B) cause the Total Adjusted Revolving Exposure (Swiss) to exceed the
Total Adjusted Borrowing Base (Swiss) or (C) cause the Total Adjusted Revolving
Exposure to exceed the Total Adjusted Borrowing Base, or (iii)be made when one
or more of the Funding Conditions, LC Conditions (solely in the case of a Letter
of Credit), or Swingline Conditions (solely in the case of a Swingline Loan),
cannot be satisfied (or would not be satisfied after giving effect thereto) or
(ii) be made when one or more of the other conditions precedent to the making of
Loans hereunder cannot be satisfied, except that Administrative Agent may make
(or cause to be made) such additional Revolving Loans (including U.S. Swingline
Loans) or European Swingline Loans or provide such additional Letters of Credit
on behalf of Lenders (each an “Overadvance” and collectively, the
“Overadvances”), intentionally and with actual knowledge that such Loans or
Letters of Credit will be made without the satisfaction of the foregoing
conditions precedent, if the Administrative Agent deems it necessary or
advisable in its discretion to do so; provided, that: (A) the total principal
amount outstanding at any time of Overadvances to the Borrowers which
Administrative Agent may make or provide (or cause to be made or provided) after
obtaining such actual knowledge that the conditions precedent have not been
satisfied, shall not (I) exceed the amount equal to 5% of the Total Borrowing
Base, or, when aggregated with all Credit Protective Advances then outstanding,
7.5% of the Total Borrowing Base, and (II) shall not, without the consent of all
Lenders, cause the Total Revolving Exposure to exceed the Adjusted Total
Revolving Commitment of all of the Lenders less Availability Reserves, or such
Lender’s Pro Rata Percentage of the Total Revolving Exposure to exceed such
Lender’s Revolving Commitment less such Lender’s Pro Rata Percentage of
Availability Reserves, (B) without the consent of all Lenders, (I) no
Overadvance shall be outstanding for more than sixty (60) days and (II) after
all Overadvances have been repaid, Administrative Agent shall not make any
additional Overadvance unless sixty (60) days or more have elapsed since the
last date on which any Overadvance was outstanding and (C) Administrative Agent
(or, after payment by Lenders of the applicable Class of their Pro Rata
Percentage of any such Overadvance, such Lenders) shall be entitled to recover
such funds on demand from the applicable Borrower or Borrowers together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to Administrative Agent (or such Lenders) at the interest
rate otherwise applicable to Loans of such Class and Type (including interest at
the Default Rate, if applicable). Each Lender of the applicable Class shall be
obligated to pay Administrative Agent the amount of its Pro Rata Percentage of
any such Overadvance, provided, that such Administrative Agent is acting in
accordance with the terms of this Section 2.01(e). Overadvances shall constitute
Revolving Loans (or European Swingline Loans), shall be payable on demand and
shall constitute Obligations secured by the Collateral entitled to all the
benefits of the Loan Documents. Any funding of an Overadvance or sufferance of
an Overadvance shall not constitute a waiver by any Agent or any Lender of the
Event of Default caused thereby. In no event shall any Borrower be deemed a
beneficiary of this Section 2.01(e) nor authorized to enforce any of its terms.
(f)    The Administrative Agent shall be authorized, in its discretion, at any
time that any conditions in Section 4.02 are not satisfied, to make Base Rate
Loans (“Protective Advances”) (i) if the Administrative Agent deems such Loans
necessary or desirable to preserve or protect Collateral, or to enhance the
collectibility or repayment of Obligations (“Credit Protective Advances”),
provided, that the total principal amount outstanding at any time of Credit
Protective Advances shall not exceed the amount equal to 5% of the Total
Borrowing Base, or, when aggregated with all Overadvances then outstanding, 7.5%
of the Total Borrowing Base, or (ii) to pay any other amounts chargeable to the
Loan Parties under any Loan Documents, including costs, fees and expenses;
provided further, that the total principal amount outstanding at any time of
Protective Advances shall not, without the consent of all Lenders, cause the
Total Revolving Exposure to exceed the Adjusted Total Revolving Commitment of
all of the Lenders less Availability Reserves, or such Lender’s Pro Rata
Percentage of the Total Revolving Exposure to exceed such Lender’s Revolving
Commitment less such Lender’s Pro Rata Percentage of Availability Reserves. Each
Lender shall participate in each Protective Advance in accordance with its Pro
Rata Percentage. Required Lenders may at any time revoke Administrative Agent’s
authority to make further Protective Advances by written notice to the
Administrative Agent. Absent such revocation, the Administrative Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.
SECTION 2.02    Loans.
(a)    Each Loan (other than Swingline Loans) shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their applicable Commitments; provided, that the failure of any Lender to make
its Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender). Except for Swingline Loans, Protective Advances and Loans deemed
made pursuant to Section 2.18, each Borrowing shall be in an aggregate principal
amount that is not less than (and in integral amounts consistent with) the
Minimum
Currency Threshold or, if less, equal to the remaining available balance of the
applicable Commitments.
(b)    Subject to Section 2.11 and Section 2.12, (i) each Borrowing of Dollar
Denominated Loans shall be comprised entirely of Base Rate Loans or Eurocurrency
Loans as Administrative Borrower may request pursuant to Section 2.03 (provided
that Base Rate
Loans shall be available only with respect to Dollar Denominated Loans borrowed
by U.S. Borrowers or Parentthe Canadian Borrower), (ii) each Borrowing of GBP
Denominated Loans or Swiss Franc Denominated Loans shall be comprised entirely
of Eurocurrency Loans, and (iii) each Borrowing of Euro Denominated Loans shall
be comprised entirely of EURIBOR Loans; provided that all Loans comprising the
same Borrowing shall at all times be of the same Type. Each Lender may at its
option make any Eurocurrency Loan or EURIBOR Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and the first
proviso to Section 2.16(a) shall apply to such Loan mutatis mutandis unless such
Loan is funded by such branch or Affiliate in accordance with Section 2.16(b));
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement; and provided, further, that with respect to any Loan (and so long as
no Event of Default shall have occurred and is continuing), if such Lender is a
Swiss Qualifying Bank, such branch or Affiliate must also qualify as a Swiss
Qualifying Bank. Borrowings of more than one Type may be outstanding at the same
time; provided that Borrower shall not be entitled to request any Borrowing
that, if made, would result in more than eight Eurocurrency Borrowings in
Dollars, five Eurocurrency Borrowings in GBP, or eight EURIBOR Borrowings
outstanding hereunder at any one time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.
(c)    Except with respect to Loans deemed made pursuant to Section 2.18(b) and
Swingline Loans, each Lender shall make each Loan to be made by it hereunder
(or, to the extent permitted by Section 2.02(b), shall cause any domestic or
foreign branch or Affiliate of such Lender to make such Loan) on the proposed
date thereof by wire transfer of immediately available funds to such account in
San Francisco, or to such account in a European jurisdiction, as the
Administrative Agent may designate, not later than 2:00 p.m., New York time
(1:00 p.m., London time in the case of Revolving Loans made in GBP or Euros),
and the Administrative Agent shall promptly credit the amounts so received to an
account of the applicable Borrower as directed by the Administrative Borrower in
the applicable Borrowing Request maintained with (or otherwise acceptable to)
the Administrative Agent or, if a Borrowing shall not occur on such date because
any condition precedent herein specified shall not have been met, return the
amounts so received to the respective Lenders.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and such Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of such Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the greater of the Interbank Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount shall constitute such Lender’s Loan
as part of such Borrowing for purposes of this Agreement, and the applicable
Borrower’s obligation to repay the Administrative Agent such corresponding
amount pursuant to this Section 2.02(d) shall cease.
(e)    Notwithstanding anything to the contrary contained herein, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.
SECTION 2.03    Borrowing Procedure.
(a)    To request a Borrowing (subject to Section 2.17(e) with respect to
European Swingline Loans), the Administrative Borrower, on behalf of the
applicable Borrower, shall deliver, by hand delivery, telecopier or, to the
extent separately agreed by the Administrative Agent, by an electronic
communication in accordance with the second sentence of Section 11.01(b) and the
second paragraph of Section 11.01(d), a duly completed and executed Borrowing
Request to the Administrative Agent (i) in the case of a Eurocurrency Borrowing
(other than a Eurocurrency Borrowing made in GBP), not later than 12:00 noon,
New York time, three (3) Business Days before the date of the proposed
Borrowing, (ii) in the case of a EURIBOR Borrowing, or a Eurocurrency Borrowing
made in GBP, not later than 11:00 a.m., London time, three (3) Business Days
before the date of the proposed Borrowing, or (iii) in the case of a Base Rate
Borrowing, not later than 12:00 noon, New York time, on the date of the proposed
Borrowing. All Borrowing Requests which are not made on-line via the
Administrative Agent’s electronic platform or portal shall be subject to (and
unless the Administrative Agent elects otherwise in the exercise of its sole
discretion, such Borrowings shall not be made until the completion of) the
Administrative Agent’s authentication process (with results satisfactory to the
Administrative Agent) prior to the funding of any such requested Borrowing. Each
Borrowing Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:
(i)    the aggregate amount of such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing shall constitute a Borrowing of U.S. Revolving
Loans, U.K. Revolving Loans, Belgian Revolving Loans, German Revolving Loans or
Swiss
Revolving Loans;
(iv)    in the case of Dollar Denominated Loans made to U.S. Borrowers or to
Parentthe Canadian Borrower, whether such Borrowing is to be a Base Rate
Borrowing or a Eurocurrency Borrowing;
(v)    (x) in the case of U.S. Revolving Loans, whether such Borrowing is to be
made to the U.S. Borrowers or the Parent BorrowerCanadian Borrower, and the
names of the applicable Borrowers and (y) in the case of a German Revolving Loan
or a Swiss Revolving
Loan, the names of the applicable Borrowers;
(vi)    in the case of a Eurocurrency Borrowing or EURIBOR Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated, as applicable, by the definition of the term “Eurocurrency
Interest Period” or “EURIBOR Interest Period”;
(vii)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.02(c);
(viii)    that the conditions set forth in Section 4.02(b) - (d) have been
satisfied as
of the date of the notice; and
(ix)    in the case of a Eurocurrency Borrowing in an Alternate Currency, the
Approved Currency for such Borrowing.;
provided, that notwithstanding anything to the contrary in any Loan Document,
Aleris Switzerland shall not be permitted to borrow or request a Borrowing on
the Aleris Acquisition Closing Date or otherwise in connection with the Aleris
Acquisition (other than a borrowing on the Aleris Acquisition Closing Date to
repay outstanding Indebtedness of Aleris Switzerland).
If no election as to the Type of Borrowing is specified with respect to a
Borrowing of Dollar Denominated Loans made to U.S. Borrowers or to Parentthe
Canadian Borrower, then the requested Borrowing shall be a Base Rate Borrowing.
If no Interest Period is specified with respect to any requested EURIBOR
Borrowing or Eurocurrency Borrowing, then the Administrative Borrower on behalf
of the applicable Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
applicable Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.
(b)    Appointment of Administrative Borrower. Each Borrower hereby irrevocably
appoints and constitutes Administrative Borrower as its agent to request Loans
and Letters of Credit pursuant to this Agreement in the name or on behalf of
such Borrower. The Administrative Agent and Lenders may disburse the Loans to
such bank account of Administrative Borrower or a Borrower or otherwise make
such Loans to a Borrower and provide such Letters of Credit to a Borrower as
Administrative Borrower may designate or direct, without notice to any other
Borrower or Guarantor. Each Loan Party hereby irrevocably appoints and
constitutes Administrative Borrower as its agent to receive statements of
account and all other notices from the Agents and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Loan Documents, including the Intercreditor Agreement. Any notice,
election, representation, warranty, agreement or undertaking by or on behalf of
any other Loan Party by Administrative Borrower shall be deemed for all purposes
to have been made by such Loan Party, as the case may be, and shall be binding
upon and enforceable against such Loan Party to the same extent as if made
directly by such Loan Party. Administrative Borrower hereby accepts the
appointment by Borrowers and the other Loan Parties to act as the agent of
Borrowers and the other Loan Parties and agrees to ensure that the disbursement
of any Loans to a Borrower requested by or paid to or for the account of such
Borrower, or the issuance of any Letter of Credit for a Borrower hereunder,
shall be paid to or for the account of such Borrower. No purported termination
of the appointment of Administrative Borrower as agent as aforesaid shall be
effective, except after ten (10) days’ prior written notice to Administrative
Agent and appointment by the Borrowers of a replacement Administrative Borrower.
(c)    Appointment of European Administrative Borrower. Each U.K.European
Borrower, German Borrower and Swiss Borrowerby becoming a party to this
Agreement, hereby irrevocably appoints and constitutes European Administrative
Borrower as its agent to request Loans and Letters of Credit pursuant to this
Agreement in the name or on behalf of such Borrower. The Administrative Agent
and Lenders may disburse the Loans to such bank account of European
Administrative Borrower or a U.K.European Borrower, German Borrower or Swiss
Borrower or otherwise make such Loans to a U.K. Borrower, German
Borrower or SwissEuropean Borrower and provide such Letters of Credit to a U.K.
Borrower, German Borrower or SwissEuropean Borrower as European Administrative
Borrower may designate or direct, without notice to any other Borrower or
Guarantor. Each U.K. Borrower, German Borrower and SwissEuropean Borrower hereby
irrevocably appoints and constitutes European Administrative Borrower as its
agent to receive statements of account and all other notices from the Agents and
Lenders with respect to the Obligations or otherwise under or in connection with
this Agreement and the other Loan Documents. Any notice, election,
representation, warranty, agreement or undertaking by or on behalf of any other
European Borrower by European Administrative Borrower shall be deemed for all
purposes to have been made by such European Borrower, as the case may be, and
shall be binding upon and enforceable against such European Borrower to the same
extent as if made directly by such European Borrower. European Administrative
Borrower hereby accepts the appointment by the U.K. Borrowers, German Borrowers
and SwissEuropean Borrowers to act as the agent of suchthe European Borrowers
and agrees to ensure that the disbursement of any Loans to a U.K. Borrower,
German Borrower or SwissEuropean Borrower requested by or paid to or for the
account of such European Borrower, or the issuance of any Letter of Credit for a
U.K. Borrower, German Borrower or SwissEuropean Borrower hereunder, shall be
paid to or for the account of such European Borrower. No purported termination
of the appointment of European Administrative Borrower as agent as aforesaid
shall be effective, except after ten (10) days’ prior written notice to
Administrative Agent and appointment by the U.K. Borrowers, German Borrower and
SwissEuropean Borrowers of a replacement European Administrative Borrower.
(d)    Each Borrower hereby authorizes Agent, from time to time, to charge all
interest, fees, costs, expenses and other amounts and Secured Obligations
payable hereunder or under any of the other Loan Documents or any Bank Product
Agreement at 3:00 p.m. New York time on the Business Day immediately following
the Specified Date set forth below, and the applicable Borrower shall be deemed
to have requested Base Rate Revolving Loans in the amount of such Secured
Obligations; provided that the Administrative Agent shall have made a report
(which may be an online report) available to Administrative Borrower with
respect thereto prior to such Specified Date. “Specified Date” shall mean (i)
with respect to interest, fees, or other recurring charges, the date on which
such amounts are due and payable hereunder, and (ii) with respect to other
charges and expenses, the first Business Day of each month. The proceeds of such
Revolving Loans shall be disbursed as direct payment of the relevant Secured
Obligation.
SECTION 2.04    Evidence of Debt.
(a)    Promise to Repay. Each U.S. Borrower, jointly and severally, hereby
unconditionally promises to pay on the Maturity Date to the Administrative
Agent, for the account of each applicable Revolving Lender (or, in the case of
U.S. Swingline Loans, the U.S. Swingline Lender in accordance with Section
2.17(a)), the then unpaid principal amount of each U.S. Revolving Loan of such
Revolving Lender made to any U.S. Borrower. The ParentBelgian Borrower hereby
unconditionally promises to pay on the Maturity Date to the Administrative
Agent, for the account of each applicable Revolving Lender, the then unpaid
principal amount of each Belgian Revolving Loan of such Revolving Lender made to
the Belgian Borrower. The Canadian Borrower hereby unconditionally promises to
pay on the Maturity Date to the Administrative Agent, for the account of each
applicable Revolving
Lender, the then unpaid principal amount of each U.S. Revolving Loan of such
Revolving Lender made to the ParentCanadian Borrower. TheEach Swiss Borrower
hereby unconditionally promises to pay (i) on the Maturity Date to the
Administrative Agent, for the account of each applicable Revolving Lender, the
then unpaid principal amount of each Swiss Revolving Loan of such Revolving
Lender made to it and (ii) on the earlier of the Maturity Date and the last day
of the Interest Period for such Loan, to the European Swingline Lender, the then
unpaid principal amount of each European Swingline Loan made to it. TheEach
German Borrower hereby unconditionally promises to pay (i) on the Maturity Date
to the Administrative Agent, for the account of each applicable Revolving
Lender, the then unpaid principal amount of each German Revolving Loan of such
Revolving Lender made to it and (ii) on the earlier of the Maturity Date and the
last day of the Interest Period for such Loan, to the European Swingline Lender,
the then unpaid principal amount of each European Swingline Loan made to it.
TheEach U.K. Borrower hereby unconditionally promises to pay (i) on the Maturity
Date to the Administrative Agent, for the account of each applicable Revolving
Lender, the then unpaid principal amount of each U.K. Revolving Loan of such
Revolving Lender made to it and (ii) on the earlier of the Maturity Date and the
last day of the Interest Period for such Loan, to the European Swingline Lender,
the then unpaid principal amount of each European Swingline Loan made to it. All
payments or repayments of Loans made pursuant to this Section 2.04(a) shall be
made in the Approved Currency in which such Loan is denominated.
(b)    Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of each Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount and Approved Currency of each Loan made hereunder, the Borrower or
Borrowers to which such Loan is made, the Type, Class and Sub-Class thereof and
the Interest Period applicable thereto; (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder; and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
The entries made in the accounts maintained pursuant to this paragraph shall be
prima facie evidence of the existence and amounts of the obligations therein
recorded as well as the Borrower or Borrowers which received such Loans or
Letters of Credit; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligations of any Borrower to repay the Loans in accordance with
their terms.
(c)    Promissory Notes. Any Lender by written notice to the Administrative
Borrower (with a copy to the Administrative Agent) may request that Loans of any
Class and Sub-Class made by it be evidenced by a promissory note. In such event,
the applicable Borrower or Borrowers shall prepare, execute and deliver to such
Lender one or more promissory notes payable to such Lender or its registered
assigns in the form of Exhibit K-1 or K-2, as the case may be. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 11.04) be represented by one or
more promissory notes in such form payable to such payee or its registered
assigns. If, because of fluctuations in exchange rates after the date of
issuance thereof, any such Note would not be at least as great as the Dollar
Equivalent of the outstanding principal amount of the Loans made by such Lender
evidenced thereby at any time outstanding, such Lender may request (and in such
case the applicable Borrowers shall promptly execute and deliver) a new Note in
an amount equal to the Dollar Equivalent of the aggregate principal amount of
such Loans of such Lender outstanding on the date of the issuance of such new
Note.
SECTION 2.05    Fees.
(a)    Commitment Fee. The Borrowers, jointly and severally, agree to pay to the
Administrative Agent for the account of each Lender having a Revolving
Commitment a commitment fee (a “Commitment Fee”) denominated in Dollars on the
actual daily amount by which the Total Revolving Commitment exceeds the Total
Revolving Exposure, from and including the Closing Date to but excluding the
date on which such Revolving Commitment terminates at a rate per annum equal to
the Applicable Fee. Accrued Commitment Fees shall be payable in arrears (A) on
the first Business Daycalendar day of each month and (B) on the date on which
such Revolving Commitment terminates. Commitment Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing Commitment Fees with respect to Revolving Commitments, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans, Swingline Exposure and LC Exposure of such Lender.
(b)    Fee Letter. Parent and Engagement Letter. The Canadian Borrower agrees to
pay or to cause the applicable Borrower to pay all Fees payable pursuant to the
Fee Letter and the Engagement Letter, in the amounts and on the dates set forth
therein.
(c)    LC and Fronting Fees. The applicable Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender having a Revolving
Commitment a participation fee (“LC Participation Fee”) with respect to its
participations in Letters of Credit, which shall accrue at a rate equal to the
Applicable Margin from time to time used to determine the interest rate on (A)
with regard to Letters of Credit denominated in Dollars, Canadian Dollars or
GBP, Eurocurrency Loans, and (B) with regard to Letters of Credit denominated in
euros, EURIBOR Loans, in each case pursuant to Section 2.06 on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to Reimbursement Obligations) during the period from and including the Closing
Date to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the applicable Issuing Bank a fronting fee (“Fronting
Fee”), which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure of such Issuing Bank (excluding any portion thereof
attributable to Reimbursement Obligations) during the period from and including
the Closing Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which such Issuing Bank ceases to have any
LC Exposure, as well as such Issuing Bank’s customary fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Accrued LC Participation Fees and Fronting Fees shall be
payable in arrears (i) on the first Business Day of each month and (ii) on the
date on which the Revolving Commitments terminate. Any such fees accruing after
the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand therefor. All LC
Participation Fees and Fronting Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). If at any time any principal of or
interest on any Loan or any fee or other amount payable by the Loan Parties
hereunder has not been paid when due, whether at stated maturity, upon
acceleration or otherwise, the LC Participation Fee shall be increased to a per
annum rate equal to 2% plus the otherwise applicable rate with respect thereto
for so long as such overdue amounts have not been paid.
(d)    All Fees shall be paid on the dates due, in immediately available funds
in Dollars, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Borrowers shall pay the Fronting Fees directly to
the applicable Issuing Bank. Once paid, none of the Fees shall be refundable
under any circumstances.
SECTION 2.06    Interest on Loans.
(a)    Base Rate Loans. Subject to the provisions of Section 2.06(f), the Loans
comprising each Base Rate Borrowing, including each U.S. Swingline Loan and each
European Swingline Loan denominated in Dollars, shall bear interest at a rate
per annum equal to the Base Rate plus the Applicable Margin in effect from time
to time.
(b)    Eurocurrency Loans. Subject to the provisions of Section 2.06(f), the
Loans comprising each Eurocurrency Borrowing, including each European Swingline
Loan denominated in GBP or Swiss Francs, shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.
(c)    [intentionally omitted]. (d) [intentionally omitted].
(e)    EURIBOR Loans. Subject to the provisions of Section 2.06(f), the Loans
comprising each EURIBOR Borrowing, including each European Swingline Loan
denominated in Euros, shall bear interest at a rate per annum equal to the
Adjusted EURIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin in effect from time to time.
(f)    Default Rate. Notwithstanding the foregoing, during an Event of Default
of the type specified in Sections 8.01(a), (b), (g) or (h), or during any other
Event of Default if the Required Lenders in their discretion so elect by notice
to the Administrative Agent, all Obligations shall, to the extent permitted by
Applicable Law, bear interest, after as well as before judgment, at a per annum
rate equal to (i) in the case of principal of or interest on any Loan, 2% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.06 or (ii) in the case of any other Obligations, 2%
plus the rate applicable to Base Rate Loans as provided in Section 2.06(a) (in
either case, the “Default Rate”).
(g)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(f) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of a
Base Rate Loan without a permanent reduction in Revolving Commitments), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and, (iii) in the event of any conversion of any
EURIBOR Loan or Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion., (iv) accrued interest shall be payable on the date on
which all or any portion of the Secured Obligations are accelerated pursuant to
the terms hereof, and (v) accrued interest shall be payable on the date on which
this Agreement is terminated pursuant to the terms hereof.
(h)    Interest Calculation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that (i) interest computed by reference to
the Base Rate shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and (ii) interest computed with regard to Eurocurrency Loans by
way of GBP shall be computed on the basis of a year of 365 days, and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Base Rate, Adjusted EURIBOR Rate
or Adjusted LIBOR Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.
(i)    Currency for Payment of Interest. All interest paid or payable pursuant
to this Section 2.06 shall be paid in the Approved Currency in which the Loan
giving rise to such interest is denominated.
(j)    Swiss Minimum Interests Rates and Payments. The various rates of
interests provided for in this Agreement (including, without limitation, under
this Section 2.06) are minimum interest rates.
(i)
When entering into this Agreement, each party hereto has assumed that the

payments required under this Agreement are not and will not become subject to
Swiss Withholding Tax. Notwithstanding that the parties hereto do not anticipate
that any payment will be subject to Swiss Withholding Tax, they agree that, if
(A) Swiss Withholding Tax should be imposed on interest or other payments (the
“Relevant Amount”) by a Swiss Loan Party and (B) Section 2.15 should be held
unenforceable, then the applicable interest rate in relation to that interest
payment shall be: (x) the interest rate which would have been applied to that
interest payment (as provided for in the absence of this Section 2.06(j);
divided by (y) 1 minus the minimal permissible rate at which the relevant Tax
Deduction is required to be made in view of domestic tax law and/or applicable
treaties (where the rate at which the relevant Tax Deduction is required to be
made is, for this purpose, expressed as a fraction of one (1)) and all
references to a rate of interest under such Loan shall be construed accordingly.
For this purpose, the Swiss Withholding Tax shall be calculated on the amount so
recalculated.
(ii)
TheA Swiss Borrower shall not be required to make an increased payment

to any specific Lender (but without prejudice to the rights of all other Lenders
hereunder) under paragraph (i) above or under Section 2.15 in connection with a
Swiss Withholding Tax if thesuch
Swiss Borrower has breached the Ten Non-Bank Regulations and/or Twenty Non-Bank
Regulations as a direct result of (A) the incorrectness of the representation
made by such Lender pursuant to Section 2.21 if such Lender specified that it
was a Swiss Qualifying Bank or (B) such Lender, as assignee or participant,
breaching the requirements and limitations for transfers, assignments or
participations pursuant to Section 11.04 or (C) if Section 2.15 does not provide
for an obligation to make increased payments.
(iii)
For the avoidance of doubt, thea Swiss BorrowerBorrowers shall be

required to make an increased payment to a specific Lender under paragraph (i)
above in connection with the imposition of a Swiss Withholding Tax (A) if
thesuch Swiss Borrower has breached the Ten Non-Bank Regulations and/or the
Twenty Non-Bank Regulations as a result of its failure to comply with the
provisions of Section 5.15 or, (B) if after an Event of Default, lack of
compliance with the Ten Non-Bank Regulations and/or the Twenty Non-Bank
Regulations as a result of assignments or participation effected in accordance
herewith, or (C) following a change of law or practice in relation with the Ten
Non-Bank Regulations and/or the Twenty Non-Bank Regulations Swiss Withholding
Tax becomes due on interest payments made by such Swiss Borrower and Section
2.15 is not enforceable.
(iv)
If requested by the Administrative Agent, a Swiss Loan Party shall provide

to the Administrative Agent those documents which are required by law and
applicable double taxation treaties to be provided by the payer of such tax for
each relevant Lender to prepare a claim for refund of Swiss Withholding Tax. In
the event Swiss Withholding Tax is refunded to the Lender by the Swiss Federal
Tax Administration, the relevant Lender shall forward, after deduction of costs,
such amount to the Swiss Loan Party; provided, however, that (i) the relevant
Swiss Loan Party has fully complied with its obligations under this Section
2.06(j); (ii) the relevant Lender may determine, in its sole discretion,
consistent with the policies of such Lender, the amount of the refund
attributable to Swiss Withholding Tax paid by the relevant Swiss Loan Party;
(iii) nothing in this Agreement shall require the Lender to disclose any
confidential information to the Swiss Loan Party (including, without limitation,
its tax returns); and (iv) no Lender shall be required to pay any amounts
pursuant to this Section 2.06(j)(iv) at any time during which a Default or Event
of Default exists.
SECTION 2.07    Termination and Reduction of Commitments.
(a)    Termination of Commitments. The Revolving Commitments, the European
Swingline Commitment and the LC Commitment shall automatically terminate on the
Maturity Date.
(b)    Optional Terminations and Reductions. At its option, Administrative
Borrower may at any time terminate, or from time to time permanently reduce, the
Commitments of any Class (for the purposes of this Section 2.07, treating the
Specified
Incremental Commitments as a separate Class prior to the Specified Incremental
Commitment Availability Date); provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and, (ii) the Revolving Commitments
shall not be terminated or reduced if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.10, the aggregate
amount of Revolving Exposure would exceed the aggregate amount of Revolving
Commitments, or the Total Revolving Exposure would exceed the Adjusted Total
Revolving
Commitment. In connection with any reduction in the Commitments prior to the
Maturity Date, if any Loan Party or any of its Subsidiaries owns any Margin
Stock, Borrowers shall deliver to each Agent an updated Form U-1 (with
sufficient additional originals thereof for each Lender and each Issuing Bank),
duly executed and delivered by the Borrowers, together with such other
documentation as each Agent shall reasonably request, in order to enable each
Agent, the Lenders, and the Issuing Banks to comply with any of the requirements
under Regulation T, Regulation U or Regulation X.
(c)    Borrower Notice. Administrative Borrower shall notify the Administrative
Agent in writing of any election to terminate or reduce the Commitments under
Section 2.07(b) at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by
Administrative Borrower pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by Administrative
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be (subject to payment of
any amount pursuant to Section 2.13) revoked by Administrative Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.
SECTION 2.08    Interest Elections.
(a)    Generally. Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a EURIBOR Borrowing or
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.
Thereafter, Administrative Borrower may elect to convert such Borrowing to a
different Type (in the case of Dollar Denominated Loans made to U.S. Borrowers
or to Parentthe Canadian
Borrower, to a Base Rate Borrowing or a Eurocurrency Borrowing) or to rollover
or continue such Borrowing and, in the case of a EURIBOR Borrowing or
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. Borrowings consisting of Alternate Currency Revolving Loans may
not be converted to a different Type. Administrative Borrower may elect
different options with respect to different portions (not less than the Minimum
Currency Threshold) of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. Notwithstanding anything to the contrary, Borrowers shall
not be entitled to request any conversion, rollover or continuation that, if
made, would result in more than eight Eurocurrency Borrowings in Dollars, five
Eurocurrency Borrowings in GBP, or eight EURIBOR Borrowings outstanding
hereunder at any one time. This Section shall not apply to Swingline Loans,
which may not be converted or continued.
(b)    Interest Election Notice. To make an election pursuant to this Section
2.08, Administrative Borrower shall deliver, by hand delivery or telecopier, a
duly completed and executed Interest Election Request to the Administrative
Agent not later than the time that a Borrowing Request would be required under
Section 2.03 if Administrative Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each Interest Election Request shall be irrevocable. Each Interest Election
Request shall specify the following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (v) below shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    in the case of Dollar Denominated Loans made to U.S. Borrowers or to
Parentthe Canadian Borrower, whether such Borrowing is to be a Base Rate
Borrowing or a
Eurocurrency Borrowing;
(iv)    [intentionally omitted];
(v)    if the resulting Borrowing is a EURIBOR Borrowing or a Eurocurrency
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated, as applicable, by the
definition of the term “EURIBOR Interest
Period” or “Eurocurrency Interest Period”; and
(vi)    in the case of a Borrowing consisting of Alternate Currency Revolving
Loans, the Alternate Currency of such Borrowing.
If any such Interest Election Request requests a EURIBOR Borrowing or
Eurocurrency Borrowing but does not specify an Interest Period, then Borrowers
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
(c)    Automatic Conversion to Base Rate Borrowing. If an Interest Election
Request with respect to a Eurocurrency Borrowing made to U.S. Borrowers or to
Parentthe Canadian Borrower in Dollars is not timely delivered prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Base Rate Borrowing. EURIBOR Borrowings and Eurocurrency
Borrowings denominated in an Alternate Currency, and Eurocurrency Borrowings
made to the Belgian Borrower, any Swiss Borrower, any German Borrower or any
U.K. Borrower and denominated in Dollars, shall not be converted to a Base Rate
Borrowing, but shall be continued as Loans of the same Type with a one month
Interest Period. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing, the Administrative Agent or the Required
Lenders may require, by notice to Administrative Borrower, that (i) no
outstanding Borrowing may be converted to or continued as a EURIBOR Borrowing or
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing
(other than a Borrowing of Alternate Currency Loans or a Eurocurrency Borrowing
made to the Belgian Borrower any Swiss Borrower, any German Borrower or any U.K.
Borrower and denominated in Dollars) shall be converted to a Base Rate Borrowing
at the end of the Interest Period applicable thereto.
SECTION 2.09    [intentionally omitted].
SECTION 2.10    Optional and Mandatory Prepayments of Loans.
(a)    Optional Prepayments. Borrowers shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10 and subject to the provisions of Section
9.01(e); provided that each partial prepayment shall be in a principal amount
that is not less than (and in integral amounts consistent with) the Minimum
Currency Threshold or, if less, the outstanding principal amount of such
Borrowing.
(b)    Certain Revolving Loan Prepayments.
(i)    In the event of the termination of all the Revolving Commitments, each
Borrower shall, on the date of such termination, repay or prepay all its
outstanding Borrowings and all its outstanding Swingline Loans and replace all
outstanding Letters of Credit or cash collateralize all its outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.18.
(ii)    [intentionally omitted]. (iii) [intentionally omitted].
(iv)    In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify
Administrative Borrower and the applicable Revolving Lenders of the Total
Revolving Exposure after giving effect thereto and (y) if the Total Revolving
Exposure would exceed the Adjusted Total Revolving Commitment less Availability
Reserves after giving effect to such reduction, each applicable Borrower shall,
on the date of such reduction, act in accordance with Section 2.10(b)(vi) below.
(v)    [intentionally omitted].
(vi)    In the event that the Total Revolving Exposure at any time exceeds the
Adjusted Total Revolving Commitment less Availability Reserves then in effect
(including on any date on which Dollar Equivalents are determined pursuant to
the definition thereof), each applicable Borrower shall, without notice or
demand, immediately first, repay or prepay its Borrowings and second, replace
its outstanding Letters of Credit or cash collateralize its outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.18, in an
aggregate amount sufficient to eliminate such excess.
(vii)    [intentionally omitted].
(viii)    In the event that (A) the aggregate LC Exposure of all Issuing Banks
exceeds the aggregate LC Commitments of all Issuing Banks then in effect or (B)
the LC Exposure of any Issuing Bank exceeds the LC Commitment of such Issuing
Bank then in effect (including on any date on which Dollar Equivalents are
determined pursuant to the definition thereof), each applicable Borrower shall,
without notice or demand, immediately replace its outstanding Letters of Credit
or cash collateralize its outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18, in an aggregate amount sufficient to
eliminate such excess.
(ix)    In the event that (A) the Total Revolving Exposure exceeds the Total
Borrowing Base then in effect, (B) the Total Adjusted Revolving Exposure
(German) exceeds the Total Adjusted Borrowing Base (German) then in effect, (C)
the Total Adjusted Revolving Exposure (Swiss) exceeds the Total Adjusted
Borrowing Base (Swiss) then in effect, or (D) the Total Adjusted Revolving
Exposure exceeds the Total Adjusted Borrowing Base then in effect,Except as
otherwise provided in clauses (iv), (vi) or (viii) above, in the event that, at
any time, one or more of the Funding Conditions (or Swingline Conditions, solely
in the case of a Swingline Loan) would not be satisfied if such conditions were
required to be satisfied at such time, then each applicable Borrower shall,
without notice or demand, immediately first, repay or prepay its Borrowings, and
second, replace its outstanding Letters of Credit or cash collateralize its
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18, in an aggregate amount sufficient to eliminate such excessequal to
the amount required to cause all Funding Conditions and, if applicable,
Swingline Conditions to be satisfied at such time (or, in the case of cash
collateralized Letters of Credit, 105% of such amount); provided that, to the
extent that the failure to satisfy such excessconditions results solely by
reason of a change in exchange rates between the currencies in which such
amounts were funded and Dollars, unless a Default or an Event of Default has
occurred and is continuing, no Borrower shall be required to make such
repayment, replacement or cash collateralization unless the amount of such
excess is greater than 5% of the Total Borrowing Base, Total Adjusted Borrowing
Base (German), Total Adjusted Borrowing Base (Swiss) or Total Adjusted Borrowing
Base, as the case may beunder this clause (ix) unless (A) such amount exceeds
any commitment or sublimit applicable thereto, or (B) the amount required to
cause all Funding Conditions and, if applicable, Swingline Conditions to be
satisfied at such time exceeds 5% of the sum of the Borrowing Bases applicable
to such Funding Condition or, if applicable, Swingline Condition (in which event
under clauses (A) and (B) above, the applicable Borrowers shall make such
repayments, replacements or cash collateralization so as to eliminate such
excess in its entirety).
(x)    [intentionally omitted].
(xi)    In the event an Activation Notice has been given (as contemplated by
Section 9.01), Borrowers shall pay all proceeds of Collateral (other than
proceeds of Pari Passu Priority Collateral) into the Collection Account, for
application in accordance with Section 9.01(e).
(c)    Asset Sales. Not later than three (3) Business Days following the receipt
of any Net Cash Proceeds of any Asset Sale of Revolving Credit Priority
Collateral by any Loan Party (i) occurring during the existence of any Event of
Default or (ii) at any time after the occurrence of a Cash Dominion Trigger
Event and prior to the subsequent occurrence of a Cash Dominion Recovery Event,
Borrowers shall make (in addition to any prepayments required by Section 2.10(b)
(which shall be made regardless of whether any prepayment is required under this
paragraph (c)), prepayments in accordance with Section 2.10(h) and (i) in an
aggregate amount equal to 100% of such Net Cash Proceeds; provided that no such
prepayment shall be required under this Section 2.10(c) with respect to (A) the
disposition of property which constitutes a Casualty Event (in which event
Section 2.10(f) shall apply), or (B) Asset Sales for fair market value resulting
in less than $5,000,000 in Net Cash Proceeds in any fiscal year.
(d)    [intentionally omitted]. (e) [intentionally omitted].
(f)    Casualty Events. Not later than three (3) Business Days following the
receipt of any Net Cash Proceeds from a Casualty Event in respect of Revolving
Credit Priority Collateral by any Loan Party during the occurrence of an Event
of Default or at any time after the occurrence of a Cash Dominion Trigger Event
and prior to the subsequent occurrence of a Cash Dominion Recovery Event,
Borrowers shall make (in addition to any prepayments required by Section 2.10(b)
(which shall be made regardless of whether any prepayment is required under this
paragraph (f)), prepayments in accordance with Section 2.10(h) and (i) in an
aggregate amount equal to 100% of such Net Cash Proceeds; provided that no such
prepayment shall be required under this Section 2.10(f) with respect to Casualty
Events resulting in less than $5,000,000 in Net Cash Proceeds in any fiscal
year.
(g)    [intentionally omitted].
(h)    Application of Prepayments. (i) Prior to any optional or mandatory
prepayment hereunder, Administrative Borrower shall select the Borrowing or
Borrowings to be prepaid and shall specify such selection in the notice of such
prepayment pursuant to Section 2.10(i), subject to the provisions of this
Section 2.10(h), provided that after an
Activation Notice has been delivered, Section 9.01(e) shall apply, provided,
further, that notwithstanding the foregoing, after an Event of Default has
occurred and is continuing or after the acceleration of the Obligations, Section
8.03 shall apply. Any mandatory prepayment shall be made without reduction to
the Revolving Commitments.
(ii) Amounts to be applied pursuant to this Section 2.10 to the prepayment of
Revolving Loans by a Borrower shall be applied, as applicable, first to reduce
outstanding U.S. Swingline Loans and European Swingline Loans denominated in
Dollars, and then to reduce other outstanding Base Rate Loans of that Borrower.
Any amounts remaining after each such application shall be applied to prepay
EURIBOR Loans or Eurocurrency Loans, as applicable, of that Borrower.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the Base Rate Loans
(including U.S. Swingline Loans) at the time outstanding (an “Excess Amount”),
only the portion of the amount of such prepayment as is equal to the amount of
such outstanding Base Rate Loans (including U.S. Swingline Loans and European
Swingline Loans denominated in Dollars) shall be immediately prepaid and, at the
election of Administrative Borrower, the
Excess Amount shall be either (A) deposited in an escrow account on terms
satisfactory to the Administrative Agent and applied to the prepayment of
EURIBOR Loans or Eurocurrency Loans on the last day of the then next-expiring
Interest Period for EURIBOR Loans or Eurocurrency Loans; provided that (i)
interest in respect of such Excess Amount shall continue to accrue thereon at
the rate provided hereunder for the Loans which such Excess Amount is intended
to repay until such Excess Amount shall have been used in full to repay such
Loans and (ii) at any time while an Event of Default has occurred and is
continuing, the Administrative Agent may, and upon written direction from the
Required Lenders shall, apply any or all proceeds then on deposit to the payment
of such Loans in an amount equal to such Excess Amount or (B) prepaid
immediately, together with any amounts owing to the Lenders under Section 2.13.
(i)    Notice of Prepayment. Administrative Borrower or European Administrative
Borrower, as applicable, shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by written notice of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Borrowing (other than a Eurocurrency Borrowing made in GBP), not later than
12:00 noon, New York time, three (3) Business Days before the date of
prepayment, (i) in the case of prepayment of a EURIBOR Borrowing, or a
Eurocurrency Borrowing made in GBP (in each case other than a European Swingline
Loan), not later than 11:00 a.m., London time, three (3) Business Days before
the date of prepayment, (iii) in the case of prepayment of a Base Rate
Borrowing, not later than 12:00 noon, New York time, one (1) Business Day before
the date of prepayment, (iv) in the case of prepayment of a U.S. Swingline Loan,
not later than 12:00 noon, New York time, on the date of prepayment, (v) in the
case of prepayment of a European Swingline Loan (other than a European Swingline
Loan made in Swiss francs), not later than 11:00 a.m., London time, on the date
of prepayment, and (vi) in the case of prepayment of a European Swingline Loan
made in Swiss francs, not later than 11:00 a.m., London time, one (1) Business
Day before the date of prepayment. Each such notice shall be irrevocable;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.07, then such notice of prepayment may be revoked if such termination is
revoked in accordance with Section 2.07. Each such notice shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment. Promptly following receipt of any
such notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Credit Extension of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing and otherwise in accordance with
this Section 2.10. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.
(j)    Foreign Asset Sales. Notwithstanding any other provisions of Section
2.10(c) or (f), (i) to the extent that any of or all of the Net Cash Proceeds of
any Asset Sale or Casualty Event subject to such sections in respect of
Revolving Priority Collateral owned by a
Loan Party organized in a Non-Principal Jurisdiction are received by such Loan
Party (a “Foreign Asset Sale”) and such Net Cash Proceeds are prohibited,
restricted or otherwise delayed (each, a “Repatriation Limitation”) by
applicable local law from being repatriated to the United States or Canada, the
portion of such Net Cash Proceeds so affected will not be required to be applied
to repay Revolving Loans at the times provided in this Section 2.10 but may be
retained by the applicable Loan Party so long as such Repatriation Limitation
exists (provided, that such Loan Party shall use its commercially reasonable
efforts to overcome any Repatriation Limitation) and once such Repatriation
Limitation no longer exists, such Loan Party shall promptly repatriate an amount
equal to such Net Cash Proceeds to the applicable Borrower which shall promptly
(and in any event not later than five Business Days after such repatriation)
apply such amount to the repayment of the Revolving Loans pursuant to this
Section 2.10 and (ii) to the extent that such Borrower has reasonably determined
in good faith that repatriation of any of or all of such Net Cash Proceeds of
any Asset Sale or Casualty Event subject to Section 2.10(c) or (e) in respect of
Revolving Priority Collateral owned by a Loan Party organized in a Non-Principal
Jurisdiction received by such Loan Party would have a material adverse tax cost
consequence with respect to such Net Cash Proceeds for such Loan Party, the Net
Cash Proceeds so affected may be retained by the applicable Loan Party.
SECTION 2.11    Alternate Rate of Interest.
(a) If prior to the commencement of any Interest Period for a EURIBOR Borrowing
or Eurocurrency Borrowing:
(ai)    the Administrative Agent determines (which determination shall be final
and conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted EURIBOR Rate or Adjusted LIBOR Rate for such
Interest Period (including because the EURIBOR Rate or the LIBOR Rate is not
available or published on a current basis or the circumstances set forth in
Section 2.12(e) have occurred) or that any Alternate Currency is not available
to the Lenders in sufficient amounts to fund any Borrowing consisting of
Alternate Currency Revolving Loans; or
(bii) the Administrative Agent is advised in writing by the Required Lenders
that the Adjusted EURIBOR Rate or Adjusted LIBOR Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period
(including because the EURIBOR Rate or



the LIBOR Rate is not available or published on a current basis or the
circumstances set forth in
Section 2.12(e) have occurred);
then the Administrative Agent shall give written notice thereof to
Administrative Borrower and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies Administrative Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (ix)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a EURIBOR Borrowing or Eurocurrency
Borrowing, as applicable, shall be ineffective and (iiy) if any Borrowing
Request requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be
made as a Base Rate Borrowing, and Borrowing Requests for any affected Alternate
Currency Revolving Loans or European Swingline Loans shall not be effective.
(b) If at any time the Administrative Agent determines (which determination
shall be final and conclusive absent manifest error), or the Required Lenders
notify the Administrative Agent that the Required Lenders have determined, that
(i) the circumstances set forth in clause (a) have arisen and such circumstances
are unlikely to be temporary; or (ii) the administrator of the EURIBOR Rate or
the LIBOR Rate or a Governmental Authority has made a public statement
identifying a specific date after which the EURIBOR Rate or the LIBOR Rate shall
no longer be made available or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), then the
Administrative Agent and the Administrative Borrower shall endeavor to establish
an alternate rate of interest to the EURIBOR Rate and/or the LIBOR Rate, as
applicable, and agree on the margin applicable thereto, giving due consideration
to any selection, endorsement or recommendation of a replacement rate and/or
replacement spread or the mechanism for determining such a rate or spread by the
relevant Governmental Authority in effect at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest, the
margin applicable thereto and such other related changes to this Agreement as
may be applicable; provided that such amendment shall provide that if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement. Notwithstanding anything to the contrary
in this Agreement or any other Loan Document, including Section 11.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within ten (10) Business Days of the date a copy of such amendment is
provided to the Lenders, written notice from the Required Lenders stating that
such Required Lenders object to such amendment. If no such alternate rate has
been determined and the circumstances under clause (b)(i) above exist or the
Scheduled Unavailability Date has occurred (as applicable), the Administrative
Agent will promptly so notify the Administrative Borrower and each Lender, and
thereafter until execution of an amendment to implement an alternative rate in
accordance with the foregoing, (x) the obligation of the Lenders to make or
maintain EURIBOR Loans and/or Eurocurrency Loans, as applicable, shall be
suspended, and (y) the EURIBOR Rate and/or LIBOR Rate component shall no longer
be utilized in determining any other rate under this Agreement or any other Loan
Document (including the Base Rate). Upon receipt of such notice, the
Administrative Borrower may revoke any pending request for a Loan of, conversion
to or continuation of EURIBOR Loans or Eurocurrency Loans (to the extent of the
affected EURIBOR Loans, Eurocurrency Loans or Interest Periods) or, failing
that, (1) in the case of Dollar Denominated Loans, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein, or (2) in
the case of any other Loans, such Loans under this clause (2) the applicable
Borrower shall repay all such Loans on the earlier of the last day of the then
current Interest Period therefor and the last day of any applicable grace period
permitted by Applicable Law.
SECTION 2.12    Yield Protection; Change in Law Generally.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in, by
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate
or the Adjusted EURIBOR Rate, as applicable) or any Issuing Bank; or
(ii)    impose on any Lender or any Issuing Bank or the interbank market any
other condition, cost or expense affecting this Agreement or EURIBOR Loans or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any EURIBOR Loan or
any Eurocurrency Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender, such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company, if any, of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such Issuing Bank hereunder
(whether of principal, interest or any other amount), then, upon request of such
Lender or such Issuing Bank, Borrowers will pay to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered. In addition, to the extent not already addressed
under the definition of Adjusted EURIBOR Rate or Adjusted LIBOR Rate, the
Adjusted EURIBOR Rate and the Adjusted LIBOR Rate may be adjusted by the
Administrative Agent with respect to any Lender or any Issuing Bank on a
prospective basis to take into account any additional or increased costs to such
Lender or Issuing Bank of maintaining or obtaining any eurodollar deposits or
increased costs (other than Taxes), in each case, due to changes in applicable
law occurring subsequent to the commencement of the then applicable Interest
Period, including any Changes in Law and changes in the reserve requirements
imposed by the Board of Governors, which additional or increased costs would
increase the cost of funding or maintaining loans bearing interest at the
EURIBOR Rate or LIBOR Rate. In any such event, the affected Lender or Issuing
Bank shall give the Administrative Borrower and the Administrative Agent notice
of such a determination and adjustment and the Administrative Agent promptly
shall transmit the notice to each other Lender and Issuing Bank and, upon its
receipt of the notice from the affected Lender or Issuing Bank, Borrowers may,
by notice to such affected Lender or Issuing Bank (A) require such Lender or
Issuing Bank to furnish to the Administrative Borrower a statement setting forth
in reasonable detail the basis for adjusting such EURIBOR Rate or LIBOR Rate and
the method for determining the amount of such adjustment, or (B) repay the
EURIBOR Rate Loans and LIBOR Rate Loans of such Lender or replace the applicable
Letter of Credit with respect to which such adjustment is made (together with
any amounts due under Section 2.13).
(b)    Capital Requirements. If any Lender or any Issuing Bank determines (in
good faith, but in its sole absolute discretion) that any Change in Law
affecting such Lender or such Issuing Bank or any lending office of such Lender
or such Lender’s or such Issuing Bank’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or liquidity or
on the capital or liquidity of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy or liquidity), then from time to time Borrowers will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.12 and delivered to Administrative
Borrower shall be conclusive absent manifest error. Borrowers shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) Business Days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to this Section 2.12 shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that Borrowers shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or such Issuing Bank, as the case may be, notifies Administrative
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the ninemonth period referred to above shall be extended to
include the period of retroactive effect thereof).
(e)    Change in Legality Generally. Notwithstanding any other provision of this
Agreement, if, in the reasonable opinion of any Lender, any Change in Law or
market conditions shall make it unlawful or impractical for anysuch Lender to
make or maintain any Eurocurrency Loan or any EURIBOR Loan, or to give effect to
its obligations as contemplated hereby with respect to any Eurocurrency Loan or
any EURIBOR Loan, then,



upon written notice by such Lender to Administrative Borrower and the
Administrative Agent:
(i)    the Commitments of such Lender (if any) to fund the affected Type of Loan
shall immediately terminate;
(ii)    in the case of Dollar Denominated Loans, (x) such Lender may declare
that Eurocurrency Loans will not thereafter (for the duration of such
unlawfulness) be continued for additional Interest Periods and Base Rate Loans
will not thereafter (for such duration) be converted into Eurocurrency Loans,
whereupon any request to convert a Base Rate Borrowing to a Eurocurrency
Borrowing or to continue a Eurocurrency Borrowing for an additional Interest
Period shall, as to such Lender only, be deemed a request to continue a Base
Rate Loan as such, or to convert a Eurocurrency Loan into a Base Rate Loan, as
the case may be, unless such declaration shall be subsequently withdrawn and (y)
all such outstanding Eurocurrency Loans made by such Lender shall be
automatically converted to Base Rate Loans on the last day of the then current
Interest Period therefor or, if earlier, on the date specified by such Lender in
such notice (which date shall be no earlier than the last day of any applicable
grace period permitted by Applicable Law); and
(iii)    in the case of Eurocurrency Loans that are GBP Denominated Loans or
Swiss Franc Denominated Loans, or Dollar Denominated Loans of any Swiss Borrower
or any U.K. Borrower (other than European Swingline Loans denominated in
Dollars), and in the case of EURIBOR Loans, the applicable Borrower shall repay
all such outstanding Eurocurrency Loans or EURIBOR Loans, as the case may be, of
such Lender on the last day of the then current Interest Period therefor or, if
earlier, on the date specified by such Lender in such notice (which date shall
be no earlier than the last day of any applicable grace period permitted by
Applicable Law).
(f)    Change in Legality in Relation to Issuing Bank. Notwithstanding any other
provision of this Agreement, if, in the reasonable opinion of any Issuing Bank,
any Change in Law or market condition shall make it unlawful or impractical for
anysuch Issuing Bank to issue or allow to remain outstanding any Letter of
Credit, then, by written notice to Administrative Borrower and the
Administrative Agent:
(i)    such Issuing Bank shall no longer be obligated to issue any Letters of
Credit; and
(ii)    each Borrower shall use its commercially reasonable best efforts to
procure the release of each outstanding Letter of Credit issued by such Issuing
Bank.
(g)    Increased Tax Costs. If any Change in Law shall subject any Lender or any
Issuing Bank to any (i) Tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
Loan made by it, or change the basis of taxation of payments to such Lender or
such Issuing Bank in respect thereof, or (ii) Tax imposed on it that is
specially (but not necessarily exclusively) applicable to lenders such as such
Lender as a result of the general extent and/or nature of their activities,
assets, liabilities, leverage, other exposures to risk, or other similar
factors, including but not limited to the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith, any bank levy (being a
Tax similar to the United Kingdom Tax known as the “bank levy”) in such form as
it may be imposed and as amended or reenacted, and similar legislation (except,
in each case of the foregoing clauses (i) and (ii), for Indemnified Taxes or
Other Taxes covered by Section 2.15 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender; provided, however, for
purposes of this Section 2.12(g), a franchise tax in lieu of or in substitute of
net income taxes shall be treated as an Excluded Tax only if such franchise tax
in lieu of or in substitute of net income taxes is imposed by a state, city or
political subdivision of a state, in each case in the United States, for the
privilege of being organized or chartered in, or doing business in, such state,
city or political subdivision of such state or city in the United States), and
the result of any of the foregoing shall be to increase the cost to such Lender
such Issuing Bank of making, converting to, continuing or maintaining any Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender, such Issuing Bank or such Lender’s or such Issuing Bank’s
holding company, if any, of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
any other amount), then, upon request of such Lender or such Issuing Bank,
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
SECTION 2.13    Breakage Payments. In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurocurrency
Loan or EURIBOR Loan earlier than the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurocurrency Loan or EURIBOR Loan earlier than the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan on the date specified in any notice delivered pursuant
hereto (whether or not such notice was validly revoked pursuant to Section
2.07(c)) or (d) the assignment of any Eurocurrency Loan or EURIBOR Loan earlier
than the last day of the Interest Period applicable thereto as a result of a
request by Administrative Borrower pursuant to Section 2.16(c), then, in any
such event, the applicable Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a Eurocurrency Loan
or EURIBOR Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBOR Rate or the Adjusted EURIBOR
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan) (excluding, however, the
Applicable Margin included therein, if any), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits of a comparable currency, amount and period from other banks in the
applicable interbank market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.13 shall be delivered to Administrative Borrower
(with a copy to the Administrative Agent) and shall be conclusive and binding
absent manifest error. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.13 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrowers shall not be
required to compensate a Lender pursuant to this Section for any loss, cost or
expense suffered in respect of any event occurring more than three months prior
to the date that such Lender delivers such certificate in accordance with the
prior sentence. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within five (5) days after receipt thereof.
Anything to the contrary contained herein notwithstanding, neither any Agent,
nor any Lender, nor any of their Participants, is required actually to acquire
eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues at the LIBOR Rate or the EURIBOR Rate.
SECTION 2.14    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    Payments Generally. Each Loan Party shall make each payment required to
be made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or Reimbursement Obligations, or of amounts payable under Section
2.12, Section 2.13, Section 2.15, Section 2.16, Section 2.22 or Section 11.03,
or otherwise) on or before the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to (i) in the case of payments with respect to Revolving Loans made in GBP
or Euros, 12:00 noon, London time, (ii) in the case of European Swingline Loans,
11:00 a.m. London time), and (iii) with respect to all other payments, 3:00
p.m., New York time, on the date when due, in immediately available funds,
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All
payments by any Loan Party shall be made to the Administrative Agent at Agent’s
Account, for the account of the respective Lenders to which such payment is
owed, except payments to be made directly to an Issuing Bank or a Swingline
Lender as expressly provided herein and except that payments pursuant to Section
2.12, Section 2.13, Section 2.15, Section 2.16, Section 2.22 and Section 11.03
shall be made directly to the persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof in like funds as received by the Administrative Agent. If any
payment under any Loan Document shall be due on a day that is not a Business
Day, unless specified otherwise, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in Dollars, except as expressly specified
otherwise.
(b)    Pro Rata Treatment.
(i)
Each payment by Borrowers of interest in respect of the Loans of any

Class shall be applied to the amounts of such obligations owing to the Lenders
pro rata according to the respective amounts then due and owing to the Lenders
having Commitments of such Class.
(ii)
Each payment by Borrowers on account of principal of the Borrowings of

any Class shall be made pro rata according to the respective outstanding
principal amounts of the Loans of such Class then held by the Lenders.
(c)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
Reimbursement Obligations, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties.
(d)    Sharing of Set-Off. Subject to the terms of the Intercreditor Agreement,
if any
Lender (and/or any Issuing Bank, which shall be deemed a “Lender” for purposes
of this Section 2.14(d)) shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(i)
if any such participations are purchased and all or any portion of the

payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)
the provisions of this paragraph shall not be construed to apply to (x) any

payment made by any Loan Party pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
any Loan Party or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation. If under applicable Debtor Relief Laws any Secured
Party receives a secured claim in lieu of a setoff or counterclaim to which this
Section 2.14(d) applies, such Secured Party shall to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights to which the Secured Party is entitled under this Section 2.14(d) to
share in the benefits of the recovery of such secured claim.
(e)    Borrower Default. Unless the Administrative Agent shall have received
notice from Administrative Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or any Issuing
Bank hereunder that the applicable Borrower will not make such payment, the
Administrative Agent may assume that the applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due. In such event, if the applicable Borrower has not in fact made
such payment, then each of the Lenders or each Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Interbank Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. A notice of the
Administrative Agent to any Lender or the Administrative Borrower with respect
to any amount owing under this Section 2.14(e) shall be conclusive, absent
manifest error.
(f)    Lender Default. If any Lender shall fail to make any payment required to
be made by it hereunder, including pursuant to Section 2.02(c), Section 2.14(d),
Section 2.14(e), Section 2.17(c), Section 2.17(g), Section 2.18, Section 10.05,
or Section 10.09, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid. Administrative Agent may (but shall not be required
to), in its discretion, retain any payments or other funds received by any Agent
that are to be provided to a Defaulting Lender hereunder, and may apply such
funds to such Lender’s defaulted obligations or readvance the funds to Borrowers
in accordance with this Agreement. The failure of any Lender to fund a Loan, to
make any payment in respect of any LC Obligation or to otherwise perform its
obligations hereunder shall not relieve any other Lender of its obligations, and
no Lender shall be responsible for default by another Lender. Lenders and each
Agent agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Borrower) that, solely for purposes of determining a
Defaulting Lender’s right to vote on matters relating to the Loan Documents
(other than those matters that would (i) increase or extend the Commitment of
such Lender, (ii) reduce the amount of or extend the time for final payment of
principal owing to such Lender, (iii) modify provisions affecting a Defaulting
Lender’s voting rights or (iv) treat or affect a Defaulting Lender more
adversely than the other Lenders) and to share in payments, fees and Collateral
proceeds thereunder, a Defaulting Lender shall not be deemed to be a “Lender”
until all its defaulted obligations have been cured.
SECTION 2.15    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Loan Party shall be
required by Applicable Law to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the applicable Loan Party shall increase the sum payable
as necessary so that after all such required deductions and withholdings
(including any such deductions and withholdings applicable to additional sums
payable under this Section) each Agent, Lender or Issuing Bank, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable Loan Party shall make
such deductions or withholdings and (iii) the applicable Loan Party shall timely
pay the full amount deducted or withheld to the relevant Taxing Authority in
accordance with Applicable Law.
TheA U.K. Borrower is not required to make an increased payment to any
Agent,Revolving Lender or Issuing Bank, under this Section for a deduction on
account of an Indemnified Tax imposed by the United Kingdom with respect to a
payment of interest on a Loan, if on the date on which the payment falls due:
(i)    the payment could have been made to that Agent, Lender or Issuing Bankthe
relevant Revolving Lender without deduction if it was a U.K. Qualifying Lender,
but on that date that Agent,Revolving Lender or Issuing Bank is not or has
ceased to be a U.K. Qualifying Lender other than as a result of any change after
the Existing Credit Agreement Closing Date in (or in the interpretation,
administration, or application of) any law or treaty, or any published practice
or concession of any relevant Taxing Authority; or
(ii)    the relevant lenderRevolving Lender is a U.K. Qualifying Lender solely
under part (B) of the definition of that term and it has not confirmed in
writing to the applicable U.K. Borrower that it falls within that part (this
subclause shall not apply where the Revolving
Lender has not so confirmed and a change after the Existing Credit Agreement
Closing Date in (or in the interpretation, administration or application of) any
law, or any published practice or concession of any relevant Taxing Authority
either: (I) renders such confirmation unnecessary in determining whether the
applicable U.K. Borrower is required to make a withholding or deduction for, or
on account of Tax, or (II) prevents the Revolving Lender from giving such
confirmation); or
(iii)    a paymentthe relevant Revolving Lender is due to a Treaty Lender and
the
applicable U.K. Borrower making the payment is able to demonstrate that the
payment could have been made to the Revolving Lender without deduction had the
Revolving Lender complied with its obligations under Section 2.15(g).
(b)    Payment of Other Taxes by Borrowers. Without limiting the provisions of
paragraph (a) above, each Loan Party shall timely pay any Other Taxes to the
relevant Taxing Authority in accordance with Applicable Law.
(c)    Indemnification by Borrowers. Each Loan Party shall indemnify each Agent,
Lender and Issuing Bank, within ten (10) Business Days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by such Agent, Lender or Issuing Bank,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant Taxing
Authority. A certificate as to the amount of such payment or liability delivered
to Administrative Borrower by a Lender or an Issuing Bank (with a copy to the
Administrative Agent), or by an Agent on its own behalf or on behalf of a Lender
or an Issuing Bank, shall be conclusive absent manifest error. No Borrower shall
be obliged to provide indemnity under this Section where the Indemnified Tax or
Other Tax in question is (i) compensated for by an increased payment under
Sections 2.15(a) or 2.12(g) or (ii) would have been compensated for by an
increased payment under Section 2.15(a) but was not so compensated solely
because of one of the exclusions in that Section.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Taxing Authority, the
applicable Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Taxing Authority evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders. Except with respect to U.K. withholding taxes
(provision for which is made by Section 2.15(g)), any Lender lending to a
non-U.K. Borrower that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the applicable Loan
Party is resident for tax purposes, or any treaty to which such jurisdiction is
a party, with respect to payments hereunder or under any other Loan Document
shall, to the extent it may lawfully do so, deliver to Administrative Borrower
(with a copy to the Administrative Agent) if reasonably requested by
Administrative Borrower or the Administrative Agent (and from time to time
thereafter, as requested by Administrative Borrower or Administrative Agent),
such properly completed and executed documentation prescribed by Applicable Law
or any subsequent replacement or substitute form that it may lawfully provide as
will permit such payments to be made without withholding or at a reduced rate of
withholding; provided, however, that no such Lender shall be required to provide
any such documentation or form if, in the relevant Lender’s reasonable judgment,
doing so would subject such Lender to any material unreimbursed costs or
otherwise be disadvantageous to it in any material respect. In addition, any
such Lender, if requested by Administrative Borrower or the Administrative
Agent, shall, to the extent it may lawfully do so, deliver such other
documentation reasonably requested by Administrative Borrower or the
Administrative Agent as will enable the applicable Loan Parties or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements; provided, however,
that no Lender shall be required to provide any such documentation if, in the
relevant Lender’s reasonable judgment, doing so would subject such Lender to any
material unreimbursed costs or otherwise be disadvantageous to it in any
material respect; and provided, further, that the Administrative Borrower may
treat any Agent, Lender or Issuing Bank as an “exempt recipient” based on the
indicators described in
Treasury Regulations Section 1.6049-4(c) and if it may be so treated, such
Agent, Lender or Issuing Bank shall not be required to provide such
documentation, except to the extent such documentation is required pursuant to
the Treasury Regulations promulgated under the Code Section 1441.
Each Lender which so delivers any document requested by Administrative Borrower
or Administrative Agent in Section 2.15(e) herein further undertakes to deliver
to Administrative Borrower (with a copy to Administrative Agent), upon request
of Administrative Borrower or Administrative Agent, copies of such requested
form (or a successor form) on or before the date that such form expires or
becomes obsolete or after the occurrence of any event requiring a change in the
most recent form so delivered by it, and such amendments thereto or extensions
or renewals thereof as may be reasonably requested by Administrative Borrower or
Administrative Agent, in each case, unless an event (including any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required that renders all such forms inapplicable or
that would prevent such Lender from duly completing and delivering any such form
with respect to it. For avoidance of doubt, Borrowers shall not be required to
pay additional amounts to any Lender or Administrative Agent pursuant to this
Section 2.15 to the extent the obligation to pay such additional amount would
not have arisen but for the failure of such Lender or Administrative Agent to
comply with this paragraph.
Each Lender and Issuing Bank shall promptly notify the Administrative Borrower
and the Administrative Agent of any change in circumstances that would change
any claimed Tax exemption or reduction. Each Lender and Issuing Bank shall
indemnify, hold harmless and reimburse (within 10 days after demand therefor)
Borrowers and the Administrative Agent for any Taxes, losses, claims,
liabilities, penalties, interest and expenses (including reasonable attorneys’
fees) incurred by or asserted against a Borrower orthe Administrative Agent by
any Governmental Authority due to such Lender’s or Issuing Bank’s failure to
deliver, or inaccuracy or deficiency in, any documentation required to be
delivered by it pursuant to this Section. Each Lender and Issuing Bank
authorizes the Administrative Agent to set off any amounts due to the
Administrative Agent or the Borrower under this Section against any amounts
payable to such Lender or Issuing Bank under any Loan Document.
Any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Administrative Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Administrative Borrower or the
Administrative Agent) executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the
Administrative Borrower or the Administrative Agent to determine the withholding
or deduction required to be made.
(f)    Treatment of Certain Refunds. If an Agent, a Lender or an Issuing Bank
determines, in its sole discretion, that it has received a refund of, credit
against, relief or remission for any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Loan Parties or with respect to which any
Loan Party has paid additional amounts pursuant to this Section, Section
2.12(g), or Section 2.06(j), it shall pay to such Loan Party an amount equal to
such refund, credit, relief or remission (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such refund
or any additional amounts under Section 2.12(g), or Section 2.06(j)), net of all
reasonable and customary outof-pocket expenses of such Agent, Lender or Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Taxing Authority with respect to such refund or any additional
amounts under Section 2.12(g), or Section 2.06(j)); provided that each Loan
Party, upon the request of such Agent, such Lender or such Issuing Bank, agrees
to repay the amount paid over to such Loan Party (plus any penalties, interest
or other charges imposed by the relevant Taxing Authority) to such Agent, Lender
or Issuing Bank in the event such Agent, Lender or Issuing Bank is required to
repay such refund to such Taxing Authority. Nothing in this Agreement shall be
construed to require any Agent, any Lender or any Issuing Bank to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other person. Notwithstanding anything to
the contrary, in no event will any Agent, Lender or Issuing Bank be required to
pay any amount to any Loan Party the payment of which would place such Agent,
Lender or Issuing Bank in a less favorable net after-tax position than such
Agent, Lender or Issuing Bank would have been in if the additional amounts
giving rise to such refund of any Indemnified Taxes or Other Taxes had never
been paid.
(g)    Cooperation. Notwithstanding anything to the contrary in Section 2.15(e),
with respect to non-U.SU.K. withholding taxes, the relevant Agent, the relevant
Lender(s) (at the written request of the relevant Loan Party) and the relevant
Loan Party, shall cooperate in completing any procedural formalities necessary
(including delivering any documentation prescribed by Applicable Law and making
any necessary reasonable approaches to the relevant Taxing Authorities) for the
relevant Loan Party to obtain authorization to make a payment to which such
Agent or such Lender(s) is entitled without any, or a reduced rate of, deduction
or withholding for, or on account of, Taxes; provided, however, that no Agent
nor any Lender shall be required to provide any documentation that it is not
legally entitled to provide, or take any action that, in the relevant Agent’s or
the relevant Lender’s reasonable judgment, would subject such Agent or such
Lender to any material unreimbursed costs or otherwise be disadvantageous to it
in any material respect; and provided, however, that nothing in this Section
2.15(g) shall require a Treaty Lender to: (A) register under the HMRC
DT Treaty Passport Scheme; (B) apply the HMRC DT Treaty Passport Scheme to any
Borrowing if it has so registered; or (C) file Treaty forms if it is registered
under the HMRC DT Treaty Passport Scheme and has indicated to theany U.K.
Borrower that it wishes the HMRC DT Treaty Passport Scheme to apply to this
Agreement.
(h)    Treaty Relief Time Limit Obligations. Subject to Section 2.15(g), a
Treaty
Lender in respect of an advance to theany U.K. Borrower shall within 30 days of
becoming a Lender in respect of that advance, (unless it is unable to do so as a
result of any change after the Existing Credit Agreement Closing Date in (or in
the interpretation, administration, or application of) any law or treaty, or any
published practice or concession of any relevant Taxing Authority), and except
where it is registered under the HMRC DT Treaty Passport Scheme and has
indicated to theany U.K. Borrower that it wishes the HMRC DT Treaty Passport
Scheme to apply to this Agreement), file with the appropriate Taxing Authority
for certification a duly completed U.K. double taxation relief application form
for theeach U.K. Borrower to obtain authorization to pay interest to that Lender
in respect of such advance without a deduction for Taxes in respect of Tax
imposed by the United Kingdom on interest and provide theeach U.K. Borrower with
reasonably satisfactory evidence that such form has been filed. If a Treaty
Lender fails to comply with its obligations under this Section 2.15(h), thea
U.K. Borrower shall not be required to make an increased payment to that Lender
under Section 2.15(a) until such time as such Lender has filed such relevant
documentation in respect of such U.K. Borrower. This Section 2.15(h) shall not
apply to a Treaty Lender if a filing under the SL Scheme has been made in
respect of that Treaty Lender in accordance with Section 2.15(j) and HM Revenue
& Customs have confirmed that the SL Scheme is applicable in respect of that
Treaty Lender. The Administrative Agent and/or the relevant Treaty Lender, as
applicable, shall use reasonable efforts to promptly provide to HM Revenue &
Customs any additional information or documentation requested by HM Revenue &
Customs from the Administrative Agent or the relevant Treaty Lender (as the case
may be) in connection with a treaty relief claim under this paragraph; provided,
however that neither and the Administrative Agent nor any Treaty Lender shall be
required to provide any information or documentation that it is not legally
entitled to provide, or take any action that, in the Administrative Agent’s or
the relevant Lender’s reasonable judgment would subject the Administrative Agent
or such Lender to any material unreimbursed costs or otherwise be
disadvantageous to it in any material respect;and/or the relevant Treaty Lender
and such UK Borrower shall co-operate in completing any additional procedural
formalities necessary for that UK Borrower to obtain authorisation to make pay
such Treaty Lender without a Tax Deduction.
(i)    Requirement to Seek Refund in Respect of an Increased Payment. If theany
U.K. Borrower makes a tax deduction (a “Tax Deduction”) in respect of tax
imposed by the United Kingdom on interest from a payment of interest to a Treaty
Lender, and Section
2.15(a) applies to increase the amount of the payment due to that Treaty Lender
from thesuch U.K. Borrower, thesuch U.K. Borrower shall promptly provide the
Treaty Lender with an executed original certificate, in the form required by HM
Revenue & Customs, evidencing the Tax Deduction. The Treaty Lender shall, within
a reasonable period following receipt of such certificate, apply to HM Revenue &
Customs for a refund of the amount of the tax deduction and, upon receipt by the
Treaty Lender of such amount from HM Revenue & Customs, Section 2.15(f) shall
apply in relation thereto and for the avoidance of doubt, a refund obtained
pursuant to this Section 2.15(i) shall be considered as received by the Treaty
Lender for the purposes of Section 2.15(f) and no Agent, Lender or Issuing Bank
shall have discretion to determine otherwise; provided, however, that this
Section 2.15(i) shall not require a Treaty Lender to apply for always that the
Treaty Lender and the UK Borrower shall co-operate to enable the Treaty Lender
to complete any additional procedural formalities necessary for such Treaty
Lender to receive a refund of the amount of the Tax Deduction if the procedural
formalities required in relation to making such an application are materially
more onerous or require the disclosure of materially more information than the
procedural formalities required by HM Revenue & Customs as at the Existing
Credit Agreement Closing Date in relation to such an application.from HMRC.
(j)    U.K. Syndicated Loan Scheme.
For the avoidance of doubt, this Section 2.15(j) shall apply only if and to the
extent that the SL Scheme is available to Treaty Lenders.
Each Treaty Lender:
(i)    irrevocably appoints the U.K. Borrower to act as syndicate manager under,
and authorizes the U.K. Borrower to operate, and take any action necessary or
desirable under, the SL Scheme in connection with the Loan Documents and Loans;
(ii)    shall cooperate with the U.K. Borrower in completing any procedural
formalities necessary under the SL Scheme, and shall promptly supply to the U.K.
Borrower such information as the U.K. Borrower may reasonably request in
connection with the operation of the SL Scheme;
(iii)    without limiting the liability of any Loan Party under this Agreement,
shall, within five (5) Business Days of demand, indemnify the U.K. Borrower for
any liability or loss incurred by the U.K. Borrower as a result of the U.K.
Borrower acting as syndicate manager under the SL Scheme in connection with the
Treaty Lender’s participation in any Loan (except to the extent that the
liability or loss arises directly from the U.K. Borrower’s gross negligence or
willful misconduct); and
(iv)    shall, within five (5) Business Days of demand, indemnify the U.K.
Borrower for any tax which the U.K. Borrower becomes liable to pay in respect of
any payments made to such Treaty Lender arising as a result of any incorrect
information supplied by such Treaty Lender under paragraph (ii) above which
results in a provisional authority issued by the HM Revenue & Customs under the
SL Scheme being withdrawn.
The U.K. Borrower acknowledges that it is fully aware of its contingent
obligations under the SL Scheme and shall act in accordance with any provisional
notice issued by the HM Revenue & Customs under the SL Scheme.
All parties acknowledge that the U.K. Borrower (acting as syndicate manager):
(v)    is entitled to rely completely upon information provided to it in
connection
with this Section 2.15(j);
(vi)    is not obliged to undertake any enquiry into the accuracy of such
information, nor into the status of the Treaty Lender providing such
information; and
(vii)    shall have no liability to any person for the accuracy of any
information it
submits in connection with this Section 2.15(j).
(k)    Tax Returns. Except as otherwise provided in Section 2.15(h) or (j), if,
as a result of executing a Loan Document, entering into the transactions
contemplated thereby or with respect thereto, receiving a payment or enforcing
its rights thereunder, an Agent, Lender or Issuing Bank is required to file a
Tax Return in a jurisdiction in which it would not otherwise be required to
file, the Loan Parties shall promptly provide such information necessary for the
completion and filing of such Tax Return as the relevant Agent, Lender or
Issuing Bank shall reasonably request with respect to the completion and filing
of such Tax Return. For clarification, any expenses incurred in connection with
such filing shall be subject to Section 11.03.



(l)    Value Added Tax. All amounts set out, or expressed to be payable under a
Loan Document by any party to a Lender, Agent or Issuing Bank which (in whole or
in part) constitute the consideration for any supply for value added tax
purposes shall be deemed to be exclusive of any value added tax which is
chargeable on such supply, and accordingly, if value added tax is chargeable on
any supply made by any Lender, Agent or Issuing Bank to any party under a Loan
Document, that party shall pay to the Lender, Agent or Issuing Bank (in addition
to and at the same time as paying the consideration) an amount equal to the
amount of the value added tax (and such Lender, Agent or Issuing Bank shall
promptly provide an appropriate value added tax invoice to such party).
Where a Loan Document requires any party to reimburse a Lender, Agent or Issuing
Bank for any costs or expenses, that party shall also at the same time pay and
indemnify the Lender, Agent or Issuing Bank against all value added tax incurred
by the Lender, Agent or Issuing Bank in respect of the costs or expenses to the
extent that the party reasonably determines that neither it nor any other member
of any group of which it is a member for value added tax purposes is entitled to
credit or repayment from the relevant TaxTaxing Authority in respect of the
value added tax.
If any Lender, Agent or Issuing Bank requires any Loan Party to pay any
additional amount pursuant to Section 2.15(l), then such Lender, Agent or
Issuing Bank and Loan Party shall use reasonable efforts to cooperate to
minimize the amount such Loan Party is required to pay if, in the judgment of
such Lender, Agent or Issuing Bank, such co-operation would not subject such
Lender, Agent or Issuing Bank to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender, Agent or Issuing Bank.
(m)    FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed pursuant to FATCA if such Lender
were to fail to comply with applicable reporting and other requirements of FATCA
(including those contained in section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Administrative Borrower and the
Administrative Agent (or, in the case of a Participant, to the Lender granting
the participation only), at the time or times prescribed by Applicable Law and
asat such time or times reasonably requested by Administrative Borrower or the
Administrative Agent, (A) two accurate, complete and signed certificationsor, in
the case of a
Participant, the Lender granting the participation), such documentation
prescribed by Applicable Law and/or reasonably satisfactory to Administrative
Borrower and the Administrative Agent as may be necessary to determine the
amount, if any, to be deducted and withheld from such payment in compliance with
FATCA and (B) any other(including as prescribed by Section 1471(b)(3)(C)(i) of
the Code) and such additional documentation reasonably requested by
Administrative Borrower or the Administrative Agent sufficient(or, in the case
of a Participant, the Lender granting the participation) as may be necessary for
Administrative Borrower andor the Administrative Agent or any other Borrower to
comply with their obligations under FATCA and to determine that such Lender has
complied with such applicable reporting and other requirements of FATCA.Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (m), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(n)    Indemnification by the Lenders. Each Lender and Issuing Bank shall
severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender or Issuing
Bank (but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any
Taxes attributable to such Lender’s or Issuing Bank’s failure to comply with the
provisions of Section 11.04(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender or Issuing
Bank, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender or Issuing Bank
by the Administrative Agent shall be conclusive absent manifest error. Each
Lender and Issuing Bank hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender or Issuing Bank
under any Loan Document or otherwise payable by the Administrative Agent to the
Lender or Issuing Bank from any other source against any amount due to the
Administrative Agent under this clause (n).
SECTION 2.16    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may at any time or
from time to time designate, by written notice to the Administrative Agent, one
or more lending offices (which, for this purpose, may include Affiliates of the
respective Lender) for the various Loans made, and Letters of Credit
participated in, by such Lender; provided that, to the extent such designation
shall result, as of the time of such designation, in increased costs under
Section 2.12 or Section 2.15 in excess of those which would be charged in the
absence of the designation of a different lending office (including a different
Affiliate of the respective Lender), then the Borrowers shall not be obligated
to pay such excess increased costs (although the Borrowers, in accordance with
and pursuant to the other provisions of this Agreement, shall be obligated to
pay the costs which would apply in the absence of such designation and any
subsequent increased costs of the type described above resulting from changes
after the date of the respective designation); provided, further, that such
designation would permit such Lender to continue to make, fund, and maintain
Eurocurrency Loans and EURIBOR Loans and to convert Loans into Eurocurrency
Loans and EURIBOR Loans; and provided, further, that with respect to any Loan
(and so long as no Event of Default shall have occurred and is continuing), if
such Lender is a Swiss Qualifying Bank, such branch or Affiliate must also
qualify as a Swiss Qualifying Bank. Each lending office and Affiliate of any
Lender designated as provided above shall, for all purposes of this Agreement,
be treated in the same manner as the respective Lender (and shall be entitled to
all indemnities and similar provisions in respect of its acting as such
hereunder). The first proviso to the first sentence of this Section 2.16(a)
shall not apply to changes in a lending office pursuant to Section 2.16(b) if
such change was made upon the written request of the Administrative Borrower.
(b)    Mitigation Obligations. If any Lender requests compensation or submits a
notification of illegality, impossibility or impracticality under Section 2.12,
or requires any
Loan Party to pay any additional amount to any Lender or any Taxing Authority
for the account of any Lender pursuant to Section 2.15, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or Section 2.15, as the case may be, in the
future, (ii) would permit such Lender to continue to make, fund, and maintain
Eurocurrency Loans and EURIBOR Loans and to convert Loans into Eurocurrency
Loans and EURIBOR Loans, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Each Loan Party hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment. A
certificate setting forth such costs and expenses submitted by such Lender to
Administrative Borrower shall be conclusive absent manifest error.
(c)    Replacement of Lenders. If any Lender requests compensation or submits a
notification of illegality, impossibility or impracticality under Section 2.12,
or if any Borrower is required to pay any additional amount to any Lender or any
Taxing Authority for the account of any Lender pursuant to Section 2.15, or if
any Lender is a Defaulting Lender, then, in addition to any other rights and
remedies that any Person may have, Administrative Agent may, by notice to such
Lender within 120 days after such event, require such Lender to assign all of
its rights and obligations under the Loan Documents to Eligible Assignee(s)
specified by Administrative Agent, pursuant to appropriate Assignment and
Assumption(s) and within 20 days after Agent’s notice. Administrative Agent is
irrevocably appointed as attorney-infact to execute any such Assignment and
Assumption if the Lender fails to execute same. Such Lender shall be entitled to
receive, in cash, concurrently with such assignment, all amounts owed to it
under the Loan Documents, including all principal, interest and fees through the
date of assignment (including any amount payable pursuant to Section 2.13).
SECTION 2.17    Swingline Loans.
(a)    U.S. Swingline Loans. The Administrative Agent, the U.S. Swingline Lender
and the Revolving Lenders agree that in order to facilitate the administration
of this Agreement and the other Loan Documents, promptly after the
Administrative Borrower requests a Base Rate Revolving Loan, the U.S. Swingline
Lender may elect to have the terms of this Section 2.17(a) apply to up to
$70,000,000 (or, on and after the Specified Incremental Commitment Availability
Date, $80,000,000) of such Borrowing Request by crediting, on behalf of the
Revolving Lenders and in the amount requested, same day funds to the U.S.
Borrowers, in the case of U.S. Revolving Loans made to them, or the
ParentCanadian Borrower, in the case of U.S. Revolving Loans made to it (or, in
the case of a U.S. Swingline
Loan made to finance the reimbursement of an LC Disbursement in respect of a
U.S. Letter of Credit as provided in Section 2.18, by remittance to the
applicable Issuing Bank), on the applicable Borrowing date as directed by the
Administrative Borrower in the applicable Borrowing Request maintained with the
Administrative Agent (each such Loan made solely by the U.S. Swingline Lender
pursuant to this Section 2.17(a) is referred to in this Agreement as a “U.S.
Swingline Loan”), with settlement among them as to the U.S. Swingline Loans to
take place on a periodic basis as set forth in Section 2.17(c). Each U.S.
Swingline Loan shall be subject to all the terms and conditions (including the
satisfaction of the Funding Conditions) applicable to other Base Rate Revolving
Loans funded by the Revolving Lenders,



except that all payments thereon shall be payable to the U.S. Swingline Lender
solely for its own account. U.S. Swingline Loans shall be made in minimum
amounts of $1,000,000 and integral multiples of $500,000 above such amount.
(b)    U.S. Swingline Loan Participations. Upon the making of a U.S. Swingline
Loan (whether before or after the occurrence of a Default and regardless of
whether a Settlement has been requested with respect to such U.S. Swingline
Loan), each Revolving Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from the U.S.
Swingline Lender, without recourse or warranty, an undivided interest and
participation in such U.S. Swingline Loan in proportion to its Pro Rata
Percentage of the Revolving Commitment. The U.S. Swingline Lender may, at any
time, require the Revolving Lenders to fund their participations. From and after
the date, if any, on which any Revolving Lender is required to fund its
participation in any U.S. Swingline Loan purchased hereunder, the Administrative
Agent shall promptly distribute to such Lender, such Lender’s Pro Rata
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent that are payable to such Lender
in respect of such Loan.
(c)    U.S. Swingline Loan Settlement. The Administrative Agent, on behalf of
the U.S. Swingline Lender, shall request settlement (a “Settlement”) with the
Revolving Lenders on at least a weekly basis or on any date that the
Administrative Agent elects, by notifying the Revolving Lenders of such
requested Settlement by facsimile, telephone, or e-mail no later than 12:00
noon, New York time on the date of such requested Settlement (the “Settlement
Date”). Each Revolving Lender (other than the U.S. Swingline Lender, in the case
of the U.S. Swingline Loans) shall transfer the amount of such Revolving
Lender’s Pro Rata Percentage of the outstanding principal amount of the
applicable Loan with respect to which Settlement is requested to the
Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 3:00 p.m., New York time, on
such Settlement Date. Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the U.S. Swingline Lender’s U.S.
Swingline Loans and, together with U.S. Swingline Lender’s Pro Rata Percentage
of such U.S. Swingline Loan, shall constitute U.S.
Revolving Loans of such Revolving Lenders. If any such amount is not transferred
to the Administrative Agent by any Revolving Lender on such Settlement Date,
each of such Lender and the U.S. Borrowers severally agrees to repay to the U.S.
Swingline Lender forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
such Borrowers until the date such amount is repaid to the U.S. Swingline Lender
at (i) in the case of such U.S. Borrowers, the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the case of such Lender,
the greater of the Interbank Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation. If
such Lender shall repay to the U.S. Swingline Bank such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement, and the applicable Borrowers’ obligations to repay
the Administrative Agent such corresponding amount pursuant to this Section
2.17(c) shall cease.
(d)    European Swingline Commitment. Subject to the terms and conditions set
forth herein, the European Swingline Lender agrees to make European Swingline
Loans to the European Administrative Borrower, theany Swiss Borrower, any U.K.
Borrower, and theany German Borrower, from time to time during the Revolving
Availability Period, in an aggregate principal amount at any time outstanding
that will not (subject to the provisions of Section 2.01(e)) result in (i) the
aggregate principal amount of outstanding European Swingline Loans exceeding the
European Swingline Commitment, (ii)(A) the Total Adjusted Revolving Exposure
(German) exceeding the Total Adjusted Borrowing Base (German), (B) the Total
Adjusted Revolving Exposure (Swiss) exceeding the Total Adjusted Borrowing Base
(Swiss) or (B) the Total Adjusted Revolving Exposure exceeding the Total
Adjusted Borrowing Base, or (iii) the Total Revolving Exposure exceeding the
lesser of (A) the Total Revolving Commitment and (B) the Total Borrowing Base
then in effect one or more of the Funding Conditions failing to be satisfied;
provided that the European Swingline Lender shall not be required to make a
European Swingline Loan (ix) to refinance an outstanding European Swingline
Loan, or if another European Swingline Loan is then outstanding or (iiy) if a
European Swingline Loan has been outstanding within three (3) Business Days
prior to the date of such requested European Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
European Administrative Borrower, theeach Swiss Borrower, each U.K. Borrower,
and theeach German Borrower may borrow, repay and reborrow European Swingline
Loans.
(e)    European Swingline Loans. To request a European Swingline Loan, the
European Administrative Borrower, theany Swiss Borrower, any U.K. Borrower, or
theany German Borrower, as applicable, shall deliver, by hand delivery or
telecopier, a duly completed and executed Borrowing Request to the
Administrative Agent and the European Swingline Lender (i) in the case of a
European Swingline Loan (other than a European Swingline Loan made in Swiss
francs), not later than 11:00 a.m., London time, on the day of a proposed
European Swingline Loan and (ii) in the case of a European Swingline Loan made
in Swiss francs, not later than 11:00 a.m., London time, one (1) Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day), currency, Interest
Period, and the amount of the requested European Swingline Loan. All Borrowing
Requests for a European Swingline Loan which are not made on-line via the
Administrative Agent’s electronic platform or portal shall be subject to (and
unless the Administrative Agent elects otherwise in the exercise of its sole
discretion, such Borrowings shall not be made until the completion of) the
Administrative Agent’s authentication process (with results satisfactory to the
Administrative Agent) prior to the funding of any such requested Borrowing. Each
European Swingline Loan shall be made in Euros, GBP, Dollars or Swiss francs.
Each European Swingline Loan (i) made in Dollars shall be a Base Rate Loan, (ii)
made in GBP or Swiss Francs shall be a Eurocurrency Loan with an Interest Period
between two days and seven days and (iii) made in Euros shall be a EURIBOR Loan
with an Interest Period between two days and seven days. The European Swingline
Lender shall make each European Swingline Loan available to the applicable
Borrower to an account as directed by such Borrower in the applicable Borrowing
Request maintained with the Administrative Agent (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.18, by remittance to the applicable Issuing Bank) by 4:00 p.m., London
time, on the requested date of such European Swingline Loan. No Borrower shall
request a European Swingline Loan if at the time of or immediately after giving
effect to the extension of credit contemplated by such request a Default has
occurred and is continuing or would result therefrom. European Swingline Loans
shall be made in minimum amounts of €1,000,000 (for Loans denominated in Euros),
GBP1,000,000 (for Loans denominated in GBP), $1,000,000 (for Loans denominated
in Dollars), or CHF1,000,000 (for Loans denominated in Swiss francs) and
integral multiples of €500,000, GBP500,000, $500,000 or CHF500,000,
respectively, above such amount.
(f)    Prepayment. The European Administrative Borrower, theeach Swiss Borrower,
each U.K. Borrower, and theeach German Borrower, shall have the right at any
time and from time to time to repay any European Swingline Loan made to it, in
whole or in part, upon giving written notice to the European Swingline Lender
and the Administrative Agent in accordance with Section 2.10(i). All payments in
respect of the European Swingline Loans shall be made to the European Swingline
Lender at Agent’s Account.
(g)    Participations. The European Swingline Lender may at any time in its
discretion by written notice given to the Administrative Agent (provided such
notice requirement shall not apply if the European Swingline Lender and the
Administrative Agent are the same entity) not later than 11:00 a.m., London
time, on the third succeeding Business Day following such notice require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the European Swingline Loans then outstanding; provided that European
Swingline Lender shall not give such notice prior to the occurrence of an Event
of Default; provided further, that if (x) such Event of Default is cured or
waived in writing in accordance with the terms hereof, (y) no Obligations have
yet been declared due and payable under Article 8 (or a rescission has occurred
under Section 8.02) and (z) the European
Swingline Lender has actual knowledge of such cure or waiver, all prior to the
European
Swingline Lender’s giving (or being deemed to give) such notice, then the
European Swingline Lender shall not give any such notice based upon such cured
or waived Event of Default. Such notice shall specify the aggregate amount of
European Swingline Loans in which Revolving Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Revolving Lender, specifying in such notice such Lender’s Pro Rata
Percentage of such European Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the European
Swingline Lender, such Lender’s Pro Rata Percentage of such European Swingline
Loan or Loans. All participations in respect of European Swingline Loans (or any
portion thereof) denominated in Swiss francs, and all payments by Lenders in
respect of such participations, shall be purchased or made in the Dollar
Equivalent of such European Swingline Loans (or portion thereof). Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
European Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (so long as such
payment shall not cause such Lender’s Pro Rata Percentage of the Total Revolving
Exposure to exceed such Lender’s Revolving Commitment). Each Revolving Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02(c)
with respect to Loans made by such Lender (and Section 2.02 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the European Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the European Administrative Borrower of any participations in any
European Swingline Loan acquired by the Revolving Lenders pursuant to this
paragraph, and thereafter payments in respect of such European Swingline Loan
shall be made to the Administrative Agent and not to the European Swingline
Lender.
Any amounts received by the European Swingline Lender from the European
Administrative Borrower, theany Swiss Borrower, any U.K. Borrower, or theany
German Borrower, (or other party on behalf of any such Borrower) in respect of a
European Swingline Loan after receipt by the European Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent. Any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph, as their
interests may appear. The purchase of participations in a European Swingline
Loan pursuant to this paragraph shall not relieve the European Administrative
Borrower, theany Swiss Borrower, any U.K. Borrower, or theany German Borrower of
any default in the payment thereof.
(h)    European Swingline Lender Must Be Swiss Qualified Bank. Notwithstanding
any provisions of this Agreement to the contrary, no Person shall be or become
European Swingline Lender hereunder unless such Person is a Swiss Qualifying
Bank.
SECTION 2.18    Letters of Credit.
(a)    (i) The InitialExisting Issuing Banks other than HSBC Bank USA, N.A.
shall (and other Issuing Banks may, in accordance with the terms and conditions
set forth in this Section 2.18) issue Letters of Credit from time to time at the
request of the Administrative Borrower (or, as provided below with respect to
Canadian Dollar Denominated Letters of Credit, ParentCanadian Borrower) (each, a
“U.S. Letter of Credit”) denominated in any Approved Currency (Canadian Dollars
in the case of a Canadian Dollar Denominated Letters of Credit) for the account
of a Loan Party (with respect to Canadian Dollar Denominated Letters of Credit,
a Canadian Loan Party) until 30 days prior to the Maturity Date applicable to
Revolving Loans (provided that Administrative Borrower (or, with respect to
Canadian Dollar Denominated Letters of Credit, ParentCanadian Borrower) shall be
a co-applicant, and be jointly and severally liable, with respect to each U.S.
Letter of Credit issued for the account of another Loan Party; and provided,
further that U.S. Letters of Credit denominated in Canadian Dollars may be
issued by an Issuing Bank (in accordance with the terms and conditions set forth
in this Section 2.18) for the account of a Canadian Loan Party (with
ParentCanadian Borrower as applicant or co-applicant) (each, a “Canadian Dollar
Denominated Letter of Credit”)) and (ii) the InitialExisting Issuing Banks other
than HSBC Bank USA, N.A. shall (and other Issuing Banks may, in accordance with
the terms and conditions set forth in this Section 2.18) issue Letters of Credit
from time to time at the request of the European Administrative Borrower (each,
a “European Letter of Credit”) denominated in any Approved Currency for the
account of a Loan Party until 30 days prior to the Maturity Date applicable to
Revolving Loans (provided that the European Administrative
Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each European Letter of Credit issued for the account of another Loan
Party (unless such European Letter of Credit is issued to the Belgian Borrower,
a German Borrower or a Swiss Borrower)), in each case on the terms set forth
herein, including the following:
(i)    Each Borrower acknowledges that each Issuing Bank’s issuance of any
Letter of Credit is conditioned upon such Issuing Bank’s receipt of an LC
Application with respect to the requested Letter of Credit, as well as such
other instruments and, agreements and LC Documents as such Issuing Bank may
customarily require for issuance of a letter of credit of similar type and
amount. Each Issuing Bank’s records of the content of any such requests will be
conclusive. No Issuing Bank shall have any obligation to issue any Letter of
Credit unless (i) such Issuing Bank receives an LC Request and LC Application at
least two Business Days prior to the requested date of issuance (or such shorter
period as may be acceptable to the such Issuing Bank); (ii) each LC Condition is
satisfied; and (iii) if a Defaulting Lender exists, such Lender or Borrowers
have entered into arrangements satisfactory to Administrative Agent and each
applicable Issuing Bank to eliminate any funding risk associated with the
Defaulting Lender. If an Issuing Bank receives written notice from a Lender at
least five Business Days before issuance of a Letter of Credit that any LC
Condition has not been satisfied, such Issuing Bank shall have no obligation to
issue the requested Letter of Credit (or any other) until such notice is
withdrawn in writing by that Lender or until Required Lenders have waived such
condition in accordance with this Agreement. Prior to receipt of any such
notice, no Issuing Bank shall be deemed to have knowledge of any failure of LC
Conditions.
(ii)    Letters of Credit may be requested by Administrative Borrower, European
Administrative Borrower or Parent Borrowerthe Designated Company only (i) to
support obligations of such Borrower or another Loan Party (which shall be a
Canadian Loan Party in the case of Canadian Dollar Denominated Letters of
Credit); provided that, notwithstanding anything herein to the contrary, any
Issuing Bank may, but shall not be obligated to, issue a Letter of Credit that
supports the obligations of a Loan Party in respect of a lease of real property
by such Loan Party or an employment contract. The renewal or extension of any
Letter of Credit shall be treated as the issuance of a new Letter of Credit,
except that delivery of a new LC Application shall be required at the discretion
of the applicable Issuing Bank.
(iii)    The Loan Parties assume all risks of the acts, omissions or misuses of
any
Letter of Credit by the beneficiary. In connection with issuance of any Letter
of Credit, none of Administrative Agent, any other Agent, Issuing Bank or any
Lender shall be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any goods purported to be represented
by any LC Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any LC Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any LC Documents or of any endorsements thereon; the time,
place, manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a Letter of Credit or
LC Documents; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and a Loan Party; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of any Issuing Bank, any Agent or any Lender,
including any act or omission of a Governmental Authority. The rights and
remedies of each Issuing Bank under the Loan Documents and the LC Documents
shall be cumulative. Each Issuing Bank shall be fully subrogated to the rights
and remedies of each beneficiary whose claims against Borrowers are discharged
with proceeds of any Letter of Credit.
(iv)    In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, each Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by such Issuing Bank,
in good faith, to be genuine and correct and to have been signed, sent or made
by a proper Person. Each Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Each Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.
(v)    If Borrower so requests in any applicable Letter of Credit application,
the
applicable Issuing Bank may, in its discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”), provided that any such Auto-Extension Letter of Credit must permit
such Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by such Issuing Bank,
the applicable Borrower shall not be required to make a specific request to such
Issuing Bank for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) such Issuing Bank to permit the extension of such Letter of Credit at
any time to an expiry date at least 20 Business Days prior to the Maturity Date
or, in the case of each Letter of Credit such later date as agreed to by the
Administrative Agent and the Issuing Bank that issued such Letter of Credit in
their sole discretion, solely to the extent that such Letter of
Credit is cash collateralized pursuant to Section 2.18(c); provided, however,
that such Issuing Bank shall not permit any such extension if (A) such Issuing
Bank has determined that it would not be permitted, or would have no obligation
at such time to issue such Letter of Credit in its revised form (as extended)
under the terms hereof, or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven Business Days before the
NonExtension Notice Date (1) from Administrative Agent that the Required Lenders
have elected not to permit such extension or (2) from Administrative Agent, any
Lender or any Loan Party that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and in each such case directing such
Issuing Bank not to permit such extension.
(b)    Reimbursement; Participations.
(i)    If an Issuing Bank honors any request for payment under a Letter of
Credit, the Applicable LC Applicant shall pay to such Issuing Bank, (A) if the
Administrative Agent provides notice of such payment to the Administrative
Borrower before 11:00 a.m., New York time, on the same day, and (B) if the
Administrative Agent provides such notice after such time, on the next Business
Day (such applicable date, the “Reimbursement Date”), the amount paid by such
Issuing Bank under such Letter of Credit, together with interest at the interest
rate for Base Rate Revolving Loans from the Reimbursement Date until payment by
Borrowers; provided that, in the case of any payment on a Canadian Dollar
Denominated Letter of Credit or any European Letter of Credit denominated in
Swiss francs, such payment shall be the Dollar Equivalent of the amount paid by
such Issuing Bank under such Letter of Credit, together with interest in Dollars
at the interest rate for Base Rate Revolving Loans from the Reimbursement Date
until payment by Borrowers. The obligation of Borrowers to reimburse the
applicable Issuing Bank for any payment made under a Letter of Credit shall be
absolute, unconditional, irrevocable, and joint and several, and shall be paid
without regard to any lack of validity or enforceability of any Letter of Credit
or this Agreement (or any term or provision therein or herein); or the the
existence of any claim, setoff, defense or other right that Borrowers may have
at any time against the beneficiary or against the Issuing Bank; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or any other
event or circumstances which might constitute a legal or equitable discharge
or provide a right of setoff against the Borrowers’ reimbursement obligation.
Whether or not the Applicable Administrative Borrower submits a Notice of
Borrowing, the Applicable Administrative Borrower shall be deemed to have
requested Base Rate Revolving Loans in Dollars in the Dollar Equivalent amount
of such LC Disbursement, or with respect to LC Disbursements denominated in
euros, GBP or Swiss francs, European Swingline Loans in an equivalent amount of
such currency, in an amount necessary to pay all amounts due to an Issuing Bank
on any Reimbursement Date and each Lender agrees to fund its Pro Rata share of
such Borrowing (or, in the case of European Swingline Loans in Swiss francs, the
Dollar Equivalent thereof in accordance with Section 2.17(g)) whether or not the
Commitments have terminated, an Overadvance exists or is created thereby, or the
conditions in Section 4 are satisfied.
(ii)    Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from the applicable Issuing Bank,
without recourse or warranty, an undivided Pro Rata interest and participation
in all LC Obligations relating to the Letter of Credit; provided that, in the
case of LC Obligations in respect of any Canadian Dollar Denominated Letter of
Credit or any European Letter of Credit denominated in Swiss francs, such
undivided Pro Rata interest and participation shall be in the Dollar Equivalent
thereof. If an Issuing Bank makes any payment under a Letter of Credit and
Borrowers do not reimburse such payment on the Reimbursement Date (or if any
reimbursement payment is required to be refunded (or that the Administrative
Agent or any Issuing Bank elects, based upon the advice of counsel, to refund)
to Borrowers for any reason), Administrative Agent shall promptly notify Lenders
and each Lender shall promptly (within one Business Day) and unconditionally pay
to Administrative Agent, for the benefit of the applicable Issuing Bank, the
Lender’s Pro Rata share of such payment; provided that, in the case of any
payment by Lenders with respect to a Canadian Dollar Denominated Letter of
Credit or a European Letter of Credit denominated in Swiss francs, such payment
shall be the Dollar Equivalent of such unreimbursed payment. Each Issuing Bank
(other than Wells Fargo or any of its Affiliates acting in such capacity) shall
notify the Administrative Agent in writing no later than the Business Day prior
to the Business Day on which such Issuing Bank issues any Letter of Credit. In
addition, each Issuing Bank (other than Wells Fargo or any of its Affiliates
acting in such capacity) shall, on the first Business Day of each week (or, in
the case of JPMorgan Chase Bank, N.A., J.P. Morgan Europe Limited or any of
their respective affiliates in their capacities as Issuing Banks, the first
Business Day of each month), submit to the Administrative Agent a report
detailing the daily undrawn amount of each Letter of Credit issued by such
Issuing Bank during the prior calendar week (or, in the case of JPMorgan Chase
Bank, N.A., J.P. Morgan Europe Limited or any of their respective affiliates in
their capacities as Issuing Banks, during the prior calendar month). Upon
request by a Lender, each Issuing Bank shall furnish copies of any Letters of
Credit and LC Documents in its possession at such time.
(iii)    The obligation of each Lender to make payments to Administrative Agent
for the account of an Issuing Bank in connection with such Issuing Bank’s
payment under a Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a
Letter of Credit having been determined to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; the existence of any Default or Event of Default that is
continuing; the failure to satisfy any LC Condition; or the existence of any
setoff or defense that any Loan Party may have with respect to any Obligations.
No Issuing Bank assumes any responsibility for any failure or delay in
performance or any breach by any Borrower or other Person of any obligations
under any LC Documents. No Issuing Bank makes to Lenders any express or implied
warranty, representation or guaranty with respect to the Collateral, LC
Documents or any Loan Party. No Issuing Bank shall be responsible to any Lender
for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Documents; the validity, genuineness, enforceability,
collectibility, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Loan Party.
(iv)    No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a non-appealable decision).
No Issuing Bank shall have any liability to any Lender if such Issuing Bank
refrains from any action under any Letter of Credit or LC Documents until it
receives written instructions from Required Lenders. Except as otherwise
provided herein, Borrowers shall indemnify each Issuing Bank for all losses
(except losses resulting from such Issuing Bank’s actual gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
non-appealable decision)) incurred in connection with the issuance of Letters of
Credit, the use of the proceeds therefrom, and any refusal by such Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit.
(v)    The liability of any Issuing Bank (or any other Issuing Bank Indemnitee)
under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by such Issuing Bank’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a non-appealable
decision) in (i) honoring a presentation under a Letter of Credit that on its
face does not at least substantially comply with the terms and conditions of
such Letter of Credit, (ii) failing to honor a presentation under a Letter of
Credit that strictly complies with the terms and conditions of such Letter of
Credit or (iii) retaining drawing documents presented under a Letter of Credit.
Each Issuing Bank shall be deemed to have acted with due diligence and
reasonable care if such Issuing Bank’s conduct is in accordance with standard
letter of credit practice or in accordance with this Agreement. With respect to
documents presented which appear on their face to substantially comply with the
terms of a Letter of Credit, each Issuing Bank may, in its sole discretion
provided such Issuing Bank’s conduct in exercising such discretion is in
accordance with standard letter of credit practice, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit. Borrowers’ aggregate remedies against
Issuing Bank and any Issuing Bank Indemnitee for wrongfully honoring a
presentation under any Letter of Credit or wrongfully retaining honored drawing
documents shall in no event exceed the aggregate amount paid by Borrowers to
such Issuing Bank in respect of the honored presentation in connection with such
Letter of Credit under Section 2.18(b), plus interest at the rate then
applicable to Base Rate Loans hereunder. Borrowers shall take action to avoid
and mitigate the amount of any damages claimed against any Issuing Bank or any
other Issuing Bank Indemnitee, including by enforcing its rights against the
beneficiaries of the Letters of Credit. Any claim by Borrowers under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrowers as a result of the breach or
alleged wrongful conduct complained of; and (y) the amount (if any) of the loss
that would have been avoided had Borrowers taken all reasonable steps to
mitigate any loss, and in case of a claim of wrongful dishonor, by specifically
and timely authorizing the applicable Issuing Bank to effect a cure. Borrowers
are responsible for preparing or approving the final text of the Letter of
Credit as issued by any Issuing Bank, irrespective of any assistance such
Issuing Bank may provide such as drafting or recommending text or by such
Issuing Bank’s use or refusal to use text submitted by Borrowers. Borrowers are
solely responsible for the suitability of the Letter of Credit for Borrowers’
purposes. With respect to any Auto-Extension Letter of Credit, Issuing Bank, in
its sole and absolute discretion, may give notice of nonrenewal of such Letter
of Credit and, if Borrowers do not at any time want such Letter of Credit to be
renewed, Borrowers will so notify
Administrative Agent and the applicable Issuing Bank at least fifteen (15)
calendar days before Issuing Bank is required to notify the beneficiary of such
Letter of Credit or any advising bank of such nonrenewal pursuant to the terms
of such Letter of Credit.
(c)    Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Excess Availability is less than zero, (c) within 20
Business Days prior to the Maturity Date or (d) upon the termination of this
Agreement, then Borrowers shall, at an Issuing Bank’s or Administrative Agent’s
request, cash collateralize all outstanding Letters of Credit in an amount equal
to 105% of all LC Exposure. Borrowers shall, on demand by an Issuing Bank or
Administrative Agent from time to time, cash collateralize 105% of the LC
Exposure of any Defaulting Lender. If Borrowers fail to provide any cash
collateral as required hereunder, Lenders may (and shall upon direction of
Administrative Agent) advance, as Loans, the



amount of the cash collateral required (whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 4 are satisfied).
(d)    Resignation of Issuing Bank. Any Issuing Bank may resign at any time upon
notice to Administrative Agent and Administrative Borrower. On the effective
date of such resignation, such Issuing Bank shall have no further obligation to
issue, amend, renew, extend or otherwise modify any Letter of Credit, but shall
continue to have the benefits of Sections 2.18, 10.05 and 11.03 with respect to
any Letters of Credit issued or other actions taken while an Issuing Bank.
UponFollowing the effective date of the resignation of Initialan Issuing Bank,
pursuant to this clause (d), the Administrative Agent shallmay, with the consent
of such Lender, promptly appoint a Lender as replacement Initialan Issuing Bank
and, as long as no Default or Event of Default exists, such replacement shall be
reasonably acceptable to Administrative Borrower.
(e)    Additional Issuing Banks. The Applicable Administrative Borrower may, at
any time and from time to time, designate additional Lenders to act as Issuing
Banks with respect to Letters of Credit under the terms of this Agreement, in
each case with the consent of the Administrative Agent (which consent shall not
be unreasonably withheld) and such Lender; provided that at no time shall there
be more than threefour Issuing Banks (including the Initial Issuing Bank and
issuers of outstanding, as of the Amendment No. 2 Effective Date, the Existing
Letters of Credit)Issuing Banks; provided, further, that JPMorgan Chase Bank of
America, N.A. and HSBC Bank USA, N.A. are each hereby designated as an
additional, in its capacity as an Aleris Issuing Bank shall be disregarded for
purposes of calculating the number of Issuing Banks under this proviso). Any
Lender designated as an Issuing Bank pursuant to this paragraph (e) shall be
deemed (in addition to being a Lender) to be the Issuing Bank with respect to
Letters of Credit issued or to be issued by such Lender, and all references
herein and in the other Loan Documents to the term “Issuing Bank” shall, with
respect to such Letters of Credit, be deemed to refer to such Lender in its
capacity as Issuing Bank, as the context shall require. Notwithstanding any
provisions of this Agreement to the contrary, no Person shall be or become an
Issuing Bank hereunder unless such Person is a Swiss Qualifying Bank.
(f)    Existing Letters of Credit; Existing Aleris Letters of Credit.
(fi)    Existing Letters of Credit. On the Closing Date, (i1) each Existing
Letter
of Credit, to the extent outstanding, shall be automatically and without further
action by the parties thereto deemed converted into Letters of Credit issued
pursuant to this Section 2.18 for the account of the Loan Parties set forth on
Schedule 2.18(a) and subject to the provisions hereof, and for this purpose fees
in respect thereof pursuant to Section 2.05(c) shall be payable (in substitution
for any fees set forth in the applicable letter of credit reimbursement
agreements or applications relating to such Existing Letters of Credit, except
to the extent that such fees are also payable pursuant to Section 2.05(c)) as if
such Existing Letters of Credit had been issued on the Closing Date, (ii2) the
Lenders set forth on Schedule 2.18(a), or their designated Affiliates who are
eligible to be Issuing Banks, shall be deemed to be the Issuing Bank with
respect to each such Existing Letter of Credit, (iii3) such Letters of Credit
shall each be included in the calculation of LC Exposure and U.S. LC Exposure or
European LC Exposure, as applicable, and
(iv4) all liabilities of the Loan Parties with respect to such Existing Letters
of Credit shall constitute Obligations. Notwithstanding the foregoing, the Loan
Parties shall not be required to pay any additional issuance fees with respect
to the issuance of such Existing Letter of Credit solely as a result of such
letter of credit being converted to a Letter of Credit hereunder, it being
understood that the fronting, participation and other fees set forth in Section
2.05(c) shall otherwise apply to such Existing Letters of Credit. No Existing
Letter of Credit converted in accordance with this clause (f) shall be amended,
extended or renewed except in accordance with the terms hereof.
(ii)    At least 2 Business Days (or such shorter period as the Administrative
Agent may agree in its discretion) prior to the Aleris Acquisition Closing Date,
the Administrative Borrower shall deliver a certificate, in form and substance
satisfactory to the Administrative Agent, signed by a Financial Officer of the
Administrative Borrower designating any or all of the letters of credit issued
under the Existing Aleris Credit Agreement that will remain outstanding after
the Aleris Acquisition Closing Date as “Existing Aleris Letters of Credit” so
long as (x) the issuer of such letter of credit is a Lender and an Aleris
Issuing Bank, (y) such certificate describes each Existing Aleris Letter of
Credit in specific detail and includes copies of each such letter of credit and
all amendments, restatements and modifications thereto, and (z) such certificate
certifies that, immediately after giving effect to the consummation of the
Aleris Acquisition and the terms set forth in clause (iii) below, the Funding
Conditions and the LC Conditions shall each be satisfied both immediately before
and immediately after giving effect to clauses (iii)(3) and (iii)(4) below
(which certification shall be accompanied by reasonably detailed calculations
supporting the foregoing).
(iii)    On the Aleris Acquisition Closing Date, immediately after giving effect
to
the consummation of the Aleris Acquisition, so long as (x) the Administrative
Borrower has complied with clause (ii) above and (y) the Funding Conditions and
the LC Conditions are satisfied both immediately before and immediately after
giving effect to clauses (3) and (4) below, (1) each Existing Aleris Letter of
Credit, to the extent outstanding, shall be automatically and without further
action by the parties thereto deemed converted into Letters of Credit issued
pursuant to this Section 2.18 for the account of the applicable Loan Parties and
subject to the provisions hereof, and for this purpose fees in respect thereof
pursuant to Section 2.05(c) shall be payable (in substitution for any fees set
forth in the applicable letter of credit reimbursement agreements or
applications relating to such Existing Aleris Letters of Credit, except to the
extent that such fees are also payable pursuant to Section 2.05(c)) as if such
Existing Aleris Letters of Credit had been issued under this Agreement on the
Aleris Acquisition Closing Date, (2) subject to the terms and conditions of
Section 2(b) of Amendment No. 2, each issuer of such letter of credit, to the
extent that it is a Lender and an Aleris Issuing Bank, shall be deemed to be the
Issuing Bank with respect to each Existing Aleris Letter of Credit issued by it,
(3) the Existing Aleris Letters of Credit shall each be included in the
calculation of LC Exposure and U.S. LC Exposure or European LC Exposure, as
applicable, and (4) all liabilities of the Loan Parties with respect to such
Existing Aleris Letters of Credit shall constitute Obligations.
(iv)    Notwithstanding the foregoing, the Loan Parties shall not be required to
pay any additional issuance fees with respect to the issuance of such Existing
Letter of Credit or Existing Aleris Letter of Credit solely as a result of such
letter of credit being converted to a Letter of Credit hereunder, it being
understood that the fronting, participation and other fees set forth in Section
2.05(c) shall otherwise apply to such Existing Letters of Credit and Existing
Aleris Letter of Credit. No Existing Letter of Credit or Existing Aleris Letter
of Credit converted in accordance with this clause (f) shall be amended,
extended or renewed except in accordance with the terms hereof; provided that no
Existing Aleris Letter of Credit issued by JPMorgan Chase Bank, N.A. shall be
amended, extended, renewed, increased or otherwise modified in any respect.
(g)    Issuance Through Affiliates. At an Issuing Bank’s discretion (with the
prior consent of the Parent BorrowerDesignated Company, which shall not be
unreasonably withheld), one or more Letters of Credit may be issued by an
Affiliate of such Issuing Bank (in which case “Issuing Bank” shall, with respect
to such Letter of Credit, mean such Affiliate). If and to the extent an
Affiliate of the Issuing Bank issues a Letter of Credit such Affiliate shall be
an express third party beneficiary of this Agreement with respect to this
Section 2.18, and entitled to enforce its rights hereunder as if it were a party
hereto.
(h)    Other. Notwithstanding any provisions of this Agreement to the contrary,
no
Person shall be or become an Issuing Bank hereunder unless such Person is a
Swiss Qualifying Bank. No Issuing Bank shall be under any obligation to issue
any Letter of Credit if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any requirement of Applicable Law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Bank in good faith
deems material to it;
(ii)
the issuance of such Letter of Credit would violate one or more policies of

such Issuing Bank; or
(iii)
where the Letter of Credit is a Standby Letter of Credit, if the beneficiary

of such Letter of Credit is resident in Ireland or, where the beneficiary is a
legal person, its place of establishment to which the Letter of Credit relates
is in Ireland, unless such Issuing Bank is duly authorized to carry on the
business of issuing contracts of suretyship in Ireland (or is otherwise exempted
under the laws of Ireland from the requirement to have any such authorization).
(i)    Conflicts. In the event of a direct conflict between the provisions of
this Section 2.18 and any provision contained in any LC Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict



that cannot be resolved as aforesaid, the terms and provisions of this Section
2.18 shall control and govern.
(j)    Survival. The provisions of this Section 2.18 shall survive the
termination of this Agreement and the repayment in full of the Secured
Obligations with respect to any Letters of Credit that remain outstanding.
SECTION 2.19 Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest.
(a)    Notwithstanding anything to the contrary contained in this Agreement or
in any other Loan Document, solely to the extent that a court of competent
jurisdiction finally determines that the calculation or determination of
interest or any fee payable by any Canadian Loan Party in respect of the
Obligations pursuant to this Agreement and the other Loan Documents shall be
governed by the laws of any province of Canada or the federal laws of Canada, in
no event shall the aggregate interest (as defined in Section 347 of the Criminal
Code, R.S.C. 1985, c. C-46, as the same shall be amended, replaced or re-enacted
from time to time, “Section 347”)) payable by the Canadian Loan Parties to the
Agents or any Lender under this Agreement or any other Loan Document exceed the
effective annual rate of interest on the Credit advances (as defined in Section
347) under this Agreement or such other Loan Document lawfully permitted under
Section 347 and, if any payment, collection or demand pursuant to this Agreement
or any other Loan Document in respect of Interest (as defined in Section 347) is
determined to be contrary to the provisions of Section 347, such payment,
collection or demand shall be deemed to have been made by mutual mistake of the
Agents, the Lenders and the Canadian Loan Parties and the amount of such payment
or collection shall be refunded by the relevant Agents and Lenders to the
applicable Canadian Loan Parties. For the purposes of this Agreement and each
other Loan Document to which the Canadian Loan Parties are a party, the
effective annual rate of interest payable by the Canadian Loan Parties shall be
determined in accordance with generally accepted actuarial practices and
principles over the term of the loans on the basis of annual compounding for the
lawfully permitted rate of interest and, in the event of dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent for the account of the Canadian Loan Parties will be
conclusive for the purpose of such determination in the absence of evidence to
the contrary.
(b)    For the purposes of the Interest Act (Canada) and with respect to
Canadian Loan Parties only:
(i)    whenever any interest or fee payable by the Canadian Loan Parties is
calculated using a rate based on a year of 360 days or 365 days, as the case may
be, the rate determined pursuant to such calculation, when expressed as an
annual rate, is equivalent to (x) the applicable rate based on a year of 360
days or 365 days, as the case may be, (y) multiplied by the actual number of
days in the calendar year in which such rate is to be ascertained and (z)
divided by 360 or 365, as the case may be; and
(ii)    all calculations of interest payable by the Canadian Loan Parties under
this
Agreement or any other Loan Document are to be made on the basis of the nominal
interest rate described herein and therein and not on the basis of effective
yearly rates or on any other basis which gives effect to the principle of deemed
reinvestment of interest.
The parties hereto acknowledge that there is a material difference between the
stated nominal interest rates and the effective yearly rates of interest and
that they are capable of making the calculations required to determine such
effective yearly rates of interest.
SECTION 2.20    [intentionally omitted]Designation of Additional German
Borrowers and U.S. Borrowers.
(a) The Designated Company may at any time and from time to time after the
Aleris Acquisition Closing Date designate one or more Specified Aleris German
Subsidiaries as a German Borrower, and one or more Specified Aleris U.S.
Subsidiaries as a U.S. Borrower, in each case upon delivery to the
Administrative Agent of a written request therefor not less than 20 Business
Days (or such lesser period as the Administrative Agent may agree in its sole
discretion) prior to the effective date of such designation. Upon receipt of
such a request, the Administrative Agent shall promptly notify the Lenders and
the Issuing Banks thereof. Such Person shall become a German Borrower or a U.S.
Borrower, as applicable, for all purposes under this Agreement and the other
Loan Documents on the date designated pursuant to this clause (a), subject to
the satisfaction of the following conditions:
(i)    subject to Section 5.11(i), the Agents, the Issuing Banks and the Lenders
shall have received, with respect to each such Specified Aleris German
Subsidiary and Specified Aleris U.S. Subsidiary so designated, at least five (5)
Business Days prior to the date such Person becomes a German Borrower or a U.S.
Borrower, as applicable, and the Administrative Agent shall be satisfied with,
all OFAC/PEP searches and customary individual background checks for such
Subsidiary, and all other documentation and other information required by
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot Act
and the Beneficial Ownership Regulation;
(ii)    the Administrative Agent shall have received the results of a field
examination and inventory appraisal of the Accounts and Inventory of each such
Specified Aleris German Subsidiary and Specified Aleris U.S. Subsidiary so
designated, each in form and substance reasonably acceptable to the
Administrative Agent, from Persons selected or retained by the Administrative
Agent (which field examination and inventory appraisal shall be at the sole
expense of the Loan Parties and shall not count against any limitations on
reimbursement set forth herein or in any other Loan Document);
(iii)    each such Specified Aleris German Subsidiary and Specified Aleris U.S.
Subsidiary so designated shall have executed (to the extent such document is
required to be executed) and delivered to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, each of the
following:
(1)    subject to the Agreed Guaranty and Security Principles, a
Joinder Agreement joining such Person to this Agreement as a Guarantor, and as
a German Borrower (in the case of a Specified Aleris German Subsidiary) or a
U.S. Borrower (in the case of a Specified Aleris U.S. Subsidiary);
(2)    subject to the Agreed Guaranty and Security Principles, Guarantees and
Security Documents (or joinders or accessions thereto) substantially similar to
the Guarantees and Security Documents entered into on or in connection with the
Existing Credit Agreement Closing Date and the Aleris Acquisition Closing Date
by Borrowers organized in the jurisdiction of organization or incorporation of
such Person, together with any other Loan
Documents reasonably requested by the Administrative Agent;
(3)    a Perfection Certificate Supplement and the other documents,
certificates, filings and opinions required to be delivered by Borrowers and
Guarantors organized in the jurisdiction of organization or incorporation of
such Person pursuant to Section 4.01 of this agreement and Section 6 of
Amendment
No. 2, with any references therein to the “Closing Date” and to the “Amendment
Effective Date” being deemed to be a reference to the date that such Person
becomes a German Borrower (in the case of a Specified Aleris German Subsidiary)
or a U.S. Borrower (in the case of a Specified Aleris U.S. Subsidiary); and
(4)    the Designated Company shall have delivered an updated Borrowing Base
Certificate to the Administrative Agent based on the Borrowing Base Certificates
most recently delivered pursuant to this Agreement, which Borrowing Base
Certificate shall also demonstrate the effect of the inclusion of the Eligible
Accounts and Eligible Inventory owned by such Person on the Total Borrowing Base
and such other Borrowing Bases as the Administrative Agent may reasonably
request.
SECTION 2.21    Representation to Swiss BorrowerBorrowers.
(a)    Each Lender on the ClosingAmendment No. 2 Effective Date represents that
it is a Swiss Qualifying Bank or a Swiss Non-Qualifying Bank as further
indicated on Schedule 2.21 to Amendment No. 2. Each Lender represents to the
Swiss
BorrowerBorrowers on the date on which it becomes a party to this Agreement in
its capacity as such whether it is a Swiss Qualifying Bank or a Swiss
Non-Qualifying Bank, as indicated on the applicable Assignment and Assumption.
(b)    Each Lender shall, if requested to do so by any Swiss Borrower, within
ten (10) Business Days of receiving such request confirm, as at the date on
which it gives such confirmation whether it is a Swiss Qualifying Bank or a
Swiss Non-Qualifying Bank (or, if it requires a confirmation by the Swiss
Federal Tax Administration in order to be able to give such confirmation, a
request for such a confirmation shall be filed by the relevant Lender with the
Swiss Federal Tax Administration within ten (10) Business Days of it receiving
such request and, upon receipt of the required confirmation from the Swiss
Federal Tax Administration, the necessary confirmation by the relevant Lender
shall be made within ten (10) Business Days of such confirmation being received
by it).
(c)    Any Lender that ceases to be a Swiss Qualifying Bank shall provide
written notice to Administrative Borrower and Administrative Agent at least
twenty (20) Business Days’ prior to the time that it ceases to be a Swiss
Qualifying Bank. If as a result of such event the number of Swiss Non-Qualifying
Banks under this Agreement exceeds the number ten, then, so long as no
Significant Event of Default is in existence, Administrative Borrower shall have
the right to request that the relevant Lender assign or transfer by novation all
of its rights and obligations under this Agreement to an Eligible Assignee
qualifying as a Swiss Qualifying Bank or another Lender qualifying as a Swiss
Qualifying Bank, all in accordance with Section 11.04. The transferor Lender
shall be entitled to receive, in cash, concurrently with such assignment, all
amounts owed to it under the Loan Documents, including all principal, interest
and fees through the date of assignment (including any amount payable pursuant
to Section 2.13). The Administrative Agent shall have no responsibility for
determining whether or not an entity is a Swiss Qualified Bank, but shall track
the number of Lenders from time to time that were unable to represent that they
were Swiss Qualifying Banks in order to determine whether the number of Swiss
Non-Qualifying Banks under this Agreement exceeds the number ten; provided that
the Administrative Agent shall have no liability for any determinations made
hereunder unless such liability arises from its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a
nonappealable decision).
(d)    This Section 2.21, Section 2.06(j), Section 5.15 and Section 11.04(f)
shall apply accordingly to any Borrower (other than the Swiss
BorrowerBorrowers), which is incorporated or established under the laws of, or
for tax purposes resident in, Switzerland, or for tax purposes having a
permanent establishment in Switzerland with which a Loan is effectively
connected.
SECTION 2.22    Blocked Loan Parties. If a Loan Party would have been required
to make any payment or perform any action under any provision of the Loan
Documents but the relevant provision(s) (or any portion thereof) is (are) not
enforceable against that Loan Party or for any other reason that Loan Party is
unable to fulfill its obligations under the Loan Documents (a “Blocked Loan
Party”), the Administrative Borrower may designate which Loan Party shall
fulfill the Blocked Loan Party’s obligations, but only so long as the designated
Loan Party is duly and promptly fulfilling such obligations, failing which all
Loan Parties shall be jointly and severally liable for the performance thereof.
SECTION 2.23    Increase in Commitments.
(a)    Borrowers Request. The Borrowers may by written notice to the
Administrative Agent and each Lender elect to request prior to the Maturity
Date, one or more increases to the existing Revolving Commitments by an amount
not in excess of $500,000,000750,000,000 in the aggregate, following the
Amendment No. 2 Effective Date (which amount shall not be reduced by the amount
of any Specified Incremental Commitments that become effective following the
Amendment No. 2 Effective Date), each in a minimum amount of $25,000,000 (and
increments of $1,000,000 above that minimum)



(each such increase, an “Incremental Revolving Commitment”). Such notice shall
specify the date on which the Borrowers propose that the Incremental Revolving
Commitments shall be effective (each, an “Increase Effective Date”), and the
time period within which each Lender is requested to respond, which in each case
shall be a date not less than ten (10) Business Days after the date on which
such notice is delivered to the Administrative Agent and the Lenders of the
applicable Class. Each Lender of such Class (other than Lenders subject to
replacement pursuant to Section 2.16 or a Defaulting Lender) in its sole and
absolute discretion may notify the Administrative Agent within such time period
whether or not it agrees to increase its Commitment and, if so, whether by an
amount equal to, greater than, or less than its Pro Rata Percentage of such
requested increase. Any Lender not responding within such time period shall be
deemed to have declined to increase its Commitment. The Administrative Agent
shall notify the Administrative Borrower and each Lender of such Class of the
Lenders’ responses to each request made hereunder. If the existing Lenders do
not agree to the full amount of a requested Incremental Revolving Commitment,
the Administrative Borrower may then invite a Lender or any Lenders to increase
their Commitments or invite additional financial institutions (each, an
“Additional Lender”) (reasonably satisfactory to Administrative Agent and solely
to the extent permitted by Section 11.04 (including Section 11.04(h)) and each
other applicable requirement hereof, including Sections 2.21 and 5.15) to become
Lenders and provide Incremental Revolving Commitments pursuant to an Increase
Joinder.
(b)    Conditions. The increased or new Commitments shall become effective, as
of such Increase Effective Date; provided that:
(i)    each of the conditions set forth in Section 4.02 shall be satisfied;
(ii)    no Default shall have occurred and be continuing or would result from
the
borrowings to be made on the Increase Effective Date;
(iii)    after giving pro forma effect to the borrowings to be made on the
Increase Effective Date and to any change in Consolidated EBITDA and any
increase in Indebtedness resulting from the consummation of any Permitted
Acquisition or other Investment or application of funds made with the proceeds
of such borrowings, the Borrowers shall, as of such date, be in compliance with
the covenant set forth in Section 6.10, to the extent applicable;
(iv)    the Borrowers shall make any payments required pursuant to Section 2.12
or Section 2.13 in connection with any adjustment of Revolving Loans pursuant to
Section 2.23(d);
(v)    the Borrowers shall deliver or cause to be delivered any legal opinions
or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction;
(vi)    any such increase, and the incurrence of Indebtedness pursuant thereto,
shall be permitted by the Intercreditor Agreement; and
(vii)    if any Loan Party or any of its Subsidiaries owns or will acquire any
Margin Stock, Borrowers shall deliver to each Agent an updated Form U-1 (with
sufficient additional originals thereof for each Lender and each Issuing Bank),
duly executed and delivered by the Borrowers, together with such other
documentation as each Agent shall reasonably request, in order to enable each
Agent, the Lenders, and the Issuing Banks to comply with any of the requirements
under Regulation T, Regulation U or Regulation X; and
(viiviii) any such increase shall be permitted under the Senior NotesNote
Documents and any other then existing Indebtedness of the Loan Parties and their
Subsidiaries and any such increase shall not give rise to the obligation of any
Loan Party or any of its Subsidiaries under the terms of the Senior NotesNote
Documents or such other Indebtedness to grant any Lien to secure such Senior
NotesNote Documents or other existing Indebtedness (other than any obligation to
provide or confirm the security granted under the Term Loan FacilityDocuments in
accordance with the Intercreditor Agreement).
(c)    Terms of New Loans and Commitments. The terms and provisions of Loans
made pursuant to Incremental Revolving Commitments shall be identical to the
Revolving Loans of the same Class (subject to the payment of any customary
arrangement, underwriting or similar fees that are paid to the arranger of such
Incremental Revolving Commitments in its capacity as such). The increased or new
Commitments shall be effected by a joinder agreement (the “Increase Joinder”)
executed by the Loan Parties, the Administrative Agent and each Lender and
Additional Lender making such Incremental Revolving Commitment, in form and
substance satisfactory to each of them. The Increase Joinder may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.23 (including
with respect to establishment of new Loans and Commitments as a first-in,
last-out tranche, and to provide for class voting protections as described
below). In addition, unless otherwise specifically provided herein, all
references in Loan Documents to Revolving Loans shall be deemed, unless the
context otherwise requires, to include references to Revolving Loans made
pursuant to Incremental Revolving Commitments made pursuant to this Agreement,
and all references in Loan Documents to Commitments of a Class shall be deemed,
unless the context otherwise requires, to include references to Incremental
Revolving Commitments of such Class made pursuant to this Agreement.
(d)    Adjustment of Revolving Loans. Each of the Revolving Lenders having a
Revolving Commitment of an applicable Class prior to such Increase Effective
Date (the “Pre-Increase Revolving Lenders”) shall assign to any Revolving Lender
which is acquiring a new or additional Revolving Commitment of such Class on the
Increase Effective Date (the “Post-Increase Revolving Lenders”), and such
Post-Increase Revolving Lenders shall purchase from each Pre-Increase Revolving
Lender, at the principal amount thereof, such interests in the Revolving Loans
of such Class and participation interests in LC Exposure and Swingline Loans of
such Class outstanding on such Increase Effective Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Revolving Loans and participation interests in LC Exposure and Swingline Loans
will be held by Pre-Increase Revolving Lenders and Post-Increase Revolving
Lenders of such Class ratably in accordance with their Revolving Commitments of
such Class after giving effect to such increased Revolving Commitments.
(e)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this Section 2.23 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents; provided that, at Administrative Borrower’s option and upon terms and
conditions satisfactory to the Administrative Borrower and the Administrative
Agent, (i) the application of payments hereunder may be revised to include such
new Loans and Commitments on a first-in, last-out basis and (ii) the voting
provisions hereof may be revised to provide class protection for the existing
Loans and Commitments and any such first-in, last-out tranche. The Loan Parties
shall take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the UCC, the PPSA or otherwise after
giving effect to the establishment of any such new Commitments.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, each Issuing Bank and each of the Lenders that:
SECTION 3.01    Organization; Powers. Each Company (a) is duly organized or
incorporated (as applicable) and validly existing under the laws of the
jurisdiction of its organization or incorporation (as applicable), (b) has all
requisite organizational or constitutional power and authority to carry on its
business as now conducted and to own and lease its property and (c) is qualified
and in good standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify or be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.02    Authorization; Enforceability. The Transactions and the
transactions contemplated by Amendment No. 2 to be entered into by each Loan
Party are within such Loan Party’s organizational or constitutional powers and
have been duly authorized by all necessary constitutional or organizational
action on the part of such Loan Party. This Agreement has been duly executed and
delivered by each Loan Party and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03    No Conflicts. The Transactions and the transactions contemplated
by Amendment No. 2 (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except (i)
such as have been obtained or made and are in full force and effect, (ii)
filings necessary to perfect Liens created by the Loan Documents (as reflected
in the applicable Perfection Certificate) and (iii) consents, approvals,
registrations, filings, permits or actions the failure to obtain or perform
which could not reasonably be expected to result in a Material Adverse Effect,
(b) will not violate the Organizational Documents of any Company, (c) will not
violate any material requirement of Applicable Law, (d) will not violate or
result in a default or require any consent or approval under any indenture,
agreement or other instrument binding upon any Company or its property, or give
rise to a right thereunder to require any payment to be made by any Company,
except for violations, defaults or the creation of such rights that could not
reasonably be expected to result in a Material Adverse Effect, and (e) will not
result in the creation or imposition of any Lien on any property of any Company,
except Liens created by the Loan Documents and Permitted Liens. The execution,
delivery and performance of the Loan Documents will not violate, or result in a
default under, or require any consent or approval under, the Senior Notes, the
Senior Note Documents, or the Term Loan Documents. The Total Revolving
Commitment and Obligations constitute Indenture Permitted Debt.
SECTION 3.04    Financial Statements; Projections.
(a)    Historical Financial Statements. The Administrative Borrower has
heretofore delivered to the Lenders the consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of Parentthe Canadian
Borrower (i) as of and for the fiscal years ended March 31, 20132017, and March
31, 20142018, audited by and accompanied by the unqualified opinion of
PricewaterhouseCoopers, independent public accountants, and (ii) as of and for
the three-month periodperiods ended June 30, 20142018, September 30, 2018 and
December 31, 2018, and for the comparable period of the preceding fiscal year,
in each case, certified by the chief financial officer of Parentthe Canadian
Borrower. Such financial statements and all financial statements delivered
pursuant to Section 5.01(a) and, Section 5.01(b) have been prepared in
accordance with U.S. GAAP and present fairly in all material respects the
financial condition and results of operations and cash flows of Parent
Borrowerthe Designated Company as of the dates and for the periods to which they
relate.
(b)    No Liabilities; No Material Adverse Effect. Except as set forth in the
most recent financial statements referred to in Section 3.04(a), as of the
ClosingAmendment No. 2 Effective Date there are no liabilities of any Company of
any kind, whether accrued, contingent, absolute, determined, determinable or
otherwise, which could reasonably be expected to result in a Material Adverse
Effect, other than liabilities under the Loan Documents, the Term Loan Documents
and the Senior Notes. Since March 31, 20172018, there has been no event, change,
circumstance or occurrence that, individually or in the aggregate, has had or
could reasonably be expected to result in a Material Adverse Effect.
(c)    [intentionally omitted].
(d)    Forecasts. The forecasts of financial performance of the Parent
BorrowerDesignated Company and its subsidiaries furnished to the Lenders have
been prepared in good faith by the Loan Parties and based on assumptions
believed by the Loan Parties to be reasonable, it being understood that any such
forecasts may vary from actual results and such variations may be material.
SECTION 3.05    Properties.
(a)    Generally. Each Company has good title to, valid leasehold interests in,
or license of, all its property material to its business, free and clear of all
Liens except for Permitted Liens. The property that is material to the business
of the Companies, taken as a whole, (i) is in good operating order, condition
and repair in all material respects (ordinary wear and tear excepted) and (ii)
constitutes all the property which is required for the business and operations
of the Companies as presently conducted.
(b)    Real Property. Schedules 8(a) and 8(b) to the Perfection Certificate
dated the Closingmost recently delivered on or prior to the Amendment No. 2
Effective Date contain a true and complete list of each interest in Real
Property (i) owned by any Loan Party as of the ClosingAmendment No. 2 Effective
Date having fair market value of $1,000,000 or more and describes the type of
interest therein held by such Loan Party and whether such owned Real Property is
leased to a third party and (ii) leased, subleased or otherwise occupied or
utilized by any Loan Party, as lessee, sublessee, franchisee or licensee, as of
the ClosingAmendment No. 2 Effective Date having annual rental payments of
$1,000,000 or more and describes the type of interest therein held by such Loan
Party.
(c)    No Casualty Event. No Company has as of the ClosingAmendment No. 2
Effective Date received any notice of, nor has any knowledge of, the occurrence
or pendency or contemplation of any Casualty Event affecting all or any material
portion of its property.
(d)    Collateral. Each Company owns or has rights to use all of the Collateral
used in, necessary for or material to each Company’s business as currently
conducted, except where the failure to have such ownership or rights of use
could not reasonably be expected to have a Material Adverse Effect. The use by
each Company of such Collateral does not infringe on the rights of any person
other than such infringement which could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. No claim has been
made and remains outstanding that any Company’s use of any Collateral does or
may violate the rights of any third party that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06    Intellectual Property.
(a)    Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, trademarks, copyrights and other intellectual property (including
intellectual property in software, mask works, inventions, designs, trade names,
service marks, technology, trade secrets, proprietary information and data,
domain names, know-how and processes) necessary for the conduct of such Loan
Party’s business as currently conducted (“Intellectual Property”), except for
those the failure to own or license which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. As of
the ClosingAmendment No. 2 Effective Date, no material claim has been asserted
and is pending by any person, challenging or questioning the validity of any
Loan Party’s Intellectual Property or the validity or enforceability of any such
Intellectual Property, nor does any Loan Party know of any valid basis for any
such claim. The use of any Intellectual Property by each Loan Party, and the
conduct of each Loan Party’s business as currently conducted, does not infringe
or otherwise violate the rights of any third party in respect of Intellectual
Property, except for such claims and infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(b)    Registrations. Except pursuant to non-exclusive licenses and other
nonexclusive use agreements entered into by each Loan Party in the ordinary
course of business, and except as set forth on Schedule 12(c) to the Perfection
Certificate most recently delivered on or prior to the Amendment No. 2 Effective
Date, on and as of the ClosingAmendment No. 2 Effective Date each Loan Party
owns and possesses the right to use and has not authorized or enabled any other
person to use, any Intellectual Property listed on any schedule to the relevant
Perfection Certificate or any other Intellectual Property that is material to
its business, except for such authorizations and enablements as could not
reasonably be expected to result in a Material Adverse Effect. All registrations
listed on Schedule 12(a) and 12(b) to the Perfection Certificate are valid and
in full force and effect, in each case, except where the absence of such
validity or full force and effect, individually or collectively, could not
reasonably be expected to have a Material Adverse Effect.
(c)    No Violations or Proceedings. To each Loan Party’s knowledge, on and as
of the ClosingAmendment No. 2 Effective Date, (i) there is no material
infringement or other violation by others of any right of such Loan Party with
respect to any Intellectual Property listed on any schedule to the relevant
Perfection Certificate, or any other Intellectual Property that is material to
its business, except as may be set forth on Schedule 3.06(c) to Amendment No. 2,
and (ii) no claims are pending or threatened to such effect except as set forth
on Schedule 3.06(c) to Amendment No. 2.
SECTION 3.07    Equity Interests and Subsidiaries.
(a)    Equity Interests. Schedules 1(a) and 10 to the Perfection Certificate
dated the Closingmost recently delivered on or prior to the Amendment No. 2
Effective Date set forth a list of (i) all the Subsidiaries of Holdings and
their jurisdictions of organization as of the ClosingAmendment No. 2 Effective
Date and (ii) the number of each class of its Equity Interests authorized, and
the number outstanding, on the ClosingAmendment No. 2 Effective Date and the
number of shares covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the ClosingAmendment No. 2
Effective Date. As of the ClosingAmendment No. 2 Effective Date, all Equity
Interests of each Company held by Holdings or a Subsidiary thereof are duly and
validly issued and are fully paid and nonassessable, and, other than the Equity
Interests of Holdings, are owned by Holdings, directly or indirectly through
Wholly Owned Subsidiaries except as indicated on Schedules 1(a) and 10 to the
Perfection Certificate most recently delivered on or prior to the Amendment No.
2 Effective Date. At all times prior to a Qualified ParentCanadian Borrower IPO,
100% of the Equity Interests of the ParentCanadian Borrower will be owned
directly by Holdings. As of the Closing, and 100% of the Equity Interests of the
other Borrowers shall be owned directly or indirectly by Holdings (or, in the
case of each Borrower other than Designated Holdco, on and after the Designated
Holdco Effective Date, will be owned directly or indirectly by Designated
Holdco). At all times after a Qualified Canadian Borrower IPO, more than 50% of
the voting power of the total outstanding Voting Stock of each Borrower will be
owned directly or indirectly by Hindalco. As of the Amendment No. 2 Effective
Date, each Loan Party is the record and beneficial owner of, and has good and
marketable title to, the Equity Interests pledged by it under the Security
Documents, free of any and all Liens, rights or claims of other persons, except
Permitted Liens, and as of the ClosingAmendment No. 2
Effective Date there are no outstanding warrants, options or other rights to
purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any such Equity Interests other than with respect to the Forward
Share Sale Agreement.
(b)    No Consent of Third Parties Required. Except as have previously been
obtained, no consent of any person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary in connection with the creation,
perfection or First Priority (subject to the Intercreditor Agreement) status of
the security interest of the Collateral Agent in any Equity Interests pledged to
the Collateral Agent for the benefit of the Secured Parties under the Security
Documents or the exercise by the Collateral Agent of the voting or other rights
provided for in the Security Documents or the exercise of remedies in respect
thereof, other than any restrictions on transfer of the Equity Interests in NKL
or its direct parents, 4260848 Canada Inc., 4260856 Canada Inc., and 8018227
Canada Inc., imposed by any lock-up or listing agreement, rule or regulation in
connection with any listing or offering of Equity Interests in NKL to the extent
required by Applicable Law or listing or stock exchange requirements, and other
than any share transfer restrictions pursuant to articles 249 and following of
the Belgian Companies Code.
(c)    Organizational Chart. An accurate organizational chart, showing the
ownership structure of Holdings, Borrowers and each Subsidiary on the
ClosingAmendment No. 2 Effective Date is set forth on Schedule 10 to the
Perfection Certificate dated the Closingmost recently delivered on or prior to
the Amendment No. 2 Effective Date.
SECTION 3.08    Litigation; Compliance with Laws. There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Company, threatened against or affecting any
Company or any business, property or rights of any Company (i) that involve any
Loan Document or (ii) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. No Company or any of its property is in violation of, nor will the
continued operation of its property as currently conducted violate, any
Applicable Law (including any zoning or building ordinance, code or approval or
any building permits) or any restrictions of record or agreements affecting any
Company’s Real Property or is in default with respect to any requirement of
Applicable Law, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
The Loan Parties have implemented and maintainsmaintain in effect policies and
procedures designed to ensure compliance by the Loan Parties, their
Subsidiaries, and their respective directors, officers, employees and agents
with applicable Anti-Corruption Laws, and the Loan Parties and their
Subsidiaries are in compliance with applicable Anti-Corruption Laws in all
material respects.
SECTION 3.09    Agreements. No Company is a party to any agreement or instrument
or subject to any corporate or other constitutional restriction that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
No Company is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect. There is no existing default under any Organizational
Document of any Company or any event which, with the giving of notice or passage
of time or both, would constitute a default by any party thereunder that could
reasonably be expected to have a Material Adverse Effect. No event or
circumstance has occurred or exists that constitutes a Default or Event of
Default.
SECTION 3.10    Federal Reserve Regulations. No Company is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buyingpurchasing or carrying Margin Stock. No part of the
proceeds of any Loan or any Letter of Credit will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock, or for any purpose that entails a
violation of,, in the case of each of the foregoing, in a manner that violates
or that is inconsistent with, the provisions of the regulations of the Board,
including Regulation T, U or X. The pledge of the Securities Collateral pursuant
to the Security Documents does not violate such regulations.
SECTION 3.11    Investment Company Act. No Company is an “investment company” or
a company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.
SECTION 3.12    Use of Proceeds. The Borrowers will use the proceeds of the
Revolving Loans and Swingline Loans (a) on and after the Closing Date for
ongoing working capital needs and other proper corporate purposes (including to
effect Permitted Acquisitions and Dividends permitted hereunder) and (b) for
payment of fees, premiums and expenses in connection with the Transactions and
the transactions contemplated by Amendment No. 2.
SECTION 3.13    Taxes. Each Company has (a) timely filed or caused to be timely
filed all material Tax Returns required by Applicable Law to have been filed by
it and (b) duly and timely paid, collected or remitted or caused to be duly and
timely paid, collected or remitted all material Taxes due and payable,
collectible or remittable by it and all assessments received by it, except
Taxes (i) that are being contested in good faith by appropriate proceedings and
for which such Company has set aside on its books adequate reserves in
accordance with U.S. GAAP or other applicable accounting rules and (ii) which
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each Company has made adequate provision in accordance
with U.S. GAAP or other applicable accounting rules for all material Taxes not
yet due and payable. No Company has received written notice of any proposed or
pending tax assessments, deficiencies or audits that could be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect. No Company has ever been a party to any understanding or arrangement
constituting a “tax shelter” within the meaning of Section 6111(c), Section
6111(d) or Section 6662(d)(2)(C)(iii) of the Code, or has ever “participated” in
a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4, except as could not be reasonably expected to, individually or in the
aggregate, result in a Material Adverse Effect.
SECTION 3.14    No Material Misstatements. The written information (including
the Confidential Information Memorandum), reports, financial statements,
certificates, exhibits or schedules furnished by or on behalf of any Company to
any Agent or any Lender in connection with the negotiation of any Loan Document
or included therein or delivered pursuant thereto, taken as a whole, did not and
does not contain any material misstatement of fact and, taken as a whole, did
not and does not omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were or
are made, not materially misleading in their presentation of Holdings, the
Parent BorrowerDesignated Company and their Subsidiaries taken as a whole as of
the date such information is dated or certified; provided that to the extent any
such information, report, financial statement, exhibit or schedule was based
upon or constitutes a forecast or projection, each Loan Party represents only
that it was prepared in good faith and based on assumptions believed by the
applicable Loan Parties to be reasonable.
SECTION 3.15    Labor Matters. As of the ClosingAmendment No. 2 Effective Date,
there are no material strikes, lockouts or labor slowdowns against any Company
pending or, to the knowledge of any Company, threatened in writing. The hours
worked by and payments made to employees of any Company have not been in
violation of the Fair Labor Standards Act of 1938, as amended, or any other
applicable federal, state, provincial, local or foreign law dealing with such
matters in any manner which could reasonably be expected to result in a Material
Adverse Effect. All payments due from any Company, or for which any claim may be
made against any Company, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Company except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Company is bound, except as could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.16    Solvency. (i) (x) At the time of and immediately after the
consummation of the Transactionstransactions to occur on the ClosingAmendment
No. 2 Effective Date and after giving effect to the application of the proceeds
of each Loan made on such date and the operation of the Contribution,
Intercompany, Contracting and Offset Agreement, and (y) after giving effect to
the consummation of the Aleris Acquisition on the Aleris Acquisition Closing
Date, (a) the fair value of the assets of each Loan Party (individually and on a
consolidated basis with its Subsidiaries) will exceed its debts and liabilities,
subordinated, contingent, prospective or otherwise; (b) the present fair
saleable value of the property of each Loan Party (individually and on a
consolidated basis with its Subsidiaries) will be greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent, prospective or otherwise, as such debts
and other liabilities become absolute and matured; (c) each Loan Party
(individually and on a consolidated basis with its Subsidiaries) will be able to
pay its debts and liabilities, subordinated, contingent, prospective or
otherwise, as such debts and liabilities become absolute and matured; (d) each
Loan Party (individually and on a consolidated basis with its Subsidiaries) will
not have unreasonably small capital with which to conduct its business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date; and (e) each Loan Party is not “insolvent” as such
term is defined under any Debtor Relief Laws of any jurisdiction in which any
Loan Party is organized or incorporated (as applicable), or otherwise unable to
pay its debts as they fall due.
(ii)    At the time of and immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan and the
operation of the Contribution, Intercompany, Contracting and Offset Agreement,
(a) the fair value of the assets of each Borrower, Borrowing Base Guarantor and
Receivables Seller (for purposes of this Section 3.16, a “Principal Loan Party”)
(individually and on a consolidated basis with its Subsidiaries) will exceed its
debts and liabilities, subordinated, contingent, prospective or otherwise; (b)
the present fair saleable value of the property of each Principal Loan Party
(individually and on a consolidated basis with its Subsidiaries) will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent, prospective or otherwise, as
such debts and other liabilities become absolute and matured; (c) each Principal
Loan Party (individually and on a consolidated basis with its Subsidiaries) will
be able to pay its debts and liabilities, subordinated, contingent, prospective
or otherwise, as such debts and liabilities become absolute and matured; (d)
each Principal Loan Party (individually and on a consolidated basis with its
Subsidiaries) will not have unreasonably small capital with which to conduct its
business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Closing Date; and (e) each Principal Loan
Party is not “insolvent” as such term is defined under any Debtor Relief Laws of
any jurisdiction in which such Principal Loan Party is organized or incorporated
(as applicable), or otherwise unable to pay its debts as they fall due.
SECTION 3.17    Employee Benefit Plans. Each Company and its ERISA Affiliates is
in compliance in all material respects with the applicable provisions of ERISA
and the Code and the regulations and published interpretations thereunder except
for such non-compliance that in the aggregate would not have a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in a Material Adverse Effect or the imposition of a Lien on
any of the property of any Company. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used in the most
recent actuarial valuations used for the respective Plans) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the
fair market value of the property of all such underfunded Plans in an amount
which could reasonably be expected to have a Material Adverse Effect. Using
actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Company or
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.
Schedule 3.17 to Amendment No. 2 lists all of the Canadian Pension Plans. Except
as disclosed in Schedule 3.17 to Amendment No. 2 or hereafter disclosed to the
Administrative Agent, none of the Canadian Pension Plans are Canadian Defined
Benefit Plans. The hypothetical wind-up deficiency, going concern deficiency and
solvency deficiency of each Canadian Pension Plan that is a Canadian Defined
Benefit Plan as of the date of the most recently filed actuarial valuation is
set out in Schedule 3.17 to Amendment No. 2 or has otherwise been disclosed to
the Administrative Agent. With respect to any Canadian Pension Plan, to the best
of the knowledge of any Company, except as would not, individually and in the
aggregate, reasonably be expected to have a Material Adverse Effect: (i) the
Canadian Pension Plans are duly registered under all applicable Canadian and
provincial pension benefits legislation, (ii) all obligations of any Borrower or
Guarantor required to be performed in connection with the Canadian Pension Plans
or the funding agreements therefor have been performed in a timely fashion and
there are no outstanding disputes concerning the assets held pursuant to any
such funding agreement, (iii) all contributions or premiums required to be made
by any Borrower or Guarantor to the Canadian Pension Plans have been made in a
timely fashion in accordance with the terms of the Canadian Pension Plans and
applicable laws and regulations, (iv) all employee contributions to the Canadian
Pension Plans required to be made by way of authorized payroll deduction have
been properly withheld by each Borrower or Guarantor and fully paid into the
Canadian Pension Plans in a timely fashion in accordance with the terms of the
Canadian Pension Plans and applicable laws and regulations, (v) all reports and
disclosures relating to the Canadian Pension Plans required by any Applicable
Laws have been filed or distributed in a timely fashion, (vi) no amount is due
and owing by any of the Canadian Pension Plans under the Income Tax Act (Canada)
or any provincial taxation or pension benefits statute, (vii) none of the
Canadian Pension Plans is the subject of an investigation, proceeding, action or
claim and there exists no state of fact which after notice or lapse of time or
both would reasonably be expected to give rise to any such proceedings, (viii)
no trust, statutory deemed trust or Lien has arisen or been imposed on any
Borrower or Guarantor or its property in connection with any Canadian Pension
Plan (except deemed trusts and Liens arising in the ordinary course under
pension benefits statutes absent any wind up or partial wind up or failure to
make a contribution to a Canadian Pension Plan when due, including in respect of
employee contributions not yet remitted to a Canadian Pension Plan), and (ix)
none of the BorrowerBorrowers or Guarantors contributes to, or has any
obligation to contribute to, any pension plan required to be registered under
Canadian federal or provincial law that is not maintained or administered by the
BorrowerBorrowers or Guarantors or any of their Affiliates (other than the
Canada Pension Plan or the Quebec Pension Plan as maintained by the Government
of Canada or the province of Quebec).
To the extent applicable, each Foreign Plan has been maintained in compliance
with its terms and with the requirements of Applicable Law and has been
maintained, where required, in good standing with applicable Governmental
Authority and Taxing Authority, except for such non-compliance that in the
aggregate would not have a Material Adverse Effect. No Company has incurred any
obligation in connection with the termination of or withdrawal from any Foreign
Plan, except to the extent of liabilities which could not reasonably be expected
to have a Material Adverse Effect. Each Foreign Plan that is required to be
funded is funded in accordance with the requirements of Applicable Law, and with
respect to each Foreign Plan that is not required to be funded, the obligations
of such Foreign Plan are properly accrued in the financial statements of the
Parent BorrowerDesignated Company and its Subsidiaries, in each case in an
amount that could not reasonably be expected to have a Material Adverse Effect.
Except as specified on Schedule 3.17 to Amendment No. 2, (i) no Company is or
has at any time been an employer (for the purposes of Sections 38 to 51 of the
Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the Pensions Schemes Act 1993), and
(ii) no Company is or has at any time been “connected” with or an “associate” of
(as those terms are used in Sections 39 and 43 of the Pensions Act 2004) such an
employer.
SECTION 3.18    Environmental Matters.
(a)    Except as, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect:
(i)    The Companies and their businesses, operations and Real Property are in
compliance with, and the Companies have no liability under, any applicable
Environmental Law;
(ii)    The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, and all such Environmental Permits
are valid and in good standing;
(iii)    There has been no Release or threatened Release of Hazardous Material
on, at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
reasonably be expected to result in liability of the Companies under any
applicable Environmental Law;
(iv)    There is no Environmental Claim pending or, to the knowledge of any
Company, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and, to
the knowledge of any Company, there are no actions, activities, circumstances,
conditions, events or incidents that could reasonably be expected to form the
basis of such an Environmental Claim;
(v)    No Lien has been recorded or, to the knowledge of any Company,
threatened under any Environmental Law with respect to any Real Property or
other assets of the
Companies;
(vi)    The execution, delivery and performance of this Agreement, Amendment No.
2 and the consummation of the transactions contemplated hereby and thereby will
not require any notification, registration, filing, reporting, disclosure,
investigation, remediation or cleanup pursuant to any Governmental Real Property
Disclosure Requirements or any other applicable Environmental Law; and
(vii)    No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.
(b)    As of the ClosingAmendment No. 2 Effective Date:
(i)    Except as could not reasonably be expected to have a Material Adverse
Effect, no Company is obligated to perform any action or otherwise incur any
expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract, agreement or
operation of law, and no Company is conducting or financing any Response
pursuant to any Environmental Law with respect to any Real Property or any other
location; and
(ii)    No Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Companies, no Real Property or facility formerly
owned, operated or leased by the Companies or any of their predecessors in
interest is (i) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA, or (ii) listed on the Comprehensive
Environmental Response, Compensation and Liability Information System
promulgated pursuant to CERCLA and is reasonably likely to result in any
material liability to any Company, or (iii) included on any other publicly
available list of contaminated sites maintained by any Governmental Authority
analogous to CERCLA or the Resource
Conservation and Recovery Act, 42 U.S.C. §6901 et seq., including any such list
relating to the management or clean-up of petroleum and is reasonably likely to
result in any material liability to a Company.
SECTION 3.19    Insurance. Schedule 3.19The Amendment No. 2 Insurance Disclosure
Letter sets forth a true and correct description of all insurance policies
maintained by each
Company as of the ClosingAmendment No. 2 Effective Date. All insurance
maintained by the Companies to the extent required by Section 5.04 is in full
force and effect, and all premiums thereon have been duly paid. As of the
ClosingAmendment No. 2 Effective Date, no Company has received notice of
violation or cancellation thereof, the Mortgaged Property, and the use,
occupancy and operation thereof, comply in all material respects with all
Insurance
Requirements, and there exists no material default under any Insurance
Requirement. Each Company has insurance in such amounts and covering such risks
and liabilities as are customary for companies of a similar size engaged in
similar businesses in similar locations.
SECTION 3.20    Security Documents.
(a)    U.S.     Security     Agreement.          TheEach     of     the     U.S.
    Security
AgreementAgreements is effective to create in favor of the Collateral Agent for
the benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Security Agreement Collateral referred to therein
and, when (i) financing statements and other filings in appropriate form are
filed in the offices specified on Schedule 7 to the relevant Perfection
Certificate as in effect on the Closingmost recently delivered on or prior to
the
Amendment No. 2 Effective Date and (ii) upon the taking of possession or control
by the Collateral Agent of the Security Agreement Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by each Security
Agreement), the Liens created by thesuch Security Agreement shall constitute
valid, perfected First Priority Liens on, and security interests in, all right,
title and interest of the grantors thereunder in the Security Agreement
Collateral (other than such Security Agreement Collateral in which a security
interest cannot be perfected under the UCC as in effect at the relevant time in
the relevant jurisdiction), in each case subject to no Liens other than
Permitted Liens.
(b)    Canadian Security Agreement. Each of the Canadian Security Agreements is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, when PPSA
financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 7 to the relevant Perfection Certificate as in
effect on the Closingmost recently delivered on or prior to the Amendment No. 2
Effective Date, the Liens created by such Canadian Security Agreement shall
constitute valid, perfected First Priority Liens on, and security interests in,
all right, title and interest of the grantors thereunder in the Security
Agreement Collateral referred to therein (other than such Security Agreement
Collateral in which a security interest cannot be perfected under the PPSA as in
effect at the relevant time in the relevant jurisdiction), in each case subject
to no Liens other than Permitted Liens.
(c)    U.K.     Security     Agreement.          TheEach     of     the     U.K.
    Security
AgreementAgreements is effective to create in favor of the Collateral Agent for
the benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Security Agreement Collateral referred to therein
and, upon the registration specified on Schedule 7 to the relevant Perfection
Certificate as in effect on the Closingmost recently delivered on or prior to
the Amendment No. 2 Effective Date, the Liens created by thesuch U.K. Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under Applicable Law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
(d)    Swiss Security Agreement. TheEach of the Swiss Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, upon the
registrations, recordings and other actions specified on Schedule 7 to the
relevant Perfection Certificate as in effect on the Closingmost recently
delivered on or prior to the Amendment No. 2 Effective Date, the Liens created
by thesuch Swiss Security Agreement shall constitute valid, perfected First
Priority Liens on, and security interests in, all right, title and interest of
the grantors thereunder in the Security Agreement Collateral referred to therein
(other than such Security Agreement Collateral in which a security interest
cannot be perfected under Applicable Law as in effect at the relevant time in
the relevant jurisdiction), in each case subject to no Liens other than
Permitted Liens.
(e)    German Security Agreement. TheEach of the German Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, or in the case of accessory security, in favor of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, the
Security Agreement Collateral referred to therein and, upon the registrations,
recordings and other actions specified on Schedule 7 to the relevant Perfection
Certificate as in effect on the Closingmost recently delivered on or prior to
the Amendment No. 2 Effective Date, the Liens created by thesuch German Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under Applicable Law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
(f)    Irish Security Agreement. TheEach of the Irish Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of and as
trustee for the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Security Agreement Collateral referred to therein
and, upon the registrations, recordings and other actions specified on Schedule
7 to the relevant Perfection Certificate as in effect on the Closingmost
recently delivered on or prior to the Amendment No. 2 Effective Date, the Liens
created by thesuch Irish Security Agreement shall constitute valid, perfected
First Priority Liens on, and security interests in, all right, title and
interest of the grantors thereunder in the Security Agreement Collateral
referred to therein (other than such Security Agreement Collateral in which a
security interest cannot be perfected under Applicable Law as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens.
(g)    Brazilian Security Agreement. Each Brazilian Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, upon the
registrations, recordings and other actions specified on Schedule 7 to the
relevant Perfection Certificate as in effect on the Closingmost recently
delivered on or prior to the Amendment No. 2 Effective Date, the Liens created
by each of thesuch Brazilian Security Agreement shall constitute valid,
perfected First Priority Liens on, and security interests in, all right, title
and interest of the grantors thereunder in the Security Agreement Collateral
referred to therein (other than such Security Agreement Collateral in which a
security interest cannot be perfected under Applicable Law as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens.
(h)    Dubai Security Agreement. Each Dubai Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, upon the registrations, recordings
and other actions specified on Schedule 7 to the relevant Perfection Certificate
as in effect on the Closingmost recently delivered on or prior to the Amendment
No. 2 Effective Date, the Liens created by each of thesuch Dubai Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under Applicable Law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
(i)    Belgian and Dutch Security Agreements. On and after the Aleris
Acquisition Closing Date:
(i)    MadeiraEach Belgian Security Agreement. Each Madeira Security
Agreement is effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Security Agreement
Collateral referred to therein and, upon the registrations, recordings and other
actions specified on Schedule 7 to the relevant Perfection Certificate as in
effect on the Closing Datedelivered by the applicable Belgian Guarantor at the
time such Person became a Loan Party hereunder, the Liens created by each of the
MadeiraBelgian Security AgreementAgreements shall constitute valid, perfected
First Priority Liens on, and security interests in, all right, title and
interest of the grantors thereunder in the Security Agreement Collateral
referred to therein (other than such Security Agreement Collateral in which a
security interest cannot be perfected under Applicable Law as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens.
(ii)    Each Dutch Security Agreement is effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral referred to therein and, upon the registrations, recordings and other
actions specified on Schedule 7 to the Perfection Certificate delivered by the
applicable Dutch Guarantor at the time such Person became a Loan Party
hereunder, the Liens created by each of the Dutch Security Agreements shall
constitute valid, perfected First Priority Liens on, and security interests in,
all right, title and interest of the grantors thereunder in the Security
Agreement Collateral referred to therein (other than such Security Agreement
Collateral in which a security interest cannot be perfected under Applicable Law
as in effect at the relevant time in the relevant jurisdiction), in each case
subject to no Liens other than Permitted Liens.
(j)    French Security Agreement. Each French Security Agreement is effective to
create in favor of the French Collateral Agent for its benefit (as creditor
under the Parallel Debt provision set forth in Section 11.24) and/or for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Security Agreement Collateral referred to therein
and, upon the registrations, recordings and other actions specified on Schedule
7 to the relevant Perfection Certificate as in effect on the Closingmost
recently delivered on or prior to the Amendment No. 2 Effective Date, the Liens
created by each of the French Security AgreementAgreements shall constitute
valid, perfected First Priority Liens on, and security interests in, all right,
title and interest of the grantors thereunder in the Security Agreement
Collateral referred to therein (other than such Security Agreement Collateral in
which a security interest cannot be perfected under Applicable Law as in effect
at the relevant time in the relevant jurisdiction), in each case subject to no
Liens other than Permitted Liens.
(k)    Intellectual Property Filings. When the (i) financing statements and
other filings in appropriate form referred to on Schedule 7 to the relevant
Perfection Certificate have been made, and (ii) U.S. Security Agreement or a
short form thereof is filed in the United States Patent and Trademark Office and
the United States Copyright Office, the Liens created by such Security Agreement
shall constitute valid, perfected First Priority Liens on, and security
interests in, all right, title and interest of the grantors thereunder in
Patents and Trademarks (each as defined in such Security Agreement) that are
registered or applied for by any Loan Party with the United States Patent and
Trademark Office or Copyrights (as defined in such Security Agreement)
registered or applied for by any Loan Party with the United States Copyright
Office, as the case may be, in each case subject to no Liens other than
Permitted Liens.
(l)    Mortgages. Each Mortgage (other than a Mortgage granted by a U.K.
Borrower or a U.K. Guarantor) is effective to create, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, legal, valid,
perfected and enforceable First Priority Liens on, and security interests in,
all of the Loan Parties’ right, title and interest in and to the Mortgaged
Properties thereunder and the proceeds thereof, subject only to Permitted Liens,
and when such Mortgages are filed in the offices specified on Schedule 8(a) to
the applicable Perfection Certificates dated the Closingmost recently delivered
on or prior to the Amendment No. 2 Effective Date (or, in the case of any
Mortgage executed and delivered after the date thereof in accordance with the
provisions of Section 5.11 and Section 5.12, when such Mortgage is filed in the
offices specified in the local counsel opinion delivered with respect thereto in
accordance with the provisions of Section 5.11 and Section 5.12), the Mortgages
shall constitute First Priority fully perfected Liens on, and security interests
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, in each case prior and superior in right to
any other person, other than Permitted Liens.
The Mortgages granted by theeach U.K. Borrower and each applicable U.K.
Guarantor under the relevant U.K. Security Agreement are effective to create in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties,
legal, valid and enforceable Liens on all of each such Loan Party’s right, title
and interest in and to the Mortgaged Property thereunder and the proceeds
thereof, and when the Mortgages are filed with the Land Registry, the Mortgages
shall constitute fully perfected First Priority Liens on, and security interest
in, all right, title and interest of theeach applicable U.K. Borrower and each
applicable U.K. Guarantor in such Mortgaged Property and the proceeds thereof,
in each case prior and superior in right to any other Person, other than with
respect to the rights of Persons pursuant to Permitted Liens until terminated in
accordance with the terms hereof.
(m)    Valid Liens. Each Security Document delivered pursuant to Amendment No.
2, Section 5.11, Section 5.12 and Section 5.16 will, upon execution and delivery
thereof, be effective to create in favor of the Collateral Agent, for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, all of the Loan Parties’ right, title and interest in and
to the Collateral thereunder, and (i) when all appropriate filings,
registrations or recordings and other actions set forth in the relevant
Perfection Certificate are made in the appropriate offices as may be required
under Applicable Law and (ii) upon the taking of possession or control by the
Collateral Agent of such Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the Collateral Agent to the extent required by any Security
Document), such Security Document will constitute First Priority fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in such Collateral, in each case subject to no Liens other than the
applicable Permitted Liens.
(n)    Receivables Purchase Agreement. The Initial German Receivables Purchase
Agreement, each Swiss Receivables Purchase Agreement, and, upon execution and
delivery thereof, each other Receivables Purchase Agreement, is in full force
and effect. Each representation and warranty under anyeach Receivables Purchase
Agreement of each Loan Party party thereto is true and correct on and as of the
date made thereunder. No “Termination Event” (as defined therein) has occurred
under any Receivables Purchase Agreement.
SECTION 3.21    Material Indebtedness Documents. Schedule 3.21 to Amendment No.
2 lists, as of the ClosingAmendment No. 2 Effective Date, (i) each material New
Senior Note Document, (ii) each material Term Loan Document, and (iii) each
material agreement, certificate, instrument, letter or other document evidencing
any other Material Indebtedness, and the Lenders have been furnished true and
complete copies of each of the foregoing.
SECTION 3.22    Sanctions. No Credit Party and none of its Restricted
Subsidiaries or, to each Credit Party’s knowledge, their respective Related
Parties (a) is a Sanctioned Person, (b) is controlled by or is acting on behalf
of a Sanctioned Person, (c) is under investigation for an alleged breach of
Sanction(s) by a governmental authority that enforces Sanctions, or (d) will
fund any repayment of the credit with proceeds derived from any transaction that
would be prohibited by Sanctions or, to the knowledge of any Credit Party, would
otherwise cause the Lender or any other party to this Agreement to be in breach
of any Sanctions. A Credit Party will notify the Lender and Administrative Agent
in writing not more than five (5) Business Days after becoming aware of any
breach of this section.
SECTION 3.23    Joint Enterprise. Each Loan Party has requested that the Agents,
the
Issuing Banks and Lenders make this credit facility available to the Loan
Parties on a combined basis, in order to finance the Loan Parties’ business most
efficiently and economically. The Loan Parties’ business is a mutual and
collective enterprise, and the successful operation of each
Loan Party is dependent upon the successful performance of the integrated group.
The Loan Parties believe that consolidation of their credit facility will
enhance the borrowing power of each Loan Party and ease administration of the
facility, all to their mutual advantage. The Loan Parties acknowledge that
Agents’, Issuing Banks’ and Lenders’ willingness to extend credit and to
administer the Collateral on a combined basis hereunder is done solely as an
accommodation to Loan Parties and at Loan Parties’ request.
SECTION 3.24    Location of Material Inventory and Equipment. Schedule 3.24 to
Amendment No. 2 sets forth as of the ClosingAmendment No. 2 Effective Date all
locations where the aggregate value of Inventory and Equipment (other than
mobile Equipment or Inventory in transit) owned by the Loan Parties at each such
location exceeds $1,000,000.
SECTION 3.25    Accuracy of Borrowing Base. At the time any Borrowing Base
Certificate is delivered pursuant to this Agreement, each Account and each item
of Inventory included in the calculation of the Borrowing Base satisfies all of
the criteria stated herein to be an Eligible Account and an item of Eligible
Inventory, respectively.
SECTION 3.26    Senior Notes; Material Indebtedness. The Obligations constitute
“Senior Debt” or “Designated Senior Indebtedness” (or any other defined term
having a similar purpose) within the meaning of the Senior Note Documents (and
any Permitted Refinancings thereof permitted under Section 6.01 other than
refinancings with additional Term Loans). The Commitments and the Loans and
other extensions of credit under the Loan Documents constitute “Credit
Facilities” (or any other defined term having a similar purpose) or liabilities
payable under the documentation related to “Credit Facilities” (or any other
defined term having a similar purpose), in each case, within the meaning of the
Senior Note Documents (and any Permitted Refinancings thereof permitted under
Section 6.01 other than refinancings with additional Term Loans). The
consummation of each of (i) the Transactions, (ii) each incurrence of
Indebtedness hereunder and (iii) the granting of the Liens provided for under
the Security Documents to secure the Secured Obligations is permitted under,
and, in each case, does not require any consent or approval under, the terms of
(A) the Senior Note Documents (and any Permitted Refinancings thereof), the Term
Loan Documents (and any Permitted Term Loan Facility Refinancings thereof) or
any other Material Indebtedness or (B) any other material agreement or
instrument binding upon any Company or any of its property except, in the case
of this clause (B), as could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 3.27    Centre of Main Interests and Establishments. For the purposes of
The
Council of the European Union Regulation No. 1346/2000 on Insolvency Proceedings
(the “Regulation”) (or, after June 26, 2017, the European Insolvency
Regulation), (i) the centre of main interest (as that term is used in Article
3(1) of the Regulation) of each U.K. Loan Party is situated in England and
Wales, (ii) the centre of main interest of the Irish Guarantor is situated in
Ireland or Germany, and it has no “establishment” (as that term is used in
Article 2(h) of the Regulation or Article 2(10) of the European Insolvency
Regulation, as applicable) in any jurisdiction other than Ireland or Germany,
(iii) the centre of main interest of each Swiss Loan Party is situated in
Switzerland, and in each case each has no “establishment” (as that term is used
in Article 2(h) of the Regulation or Article 2(10) of the European Insolvency
Regulation, as applicable) in any other jurisdiction, (iv) the centre of main
interest of each German Loan Party is situated in Germany, (v) [intentionally
omitted],the centre of main interest of each Dutch Guarantor is situated in the
Netherlands, and in each case each has no “establishment” (as that term is used
in Article 2(h) of the Regulation or Article 2(10) of the European Insolvency
Regulation, as applicable) in any other jurisdiction, (vi) the centre of main
interest of each French Guarantor is situated in France, and in each case each
has no “establishment” (as that term is used in Article 2(h) of the Regulation
or Article 2(10) of the European Insolvency Regulation, as applicable) in any
other jurisdiction, (vii) the centre of main interest of each Belgian Guarantor
is situated in Belgium, and in each case each has no “establishment” (as that
term is used in Article 2(h) of the Regulation or Article 2(10) of the European
Insolvency Regulation, as applicable) in any other jurisdiction, and (viiviii)
other than as provided in paragraph (ii) above, no Loan Party (to the extent
such Loan Party is subject to the Regulation or the European Insolvency
Regulation) shall have a centre of main interest other than as situated in its
jurisdiction of incorporation.
SECTION 3.28    Holding and Dormant Companies. Except as may arise under the
Loan Documents, the Term Loan Documents or, any Permitted Holdings Indebtedness
or, (in the case of Novelis Europe Holdings Limited) the New Senior Notes, any
Permitted First Priority Refinancing Debt, any Permitted Second Priority
Refinancing Debt, any Permitted Unsecured
Refinancing Debt, the Permitted Short Term Indebtedness, or Indebtedness
incurred pursuant to Section 6.01(l), neither Holdings nor Novelis Europe
Holdings Limited, trades or has any liabilities or commitments (actual or
contingent, present or future) other than liabilities attributable or incidental
to acting as a holding company of shares in the Equity Interests of its
Subsidiaries.
SECTION 3.29    Certain Subsidiaries. The Excluded Collateral Subsidiaries as of
the ClosingAmendment No. 2 Effective Date are listed on Schedule 1.01(e) to
Amendment No. 2.
The Excluded Subsidiaries as of the ClosingAmendment No. 2 Effective Date are
listed on
Schedule 1.01(f) to Amendment No. 2. The Joint Venture Subsidiaries as of the
ClosingAmendment No. 2 Effective Date are listed on Schedule 1.01(g). There are
no to Amendment No. 2. The Unrestricted Subsidiaries as of the Closing
DateAmendment No. 2 Effective Date are listed on Schedule 1.01(h) to Amendment
No. 2.
SECTION 3.30    Inventory Matters. No Inventory that is included in the
Borrowing Base is subject to retention of title (including extended retention of
title or broadened extension of title) except as has been disclosed to the
Administrative Agent and reflected in the Borrowing Base Certificate. Each
Borrowing Base Certificate accurately reports any retention of title (including
extended retention of title or broadened extension of title) claims with respect
to any inventory included in such Borrowing Base Certificate. No inventory of
any Borrower or Borrowing Base Guarantor is subject to retention of title
(including extended retention of title or broadened extension of title) on an
oral basis.
SECTION 3.31    Beneficial Ownership Certification. As of the Second Amendment
Effective Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.
SECTION 3.32    No Fiscal Unity. No Company is a member of a fiscal unity for
VAT, corporate income tax or any other tax purposes, except for a fiscal unity
for VAT or corporate income tax purposes consisting solely of Loan Parties.
SECTION 3.33    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE IV
CONDITIONS TO CREDIT EXTENSIONS
SECTION 4.01    Conditions to Amendment and Restatement. The amendment and
restatement of the Existing Credit Agreement pursuant to the Amendment
Agreement, and the obligation of each Lender and, if applicable, each Issuing
Bank to fund the initial Credit Extension requested to be made by it under this
Agreement, shall be subject to the prior or concurrent satisfaction of each of
the conditions precedent set forth in this Section 4.01.
(a)    Loan Documents. The Administrative Agent shall have received executed
counterparts of each of the following, properly executed by a Responsible
Officer of each applicable signing Loan Party, each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders:
(i)    this Agreement,
(ii)    the Amendment Agreement,
(iii)    a Borrowing Base Certificate, dated the Closing Date and certifying the
Borrowing Base as of August 31, 2014,
(iv)    to the extent applicable, a Note executed by each applicable Borrower in
favor of each Lender that has requested a Note prior to the Closing Date;
(v)    the Perfection Certificates; and
(vi)    such amendments to, amendments and restatements of, or confirmations or
reaffirmations of, or supplements to, existing Security Documents or other Loan
Documents, such additional Security Document, Loan Documents or other filings or
actions, in each case as the Administrative Agent or the Collateral Agent may
require in connection with the Transactions.
(b)    Corporate Documents. The Administrative Agent shall have received:
(i)    a certificate of the secretary, assistant secretary or managing director
(where applicable) of each Loan Party dated the Closing Date, certifying (A)
that attached thereto is a true and complete copy of each Organizational
Document (or its equivalent including the constitutional documents) of such Loan
Party certified (to the extent customary in the applicable jurisdiction) as of a
recent date by the Secretary of State (or equivalent Governmental Authority) of
the jurisdiction of its organization, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors and/or
shareholders, as applicable, of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of Borrowers, the borrowings hereunder, and that such
resolutions, or any other document attached thereto, have not been modified,
rescinded, amended or superseded and are in full force and effect, (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary, assistant secretary or managing director
executing the certificate in this clause (i), and other customary evidence of
incumbency) and (D) that the borrowing, guarantee, or granting of Liens with
respect to the Loans or any of the other Secured Obligations would not cause any
borrowing, guarantee, security or similar limit binding on any Loan Party to be
exceeded;
(ii)    a certificate as to the good standing (where applicable, or such other
customary functionally equivalent certificates or abstracts) of each Loan Party
(in so-called “long-form” if available) as of a recent date, from such Secretary
of State (or other applicable Governmental Authority);
(iii)    evidence that the records of the applicable Loan Parties at the United
Kingdom Companies House and each other relevant registrar of companies (or
equivalent Governmental Authority) in the respective jurisdictions of
organization of the Loan Parties are accurate, complete and up to date and that
the latest relevant accounts have been duly filed, where applicable;
(iv)    if relevant, evidence that each Irish Guarantor has done all that is
necessary to follow the procedures set out in Sub-Sections (2) and (11) of
section 60 of the Companies Act 1963 of Ireland in order to enable it to enter
into the Loan Documents;
(v)    a copy of the constitutional documents of any Person incorporated in
Ireland whose shares are subject to security under any Security Document,
together with any resolutions of the shareholders of such Person adopting such
changes to the constitutional documents of that Person to remove any restriction
on any transfer of shares or partnership interests (or equivalent) in such
Person pursuant to any enforcement of any such Security Document;
(vi)    evidence that each of the Loan Parties are members of the same group of
companies consisting of a holding company and its subsidiaries for the purposes
of Section 155 of the Companies Act 1963 of Ireland and Section 35 of the
Companies Act 1990 of Ireland;
(vii)    up-to date certified copy of the constitutional documents (e.g., for a
German GmbH: Handelsregisterauszug, Gesellschaftsvertrag, Gesellschafterliste)
for each
German Loan Party; and
(viii)    such other documents as the Lenders, the Initial Issuing BankBanks or
the Administrative Agent may reasonably request.
(c)    Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of the
ParentCanadian Borrower, certifying (i) compliance with the conditions precedent
set forth in this Section 4.01 and Section 4.02(b) and (c), (ii) that no Default
has occurred and is continuing, and (iii) that each of the representations and
warranties made by any Loan Party set forth in ARTICLE III hereof or in any
other Loan Document were true and correct in all material respects on and as of
the Closing Date, except to the extent such representations and warranties
expressly related to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date.
(d)    Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the other Agents, the Lenders and the Issuing Banks, (i) a
favorable written opinion of Torys LLP, special counsel for the Loan Parties and
(ii) a favorable written opinion of each local and foreign counsel of the Loan
Parties listed on Schedule 4.01(g), in each case (A) dated the Closing Date, (B)
addressed to the Agents, the Issuing Banks and the Lenders and (C) covering the
matters set forth in Exhibit N and such othersuch matters relating to the Loan
Documents and the Transactions as the Administrative Agent shall reasonably
request.
(e)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit O (or in such other form as is
satisfactory to the Administrative Agent to reflect applicable legal
requirements), dated the Closing Date and signed by a senior Financial Officer
of each Loan Party or the ParentCanadian Borrower.
(f)    Applicable Law. The Administrative Agent shall be satisfied that
Holdings, the Borrowers and their Subsidiaries and the Transactions shall be in
full compliance with all material Applicable Law, including Regulations T, U and
X of the Board, and shall have received satisfactory evidence of such compliance
reasonably requested by them.
(g)    Consents. All approvals of Governmental Authorities and third parties
necessary to consummate the Transactions shall been obtained and shall be in
full force and effect.
(h)    Litigation. There shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions.
(i)    Fees. The Arrangers and Administrative Agent shall have received all Fees
and other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including the reasonable legal fees and expenses of Skadden, Arps,
Slate, Meagher & Flom LLP, special counsel to the Agents, and the reasonable
fees and expenses of any local counsel, foreign counsel, appraisers, consultants
and other advisors) required to be reimbursed or paid by any Loan Party
hereunder or under any other Loan Document.
(j)    Insurance. The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the property and liability insurance policies
required by Section 5.04 and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
“standard” lender’s loss payable or mortgagee endorsement (as applicable) and
shall name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance reasonably satisfactory to the Administrative
Agent.
(k)    USA Patriot Act. The Lenders shall have received, sufficiently in advance
of the Closing Date, all documentation and other information that may be
required by the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Act
(including, without limitation, the information described in Section 11.13).
(l)    Minimum Excess Availability. Excess Availability (determined based upon
the Borrowing Base as of August 31, 2014, and Revolving Commitments, Loans and
L/C Exposure as of the Closing Date) shall be not less than $200,000,000, all
calculated on a pro forma basis to give effect to the Transactions (including
the initial Borrowings and issuance of Letters of Credit and assumption of
Existing Letters of Credit as of the Closing Date).
Notwithstanding the foregoing, to the extent that the execution and delivery of
any document or the completion of any task or action is listed on Schedule 5.16,
such item shall not be a condition precedent and shall instead be subject to
Section 5.16.
SECTION 4.02    Conditions to All Credit Extensions. The obligation of each
Lender and each Issuing Bank to make any Credit Extension (including the initial
Credit Extension, except to the extent otherwise provided in the applicable
Increase Joinder or Amendment No. 2) shall be subject to, and to the
satisfaction of, each of the conditions precedent set forth below.
(a)    Notice. The Administrative Agent shall have received a Borrowing Request
as required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received an LC
Request as required by Section 2.18 or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Administrative Agent shall have
received a Borrowing Request as required by Section 2.17.
(b)    No Default. No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds therefrom.
(c)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in ARTICLE III hereof or in any
other Loan Document shall be true and correct in all material respects (or, in
the case of any representation or warranty that is qualified as to materiality,
“Material Adverse Effect” or similar language, and in the case of the
representations and warranties in Section 3.27 as they relate to the Borrowers
and the Borrowing Base Guarantors, in all respects) on and as of the date of
such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representation and warranty shall have
been true and correct in all material respects (or, in the case of any
representation or warranty that is qualified as to materiality, “Material
Adverse Effect” or similar language, in all respects) as of such earlier date.
(d)    No Legal Bar. With respect to each Lender, no order, judgment or decree
of any Governmental Authority shall purport to restrain such Lender from making
any Loans to be made by it. No injunction or other restraining order shall have
been issued, shall be pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by this Agreement or the making of Loans hereunder.
Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by any Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by each Borrower and each other Loan Party that on
the date of such Credit Extension (both immediately before and after giving
effect to such Credit Extension and the application of the proceeds thereof) the
conditions contained in Section 4.02(b) through (d) have been satisfied (which
representation and warranty shall be deemed limited to the knowledge of the Loan
Parties in the case of the first sentence of Section 4.02(d)). Borrowers shall
provide such information (including, if applicable, calculations in reasonable
detail of the covenants in Section 6.10) as the Administrative Agent may
reasonably request to confirm that the conditions in Section 4.02(b) through (d)
have been satisfied.
ARTICLE V
AFFIRMATIVE COVENANTS
Each Loan Party warrants, covenants and agrees with each Lender that so long as
this
Agreement shall remain in effect and until Full Payment of the Obligations,
unless the Required Lenders shall otherwise consent in writing, each Loan Party
will, and will cause each of its Restricted Subsidiaries to:
SECTION 5.01    Financial Statements, Reports, etc. Furnish to the
Administrative Agent (and the Administrative Agent shall make available to the
Lenders, on the Platform or otherwise, in accordance with its customary
procedures):
(a)    Annual Reports. As soon as available and in any event within the earlier
of (i) ninety (90) days and (ii) such shorter period as may be required by the
Securities and Exchange Commission (including, if applicable, any extension
permitted under Rule 12b-25 of the Exchange Act), after the end of each fiscal
year (and in any case not less than one time in each calendar year), (i) the
consolidated balance sheet of Parent Borrowerthe Designated Company as of the
end of such fiscal year and related consolidated statements of income, cash
flows and stockholders’ equity for such fiscal year, in comparative form with
such financial statements as of the end of, and for, the preceding fiscal year,
and notes thereto, all prepared in accordance with Regulation S-X and
accompanied by an opinion of independent public accountants of recognized
national standing reasonably satisfactory to the Administrative Agent (which
opinion shall not be qualified as to scope or contain any going concern
qualification, paragraph of emphasis or explanatory statement), stating that
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of Parent
Borrowerthe Designated Company as of the dates and for the periods specified in
accordance with U.S. GAAP, (ii) a narrative report and management’s discussion
and analysis, in a form reasonably satisfactory to the Administrative Agent, of
the financial condition and results of operations of Parent Borrowerthe
Designated Company for such fiscal year, as compared to amounts for the previous
fiscal year (it being understood that the information required by clauses (i)
and (ii) of this Section 5.01(a) may be furnished in the form of a Form 10-K (so
long as the financial statements, narrative report and management’s discussion
therein comply with the requirements set forth above)), (iii) consolidating
balance sheets, statements of income and cash flows of the Parent
BorrowerDesignated Company and its Restricted Subsidiaries separating out the
results by region and (iv) such other consolidating balance sheets, statements
of income and cash flows of the Parent BorrowerDesignated Company and its
Restricted Subsidiaries as may be required to be delivered pursuant to the Term
Loan Credit Agreement (or any Term Loan Credit Agreement Refinancing
Indebtedness);
(b)    Quarterly Reports. As soon as available and in any event within the
earlier of (i) forty-five (45) days and (ii) such shorter period as may be
required by the Securities and Exchange Commission (including, if applicable,
any extension permitted under Rule 12b-25 of the Exchange Act), after the end of
each of the first three fiscal quarters of each fiscal year, (i) the
consolidated balance sheet of Parent Borrowerthe Designated Company as of the
end of such fiscal quarter and related consolidated statements of income and
cash flows for such fiscal quarter and for the then elapsed portion of the
fiscal year, in comparative form with the consolidated statements of income and
cash flows for the comparable periods in the previous fiscal year, and notes
thereto, all prepared in accordance with Regulation S-X under the Securities Act
and accompanied by a certificate of a Financial Officer stating that such
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of Parent Borrowerthe
Designated Company as of the date and for the periods specified in accordance
with U.S. GAAP consistently applied, and on a basis consistent with audited
financial statements referred to in clause (a) of this Section, except as
otherwise disclosed therein and subject to the absence of footnote disclosures
and to normal year-end audit adjustments, (ii) a narrative report and
management’s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition and results of operations for
such fiscal quarter and the then elapsed portion of the fiscal year, as compared
to the comparable periods in the previous fiscal year (it being understood that
the information required by clauses (i) and (ii) of this Section 5.01(b) may be
furnished in the form of a Form 10-Q (so long as the financial statements,
management report and management’s discussion therein comply with the
requirements set forth above)), (iii) consolidating balance sheets, statements
of income and cash flows of the Parent BorrowerDesignated Company and its
Restricted Subsidiaries separating out the results by region and (iv) such other
consolidating balance sheets, statements of income and cash flows of the Parent
BorrowerDesignated Company and its Restricted Subsidiaries as may be required to
be delivered pursuant to the Term Loan Credit Agreement (or any Term Loan Credit
Agreement Refinancing Indebtedness);
(c)    [Reserved].Beneficial Ownership. Upon request by the Administrative
Agent, documents showing any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified in parts (c) or (d) of such certification.
(d)    Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a) and (b), a Compliance Certificate (A)
certifying that no Default has occurred or, if such a Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (B) setting forth computations in
reasonable detail satisfactory to the Administrative Agent (including a
breakdown of such computations on a quarterly basis) demonstrating compliance
with the covenant contained in Section 6.10 (including a calculation of
Consolidated Fixed Charge Coverage Ratio, whether or not a Covenant Trigger
Event has occurred) and (C) showing a reconciliation of Consolidated EBITDA
(Fixed Charge) to the net income set forth on the statement of income, such
reconciliation to be on a quarterly basis; and (ii) to the extent any
Unrestricted Subsidiaries are in existence during the period covered by such
financial statements, consolidating balance sheets, statements of income and
cash flows separating out the results of the Parent BorrowerDesignated Company
and its Restricted Subsidiaries, on the one hand, and the Unrestricted
Subsidiaries, on the other;
(e)    Officer’s Certificate Regarding Organizational Chart and Perfection of
Collateral. Concurrently with any delivery of financial statements under Section
5.01(a), a certificate of a Responsible Officer of the Administrative Borrower
attaching an accurate organizational chart (or confirming that there has been no
change in organizational structure) and otherwise setting forth the information
required pursuant to the Perfection Certificate Supplement or confirming that
there has been no change in such information since the date of the Perfection
Certificate or latest Perfection Certificate Supplement;
(f)    Public Reports. Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
any Loan Party with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, with any
national U.S. or non-U.S. securities regulatory authority or securities exchange
or with the National Association of Securities Dealers, Inc., or distributed to
holders of its publicly held Indebtedness or securities pursuant to the terms of
the documentation governing such Indebtedness or securities (or any trustee,
agent or other representative therefor), as the case may be; provided that
documents required to be delivered pursuant to this clause (f) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which Parent Borrowerthe Designated Company posts such
documents, or provides a link thereto on Parent Borrower’sthe Designated
Company’s website (or other location specified by the Parent BorrowerDesignated
Company) on the Internet; or (ii) on which such documents are posted on Parent
Borrower’sthe Designated Company’s behalf on the Platform; provided that: (i)
upon written request by the Administrative Agent, Parent Borrowerthe Designated
Company shall deliver paper copies of such documents to the Administrative Agent
for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) Parent
Borrowerthe Designated Company shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents; provided, further, that notwithstanding
anything contained herein, in every instance Parent Borrowerthe Designated
Company shall be required to provide paper copies or electronic copies through
e-mail of the certificates required by clauses (d) and (e) of this Section 5.01
to the Administrative Agent;
(g)    Management Letters. Promptly after the receipt thereof by any Company, a
copy of any “management letter”, exception report or other similar letter or
report received by any such person from its certified public accountants and the
management’s responses thereto;
(h)    Projections. Within sixty (60) days of the end of each fiscal year, a
copy of the annual projections for Parent Borrowerthe Designated Company
(including balance sheets, statements of income and sources and uses of cash),
for each quarter of the thencurrent fiscal year prepared in detail on a
consolidated basis, with appropriate presentation and discussion of the
principal assumptions upon which such forecasts are based, accompanied by the
statement of a Financial Officer of the Parent BorrowerDesignated
Company to the effect that such assumptions are believed to be reasonable;
(i)    Labor Relations. Promptly after becoming aware of the same, written
notice of (a) any labor dispute to which any Loan Party or any of its Restricted
Subsidiaries is or is expected to become a party, including any strikes,
lockouts or other labor disputes relating to any of such person’s plants and
other facilities, which could reasonably be expected to result in a Material
Adverse Effect, (b) any Worker Adjustment and Retraining Notification Act or
related liability incurred with respect to the closing of any plant or other
facility of any such person and (c) any material liability under Applicable Law
similar to the Worker Adjustment and Retraining Notification Act or otherwise
arising out of plant closings;
(j)    Global Pension Report. Promptly upon receipt thereof by any Loan Party,
but in any event not less than annually, those sections related to Canadian
Pension Plans set forth in a global pension report, in form reasonably
satisfactory to the Administrative Agent; provided that this clause (j) shall
not apply in any year in which a report is delivered pursuant to Section
5.06(f).
(k)    Asset Sales. Contemporaneous with or prior to (i) an Asset Sale not in
the ordinary course of businesspursuant to Section 6.06(b) or (s), the Net Cash
Proceeds of which (or the Dollar Equivalent thereof) are anticipated to exceed
$120,000,000 or (ii) an Asset Sale, the Net Cash Proceeds of which (or the
Dollar Equivalent thereof) are anticipated to exceed $25,000,000 with respect to
any portion of such assets constituting Revolving Credit Priority Collateral,
written notice (a) describing such Asset Sale or the nature and material terms
and conditions of such transaction and (b) stating the estimated Net Cash
Proceeds anticipated to be received by any Loan Party or any of its Restricted
Subsidiaries;
(l)    Norf GmbH. Promptly upon the execution thereof, a certified copy of any
amendment or replacement of the joint venture agreement for Norf GmbH;
(m)    Other Information. Promptly, from time to time, such other information
regarding the operations, properties, business affairs and condition (financial
or otherwise) of any Company, or compliance with the terms of any Loan Document,
or matters regarding the Collateral (beyond the requirements contained in
Section 9.03) as the Administrative Agent or any Lender (acting through the
Administrative Agent) may reasonably request., including, but not limited to,
all documentation and other information that may be required from time to time
by the Lenders, the Issuing Banks or the Agents in order to enable compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and the information described in Section
11.13.
SECTION 5.02    Litigation and Other Notices. Furnish to the Administrative
Agent written notice of the following promptly (and, in any event, within ten
(10) Business Days after acquiring knowledge thereof):, or, in the case of an
Event of Default under Section 8.01(a), on the Business Day that a Loan Party
acquires knowledge thereof), and the Administrative Agent shall make such
written notice available to the Lenders, on the Platform or otherwise, in
accordance with its customary procedures:
(a)    any Default or Event of Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
(b)    the filing or commencement of, or any written notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority, (i) against any
Borrower or other Company that in the reasonable judgment of the Borrowers could
reasonably be expected to result in a Material Adverse Effect if adversely
determined or (ii) with respect to any Loan Document;
(c)    any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect;
(d)    the occurrence of a Casualty Event involving a Dollar Equivalent amount
in excess of $60,000,00090,000,000 (or in excess of $25,000,00037,500,000 of
Inventory);
(e)    any dispute or contest with regard to any Lien that could reasonably be
expected to result in forfeiture of Revolving Credit Priority Collateral having
a Dollar Equivalent fair market value in excess of $1,500,0002,250,000;
(f)    the incurrence of any Lien on Revolving Credit Priority Collateral
arising out of or in connection with any Priority Payable for amounts past due
and owing by a Borrower or Borrowing Base Guarantor, or for an accrued amount
for which a Borrower or Borrowing Base Guarantor then has an obligation to remit
to a Governmental Authority or other Person pursuant to a requirement of
Applicable Law and having a Dollar Equivalent value in excess of
$1,500,0002,250,000; and
(g)    (i) the incurrence of any Lien (other than Permitted Liens) on the
Collateral or (ii) the occurrence of any other event which could reasonably be
expected to be material with regard to (x) the Revolving Credit Priority
Collateral, taken as a whole, or (y) the Pari Passu Priority Collateral, taken
as a whole.
SECTION 5.03    Existence; Businesses and Properties.
(a)    Do or cause to be done all things reasonably necessary to preserve, renew
and keep in full force and effect its legal existence, rights and franchises
necessary or desirable in the normal conduct of its business, except (i) other
than with respect to a Borrower’s or, Borrowing Base Guarantor’s or Receivables
Seller’s legal existence, to the extent the failure to do so would not
reasonably be expected to have a Material Adverse Effect or (ii) pursuant to a
transaction permitted by Section 6.05 or Section 6.06.
(b)    Do or cause to be done all things reasonably necessary to obtain,
maintain, preserve, renew, extend and keep in full force and effect the rights,
licenses, permits, privileges, franchises, approvals, authorizations, and
Intellectual Property used in or necessary to the conduct of its business,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect; do or cause to be done all things reasonably
necessary to preserve its business and the goodwill and business of the
customers, advertisers, suppliers and others having business relations with each
Loan Party or any of its Restricted Subsidiaries, except where the failure to do
so could not reasonably be expected to result in a Material Adverse Effect;
comply with Applicable Law (including any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property), contractual
obligations, and decrees and orders of any Governmental Authority, whether now
in effect or hereafter enacted, except where the failure to comply, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect; and at all times maintain, preserve and protect all of its
property and keep such property in good repair, working order and condition
(other than wear and tear occurring in the ordinary course of business) and from
time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto reasonably necessary
in order that the business carried on in connection therewith may be properly
conducted at all times, except in each case where the failure to do so could not
reasonably be expected to result in a Material Adverse
Effect. Maintain in effect and enforce policies and procedures designed to
ensure compliance
by each Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.
SECTION 5.04    Insurance.
(a)    Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Mortgaged Properties and other properties material to
the business of the Companies against such casualties and contingencies and of
such types and in such amounts with such deductibles as is customary in the case
of similar businesses operating in the same or similar locations, including (i)
physical hazard insurance on an “all risk” basis (subject to usual and customary
exclusions), (ii) commercial general liability against claims for bodily injury,
death or property damage covering any and all insurable claims, (iii) explosion
insurance in respect of any boilers, machinery or similar apparatus constituting
Collateral, (iv) business interruption insurance and, with respect to Mortgaged
Properties located in the United States or in any otherany jurisdiction
requiring such insurance, flood insurance (to the extent such flood insurance is
required under clause (c) below), and (v) worker’s compensation insurance and
such other insurance as may be required by any requirement of Applicable Law;
provided that with respect to physical hazard insurance, neither the Collateral
Agent nor the applicable Company shall agree at any time after the occurrence of
a Cash Dominion Trigger Event and prior to the subsequent occurrence of a Cash
Dominion Recovery Event to the adjustment of any claim thereunder with regard to
Inventory having a Dollar Equivalent value in excess of $20,000,000 without the
consent of the other (such consent not to be unreasonably withheld or delayed);
provided, further, that no consent of any Company shall be required during an
Event of Default.
(b)    Requirements of Insurance. All such property and liability insurance
maintained by the Loan Parties shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by the Collateral Agent of written
notice thereof, (ii) name the Collateral Agent as mortgagee, additional insured
or loss payee, as applicable (in the case of property insurance) or additional
insured on behalf of the Secured Parties (in the case of liability insurance),
and (iii) if reasonably requested by the Collateral Agent, include a breach of
warranty clause.
(c)    [Reserved].
(d)    Broker’s Report. As soon as practicable and in any event within ninety
(90) days after the end of each fiscal year, deliver to the Administrative Agent
and the Collateral Agent (i) a report of a reputable insurance broker with
respect to the insurance maintained pursuant to clauses (i)-(iv) of Section
5.04(a) in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent (together with such additional reports (provided
such reports are readily ascertainable) as the Administrative Agent or the
Collateral Agent may reasonably request), and (ii) such broker’s statement that
all premiums then due and payable with respect to the coverage maintained
pursuant to clauses (i)-(iv) of Section
5.04(a) have been paid and confirming, with respect to any property, physical
hazard or liability insurance maintained by a Loan Party, that the Collateral
Agent has been named as mortgagee, loss payee or additional insured, as
applicable.
(e) Mortgaged Properties. Each Loan Party shall comply in all material respects
with all Insurance Requirements in respect of each Mortgaged Property; provided,
however, that each Loan Party may, at its own expense and after written notice
to the Administrative Agent, (i) contest the applicability or enforceability of
any such Insurance Requirements by appropriate legal proceedings, the
prosecution of which does not constitute a basis for cancellation or revocation
of any insurance coverage required under this Section 5.04 or (ii) cause the
Insurance Policy containing any such Insurance Requirement to be replaced by a
new policy complying with the provisions of this Section 5.04.
SECTION 5.05    Taxes.
(a)    Payment of Taxes. Pay and discharge promptly when due all material Taxes
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax,
charge, levy or claim so long as (x) the validity or amount thereof shall be
contested in good faith by appropriate proceedings timely instituted and
diligently conducted and the applicable Company shall have set aside on its
books adequate reserves or other appropriate provisions with respect thereto in
accordance with U.S. GAAP (or other applicable accounting rules), and (y) such
contest operates to suspend collection of the contested obligation, Tax or
charge and enforcement of a Lien other than a Permitted Lien.
(b)    Filing of Tax Returns. Timely file all material Tax Returns required by
Applicable Law to be filed by it.
SECTION 5.06    Employee Benefits.
(a)    Comply with the applicable provisions of ERISA and the Code and any
Applicable Law applicable to any Foreign Plan or Compensation Plan, except where
any noncompliance could not reasonably be expected to result in a Material
Adverse Effect.
(b)    Furnish to the Administrative Agent (x) as soon as possible after, and in
any event within five (5) Business Days after any Responsible Officer of any
Company or any ERISA Affiliates of any Company knows that, any ERISA Event has
occurred, a statement of a Financial Officer of Administrative Borrower setting
forth details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (y) upon request by the Administrative
Agent, copies of such other documents or governmental reports or filings
relating to any Plan (or Foreign Plan, or other employee benefit plan sponsored
or contributed to by any Company) as the Administrative Agent shall reasonably
request.
(c)    (i) Ensure that the Novelis U.K. Pension Plan is funded in accordance
with the agreed schedule of contributions dated May 16, 2007, and that no action
or omission is taken by any Company in relation to such a pension scheme which
has or is reasonably likely to have a Material Adverse Effect; (ii) except for
any existing defined benefit pension schemes as specified on Schedule 3.17 to
Amendment No. 2 ensure that no Company is or has been at any time an employer
(for the purposes of Sections 38 to 51 of the Pensions Act 2004) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the Pension Schemes Act 1993) or “connected” with or an “associate”
of (as those terms are defined in Sections 39 or 43 of the Pensions Act 2004)
such an employer; (iii) deliver to the Administrative Agent upon request as
those reports are prepared in order to comply with the then current statutory or
auditing requirements (as applicable either to the trustees of any relevant
schemes), actuarial reports in relation to all pension schemes mentioned in
clause (i) above; (iv) promptly notify the Administrative Agent of any material
change in the agreed rate of contributions to any pension schemes mentioned in
clause (i) above; (v) promptly notify the Administrative Agent of any
investigation or proposed investigation by the Pensions Regulator which may lead
to the issue of a Financial Support Direction or a Contribution Notice to any
member of the Group; and (vi) promptly notify the Administrative Agent if it
receives a Financial Support Direction or a Contribution Notice from the
Pensions Regulator.
(d)    Ensure that all Foreign Plans (except the Novelis U.K. Pension Plan) and
Compensation Plans that are required to be funded are funded and contributed to
in accordance with their terms to the extent of Applicable Law, except where any
noncompliance could not reasonably be expected to result in a Material Adverse
Effect.
(e)    Administer the Canadian Pension Plans in accordance with the requirements
of the applicable pension plan texts and funding agreements governing the
Canadian Pension Plans, the Income Tax Act Canada) and applicable federal or
provincial pension benefits legislation except for any non-compliance that would
not reasonably be expected to have a Material Adverse Effect.
(f)    Provide the Administrative Agent with copies of all actuarial reports and
supplemental cost certificates prepared in connection with any Canadian Defined
Benefit Plans and filed with a Governmental Authority promptly after filing at
such times as are required by law, and up to once per year if requested by the
Agent acting reasonably an actuarial certification based upon the form of
certification required to be provided in connection with Section 19(4) and 19(5)
of the regulations under the Pension Benefits Act (Ontario) as detailed in
Policy T-800-402 of the Financial Services Commission of Ontario provided that:
(i) the determination date of the certification shall be as at a month end, (ii)
solvency liabilities used for certification purposes shall be based on the
liabilities reflected in the most recently filed actuarial valuation
extrapolated to the determination date reflecting discount rates and mortality
based on the Canadian Institute of Actuaries Standard of Practice and Education
Notes, (iii) assets used for certification purposes shall be as provided by the
fund custodian as at the determination date not reflecting contributions
receivable, and (iv) if a certification has been prepared with a determination
date that is within three months of the determination date of the certification
requested by the Administrative Agent such prior certification shall be accepted
by the Administrative Agent and no additional certification will be required
that year for the Canadian Defined Benefit Plan to which the prior certification
relates.
(g)    Provide the Administrative Agent (i) any material direction, order,
notice or ruling received from any Governmental Authority addressing grounds for
the winding up or partial winding up of a Canadian Defined Benefit Plan promptly
after receipt, (ii) immediate notice of the occurrence of any Canadian Pension
Termination Event, (iii) any correspondence from any Governmental Authority
related to the termination or wind up, in whole or in part, of a Canadian
Defined Benefit Plan promptly after receipt, (iv) notice of a failure by a
Borrower or Guarantor to make contributions to its Canadian Pension Plan as
required by the applicable pension benefits standards legislation promptly after
a Borrower or Guarantor has knowledge of such failure, and (v) any other
documents already in the possession of the Borrowers or the Guarantors related
to a Canadian Pension Plan as the Agent may reasonably request.
(h)    Notify the Agent thirty (30) days prior to the effective date of an
amendment to a Canadian Defined Benefit Plan that terminates the Canadian
Defined Benefit Plan, that would reasonably be expected to result in a Wind Up
Triggering Event, or that would reasonably be expected to have a Material
Adverse Effect.
SECTION 5.07    Maintaining Records; Access to Properties and Inspections;
Annual Meetings; Field Examinations and Appraisals.
(a)    Keep proper books of record and account in which full, true and correct
entries in conformity in all material respects with GAAP (or other applicable
accounting standards) and Applicable Law of all financial transactions and the
assets and business of each Company and its Restricted Subsidiaries are made of
all dealings and transactions in relation to its business and activities,
including, without limitation, proper records of intercompany transactions) with
full, true and correct entries reflecting all payments received and paid
(including, without limitation, funds received by or for the account of any Loan
Party from deposit accounts of the other Companies). Each Company will permit
any representatives designated by the Administrative Agent (who may be
accompanied by any Agent or Lender) to visit and inspect the financial records
and the property of such Company on no more than on two occasions per fiscal
year so long as no Event of Default is continuing (at reasonable intervals,
during normal business hours and within five Business Days after written
notification of the same to Administrative Borrower, except that, during the
continuance of an Event of Default, none of such restrictions shall be
applicable) and to make extracts from and copies of such financial records, and
permit any representatives designated by the Administrative Agent (who may be
accompanied by any Agent or Lender) to discuss the affairs, finances, accounts
and condition of any Company with the officers and employees thereof and
advisors therefor (including independent accountants).
(b)    [intentionally omitted.]
(c)    The Loan Parties shall cooperate fully with the Collateral Agent and its
agents during all Collateral field audits and Inventory Appraisals, which shall
be at the expense of Borrowers and shall be conducted (x) annually, (y) after
the occurrence of a Reporting Trigger Event, so long as such field audit or
Inventory Appraisal has commenced or been scheduled, or the auditors and/or
appraisers have been engaged, on or prior to the date that is the later of (i)
90 days after the occurrence of such Reporting Trigger Event and (ii) the date
that a Reporting Recovery Event occurs, if requested by the Collateral Agent,
semi-annually, or (z) following the occurrence and during the continuation of an
Event of Default, more frequently at Collateral Agent’s reasonable request.
SECTION 5.08    Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12 and request the issuance of Letters of Credit
only for the purposes set forth in the definition of Commercial Letter of Credit
or Standby Letter of Credit, as the case may be.; provided that (x) no part of
the proceeds of the Loans or any Letters of Credit will be used to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose, in the case of
this clause (x), that violates the provisions of Regulation T, Regulation U or
Regulation X.
SECTION 5.09    Compliance with Environmental Laws; Environmental Reports.
(a)    Comply, and cause all lessees and other persons occupying Real Property
owned, operated or leased by any Company to comply, in all respects with all
Environmental Laws and Environmental Permits applicable to its operations and
Real Property; obtain and renew all Environmental Permits applicable to its
operations and Real Property; and conduct all Responses, including any emergency
responseResponse, required by, and in accordance with, Environmental Laws, in
each case, to the extent that the failure to do so could reasonably be expected
to have a Material Adverse Effect; provided that no Company shall be required to
undertake any Response to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with U.S. GAAP
or other applicable accounting standards.
(b)    If a Default caused by reason of a breach of Section 3.18 or Section
5.09(a) shall have occurred and be continuing for more than thirty (30) days
without the Companies commencing activities reasonably likely to cure such
Default in accordance with Environmental Laws, at the written request of the
Administrative Agent or the Required Lenders through the Administrative Agent,
provide to the Lenders as soon as reasonably practicable after such request, at
the expense of Borrowers, an environmental assessment report regarding the
matters which are the subject of such Default, including, where appropriate,
soil and/or groundwater sampling, prepared by an environmental consulting firm
and, in form and substance, reasonably acceptable to the Administrative Agent
and indicating the presence or absence of Hazardous Materials and the estimated
cost of any compliance or Response to address them.
SECTION 5.10    Indenture Permitted Debt. Reserve at all times a portion of the
Indenture Permitted Debt equal to the Total Commitment then outstanding for
usage for Indebtedness pursuant to the Loan Documents.



SECTION 5.11    Additional Collateral; Additional Guarantors.
(a)    Subject to the terms of the Intercreditor Agreement and this Section
5.11, with respect to (1) any property acquired after the Closing Date by any
Loan Party that is intended to be subject to the Lien created by any of the
Security Documents but is not so subject, including in connection with any step
of the Permitted Reorganization, any Permitted Reorganization Action, any
Permitted Aleris Foreign Subsidiary Transfer, and any Person becoming a
Specified Aleris Subsidiary, and (2) any property that was Excluded Property
but, as of the end of the most recently ended fiscal quarter or in connection
with any step of the Permitted Reorganization, any Permitted Reorganization
Action, any Permitted Aleris Foreign
Subsidiary Transfer, and any Person becoming a Specified Aleris Subsidiary, has
ceased to be Excluded Property, promptly (and in any event (x) within thirty
(30) days after the acquisition thereof, or after the date such property ceases
to be Excluded Property; provided that the Administrative Agent may agree to an
extension thereof in its sole discretion or (y) immediately in connection with
the applicable step(s) of the Permitted Reorganization, the applicable Permitted
Reorganization Action, the applicable Permitted Aleris Foreign Subsidiary
Transfer, or any Person becoming a Specified Aleris Subsidiary) (i) execute and
deliver to the Administrative Agent and the Collateral Agent such amendments or
supplements to the relevant Security Documents or such other documents as the
Administrative Agent or the Collateral Agent shall deem necessary or advisable
to grant to the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties, a First Priority Lien on such property subject to no Liens other than
Permitted Liens, and (ii) take all actions necessary to cause such Lien to be
duly perfected to the extent required by such Security Document in accordance
with Applicable Law, including the filing of financing statements (or other
applicable filings) in such jurisdictions as may be reasonably requested by the
Administrative Agent; provided that the actions required by clauses (i) and (ii)
above need not be taken if the costs of doing so are excessive in relation to
the benefits afforded thereby, as determined by the Administrative Agent in its
reasonable discretion. The Borrowers shall otherwise take such actions and
execute and/or deliver to the Administrative Agent and the Collateral Agent such
documents as the Administrative Agent or the Collateral Agent shall reasonably
require to confirm the validity, perfection and priority of the Lien of the
Security Documents against such after-acquired properties.
(b)    WithSubject to Section 2.20, with respect to any personPerson that
becomes a Restricted Subsidiary or a Specified Aleris Subsidiary after the
Closing Date (other than (y) an Excluded Collateral Subsidiary and (z) a
Securitization Entity), or any Restricted Subsidiary that was an Excluded
Collateral Subsidiary but, as of the end of the most recently ended fiscal
quarter, has ceased to be an Excluded Collateral Subsidiary or is required to
become a Loan Party by operation of the provisions of Section 5.11(d), the
definition of Permitted Reorganization, the definition of Permitted
Reorganization Actions, or the definition of Permitted Aleris Foreign Subsidiary
Transfer, promptly (and in any event (x) within thirty (30) days after such
personPerson becomes a Restricted Subsidiary or ceases to be an Excluded
Collateral Subsidiary or is required to become a Loan Party by operation of the
provisions of Section 5.11(d), provided that the Administrative Agent may agree
to an extension of such time period in its sole discretion or (y) immediately
upon such Person becoming a Specified Aleris Subsidiary or in connection with
the applicable step(s) of the
Permitted Reorganization, the definition of Permitted Reorganization Actions, or
the definition of Permitted Aleris Foreign Subsidiary Transfer) (i) pledge and
deliver to the Collateral Agent the certificates, if any, representing all of
the Equity Interests of such Restricted Subsidiary or such Specified Aleris
Subsidiary owned by a Loan Party, together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Restricted Subsidiary or Specified Aleris
Subsidiary to any Loan Party together with instruments of transfer executed and
delivered in blank by a duly authorized officer of such Loan Party and (ii)
cause any such Restricted Subsidiary (other than a Specified Aleris Subsidiary)
that is a Wholly Owned Subsidiary (other than (Ax) any Restricted Subsidiary
prohibited from being a Guarantor under any requirement of Applicable Law
relating to financial assistance, maintenance of capital and/or other corporate
benefit restrictions and (By) any Restricted Subsidiaries where providing such
guarantee would result in (1) materially adverse tax consequences, as determined
by the Administrative Agent in its reasonable discretion (after consultation
with its counsel) or (2) costs that are excessive in relation to the benefits
afforded thereby, as determined by the Administrative Agent in its reasonable
discretion), and any such Specified Aleris Subsidiary, in each case to the
extent not prohibited by Applicable Law, (A) to execute a Joinder Agreement or
such comparable documentation to become a Subsidiary Guarantor (or, in the case
of a Subsidiary organized under the laws of the United States or any state
thereof or the District of Columbia, a U.S. Borrower) and joinder agreements to
the applicable Security Documents (in each case, substantially in the form
annexed thereto or in such other form as may be reasonably satisfactory to the
Administrative Agent) or, in the case of a Foreign Subsidiary, execute such
other Security Documents (or joinder agreements) to the extent possible under
and compatible with the laws of such Foreign Subsidiary’s jurisdiction in form
and substance reasonably satisfactory to the Administrative Agent, and (B) to
take all actions necessary or advisable in the opinion of the Administrative
Agent or the Collateral Agent to cause the LienLiens created by the applicable
Security DocumentDocuments to be duly perfected to the extent required by such
agreement in accordance with all Applicable Law, including the filing of
financing statements (or other applicable filings) in such jurisdictions as may
be reasonably requested by the Administrative Agent or the Collateral Agent.
Notwithstanding the foregoing, (1) clause (i) of this paragraph (b) shall not
apply to the Equity Interests of (w) any Company listed on Schedule 5.11(b) to
Amendment No. 2 to the extent any requirement of
Applicable Law continues to prohibit the pledging of its Equity Interests to
secure the Secured Obligations and any Company acquired or created after the
Closing Date to the extent any requirement of Applicable Law prohibits the
pledging of its Equity Interests to secure the Secured Obligations, (x) any
non-Wholly Owned Subsidiary to the extent that the pledge or perfection of a
Lien on such Equity Interests would violate any anti-assignment or negative
pledge provisions of any contract to which such non-Wholly Owned Subsidiary is a
party or the organizational documents or shareholders’ agreement of such
non-Wholly Owned Subsidiary (but only to the extent such anti-assignment or
negative pledge clause is enforceable under Applicable Law), (y) any Joint
Venture Subsidiary, to the extent the terms of any contract to which such Joint
Venture Subsidiary is a party or any applicable joint venture, stockholders’,
partnership, limited liability company or similar agreement (other than any of
the foregoing entered into with any Company or any Affiliate of any Company)
prohibits or conditions the pledging of its Equity Interests to secure the
Secured Obligations and (z) any Restricted Subsidiary (other than a Specified
Aleris Subsidiary) to the extent such pledge would result in materially adverse
tax consequences, as determined by the Administrative Agent in its reasonable
discretion (after consultation with its counsel) and (2) clause (ii) of this
paragraph (b) shall not apply to any Company listed on Schedule 5.11(b) to
Amendment No. 2 to the extent any requirement of Applicable Law prohibits it
from becoming a Loan Party. Notwithstanding anything to the contrary in this
Section 5.11(b), with respect to each Foreign Subsidiary that becomes a party to
this Agreement after the Amendment No. 2 Effective Date, the obligations of such
Foreign Subsidiary under this Agreement, any Guarantee, any Foreign Guarantee,
any Security Document, any Joinder Agreement, or any other Loan Document, may be
limited (and such agreements may be amended, restated, supplemented or otherwise
modified to give effect to such limitations without the consent of any Person
other than the Administrative Agent, the Collateral Agent, and such Foreign
Subsidiary) in accordance with the Agreed Guarantee and Security Principles on
terms reasonably satisfactory to the Administrative Agent and the Designated
Company. As of the Amendment No. 2 Effective Date, each Lender party to
Amendment No. 2, which Lenders constitute the Required Lenders, and each Lender
that becomes a party to this Agreement after the Amendment No. 2 Effective Date,
expressly consents to the terms set forth in, and the rights of the Agents to
consent to the terms of the amendments, restatements, supplements and
modifications described in, the immediately preceding sentence.
(c)    Subject to the terms of the Intercreditor Agreement, promptly grant to
the Collateral Agent, within sixty (60) days of the acquisition thereof, a (or
such later date agreed by the Administrative Agent) (or immediately in
connection with the applicable step(s) of the Permitted Reorganization, any
Permitted Reorganization Action, or any Permitted Aleris Foreign Subsidiary
Transfer), a security interest in and Mortgage on each Real Property located
outside of the United States owned in fee by such Loan Party as is acquired by
such Loan Party after the Closing Date and that, together with any improvements
thereon, individually has a fair market value the Dollar Equivalent of which is
at least $15,000,000 (unless the subject property is already mortgaged to a
third party to the extent permitted by Section 6.02 hereof or the costs of doing
so are excessive in relation to the benefits afforded thereby, as determined by
the Administrative Agent in its reasonable discretion), as additional security
for the Secured Obligations. Subject to the terms of the Intercreditor
Agreement, such Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and the
Collateral Agent and shall constitute valid, perfected and enforceable First
Priority Liens subject only to Permitted Liens. Subject to the terms of the
Intercreditor Agreement, the Mortgages or instruments related thereto shall be
duly recorded or filed in such manner and in such places as are required by law
to establish, perfect, preserve and protect the First Priority Liens in favor of
the Collateral Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Such Loan Party shall otherwise take such actions and execute and/or
deliver to the Collateral Agent such documents as the Administrative Agent or
the Collateral Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of any existing Mortgage or new Mortgage
against such after-acquired Real Property located outside of the United States
(including a Title Policy (or title opinion reasonably satisfactory to the
Collateral Agent), a Survey (if applicable in the respective jurisdiction), and
a local counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent) in respect of such Mortgage). For
purposes of this Section 5.11(c) Real Property located outside of the United
States owned by a Company that becomes a Loan Party following the Closing Date
in accordance with the terms of this Agreement shall be deemed to have been
acquired on the later of (x) the date of acquisition of such Real Property
located outside of the United States and (y) the date such Company becomes a
Loan Party.
(d)    If, at any time and from time to time after the Closing Date, Restricted
Subsidiaries that are not Loan Parties because they are Excluded Collateral
Subsidiaries comprise in the aggregate more than 7.5% of the Consolidated Total
Assets of Parent Borrowerthe Designated Company and its Subsidiaries as of the
end of the most recently ended fiscal quarter or more than 7.5% of Consolidated
EBITDA of Parent Borrowerthe Designated Company and its Restricted Subsidiaries
as of the end of the most recently ended fiscal quarter, then the Loan Parties
shall, not later than 45 days after the date by which financial statements for
such fiscal quarter are required to be delivered pursuant to this Agreement (or
immediately in connection with the applicable step(s) of the Permitted
Reorganization, any Permitted Reorganization Action, or any Permitted Aleris
Foreign Subsidiary Transfer), cause one or more of such Restricted Subsidiaries
to become Loan Parties (notwithstanding that such Restricted Subsidiaries are,
individually, Excluded Collateral Subsidiaries) such that the foregoing
condition ceases to be true. The Administrative Borrower may designate a
Subsidiary Guarantor that was not a Restricted Subsidiary of the Parent
BorrowerDesignated Company on the Closing Date as an Excluded Collateral
Subsidiary subject to the terms of the definition thereof, in which event the
Guarantee by such Restricted Subsidiary shall be released in accordance with
Section 7.09 and the Collateral Agent shall release the Collateral pledged by
such Person.
(e)    Any Foreign Subsidiary that is a Loan Party that has in the United States
at any time (i) a deposit account that is part of the Cash Management System or
the Cash Pooling Arrangements or (ii) property (other than Excluded Property)
having an aggregate fair market value in excess of $5,000,000 for any such
foreign Loan Party, shall execute a joinder agreement to the U.S. Security
Agreement reasonably satisfactory to the Administrative Agent.
(f)    Notwithstanding any other provision of this Section 5.11 or any provision
in any other Loan Document to the contrary, in no event shall this Section 5.11
or such Loan Document obligate any Loan Party to (i) grant a Lien to the
Collateral Agent on any Excluded Property or (ii) take any perfection steps with
respect to any Excluded Property.
(g)    Notwithstanding any other provision of this Section 5.11 or any provision
in any other Loan Document (other than the definitions of Eligible Accounts,
Eligible Inventory, Reserves or any other provisions related to Excess
Availability or the eligibility of any assets to be included in any Borrowing
Base) to the contrary, in no event shall this Section 5.11 or such Loan Document
obligate any Loan Party to (i) to the extent creation of a security interest in
a specific asset requires that such asset be described with specificity in the
applicable Security Document or filing (including, for example, a list of
specific items of Inventory with identification numbers, or descriptions of
commercial tort claims), the creation of the Collateral Agent’s security
interest in such assets, to the extent acquired in a Permitted Acquisition, and
(ii) the perfection of the Collateral Agent’s security interest in assets
acquired in a Permitted Acquisition, in the case of clauses (i) and (ii) shall
not be required until the date that is 60 days after the closing date for such
Permitted Acquisition (or such later date agreed by the Administrative Agent);
provided that (A) the perfection of a security interest in Collateral with
respect to which a Lien may be perfected by (x) the filing of financing
statements under the UCC or equivalent filing system in a non-U.S. jurisdiction,
or (y) filing short form security agreements or other filings with the
applicable Intellectual Property filing office in the applicable jurisdiction,
in the case of clauses (x) and (y), shall be required to occur substantially
concurrently with any acquired entity becoming a Loan Party and (B) subject to
the Intercreditor Agreement, each Loan Party shall use its commercially
reasonable efforts to deliver to the Collateral Agent (or, to the extent
required under the Intercreditor Agreement, the Term Loan Collateral Agent)
stock certificates (together with stock powers or equivalent instruments of
transfer) representing certificated Equity Interests required to be pledged
under this Agreement and the Security Documents (without regard to this clause
(g)) as soon as practicable upon the closing of such Permitted Acquisition, and
in any case no later than the date that is 60 days after the closing date for
such Permitted Acquisition (or such later date agreed by the Administrative
Agent); provided that, except as otherwise provided in Amendment No. 2, this
clause (g) shall not apply to the assets of, or Equity Interests issued by, any
Specified Aleris Subsidiary.
(h)    Notwithstanding any other provision of this Section 5.11 or any provision
in any other Loan Document to the contrary, without the consent of any other
person, the Administrative Agent and/or Collateral Agent may (or shall, to the
extent required by any Loan Document) enter into any amendment or waiver of any
Security Document (subject to the consent of the Loan Parties party thereto
except as otherwise provided in such Security Document) or enter into any new
agreement or instrument, to give effect to the provisions set forth in Section
5.11(f) and (g).
(i)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent shall not accept delivery of any joinder
to any Loan Document with respect to any Subsidiary of any Loan Party that is
not a Loan Party, if such Subsidiary qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, unless such Subsidiary has delivered
a Beneficial Ownership Certification in relation to such Subsidiary and the
Administrative Agent has completed its Patriot Act searches, OFAC/PEP searches
and customary individual background checks for such Subsidiary, the results of
which shall be satisfactory to the Administrative Agent.
SECTION 5.12    Security Interests; Further Assurances. Subject to the terms of
the
Intercreditor Agreement, promptly, upon the reasonable request of the
Administrative Agent or the Collateral Agent, at Borrowers’ expense, execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
and thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or otherwise deemed by
the Administrative Agent or the Collateral Agent reasonably necessary for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except Permitted Liens, or use
commercially reasonable efforts to obtain any consents or waivers as may be
reasonably required in connection therewith. Deliver or cause to be delivered
(using commercially reasonable efforts with respect to delivery of items from
Persons who are not in the control of any Loan Party) to the Administrative
Agent and the Collateral Agent from time to



time such other documentation, consents, authorizations, approvals and orders in
form and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent as the Administrative Agent and the Collateral Agent shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Security Documents. Upon the exercise by the Administrative
Agent, the Collateral Agent or any Lender of any power, right, privilege or
remedy pursuant to any Loan Document that requires any consent, approval,
registration, qualification or authorization of any Governmental Authority,
execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or such
Lender may reasonably require in connection therewith. If the Administrative
Agent, the Collateral Agent or the Required Lenders determine that they are
required by a requirement of Applicable Law to have appraisals prepared in
respect of the Real Property of any Loan Party constituting Collateral (it being
understood that Real Property located in the United States shall not constitute,
or be required to become, Collateral), Borrowers shall provide to the
Administrative Agent appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of FIRREA (or other applicable
requirements) and are otherwise in form reasonably satisfactory to the
Administrative Agent and the Collateral Agent.
SECTION 5.13    Information Regarding Collateral. Not effect any change (i) in
any
Loan Party’s legal name or in any trade name used to identify it in the conduct
of its business or in the ownership of its properties, (ii) in the location of
any Loan Party’s chief executive office, its principal place of business, any
office in which it maintains books or records relating to Revolving Credit
Priority Collateral or any other material Collateral owned by it or any office
or facility at which such Collateral owned by it is located (including the
establishment of any such new office or facility) other than changes in location
to a property identified on Schedule 3.24 to Amendment No. 2, another property
location previously identified on a Perfection Certificate Supplement or
Borrowing Base Certificate or otherwise by notice to the Administrative Agent,
as to which the steps required by clause (B) below have been completed or to a
Mortgaged Property or a leased property subject to a Landlord Access Agreement
(it being agreed that this clause (ii) shall not apply to the location of
Inventory of any Loan Party that is not a Borrower or a Borrowing Base
Guarantor, Inventory in transit from a supplier or vendor to a permitted
location or between permitted locations or Inventory in transit to a customer,
nor shall it prohibit the any Borrower or Borrowing Base Guarantor from
maintaining Inventory having Dollar Equivalent fair market value not in excess
of $15,000,000 located at locations not identified on
Schedule 3.24 to Amendment No. 2 or a Perfection Certificate Supplement or a
Borrowing Base
Certificate), (iii) in any Loan Party’s identity or organizational structure,
(iv) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (v) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Collateral Agent and the Administrative Agent not less than ten (10) Business
Days’ prior written notice (in the form of an Officer’s Certificate) of its
intention to do so, or such lesser notice period agreed to by the Administrative
Agent, clearly describing such change and providing such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request and (B) it shall have taken all action reasonably
satisfactory to the Administrative Agent to maintain the perfection and priority
of the security interest of the Collateral Agent for the benefit of the Secured
Parties in the Collateral, if applicable. Each Loan Party agrees to promptly
provide the Administrative Agent, upon request therefor, with certified
Organizational Documents reflecting any of the changes described in the
preceding sentence. The Borrowers and Borrowing Base Guarantors shall not permit
more than $15,000,000 in the aggregate of their Inventory to be located at any
location not listed on Schedule 3.24 to Amendment No. 2 (other than Inventory in
transit), as updated from time to time in any Perfection Certificate Supplement
or Borrowing Base Certificate. For the purposes of the Regulation and the
European Insolvency Regulation, (i) no U.K. Loan Party shall change its centre
of main interest (as that term is used in Article 3(1) of the Regulation) from
England and Wales, (ii) nor shall Irish Guarantor change its centre of main
interest from Ireland or Germany, nor shall Irish Guarantor have an
“establishment” (as that term is used in Article 2(h) of the Regulation or
Article 2(10) of the European Insolvency Regulation, as applicable) in any
jurisdiction other than Ireland or Germany, (iii) nor shall any Swiss Loan Party
change its centre of main interest from Switzerland, nor shall any Swiss Loan
Party have an “establishment” in any other jurisdiction, (iv) nor shall any
German Loan Party change its centre of main interest from Germany, (v)
[intentionally omitted]nor shall any Dutch Guarantor change its centre of main
interest from the Netherlands, nor shall any Dutch Guarantor have an
“establishment” in any other jurisdiction, and (vi) nor shall any French
Guarantor change its centre of main interest from France, nor shall any French
Guarantor have an “establishment” in any other jurisdiction., (vii) nor shall
any Belgian Guarantor change its centre of main interest from Belgium, nor shall
any Belgian Guarantor have an “establishment” in any other jurisdiction, and
(viii) other than as provided in paragraph (ii) above, no Guarantor (to the
extent such Guarantor is subject to the Regulation) shall have a centre of main
interest other than as situated in its jurisdiction of incorporation.
SECTION 5.14    Affirmative Covenants with Respect to Leases. With respect to
each
Lease to which a Loan Party is party as landlord or lessor, the respective Loan
Party shall perform all the obligations imposed upon the landlord under such
Lease and enforce all of the tenant’s obligations thereunder, except where the
failure to so perform or enforce could not reasonably be expected to result in a
Property Material Adverse Effect.
SECTION 5.15    Ten Non-Bank Regulations and Twenty Non-Bank Regulations.
(a)    Each Swiss Borrower shall ensure that while it is a Borrower:
(i)    the aggregate number of Lenders of all Swiss BorrowerBorrowers under
this Agreement which are not Swiss Qualifying Banks must not exceed ten (10),
(as per Ten Non-Bank Regulations); and
(ii)    the aggregate number of creditors (including the Lenders), other than
Swiss Qualifying Banks, where applicable, of the Swiss Borrower under all
outstanding loans, facilities and/or private placements (including under this
Agreement) must not at any time exceed twenty (20) (as per Twenty Non-Bank
Regulations), in each case where failure to do so would have, or would
reasonably be expected to have, a Material Adverse Effect.
(b)    each Swiss Borrower will for the purposes of determining the total number
of creditors which are Swiss Non-Qualifying Banks for the purposes of the 20
Non-Bank Creditor Rule ensure that at all times at least 10 Lenders that are
Swiss Non-Qualifying Banks are permitted as Lenders (the “Permitted Swiss
Non-Qualifying Banks”) (irrespective of whether or not there are, at any time,
any such Permitted Swiss Non-Qualifying Bank).
SECTION 5.16    Post-Closing Covenants; Covenants in Respect of Hedging
Agreements Following the Aleris Acquisition Closing Date.
(a)    Execute and deliver the documents and complete the tasks and take the
other actions set forth on Schedule 5.16 of Amendment No. 12, in each case
within the time limits specified on such Schedule.
(b)    Promptly following the Aleris Acquisition Closing Date, use reasonable
efforts to novate all transactions under the Specified Aleris Hedging
Agreements, such that, after giving effect to such novation, such transactions
shall be subject solely to the terms and conditions of Hedging Agreements (other
than Specified Aleris Hedging Agreements) with one or more Companies, the terms
of which shall not require a Lien on any assets of any Company to secure the
obligations thereunder (other than solely as a result of the designation of any
counterparty thereto as a “Secured Hedge Provider” in accordance with the terms
of the Term Loan Credit Agreement).
(c)    No later than the date that is 30 days after the Aleris Acquisition
Closing Date, cease entering into any transactions under the Specified Aleris
Hedging Agreements.
(d)    No later than the date that is 180 days after the Aleris Acquisition
Closing Date, cause all Specified Aleris Hedging Agreements to be terminated,
and all transactions thereunder to be terminated, novated or cancelled.
(e)    Promptly upon the termination, novation or cancellation of each
transaction under any Specified Aleris Hedging Agreement, (i) cause all Liens on
assets of Aleris or any of its Subsidiaries securing the obligations thereunder
to be released (other than Liens arising solely as a result of the designation
of any counterparty thereto as a “Secured Hedge Provider” in accordance with the
terms of the Term Loan Credit Agreement), (ii) deliver to the Administrative
Agent all documents and filings required or reasonably requested by any Agent to
evidence the release of such Liens, and (iii) cause any collateral held by or on
behalf of the counterparty to such transaction to promptly be returned to the
applicable Company and be pledged to secure the Secured Obligations to the
extent required under the Loan Documents on terms reasonably satisfactory to the
Administrative Agent and the Collateral Agent (except, in the case of this
clause (iii), to the extent that such collateral is cash that is otherwise
applied to settle or net out amounts owing under such Hedging Agreement at the
time of such termination, novation or cancellation) (the requirements under this
clause (e), collectively, the “Aleris Hedging Collateral Requirements”).
(f)    No later than the date that is 10 Business Days after the commencement of
the Specified Brazilian Expansion, the Designated Company shall deliver to the
Administrative Agent written notice of the date that such expansion commenced.
SECTION 5.17    Designation of Subsidiaries. The Parent BorrowerDesignated
Company may at any time after the Closing Date designate any Restricted
Subsidiary of the Parent BorrowerDesignated Company as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a



Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default shall have occurred and be continuing, (ii) immediately
after giving effect to such designation, the Consolidated Fixed Charge Coverage
Ratio shall, on a Pro Forma Basis, be at least 1.25 to 1.0 (it being understood
that, as a condition precedent to the effectiveness of any such designation, the
Parent BorrowerDesignated Company shall deliver to the Administrative Agent a
certificate of a Responsible Officer setting forth in reasonable detail the
calculations demonstrating such compliance), (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary or continue as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any of the
Senior Notes, the Term Loan Credit Agreement, any Additional Senior Secured
Indebtedness, any Junior Secured Indebtedness, any Other Secured Indebtedness or
any other Indebtedness, as applicable, constituting Material Indebtedness, (iv)
no Restricted Subsidiary may be designated an Unrestricted Subsidiary if it was
previously designated an
Unrestricted Subsidiary, (v) if a Restricted Subsidiary is being designated as
an Unrestricted Subsidiary hereunder, the sum of (A) the fair market value of
assets of such Subsidiary as of such date of designation (the “Designation
Date”), plus (B) the aggregate fair market value of assets of all Unrestricted
Subsidiaries designated as Unrestricted Subsidiaries pursuant to this
Section 5.17 prior to the Designation Date (in each case measured as of the date
of each such
Unrestricted Subsidiary’s designation as an Unrestricted Subsidiary) shall not
exceed
$500,000,000 in the aggregate as of such Designation Date pro forma for such
designation, and (vi) no Restricted Subsidiary shall be a Subsidiary of an
Unrestricted Subsidiary. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the Parent
BorrowerDesignated Company or its applicable Restricted
Subsidiary therein at the date of designation in an amount equal to the fair
market value of the Parent Borrower’sDesignated Company’s or such Restricted
Subsidiary’s (as applicable) investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Parent BorrowerDesignated Company or any of its Restricted Subsidiaries in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the lesser of (x) the fair market value at the date of such designation of
the Parent Borrower’sDesignated Company’s or its Restricted Subsidiary’s (as
applicable) Investment in such Subsidiary and (y) the amount of Investments made
by the Parent BorrowerDesignated Company or its Restricted Subsidiaries in such
Unrestricted Subsidiary from and after the date of such Subsidiary was
designated as an
Unrestricted Subsidiary. Notwithstanding the foregoing, in no case shall any of
the Parent Borrower, any U.S. Borrower, the U.K. Borrower, the Swiss Borrower,
the German Borrower, or any Receivables Seller be an Unrestricted Subsidiary.
ARTICLE VI
NEGATIVE COVENANTS
Each Loan Party warrants, covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until Full Payment of the Obligations,
unless the Required Lenders (and such other Lenders whose consent may be
required under Section 11.02) shall otherwise consent in writing, no Loan Party
will, nor will they cause or permit any Restricted Subsidiaries to:
SECTION 6.01    Indebtedness. Incur, create, assume or permit to exist, directly
or indirectly, any Indebtedness, except:
(a)    Indebtedness incurred under this Agreement and the other Loan Documents
(including obligations under Bank Product Agreements with Secured Bank Product
Providers, but excluding Excluded Bank Product Debt and obligations in respect
of Excluded Bank Products);
(b)    (i) Indebtedness outstanding on the Amendment No. 12 Effective Date and
listed on Schedule 6.01(b) to Amendment No. 12, and Permitted Refinancings
thereof, (ii) the Term Loans and all other Indebtedness of Loan Parties under
the Term Loan Documents and
Permitted Term Loan Facility Refinancings thereof and (iii) Term Loan
Incremental Equivalent Indebtedness and Permitted Refinancings thereof;
(c)    Indebtedness of any Company under Hedging Agreements (including
Contingent Obligations of any Company with respect to Hedging Agreements of any
other
Company); provided that if such Hedging Obligations relate to interest rates,
(i) such Hedging Agreements relate to payment obligations on Indebtedness
otherwise permitted to be incurred by the Loan Documents and (ii) the notional
principal amount of such Hedging Agreements at the time incurred does not exceed
the principal amount of the Indebtedness to which such Hedging Agreements
relate;
(d)    Indebtedness of a Restricted Subsidiary owed in respect of Investments
made in such Restricted Subsidiary pursuant to Section 6.04(r), and any other
Indebtedness of a Restricted Subsidiary permitted by Section 6.04, and any
Indebtedness of Holdings and Novelis Europe Holdings Limited permitted by
Section 6.15;
(e)    Indebtedness of any Securitization Entity under any Qualified
Securitization Transaction (i) that is without recourse to any Company (other
than such Securitization Entity) or any of their respective assets (other than
pursuant to Standard Securitization Undertakings) and (ii) that are negotiated
in good faith at arm’s length; provided that no Default shall be outstanding, on
a Pro Forma Basis, after giving effect thereto, and (A) such transaction is a
Permitted German Alternative Financing, (B) such transaction is a Permitted
Customer Account Financing, (C) solely to the extent that the Swiss Merger has
not occurred, such transaction is a Permitted Novelis Switzerland Financing, (D)
the sum of (w) the aggregate outstanding principal amount of the Indebtedness of
all Securitization Entities that are organized in a Non-Principal Jurisdiction
under all Qualified Securitization Transactions under Section 6.01(e), plus (x)
the aggregate amount of Indebtedness incurred by a Subsidiary that is organized
in a Non-Principal Jurisdiction then outstanding under Section 6.01(m), plus (y)
the aggregate book value at the time of determination of the then outstanding
Receivables of a Company that is organized in a Non-Principal Jurisdiction
subject to a Permitted Factoring Facility pursuant to Section 6.06(e) at such
time, plus (z) the aggregate consideration received by a Company that is
organized in a Non-Principal Jurisdiction for Asset Sales permitted under
Section 6.06(r) (net of amounts paid by such Company to repurchase the Inventory
subject to such Asset Sales) (but in each case excluding any Permitted German
Alternative Financing, any Permitted Novelis Switzerland Financing and any
Permitted Customer Account Financing), shall not exceed the greater of (x) 15%
of Consolidated Net Tangible Assets and (y) $750,000,000 or (E) the sum of (w)
the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities that are organized in a Non-Loan Party Jurisdiction
under all Qualified Securitization Transactions under this Section 6.01(e), plus
(x) the aggregate amount of Indebtedness incurred by a Subsidiary that is
organized in a Non-Loan Party Jurisdiction then outstanding under Section
6.01(m), plus (y) the aggregate book value at the time of determination of the
then outstanding Receivables of a Company that is organized in a Non-Loan Party
Jurisdiction subject to a Permitted Factoring Facility pursuant to Section
6.06(e) at such time, plus (z) the aggregate consideration received by a Company
that is organized in a Non-Principal Jurisdiction for Asset Sales permitted
under Section 6.06(r) (net of amounts paid by such Company to repurchase the
Inventory subject to such Asset Sales) (but in each case excluding any Permitted
German Alternative Financing, any Permitted Novelis Switzerland Financing and
any Permitted Customer Account Financing), shall not exceed the greater of (x)
15% of Consolidated Net Tangible Assets and (y) $750,000,000;
(f)    Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations, and Permitted Refinancings thereof (other than refinancings funded
with intercompany advances); provided that at the time such obligations are
incurred, the outstanding amount of Indebtedness incurred under this clause (f)
shall not exceed the greater of 7.5% of Consolidated Net Tangible Assets and
$400,000,000 (or such greater amount as may be permitted from time to time
pursuant to the Term Loan Documents and any Permitted
Term Loan Facility Refinancing)600,000,000;
(g)    Sale and Leaseback Transactions permitted under Section 6.03;
(h)    Indebtedness in respect of bid, performance or surety bonds or
obligations, workers’ compensation claims, self-insurance obligations, financing
of insurance premiums, and bankers acceptances issued for the account of the
Parent BorrowerDesignated Company or any Restricted Subsidiary, in each case,
incurred in the ordinary course of business (including guarantees or obligations
of the Parent BorrowerDesignated Company or any Restricted Subsidiary with
respect to letters of credit supporting such bid, performance or surety bonds or
obligations, workers’ compensation claims, self-insurance obligations and
bankers acceptances) (in each case other than Indebtedness for borrowed money);
(i)    Contingent Obligations (i) of any Loan Party in respect of Indebtedness
otherwise permitted to be incurred by such Loan Party under this Section 6.01,
(ii) of any Loan Party in respect of Indebtedness of Restricted Subsidiaries
that are not Loan Parties or are Restricted Grantors in an aggregate amount not
exceeding $75,000,000 at any one time outstandingthe greater of (x) 1.5% of
Consolidated Net Tangible Assets and (y) $100,000,000 less all amounts paid with
regard to Contingent Obligations permitted pursuant to Section 6.04(a), and
(iii) of any Company that is not a Loan Party in respect of Indebtedness
otherwise permitted to be incurred by such Company under this Section 6.01;
(j)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts)



drawn against insufficient funds in the ordinary course of business; provided
that such Indebtedness is extinguished within five (5) Business Days of
incurrence;
(k)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
(l)    Additional Unsecured Indebtedness, Additional Senior Secured Indebtedness
and Junior Secured Indebtedness not otherwise permitted under this Section 6.01;
provided, that (i) no Default is then continuing or would result therefrom and
(ii) such Indebtedness is incurred by a Loan Party, and the persons that are (or
are required to be) obligors under such Indebtedness do not consist of any
persons other than those persons that are (or are required to be) Loan Parties;
provided, further that delivery to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness of an Officer’s
Certificate of a Responsible Officer of the Administrative Borrower (together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto) certifying
that the Administrative Borrower has determined in good faith that such terms
and conditions satisfy the applicable requirements for such Indebtedness shall
be conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Administrative Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees);
(m)    Indebtedness consisting of working capital facilities, lines of credit or
cash management arrangements for Restricted Subsidiaries and Contingent
Obligations of Restricted Subsidiaries in respect thereof; provided that no
Default shall be outstanding, on a Pro Forma Basis, after giving effect thereto
and (A) such transaction is a Permitted German Alternative Financing, (B) the
sum of (w) the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities that are organized in a Non-Principal Jurisdiction under
all Qualified Securitization Transactions under Section 6.01(e), plus (x) the
aggregate amount of Indebtedness incurred by a Subsidiary that is organized in a
Non-Principal Jurisdiction then outstanding under this Section 6.01(m), plus (y)
the aggregate book value at the time of determination of the then outstanding
Receivables of a Company that is organized in a Non-Principal Jurisdiction
subject to a Permitted Factoring Facility pursuant to Section 6.06(e) at such
time, plus (z) the aggregate consideration received by a Company that is
organized in a Non-Principal Jurisdiction for Asset Sales permitted under
Section 6.06(r) (net of amounts paid by such Company to repurchase the Inventory
subject to such Asset Sales) (but in each case excluding any Permitted German
Alternative Financing, any Permitted Novelis Switzerland Financing and any
Permitted Customer Account Financing), shall not exceed the greater of (x) 15%
of Consolidated Net Tangible Assets and (y) $750,000,000 or (C) the sum of (w)
the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities that are organized in a Non-Loan Party Jurisdiction
under all Qualified Securitization Transactions under Section 6.01(e), plus (x)
the aggregate amount of Indebtedness incurred by a Subsidiary that is organized
in a Non-Loan Party Jurisdiction then outstanding under this Section 6.01(m),
plus (y) the aggregate book value at the time of determination of the then
outstanding Receivables of a Company that is organized in a NonLoan Party
Jurisdiction subject to a Permitted Factoring Facility pursuant to Section
6.06(e) at such time, plus (z) the aggregate consideration received by a Company
that is organized in a Non-Loan Party Jurisdiction for Asset Sales permitted
under Section 6.06(r) (net of amounts paid by such Company to repurchase the
Inventory subject to such Asset Sales) (but in each case excluding any Permitted
German Alternative Financing, any Permitted Novelis Switzerland Financing and
any Permitted Customer Account Financing), shall not exceed the greater of (x)
15% of Consolidated Net Tangible Assets and (y) $750,000,000;
(n)    Indebtedness in respect of indemnification obligations or obligations in
respect of purchase price adjustments or similar obligations incurred or assumed
by the Loan Parties and their Subsidiaries in connection with (i) an Asset Sale
or sale of Equity Interests otherwise permitted under this Agreement and (ii)
Permitted Acquisitions or other Investments permitted under Section 6.04;
(o)    unsecured guaranties in the ordinary course of business of any person of
the obligations of suppliers, customers, lessors or licensees;
(p)    Indebtedness of NKL arising under letters of credit issued in the
ordinary course of business;
(q)    (i) Indebtedness of any person existing at the time such person is
acquired in connection with a Permitted Acquisition or any other Investment
permitted under Section 6.04; provided that (A) such Indebtedness is not
incurred in connection with or in contemplation of such Permitted Acquisition or
other Investment, (B) such Indebtedness is not secured by property of any
Company organized in a Principal Jurisdiction or the proceeds thereof, (C) if
such Indebtedness is secured, (I) such Indebtedness becomes Pari Passu Secured
Obligations subject to the Intercreditor Agreement, (II) such Liens become
Junior Liens subject to the Intercreditor Agreement, or (III) the Liens securing
such Indebtedness do not attach to any Collateral or other property of any Loan
Party and (D) at the time of such Permitted Acquisition or other Investment, no
Event of Default shall have occurred and be continuing, and (ii) Permitted
Refinancings of such Indebtedness in an aggregate amount, for all such
Indebtedness permitted under this clause (q), not to exceed the greater of
$350,000,000 and 7.5% of Consolidated Net Tangible Assets at any time
outstanding;
(r)    Indebtedness in respect of treasury, depositary and cash management
services or automated clearinghouse transfer of funds (including the Cash
Pooling Arrangements and other pooled account arrangements and netting
arrangements and commercial credit card and merchant card services and other
bank products or services, but excluding letters of credit and Hedging
Obligations) in the ordinary course of business, in each case, arising under the
terms of customary agreements with any bank (other than Bank Product Agreements
with Secured Bank Product Providers) at which such Restricted Subsidiary
maintains an overdraft, pooled account or other similar facility or arrangement;
provided that this clause (r) shall not permit any Excluded Bank Product Debt or
any obligations in respect of Excluded Bank Products;
(s)    Permitted Holdings Indebtedness;
(t)    Indebtedness constituting the New Senior Notes in an aggregate principal
amount not to exceed $2,500,000,0002,650,000,000, and Permitted Refinancings
thereof (including successive Permitted Refinancings of Indebtedness incurred as
a Permitted
Refinancing under this clause (t));
(u)    [intentionally omitted]Permitted Short Term Indebtedness;
(v)    Permitted Unsecured Refinancing Debt, and any Permitted Refinancing
thereof;
(w)    Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, and any Permitted Refinancings thereof;
(x)    obligations of the Parent BorrowerDesignated Company or any of its
Restricted Subsidiaries to reimburse or refund deposits posted by customers
pursuant to forward sale agreements entered into by the Parent
BorrowerDesignated Company or such Restricted Subsidiary in the ordinary course
of business;
(y)    Indebtedness not otherwise permitted under this Section 6.01 in an
aggregate principal amount not to exceed the greater of (x) 10% of Consolidated
Net Tangible Assets and (y) $500,000,00500,000,000 at any time outstanding;
provided, that such Indebtedness shall be unsecured unless meeting the
requirements for Additional Senior Secured Indebtedness, Junior Secured
Indebtedness, or Other Secured Indebtedness, in which event such Indebtedness
may be incurred as Indebtedness of such type so long as (i) no Default is then
continuing or would result therefrom and (ii) in the case of Additional Senior
Secured Indebtedness or Junior Secured Indebtedness, such Indebtedness is
incurred by a Loan Party, and the persons that are (or are required to be)
obligors under such Indebtedness do not consist of any persons other than those
persons that are (or are required to be) Loan Parties; provided, further that,
with respect to incurrence of Additional Senior Secured Indebtedness, Junior
Secured Indebtedness, or Other Secured Indebtedness, delivery to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness of an Officer’s Certificate of a Responsible Officer of the
Administrative Borrower (together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto) certifying that the Administrative Borrower has
determined in good faith that such terms and conditions satisfy the applicable
requirements for such Indebtedness shall be conclusive evidence that such terms
and conditions satisfy such requirement unless the Administrative Agent notifies
the Administrative Borrower within such five Business Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees);
(z)    (i) unsecured Indebtedness in respect of obligations of the Parent
BorrowerDesignated Company or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services; provided that such obligations are incurred in connection
with open accounts extended by suppliers on customary trade terms in the
ordinary course of business and not in connection with the borrowing of money or
any HedgeHedging Agreements and (ii) unsecured indebtedness in respect of
intercompany obligations of the Parent BorrowerDesignated
Company or any Restricted Subsidiary in respect of accounts payable incurred in
connection with goods sold or services rendered in the ordinary course of
business and not in connection with the borrowing of money;
(aa)    Indebtedness representing deferred compensation or similar arrangements
to employees, consultants or independent contractors of the Parent
BorrowerDesignated Company (or its direct or indirect parent) and its Restricted
Subsidiaries incurred in the ordinary course of business or otherwise incurred
in connection with the Transactions or any Permitted Acquisition or other
Investment permitted under Section 6.04;
(bb)    Indebtedness consisting of promissory notes issued to current or former
officers, managers, consultants, directors and employees (or respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) to finance the purchase or redemption of capital stock of the
Parent BorrowerDesignated Company or any of its direct or indirect parent
companies permitted by Section 6.08(i); and
(cc)    Indebtedness pursuant to industrial revenue bond, direct government loan
or similar programs in an aggregate principal amount not to exceed the greater
of (x) 3% of Consolidated Net Tangible Assets and (y) $150,000,000 at any time
outstanding (or such greater amount as may be permitted from time to time
pursuant to the Term Loan Documents and any Permitted Term Loan Facility
Refinancing).; and
(dd)    Surviving Aleris Debt and Indebtedness of one or more Companies
organized under the laws or the People’s Republic of China and, in each case,
Permitted Refinancings thereof; provided that (i) the obligations in respect of
the foregoing shall not be secured by any assets of, and shall not be guaranteed
by, any Person, other than the assets of, and guarantees by, one or more
Companies organized under the laws of the People’s Republic of China that is not
a Loan Party, and (ii) the aggregate principal amount of Indebtedness and
undrawn commitments thereunder shall not exceed $300,000,000 at any time
outstanding.
Notwithstanding anything to the contrary contained in this Section 6.01 or
Section 6.02 (and with effect solely at such times that a provision of
comparable effect is included in the Term Loan Documents and any Permitted Term
Loan Facility Refinancing, in each case from time to time outstanding), accrual
of interest, accretion or amortization of original issue discount and the
payment of interest in the form of additional Indebtedness will be deemed not to
be an incurrence of Indebtedness for purposes of this covenant.
SECTION 6.02    Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):
(a)    (i) inchoate Liens for Taxes not yet due and payable or delinquent and
(ii) Liens for Taxes which are due and payable and are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided on the books of the appropriate Company in
accordance with U.S. GAAP;
(b)    Liens in respect of property of any Company imposed by Applicable Law
(other than Liens in respect of Canadian Pension Plans), which were incurred in
the ordinary course of business and do not secure Indebtedness for borrowed
money, such as carriers’, warehousemen’s, materialmen’s, landlords’, workmen’s,
suppliers’, repairmen’s and mechanics’ Liens and other similar Liens arising in
the ordinary course of business, and (i) which do not in the aggregate
materially detract from the value of the property of the Companies, taken as a
whole, and do not materially impair the use thereof in the operation of the
business of the Companies, taken as a whole, and (ii) which, if they secure
obligations that are then due and unpaid for more than 30 days, are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided on the books of the appropriate
Company in accordance with U.S. GAAP;
(c)    any Lien in existence on the Amendment No. 12 Effective Date and set
forth on Schedule 6.02(c) to Amendment No. 12 that does not attach to the
Accounts and Inventory of any Borrower or Borrowing Base Guarantor and any Lien
granted as a replacement, renewal or substitution therefor; provided that any
such replacement, renewal or substitute Lien (i) does not secure an aggregate
amount of Indebtedness, if any, greater than that secured on the Amendment No.
12 Effective Date (including undrawn commitments thereunder in effect on the
Amendment No. 12 Effective Date, accrued and unpaid interest thereon and fees
and premiums payable in connection with a Permitted Refinancing of the
Indebtedness secured by such Lien) and (ii) does not encumber any property other
than the property subject thereto on the Amendment No. 12 Effective Date (any
such Lien, an “Existing Lien”);
(d)    easements, rights-of-way, restrictions (including zoning restrictions),
reservations (including pursuant to any original grant of any Real Property from
the applicable Governmental Authority), covenants, licenses, encroachments,
protrusions and other similar charges or encumbrances, and minor title
deficiencies or irregularities on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness for
borrowed money or (ii) individually or in the aggregate materially interfering
with the ordinary conduct of the business of the Companies at such Real
Property;
(e)    Liens arising out of judgments, attachments or awards not resulting in an
Event of Default that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided on the books of the appropriate Company in accordance with U.S. GAAP;
(f)    Liens (other than any Lien imposed by ERISA) (x) imposed by Applicable
Law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation, (y) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided that
(i) with respect to clauses (x), (y) and (z) of this paragraph (f), such Liens
are for amounts not yet due and payable or delinquent or, to the extent such
amounts are so due and payable, such amounts are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been established on the books of the appropriate Company in accordance with
U.S. GAAP, and (ii) to the extent such Liens are not imposed by Applicable Law,
such Liens shall in no event encumber any property other than cash and Cash
Equivalents and, with respect to clause (y), property relating to the
performance of obligations secured by such bonds or instruments;
(g)    (i) Leases, subleases or licenses of the properties of any Company (other
than Accounts and Inventory) granted to other persons which do not, individually
or in the aggregate, interfere in any material respect with the ordinary conduct
of the business of any Company and (ii) interests or title of a lessor,
sublessor, licensor or sublicensor or Lien securing a lessor’s, sublessor’s,
licensor’s or sublicensor’s interest in any lease or license not prohibited by
this Agreement;
(h)    Liens arising out of conditional sale, hire purchase, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business and which do not attach to Accounts
or Inventory that is included in the calculation of the Borrowing Base, except
to the extent explicitly permitted by the definition of “Eligible Accounts” or
“Eligible Inventory,” as applicable;
(i)    Liens securing Indebtedness incurred pursuant to Section 6.01(f) or
Section 6.01(g); provided that any such Liens do not attach to Accounts or
Inventory and attach only to the property being financed pursuant to such
Indebtedness and any proceeds of such property and do not encumber any other
property of any Company (other than pursuant to customary
cross-collateralization provisions with respect to other property of a Company
that also secures Indebtedness owed to the same financing party or its
Affiliates that is permitted under Section 6.01(f) or Section 6.01(g));
(j)    (i) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks, (B) relating to pooled deposit
or sweep accounts of any Company to permit satisfaction of overdraft or similar
obligationobligations and other cash management activities incurred in the
ordinary course of business of the Companies or (C) relating to purchase orders
and other similar agreements entered into with customers of the Companies in the
ordinary course of business, (ii) Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection, (iii) Liens encumbering reasonable customary initial deposits and,
to the extent required by Applicable Lawapplicable law, margin deposits, in each
case attaching to commodity trading accounts or other brokerage accounts
incurred in the ordinary course of business and (iv) Liens in favor of banking
institutions, securities intermediaries and clearing agents (including the right
of set-off) and which are within the general parameters customary in the banking
industry and not granted in connection with the incurrence of Indebtedness;
provided that Liens under this clause (j) shall not secure any Excluded Bank
Product Debt or any obligations in respect of Excluded Bank Products;
(k)    (i) Liens granted pursuant to the Loan Documents to secure the Secured
Obligations, (ii) pursuant to the Pari Passu Loan Documents to secure the Pari
Passu Secured Obligations and any Permitted Refinancings thereof, (iii) Liens
securing Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, (iv) Liens securing Additional Senior Secured Indebtedness
that are pari passu with the Liens securing the Pari Passu Secured Obligations
and subject to the terms of the Intercreditor Agreement and, to the extent such
Liens attach to Revolving Credit Priority Collateral, such Liens shall be junior
to the Liens securing the Secured Obligations, (v) Liens securing Junior Secured
Indebtedness that are subordinated to the Liens granted under the Security
Documents or otherwise securing the Secured Obligations and subject to the terms
of the Intercreditor Agreement and (vi) Liens securing Other Secured
Indebtedness that do not attach to any
Collateral or other property of any Loan Party;
(l)    licenses of Intellectual Property granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Companies;
(m)    the filing of UCC or PPSA financing statements (or the equivalent in
other jurisdictions) solely as a precautionary measure in connection with
operating leases or consignment of goods;
(n)    (x) Liens on property of Excluded Subsidiaries securing Indebtedness of
Excluded Subsidiaries permitted by Section 6.01(m), (y) Liens on property of
Novelis
Deutschland GmbHa German Borrower consisting of Revolving Credit Priority
Collateral and Hedging Agreements related to the value of such Revolving Credit
Priority Collateral securing a Permitted German Alternative Financing incurred
by such German Borrower and permitted by Section 6.01(m) and (z) Liens on
property of NKL securing Indebtedness permitted by Section 6.01(p);
(o)    Liens securing the refinancing of any Indebtedness secured by any Lien
permitted by clauses (c), (i), (k) or (r) of this Section 6.02 or this clause
(o) without any change in the assets subject to such Lien and to the extent such
refinanced Indebtedness is permitted by Section 6.01;
(p)    to the extent constituting a Lien, the existence of thean “equal and
ratable” clause in the New Senior Note Documents or any Indebtedness
constituting unsecured senior notes incurred pursuant to Sections 6.01(l) or (y)
(and any Permitted Refinancings of any of the foregoing)thereof) and other debt
securities issued by a Loan Party that are permitted under Section 6.01 (but, in
each case, not any security interests granted pursuant thereto);
(q)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(r)    Liens on assets acquired in a Permitted Acquisition or other Acquisitions
permitted under Section 6.04 or on property of a person (in each case, other
than Accounts or Inventory owned by a Company organized or doing business in a
Principal Jurisdiction) existing at the time such person is acquired or merged
with or into or amalgamated or consolidated with any Company to the extent
permitted hereunder or such assets are acquired (and not created in anticipation
or contemplation thereof); provided that (i) such Liens do not extend to
property not subject to such Liens at the time of acquisition (other than
improvements thereon and proceeds thereof) and are no more favorable to the
lienholders than such existing Lien and (ii) (x) such Liens secure obligations
in respect of Indebtedness permitted under Section 6.01(dd), so long as such
Liens do not extend to any assets of any Person other than the assets of one or
more Companies organized under the laws of the
People’s Republic of China that is not a Loan Party, or (y) the aggregate
principal amount of
Indebtedness secured by such Liens does not exceed $100,000,000the greater of
(1) 2% of Consolidated Net Tangible Assets and (2) $200,000,000 at any time
outstanding;
(s)    any encumbrance or restriction (including put and call agreements) solely
in respect of the Equity Interests of any Joint Venture or Joint Venture
Subsidiary that is not a Loan Party, contained in such Joint Venture’s or Joint
Venture Subsidiary’s Organizational
Documents or the joint venture agreement or stockholders agreement in respect of
such Joint
Venture or Joint Venture Subsidiary;
(t)    (A) Liens granted in connection with Indebtedness permitted under Section
6.01(e) that are limited in each case to the Securitization Assets transferred
or assigned pursuant to the related Qualified Securitization Transaction and (B)
Liens granted in connection with a Permitted Factoring Facility pursuant to
Section 6.06(e) that are limited in each case to precautionary Liens on the
Receivables sold, transferred or disposed of pursuant to such transaction, and
Liens on the other Factoring Assets with respect thereto;
(u)    Liens not otherwise permitted by this Section 6.02 (but excluding however
any consensual Lien on any Revolving Credit Priority Collateral other than that
ofRevolving Credit Priority Collateral of (i) Excluded Subsidiaries or (ii) any
Company that is organized in a Non-Principal Jurisdiction) securing liabilities
not in excess of the greater of (x) 2% of Consolidated Net Tangible Assets and
(y) $100,000,000 in the aggregate at any time outstanding;
(v)    to the extent constituting Liens, rights under purchase and sale
agreements with respect to Equity Interests or other assets permitted to be sold
in Asset Sales permitted under Section 6.06;
(w)    Liens securing obligations owing to the Loan Parties so long as such
obligations and Liens, where owing by or on assets of Loan Parties, are
subordinated to the Secured Obligations and to the Secured Parties’ Liens on the
Collateral in a manner satisfactory to the Administrative Agent;
(x)    Liens created, arising or securing obligations under the Receivables
Purchase Agreements;
(y)    Liens on deposits provided by customers or suppliers in favor of such
customers or suppliers securing the obligations of the Parent BorrowerDesignated
Company or its Restricted Subsidiaries to refund deposits posted by customers or
suppliers pursuant to forward sale agreements entered into by the Parent
BorrowerDesignated Company or its Restricted Subsidiaries in the ordinary course
of business;
(z)    Liens on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 6.04 to be applied
against the purchase price for such Investment;
(aa)    Liens pursuant to the Forward Share Sale Agreement;(i) cash collateral
securing Indebtedness incurred pursuant to Section 6.01(h) and (ii) commencing
on the Aleris Acquisition Closing Date and ending on the date that is 180 days
after such date, cash collateral securing obligations under the Specified Aleris
Hedging Agreements;
(bb)    Liens in favor of any underwriter, depositary or stock exchange on the
Equity
Interests in NKL or its direct parents, 4260848 Canada Inc., 4260856 Canada
Inc., and 8018227 Canada Inc., and any securities accounts in which such Equity
Interests are held in connection with any listing or offering of Equity
Interests in NKL, to the extent required by
Applicable Law or stock exchange requirements (and not securing Indebtedness);
(cc)    Liens arising under Canadian pension benefits statutes: (i) to the
extent that the amount secured by such Liens does not exceed the amount of
Priority Payables or Canadian Pension Plan Reserve maintained hereunder in
respect of pension related Liens, or permitted to be maintained hereunder; or
(ii) that arise in the ordinary course absent any wind up or partial wind up or
failure to make a contribution to a Canadian Pension Plan when due, including in
respect of employee contributions not yet remitted to a Canadian Pension Plan;
and
(dd)    Liens securing Indebtedness incurred pursuant to Section 6.01(cc);
provided that any such Liens do not attach to Revolving Credit Priority
Collateral;
(ee)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to treasury, depositary and
cash management services or automated clearinghouse transfer of funds (including
pooled account arrangements and netting arrangements or claims against any
clearing agent or custodian with respect thereto); provided that, unless such
Liens are non-consensual and arise by operation of law, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any other
Indebtedness; provided, further, that such Liens shall not secure any Excluded
Bank Product Debt or any obligations in respect of
Excluded Bank Products; and
(ff)    the pledge of Qualified Capital Stock of any Unrestricted Subsidiary.
provided, however, that notwithstanding any of the foregoing, no consensual
Liens (other than Liens permitted under clauses (s), (v) and (bb) above, in the
case of Securities Collateral or Chinese Subsidiary Equity Interests, and clause
(h) above (to the extent permitted thereby), in the case of Accounts or
Inventory) shall be permitted to exist, directly or indirectly, on any
Securities Collateral or any Chinese Subsidiary Equity Interests, or on any
Accounts or Inventory of any Borrower, Borrowing Base Guarantor or other Company
organized or conducting business in, or having assets located in, a Principal
Jurisdiction, other than Liens granted pursuant to the applicable Security
Documents orand so long as such Lien is also granted pursuant to the applicable
Security Documents, the Pari Passu Security Documents, or any agreement,
document or instrument pursuant to which any Lien is granted securing any
Additional Senior Secured Indebtedness, Permitted First Priority Refinancing
Debt, Permitted Second Priority Refinancing Debt or Junior Secured Indebtedness.
Any reference in this Agreement or any of the other Loan Documents to a Lien
permitted by this Agreement is not intended to subordinate or postpone, and
shall not be interpreted as subordinating or postponing, or as an agreement to
subordinate or postpone, any Lien created by any of the Loan Documents to any
Lien permitted hereunder.
SECTION 6.03    Sale and Leaseback Transactions. Enter into any arrangement,
directly
or indirectly, with any person whereby it shall sell or transfer any property,
real or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred (a “Sale and Leaseback Transaction”) unless (i) the
sale of such property is permitted by Section 6.06, (ii) any Liens arising in
connection with its use of such property are permitted by Section 6.02 and (iii)
after giving effect to such Sale and Leaseback Transaction, the aggregate fair
market value of all properties covered by Sale and Leaseback Transactions
entered into would not exceed (A) in the case of a Sale and Leaseback
Transaction constituting Indebtedness incurred pursuant to Section 6.01(cc), the
greater of (x) $150,000,000 and (y) 3% of Consolidated Net Tangible Assets at
any time and (B) in the case of all other Sale and Leaseback Transactions, the
greater of (x) $250,000,000 and (y) 5% of Consolidated Net Tangible Assets..
SECTION 6.04    Investments, Loan and Advances. Directly or indirectly, lend
money or credit (by way of guarantee or otherwise) or make advances to, any
person, or purchase or acquire any stock, bonds, notes, debentures or other
obligations or securities of, or any other ownership interest in, or make any
capital contribution to, any other person, or purchase or otherwise acquire (in
one transaction or a series of transactions) all or substantially all of the
property and assets or business of any other person or assets constituting a
business unit, line of business or division of any other person, or purchase or
own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract (all of the foregoing, collectively, “Investments”; it being understood
that (x) the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment and when determining the amount of an Investment that remains
outstanding, the last paragraph of this Section 6.04 shall apply, (y) in the
event a Restricted Subsidiary ceases to be a Restricted Subsidiary as a result
of being designated an Unrestricted Subsidiary, the Parent BorrowerDesignated
Company will be deemed to have made an Investment in such Unrestricted
Subsidiary as of the date of such designation, as provided in Section 5.17 and
(z) in the event a Restricted Subsidiary ceases to be a Restricted Subsidiary as
a result of an Asset Sale or similar transaction, and the Parent
BorrowerDesignated Company and its Restricted Subsidiaries continue to own
Equity Interests in such Restricted Subsidiary, the Parent BorrowerDesignated
Company will be deemed, at the time of such transaction and after giving effect
thereto, to have made an Investment in such Person equal to the fair market
value of the Parent Borrower’sDesignated Company’s and its Restricted
Subsidiaries’ Investments in such Person at such time), except that the
following shall be permitted:
(a)    Investments consisting of unsecured guaranties by Loan Parties of, or
other unsecured Contingent Obligations with respect to, operating payments not
constituting Indebtedness for borrowed money incurred by Restricted Subsidiaries
that are not Loan Parties or that are Restricted Grantors, in the ordinary
course of business, that, to the extent paid by such Loan Party, shall not
exceed an aggregate amount equal to the greater of (x) 1.5% of Consolidated Net
Tangible Assets and (y) $75,000,000100,000,000 less the amount of Contingent
Obligations by Loan Parties in respect of Companies that are not Loan
Parties or that are Restricted Grantors permitted pursuant to Section
6.01(i)(ii);
(b)    Investments outstanding on the Amendment No. 12 Effective Date and
identified on Schedule 6.04(b) to Amendment No. 12;
(c)    the Companies may (i) acquire and hold accounts receivable owing to any
of them if created or acquired in the ordinary course of business or in
connection with a Permitted Acquisition or other Acquisition permitted under
Section 6.04, (ii) invest in, acquire and hold cash and Cash Equivalents, (iii)
endorse negotiable instruments held for collection in the ordinary course of
business or (iv) make lease, utility and other similar deposits in the ordinary
course of business;
(d)    Investments of Securitization Assets in Securitization Entities in
connection with Qualified Securitization Transactions permitted by Section
6.01(e);
(e)    the Loan Parties and their Restricted Subsidiaries may make loans and
advances (including payroll, travel and entertainment related advances) in the
ordinary course of business to their respective employees (other than any loans
or advances to any director or executive officer (or equivalent thereof) that
would be in violation of Section 402 of the Sarbanes-Oxley Act) so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed (when aggregated with loans and advances outstanding pursuant to clause
(h) below) $15,000,000;
(f)    any Company may enter into Hedging Agreements (including Contingent
Obligations of any Company with respect to Hedging Obligations of any other
Company) to the extent permitted by Section 6.01(c);
(g)    Investments made by any Company as a result of consideration received in
connection with an Asset Sale made in compliance with Section 6.06; provided
that if such Investment or Asset Sale involves a Transferred Aleris Foreign
Subsidiary, such transaction shall comply with the requirements set forth in the
definition of Permitted Aleris Foreign Subsidiary Transfer;
(h)    loans and advances to directors, employees and officers of the Loan
Parties and their Restricted Subsidiaries for bona fide business purposes, in
aggregate amount not to exceed (when aggregated with loans and advances
outstanding pursuant to clause (e) above) $15,000,000 at any time outstanding;
provided that no loans in violation of Section 402 of the Sarbanes-Oxley Act
shall be permitted hereunder;
(i)    Investments (i) by any Company in any other Company outstanding on the
ClosingAmendment No. 2 Effective Date, (ii) by any Company in any Unrestricted
Grantor, (iii) by any Restricted Grantor in any other Restricted Grantor,
(iv)(A) by an Unrestricted Grantor in any Restricted Grantor up to the greater
of (x) 2% of Consolidated Net Tangible Assets and (y) $100,000,000 in the
aggregate at any one time outstanding made in reliance on this clause (i)(iv)(A)
and (B) by an Unrestricted Grantor in any Restricted Grantor (or by any Loan
Party in any Company that is not a Loan Party) so long as, on a Pro Forma Basis
(Leverage) after giving effect to and at the time of such Investment, no Default
shall be outstanding and (I) the Consolidated Interest Coverage Ratio shall be
greater than 2.0 to 1.0 (provided that such minimum Consolidated Interest
Coverage Ratio shall only apply to the extent a minimum Consolidated Interest
Coverage Ratio test is applicable with respect to such transactions under
Section 6.04(i)(iv) of the Term Loan Credit Agreement, or any successor
provision, at such time) and (II) Excess Availability is not less than 15% of
the lesser of (1) the Total Revolving Commitment and (2) the Total Borrowing
Base, and (v) by any Company that is not a Loan Party in any other Company, and
(vi) constituting Equity Interests transferred to a U.S. Borrower pursuant to
Section 6.09(n);
(j)    Investments in securities or other obligations received upon foreclosure
or pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of trade creditors or customers or in
connection with the settlement of delinquent accounts in the ordinary course of
business, and Investments received in good faith in settlement of disputes or
litigation;
(k)    Investments in Joint Ventures in which the Loan Parties hold at least 50%
of the outstanding Equity Interests or Joint Venture Subsidiaries made with the
Net Cash Proceeds of Asset Sales made in accordance with Section 6.06(k);
(l)    Investments in Norf GmbH in an aggregate amount not to exceed
€100,000,000 at any time outstanding;
(m)    Permitted Acquisitions;
(n)    so long as the Availability Conditions are satisfied at the time of
consummation of the Investment and payment of the consideration therefor,
Investments not otherwise permitted hereby, including other Investments in any
Subsidiary of any Loan Party;
(o)    Mergers, amalgamations and consolidations in compliance with Section
6.05; provided that the Lien on and security interest in such Investment granted
or to be granted in favor of the Collateral Agent under the Security Documents
shall be maintained or created in accordance with the provisions of Section 5.11
or Section 5.12, as applicable;
(p)    Investments in respect of Cash Pooling Arrangements, subject to the
limitations set forth in Section 6.07;
(q)    Investments consisting of guarantees of Indebtedness referred to in
clauses (i) (to the extent such guarantee is in effect on the ClosingAmendment
No. 2 Effective Date



or permitted as part of a Permitted Refinancing), (ii), (iii) and (iv) of
Section 6.01(b) and Contingent Obligations permitted by Section 6.01(c) or (i);
(r)    other     Investments     in     an     aggregate     amount     not
    to     exceed
$100,000,000150,000,000 at any time outstanding;
(s)    Investments by any Company in any other Company; provided that such
Investment is part of a Series of Cash Neutral Transactions and no Default has
occurred and is continuing;
(t)    Investments consisting of unsecured guaranties permitted pursuant to
Section 6.01(o);
(u)    Investments consisting of Standard Factoring Undertakings in respect of
Permitted Factoring Facilities pursuant to Section 6.06(e);
(v)    Investments consisting of (i) unsecured guaranties by Novelis Inc. of
NKL’s indemnification obligations owing to (x) the Ulsan JV Subsidiary
attributable to employmentrelated claims or claims of former employees of NKL,
and (y) the Ulsan Joint Venture Partner for losses of the Ulsan Joint Venture
Partner arising from NKL’s breach of representations, warranties and covenants
applicable to NKL under the Ulsan Sale Agreement; provided that Novelis Inc.’s
maximum aggregate liability under the guaranties described in this clause (i)
shall not exceed $157,500,000, and (ii) an unsecured guaranty by Novelis Inc. of
NKL’s indemnification obligations owing to the Ulsan JV Subsidiary for losses of
the Ulsan JV Subsidiary arising from environmental liabilities that relate to
actions occurring prior to the closing of the Ulsan Share Sale; provided that
Novelis Inc.’s maximum aggregate liability under the guaranty described in this
clause (ii) shall not exceed $157,500,000;” and
(w)    “(w) Investments in Ulsan JV Subsidiary in an aggregate amount not to
exceed ₩125,000,000,000 at any time outstanding;
(x)    to the extent constituting an Investment, (i) the Permitted
Reorganization; provided that the terms and conditions set forth in the
definition of Permitted Reorganization and, to the extent applicable, the
definition of Permitted Reorganization Actions shall have been satisfied;
provided, further, that all such Investments involving a loan or advance, or
otherwise in the form of an Intercompany Note, shall be documented as an
Intercompany Note and shall be subordinated to the Secured Obligations (to the
extent evidencing a payment obligation of a Loan Party) on terms reasonably
satisfactory to the Administrative Agent, and shall be pledged as Collateral
pursuant to the Security Documents, and (ii) the Permitted Aleris Foreign
Subsidiary Transfers; and
(y)    Permitted Fiscal Unity Liability;
provided that any such Investment in the form of a loan or advance to any Loan
Party (other than the Forward Share Sale Agreement) shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative Agent
and, in the case of a loan or advance by a Loan Party, evidenced by an
Intercompany Note and pledged by such Loan Party as Collateral pursuant to the
Security Documents; and provided, further, that with respect to any Acquisition
(regardless of whether a Permitted Acquisition), the Loan Parties shall fulfill
the requirements of clauses (i) –through (viii) of the definition of “Permitted
Acquisition.”
An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to any Company. The outstanding amount
of an Investment shall, in the case of a Contingent Obligation that has been
terminated, be reduced to the extent no payment is or was made with respect to
such Contingent Obligation upon or prior to the termination of such Contingent
Obligation; and the outstanding amount of other Investments shall be reduced by
the amount of cash or Cash Equivalents received with respect to such Investment
upon the sale or disposition thereof, or constituting a return of capital with
respect thereto or, repayment of the principal amount thereof, in the case of a
loan or advance. No property acquired by any Borrower or Borrowing Base
Guarantor in connection with any Investment permitted under this Section 6.04
shall be permitted to be included in the Borrowing Base until the Collateral
Agent has received and approved, in the Administrative Agent’s Permitted
Discretion, (A) a collateral audit with respect to such property, conducted by
an independent appraisal firm reasonably acceptable to Administrative Agent, (B)
all UCC or other search results necessary to confirm the Collateral Agent’s Lien
on all of such property of such Borrowing Base Guarantor, which Lien is a First
Priority Lien with regard to any Revolving Credit Priority Collateral, and (C)
such customary certificates (including a solvency certificate), resolutions,
financial statements, legal opinions, and other documentation as the
Administrative Agent may reasonably request (including as required by Sections
5.11 and 5.12).
SECTION 6.05    Mergers, Amalgamations and Consolidations. Wind up, liquidate or
dissolve its affairs or enter into any transaction of merger, amalgamation or
consolidation (or agree to do any of the foregoing at any future time), except
that the following shall be permitted:
(a)    Asset Sales in compliance with Section 6.06;
(b)    Permitted Acquisitions in compliance with Section 6.04;
(c)    (i) any Company may merge, amalgamate or consolidate with or into any
Unrestricted Grantor (provided that (A) in the case of any merger, amalgamation
or consolidation under this clause (i) involving Designated Holdco, Designated
Holdco is the surviving or resulting person, (B) except as provided in the
definition of Permitted Holdings Amalgamation, in the case of any merger,
amalgamation or consolidation under this clause (i) involving a Borrower, a
Borrower is the surviving or resulting person, and in any other case, an
Unrestricted Grantor is the surviving or resulting person, (B); provided that no
Borrower under this clause (i) (other than a U.S. Borrower, so long as there
always exists at least one U.S. Borrower) shall merge, amalgamate or consolidate
with or into any other Borrower, (C) in the case of any merger, amalgamation or
consolidation involving Parentthe Canadian Borrower, the surviving or resulting
Borrower is organized under the laws of Canada and (D) in the case of any merger
or consolidation involving a U.S. Borrower, the surviving Borrower is organized
under the laws of the United States (or any state thereof or the District of
Columbia), (ii) any Restricted Grantor may merge, amalgamate or consolidate with
or into any other Restricted Grantor (provided that (A) except as provided in
clause (C) below, in the case of any merger, amalgamation or consolidation under
this clause (ii) involving a Borrower, a Borrower is the surviving or resulting
person, and in any other case, a Subsidiary Guarantor is the surviving or
resulting person and, (B) except as expressly provided in clause (i) above with
respect to U.S. Borrowers and in clause (C) below, no Borrower shall merge,
amalgamate or consolidate with or into any other Borrower, and (C) subject to
the last sentence of this Section 6.05, in the case of any merger, amalgamation
or consolidation involving Novelis AG and Novelis Switzerland, either Novelis AG
or Novelis Switzerland may be the surviving or resulting Person (any transaction
under this clause (C), the “Swiss Merger”)), (iii) Novelis Aluminium Holding
Company and Novelis Deutschland GmbH may merge, provided that (A) Novelis
Deutschland GmbH is the surviving or resulting person, and and (B) if AV
Minerals directly owns any Equity Interests in Novelis Aluminium Holding Company
immediately prior to giving effect to such merger, then AV Minerals shall be a
Loan Party immediately after giving effect to such merger, and Designated Holdco
shall not have consummated a Qualified IPO on or prior to the date of such
merger, and (iv) any Company that is not a Loan Party may merge, amalgamate or
consolidate with or into any Restricted Grantor (provided that a Borrower is the
surviving or resulting person in the case of any merger, amalgamation or
consolidation involving a Borrower, and in any other case, a Subsidiary
Guarantor is the surviving or resulting person); provided that, in the case of
each of the foregoing clauses (i) through (iv), (1) the surviving or resulting
person is a Wholly Owned Subsidiary of Holdings (provided that following a
Qualified ParentCanadian Borrower
IPO, the surviving or resulting person is the ParentCanadian Borrower or a
Wholly Owned Subsidiary of Parentthe Canadian Borrower), (2) the Lien on and
security interest in such property granted or to be granted in favor of the
Collateral Agent under the Security Documents shall be maintained in full force
and effect and perfected and enforceable (to at least the same extent as in
effect immediately prior to such transfer) or created in accordance with the
provisions of Section 5.11 or Section 5.12, as applicable and(for purposes of
each step of the Permitted Reorganization, without regard to any time periods
provided for in such Sections), (3) no Default is then continuing or would
result therefrom, and (4) in the case of any such transaction involving a
Borrower where such Borrower is not the surviving or resulting person (solely to
the extent this clause (c) permits such Borrower not to survive or be the
resulting person), the surviving or resulting person shall expressly assume the
obligations of such Borrower pursuant to documentation reasonably satisfactory
to the Administrative Agent, and shall enter into all other Loan Documents and
deliver such opinions and certificates as are reasonably requested by the
Administrative Agent (this clause (4), the “Specified Borrower Merger
Requirements”); provided that in the case of any amalgamation or consolidation
involving a Loan Party, at the request of the Administrative Agent, such Loan
Party and each other Loan Party shall confirm its respective Secured Obligations
and Liens under the Loan Documents in a manner reasonably satisfactory to the
Administrative Agent;
(d)    any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party;
(e)    HoldingsAV Metals and the ParentCanadian Borrower may consummate the
Permitted Holdings Amalgamation;
(f)    any Restricted Subsidiary of the Parent Borrower (other thanDesignated
Company (other than the Canadian Borrower, Novelis Acquisitions (and,
immediately after giving effect to the merger of Novelis Acquisitions with and
into Aleris in connection with



the Aleris Acquisition, Aleris), Novelis Corporation or aand each Receivables
Seller) may dissolve, liquidate or wind up its affairs at any time (so long as,
(i) in the case of a Borrower, all of its assets are distributed or otherwise
transferred to a surviving Borrower organized in the same jurisdiction and (ii)
in the case of a Borrowing Base Guarantor, all of its assets are distributed or
otherwise transferred to a surviving Borrower or Borrowing Base Guarantor
organized in the same jurisdiction); provided that such dissolution, liquidation
or winding up, as applicable, could not reasonably be expected to have a
Material Adverse Effect; andprovided, further, that to the extent any such asset
so distributed or otherwise transferred to a Borrower or a Borrowing Base
Guarantor constitutes (or would constitute, following the pledge thereof)
Revolving Credit Priority Collateral that, after giving effect to such
distribution or transfer, becomes subject to the re-starting of any fraudulent
conveyance, fraudulent transfer, preference or hardening period, then the
Administrative Agent shall be permitted, in its Permitted Discretion, to
establish additional Availability Reserves and Reserves with respect to such
assets until such new fraudulent conveyance, fraudulent transfer, preference or
hardening period, as applicable, has expired, without regard to any notice
period that would otherwise be applicable thereto pursuant to Section 2.1(d);
(g)    (i) any Unrestricted Grantor (other than Holdings, the ParentDesignated
Holdco, the Canadian Borrower, Novelis Acquisitions (and, immediately after
giving effect to the merger of Novelis Acquisitions with and into Aleris in
connection with the Aleris Acquisition, Aleris), Novelis Corporation or aand
each Receivables Seller) may dissolve, liquidate or wind-up its affairs
(collectively, “Wind-Up”), so long as all of its assets are distributed or
otherwise transferred to any other Unrestricted Grantor (and so long as, (A) in
the case of a Borrower, all of its assets are distributed or otherwise
transferred to a surviving Borrower organized in the same jurisdiction and (B)
in the case of a Borrowing Base
Guarantor, all of its assets are distributed or otherwise transferred to a
surviving Borrower or
Borrowing Base Guarantor organized in the same jurisdiction); and (ii) any
Restricted Grantor (other than a Receivables Seller) may Wind-Up so long as all
of its assets are distributed or otherwise transferred to any other Restricted
Grantor (so long as, (A) in the case of a Borrower, all of its assets are
distributed or otherwise transferred to a surviving Borrower organized in the
same jurisdiction and (B) in the case of a Borrowing Base Guarantor, all of its
assets are distributed or otherwise transferred to a surviving Borrower or
Borrowing Base Guarantor organized in the same jurisdiction); provided that, in
each case, (1) the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained in full force and effect and perfected and enforceable (to at
least the same extent as in effect immediately prior to such transfer) or
created in accordance with the provisions of Section 5.11 or Section 5.12, as
applicable and (2) no Default is then continuing or would result therefrom;
provided, further, that to the extent any such asset so distributed or otherwise
transferred to a Borrower or a Borrowing Base Guarantor constitutes (or would
constitute, following the pledge thereof) Revolving Credit Priority Collateral
that, after giving effect to such distribution or transfer, becomes subject to
the re-starting of any fraudulent conveyance, fraudulent transfer, preference or
hardening period, then the Administrative Agent shall be permitted, in its
Permitted Discretion, to establish additional Availability Reserves and Reserves
with respect to such assets until such new fraudulent conveyance, fraudulent
transfer, preference or hardening period, as applicable, has expired, without
regard to any notice period that would otherwise be applicable thereto pursuant
to Section 2.1(d);
provided that for purposes of clauses (f) and (g), the United States, any state
thereof and the District of Columbia shall be treated as the same jurisdiction.
Notwithstanding anything in this Agreement or in any other Loan Document to the
contrary, no Person shall be permitted to consummate the Swiss Merger at any
time that a Permitted Novelis Switzerland Financing exists (which financing, if
any, shall be terminated and unwound on terms reasonably acceptable to the
Administrative Agent).
SECTION 6.06    Asset Sales. Effect any Asset Sale except that the following
shall be permitted:
(a)    disposition of used, worn out, obsolete or surplus property by any
Company in the ordinary course of business and the abandonment or other
disposition of Intellectual Property that is, in the reasonable judgment of
Parent Borrowerthe Designated Company, no longer economically practicable to
maintain or useful in the conduct of the business of the Companies taken as a
whole;
(b)    so long as no Default is then continuing or would result therefrom, any
other Asset Sale (other than the Equity Interests of (y) any Wholly Owned
Subsidiary that is a Restricted Subsidiary unless, after giving effect to any
such Asset Sale, such person either ceases to be a Restricted Subsidiary or, in
the case of an Excluded Collateral Subsidiary, becomes a Joint Venture
Subsidiary or (z) a Borrower) for fair market value, with at least 75% of the
consideration received for all such Asset Sales or related Asset Sales in which
the consideration received exceeds $10,000,00050,000,000 payable in cash upon
such sale (provided, however, that for the purposes of this clause (b), the
following shall be deemed to be cash: (i) any liabilities (as shown on the
applicable Borrower’s most recent balance sheet provided hereunder or in the
footnotes thereto) of the applicable Borrower or applicable Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Asset Sale and for which Holdings, such Borrower and
all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (ii) any securities received by the applicable
Borrower or the applicable Restricted Subsidiary from such transferee that are
converted by such Borrower or such Restricted Subsidiary into cash (to the
extent of the cash received) within 180 days following the closing of the
applicable Asset Sale, and (iii) aggregate non-cash consideration received by
the applicable Borrower or the applicable Restricted Subsidiary having an
aggregate fair market value (determined as of the closing of the applicable
Asset Sale for which such non-cash consideration is received) not to exceed
$50,000,00075,000,000 at any time (net of any non-cash consideration converted
into cash)); provided, however, that with respect to any such Asset Sale
pursuant to this clause (b), the aggregate consideration received for all such
Asset Sales shall not exceed $800,000,000 in the aggregate after the Closing
Date;Amendment No. 2 Effective Date the sum of (I) $800,000,000 plus (II) solely
in the case of Asset Sales by Companies that are not organized in a Principal
Jurisdiction, $400,000,000 (in the case of this clause (II), solely to the
extent that the book value of the Revolving Priority Collateral subject to such
Asset Sale does not exceed 25% of the total consideration for such Asset Sale;
provided further, however, that, in the case of a sale of Equity Interests of a
Borrowing Base Guarantor or Receivables Seller, the Administrative Borrower
shall deliver an updated Borrowing Base Certificate at the time of, and giving
effect to, such sale, and shall make such mandatory prepayments as may be
required (including pursuant to Section 2.10(b)(ix) and (xi), as applicable) in
connection therewith;
(c)    leases, subleases or licenses of the properties of any Company in the
ordinary course of business and which do not, individually or in the aggregate,
interfere in any material respect with the ordinary conduct of the business of
any Company;
(d)    mergers and consolidations, and liquidations and dissolutions in
compliance with Section 6.05;
(e)    sales, transfers and other dispositions of Receivables for the fair
market value thereof in connection with a Permitted Factoring Facility; provided
that no Default shall be outstanding, on a Pro Forma Basis, after giving effect
thereto, and (A) such transaction is a Permitted German Alternative Financing,
(B) such transaction is a Permitted Customer Account Financing, (C) solely to
the extent that the Swiss Merger has not occurred, such transaction is a
Permitted Novelis Switzerland Financing, (D) the sum of (w) the aggregate
outstanding principal amount of the Indebtedness of all Securitization Entities
that are organized in a Non-Principal Jurisdiction under all Qualified
Securitization Transactions under Section 6.01(e), plus (x) the aggregate amount
of Indebtedness incurred by a Subsidiary that is organized in a Non-Principal
Jurisdiction then outstanding under Section 6.01(m), plus (y) the aggregate book
value at the time of determination of the then outstanding Receivables subject
to a Permitted Factoring Facility pursuant to this Section 6.06(e) of a Company
that is organized in a Non-Principal Jurisdiction at such time, plus (z) the
aggregate consideration received by a Company that is organized in a
Non-Principal Jurisdiction for Asset Sales permitted under Section 6.06(r) (net
of amounts paid by such Company to repurchase the Inventory subject to such
Asset Sales) (but in each case excluding any Permitted German Alternative
Financing, and Permitted Novelis Switzerland Financing and any Permitted
Customer Account Financing), shall not exceed the greater of (x) 15% of
Consolidated Net Tangible Assets and (y) $750,000,000 or (E) the sum of (w) the
aggregate outstanding principal amount of the Indebtedness of all Securitization
Entities that are organized in a NonLoan Party Jurisdiction under all Qualified
Securitization Transactions under Section 6.01(e), plus (x) the aggregate amount
of Indebtedness incurred by a Subsidiary that is organized in a Non-Loan Party
Jurisdiction then outstanding under Section 6.01(m), plus (y) the aggregate book
value at the time of determination of the then outstanding Receivables subject
to a Permitted Factoring Facility pursuant to this Section 6.06(e) of a Company
that is organized in a Non-Loan Party Jurisdiction at such time, plus (z) the
aggregate consideration received by a Company that is organized in a Non-Loan
Party Jurisdiction for Asset Sales permitted under Section 6.06(r) (net of
amounts paid by such Company to repurchase the Inventory subject to such Asset
Sales) (but in each case excluding any Permitted German Alternative Financing,
any Permitted Novelis Switzerland Financing and any Permitted Customer Account
Financing), shall not exceed the greater of (x) 15% of Consolidated Net Tangible
Assets and (y) $750,000,000;



(f)    the sale or disposition of cash and Cash Equivalents in connection with a
transaction otherwise permitted under the terms of this Agreement;
(g)    assignments and licenses of Intellectual Property of any Loan Party and
its Subsidiaries in the ordinary course of business and which do not,
individually or in the aggregate, interfere in any material respect with the
ordinary conduct of the business of any Company;
(h)    Asset Sales (other than the Equity Interests of a Borrower, a Borrowing
Base Guarantor or a Receivables Seller; provided that this clause (h) shall not
prohibit the Swiss Merger to the extent the requirements in clauses (A) and (B)
in the proviso below are satisfied at the time the Swiss Merger is consummated)
(i) by any Unrestricted Grantor to any other Unrestricted Grantor (other than
Holdings), (ii) by any Restricted Grantor to any other Restricted Grantor, (iii)
by any Restricted Grantor to any Unrestricted Grantor (other than Holdings) so
long as the consideration paid by the Unrestricted Grantor in such Asset Sale
does not exceed the fair market value of the property transferred, (iv) by (x)
any Unrestricted Grantor to any Restricted Grantor for fair market value and (y)
by any Loan Party to any Restricted Subsidiary that is not a Loan Party for fair
market value provided that the fair market value of such Asset Sales under this
clause (iv) does not exceed the greater of (x) 2% of Consolidated Net Tangible
Assets and (y) $100,000,000200,000,000 in the aggregate for all such Asset Sales
since the ClosingAmendment No. 2 Effective Date, (v) by any Company that is not
a Loan Party to any Loan Party so long as the consideration paid by the Loan
Party in such Asset Sale does not exceed the fair market value of the property
transferred, and (vi) by and among Companies that are not Loan Parties; provided
that (A) in the case of any transfer from one Loan Party to another Loan Party,
any security interests granted to the Collateral Agent for the benefit of any
Secured Parties pursuant to the relevant Security Documents in the assets so
transferred shall (1) remain in full force and effect and perfected and
enforceable (to at least the same extent as in effect immediately prior to such
transfer) or (2) be replaced by security interests granted to the Collateral
Agent for the benefit of the relevant Secured Parties pursuant to the relevant
Security Documents, which new security interests shall be in full force and
effect and perfected and enforceable (to at least the same extent as in effect
immediately prior to such transfer) and (B) no Default is then continuing or
would result therefrom; provided, further, that (I) any Asset Sale of Equity
Interests of a Subsidiary of the Designated Company permitted under this clause
(h) (such Subsidiary, the “Transferred Company”) from an Unrestricted Grantor to
a Restricted Grantor shall be conditioned on either the creation or existence of
an Interim Holding Company, in each case that (X) is a direct Wholly Owned
Subsidiary of such Restricted Grantor and that directly owns 100% of the Equity
Interests of such Transferred Company after giving effect to such Asset Sale,
(Y) has complied with the Joinder Requirements and (Z) shall not be permitted to
own, on and after the date of such action, any assets other than the Permitted
Holding Company Assets (II) solely with respect to the pledge of Equity
Interests in any Interim Holding Company in connection with a transaction
permitted under this clause (h) that complies with the requirements of clauses
(I)(X) through (I)(Z) above, the re-starting of any fraudulent conveyance,
fraudulent transfer, preference or hardening period with respect to any Security
Document or Lien under Applicable Law shall not, in itself, constitute a
violation of clause (A)(1) or clause (A)(2) of the second proviso to this clause
(h), and (III) any guaranty or pledge limitations under the laws of the
jurisdiction of organization of (X) an Interim Holding Company with respect to
the enforcement of the pledge of Equity Interests directly held by the Loan
Party that owns the Equity Interests of such Interim Holding Company, or (Y) any
Restricted Grantor that acquires assets pursuant to this clause (h) with respect
to the enforcement of the pledge of such assets acquired by such Restricted
Grantor, in the case of clauses (III)(X) and (III)(Y), shall not, in itself,
constitute a violation of clause (A)(1) or clause (A)(2) of the second proviso
to this clause (h);
(i)    the Companies may consummate Asset Swaps, so long as (i) each such sale
is in an arm’s-length transaction and the applicable Company receives at least
fair market value consideration (as determined in good faith by such Company),
(ii) the Collateral Agent shall have a First Priority perfected Lien on the
assets acquired pursuant to such Asset Swap at least to the same extent as the
assets sold pursuant to such Asset Swap (immediately prior to giving effect
thereto) and (iii) the aggregate fair market value of all assets sold pursuant
to this clause (i) shall not exceed the greater of (x) 1% of Consolidated Net
Tangible Assets and (y) $50,000,000 in the aggregate since the ClosingAmendment
No. 2 Effective Date; provided that so long as (y) the assets acquired by any
Company pursuant to the respective Asset Swap are located in the same country as
the assets sold by such Company and (z) such Asset Swap does not involve a
transfer of Revolving Credit Priority Collateral from a Loan Party to a Company
that is not a Loan Party, the aggregate cap in clause (iii) above will not apply
to such Asset Swap;
(j)    sales, transfers and other dispositions of Receivables (whether now
existing or arising or acquired in the future) and Related Security to a
Securitization Entity in connection with a Qualified Securitization Transaction
permitted under Section 6.01(e) and all sales, transfers or other dispositions
of Securitization Assets by a Securitization Entity under, and pursuant to, a
Qualified Securitization Transaction permitted under Section 6.01(e);
(k)    so long as no Default is then continuing or would result therefrom, the
arm’slength sale or disposition for cash of Equity Interests in a Joint Venture
Subsidiary for fair market value or the issuance of Equity Interests in a Joint
Venture Subsidiary; provided, however, that the aggregate fair market value of
all such Equity Interests sold or otherwise disposed of pursuant to this clause
(k) following the ClosingAmendment No. 2 Effective Date shall not exceed
$300,000,000;
(l)    issuances of Equity Interests by Joint Venture Subsidiaries and Excluded
Collateral Subsidiaries;
(m)    Asset Sales among Companies of promissory notes or Equity Interests or
similar instruments issued by a Company; provided that such Asset Sales are part
of a Series of Cash Neutral Transactions and no Default has occurred and is
continuing;
(n)    the sale of Receivables made pursuant to a Receivables Purchase
Agreement;
(o)    to the extent constituting an Asset Sale, Investments permitted by
Section 6.04(i) and transfers permitted by Section 6.09(n)the Permitted Holdings
Amalgamation;
(p)    issuances of Qualified Capital Stock (including by way of sales of
treasury stock) or any options or warrants to purchase, or securities
convertible into, any Qualified Capital Stock (A) for stock splits, stock
dividends and additional issuances of Qualified Capital Stock which do not
decrease the percentage ownership of the Loan Parties in any class of the Equity
Interests of such issuing Company and (B) by Subsidiaries of the Parent
BorrowerDesignated Company formed after the Closing Date to the Parent
BorrowerDesignated Company or the Subsidiary of the Parent BorrowerDesignated
Company which is to own such Qualified Capital Stock; provided that, subject to
the Intercreditor Agreement, all Equity Interests issued in accordance with this
Section 6.06(p) shall, to the extent required by Section 5.11 or any Security
Document or if such Equity Interests are issued by any Loan Party (other than
Holdings), be delivered to the Collateral Agent;
(q)    Asset Sales of 100% of the Equity Interests of any Chinese Subsidiary of
Parent Borrowerthe Designated Company to a Chinese holding company
wholly-ownedthat is a direct Wholly Owned Subsidiary of Parent Borrowerthe
Designated Company; provided that (i) any security interests granted to the
Collateral Agent for the benefit of any Secured Parties pursuant to the relevant
Security Documents in the Equity Interests so transferred shall be replaced by
security interests granted to the Collateral Agent for the benefit of the
relevant Secured Parties pursuant to the relevant Security Documents in 100% of
the Equity Interests of such holding company Subsidiary (or 65% if held directly
by a U.S. Borrower), which new security interests shall be in full force and
effect and perfected and enforceable (to at least the same extent as the
security interests in such transferred Subsidiary in effect immediately prior to
such transfer), (ii) such transaction is permitted pursuant to the Term Loan
Documents (and any Permitted Term Loan Facility Refinancings) and (iii) no
Default is then continuing or would result therefrom;
(r)    sales, transfers and other dispositions of Inventory by Companies that
are not organized in a Principal Jurisdiction (except with respect to a
Permitted German Alternative Financing) in order to finance working capital;
provided that no Default shall be outstanding, on a Pro Forma Basis, after
giving effect thereto and (A) such transaction is a Permitted German Alternative
Financing, (B) the sum of (w) the aggregate outstanding principal amount of the
Indebtedness of all Securitization Entities that are organized in a
Non-Principal Jurisdiction under all Qualified Securitization Transactions under
Section 6.01(e), plus (x) the aggregate amount of Indebtedness incurred by a
Subsidiary that is organized in a NonPrincipal Jurisdiction then outstanding
under Section 6.01(m), plus (y) the aggregate book value at the time of
determination of the then outstanding Receivables of a Company that is organized
in a Non-Principal Jurisdiction subject to a Permitted Factoring Facility
pursuant to Section 6.06(e) at such time, plus (z) the aggregate consideration
received by a Company that is organized in a Non-Principal Jurisdiction for
Asset Sales permitted under this Section 6.06(r) (net of amounts paid by such
Company to repurchase the Inventory subject to such Asset Sales) (but in each
case excluding any Permitted German Alternative Financing, any Permitted Novelis
Switzerland Financing and any Permitted Customer Account Financing), shall not
exceed the greater of (x) 15% of Consolidated Net Tangible Assets and (y)
$750,000,000 or (B) the sum of (w) the aggregate outstanding principal amount of
the Indebtedness of all Securitization Entities that are organized in a Non-Loan
Party Jurisdiction under all Qualified Securitization Transactions under Section
6.01(e), plus (x) the aggregate amount of Indebtedness incurred by a Subsidiary
that is organized in a Non-Loan Party Jurisdiction then outstanding under
Section 6.01(m), plus (y) the aggregate book value at the time of determination
of the then outstanding Receivables of a Company that is organized in a Non-Loan
Party Jurisdiction subject to a Permitted Factoring Facility pursuant to Section
6.06(e) at such time, plus (z) the aggregate consideration received by a Company
that is organized in a Non-Loan Party Jurisdiction for Asset Sales permitted
under this Section 6.06(r) (net of amounts paid by such Company to repurchase
the Inventory subject to such Asset Sales) (but in each case excluding any
Permitted German Alternative Financing, any Permitted Novelis Switzerland
Financing and any Permitted Customer Account Financing), shall not exceed the
greater of (x) 15% of Consolidated Net Tangible Assets and (y) $750,000,000;
(s)    so long as the Availability Conditions are satisfied, any other Asset
Sale (other than the Equity Interests of (y) any Wholly Owned Subsidiary that is
a Restricted
Subsidiary unless, after giving effect to any such Asset Sale, such person
either ceases to be a
Restricted Subsidiary or, in the case of an Excluded Collateral Subsidiary,
becomes a Joint Venture Subsidiary or (z) a Borrower) for fair market value,
with at least 75% of the consideration received for all such Asset Sales payable
in cash upon such sale (provided, however, that for the purposes of this clause
(s), the following shall be deemed to be cash: (i) any liabilities (as shown on
the applicable Borrower’s most recent balance sheet provided hereunder or in the
footnotes thereto) of the applicable Borrower or applicable Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Asset Sale and for which Holdings, such Borrower and
all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (ii) any securities received by the applicable
Borrower or the applicable Restricted Subsidiary from such transferee that are
converted by such Borrower or such Restricted Subsidiary into cash (to the
extent of the cash received) within 180 days following the closing of the
applicable Asset Sale, and (iii) aggregate non-cash consideration received by
the applicable Borrower or the applicable Restricted Subsidiary having an
aggregate fair market value (determined as of the closing of the applicable
Asset Sale for which such non-cash consideration is received) not to exceed
$50,000,000 at any time (net of any non-cash consideration converted into
cash)); provided however, that, in the case of a sale of Equity Interests of a
Borrowing Base Guarantor or Receivables Seller, the Administrative Borrower
shall deliver an updated Borrowing Base Certificate at the time of, and giving
effect to, such sale, and shall make such mandatory prepayments as may be
required (including pursuant to Section 2.10(b)(ix) and (xi), as applicable) in
connection therewith;
(t)    any sale, lease transfer or other disposition in connection with any
industrial revenue bond or similar program that does not result in the
recognition of the sale or the asset transfer in accordance with GAAP, or any
similar transaction;
(u)    the Ulsan Share Sale; and
(v)    the NKL Share Repurchase.;
(w)    any Permitted Aleris Foreign Subsidiary Transfer; and
(x)    to the extent constituting an Asset Sale, the Permitted Reorganization;
provided that the terms and conditions set forth in the definition of Permitted
Reorganization and, to the extent applicable, the definition of Permitted
Reorganization Actions shall have been satisfied; provided, further, that all
such Asset Sales involving (whether as consideration or otherwise) a loan or
advance, or that otherwise involves an Intercompany Note, shall be permitted
solely to the extent that such loan or advance is documented as an Intercompany
Note, and all Intercompany Notes in connection therewith shall be subordinated
to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent, and shall be pledged as Collateral pursuant to the
Security Documents.
SECTION 6.07    Cash Pooling Arrangements.
Amend, vary or waive any term of the Cash Pooling Arrangements without express
written consent of the Administrative Agent, or enter into any new Cash Pooling
Arrangements, new pooled account, notional cash pooling or netting agreement
with any Affiliate without express written consent of the Administrative Agent.
Permit the aggregate amount owed pursuant to the Cash Pooling Arrangements by
all Companies who are not Loan Parties minus the aggregate amount on deposit
pursuant to the Cash Pooling Arrangements from such Persons to exceed
€75,000,000.
SECTION 6.08    Dividends. Declare or pay, directly or indirectly, any Dividends
with respect to any Company, except that the following shall be permitted:
(a)    (i) Dividends by any Company to any Loan Party that is a Wholly Owned
Subsidiary of Holdings (or the ParentCanadian Borrower or a Wholly Owned
Subsidiary of the ParentCanadian Borrower following a Qualified ParentCanadian
Borrower IPO), (ii) Dividends by Holdings (or the ParentCanadian Borrower
following a Qualified ParentCanadian Borrower IPO) payable solely in Qualified
Capital Stock and (iii) Dividends by Holdings payable with the proceeds of
Permitted Holdings Indebtedness;
(b)    (i) Dividends by any Company that is not a Loan Party to any other
Company that is not a Loan Party but is a Wholly Owned Subsidiary of Holdings
(or the ParentCanadian Borrower or a Wholly Owned Subsidiary of the
ParentCanadian Borrower following a Qualified ParentCanadian Borrower IPO) and
(ii) cash Dividends by any Company that is not a Loan Party to the holders of
its Equity Interests on a pro rata basis;
(c)    (A) to the extent actually used by Holdings to pay such franchise taxes,
costs and expenses, fees, payments by the Parent BorrowerDesignated Company to
or on behalf of Holdings in an amount sufficient to pay franchise taxes and
other fees solely required to maintain the legal existence of Holdings, (B)
payments by the Parent BorrowerDesignated Company to or on behalf of Holdings in
an amount sufficient to pay out-of-pocket legal, accounting and filing costs and
other expenses in the nature of overhead in the ordinary course of business of
Holdings, and (C) management, consulting, monitoring and advisory fees and
related expenses and termination fees pursuant to a management agreement with
one or more Specified Holders relating to the Parent BorrowerDesignated Company
(collectively, the “Management Fees”), in the case of clauses (A), (B) and (C)
in an aggregate amount not to exceed in any calendar year the greater of (i)
$20,000,000 and (ii) 1.5% of the Parent Borrower’sDesignated Company’s
Consolidated EBITDA (Leverage) in the prior calendar year;
(d)    Parent Borrowerthe Designated Company may pay cash Dividends to the
holders of its Equity Interests and, if Holdings is a holder of such Equity
Interests, the proceeds thereof may be utilized by Holdings to pay cash
Dividends to the holders of its Equity Interests; provided that the Dividends
described in this clause (d) shall not be permitted if the Availability
Conditions are not satisfied on the date of payment thereof;
(e)    to the extent constituting an Asset Sale, transfers permitted by Section
6.09(n)[reserved];
(f)    to the extent constituting a Dividend, payments permitted by Section
6.09(d) that do not relate to Equity Interests;
(g)    Dividends by any Company to any other Company that are part of a Series
of Cash Neutral Transactions; provided no Default has occurred and is
continuing;
(h)    following a Qualified IPO, Dividends by the Parent Borrower paid to
Holdings (which may pay the proceeds thereof to the holders of its Equity
Interests) or, in the case of a Qualified ParentCanadian Borrower IPO, its other
equity holders, of up to 6% of the net cash proceeds received by (or contributed
to the capital of) the Parent BorrowerDesignated Company in or from such
Qualified IPO in any fiscal year; and
(i)    Dividends to repurchase Equity Interests of Holdings (or, on and after
the
Designated Holdco Effective Date, Designated Holdco) or any direct or indirect
parent entity (or following a Qualified ParentCanadian Borrower IPO, Equity
Interests of the ParentCanadian Borrower) from current or former officers,
directors or employees of the Parent BorrowerDesignated Company or any of its
Restricted Subsidiaries or any direct or indirect parent entity (or permitted
transferees of such current or former officers, directors or employees);
provided, however, that the aggregate amount of such repurchases shall not
exceed (i) $10,000,000 in any calendar year prior to completion of a Qualified
IPO, or (ii) $15,000,000 in any calendar year following completion of a
Qualified IPO (with unused amounts in any calendar year being permitted to be
carried over for the next two succeeding calendar years up to a maximum of (A)
$20,000,000 in the aggregate in any calendar year prior to completion of a
Qualified IPO, or (B) $30,000,000 in the aggregate in any calendar year
following completion of a Qualified IPO).
SECTION 6.09    Transactions with Affiliates. Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with or for the benefit of any Affiliate of any
Company (other than between or among Loan Parties), other than on terms and
conditions at least as favorable to such Company as would reasonably be obtained
by such Company at that time in a comparable arm’s-length transaction with a
person other than an Affiliate, except that the following shall be permitted:
(a)    Dividends permitted by Section 6.08;
(b)    Investments permitted by Section 6.04(d), (e), (h), (i), (l), (p) or (s)
and other Investments permitted under Section 6.04 in Restricted Subsidiaries
and joint ventures; provided that any such joint venture is not owned by any
Affiliate of Holdings except through the ownership of the Companies;
(c)    mergers, amalgamations and consolidations permitted by Section 6.05(c),
(d), (e), (f) or (g), and Asset Sales permitted by Section 6.06(h)(iv) and (v)
or (m);
(d)    reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the Board of Directors of the Parent BorrowerDesignated Company;
(e)    transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods and services, in each case in the ordinary
course of business on terms not materially less favorable as might reasonably
have been obtained at such time from a Person that is not an Affiliate of the
Parent BorrowerDesignated Company, as determined in good faith by the Parent
BorrowerDesignated Company, and otherwise not prohibited by the Loan Documents;
(f)    the existence of, and the performance by any Company of its obligations
under the terms of, any limited liability company, limited partnership or other
Organizational Document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the ClosingAmendment No. 2 Effective Date and which has been disclosed in
writing to the Administrative Agent as in effect on the ClosingAmendment No. 2
Effective Date, and similar agreements that it may enter into thereafter, to the
extent not more adverse to the interests of the Lenders in any material respect,
when taken as a whole, than any of such documents and agreements as in effect on
the ClosingAmendment No. 2 Effective Date;
(g)    the Transactions as contemplated by the Transaction Documents;
(h)    Qualified Securitization Transactions permitted under Section 6.01(e) and
transactions in connection therewith on a basis no less favorable to the
applicable Company as would be obtained in a comparable arm’s length transaction
with a person not an Affiliate thereof;
(i)    cash management netting and pooled account arrangements permitted under
Section 6.01(r);
(j)    transactions between or among any Companies that are not Loan Parties;
(k)    transactions pursuant to a management agreement with the Specified
Holders so long as the aggregate payment of Management Fees thereunder are
permitted under Section
6.08(c);
(l)    transactions between Loan Parties and Companies that are not Loan Parties
that are at least as favorable to each such Loan Party as would reasonably be
obtained by such
Loan Party in a comparable arm’s-length transaction with a person other than an
Affiliate; and
(m)    transactions contemplated by a Receivables Purchase Agreement; and
(n)    to the extent permitted by the Term Loan Documents (and any Permitted
Term Loan Facility Refinancings), transfers of 100% of the Equity Interests held
by Subsidiaries of Holdings in (i) any Subsidiary that is not a Loan Party or
(ii) any foreign Subsidiary Guarantor (that is not organized in a Principal
Jurisdiction), in each case to a U.S. Borrower pursuant to a corporate
reorganization plan that is reasonably acceptable to the
Administrative Agent; provided that (A) to the extent permitted by the Term Loan
Documents (and any Permitted Term Loan Facility Refinancings of any of such
Indebtedness), any security interests granted to the Collateral Agent for the
benefit of any Secured Parties pursuant to the relevant Security Documents in
the Equity Interests so transferred shall be replaced by security interests
granted to the Collateral Agent for the benefit of the relevant Secured Parties
pursuant to the relevant Security Documents in such portion of the Equity
Interests of such transferred Subsidiary as is required by the Term Loan
Documents (and any Permitted Term Loan Facility Refinancings), which new
security interests shall be in full force and effect and perfected and
enforceable (to at least the same extent as the security interests in such
transferred Subsidiary in effect immediately prior to such transfer, except that
a percentage of such equity interest lower than 100% may be pledged to the
extent permitted by the Term Loan Documents (and any Permitted Term Loan
Facility
Refinancings)), (B) such transaction is permitted pursuant to the Term Loan
Documents (and any Permitted Term Loan Facility Refinancings) and (C) no Default
is then continuing or would result therefrom;
provided that notwithstanding any of the foregoing or any other provision of
this Agreement, all intercompany loans, advances or other extensions of credit
made to or by Companies organized in Switzerland or Germany shall be on fair
market terms.
SECTION 6.10    Minimum Consolidated Fixed Charge Coverage Ratio. At any time
after the occurrence of a Covenant Trigger Event and prior to the subsequent
occurrence of a Covenant Recovery Event, permit the Consolidated Fixed Charge
Coverage Ratio, for the most recent Test Period ending upon or immediately prior
to such Covenant Trigger Event for which financial statements have been
delivered under Section 5.01(a) or (b) (or if a Default has occurred under
Section 5.01(a) or (b), are required to have been delivered under Section
5.01(a) or (b)), and any Test Period ending thereafter and prior to the
subsequent occurrence of a Covenant Recovery Event, to be less than 1.25 to 1.0.
SECTION 6.11    Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents, etc.. Directly or indirectly:
(a)    (i) make any voluntary or optional payment of principal on or prepayment
on or redemption or acquisition for value of, or complete any mandatory
prepayment, redemption or purchase offer in respect of, or otherwise voluntarily
or optionally defease or segregate funds with respect to, any Indebtedness
incurred under Sections 6.01(l) or (to the extent



constituting Junior Secured IndebetednessIndebtedness or Other Secured
Indebtedness) (y), Permitted Second Priority Refinancing Debt and Permitted
Unsecured Refinancing Debt or any Indebtedness under the New Senior Note
Documents or any Subordinated Indebtedness or any Permitted Refinancings of any
of such Indebtedness, except any such Indebtedness may be prepaid or redeemed
(y) with the proceeds of a Permitted Refinancing or (z) if the Availability
Conditions are satisfied at the time thereof;
(ii)
make any payment on or with respect to any Subordinated Indebtedness

wholly among Loan Parties in violation of the subordination provisions thereof;
or
(iii)
make any payment (whether, voluntary, mandatory, scheduled or

otherwise) on or with respect to any Subordinated Indebtedness (including
payments of principal and interest thereon, but excluding the discharge by
Novelis AG (as consideration for the purchase of Accounts under the Receivables
Purchase Agreements) of loans or advances made by Novelis AG to German Seller or
any Swiss Seller), if an Event of Default is continuing or would result
therefrom;
(b)    (i) with respect to any Term Loans under the Term Loan Documents (or any
Permitted Term Loan Facility Refinancings of any of such Indebtedness), unless
the Availability Conditions are satisfied, make any voluntary or optional
payment of principal on or voluntary prepayment on or voluntary acquisition for
value of Indebtedness under the Term Loan Documents or the documents related to
such Permitted Term Loan Facility Refinancing (except pursuant to a Permitted
Term Loan Facility Refinancing);, (ii) except with respect to Indebtedness
incurred under Section 6.01(l) (it being understood that such Indebtedness shall
be subject to the terms of clause (a) above), with respect to any Additional
Senior Secured Indebtedness (or any Permitted Refinancings of any of such
Indebtedness), unless the Availability Conditions are satisfied, make any
voluntary or optional payment of principal on or voluntary prepayment on or
voluntary acquisition for value of, or otherwise voluntarily or optionally
defease or segregate funds with respect to, Indebtedness under the Additional
Senior Secured Indebtedness Documents applicable thereto (except pursuant to a
Permitted Refinancings of any of such Indebtedness), or (iii) notwithstanding
anything to the contrary in clause (a) above (1) unless the Availability
Conditions are satisfied or (2) except pursuant to a Permitted Refinancing
thereof that otherwise constitutes permitted Indebtedness under Section 6.01,
directly or indirectly make any payment (whether, voluntary, mandatory,
scheduled or otherwise) of principal on, or otherwise voluntarily or optionally
defease or segregate funds with respect to, Permitted Short Term Indebtedness or
any Permitted Refinancing of (x) Permitted Short Term Indebtedness or (y) any
Permitted Refinancing of Permitted Short Term Indebtedness, in the case of
clauses (x) and (y), that otherwise constitutes permitted Indebtedness under
Section 6.01 (such Permitted Refinancing Indebtedness under clauses (x) and (y),
the “Permitted Short Term Refinancing
Indebtedness”);
(c)    amend or modify, or permit the amendment or modification of, any
provision of any document governing any Material Indebtedness (other than
Indebtedness under the Loan Documents, the Permitted Short Term Loan Documents,
or Term Loan Documents (or any Permitted Term Loan Facility Refinancings
thereof)) in any manner that, taken as a whole, is adverse in any material
respect to the interests of the Lenders;
(d)    amend or modify, or permit the amendment or modification of, any
provision of any document governing any Indebtedness under the Term Loan
Documents (or any Permitted Term Loan Facility Refinancings thereof) or under
the Permitted Short Term Loan Documents if such amendment or modification would
(i) cause such Indebtedness to have a final maturity date earlier than the final
maturity date of, or have a Weighted Average Life to Maturity shorter than the
Weighted Average Life to Maturity of, such Indebtedness immediately prior to
such amendment or modification (excluding the effects of nominal amortization in
the amount of no greater than one percent per annum and prepayments of
Indebtedness), or (ii) result in the persons that are (or are required to be)
obligors under such Indebtedness to be different from the persons that are (or
are required to be) obligors under such Indebtedness being so amended or
modified (unless such persons required to be obligors under such Indebtedness
are or are required to be or become obligors under the Loan Documents), or (iii)
in the case of the Permitted Short Term Loan Documents, cause the aggregate
principal amount (or accreted value, if applicable) of Indebtedness thereunder
to be increased, or otherwise amend, modify or permit the amendment or
modification of any such documents in any manner that, taken as a whole, is
adverse in any material respect to the interests of the Lenders; and provided
that prior to the effectiveness of such amendment or modification, a Responsible
Officer of the Administrative Borrower shall have delivered an Officer’s
Certificate to the Administrative Agent (together with a reasonably detailed
description of the material terms and conditions of such amendment or
modification or drafts of the documentation relating thereto) certifying that
the Administrative Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements;
(e)    terminate, amend or modify any of its Organizational Documents (including
(x) by the filing or modification of any certificate of designation and (y) any
election to treat any Pledged Securities (as defined in the Security Agreement)
as a “security” under Section 8103 of the UCC other than (subject to the
Intercreditor Agreement) concurrently with the delivery of certificates
representing such Pledged Securities to the Collateral Agent) or any agreement
to which it is a party with respect to its Equity Interests (including any
stockholders’ agreement), or enter into any new agreement with respect to its
Equity Interests, other than any such amendments or modifications or such new
agreements which are not adverse in any material respect to the interests of the
Lenders; or
(f)    amend or modify, or grant any consents, waivers or approvals with respect
to, or permit the amendment or modification of, or granting of any consents,
waivers or approvals with respect to, a Receivables Purchase Agreement, without
the consent of the Administrative Agent (not to be unreasonably withheld).
For the avoidance of doubt, any amendment or modification of any document
governing any Indebtedness described in clause (c) or (d) above that results in
(x) an increase in the rates of interest under such Indebtedness to rates that,
in the good faith judgment of the Borrowers, are then-current market rates for
such type of Indebtedness, or (y) fees that, in the good faith judgment of the
Borrowers, are then-current market fees in connection with any extension of
maturity or increase in commitments and/or Indebtedness thereunder that would
constitute permitted Indebtedness under Section 6.01 (or any Permitted
Refinancing thereof), including any upfront, commitment or arrangement fees in
connection therewith, in the case of clauses (x) and (y), shall not be deemed
materially adverse to the Lenders, in each case, solely as a result of such
increase or the incurrence or payment of any such fee.
SECTION 6.12    Limitation on Certain Restrictions on Restricted Subsidiaries.
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Restricted
Subsidiary of the Parent
BorrowerDesignated Company to (a) pay dividends or make any other distributions
on its Equity
Interests or any other interest or participation in its profits owned by the
Parent
BorrowerDesignated Company or any Restricted Subsidiary of the Parent
BorrowerDesignated
Company, or pay any Indebtedness owed to the Parent BorrowerDesignated Company
or a Restricted Subsidiary of the Parent BorrowerDesignated Company, (b) make
loans or advances to the Parent BorrowerDesignated Company or any Restricted
Subsidiary of the Parent
BorrowerDesignated Company or (c) transfer any of its properties to the Parent
BorrowerDesignated Company or any Restricted Subsidiary of the Parent
BorrowerDesignated
Company, except for such encumbrances or restrictions existing under or by
reason of (i) Applicable Law; (ii) this Agreement and the other Loan Documents;
(iii) any agreement or instrument evidencing or governing any Indebtedness
permitted pursuant to Sections 6.01(b), (e), (l), (m), (q), (t), (u), (v), (w),
(y) or, (cc) or (dd), in each case to the extent, in the good faith judgment of
the BorrowersDesignated Company, such restrictions and conditions are on
customary market terms for Indebtedness of such type and so long as the
Borrowers haveDesignated Company has determined in good faith that such
restrictions would not reasonably be expected to impair in any material respect
the ability of the Loan Parties to meet their obligations under the Loan
Documents; (iv) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of a Company; (v) customary provisions
restricting assignment of any agreement entered into by a Restricted Subsidiary
of the Parent BorrowerDesignated Company; (vi) any holder of a Lien permitted by
Section 6.02 restricting the transfer of the property subject thereto; (vii)
customary restrictions and conditions contained in any agreement relating to the
sale of any property permitted under Section 6.06 pending the consummation of
such sale; (viii) any agreement in effect at the time such Restricted Subsidiary
of the Parent BorrowerDesignated Company becomes a Restricted Subsidiary of the
Parent BorrowerDesignated Company, so long as such agreement was not entered
into in connection with or in contemplation of such person becoming a Restricted
Subsidiary of the Parent
BorrowerDesignated Company; (ix) without affecting the Loan Parties’ obligations
under Section 5.11, customary provisions in partnership agreements,
shareholders’ agreements, joint venture agreements, limited liability company
organizational governance documents and other Organizational Documents, entered
into in the ordinary course of business (or in connection with the formation of
such partnership, joint venture, limited liability company or similar person)
that (A) restrict the transfer of Equity Interests in such partnership, joint
venture, limited liability company or similar person or (B) the case of any
Joint Venture or Joint Venture Subsidiary that is not a Loan Party, provide for
other restrictions of the type described in clauses (a), (b) and (c) above,
solely with respect to the Equity Interests in, or property held in, such joint
venture, and customary provisions in asset sale and stock sale agreements and
other similar agreements permitted hereunder that provide for restrictions of
the type described in clauses (a), (b) and (c) above, solely with respect to the
assets or persons subject to such sale agreements; (x) restrictions on cash or
other deposits or net worth imposed by suppliers or landlords under contracts
entered into in the ordinary course of business; (xi) any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition or other
Acquisition permitted pursuant to Section 6.04, which encumbrance or restriction
is not applicable to any person, or the properties or assets of any person,
other than the person or the properties or assets of the person so acquired;
(xii) any encumbrances or restrictions imposed by any amendments or refinancings
that are otherwise not prohibited by the Loan Documents of the contracts,
instruments or obligations referred to in clauses (iii), (viii) or (xi) above;
provided that such amendments or refinancings are no more materially restrictive
with respect to such encumbrances and restrictions than those prior to such
amendment or refinancing; (xiii) any restrictions on transfer of the Equity
Interests in NKL or its direct parents, 4260848 Canada Inc., 4260856 Canada
Inc., and 8018227 Canada Inc., imposed by any lock-up or listing agreement, rule
or regulation in connection with any listing or offering of Equity Interests in
NKL to the extent required by Applicable Law or listing or stock exchange
requirements; or (xiv) customary credit event upon merger provisions in Hedging
Agreements.
SECTION 6.13    Issuance of Disqualified Capital Stock. Issue any Disqualified
Capital Stock except (i) Joint Venture Subsidiaries and Excluded Collateral
Subsidiaries may issue Disqualified Capital Stock pursuant to Section 6.06(l)
and (ii) issuances of Disqualified Capital Stock under Section 6.04(i) shall be
permitted.
SECTION 6.14    Parent BorrowerChief Executive Offices. Allow the Chief
Executive
Office of Parent Borrowerany Subsidiary of Holdings organized under the laws of
the United States, any state thereof or the District of Columbia to be located
outside of the United States.
SECTION 6.15    Business.
(a)    Each of Holdings, and Novelis Europe Holdings Limited and Eurofoil shall
not engage in any business or activity other than (i) holding shares in the
Equity Interests of its Subsidiaries (which, in the case of Holdings, shall be
limited to (x) the Parent Borrower), (ii) holding intercompany loans made to the
Parent Borrower, (iiiDesignated Company and (y) solely to the extent that the
transaction described in clause (c) of the definition of Permitted
Reorganization Actions is consummated in accordance with the terms of this
Agreement, no more than 12.5% of the aggregate amount of Equity Interests issued
by
Novelis Aluminium Holdings Unlimited plus one additional share of such Equity
Interests), (ii) making intercompany loans to (w) in the case of Novelis Europe
Holdings Limited, pursuant to a transaction permitted under Section 6.04(i), (x)
the Canadian Borrower, (y) on and after the Designated Holdco Effective Date,
Designated Holdco or (z) any of its Subsidiaries to the extent made pursuant to
any transaction consummated in accordance with the definition of Permitted
Aleris Foreign Subsidiary Transfer, (iii) borrowing intercompany loans from a
Company (x) in the case of AV Minerals, pursuant to a transaction permitted
under clause (c) of the definition of Permitted Reorganization Actions and (y)
in the case of Novelis Europe Holdings Limited, pursuant to a transaction
permitted under Section 6.01(d) or clause (h) of the definition of Permitted
Reorganization Actions, (iv) other activities attributable to or ancillary to
its role as a holding company for its Subsidiaries, and (ivv) compliance with
its obligations under the Loan Documents, the Term Loan Documents (and any
Permitted Refinancings thereof), and the Senior Note Documents (and any
Permitted
Refinancings thereof), the Permitted Short Term Loan Documents, the Additional
Senior Secured Indebtedness Documents, Junior Secured Indebtedness, Other
Secured Indebtedness and documents relating to Permitted First Priority
Refinancing Indebtedness, Permitted Second Priority Refinancing Indebtedness,
Permitted Unsecured Refinancing Indebtedness and Indebtedness under Section
6.01(l)., and (vi) issuing its Equity Interests pursuant to transactions that
(x) do not violate any requirement of Applicable Law or its Organizational
Documents, (y) do not result in a Change of Control, and (z) are not otherwise
prohibited by this Agreement.
(b)    The Parent BorrowerDesignated Company and its Restricted Subsidiaries
will not engage (directly or indirectly) in any business other than those
businesses in which Parent Borrowerthe Designated Company and its Restricted
Subsidiaries are engaged on the
ClosingAmendment No. 2 Effective Date as described in the Confidential
Information Memorandum (or, in the good faith judgment of the Board of
Directors, which are substantially related thereto or are reasonable extensions
thereof).
(c)    The Parent BorrowerDesignated Company will not permit any Securitization
Entity that it directly or indirectly controls to engage in any business or
activity other than performing its obligations under the related Qualified
Securitization Transaction and will not permit any Securitization Entity that it
directly or indirectly controls to hold any assets other than the Securitization
Assets.
(d)    No Loan Party (to the extent such Loan Party is subject to the
Regulation) will have a centre of main interest for the purposes of the
Regulation other than as situated in its jurisdiction of incorporation, except
as set forth in clause (ii) of Section 3.27.
SECTION 6.16    Limitation on Accounting Changes. Make or permit any change in
accounting policies or reporting practices or tax reporting treatment, except
changes that are permitted by GAAP or any requirement of Applicable Law and
disclosed to the Administrative Agent and changes described in Section 1.04.
SECTION 6.17    Fiscal Year. Change its fiscal year-end to a date other than
March 31; provided that, upon at least 30 Business Days’ prior written notice to
the Administrative Agent (or such shorter period as may be determined by the
Administrative Agent in its sole discretion), each of Holdings and its
Subsidiaries shall be permitted to change its fiscal year-end to
December 31 at any time on or after the date that Hindalco changes its fiscal
year-end to December 31, in which case the Loan Parties and the Administrative
Agent will, and are hereby authorized by the other Agents, the Lenders and the
Issuing Banks to, make any adjustments to
this Agreement and the other Loan Documents that are reasonably requested by the
Administrative Agent or are necessary to reflect such change in fiscal year-end.
SECTION 6.18    Margin Rules. Use the proceeds of any Loans or any drawings
under a Letter of Credit, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
SECTION 6.19    No Further Negative Pledge. Enter into or suffer to exist any
consensual agreement, instrument, deed or lease which prohibits or limits the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of their respective properties or revenues, whether now owned or
hereafter acquired, to secure the Secured Obligations, or which requires the
grant of any security for an obligation if security is granted to secure the
Secured Obligations, except the following: (1) this Agreement and the other Loan
Documents;
(2) covenants in documents creating Liens permitted by Section 6.02 prohibiting
further Liens on the properties encumbered thereby; (3) the Term Loan Documents,
(4) the Additional Senior Secured Indebtedness Documents, and documents relating
to any Permitted First Priority
Refinancing Debt, Permitted Second Priority Refinancing Debt, Junior Secured
Indebtedness and
Other Secured Indebtedness (so long as such documents permit Liens to secure the
Secured Obligations); (5) Standard Factoring Undertakings and Standard
Securitization Undertakings in connection with transactions otherwise permitted
hereunder and (6) any prohibition or limitation that (a) exists pursuant to
Applicable Law, (b) consists of customary restrictions and conditions contained
in any agreement relating to the sale of any property permitted under Section
6.06 pending the consummation of such sale, (c) restricts subletting or
assignment of any lease governing a leasehold interest of a Loan Party or a
Subsidiary, or restricts assignment, pursuant to customary provisions, of any
other agreement entered into in the ordinary course of business, (d) is
permitted under Section 6.02(s), (e) exists in any agreement or other instrument
of a person acquired in an Investment permitted hereunder in existence at the
time of such Investment (but not created in connection therewith or in
contemplation thereof), which prohibition or limitation is not applicable to any
person, or the properties or assets of any person, other than the person, or the
property or assets of the person so acquired; and provided that no such person
shall be a Borrowing Base Guarantor, and no properties of any such person shall
be included in the
Borrowing Base, to the extent such prohibition or limitation is applicable to
the Liens under the
Security Documents or requires the grant or creation of a Lien on any of the
Revolving Credit Priority Collateral, (f) is contained in any joint venture,
shareholders agreement, limited liability operating agreement or other
Organizational Document governing a Joint Venture or Joint Venture Subsidiary
which limits the ability of an owner of an interest in a Joint Venture or Joint
Venture Subsidiary from encumbering its ownership interest therein or (g) is
imposed by any amendments or refinancings that are otherwise permitted by the
Loan Documents of the contracts, instruments or obligations referred to in
clause (3), (4) or (5) or (6)(e); provided that such amendments and refinancings
are no more materially restrictive with respect to such prohibitions and
limitations than those prior to such amendment or refinancing.
SECTION 6.20    Compliance with Anti-Money Laundering Laws and Anti-Corruption
Law. Each Credit Party, its Restricted Subsidiaries and their respective Related
Parties shall:
(a) comply in all material respects with all applicable Anti-Money Laundering
Laws and AntiCorruption Laws, and shall maintain policies and procedures
reasonably designed to ensure compliance with the Anti-Money Laundering Laws and
Anti-Corruption Laws, (b) ensure it does not use, directly or indirectly, any
part of the proceeds of the Loans or any Letter of Credit in violation of any
Anti-Corruption Laws or Anti-Money Laundering Law, and (c) ensure it does not
fund any repayment of any Loan or LC Obligation in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws. Each Credit Party shall,
upon the request of the Administrative Agent from time to time, provide
certification and other reasonably requested evidence of such Credit Party's
compliance with this section.
SECTION 6.21    Compliance with Sanctions No Credit Party and none of its
Restricted Subsidiaries or, to each Credit Party’s knowledge, their respective
Related Parties will, directly or indirectly, use the proceeds of any Loan or
any drawing under any Letter of Credit, or lend, contribute, or otherwise make
available such proceeds to any subsidiary, joint venture partner, or other
Person (i) to fund any activities or business of or with a Sanctioned Person in
any manner violative of any Sanctions, or (ii) in any manner that would be
prohibited by Sanctions or, to the knowledge of any Credit Party, would
otherwise cause the Lender to be in breach of any Sanctions. Each Credit Party
shall comply with Sanctions and shall maintain policies and procedures
reasonably designed to ensure compliance with Sanctions.
SECTION 6.22    Forward Share Sale Agreement and Support Agreement. With respect
to the Parent Borrower, assign, transfer, convey, sell or otherwise dispose of
any of its right, title or interest in any of the Forward Share Sale Agreement
or the Support Agreement, except that such agreements may be cancelled or
terminated.
SECTION 6.22    Bank Products; Bank Product Debt. Notwithstanding anything
herein or in any other Loan Document to the contrary, prior to the date that the
Intercreditor Agreement is amended, restated, supplemented or otherwise modified
in accordance with the authorization granted by the Lenders in Section 3(a)(v)
of Amendment No. 2 and on terms satisfactory to the Administrative Agent and the
Collateral Agent, no Company shall incur Bank Product Debt or obtain or
otherwise enter into any agreements in respect of Bank Products (i) that are
extended to a Person that owns all or any portion of the Equity Interests of AV
Metals or, on or after the Permitted Holdings Amalgamation, Novelis Inc., unless
Novelis Inc. or any of its Subsidiaries that is a Loan Party is also an obligor
jointly and severally liable in respect of all such Bank Products and Bank
Product Debt of such Person or (ii) that do not otherwise constitute Bank
Products or Bank Product Debt under the Intercreditor Agreement. All Bank
Products entered into, and Bank Product Debt incurred, in each case in violation
of this Section 6.22 shall constitute “Excluded Bank Products” and “Excluded
Bank Product Debt” respectively.
SECTION 6.23    Canadian Defined Benefit Plans. Not (i) maintain, sponsor,
administer, contribute to or participate in any Canadian Defined Benefit Plan
other than the Canadian Defined Benefit Plans identified in Schedule 3.17 to
Amendment No. 2 or Canadian Defined Benefit Plans acquired pursuant to an
acquisition, or (ii) acquire assets or Equity Interest if as a result of the
acquisition the Borrowers or Guarantors may have any liability in respect of a
Canadian Defined Benefit Plan that has a deficiency on a wind-up basis at the
time of acquisition except where such liability would not reasonably be expected
to have a Material Adverse Effect.
ARTICLE VII
GUARANTEE
SECTION 7.01    The Guarantee. The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Party and
their respective successors and permitted assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges accruing after the commencement
of an Insolvency Proceeding, whether or not allowed (or which would have
accrued, but for the commencement of such an Insolvency Proceeding)) on the
Loans made by the Lenders to, and the Notes held by each Lender of, each
Borrower, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party under any Loan Document or Bank Product
Agreement entered into with a counterparty that is a Secured Party, and the
performance of all obligations under any of the foregoing, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”); provided that, anything to the contrary
contained in the foregoing notwithstanding, Guaranteed Obligations shall exclude
any Excluded Swap Obligations. In addition to the guarantee contained herein,
each Guarantor that is a Foreign Subsidiary, as well as Holdings, shall execute
a Guarantee governed by the Applicable Law of such Person’s jurisdiction of
organization (each such Guarantee, a “Foreign Guarantee”) and to the extent that
the provisions of this ARTICLE VII shall duplicate or conflict with the
provisions thereof, the terms of the Foreign Guarantees shall govern the
obligations of such Guarantors. The Guarantors hereby jointly and severally
agree that if Borrower(s) or other Guarantor(s) shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever as if it was the principal obligor, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal. Without prejudice to the generality of Section
7.01 and Section 7.02, each Guarantor expressly confirms that it intends that
this guarantee shall extend from time to time to any (however fundamental and of
whatsoever nature and whether or not more onerous) variation, increase,
extension or addition of or to any of the Loan Documents and/or any facility or
amount made available under any of the Loan Documents for the purposes of or in
connection with any of the following: acquisitions of any nature; increasing
working capital; enabling investor distributions or Dividends to be made;
carrying out restructurings; refinancing existing facilities; refinancing any
other indebtedness; making facilities available to new borrowers; any other
variation or extension of the purposes for which any such facility or amount
might be made available from time to time; and any fees, costs and/or expenses
associated with any of the foregoing.
SECTION 7.02    Obligations Unconditional. The obligations of the Guarantors
under
Section 7.01 shall constitute a guaranty of payment and not of collection and to
the fullest extent permitted by Applicable Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of
Borrowers or any other Loan Party under this Agreement, the Notes, if any, or
any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:
(i)    at any time or from time to time, without notice to the Guarantors, the
time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived or the
Maturity Date shall be extended with respect to all or a portion of the
Guaranteed Obligations;
(ii)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;
(iv)    any Lien or security interest granted to, or in favor of, any Issuing
Bank, Lender or Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or
(v)    the release of any other Guarantor pursuant to Section 7.09.
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against any Borrower or any other
Loan Party under this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein, or against any other person under any
other guarantee of, or security for, any of the Guaranteed Obligations. The
Guarantors waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between Borrowers and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Secured Parties, and the obligations and liabilities
of the Guarantors hereunder shall not be conditioned or contingent upon the
pursuit by the Secured Parties or any other person at any time of any right or
remedy against any Borrower or any other Loan Party, or against any other person
which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and the successors and assigns thereof, and shall inure to the
benefit of the Lenders and the other Secured Parties, and their respective
successors and assigns, notwithstanding that from time to time during the term
of this Agreement there may be no Guaranteed Obligations outstanding.
SECTION 7.03    Reinstatement. The obligations of the Guarantors under this
ARTICLE VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
Insolvency Proceeding or otherwise. The Guarantors jointly and severally agree
that they will indemnify each Secured Party on demand for all reasonable costs
and expenses (including reasonable fees of counsel) incurred by such Secured
Party in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any Debtor Relief Law, other than any costs or expenses resulting from the bad
faith or willful misconduct of such Secured Party.
SECTION 7.04    Subrogation; Subordination. Each Guarantor hereby agrees that
until the indefeasible and irrevocable payment and satisfaction in full in cash
of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 7.01, whether by subrogation
or otherwise, against any Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any
Loan Party permitted pursuant to Section 6.01(d) (or any other loan or advance
between Loan Parties other than the Forward Share Sale Agreement) shall be
subordinated to such Loan Party’s Secured Obligations in a manner reasonably
satisfactory to the Administrative Agent.
SECTION 7.05    Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrowers under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Section 8.01 (and shall be deemed to have become automatically
due and payable in the circumstances provided in Section 8.01) for purposes of
Section 7.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against Borrowers and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by Borrowers) shall forthwith
become due and payable by the Guarantors for purposes of Section 7.01.
SECTION 7.06    Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this ARTICLE VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.
SECTION 7.07    Continuing Guarantee. The guarantee in this ARTICLE VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.
SECTION 7.08    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any Debtor Relief Law, if the obligations of any
Guarantor under Section 7.01 would otherwise be held or determined to be void,
voidable, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 7.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Loan Party or
any other person, be automatically limited and reduced to the highest amount
after giving effect to the rights of contribution established in the
Contribution, Intercompany, Contracting and Offset Agreement that are valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
SECTION 7.09    Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (a) Equity Interests of any Subsidiary
Guarantor are issued, sold or transferred such that it ceases to be a Restricted
Subsidiary (a “Transferred Guarantor”) to a person or persons, none of which is
a Loan Party or a Subsidiary, (b) a Guarantor is designated as an Unrestricted
Subsidiary in accordance with the Loan Documents, (c) a Restricted Subsidiary
that becomes a Loan Party after the Closing Date is subsequently designated as
an Excluded Collateral Subsidiary in accordance with the definition thereof, or
(d) a Qualified
ParentCanadian Borrower IPO shall occur, or (e) Equity Interests in a foreign
Subsidiary Guarantor (not organized in a Principal Jurisdiction) are transferred
to a U.S. Borrower pursuant to Section 6.09(n), then, such Transferred Guarantor
(in the case of clause (a)), such Unrestricted Subsidiary (in the case of clause
(b)), such Restricted Subsidiary (in the case of clause (c)), or
Holdings (in the case of clause (d)), or such foreign Subsidiary Guarantor (in
the case of clause (e)), shall, upon the consummation of such issuance, sale or
transfer or upon such designation as an Unrestricted Subsidiary or Excluded
Collateral Subsidiary or upon the completion of the Qualified ParentCanadian
Borrower IPO, be released from its obligations under this Agreement (including
under Section 11.03 hereof) and any other Loan Documents to which it is a party
and its obligations to pledge and grant any Collateral owned by it pursuant to
any Security Document, and the Collateral Agent shall take such actions as are
within its powers to effect each release described in this Section 7.09 in
accordance with the relevant provisions of the Security Documents and the
Intercreditor Agreement; provided that such Guarantor is also released from its
obligations, if any, under the Term Loan Documents, the Senior Note Documents,
the Additional Senior Secured Indebtedness Documents, any Additional Senior
Secured Indebtedness, any Junior Secured Indebtedness, any Other Secured
Indebtedness, and other Material Indebtedness guaranteed by such Person on the
same terms.
SECTION 7.10    Certain Tax Matters. Notwithstanding the provisions of Sections
2.06(j), 2.15, 2.21 or 2.22, if a Loan Party makes a payment hereunder that is
subject to withholding tax in excess of the withholding tax that would have been
imposed on payments made by the Borrower with respect to whose obligation it is
making a payment, the Loan Parties shall increase the amount of such payment
such that, after deduction and payment of all such withholding taxes (including
withholding taxes applicable to additional sums payable under this Section), the
payee receives an amount equal to the amount it would have received if no such
excess withholding tax had been imposed; provided, that the Agent or Lender
provides, as reasonably requested by the relevant Loan Party and as required
under Sections 2.15(e), 2.15(g), or 2.15(h), as the case may be, such forms,
certificates and documentation that it is legally entitled to furnish and would
be required to reduce or eliminate withholding and, with respect to non-U.S.
withholding taxes, would not, in the Administrative Agent’s or the relevant
Lender’s reasonable judgment, subject it to any material unreimbursed costs or
otherwise be disadvantageous to it in any material respect.
SECTION 7.11    German Guarantor.
(a)    Subject to Section 7.11(b) through Section 7.11(e) below, the Secured
Parties shall not enforce the guarantee obligations of a German Guarantor
existing in the form of a German limited liability company or limited
partnership with a limited liability company as partner (GmbH or GmbH & Co. KG)
under this Article VII to the extent (i) such German Guarantor guarantees
obligations of one of its shareholders or of an affiliated company
(verbundenes Unternehmen) of a shareholder within the meaning of Section 15 of
the German Stock Corporation Act (Aktiengesetz) (other than a Subsidiary of that
German Guarantor or the German Guarantor itself), and (ii) the enforcement of
such guarantee for shareholder obligations would reduce, in violation of Section
30 of the German Limited Liability Companies Act (GmbHG), the net assets (assets
minus liabilities minus provisions and liability reserves (Reinvermögen), in
each case as calculated in accordance with generally accepted accounting
principles in Germany (Grundsätze ordnungsmäßiger Buchführung) as consistently
applied by such German Guarantor in preparing its unconsolidated balance sheets
(Jahresabschluss gem. § 42 GmbH – Act, §§ 242, 264 HGB) of the German Guarantor
(or in the case of a GmbH & Co. KG, its general partner) to an amount that is
insufficient to maintain its (or in the case of a GmbH & Co. KG, its general
partner’s) registered share capital (Stammkapital) (or would increase an
existing shortage in its net assets below its registered share capital);
provided that for the purpose of determining the relevant registered share
capital and the net assets, as the case may be:
(i)    The amount of any increase of registered share capital (Stammkapital) of
such German Guarantor (or its general partner in the form of a GmbH) implemented
after the Existing Credit Agreement Closing Date that is effected without the
prior written consent of the Administrative Agent shall be deducted from the
registered share capital of the German
Guarantor (or its general partner in the form of a GmbH);
(ii)    any loans provided to the German Guarantor by a direct or indirect
shareholder or an affiliate thereof (other than a Subsidiary of such German
Guarantor) shall be disregarded and not accounted for as a liability to the
extent that such loans are subordinated pursuant to Section 39(1) no. 1 through
no. 5 of the German Insolvency Code
(Insolvenzordnung) or subordinated in any other way by law or contract;
(iii)    any shareholder loans, other loans and contractual obligations and
liabilities incurred by the German Guarantor in violation of the provisions of
any of the Loan
Documents shall be disregarded and not accounted for as liabilities;
(iv)    any assets that are shown in the balance sheet with a book value that,
in
the opinion of the Administrative Agent, is significantly lower than their
market value and that are not necessary for the business of the German Guarantor
(nicht betriebsnotwendig) shall be accounted for with their market value; and
(v)    the assets of the German Guarantor will be assessed at liquidation values
(Liquidationswerte) if, at the time the managing directors prepare the balance
sheet in accordance with paragraph (b) below and absent the demand a positive
going concern prognosis (positive Fortbestehensprognose) cannot be established.
(b)    The limitations set out in Section 7.11(a) only apply:
(i)    if and to the extent that the managing directors of the German Guarantor
(or in the case of a GmbH Co. KG, its general partner) have confirmed in writing
to the Administrative Agent within ten Business Days of a demand for payment
under this Article VII the amount of the obligations under this Article VII
which cannot be paid without causing the net assets of such German Guarantor (or
in the case of a GmbH Co. KG, its general partner) to fall below its registered
share capital, or increase an existing shortage in net assets below its
registered share capital (taking into account the adjustments set out above) and
such confirmation is supported by a current balance sheet and other evidence
satisfactory to the Administrative Agent and neither the Administrative Agent
nor any Lender raises any objections against that confirmation within five
Business Days after its receipt; or
(ii)    if, within twenty Business Days after an objection under clause (i) has
been raised by the Administrative Agent or a Lender, the Administrative Agent
receives a written audit report (“Auditor’s Determination”) prepared at the
expense of the relevant German Guarantor by a firm of auditors of international
standing and reputation that is appointed by the German Guarantor and reasonably
acceptable to the Administrative Agent, to the extent such report identifies the
amount by which the net assets of that German Guarantor (or in the case of a
GmbH & Co. KG, its general partner in the form of a GmbH) are necessary to
maintain its registered share capital as at the date of the demand under this
Article VII (taking into account the adjustments set out above). The Auditor’s
Determination shall be prepared in accordance with generally accepted accounting
principles applicable in Germany (Grundsätze ordnungsgemäßer Buchführung) as
consistently applied by the German Guarantor in the preparation of its most
recent annual balance sheet. The Auditor’s Determination shall be binding for
all Parties except for manifest error.
(c)    In any event, the Secured Parties shall be entitled to enforce the
guarantee up to those amounts that are undisputed between them and the relevant
German Guarantor or determined in accordance with Section 7.11(a) and Section
7.11(b). In respect of the exceeding amounts, the Secured Parties shall be
entitled to further pursue their claims (if any) and the German Guarantor shall
be entitled to provide evidence that the excess amounts are necessary to
maintain its registered share capital (calculated as at the date of demand under
this Article VII and taking into account the adjustments set out above). The
Secured Parties are entitled to pursue those parts of the guarantee obligations
of the German Guarantor that are not enforced by operation of Section 7.11(a)
above at any subsequent point in time. This Section 7.11 shall apply again as of
the time such additional demands are made.
(d)    Section 7.11(a) shall not apply as to the amount of Loans borrowed under
this Agreement and passed on (whether by way of shareholder loan or equity
contribution) to the respective German Guarantor or any of its Subsidiaries as
long as the respective shareholder loan is outstanding or the respective equity
contribution has not been dissolved or otherwise repaid.
(e)    Should it become legally permissible for managing directors of a German
Guarantor to enter into guarantees in support of obligations of their
shareholders without limitations, the limitations set forth in Section 7.11(a)
shall no longer apply. Should any such guarantees become subject to legal
restrictions that are less stringent than the limitations set forth in Section
7.11(a) above, such less stringent limitations shall apply. Otherwise, Section
7.11(a) shall remain unaffected by changes in Applicable Law.
(f)    The limitations provided for in paragraph (a) above shall not apply where
(i) the relevant German Guarantor has a fully valuable (vollwertig) recourse
claim (Gegenleistungs- oder Rückgewähranspruch) vis-à-vis the relevant
shareholder or (ii) a domination agreement (Beherrschungsvertrag) or a profit
and loss pooling agreement (Gewinnabführungsvertrag) is or will be in existence
with the relevant German Guarantor (or the relevant general partner), unless
Section 30 of the German Limited Liability Companies Act is violated despite of
the existence of such agreement.
SECTION 7.12    Swiss Guarantors. If and to the extent that (i) the obligations
under this
ARTICLE VII of any Swiss Guarantor are for the exclusive benefit of any of such
Swiss Guarantor’s Affiliates (other than such Swiss Guarantor’s direct or
indirect Subsidiaries) and (ii) complying with the obligations under this
ARTICLE VII would constitute a repayment of capital (restitution des apports) or
the payment of a (constructive) dividend (distribution de dividende), the
following shall apply:
(a)    The aggregate obligations under this ARTICLE VII of any Swiss Guarantor
shall be limited to the maximum amount of such Swiss Guarantor’s profits and
reserves available for distribution, in each case in accordance with, without
limitation, articles 671 para.1 to 3 and 675 para.2 of the Swiss Code of
Obligations (the “Available Amount”) at the time any Swiss Guarantor makes a
payment under this ARTICLE VII (provided such limitation is still a legal
requirement under Swiss law at that time).
(b)    Immediately after having been requested to make a payment under this
ARTICLE VII (the “Guarantee Payment”), each Swiss Guarantor shall (i) provide
the
Administrative Agent, within thirty (30) Business Days from being requested to
make the Guarantee Payment, with (1) an interim audited balance sheet prepared
by the statutory auditors of the applicable Swiss Guarantor, (2) the
determination of the Available Amount based on such interim audited balance
sheet as computed by the statutory auditors, and (3) a confirmation from the
statutory auditors that the Available Amount is the maximum amount which can be
paid by the Swiss Guarantor under this ARTICLE VII without breaching the
provisions of Swiss corporate law, which are aimed at protecting the share
capital and legal reserves, and (ii) upon receipt of the confirmation referred
to in the preceding sentence under (3) and after having taken all actions
required pursuant to paragraph (d) below, make such Guarantee Payment subject to
paragraph (a) above in full (less, if required, any Swiss Withholding Tax
pursuant to paragraph (c) below).
(c)    If so required under Swiss law (including double tax treaties to which
Switzerland is a party) at the time it is required to make a payment under this
ARTICLE VII or the Security Documents, the applicable Swiss Guarantor (1) may
deduct the Swiss Withholding Tax at the rate of 35% (or such other rate as may
be in force at such time) from any payment under this ARTICLE VII or the
Security Documents, (2) may pay the Swiss Withholding Tax to the Swiss Federal
Tax Administration, and (3) shall notify and provide evidence to the
Administrative Agent that the Swiss Withholding Tax has been paid to the Swiss
Federal Tax Administration. To the extent the Guarantee Payment due is less than
the Available Amount, the applicable Swiss Guarantor shall be required, to the
extent permitted by Applicable Law, to make a gross-up, indemnify or otherwise
hold harmless the Secured Parties for the deduction of the Swiss Withholding
Tax, it being understood that at no time shall the Guarantee Payment (including
any gross-up or indemnification payment pursuant to this paragraph (c) and
including any Swiss Withholding Tax levied thereon) exceed the Available Amount.
The applicable Swiss Guarantor shall use its best efforts to ensure that any
person which is, as a result of a payment under this ARTICLE VII, entitled to a
full or partial refund of the Swiss Withholding Tax, shall as soon as possible
after the deduction of the Swiss Withholding Tax (i) request a refund of the
Swiss Withholding Tax under any Applicable Law (including double tax treaties)
and (ii) pay to the Administrative Agent for distribution to the Secured Parties
upon receipt any amount so refunded. The Secured Obligations will only be
considered as discharged to the extent of the effective payment received by the
Secured Parties under this ARTICLE VII. This subsection (c) is without prejudice
to the gross-up or indemnification obligations of any Guarantor other that the
Swiss Guarantors.
(d)    The Swiss Guarantors shall use reasonable efforts to take and cause to be
taken all and any other action, including the passing of any shareholders’
resolutions to approve any Guarantee Payment under this ARTICLE VII or the
Security Documents, which may be required as a matter of Swiss mandatory law or
standard business practice as existing at the time it is required to make a
Guarantee Payment under this ARTICLE VII or the Security Documents in order to
allow for a prompt payment of the Guarantee Payment or Available Amount, as
applicable.
(e)    To the extent (i) a Swiss Loan Party is otherwise, e.g. jointly and
severally, liable towards the Lenders for obligations under this Agreement or
any other Loan Document of such Swiss Loan Party’s Affiliates (other than such
Swiss Loan Party’s direct or indirect Subsidiaries) which were incurred for the
exclusive benefit of such Swiss Loan Party’s Affiliates and (ii) complying with
such other obligations would constitute a repayment of capital (restitution des
apports) or the payment of a (constructive) dividend (distribution de
dividende), then paragraphs (a) to (d) of this Section 7.12 shall be applicable
to such obligations by analogy. For the avoidance of doubt this paragraph is
without prejudice to the liability of any Loan Party (other than the Swiss Loan
Parties) for any obligations arising under this Agreement or any other Loan
Document.
SECTION 7.13    Irish Guarantor. This Guarantee does not apply to any liability
to the extent that it would result in this Guarantee constituting unlawful
financial assistance within the meaning of, in respect of any Irish Guarantor,
Section 6082 of the Companies Act 19632014 of Ireland.
SECTION 7.14    Brazilian Guarantor. The Brazilian Guarantor waives and shall
not exercise any and all rights and privileges granted to guarantors which might
otherwise be deemed applicable, including but not limited to the rights and
privileges referred to in Articles 827, 834, 835, 836, 837, 838 and 839 of the
Brazilian Civil Code and the provisions of Article 595794 of the new Brazilian
Civil Procedure Code.
SECTION 7.15    French Guarantor.
(a)    The obligations and liabilities of a French Guarantor under the Loan
Documents and in particular under Article VII (Guarantee) of this Agreement
shall not include any obligation or liability which if incurred would constitute
the provision of financial assistance within the meaning of article L. 225-216
of the French Code de commerce and/or would constitute a misuse of corporate
assets within the meaning of article L. 241-3 or L. 242-6 of the French Code de
commerce or any other laws or regulations having the same effect, as interpreted
by French courts.
(b)    The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any other Guarantor which is not a French Subsidiary of such French Guarantor,
shall be limited at any time to an amount equal to the aggregate of all amounts
borrowed under this Agreement by such other Guarantor as Borrower to the extent
directly or indirectly on-lent to the French Guarantor under inter-company loan
agreements and outstanding at the date a payment is to be made by such French
Guarantor under Article VII (Guarantee) of this Agreement, it being specified
that any payment made by a French Guarantor under Article VII (Guarantee) of the
Credit Agreement in respect of the obligations of such Guarantor as Borrower
shall reduce pro tanto the outstanding amount of the inter-company loans due by
the French Guarantor under the inter-company loan arrangements referred to
above.
(c)    The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any Guarantor which is its Subsidiary shall not be limited and shall therefore
cover all amounts due by such Guarantor as Borrower and/or as Guarantor, as
applicable. However, where such Subsidiary is not incorporated in France, the
amounts payable by the French Guarantor under this paragraph (c) in respect of
obligations of this Subsidiary as Borrower and/or Guarantor, shall be limited as
set out in paragraph (b) above.
SECTION 7.16    Belgian Guarantor.
(a)    No Belgian Guarantor shall be liable for the obligations owed to the
Secured
Parties by any other Loan Party under any Loan Document, to the extent that such
liability would result in such guarantee constituting unlawful financial
assistance within the meaning of Article 329 or 629 of the Belgian Companies
Code (or any equivalent and applicable provisions in any relevant jurisdiction).
(b)    The obligations and liabilities of a Belgian Guarantor for the
obligations, owed from time to time to the Secured Parties, of any other Loan
Party (other than its Subsidiaries), under the Loan Documents, and under the
Guarantee in particular, shall be limited at any time to the sum of:
(i)    the higher of:
(1)    90 % of the Net Assets (as defined below) of such Belgian Guarantor
calculated on the basis of its most recent audited annual financial statements
available at the the Aleris Acquisition Closing Date; and
(2)    90 % of the Net Assets (as defined below) of such Belgian Guarantor
calculated on the basis of its most recent audited annual financial statements
available at the date on which a demand is made on such
Belgian Guarantor under this Agreement; and
(ii)    the aggregate of all amounts borrowed under this Agreement that were
directly or indirectly made available to such Belgian Guarantor (or its direct
or indirect Subsidiaries) (regardless of (a) the form thereof, including through
the subscription of debt instrument and (b) whether due and payable), and which
have not yet been repaid by such Belgian Guarantor (or its direct or indirect
Subsidiaries) at the date on which a demand is made on such Belgian Guarantor
under this Agreement.
For the purpose of this Section 7.16, “Net Assets” (actif net/netto actief) has
the meaning given to it in article 320 or 617 of the Belgian Companies Code,
and, in the event of a dispute on the amount thereof, a certificate of such
amount from the statutory auditors of such Belgian Guarantor (or, if none, or
upon request of the Administrative Agent, an independent form of accountants of
international reputation) shall be conclusive, save in the case of manifest
error.
The result of the calculation as described under clause (b) above shall in
relation to any relevant Belgian Guarantor be referred to as the “Belgian
Guaranteed Amount”. Each Belgian Guarantor shall provide the Administrative
Agent with a written update on the relevant Belgian Guaranteed Amount upon the
request of the Administrative Agent, with such information as the Administrative
Agent may reasonably require.
For the avoidance of doubt, no limitation shall apply to the liability of any
Belgian Guarantor for any amounts owed by its direct or indirect Subsidiaries
under the Loan Documents and the Belgian Guarantor shall be liable for such
amounts in full.
ARTICLE VIII
EVENTS OF DEFAULT
SECTION 8.01    Events of Default. Upon the occurrence and during the
continuance of the following events (“Events of Default”):
(a)    default shall be made in the payment of any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment (whether
voluntary or mandatory) thereof or by acceleration thereof or otherwise;
(b)    default shall be made in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in paragraph (a)
above) due under any Loan Document, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of three (3)
Business Days;
(c)    any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings or issuances of Letters of Credit
hereunder, or which is contained in any certificate furnished by or on behalf of
a Loan Party pursuant to this Agreement or any other Loan Document, shall prove
to have been false or misleading in any material respect when so made or deemed
made;
(d)    default shall be made in the due observance or performance by any Company
of any covenant, condition or agreement contained in (i) Section 5.02(a),
Section 5.03(a), Section 5.08, Section 5.17, Section 9.01(e), Section 9.02(d),
Section 9.02(e), Section 9.03, or ARTICLE VI or (ii) Section 5.04(a) or Section
5.04(b) (provided that in the case of defaults under Sections 5.04(a) or (b)
which do not impair in any material respect the insurance coverage maintained on
the Collateral or the Companies’ assets taken as a whole, then such default will
not constitute an Event of Default unless such default has continued unremedied
for a period of three (3) Business Days);
(e)    (i) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02 (other
than Section 5.02(a)), or ARTICLE IX (other than Section 9.01(d), Section
9.02(d), Section 9.02(e), and Section 9.03), and such default shall continue
unremedied or shall not be waived for a period of five (5) Business Days after
written notice thereof from the Administrative Agent or any Lender to
Administrative Borrower, or (ii) default shall be made in the due observance or
performance by any Company of any covenant, condition or agreement contained in
any Loan Document (other than those specified in paragraphs (a), (b), (d) or
(e)(i) immediately above) and such default shall continue unremedied or shall
not be waived for a period of thirty (30) days after written notice thereof from
the Administrative Agent or any Lender to Administrative Borrower;
(f)    any Company shall (i) fail to pay any principal or interest, regardless
of amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause (ii)
is to cause, or to permit (in the case of the Senior Notes only, if any notice
(a “Default Notice”) shall be required to commence a grace period or declare the
occurrence of an event of default with regard to the Senior Notes before notice
of acceleration may be delivered, delivery of such Default Notice shall
constitute a Default hereunder (but not an Event of Default) until such time as
the Senior Notes may be accelerated, at which point an Event of Default shall
occur hereunder) the holder or holders of such Indebtedness or a trustee or
other representative on its or their behalf to cause such Indebtedness to become
due prior to its stated maturity or become subject to a mandatory offer purchase
by the obligor; provided that, other than in the case of the Term Loans, it
shall not constitute an Event of Default pursuant to this paragraph (f) unless
the aggregate Dollar Equivalent amount of all such Indebtedness referred to in
clauses (i) and (ii) exceeds $100,000,000 at any one time (provided that, in the
case of Hedging Obligations, the amount counted for this purpose shall be the
net amount payable by all Companies if such Hedging Obligations were terminated
at such time); provided, further, that this clause (f)(ii) shall not apply to
(y) secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness or (z) Indebtedness that becomes due as a result of a notice of
voluntary refinancing, exchange, or conversion thereof that is permitted
thereunder, so long as such refinancing, exchange or conversion is consummated,
or such notice duly withdrawn, in accordance with the terms of such
Indebtedness;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Loan Party or Material Subsidiary, or of a substantial part of
the property of any Loan Party or Material Subsidiary, under Title 11 of the
U.S. Code, as now constituted or hereafter amended, or any other federal, state,
provincial or foreign bankruptcy, insolvency, receivership, reorganization or
other Debtor Relief Law, including any proceeding under applicable corporate
law; (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator, examiner or similar official for any Loan Party or Material
Subsidiary or for a substantial part of the property of any Loan Party or
Material Subsidiary; or (iii) the windingup, liquidation or examination of any
Loan Party or Material Subsidiary; and such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;
(h)    any Loan Party or Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or other Debtor Relief
Law; (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator, examiner or similar official for
any Loan Party or Material Subsidiary or for a substantial part of the property
of any Loan Party or Material Subsidiary; (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding; (v)
make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its insolvency or inability or fail generally to pay its debts
as they become due or, in respect of a German Loan Party, is unable to pay its
debts as they fall due (zahlungsunfähig) within the meaning of section 17 of the
German Insolvency Code (Insolvenzordnung) or threatened to become unable to pay
its debts (drohend zahlungsunfähig) within the meaning of section 18 of the
German Insolvency Code or is overindebted within the meaning of section 19 of
the German Insolvency Code; (vii) take any action for the purpose of effecting
any of the foregoing; (viii) wind up or liquidate (except in accordance with
Section 6.05) or put into examination, or (ix) take any step with a view to a
moratorium or a composition or similar arrangement with any creditors of any
Loan Party or Material Subsidiary, or a moratorium is declared or instituted in
respect of the indebtedness of any Loan Party or Material Subsidiary;
(i)    one or more judgments, orders or decrees for the payment of money in an
aggregate Dollar Equivalent amount in excess of $100,000,000, to the extent not
covered by insurance or supported by a letter of credit or appeal bonds posted
in cash, shall be rendered against any Company or any combination thereof and
the same shall remain undischarged, unvacated or unbonded for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to levy upon properties
of any Company to enforce any such judgment;
(j)    one or more ERISA Events or noncompliance with respect to Foreign Plans
or
Compensation Plans shall have occurred that, when taken together with all other
such ERISA Events and noncompliance with respect to Foreign Plans or
Compensation Plans that have occurred, could reasonably be expected to result in
liability of any Company and its ERISA
Affiliates that could reasonably be expected to result in a Material Adverse
Effect;
(k)    any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent
(or its co-agent or subagent), for the benefit of the Secured Parties, a valid,
perfected First Priority (subject to the Intercreditor Agreement) security
interest in and Lien on all of the Collateral thereunder (except as otherwise
expressly provided in such Security Document) in favor of the Collateral Agent
(or its co-agent or subagent), or shall be asserted by any Borrower or any other
Loan Party not to be a valid, perfected, First Priority (except as otherwise
expressly provided in this Agreement, the Intercreditor Agreement or such
Security Document) security interest in or Lien on the Collateral covered
thereby;
(l)    any Loan Document or any material provision thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or by any
Governmental Authority, seeking to establish the invalidity or unenforceability
thereof (exclusive of questions of interpretation of any provision thereof), or
any Loan Party shall repudiate or deny any portion of its liability or
obligation for the Obligations;
(m)    there shall have occurred a Change in Control;
(n)    the Intercreditor Agreement or any material provision thereof shall cease
to be in full force or effect other than (i) as expressly permitted hereunder or
thereunder, (ii) by a consensual termination or modification thereof agreed to
by the Agents party thereto, the Term Loan Administrative Agent, the Term Loan
Collateral Agent and all other creditors of the Parent BorrowerDesignated
Company and its Restricted Subsidiaries (or any trustee, agent or representative
acting on their behalf) that are parties thereto, or (iii) as a result of
satisfaction in full of the obligations under the Term Loan Documents, the
Additional Senior Secured Indebtedness Documents (if any), the Junior Secured
Indebtedness Documents (if any) and any other Material Indebtedness subject to
the terms of the Intercreditor Agreement;
(o)    any Company shall be prohibited or otherwise restrained from conducting
the business theretofore conducted by it in any manner that has or could
reasonably be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction;
(p)    a “Termination Event” (as defined therein) has occurred under a
Receivables Purchase Agreement;
then, and in every such event (other than an event with respect to any Loan
Party described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Administrative Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans and
Reimbursement Obligations then outstanding to be forthwith due and payable in
whole or in part, whereupon the principal of the Loans and Reimbursement
Obligations so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other Obligations of the Loan
Parties accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by each of the Loan
Parties, anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event, with respect to any Loan Party described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans and Reimbursement Obligations then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
Obligations of the Loan Parties accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by each of the Loan Parties, anything contained herein or in
any other Loan Document to the contrary notwithstanding.
SECTION 8.02    Rescission. If at any time after termination of the Commitments
or acceleration of the maturity of the Loans, the Loan Parties shall pay all
arrears of interest and all payments on account of principal of the Loans and
Reimbursement Obligations owing by them that shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified herein) and all Defaults (other
than non-payment of principal of and accrued interest on the Loans due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
Section 11.02, then upon the written consent of the Required Lenders and written
notice to the Administrative Borrower, the termination of the Commitments or the
acceleration and their consequences may be rescinded and annulled; but such
action shall not affect any subsequent Default or impair any right or remedy
consequent thereon. The provisions of the preceding sentence are intended merely
to bind the Lenders and the Issuing Banks to a decision that may be made at the
election of the Required Lenders, and such provisions are not intended to
benefit any Loan Party and do not give any Loan Party the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are met.
SECTION 8.03    Application of Proceeds. Notwithstanding anything herein to the
contrary (but subject to Section 2.14(f) and the terms of the Intercreditor
Agreement), during an Event of Default, monies to be applied to the Secured
Obligations, whether arising from payments by Loan Parties, realization on
Collateral, setoff or otherwise, shall be allocated as follows (including any
payments received with respect to adequate protection payments or other
distributions relating to the Secured Obligations during the pendency of any
reorganization or insolvency proceeding):
(a)    First, to all costs and expenses, including Extraordinary Expenses, owing
to any Agent or Receiver;
(b)    Second, to all amounts owing to a Swingline Lender on Swingline Loans;
(c)    Third, to all amounts owing to Issuing Banks on LC Obligations;
(d)    Fourth, to all Secured Obligations constituting fees (other than Secured
Bank Product Obligations);
(e)    Fifth, to all Secured Obligations constituting interest (other than
Secured Bank Product Obligations);
(f)    Sixth, to cash collateralize all outstanding Letters of Credit in an
amount equal to 105% of LC Exposure;
(g)    Seventh, to all Loans; and
(h)    Eighth, to all other Secured Obligations.
Amounts shall be applied to each category of Secured Obligations set forth above
until Full Payment thereof and then to the next category. If amounts are
insufficient to satisfy a category, they shall be applied on a pro rata basis
among the Secured Obligations in the category. Amounts distributed with respect
to any Secured Bank Product Obligations shall be the lesser of the maximum
Secured Bank Product Obligations last reported to Administrative Agent or the
actual Secured Bank Product Obligations as calculated by the methodology
reported to Administrative Agent for determining the amount due. No Agent shall
have any obligation to calculate the amount to be distributed with respect to
any Secured Bank Product Obligations, and Administrative Agent may request a
reasonably detailed calculation of such amount from the applicable Secured
Party. If a Secured Party fails to deliver such calculation within five days
following request by Administrative Agent, Administrative Agent may assume the
amount to be distributed is zero. The allocations set forth in this Section are
solely to determine the rights and priorities of Administrative Agent and
Secured Parties as among themselves, and may be changed by agreement among them
without the consent of any Loan Party. This Section is not for the benefit of or
enforceable by any Loan Party.
ARTICLE IX
COLLATERAL ACCOUNT; COLLATERAL MONITORING; APPLICATION OF COLLATERAL PROCEEDS
Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until Full Payment of the Obligations,
unless Administrative Agent, or the Required Lenders, shall otherwise consent in
writing:
SECTION 9.01    Accounts; Cash Management.
The Loan Parties in the United States, Canada, England and Wales, Switzerland,
and Germany (and any other jurisdiction in which a Borrower, Borrowing Base
Guarantor or Receivables Seller is located) (the “Borrowing Base Loan Parties”)
shall maintain a cash management system which is acceptable to the
Administrative Agent (the “Cash Management System”), which shall operate as
follows:
(a)    All funds held by any Borrowing Base Loan Party (other than funds being
collected pursuant to the provisions stated below) shall be deposited in one or
more bank accounts or securities investment accounts, in form and substance
reasonably satisfactory to Administrative Agent subject to the terms of the
Security Agreement and applicable Control Agreements.
(b)    Each Borrowing Base Loan Party shall establish and maintain, at its sole
expense, blocked accounts, charged accounts, or lockboxes and related deposit
accounts (in each case, “Blocked Accounts”), which, on the ClosingAmendment No.
2 Effective Date, shall consist of the accounts listed as such on Schedule
9.01(b) to Amendment No. 2 and related lockboxes maintained by the financial
institutions listed on such schedule (or another financial institution
acceptable to Administrative Agent), with such banks as are acceptable to
Administrative Agent into which each Loan Party shall promptly deposit and
direct their respective Account Debtors to directly remit all payments on
Accounts and all payments constituting proceeds of Inventory or other Collateral
(other than proceeds of a Casualty Event or an Asset Sale that do not require a
repayment under Loan Documents, and subject to the Intercreditor Agreement) in
the identical form in which such payments are made, whether by cash, check or
other manner and shall be identified and segregated from all other funds of the
Loan Parties (except, with regard to accounts located in Europe, to the extent
permitted pursuant to the applicable U.K. Security Agreement, Swiss Security
Agreement, or German Security Agreement, or Control Agreements, or with respect
to accounts located in any other European country, the applicable Control
Agreement or other Security Documents applicable thereto). Each Borrowing Base
Loan Party shall deliver, or cause to be delivered, to Collateral Agent a
Control Agreement duly authorized, executed and delivered by each bank where a
Blocked Account for the benefit of any Borrowing Base Loan Party is maintained,
and, except as provided in Section 9.01(d), by each bank where any other deposit
account of a Borrowing Base Loan Party is from time to time maintained. Each
Borrowing Base Loan Party shall further execute and deliver such agreements and
documents as Administrative Agent may reasonably require in connection with such
Blocked Accounts and such Control Agreements. No Borrowing Base Loan Party shall
establish any deposit accounts after the Closing Date, unless such Loan Party
has given the Administrative Agent 30 days’ (or such shorter period as may be
determined by the Administrative Agent in its sole discretion) prior written
notice of its intention to establish such new account and has complied in full
with the provisions of this Section 9.01(b) with respect to such deposit
accounts. Each Borrowing Base Loan Party agrees that from and after the delivery
of an Activation Notice (as defined below), all payments made to such Blocked
Accounts or other funds received and collected by any Secured Party, whether in
respect of the Accounts, as proceeds of Inventory or other Collateral (subject
to the Intercreditor Agreement) or otherwise shall be treated as payments to the
Secured Parties in respect of the Secured Obligations and therefore shall
constitute the property of the Secured Parties to the extent of the then
outstanding Secured Obligations and may be applied by the Administrative Agent
in accordance with Section 9.01(e).
(c)    With respect to the Blocked Accounts of the U.S. Borrowers and such other
Borrowing Base Loan Parties as the Administrative Agent shall determine in its
sole discretion, the applicable bank maintaining such Blocked Accounts shall
agree to forward daily all amounts in each Blocked Account to one Blocked
Account designated as a concentration account in the name listed on Schedule
9.01(b) to Amendment No. 2 (the “Concentration Account”) at a bank acceptable to
the Administrative Agent that shall be designated as the Concentration Account
bank for the Loan Parties (the “Concentration Account Bank”), which, on the
ClosingAmendment No. 2 Effective Date, shall consist of the accounts listed as
such on Schedule 9.01(b) to Amendment No. 2 maintained by the financial
institutions listed on such schedule (or other financial institution acceptable
to the Administrative Agent). Each Bank providing a Blocked Account shall agree
to follow the instructions of the Collateral Agent with regard to each such
Blocked Account, including the Concentration Account, including, from and after
the receipt of a notice (an “Activation Notice”) from the Collateral Agent
(which Activation Notice may (or shall, upon the written instruction of the
Required Lenders) be given by Collateral Agent at any time from and after the
occurrence of a Cash Dominion Trigger Event and prior to a Cash Dominion
Recovery Event) pursuant to the applicable Control Agreement, to follow only the
instructions of the Collateral Agent (and not those of any Loan Party) with
respect to the Blocked Accounts
(including the Concentration Account), including (i) to forward daily all
amounts in the
Concentration Account to the account designated as the collection account (the
“Collection
Account”), which shall be under the exclusive dominion and control of the
Collateral Agent (it being understood that, prior to the delivery of an
Activation Notice, the respective Loan Parties shall also be authorized to issue
instructions with regard to funds in the Concentration Account), and (ii) with
respect to the Blocked Accounts to forward all amounts in each Blocked Account
to the applicable Collection Account or as the Collateral Agent otherwise
directs and to commence the process of daily sweeps from such Blocked Account
into the Collection Account or otherwise under Section 9.01 or as the Collateral
Agent otherwise directs.
(d)    Notwithstanding any provision of this Section 9.01 to the contrary, (A)
Borrowing Base Loan Parties may maintain zero balance disbursement accounts and
accounts used solely to fund payroll, payroll taxes or employee benefits in the
ordinary course of business, provided that no Borrowing Base Loan Parties shall
accumulate or maintain cash in such accounts as of any date of determination in
excess of checks outstanding against such accounts as of that date and amounts
necessary to meet minimum balance requirements or Applicable Law and (B)
Borrowing Base Loan Parties may maintain local cash accounts that are not a part
of the Cash Management Systems which individually do not at any timethe end of
each day in the applicable jurisdiction contain funds in excess of $100,000 and,
together with all other such local cash accounts, do not exceed $2,000,000.
(e)    From and after the delivery of an Activation Notice, unless an Event of
Default has occurred and is continuing (in which event Section 8.03 shall apply)
and unless Administrative Agent determines to release such funds to the
Borrowers in accordance with this Section 9.01(e), Administrative Agent shall
apply all funds of a Borrower or Borrowing Base Guarantor organized under the
laws of the same jurisdiction of such Borrower that are in or are received into
a Collection Account or that are otherwise received under this Section 9.01 by
the Administrative Agent or the Collateral Agent (except to the extent
constituting Pari Passu Priority Collateral or otherwise not required to be paid
pursuant to Section 2.10) on a daily basis to the repayment of (i) first, Fees
and reimbursable expenses of the Administrative Agent and the Collateral Agent
then due and payable by such Borrower and such Borrowing Base Guarantors; (ii)
second, to interest then due and payable on all Loans to such Borrower, (iii)
third, Overadvances to such Borrower, (iv) fourth, the Swingline Loans to such
Borrower, (v) fifth, Base Rate Loans to such Borrower, pro rata, (vi) sixth,
Eurocurrency Loans and EURIBOR Loans to such Borrower, pro rata, together with
all accrued and unpaid interest thereon; provided, however, that payments on
such Eurocurrency Loans and EURIBOR Loans with respect to which the application
of such payment would result in the payment of the principal prior to the last
day of the relevant Interest Period shall be transferred to the Cash Collateral
Account to be applied to such Eurocurrency Loans or EURIBOR Loans on the last
day of the relevant Interest Period of such Eurocurrency Loan or
EURIBOR Loan or to the Obligations owing by such Borrower and Borrowing Base
Guarantors as they come due (whether at stated maturity, by acceleration or
otherwise). After payment in full has been made of the amounts required under
subsections (i)-(vi) in the preceding sentence, all funds in a Collection
Account or otherwise received under this Section 9.01 (except to the extent not
required to be paid hereunder) shall be applied on a daily basis to all amounts
described in subsections (i)-(vi) in the preceding sentence owing by any other
Loan Parties, in the order set out therein. Notwithstanding the foregoing
sentences, after payment in full has been made of the amounts required under
subsections (i)-(vi) in the two preceding sentences, upon Administrative
Borrower’s request and as long as no Default has occurred and is continuing and
all other conditions precedent to a Borrowing have been satisfied, any
additional funds deposited in a Collection Account or a Cash Collateral Account
shall be released to the applicable Borrowing Base Loan Party. In addition, if
consented to by the Administrative Agent or the Required Lenders, such funds in
a Cash Collateral Account may be released to the applicable Borrowing Base Loan
Party. Notwithstanding the above, if the Administrative Agent has declared the
Loans and/or Reimbursement Obligations then outstanding to be forthwith due and
payable in whole or in part pursuant to Section 8.01 or if an Event of Default
has occurred and is continuing, the Administrative Agent shall apply all funds
received in the Collection Account in accordance with Section 8.03. If this
Section 9.01(e) applies, the Administrative Agent will use reasonable efforts to
cooperate with the Administrative Borrower in structuring the payments under
this Section 9.01(e) in a manner that would minimize withholding taxes imposed
on such payments.
(f)    Each Loan Party following delivery of an Activation Notice shall, acting
as trustee for Collateral Agent, receive, as the property of Collateral Agent
for the benefit of the
Secured Parties, any monies, checks, notes, drafts or any other payment relating
to and/or proceeds of Accounts, Inventory or other Collateral (subject to the
Intercreditor Agreement) which come into their possession or under their control
and immediately upon receipt thereof, shall deposit or cause the same to be
deposited in the Blocked Accounts, or remit the same or cause the same to be
remitted, in kind, to Collateral Agent. In no event shall the same be commingled
with any Loan Party’s own funds (except, with regard to accounts located in
Europe, to the extent permitted pursuant to the applicable U.K. Security
Agreement, Swiss Security Agreement, or German Security Agreement, or Control
Agreements, or with respect to accounts located in any other European country,
the applicable Control Agreement or other Security Documents applicable
thereto). Each Loan Party agrees to reimburse Collateral Agent on demand for any
amounts owed or paid to any bank at which a Blocked Account is established or
any other bank or person involved in the transfer of funds to or from the
Blocked Accounts arising out of Collateral Agent’s payments to or
indemnification of such bank or person.
(g)    With regard to accounts located in Europe, the Collateral Agent may, in
its sole discretion, agree pursuant to the Security Documents to vary the cash
management procedures set forth herein, including as documented in the
applicable U.K. Security
Agreement, Swiss Security Agreement, or German Security Agreement, or Control
Agreements, or with respect to accounts located in any other European country,
the applicable Control Agreement or other Security Documents applicable thereto)
and including, subject to
Section 6.07, with regard to the Cash Pooling Arrangements. To the extent that
any Security Document sets forth cash management that varies from this Section
9.01, the applicable Loan Parties shall comply with such Security Documents, and
shall comply with this Section 9.01 to the extent not inconsistent therewith.
(h)    Each Borrowing Base Loan Party, and each other Loan Party that is
organized in a Principal Jurisdiction, shall, prior to entering into a Permitted
German Alternative Financing, a Permitted Novelis Switzerland Financing or a
Permitted Customer Account
Financing, arrange its cash management system, in a manner reasonably
satisfactory to the Administrative Agent, so as to cause its receipts in respect
of Accounts that are subject to such a financing or other transaction (or
receipts in respect of Accounts generated from Inventory included in such a
financing or other transaction) to be to be segregated from (and not commingled
therewith) receipts of its other Accounts.
SECTION 9.02    Administration of Inventory and Accounts.
(a)    Records and Reports of Inventory. Each Borrower and Borrowing Base
Guarantor shall keep accurate and complete records of its Inventory, including
costs and daily withdrawals and additions thereto, and shall submit to
Administrative Agent inventory and reconciliation reports in form reasonably
satisfactory to Administrative Agent, upon Administrative Agent’s reasonable
request. Each Loan Party shall conduct a physical inventory at least once per
calendar year (and on a more frequent basis if requested by Administrative Agent
during the continuation of an Event of Default) and periodic cycle counts
consistent with historical practices, and shall provide to Administrative Agent
a report based on each such inventory and count promptly upon completion
thereof, together with such supporting information as Administrative Agent may
reasonably request. Administrative Agent may participate in and observe each
physical count.
(b)    Returns of Inventory. No Borrower or Borrowing Base Guarantor shall
return any Inventory to a supplier, vendor or other Person, whether for cash,
credit or otherwise, unless (i) such return is in the ordinary course of
business, consistent with past practices and undertaken in good faith; (ii) no
Default, Event of Default or Overadvance exists or would result therefrom; (iii)
Administrative Agent is promptly notified if the aggregate value of all
Inventory returned in any month exceeds $10,000,000; and (iv) during the
existence of any Event of Default or at any time after the occurrence of a Cash
Dominion Trigger Event and prior to the subsequent occurrence of a Cash Dominion
Recovery Event, any payment received by a Loan Party for a return is promptly
remitted to Administrative Agent for application to the Secured Obligations.
(c)    Acquisition, Sale and Maintenance of Inventory. The Loan Parties shall
use, store and maintain all Inventory with reasonable care and caution, in
accordance with applicable standards of any insurance and in conformity with all
Applicable Law, and shall make current rent payments (within applicable grace
periods provided for in leases) at all locations where any Collateral is
located.
(d)    Records and Schedules of Accounts. Each Loan Party shall keep accurate
and complete records of its Accounts in all material respects, including all
payments and collections thereon, and shall submit to Administrative Agent
sales, collection, reconciliation and other reports in form satisfactory to
Administrative Agent, on such periodic basis as Administrative Agent may
reasonably request.
(e)    Taxes. If an Account of any Borrower or Borrowing Base Guarantor includes
a charge for any Taxes, Administrative Agent is authorized, in its discretion,
upon notice to the Administrative Borrower, to pay the amount thereof to the
proper Taxing Authority for the account of such Borrower or Borrowing Base
Guarantor and to charge Borrowers therefor; provided, however, that neither any
Agent nor any Lender shall be liable for any Taxes that may be due from any Loan
Party or with respect to any Collateral.
(f)    Account Verification. During a Default or Event of Default, at any time
after the occurrence of a Reporting Trigger Event and prior to the subsequent
occurrence of a Reporting Recovery Event and in connection with its field
examinations, Administrative Agent shall have the right, in the name of
Administrative Agent, any designee of Administrative Agent or any Loan Party, to
verify the validity, amount or any other matter relating to any Accounts of any
Borrower or Borrowing Base Guarantor (including Accounts purchased pursuant to a
Receivables Purchase Agreement) by mail, telephone or otherwise; provided that,
in the absence of an Event of Default such verification shall be limited to
telephone calls made by a representative of a Loan Party, upon reasonable prior
notice from Administrative Agent, in the presence of a representative of
Administrative Agent to an applicable Account Debtor or a Person otherwise
obligated on such Accounts, as the case may be. Loan Parties shall cooperate
fully with Administrative Agent in an effort to facilitate and promptly conclude
any such verification process.
SECTION 9.03    Borrowing Base-Related Reports. The Borrowers shall deliver or
cause to be delivered (at the expense of the Borrowers) to the Collateral Agent
and the Administrative Agent the following (and the Administrative Agent shall
make available to the Lenders, on the Platform or otherwise, in accordance with
its customary procedures):
(a)    in no event less frequently than fifteentwenty (1520) days after the end
of each month for the month most recently ended (or, if such day is not a
Business Day, the next succeeding Business Day), a Borrowing Base Certificate
from the Administrative Borrower accompanied by such supporting detail and
documentation as shall be reasonably requested by the Administrative Agent in
its Permitted Discretion (which, during the Aleris Deemed Borrowing Base Period,
shall include the information described in the last paragraph of this
Section 9.03); provided that, if during the first month of any fiscal quarter
the Total Revolving Exposure does not at any time exceed 25% of the Total
Borrowing Base (as reported in the Borrowing Base Certificate most recently
delivered pursuant to the terms of this Agreement) and no Default is then
continuing, the Administrative Borrower shall not be required to deliver a
Borrowing Base Certificate with regard to such month; provided further, that
after the occurrence of a Covenant Trigger Event and until the occurrence of a
corresponding Covenant Recovery Event, Administrative Borrower shall deliver an
additional weekly rollforward of Accounts as referenced in paragraph (b)(i)
below (both consolidated and segregated by Borrower (or Borrowing Base
Guarantor) and region) within five (5) Business Days after the end of each
calendar week, and, if requested by the Administrative Agent or the
Required Lenders, a Borrowing Base Certificate reflecting such updated Account
information (prepared weekly) within five (5) Business Days after the end of
each calendar week, or, when a Default is continuing, more frequent Borrowing
Base Certificates reflecting shorter periods as reasonably requested by the
Administrative Agent or the Required Lenders. Each Borrowing Base Certificate
shall reflect all information through the end of the appropriate period for
Borrower and each Borrowing Base Guarantor, both in consolidated form and
segregated by Borrower (or Borrowing Base Guarantor) and region. In addition,
the
Administrative Borrower shall promptly (and in any event within five (5)
Business Days) after the occurrence thereof provide to the Collateral Agent and
the Administrative Agent a revision to the most recently delivered Borrowing
Base Certificate, which revised certificate shall report the Borrowing Base as
of the last day of the month (or week, after the occurrence of a Covenant
Trigger Event and until the occurrence of a corresponding Covenant Recovery
Event) covered by such certificate, demonstrating the pro forma effect of the
following on the Borrowing Base: (i) any event not in the ordinary course of
business (including a casualty event, a sale or other disposition, or any other
event resulting in the ineligibility of Accounts or Inventory that are included
as Eligible Accounts or Eligible Inventory in the most recently delivered
Borrowing Base Certificate) which causes such Accounts or Inventory in excess of
$25,000,00037,500,000 included in the Total Borrowing Base no longer to be
Eligible Accounts or Eligible Inventory or (ii) entry into any Permitted German
Alternative Financing, Permitted Novelis Switzerland Financing or any Permitted
Customer Account Financing. After any Restricted Subsidiary organized in Germany
or any political subdivision thereof enters into any Permitted German
Alternative Financing, all of the Accounts and Inventory of such Company (and
each other Company organized in Germany or any political subdivision thereof),
including any Accounts of any such Person that were sold pursuant to a
Receivables Purchase Agreement prior to such Permitted German Alternative
Financing, shall be ineligible for inclusion in the Borrowing Base. In the event
that any Restricted Subsidiary enters into a Permitted Customer Account
Financing or a Permitted Novelis Switzerland Financing, until such time that the
Administrative Borrower has delivered an updated Borrowing Base Certificate
reflecting such transaction, the Administrative Agent may establish a Reserve
with respect to the subject Accounts.
(b)    upon request by the Administrative Agent, and in no event less frequently
than thirty (30) days after the end of (i) each month, a monthly trial balance
showing Accounts outstanding aged from statement date as follows: 1 to 30 days,
31 to 60 days, 61 to 90 days and 91 days or more, accompanied by a comparison to
the prior month’s trial balance and such supporting detail and documentation as
shall be requested by the Administrative Agent in its Permitted Discretion and
(ii) each month, a summary of Inventory by location and type (differentiating
raw materials, work-in-process, and finished goods) accompanied by such
supporting detail and documentation as shall be requested by the Administrative
Agent in its Permitted Discretion; provided that, if during the first month of
any fiscal quarter the Total Revolving Exposure (excluding LC Exposure in
respect of Letters of Credit outstanding as of the Closing Date) does not at any
time exceed 25% of the Adjusted Total Revolving Commitment and no Default is
then continuing, the Administrative Borrower shall not be required to deliver
such monthly trial balance or summary of Inventory with regard to such month;
(c)    promptly upon request by the Administrative Agent (which request shall
not be made more often than once per fiscal quarter except after the occurrence
of a Reporting Trigger Event and prior to the subsequent occurrence of a
Reporting Recovery Event), copies of each German Borrower’s updated or new
supply contracts, purchase orders, invoices, and any related statements of
general terms and conditions, in each case with respect to suppliers having an
average transactional volume with the Companies in excess of $10,000,000 per
month;
(d)    in no event less frequently than fifteentwenty (1520) days after the end
of each month for the month most recently ended (or, if such day is not a
Business Day, the next succeeding Business Day), a report listing German
accounts payable by payee, in a form reasonably satisfactory to the
Administrative Agent; provided that, if during the first month of any fiscal
quarter the Total Revolving Exposure (excluding LC Exposure in respect of
Letters of Credit outstanding as of the Closing Date) does not at any time
exceed 25% of the Adjusted Total Revolving Commitment and no Default is then
continuing, the Administrative Borrower shall not be required to deliver such
report with regard to such month;
(e)    in no event less frequently than fifteentwenty (1520) days after the end
of each month for the month most recently ended (or, if such day is not a
Business Day, the next succeeding Business Day) a report reflecting the
ownership of sheet ingot Inventory located and cast at Norf GmbH, provided that
after the occurrence of a Reporting Trigger Event and until the occurrence of a
corresponding Reporting Recovery Event, Administrative Borrower shall deliver,
if requested by the Administrative Agent or the Required Lenders, such reports
on a more frequent basis; and
(f)    such other reports, statements and reconciliations with respect to the
Borrowing Base or Collateral of any or all Loan Parties as the Administrative
Agent shall from time to time request in its Permitted Discretion.
The delivery of each certificate and report or any other information delivered
pursuant to this Section 9.03 shall constitute a representation and warranty by
the Borrowers that the statements and information contained therein are true and
correct in all material respects on and as of the date referred to therein.
During the Aleris Deemed Borrowing Base Period, in each Borrowing Base
Certificate delivered under this Agreement, and in each certificate otherwise
delivered in accordance with the last sentence of this paragraph, the Designated
Company shall specify each Aleris Borrower's allocation of the Deemed Borrowing
Base Cap (such allocation in effect for each Aleris Borrower from time to time,
such Aleris Borrower’s “Deemed Borrowing Base Allocation”); provided that the
aggregate amount of all Deemed Borrowing Base Allocations of all Aleris
Borrowers shall not exceed the Deemed Borrowing Base Cap at any time; provided,
further, that if any such certificate does not specify a Deemed Borrowing Base
Allocation for any Aleris Borrower (or if such Person was not an Aleris Borrower
at the time the most recent such certificate was delivered to the Administrative
Agent), such Aleris Borrower’s Deemed Borrowing Base Allocation shall be zero.
During the Aleris Deemed Borrowing Base Period, on no more than two occasions
per calendar month, the Designated Company may deliver a certificate to the
Administrative Agent executed by a Financial Officer of the Designated Company,
reallocating the Deemed Borrowing Base Allocation of each Aleris Borrower among
the Aleris Borrowers and setting forth the effective date of such reallocation
(which date shall be at least 2 Business Days after the date that such
certificate is delivered to the Administrative Agent); provided that (x) such
certificate shall attach an updated copy of the Borrowing Base Certificate most
recently delivered to the Administrative Agent, which no changes other than to
give effect to the new Deemed Borrowing Base Allocations, and (y) after giving
effect to such reallocation, the aggregate amount of all Deemed Borrowing Base
Allocations of all Aleris Borrowers shall not exceed the Deemed Borrowing Base
Cap.
SECTION 9.04    Rescission of Activation Notice. Notwithstanding any of the
provisions of Section 9.01 to the contrary, after Collateral Agent has delivered
an Activation Notice and upon delivery of a certificate by a Financial Officer
of the Administrative Borrower to the Administrative Agent certifying that a
Cash Dominion Recovery Event has occurred with respect to the outstanding Cash
Dominion Trigger Event, the Collateral Agent shall rescind the Activation Notice
by written notice, as necessary, to the applicable Concentration Account Banks
and any such other banks to which Collateral Agent had issued such Activation
Notice and following such rescission the Cash Management System shall be
operated as if no such Activation Notice had been given.
ARTICLE X
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
SECTION 10.01    Appointment, Authority and Duties of Agents.
(a)    Appointment and Authority. Each Secured Party appoints and designates
Wells Fargo as Administrative Agent and as Collateral Agent under all Loan
Documents.
Each Agent may, and each Secured Party authorizes each Agent to, enter into all
Loan Documents to which such Agent is intended to be a party and accept all
Security Documents, for the benefit of Secured Parties. Each Secured Party
agrees that any action taken by any Agent or Required Lenders in accordance with
the provisions of the Loan Documents, and the exercise by any Agent or Required
Lenders of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Secured Parties. Without limiting the generality of the foregoing, the
Administrative Agent and the Collateral Agent shall have the sole and exclusive
authority to (a) in the case of the Administrative Agent, act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as
Administrative Agent or as Collateral Agent, respectively, each Loan Document,
including any intercreditor or subordination agreement, and accept delivery of
each Loan Document from any Loan Party or other Person; (c) in the case of the
Collateral Agent, act as collateral agent for Secured Parties for purposes of
perfecting and administering Liens under the Loan Documents, and for all other
purposes stated therein; (d) in the case of the Collateral Agent, manage,
supervise or otherwise deal with Collateral; (e) in the case of the Collateral
Agent, take any Enforcement Action with respect to the Collateral or otherwise
exercise any rights or remedies with respect to any Collateral under the Loan
Documents, Applicable Law or otherwise; and (f) take any other Enforcement
Action. The duties of each Agent shall be ministerial and administrative in
nature, and no Agent shall have a fiduciary relationship with any Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto. Administrative Agent alone shall be authorized to determine
whether any Accounts or Inventory constitute Eligible Accounts or Eligible
Inventory, or whether to impose or release any reserve, and to exercise its
Permitted Discretion in connection therewith, which determinations and
judgments, if exercised in good faith, shall exonerate Administrative Agent from
liability to any Lender or other Person for any error in judgment. Pursuant to
article 1161 of the French code civil, the Lenders hereby expressly authorize
the French Collateral Agent to act on the behalf and for the account of the
Lenders and in its own name and for its own account as creditor under the
Parallel Debt provision set forth in Section 11.24, in connection with the
performance of the Loan Documents.
(b)    Duties. No Agent shall have any duties except those expressly set forth
in the Loan Documents. The conferral upon any Agent of any right shall not imply
a duty on such Agent’s part to exercise such right, unless instructed to do so
(i) in the case of the Administrative Agent, by Required Lenders in accordance
with this Agreement and (ii) in the case of the Collateral Agent, by
Administrative Agent in accordance with this Agreement.
(c)    Agent Professionals. Each Agent may perform its duties through agents and
employees. Each Agent may consult with and employ Agent Professionals, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by an Agent Professional. No Agent
shall be responsible for the negligence or misconduct of any agents, employees
or Agent Professionals selected by it with reasonable care.
(d)    Instructions of Required Lenders. The rights and remedies conferred upon
each Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law. Each Agent may
request instructions from Required Lenders or other Secured Parties with respect
to any act (including the failure to act) in connection with any Loan Documents,
and may seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against all Claims that could be incurred by such
Agent in connection with any act. Each Agent shall be entitled to refrain from
any act until it has received such instructions or assurances, and no Agent
shall incur liability to any Person by reason of so refraining. Instructions of
Required Lenders shall be binding upon all Secured Parties, and no Secured Party
shall have any right of action whatsoever against any Agent as a result of such
Agent acting or refraining from acting in accordance with the instructions of
Required Lenders. Notwithstanding the foregoing, instructions by and consent of
Secured Parties shall be required in the circumstances described in Section
11.02. In no event shall any Agent be required to take any action that, in its
opinion, is contrary to Applicable Law or any Loan Documents or could subject
any Agent Indemnitee to personal liability.
SECTION 10.02    Agreements Regarding Collateral and Field Examination Reports.
(a)    Lien Releases; Care of Collateral. Secured Parties authorize Collateral
Agent to release any Lien with respect to any Collateral (a) upon Full Payment
of the Secured Obligations; (b) that is the subject of a sale, lease, license,
consignment, transfer or other disposition which Administrative Borrower
certifies in writing to Administrative Agent and Collateral Agent is permitted
by Section 6.06 (provided that no Lien shall be released in any Series of Cash
Neutral Transactions or in any Asset Sale to another Loan Party) (and Agent may
rely conclusively on any such certificate without further inquiry); (c) that
does not constitute a material part of the Collateral; (d) if the property
subject to such Lien is owned by a Guarantor, upon release of such Guarantor
from its obligations under its Guarantee pursuant to Section 7.09; (e) that is
the subject of a Lien which Administrative Borrower certifies in writing to
Administrative Agent and Collateral Agent is permitted by Section 6.02(n)(x) or
(y) (and Agent may rely conclusively on any such certificate without further
inquiry); (f) which is subject to a transfer to a U.S. Borrower pursuant to
Section 6.09(n), to the extent (and only to the extent) release thereof is
permitted (in part or whole) pursuant to the Term Loan Documents (and any
Permitted Term Loan Facility Refinancings of any of such Indebtedness); (g) with
the written consent of the Required Lenders or such other number of Lenders
whose consent is required under Section 11.02 or (hg) to the extent such Lien
attaches to property that would otherwise constitute Excluded Property. Secured
Parties authorize Collateral Agent to subordinate or release its Liens to any a
Lien permitted hereunder that secures a Purchase Money Obligation or Capital
Lease Obligation permitted hereunder. No Agent shall have any obligation to
assure that any Collateral exists or is owned by a Loan Party, or is cared for,
protected or insured, nor to assure that Collateral Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral. As of
the Amendment No. 1 Effective Date, notwithstanding anything to the contrary in
the Intercreditor Agreement, and as permitted by Section 2.4(b)(i) of the
Intercreditor Agreement, each Secured Party hereby unconditionally (i) (x)
terminates each Mortgage in respect of Real Property located in the United
States, Quebec, and the Ouro Preto Real Property located in Brazil, and (y)
releases (1) the equipment and inventory owned by the Brazilian Guarantor that
is located in Ouro Preto Brazil, and (2) the Real Property located in the United
States, Quebec, and the Ouro Preto Real Property located in Brazil, in the case
of clauses (1) and (2), from securing the Secured Obligations, and agrees that
such Real Property and such Brazilian inventory and equipment shall not
constitute “Collateral” or “Mortgaged Property” for any purposes hereunder or
under any other Loan Document, and (ii) authorizes and directs (x) the
Administrative Agent or the Collateral Agent, as applicable, at the Borrowers’
sole cost and expense, promptly upon receipt thereof, to execute and deliver to
the Parent BorrowerDesignated Company documents and agreements that release and
discharge the Mortgages and Liens encumbering the Real Property located in the
United States, Quebec, and the Ouro Preto Real Property located in Brazil, and
to otherwise evidence the release and discharge of the equipment and inventory
owned by the Brazilian Guarantor that is located in Ouro Preto Brazil, and (y)
any Borrower or any of its Subsidiaries to record or cause any title company,
attorney, or other Person to record such documents and agreements effecting such
releases and discharges in the United States, Quebec and Brazilian land title
records (or local equivalent) and, in the case of such Brazilian inventory and
equipment, any applicable filing offices in Brazil, in each case as determined
by such Borrower or such Subsidiary. Each Secured Party acknowledges as of the
Amendment No. 1 Effective Date, that mortgages over Real Property located in the
United States in favor of the Term Loan Administrative Agent or the Term Loan
Collateral Agent, as the case may be, shall remain in full force and effect,
irrespective of the releases described in the immediately preceding sentence,
and that no mortgages over Real Property located in the United States shall be
entered into to secure the Secured Obligations from and after the Amendment No.
1 Effective Date.
(b)    Possession of Collateral. Each Agent and Secured Party appoints each
Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control. If any Lender obtains
possession or control of any Collateral, it shall notify Collateral Agent
thereof and, promptly upon Collateral Agent’s request, deliver such Collateral
to Collateral Agent or otherwise deal with it in accordance with Collateral
Agent’s instructions.
(c)    Field Examination Reports; Confidentiality; Disclaimers by Lenders and
Issuing Banks; Other Reports and Information. By becoming a party to this
Agreement, each Lender and each Issuing Bank:
(ci)    Reports. Each Agent shall promptly forward to each Lender, when
complete, copies of anyis deemed to have requested that each Agent furnish such
Lender and such Issuing Bank, promptly after it becomes available, a copy of
each field audit, field examination, or appraisal report prepared by or for such
Agent with respect torespecting any Loan Party or Collateralits Subsidiaries
(each, a “Report”). Each prepared by or at the request of such Agent, and such
Agent shall so furnish each Lender with such Reports;
(ii)    expressly agrees (a) that neither Wells Fargo nor any Agent makesand
acknowledges that the Agents do not (i) make any representation or warranty as
to the accuracy or completeness of any Report, and neither Wells Fargo nor any
Agent(ii) shall not be liable for any information contained in or omitted from
any Report;
(b)iii)expressly agrees and acknowledges that the Reports are not intended to be
comprehensive audits or examinations, and that anyeach Agent or any other
Personparty performing any field audit or, field examination or appraisal will
inspect only specific information regarding Secured Obligations or the
Collateralthe Loan Parties and their Subsidiaries and will rely significantly
upon the Loan PartiesBorrowers and their Subsidiaries’ books and records as well
as upon representations of the Loan Parties’ officers and employees; and (c) to
keep all Reports confidential and strictly for such Lender’s internal use, and
not to distribute any Report (or the contents thereof) to any Person (except to
such Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Loans and other Secured Obligations.
Each Lender shall indemnify and hold harmless each Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Report, as well as from any Claims arising as a
direct or indirect result of any Agent furnishing a Report to such Lender., as
well as on representations of Borrowers’ personnel;
(iv)
agrees to keep all Reports and other material, non-public information

regarding the Loan Parties and their Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 11.12; and
(v)
without limiting the generality of any other indemnification provision

contained in this Agreement, agrees: (i) to hold each Agent and any other Lender
or Issuing Bank preparing a Report harmless from any action the indemnifying
Lender or Issuing Bank may take or fail to take or any conclusion the
indemnifying Lender or Issuing Bank may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender or Issuing Bank has made or may make to Borrowers, or the indemnifying
Lender’s or Issuing Bank’s participation in, or the indemnifying Lender’s or
Issuing Bank’s purchase or issuance of, a loan or loans of Borrowers or any
Letters of Credit, and (ii) to pay and protect, and indemnify, defend and hold
each Agent, and any such other Lender and Issuing Bank preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including, attorneys’ fees and costs) incurred by
such Agent and any such other Lender and Issuing Bank preparing a Report as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender or Issuing Bank.
In addition to the foregoing, (x) any Lender or Issuing Bank may from time to
time request of each Agent in writing that such Agent provide to such Lender or
Issuing Bank a copy of any report or document provided by any Loan Party or its
Subsidiaries to such Agent that has not been contemporaneously provided by such
Loan Party or such Subsidiary to such Lender or Issuing Bank, and, upon receipt
of such request, such Agent promptly shall provide a copy of same to such Lender
or Issuing Bank, and (y) to the extent that each Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Loan Party or its Subsidiaries, any Lender or Issuing Bank may, from
time to time, reasonably request such Agent to exercise such right as specified
in such Lender’s or such Issuing Bank’s notice to such Agent, whereupon such
Agent promptly shall request of Borrowers the additional reports or information
reasonably specified by such Lender or Issuing Bank, and, upon receipt thereof
from such Loan Party or such Subsidiary, such Agent promptly shall provide a
copy of same to such Lender or such Issuing Bank.
(d)    Dealings with Collateral Agent. Each Secured Party (other than the
Administrative Agent and the Collateral Agent and their respective co-agents and
sub-agents) shall deal with the Collateral Agent exclusively through the
Administrative Agent and shall not deal directly with the Collateral Agent. The
Collateral Agent shall be entitled to act and rely upon the instructions of the
Administrative Agent with regard to all matters relating to the Loan Documents
and the Collateral.
SECTION 10.03    Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person, and upon the advice and statements of Agent
Professionals.
SECTION 10.04    Action Upon Default. No Agent shall be deemed to have knowledge
of any Default or Event of Default unless it has received written notice from a
Lender or Loan Party specifying the occurrence and nature thereof. If any Lender
acquires knowledge of a Default or Event of Default, it shall promptly notify
Administrative Agent and the other Lenders thereof in writing. Each Secured
Party (other than the Administrative Agent and the Collateral Agent) agrees
that, except as otherwise provided in any Loan Documents or with the written
consent of Administrative Agent and Required Lenders, it will not (i) take any
Enforcement Action, (ii) accelerate Secured Obligations (other than Secured Bank
Product Obligations) or (iii) exercise any right that it might otherwise have
under Applicable Law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral or to assert any rights relating to any
Collateral. Notwithstanding the foregoing, however, a Secured Party may take
action to preserve or enforce its rights against a Loan Party where a deadline
or limitation period is applicable that would, absent such action, bar
enforcement of Secured Obligations held by such Secured Party, including the
filing of proofs of claim in an Insolvency Proceeding. No Lender shall set off
against any account that is subject to a Control Agreement without the prior
consent of Administrative Agent.
SECTION 10.05    Indemnification of Agent Indemnitees. EACH LENDER SHALL
INDEMNIFY AND HOLD HARMLESS AGENT INDEMNITEES AND ISSUING BANK
INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY LOAN PARTIES, IN
ACCORDANCE WITH ITS PRO RATA PERCENTAGE, AGAINST ALL CLAIMS
THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY AGENT
INDEMNITEE OR ISSUING BANK INDEMNITEE, PROVIDED THAT ANY CLAIM
AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING
AS OR FOR AN AGENT (IN THE CAPACITY AS AN AGENT). In no event shall any
Lender have any obligation thereunder to indemnify or hold harmless any Agent
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence or willful misconduct of such Indemnitee. In Administrative Agent’s
discretion, it may reserve for any Claims made against an Agent
Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order or
settlement relating thereto, from proceeds of Collateral prior to any Agent
making any distribution of Collateral proceeds to Secured Parties. If any Agent
is sued by any receiver, bankruptcy trustee, debtor-in-possession or other
Person for any alleged preference or fraudulent transfer, then any monies paid
by such Agent in settlement or satisfaction of such proceeding, together with
all interest, costs and expenses (including attorneys’ fees) incurred in the
defense of same, shall be promptly reimbursed to such Agent by each Lender to
the extent of its Pro Rata Percentage.
SECTION 10.06    Limitation on Responsibilities of Agents. No Agent shall be
liable to any Secured Party for any action taken or omitted to be taken under
the Loan Documents, except for losses directly and solely caused by such Agent’s
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a non-appealable decision). No Agent assumes any responsibility
for any failure or delay in performance or any breach by any Loan Party, Lender
or other Secured Party of any obligations under the Loan Documents. No Agent
makes to Secured Parties any express or implied warranty, representation or
guarantee with respect to any Secured Obligations, Collateral, Loan Documents or
Loan Party. No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents; the execution, validity, genuineness, effectiveness or
enforceability of any Loan Documents; the genuineness, enforceability,
collectibility, value, sufficiency, location or existence of any Collateral, or
the validity, extent, perfection or priority of any Lien therein; the validity,
enforceability or collectibility of any Secured Obligations; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Loan Party or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance or
performance by any Loan Party of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.
Neither Administrative Agent nor Collateral Agent shall be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Secured Party or other Person to which such amount should have been made shall
be to recover the amount from the Person that actually received it (and, if such
amount was received by any Secured Party, such Secured Party hereby agrees to
return it).
SECTION 10.07    Successor Agents and Co-Agents.
(a)    Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, any Agent may resign at any time by
giving at least 30 days written notice thereof to the other Agent, Lenders and
Administrative Borrower. Upon receipt of such notice, Required Lenders shall
have the right to appoint a successor Agent which shall be (a) a Lender or an
Affiliate of a Lender; or (b) if no Lender or Affiliate of a Lender is willing
to accept such position, a commercial bank that is organized under the laws of
the United States or any state or district thereof, has a combined capital
surplus of at least $200,000,000 and (provided no Default or Event of Default
exists) is reasonably acceptable to Administrative Borrower. If no successor
Agent is appointed prior to the effective date of the resignation of an Agent,
then such Agent may appoint a successor agent from among Lenders or, if no
Lender accepts such role, such Agent may appoint Required Lenders as successor
agent. Upon acceptance by a successor Agent of an appointment to serve as an
Agent hereunder, or upon appointment of Required Lenders as successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
powers and duties of the retiring Agent without further act, and the retiring
Agent shall be discharged from its duties and obligations hereunder in its
capacity as such Agent, but shall continue to have the benefits of the
indemnification set forth in Sections 10.05 and 11.03. Notwithstanding any
Agent’s resignation, the provisions of this Section 10.07 shall continue in
effect for its benefit with respect to any actions taken or omitted to be taken
by it while Agent. Any successor to Wells Fargo by merger or acquisition of
stock or this loan shall continue to be Administrative Agent and Collateral
Agent hereunder without further act on the part of the parties hereto, unless
such successor resigns as provided above.
(b)    Co-Collateral Agent. It is the intent of the parties that there shall be
no violation of any Applicable Law denying or restricting the right of financial
institutions to transact business in any jurisdiction. If Collateral Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, or for any other reason in its
sole discretion, Collateral Agent (or the Lenders) may appoint an additional
Person as a co-collateral agent. If Collateral Agent (or the Lenders) so
appoints a co-collateral agent, each right and remedy intended to be available
to Collateral Agent under the Loan Documents shall also be vested in such
separate agent. Every covenant and obligation necessary to the exercise thereof
by such agent shall run to and be enforceable by it as well as Collateral Agent.
Secured Parties shall execute and deliver such documents as Collateral Agent
deems appropriate to vest any rights or remedies in such agent. If any
cocollateral agent shall die or dissolve, become incapable of acting, resign or
be removed, then all the rights and remedies of such agent, to the extent
permitted by Applicable Law, shall vest in and be exercised by Collateral Agent
until appointment of a new agent. For the avoidance of doubt, French Collateral
Agent shall be a co-collateral agent hereunder.
SECTION 10.08    Due Diligence and Non-Reliance. Each Lender acknowledges and
agrees that it has, independently and without reliance upon any Agent or any
other Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Loan Party and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Loan Parties. Each
Secured Party acknowledges and agrees that the other Secured Parties have made
no representations or warranties concerning any Loan Party, any Collateral or
the legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender or
expressly required to be delivered to a Lender pursuant to Section 5.01 or
Section 5.02, no Agent shall have any duty or responsibility to provide any
Secured Party with any notices, reports or certificates furnished to such Agent
by any Loan Party or any credit or other information concerning the affairs,
financial condition, business or properties of any Loan Party (or any of its
Affiliates) which may come into possession of any Agent or its Affiliates.
SECTION 10.09    Remittance of Payments and Collections.
(a)    Remittances Generally. All payments by any Lender to any Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by an Agent and request for payment is made by such Agent by 11:00 a.m.,
New York time, on a Business Day, payment shall be made by Lender not later than
2:00 p.m., New York time, on such day, and if request is made after 11:00 a.m.,
New York time, then payment shall be made by 11:00 a.m., New York time, on the
next Business Day. Payment by any Agent to any Secured Party shall be made by
wire transfer, in the type of funds received by such Agent. Any such payment
shall be subject to such Agent’s right of offset for any amounts due from such
payee under the Loan Documents.
(b)    Failure to Pay. If any Secured Party fails to pay any amount when due by
it to any Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by such Agent as customary
in the banking industry for interbank compensation. In no event shall Borrowers
be entitled to receive credit for any interest paid by a Secured Party to any
Agent, nor shall any Defaulting Lender be entitled to interest on any amounts
held by any Agent pursuant to Section 2.14(f).
(c)    Recovery of Payments. If any Agent pays any amount to a Secured Party in
the expectation that a related payment will be received by such Agent from any
Loan Party and such related payment is not received, then such Agent may recover
such amount from each Secured Party that received it. If any Agent determines at
any time that an amount received under any Loan Document must be returned to any
Loan Party or paid to any other Person pursuant to Applicable Law or otherwise,
then, notwithstanding any other term of any Loan Document, such Agent shall not
be required to distribute such amount to any Lender. If any amounts received and
applied by any Agent to any Secured Obligations are later required to be
returned by such Agent pursuant to Applicable Law, each Lender shall pay to such
Agent, on demand, such Lender’s share (in accordance with its Pro Rata
Percentage, where applicable) of the amounts required to be returned.
SECTION 10.10    Agent in its Individual Capacity. As a Lender, Wells Fargo
shall have the same rights and remedies under the other Loan Documents as any
other Lender, and the terms “Lenders,” “Required Lenders” or any similar term
shall include Wells Fargo in its capacity as a Lender. Each of Wells Fargo and
its Affiliates may accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Loan Parties and their Affiliates, as if Wells Fargo
were any other bank, without any duty to account therefor (including any fees or
other consideration received in connection therewith) to the other Lenders. In
their individual capacity, Wells Fargo and its Affiliates may receive
information regarding Loan Parties, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Secured
Party agrees that Wells Fargo and its Affiliates shall be under no obligation to
provide such information to any Secured Party, if acquired in such individual
capacity and not as an Agent hereunder.



SECTION 10.11    Agent Titles. Each Lender, other than Wells Fargo, that is
designated (on the cover page of this Agreement or otherwise) by Wells Fargo as
an “Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.
SECTION 10.12    Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to Administrative Agent of a Bank Product, agrees to be
bound by Section 8.03, ARTICLES VII, X and XI, and the Intercreditor Agreement,
and following such agreement, such Secured Bank Product Provider in its capacity
as such shall be deemed a third party beneficiary hereof and of the provisions
of the other Loan Documents for purposes of any reference in a Loan Document to
the parties for whom the Agents are acting. Each Secured Bank Product Provider
shall indemnify and hold harmless Agent Indemnitees, to the extent not
reimbursed by Loan Parties, against all Claims that may be incurred by or
asserted against any Agent Indemnitee in connection with such provider’s Secured
Bank Product Obligations. Each Agent hereby agrees to act as agent for such
Secured Bank Product Providers and, by virtue of entering into a Bank Product
Agreement, the applicable Secured Bank Product Provider shall be automatically
deemed to have appointed each Agent as its agent and to have accepted the
benefits of the Loan Documents. It is understood and agreed that the rights and
benefits of each
Secured Bank Product Provider under the Loan Documents consist exclusively of
such Secured Bank Product Provider’s being a beneficiary of the Liens and
security interests (and, if applicable, guarantees) granted to the Agents and
the right to share in payments and collections out of the Collateral as more
fully set forth in this Agreement. In addition, each Secured Bank Product
Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that each Agent shall have the right, but
shall have no obligation, to establish, maintain, relax, or release reserves in
respect of the Secured Bank Product Obligations and that if reserves are
established there is no obligation on the part of any Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
each Agent shall be entitled to assume no amounts are due or owing to any
Secured Bank Product Provider unless such Secured Bank Product Provider has
provided a written certification (setting forth a reasonably detailed
calculation) to such Agent as to the amounts that are due and owing to it and
such written certification is received by such Agent a reasonable period of time
prior to the making of such distribution. Each Agent shall have no obligation to
calculate the amount due and payable with respect to any Bank Products or any
Bank Product Debt, but may rely upon the written certification of the amount due
and payable from the applicable Secured Bank Product Provider. In the absence of
an updated certification, each Agent shall be entitled to assume that the amount
due and payable to the applicable Secured Bank Product Provider is the amount
last certified to such Agent by such Secured Bank Product Provider as being due
and payable (less any distributions made to such Secured Bank Product Provider
on account thereof). Borrowers may obtain Bank Products from any Secured Bank
Product Provider, although Borrowers are not required to do so. Each Borrower
acknowledges and agrees that no Secured Bank Product Provider has committed to
provide any Bank Products and that the providing of Bank Products by any Secured
Bank Product Provider is in the sole and absolute discretion of such Secured
Bank Product Provider. Notwithstanding anything to the contrary in this
Agreement or any other
Loan Document, except as provided in Section 11.02(b)(v), no provider or holder
of any Bank
Product shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Secured Obligations owing thereunder, nor shall
the consent of any such provider or holder be required (other than in their
capacities as Agents, Lenders or Issuing Banks, to the extent applicable) for
any matter hereunder or under any of the other Loan Documents, including as to
any matter relating to the Collateral or the release of Collateral or
Guarantors.
SECTION 10.13    No Third Party Beneficiaries. This ARTICLE X is an agreement
solely among Secured Parties and Agents, and shall survive Full Payment of the
Secured Obligations. This ARTICLE X does not confer any rights or benefits upon
the Loan Parties or any other
Person. As between the Loan Parties and Agents, any action that any Agent may
take under any Loan Documents or with respect to any Secured Obligations shall
be conclusively presumed to have been authorized and directed by Secured
Parties.
SECTION 10.14    Release. Each Lender and each Issuer hereby releases each Agent
acting on its behalf pursuant to the terms of this Agreement or any other Loan
Document from the restrictions of Section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) (restriction on self-dealing).
SECTION 10.15    Acknowledgment of Security Trust Deed. Each Secured Party
acknowledges the terms of the Security Trust Deed and, in particular, the terms,
basis and limitation on which the Collateral Agent holds the “Transaction
Security” (as defined therein) and specifically agrees and accepts (i) such
terms, basis and limitation; (ii) that the Collateral Agent shall, as trustee,
have only those duties, obligations and responsibilities expressly specified in
the Security Trust Deed; (iii) the limitation and exclusion of the Collateral
Agent’s liability as set out therein; and (iv) all other provisions of the
Security Trust Deed as if it were a party thereto.
SECTION 10.16    ERISA Representation.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, each Agent, each Arranger, and each of their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
8414 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, each Agent,
each Arranger, and each of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of any Borrower or any other Loan
Party, that:
(i)    neither any Agent, any Arranger, nor any of their respective Affiliates
is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by any Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Secured Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code,



or both, with respect to the Loans, the Letters of Credit, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to any Agent, any
Arranger, or any of their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.
(c)    Each Agent and each Arranger hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
ARTICLE XI
MISCELLANEOUS
SECTION 11.01    Notices.
(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:
(i)    if to any Loan Party, to Administrative Borrower at:
Novelis Inc.
Two Alliance Center
3560 Lenox Road, Suite 2000
Atlanta, GA 30326
Attention: Randal P. Miller
Telecopier No.: 404-760-0124
Email: randy.miller@novelis.com
with a copy to:
Novelis Inc.
Two Alliance Center
3560 Lenox Road, Suite 2000
Atlanta, GA 30326
Attention: Leslie J. Parrette, Jr.
Telecopier No.: 404-760-0137
Email: les.parrette@novelis.com and with a copy to:
Torys LLP
1114 Avenue of the Americas, 23rd Floor
New York, New York 10036
Attention: Jonathan Wiener
Telecopier No.: 212-880-6121 Email: jwiener@torys.com
(ii)    if to the Administrative Agent or the Collateral Agent, to it at:
Wells Fargo Bank, National Association
1100 Abernathy Road, Suite 1600
Atlanta, GA 30328
Attention: Daniel Denton
Telecopier No.: 855-277-7303 Phone No.: 770-508-1387 with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 3000
Chicago, IL 60606
Attention: Seth E. Jacobson
Telecopier No.: (312) 407-8511 Phone No.: (312) 407-0889
and with a copy to (for notices relating to European Borrowers and Borrowings
thereby):
Burdale Financial Limited
5th Floor, No.1 Bread Street
London, EC4M 9BE
Attention: Tania Saldanha
Telecopier No.: 00 1 845 641 8888 (International); 0845 641 8888 (UK) Phone No.:
+44 (0) 207 664 5673
(iii)
if to the U.S. Swingline Lender, to it at:

Wells Fargo Bank, National Association
1100
Abernathy Road, Suite 1600

Atlanta, GA 30328
Attention: Daniel Denton
Telecopier No.: 855-277-7303 Phone No.: 770-508-1387 with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 3000
Chicago, IL 60606
Attention: Seth E. Jacobson
Telecopier No.: (312) 407-8511
Phone No.: (312) 407-0889
(iv)
if to the Initial Issuing Bank, to it at:[reserved;]

Wells Fargo Bank, National Association
1100
Abernathy Road, Suite 1600

Atlanta, GA 30328
Attention: Daniel Denton
Telecopier No.: 855-277-7303 Phone No.: 770-508-1387 with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 3000
Chicago, IL 60606
Attention: Seth E. Jacobson
Telecopier No.: (312) 407-8511 Phone No.: (312) 407-0889 and with a copy to (for
notices relating to European Letters of Credit):
Burdale Financial Limited
5th Floor, No.1 Bread Street
London, EC4M 9BE
Attention: Tania Saldanha
Telecopier No.: 00 1 845 641 8888 (International); 0845 641 8888 (UK) Phone No.:
+44 (0) 207 664 5673
(v)    if to the European Swingline Lender, to it atcare of:
Wells Fargo Bank, National Association
1100 Abernathy Road, Suite 1600
Atlanta, GA 30328
Attention: Daniel Denton
Telecopier No.: 855-277-7303 Phone No.: 770-508-1387 with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 3000
Chicago, IL 60606
Attention: Seth E. Jacobson
Telecopier No.: (312) 407-8511 Phone No.: (312) 407-0889 and with a copy to:
Burdale Financial Limited
5th Floor, No.1 Bread Street
London, EC4M 9BE
Attention: Tania Saldanha
Telecopier No.: 00 1 845 641 8888 (International); 0845 641 8888 (UK) Phone No.:
+44 (0) 207 664 5673
(vi)    if to a Lender (or other Issuing Bank), to it at its address (or
telecopier
number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may (subject to Section 11.01(d)) be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or Issuing Bank pursuant to ARTICLE II if such Lender or Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. The
Administrative Agent, the Collateral Agent or Administrative Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it (including as
set forth in Section 11.01(d)); provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
(d)    Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such nonexcluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
daniel.denton@wellsfargo.com or at such other e-mail address(es) provided to
Administrative Borrower from time to time or in such other form, including hard
copy delivery thereof, as the Administrative Agent shall reasonably require.
Nothing in this Section 11.01(d) shall prejudice the right of the Agents, any
Lender or any Loan Party to give any notice or other communication pursuant to
this Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document.
To the extent consented to by the Administrative Agent from time to time,
Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that Administrative Borrower shall also
deliver to the Administrative Agent an executed original of each Compliance
Certificate and an executed copy (which may be by pdf or similar electronic
transmission) of each notice or request of the type described in clauses (i)
through (iv) of paragraph (d) above required to be delivered hereunder.
Each Loan Party further agrees that Administrative Agent and Collateral Agent
may make the Communications available to the Lenders by posting the
Communications on
Intralinks, SyndTrak or a substantially similar secure electronic transmission
system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENTS DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY
OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY,     FITNESS     FOR     A     PARTICULAR     PURPOSE,     NON-
INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. In no event shall any Agent or any of its
Related Parties have any liability to the Loan Parties, any Lender, any Issuing
Bank or any other person for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Loan Party’s or any Agent’s
transmission of communications through the Internet, except to the extent the
liability of such person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such person’s gross negligence
or willful misconduct.
SECTION 11.02    Waivers; Amendment.
(a)    Generally. No failure or delay by any Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
each Agent, the Issuing Banks and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by this Section 11.02, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether any Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.
(b)    Required Consents. Subject to the terms of the Intercreditor Agreement
and to Sections 11.02(c) through (kl), Section 2.11, Section 2.23 and the
definitions of “Permitted Customer Account Financing”, “Permitted German
Alternative Financing”, “Permitted Novelis Switzerland Financing” and “Permitted
Holdings Amalgamation”, no modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of
Administrative Agent (or Collateral Agent, in the case of any Security Document)
with the consent of Required Lenders, and each Loan Party party to such Loan
Document; provided, however, that
(i)    no modification shall be effective with respect to any provision in a
Loan Document that relates to any rights, duties or discretion of any Agent,
without the prior written consent of such Agent;
(ii)    without the prior written consent of such Issuing Bank, no modification
shall be effective with respect to any LC Obligations, Section 2.18 or any other
provision in a Loan Document that relates to any rights, duties or discretion of
an Issuing Bank;
(iii)    without the prior written consent of each affected Lender, no
modification
shall be effective that would (i) increase the Commitment of such Lender; (ii)
reduce the amount or rate of, or waive or delay payment of, any principal,
interest or fees payable to such Lender; (provided that no amendment entered
into pursuant to the terms of Section 2.11 shall constitute a reduction, of the
amount or rate of, or a waiver or delay of the payment of, any interest or fees
for purposes hereof); (iii) extend the Maturity Date or (iv) extend the
expiration date of any Letter of Credit beyond the Letter of Credit Expiration
Date (as such term is defined as of the Amendment
No. 12 Effective Date);, it being agreed that any extension of the expiration
date of any Letter of Credit beyond the date that is 10 Business Days prior to
the Maturity Date shall not constitute an extension for purposes of this clause
(iv) if (x) such Letter if Credit is cash collateralized by the Designated
Company pursuant to Section 2.18(c) and (y) on and after the Maturity Date, such
Lender no longer has any obligations under Section 2.18 or otherwise under the
Loan Documents in respect of such Letter of Credit that is so extended);
(iv)    without the prior written consent of all Lenders (except a Defaulting
Lender to the extent provided in Section 2.14(f)), no modification shall be
effective that would (i) alter Section 8.03, 11.02 or the pro rata provisions of
Section 2.14(b), or any provision that expressly requires the consent of all
Lenders or each affected Lender; (ii) except as provided in Section 11.02(h) or,
(i) or (l), amend the definition of Borrowing Base (or any defined term used in
such definition) (in each case in a manner that would increase availability),
Pro Rata Percentage or Required Lenders; (iii) increase any advance rate; (iv)
release all or substantially all of the Collateral, except as currently
contemplated by the Loan Documents; (v) except as expressly permitted by the
Loan Documents, release any Loan Party from liability for any Obligations, if
such Loan Party is not “insolvent” (as such term is defined under the applicable
Debtor Relief Laws of the jurisdiction in which such Loan Party is organized or
incorporated) at the time of the release, (vi) permit or require mortgages or
other security over Real Property located in the United States, or otherwise
amend the definitions of Excluded Property or Collateral to include Real
Property located in the United States, in each case under this clause
(vi) to secure any or all of the Secured Obligations or (vii) except pursuant to
the Intercreditor Agreement, release Holdings or all or substantially all of the
Subsidiary Guarantors from their
Guarantees (except as provided in this Agreement (including, without limitation,
Section 7.09) or as otherwise expressly provided by any such Guarantee), or
limit their liability in respect of such Guarantees;
(v)
without the prior written consent of a Secured Bank Product Provider, no

modification shall be effective that affects its relative payment priority under
Section 8.03; and
(vi)
without the written consent of each relevant Swingline Lender, no

modification shall be effective that would change or waive any provision hereof
relating to Swingline Loans (including the definition of “European Swingline
Commitment”)
provided further, that, notwithstanding anything to the contrary contained
herein, each Agent is hereby authorized by each Lender to enter into any
amendment to or modification of the Intercreditor Agreement or the Security
Documents in connection with the issuance or incurrence of Pari Passu Secured
Obligations or Subordinated Lien Secured Obligations, solely to the extent
necessary to effect such amendments as may be necessary or appropriate, in the
reasonable opinion of such Agent, in connection with any such issuance or
incurrence expressly permitted hereunder, so long as such amendment or
modification does not adversely affect the rights of any Lender (it being
understood that allowing Pari Passu Secured Obligations and Subordinated Lien
Secured Obligations to be secured by Collateral on the terms set forth in the
Intercreditor Agreement will not be deemed to adversely affect the rights of any
Lender).
(c)    Collateral. Without the consent of any other person, the applicable Loan
Party or Parties and the Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to (i) effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, (ii) as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with Applicable Law, or (iii) to cure
any inconsistency with this Agreement (other than, solely in the case of clause
(iii), amendments or waivers to provisions in such Security Documents that are
required to create or perfect the security interests created thereby or cause
such Security Document or security interest to be enforceable).
(d)    Dissenting Lenders. If a Lender fails to give its consent to any
amendment, waiver or action for which consent of all Lenders was required and
Required Lenders have consented, then, in addition to any other rights and
remedies that any Person may have, Administrative Agent may, by notice to such
Lender within 120 days after such event, require such Lender to assign all of
its rights and obligations under the Loan Documents to Eligible Assignee(s)
specified by Administrative Agent, pursuant to appropriate Assignment and
Assumption(s) and within 20 days after Administrative Agent’s notice.
Administrative Agent is irrevocably appointed as attorney-in-fact to execute any
such Assignment and Assumption if the Lender fails to execute same. Such Lender
shall be entitled to receive, in cash, concurrently with such assignment, all
amounts owed to it under the Loan Documents, including all principal, interest
and fees through the date of assignment (including any amount payable pursuant
to Section 2.13).
(e)    Holdings Amalgamation and Increased Commitments. Notwithstanding the
foregoing, the Administrative Agent and the Borrowers (without the consent of
any Lenders) may amend or amend and restate this Agreement and the other Loan
Documents if necessary or advisable in connection with or to effectuate (i) the
Permitted Holdings Amalgamation and (ii) any increase in Commitments
contemplated by Section 2.23.
(f)    Limitations. The agreement of any Loan Party shall not be necessary to
the effectiveness of any modification of a Loan Document that deals solely with
the rights and duties of any Lender, any Agent and/or any Issuing Bank as among
themselves. Only the consent of the parties to the Fee Letter or any agreement
relating to a Bank Product shall be required for any modification of such
agreement, and any non-Lender that is party to a Bank Product agreement shall
have no right to participate in any manner in modification of any other Loan
Document. Any waiver or consent granted by Agents or Lenders hereunder shall be
effective only if in writing and only for the matter specified.
(g)    Loan Modification Offers.
(i)    The Administrative Borrower may, by written notice to the Administrative
Agent, make one or more offers (a “Loan Modification Offer”) to all Lenders to
make no more than one Permitted Amendment (as defined below) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the applicable Borrowers. Such notice shall set forth (i) the
terms and conditions of the requested Permitted Amendment and (ii) the date on
which such Permitted Amendment is requested to become effective (which shall not
be less than 10 Business Days nor more than 30 Business Days after the date of
such notice) (or such shorter periods as are acceptable to the Administrative
Agent). Permitted Amendments shall become effective only with respect to the
Loans of Lenders that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”).
(ii)    The Borrowers, each Accepting Lender, each Issuing Bank and each
Swingline Lender shall execute and deliver to the Administrative Agent a loan
modification agreement in a form acceptable to the Administrative Agent (a “Loan
Modification Agreement”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence the acceptance of the Permitted
Amendment and the terms and conditions thereof. The Administrative Agent shall
promptly notify each Lender, each Issuing Bank and each Swingline Lender as to
the effectiveness of such Loan Modification Agreement. Each of the parties
hereto hereby agrees that, upon the effectiveness of the Loan Modification
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders (such Commitments, the “Extended Commitments”).
Notwithstanding the foregoing, the Permitted Amendment shall not become
effective under this Section 11.02 unless the Administrative Agent, to the
extent so reasonably requested by the Administrative Agent, shall have received
corporate documents, officers’ certificates or legal opinions consistent with
those delivered on the Closing Date under Section 4.01.
(iii)    “Permitted Amendment” shall mean (A) an extension of the final
maturity date of the applicable Commitments of the Accepting Lenders; provided
that such extension may not result in having more than two different maturity
dates under this Agreement; provided further, that subject to any amendments to
Sections 2.17 and 2.18 or otherwise to the extent dealing with Letters of Credit
and Swingline Loans which mature or expire after a maturity date when there
exist Extended Commitments with a longer maturity date (which may, with the
consent of the applicable Swingline Lender or Issuing Bank, provide that
participations in Letters of Credit expiring on or after the Maturity Date then
in effect shall be re-allocated on the Maturity Date from existing Lenders to
Accepting Lenders), all Letters of Credit and Swingline Loans shall be
participated in on a pro rata basis by all Lenders with Commitments in
accordance with their Pro Rata Percentage and all borrowings under the
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (1) payments of interest and fees at different rates on Extended Commitments
(and related outstandings) and (2) repayments required upon the maturity date of
the non-extending Commitments), and (B) any other amendment to a Loan Document
required to give effect to the Permitted Amendments described in clause (A) of
this Section 11.02(g). This Section 11.02(g) shall supersede any provisions in
Section 2.14 or Section 11.02 to the contrary.
(h)    Certain Borrowing Base Additions. The Administrative Borrower may request
that (i) Accounts of one or more Borrowers or Borrowing Base Guarantors that
would otherwise not be Eligible Accounts solely because the Account Debtor
either (A) maintains its Chief Executive Office in a specific jurisdiction that
is not an Applicable Eligible Jurisdiction, or (B) is organized under the laws
of a specific jurisdiction that is not an Applicable Eligible Jurisdiction or
any state, territory, province or subdivision thereof, be treated as Eligible
Accounts, or (ii) Accounts sold in a true sale by a Restricted Subsidiary to a
Borrower or Borrowing Base Guarantor (other thanincluding pursuant to any
Receivables Purchase Agreement that is in effect on the Closing Dateentered into
after the Amendment No. 2 Effective Date, but excluding the Initial German
Receivables Purchase Agreement) be able to be treated as Eligible Accounts of
such Borrower or Borrowing Base Guarantor (subject to meeting applicable
eligibility criteria), and in each case the Lenders hereby agree that the
eligibility criteria may be adjusted to treat such Accounts as eligible accounts
so long as (i) with regard to Accounts constituting in the aggregate less than
10% of the Total Borrowing Base, the Administrative Agent so agrees in its sole
discretion, and (ii) with regard to Accounts constituting in the aggregate 10%
or more (but less than 25%) of the Total Borrowing Base, the Required Lenders so
agree (provided that such an adjustment with regard to a greater portion of the
Total Borrowing Base may be made only with the prior written consent of all
Lenders (except a Defaulting Lender as provided in Section 2.14(f)); provided,
however, that prior to any such Account being treated as eligible (or, in the
case of a German Borrower (other than Novelis Deutschland) or a Swiss Borrower
(other than Novelis AG or the Surviving Swiss Borrower), eligible under a
Borrowing Base of another German Borrower or Swiss Borrower), (y) the
Administrative Borrower shall, at Borrowers’ expense, execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any security agreement, guaranty, or other
agreement, document or instrument supplemental to or confirmatory of the
Security Documents or other Loan Documents, together with such certificates,
legal opinions, and other deliverables as may be requested by the Administrative
Agent in its sole discretion, and (z) such Account shall meet such additional
eligibility criteria and/or be subject to such lower advance rates as the
Administrative Agent may establish in its sole discretion, including requiring
legal opinions from both the jurisdiction in which the applicable account is
originated and the jurisdiction of the account debtor, satisfaction of any
requirements to notify account debtors in a manner deemed necessary and
desirable, requiring periodic scheduling of accounts subject to pledge or other
actions reasonably necessary to identify Accounts subject to a pledge, and a
field examination with respect to such Accounts (provided that, if such Accounts
are already Eligible Accounts under an existing Borrowing Base, the requirement
to obtain a field examination with respect to such Accounts shall be in the sole
discretion of the Administrative Agent) (which field examination shall be at the
sole expense of the Loan Parties and shall not count against any limitations on
reimbursement set forth herein or in any other Loan Document). In addition, the
Administrative Agent and the Collateral Agent may enter into the agreements and
documents referred to in the definition of “Eligible Swiss SubsidiaryPurchased
Accounts” and otherwise effect the arrangements contemplated hereby with regard
to such Accounts.
(i)    AdditionalAddition of Novelis Switzerland as a Swiss Borrower.
Notwithstanding the foregoing, to the extent that Novelis AG and Novelis
Switzerland have not merged with and into one another, the Administrative
Borrower may request that Novelis Switzerland be able to be treated as an
additional Swiss Borrower hereunder, and its Accounts be able to become eligible
for inclusion in a new Swiss borrowing baseBorrowing Base applicable to Novelis
Switzerland (separate from theeach other Swiss Borrowing Base) without being
purchased pursuant to a Swiss Receivables Purchase Agreement (and so long as
Novelis Switzerland is not a party to any Receivables Purchase Agreement in the
capacity of a seller thereunder), and in each case the Lenders hereby agree
that, notwithstanding the foregoing, the Administrative Agent (and/or the
Collateral Agent, as applicable) may amend the Creditthis Agreement and the
other Loan Documents (including adjustment of the eligibility criteria may be
adjusted to treat such Accounts as eligible accounts) without the consent of any
other Lender to effect such request; provided, however, that, to the extent that
Novelis AG and Novelis Switzerland have not merged with and into one another,
prior to any such Swiss SubsidiaryNovelis Switzerland being treated as an
additional Swiss Borrower hereunder, or any such Account being treated as
eligible under the Swiss Borrowing Base of Novelis Switzerland, (x) the Loan
Parties shall, at Borrowers’ expense, meet such other conditions precedent and
eligibility criteria as may be established by the Administrative Agent in its
sole discretion, which may include any item referred to in clauses (y) and (z)
of Section
11.02(h), and to the extent requested by any Lender, the condition precedent in
Section 4.016(kf) of Amendment No. 2, (y) the Loan Parties shall, at Borrowers’
expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, such documentation as the Administrative Agent may request (including
any security agreement, guaranty, or other agreement, document or instrument
supplemental to or confirmatory of this Agreement, the Security Documents or the
other Loan Documents, together with such certificates, legal opinions, and other
deliverables) in its sole discretion and (z) such Account shall meet such
eligibility criteria and advance rates as the Administrative Agent may establish
in its sole discretion, including requiring legal opinions from both the
jurisdiction in which the applicable account is originated and the jurisdiction
of the account debtor, satisfaction of any requirements to notify account
debtors in a manner deemed necessary and desirable, requiring periodic
scheduling of accounts subject to pledge or other actions reasonably necessary
to identify Accounts subject to a pledge, and a field examination with respect
to such Accounts (which field examination and inventory appraisal shall be at
the sole expense of the Loan Parties and shall not count against any limitations
on reimbursement set forth herein or in any other Loan Document).
(j)    Intercreditor Agreement. Notwithstanding the foregoing, the
Administrative Agent and the Collateral Agent (without the consent of any
Lenders) may, in their sole discretion, amend or amend and restate the
Intercreditor Agreement and the other Loan Documents, any such amendment to be
acceptable in form and substance to the Administrative Agent and the Collateral
Agent in their sole discretion, if necessary or advisable in connection with or
to effectuate (x) any treatment of intercompany loans for working capital as
Revolving Credit Priority Collateral or (y) each step of the Permitted
Reorganization or to conform defined terms in the Intercreditor Agreement to
defined terms in, and Secured Obligations under, this Agreement. Each Loan Party
agrees (i) to cooperate (consistent with the terms of Section 5.12) in the
execution of any such amendment to the Intercreditor Agreement to the extent
agreed between the Agents, the Term Loan Administrative Agent, the Term Loan
Collateral Agent, and the other agents and representatives required to pursuant
to Section 11.3 of the Intercreditor Agreement, including in executing any such
amendment to the extent execution by any Loan Party is required by such section
and (ii) to take such other actions or execute such other documents (consistent
with the terms of Section 5.12) as may be reasonably requested by the
Administrative Agent or the Collateral Agent in connection with or to effectuate
any such amendment to the Intercreditor Agreement.
(k)    Certain Term Loan Definitions. In the event that (i) the definition of
“Pro Forma Basis (Leverage)”, the definition of “Consolidated EBITDA
(Leverage)”, the definition of “Consolidated Net Income (Leverage)”, the
definition of “Consolidated Net Tangible Assets” or the definition of “Specified
Transaction”, or (ii) solely to the extent applicable to such definitions, any
defined terms referenced in any such definition (in each case as contained in
the Term Loan Credit Agreement, or in any successor agreement with respect to
Term Loan Credit Agreement Refinancing Indebtedness) is amended, the
Administrative Borrower shall provide prompt notice to the Administrative Agent
of such amendment, and the definitions of each such term contained herein shall
be deemed amended, mutatis mutandis, to conform to such amended definitions, and
each party hereto authorizes the Administrative Agent and the Borrowers (without
the consent of any other Person) to amend or amend and restate this Agreement to
reflect such amendment.
(l)    Additional Eligibility Criteria in Respect of Certain Aleris Borrowers.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, in connection with the Aleris Acquisition (whether occurring before or
after the Aleris Acquisition Closing Date), in the case of each Aleris Borrower,
except during the Aleris Deemed Borrowing Base Period, the eligibility on and
after the Aleris Acquisition Closing
Date of Accounts and Inventory owned by such Aleris Borrower for inclusion in
such Aleris Borrower’s Borrowing Base shall be subject to such other conditions
precedent, eligibility criteria and Reserves as may be established by the
Administrative Agent in its Permitted Discretion (without regard to clauses (a)
through (d) of such definition) based on the results of
Acceptable Collateral Diligence, and in each case the Lenders, each Issuing
Bank, each
Swingline Lender, and each Loan Party hereby agrees that this Agreement,
including, but not limited to, Reserves, eligibility criteria and advance rates
hereunder, may be amended, supplemented or otherwise modified by the
Administrative Agent to treat such Accounts and Inventory as Eligible Accounts
or Eligible Inventory of such Aleris Borrower (or to cause certain Accounts and
Inventory of such Aleris Borrower to be ineligible or subject to Reserves or
lower advance rates) in the Administrative Agent’s Permitted Discretion (without
regard to clauses (a) through (d) of such definition) based on the results of
such Acceptable Collateral Diligence, and in connection therewith, the
Administrative Agent may require legal opinions regarding the creation and
perfection of the Collateral Agent’s Liens in any relevant Accounts or
Inventory, including legal opinions from the jurisdiction in which the Inventory
is located, in which the applicable Account is originated, and the jurisdiction
of the account debtor, satisfaction of any requirements to notify account
debtors in a manner deemed necessary and desirable, and may require periodic
scheduling of Accounts and Inventory subject to pledge, or other actions
reasonably necessary to identify Accounts and Inventory subject to a pledge. The
Administrative Agent shall promptly notify the Administrative Borrower of any
conditions precedent, eligibility criteria, changes in advance rates and
Reserves established in accordance with this Section 11.02(l).
SECTION 11.03    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. Borrowers shall reimburse each Agent or Receiver (or,
to the extent set forth below, the Lenders) for all Extraordinary Expenses.
Borrowers shall also reimburse each Agent for all legal, accounting, appraisal,
consulting, and other fees, costs and expenses incurred by it in connection with
(a) negotiation and preparation ofadvising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), syndicating (including
reasonable costs and expenses relative to the rating of the Term Loan, CUSIP,
DXSyndicate™, SyndTrak or other communication costs incurred in connection with
a syndication of the loan facilities), negotiating and preparing any Loan
Documents, and including any amendment or other modification thereof;of the
foregoing in connection with each step of the Permitted Reorganization, the
Aleris Acquisition and the Permitted Holdings Amalgamation, and in connection
with any amendment, amendment and restatement, modification or waiver of the
provisions hereof or of any of the foregoing (whether or not the transactions
contemplated hereby or thereby shall be consummated), including in connection
with post-closing searches to confirm that security filings and recordations
have been properly made, (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Collateral Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 5.07(c), each field
examination, inspection, audit, valuation or appraisal with respect to any Loan
Party or Collateral, whether prepared by an Agent’s personnel or a third party;
provided that legal fees shall be limited to (together with allocated costs of
internal counsel) the reasonable fees, charges and disbursements of one external
counsel (plus local counsel in each applicable jurisdiction and one specialty
counsel in each reasonably necessary specialty area (including Debtor Relief
Laws)) for the Administrative Agent and/or the Collateral Agent, one external
counsel (plus local counsel in each applicable jurisdiction) for the Lenders,
and one external counsel (plus local counsel in each applicable jurisdiction)
for any Receiver, and one or more additional counsel to Lenders and Agents if
one or more conflicts of interest arise. All legal, accounting and consulting
fees shall be charged to Borrowers by Agents’ professionals at their full hourly
rates, regardless of any reduced or alternative fee billing arrangements that
Agent, any Lender or any of their Affiliates may have with such professionals
with respect to this or any other transaction. If, for any reason (including
inaccurate reporting on financial statements or a Compliance Certificate), it is
determined that a higher Applicable Margin should have applied to a period than
was actually applied, then the proper margin shall be applied retroactively and
Borrowers shall immediately pay to Administrative Agent, for the pro rata
benefit of Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid.
(b)    Indemnification by Loan Parties. EACH LOAN PARTY SHALL
INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE, IN
EACH CASE, WHETHER BROUGHT BY A THIRD PARTY OR BY ANY LOAN
PARTY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY
THERETO. In no event shall any party to a Loan Document have any obligation
thereunder to indemnify or hold harmless an Indemnitee with respect to a Claim
that is determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Indemnitee. WITHOUT LIMITATION OF THE FOREGOING, IT IS THE INTENTION OF THE LOAN
PARTIES, AND THE LOAN
PARTIES AGREE, THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNITEE
WITH RESPECT TO LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL
EXPENSES OF LITIGATION OR PREPARATION THEREFOR), WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF
SUCH (AND/OR ANY OTHER) INDEMNITEE.
(c)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(d)    Payments. All amounts due under this Section shall be payable not later
than three (3) Business Days after demand therefor accompanied by reasonable
particulars of amounts due.
SECTION 11.04    Successors and Assigns.
(a)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Loan Parties, each Agent, the Lenders, the other Secured
Parties, and their respective successors and assigns, except that (a) no Loan
Party shall have the right to assign its rights or delegate its obligations
under any Loan Documents (except as a result of a transaction expressly
permitted by Section 6.05(c) or (e)); and (b) any assignment by a Lender must be
made in compliance with Section 11.04(c). Each Agent may treat the Person which
made any Loan as the owner thereof for all purposes until such Person makes an
assignment in accordance with Section 11.04(c). Any authorization or consent of
a Lender shall be conclusive and binding on any subsequent transferee or
assignee of such Lender.
(b)    Participations.
(i)    Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with Applicable Law, at any time sell to a
financial institution other than a Defaulting Lender (a “Participant”) a
participating interest in the rights and obligations of such Lender under any
Loan Documents. Despite any sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for performance of such obligations, such Lender shall remain the holder
of its Loans and Commitments for all purposes, all amounts payable by Borrowers
shall be determined as if such Lender had not sold such participating interests,
and Borrowers and each Agent shall continue to deal solely and directly with
such Lender in connection with the Loan Documents. Each Lender shall be solely
responsible for notifying its Participants of any matters under the Loan
Documents, and each Agent and the other Lenders shall not have any obligation or
liability to any such Participant. Subject to the following sentence, each
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.06(j), Section 2.12, Section 2.13, Section 2.15, Section 2.16, Section
2.21, and Section 7.10 (subject to the requirements of those Sections) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (c) of this Section (and such Participant shall be deemed
to be a Lender for purposes of the definition of Excluded Taxes); provided that
a Participant shall not be entitled to such benefits unless (A) such Participant
and its respective participation are recorded in the Register in accordance with
Section 11.04(d) as if such Participant were a Lender and (B) such Participant
complies with Section 2.15 as if such Participant were a Lender. A Participant
shall not be entitled to receive any greater payment under Section 2.06(j),
Section 2.12, Section 2.13, Section 2.15, Section 2.16, Section 2.21, and
Section 7.10 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with Administrative Borrower’s prior
written consent.
(ii)    Voting Rights. Each Lender shall retain the sole right to approve,
without
the consent of any Participant, any amendment, waiver or other modification of
any Loan Documents other than that which (A) forgives principal, interest or
fees, (B) reduces the stated interest rate or fees payable with respect to any
Loan or Commitment in which such Participant has an interest, (C) postpones the
Maturity Date or any date fixed for any regularly scheduled payment of
principal, interest or fees on such Loan or Commitment, (D) except pursuant to
the Intercreditor Agreement, as expressly provided in this Agreement or as
otherwise provided by any such Guarantee, releases all or substantially all of
the Subsidiary Guarantors from their Guarantees or limits the liability of all
or substantially all of the Subsidiary Guarantors in respect of such Guarantees,
or (E) except pursuant to the Intercreditor Agreement or the express terms
hereof, releases all or substantially all of the Collateral.
(iii)    Benefit of Set-Off. Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
11.08 as if such Participant were a Lender.
(c)    Assignments.
(i)    Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment to a Person other than a Lender, a U.S.based or Irish-based
Affiliate of a Lender or an Approved Fund, is in a minimum principal amount of
$10,000,000 (unless otherwise agreed by Administrative Agent in its discretion)
and integral multiples of $5,000,000 in excess of that amount; (b) except in the
case of an assignment in whole of a Lender’s rights and obligations, the
aggregate amount of the Commitments retained by the transferor Lender is at
least $10,000,000 (unless otherwise agreed by Administrative Agent in its
discretion); and (c) the parties to each such assignment shall execute and
deliver to Administrative Agent, for its acceptance and recording, an Assignment
and Assumption. Nothing herein shall limit the right of a Lender to pledge or
assign any rights under the Loan Documents to (i) any Federal Reserve Bank or
the United States Treasury as collateral security pursuant to Regulation A of
the Board and any Operating Circular issued by such Federal Reserve Bank or any
other central banking authority, or (ii) counterparties to swap agreements
relating to any Loans; provided, however, that any payment by any Loan Party to
the assigning Lender in respect of any Obligations assigned as described in this
sentence shall satisfy the Loan Parties’ obligations hereunder to the extent of
such payment, and no such assignment shall release the assigning Lender from its
obligations hereunder. So long as no Event of Default shall have occurred and is
continuing, no assignment or transfer of all or a portion of rights and
obligations under this Agreement (including all or a portion of its Commitment
or the Loans at the time owing to it) shall be made by a Lender that is a Swiss
Qualifying Bank to any assignee that is not a Swiss Qualifying Bank except in
accordance with Section 11.04(f).
(ii)    Effect; Effective Date. Upon delivery to Administrative Agent of an
Assignment and Assumption and a processing fee of $3,500 (unless (A) such
assignment is from a Lender to a U.S.-based or Irish-based Affiliate of a Lender
or (B) otherwise agreed by Administrative Agent in its discretion), the
assignment shall become effective as specified in the notice (subject to
acceptance and recording thereof by the Administrative Agent pursuant to Section
11.04(d)), if it complies with this Section 11.04. From such effective date, the
Eligible Assignee shall for all purposes be a Lender under the Loan Documents,
and shall have all rights and obligations of a Lender thereunder. Upon
consummation of an assignment, the transferor Lender, Agents and Borrowers shall
make appropriate arrangements for issuance of replacement and/or new Notes, as
applicable. The transferee Lender shall comply with Section 2.15 and Section
2.21 and deliver, upon request, an administrative questionnaire satisfactory to
Administrative Agent.
(iii)    Certain Transfers. In the event of a transfer by novation of all or
part of its
rights and obligations under this Agreement by a Lender, such Lender expressly
reserves the rights, powers, privileges and actions that it enjoys under any
Security Documents governed by French law in favor of its Eligible Assignee, in
accordance with the provisions of article 1334 et seq. of the French code civil.
(iv)    Preservation of Belgian Security Agreements. The benefit of the Belgian
Security Agreements and all security interests created thereunder shall
automatically transfer to any assignee or transferee (by way of novation or
otherwise) of part or all of the obligations expressed to be secured by the
Belgian Security Agreements. For the purpose of Article 1278 and Article 1281 of
the Belgian Civil Code (and, to the extent applicable, any similar provisions of
foreign law), the Collateral Agent, the other Secured Parties and each of the
other Loan Parties hereby expressly reserve the preservation of the Belgian
Security Agreements and all security interests created thereunder in case of
assignment, novation, amendment or any other transfer or change of the
obligations expressed to be secured by the Belgian Security Agreements
(including, without limitation, an extension of the term or an increase of the
amount of such obligations or the granting of additional credit) or of any
change of any of the parties to this Agreement or any other Loan Document.
(d)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall, at all times while the Loans and LC Disbursements
(or any of them) are outstanding, maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent, the Issuing Banks and the Lenders shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, the Issuing Banks,
the Collateral Agent, the Swingline Lender and any Lender (with respect to its
own interest only), at any reasonable time and from time to time upon reasonable
prior notice. The requirements of this Section 11.04(d) are intended to result
in any and all Loans and LC Disbursements being in “registered form” for
purposes of Section 871, Section 881 and any other applicable provision of the
Code, and shall be interpreted and applied in a manner consistent therewith.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Commitments and Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any requirement of Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
(f)    Successors and Assigns.
(i)    Notwithstanding anything in Sections 11.04(a) - (e), but only so long as
no Event of Default shall have occurred and is continuing, except as permitted
by Section 11.04(c)(i), no assignment or transfer of all or a portion of any
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment or the Loans at the time owing to it, and including assignment
by way of security, novation or sub-participations) to a Swiss Non-Qualifying
Bank shall be made without the prior written consent of theeach Swiss Borrower,
except that such consent shall be given:
(1)    if the transferee is an existing Lender; or
(2)    if as a result of a change in Swiss Tax laws, a violation of the Ten
Non-Bank Regulations and the Twenty Non-Bank Regulations no longer results in
the imposition of Swiss stamp tax and/or Swiss withholding tax.
(ii)    Any Lender that enters into a participation or sub-participation in
relation
to its Revolving Commitment or Loans in respect thereof shall ensure that,
unless an Event of Default shall have occurred and is continuing:
(1)    the terms of such participations or sub-participation agreement
prohibit the participant or sub-participant from entering into further
sub-participation agreements (in relation to the rights between it and such
Lender) and transferring, assigning (including by way of security) or granting
any interest over the participant or sub-participation agreement, except in each
case to a person who is an existing Lender, but subject to the consent contained
above in paragraph (i) of this Section 11.04(f);
(2)    the identity of the participant or sub-participant is permitted to be
disclosed to the Swiss Federal Tax Administration by theeach Swiss Borrower;
(3)    the participant or sub-participant enters into a unilateral
undertaking in favor of each Swiss Borrower to abide by the terms included in
the participations or sub-participation agreement to reflect this Section
11.04(f) and Section 2.21; and
(4)    the terms of such participations or sub-participation agreement
oblige the participant or sub-participant, in respect of any further
sub-participation, assignment, transfer or grant, to include, mutatis mutandis,
the provisions of this Section, including a requirement that any further
sub-participant, assignee or grantee enters into such undertaking and abides by
the terms of Section 2.21.
Notwithstanding the foregoing clauses (1) – (4), unless an Event of Default
shall have occurred and is continuing, participations or sub-participations in
relation to any Lender’s Revolving Commitment or Loans in respect thereof are
not permitted unless (y) such participant or subparticipant is a Swiss
Qualifying Bank or, (z) if and to the extent there are in total not more than 10
Swiss Non-Qualifying Banks (including Lenders, participants and/or
sub-participants), theeach Swiss Borrower consents to such participations or
sub-participations under this Section 11.04(f)(ii), whereby such consent shall
not be unreasonably withheld and the relevant participations or
sub-participations shall be counted against the number of Permitted Swiss
NonQualifying Banks.
(iii)    For the avoidance of doubt, nothing in subsection (ii) above restricts
any Lender, participant or sub-participant from entering into any agreement with
another person under which payments are made by reference to this Agreement or
to any hereto related participation or sub-participation agreement (including
without limitation credit default or total return swaps), provided such
agreement is not treated as a sub-participation for the purposes of the Ten
Non-Bank Regulations and the Twenty Non-Bank Regulations.
SECTION 11.05    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Agents, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Section 2.06(j), Section 2.12, Section 2.14, Section 2.15, Section
2.16, Section 2.18, Section 2.21, Section 7.10, Section 11.03, Section 11.33,
ARTICLE X, and this Section 11.05, Section 11.09 and Section 11.10 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the payment of the
Reimbursement Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.
SECTION 11.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, any separate letter agreements with respect to fees payable to
any Agent or the Arrangers, and any provisions of the Engagement Letter and the
Fee Letter that are explicitly stated to survive the execution and delivery of
this Agreement (which surviving obligations are hereby assumed by the Borrowers)
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Agreement.
SECTION 11.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 11.08    Right of Setoff. Subject to the Intercreditor Agreement, if an
Event of Default shall have occurred and be continuing, each Lender, each
Issuing Bank, and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Bank or any such Affiliate to or for the credit or the account of any
Borrower or any other Loan Party against any and all of the obligations of such
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such Issuing Bank, irrespective of
whether or not such Lender or such Issuing Bank shall have made any demand under
this Agreement or any other Loan Document and although such obligations of such
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or such Issuing Bank different from the branch
or office holding such deposit or obligated on such indebtedness. The rights of
each Lender, each Issuing Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Bank or their respective Affiliates may
have. Each Lender and each Issuing Bank agrees to notify the Administrative
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
SECTION 11.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS;
BRAZILIAN CODE.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
(b)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ANY AGENT, ANY ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.09(B). EACH FRENCH GUARANTOR AND
EACH OTHER FRENCH SUBSIDIARY HEREBY WAIVES THE BENEFIT OF THE PROVISIONS OF
ARTICLE 14 OF THE FRENCH CODE CIVIL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER, E-MAIL OR
OTHER ELECTRONIC COMMUNICATION) IN SECTION 11.01. EACH LOAN PARTY HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS
CSC CORPORATION, 1180 AVE OF THE AMERICAS, SUITE 210, NEW YORK, NEW YORK, 10036
(TELEPHONE NO: 212-299-5600) (TELECOPY NO: 212-2995656) (ELECTRONIC MAIL
ADDRESS: MWIENER@CSCINFO.COM) (THE “PROCESS AGENT”), IN THE CASE OF ANY SUIT,
ACTION OR PROCEEDING BROUGHT IN THE UNITED STATES AS ITS DESIGNEE, APPOINTEE AND
AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT
OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND
DOCUMENTS THAT MAY BE SERVED IN ANY ACTION OR PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY LOAN DOCUMENT.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.
(e)    BRAZILIAN CODE. FOR PURPOSES SOLELY OF ARTICLE 9 OF BRAZILIAN DECREE LAW
NO. 4,657 DATED SEPTEMBER 4, 1942, AND ARTICLE 78 OF THE BRAZILIAN CIVIL CODE,
THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN CONSTITUTED AND PROPOSED TO THE
BRAZILIAN GUARANTOR BY THE LENDERS OUTSIDE BRAZIL.
SECTION 11.10    WAIVER OF JURY TRIAL. EACH LOAN PARTY HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 11.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 11.12    Treatment of Certain Information; Confidentiality. Each Agent,
each
Lender and each Issuing Bank, each individually (and not jointly or jointly and
severally), shall maintain the confidentiality of all Information (as defined
below), except that Information may be disclosed (a) to its Affiliates, and to
its and their partners, directors, officers, employees, trustees, agents,
attorneys, accountants, advisors, auditors, consultants and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or selfregulatory authority purporting to have
jurisdiction over it or its Affiliates (including any selfregulatory authority,
such as the National Association of Insurance Commissioners); (c) to the extent
required by Applicable Law or by any subpoena or other legal process; (d) to any
other party hereto; (e) in connection with any action or proceeding, or other
exercise of rights or remedies, relating to any Loan Documents or Secured
Obligations; (f) subject to an agreement containing provisions substantially the
same as this Section, to any actual or potential assignee, Participant or other
Person acquiring an interest in any Obligations or any, including the pledge of
any Lender’s interest under this Agreement, or any actual or prospective party
(or its advisors) to any Bank Product or swap or derivative transaction relating
to any Loan Party and its obligations, or any rating agency for the purpose of
obtaining a credit rating applicable to any Lender (and such Person may disclose
such Information to Persons employed or engaged by them as described in clause
(a) above); (g) with the consent of Administrative Borrower or the applicable
Loan Party; or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) is available to any
Agent, any Lender, any Issuing Bank or any of their Affiliates on a
nonconfidential basis from a source other than the Loan Parties. Notwithstanding
the foregoing, each Agent and each Lender may publish or disseminate general
information describing this credit facility, including the names and addresses
of Loan Parties and a general description of Loan Parties’ businesses, and may
use Loan Parties’ logos, trademarks or product photographs in advertising
materials, (i) in connection with any litigation or other adversary proceeding
involving parties hereto which such litigation or adversary proceeding involves
claims related to the rights or duties of such parties under this Agreement or
the other Loan Documents, (j) to insurers, insurance brokers and other credit
protection and service providers of any Agent, Issuing Bank, Lender, or any of
their respective Affiliates who are under a duty of confidentiality to such
Agent, Issuing Bank, Lender or Affiliate, and (k) in connection with, and to the
extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document. Anything in this
Agreement to the contrary notwithstanding, each Agent and each Lender may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of each Agent and each Lender. As used herein,
“Information” means all material, non-public information received from a Loan
Party or Subsidiary relating to it or its business that is identified as
confidential when delivered. Any Person required to maintain the confidentiality
of Information pursuant to this Section shall be deemed to have complied if it
exercises the same degree of care that it accords its own confidential
information. Each Agent, each Lender and each Issuing Bank acknowledges that (i)
Information may include material nonpublic information concerning a Loan Party
or Subsidiary; (ii) it has developed compliance procedures regarding the use of
material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws.
SECTION 11.13    USA PATRIOT Act Notice. Each Lender and each Issuing Bank that
is subject to the Act (as hereinafter defined) and the Administrativeeach Agent
(for itself and not on behalf of any Lender or Issuing Bank) hereby notifies the
Borrowers and the other Loan
Parties that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and
record information that identifies the Borrowers and the other Loan Parties,
which information includes the name, address and tax identification number of
the Borrowers and the other Loan Parties and other information regarding the
Borrowers and the other Loan Parties that will allow such Lender or the
Administrative, such Issuing Bank or such Agent, as applicable, to identify the
Borrowers and the other Loan Parties in accordance with the Patriot Act. This
notice is given in accordance with the requirements of the Patriot Act and is
effective as to the Lenders, the Issuing Banks and the Administrative
AgentAgents.
SECTION 11.14    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by Applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Obligations or, if it
exceeds such unpaid principal, refunded to Borrowers. In determining whether the
interest contracted for, charged or received by an Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by Applicable Law, (a)
characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
SECTION 11.15    [intentionally omitted].
SECTION 11.16    Obligations Absolute. To the fullest extent permitted by
Applicable Law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:
(a)    any Insolvency Proceeding of any Loan Party;
(b)    any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;
(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
(d)    any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
(e)    any exercise or non-exercise, or any waiver of any right, remedy, power
or privilege under or in respect hereof or any Loan Document; or
(f)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.
Notwithstanding anything herein to the contrary, each party hereby acknowledges
that the provisions of article 1195 of the French code civil shall not apply to
it with respect to its obligations under the French Security Agreements and that
it shall not be entitled to make any claim under article 1195 of the French code
civil.
SECTION 11.17    Intercreditor Agreement. Notwithstanding anything to the
contrary contained herein, each Lender acknowledges that the Lien and security
interest granted to the Collateral Agent pursuant to the Security Documents and
the exercise of any right or remedy by such Collateral Agent thereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and the Security
Documents, the terms of the Intercreditor Agreement shall govern and control.
SECTION 11.18    Judgment Currency.
(a)    Each Loan Party’s obligations hereunder and under the other Loan
Documents to make payments in the applicable Approved Currency (pursuant to such
obligation, the “Obligation Currency”) shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or the respective Lender of the full amount of the Obligation Currency expressed
to be payable to the Administrative Agent or such Lender under this Agreement or
the other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than the Obligation Currency (such
other currency being hereinafter referred to as the “Judgment Currency”) an
amount due in the Obligation Currency, the conversion shall be made at the
Relevant Currency Equivalent, and in the case of other currencies, the rate of
exchange (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent) determined, in each case, as of
the Business Day immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
(c)    For purposes of determining the Relevant Currency Equivalent or any other
rate of exchange for this Section 11.18, such amounts shall include any premium
and costs payable in connection with the purchase of the Obligation Currency.
SECTION 11.19    Euro.
(a)    If at any time that an Alternate Currency Revolving Loan is outstanding,
the relevant Alternate Currency (other than the euro) is fully replaced as the
lawful currency of the country that issued such Alternate Currency (the “Issuing
Country”) by the euro so that all payments are to be made in the Issuing Country
in euros and not in the Alternate Currency previously the lawful currency of
such country, then such Alternate Currency Revolving Loan shall be automatically
converted into a Loan denominated in euros in a principal amount equal to the
amount of euros into which the principal amount of such Alternate Currency
Revolving Loan would be converted pursuant to law and thereafter no further
Loans will be available in such Alternate Currency.
(b)    The Parent Borrower shall, or shall cause the applicable Loan Party from
time to time, at the request of any Lender accompanied by reasonably documented
particulars thereof, pay to such Lender the amount of any losses, damages,
liabilities, claims, reduction in yield, additional expense, increased cost,
reduction in any amount payable, reduction in the effective return of its
capital, the decrease or delay in the payment of interest or any other return
forgone by such Lender or its Affiliates as a result of the tax or currency
exchange resulting from the introduction of, changeover to or operation of the
euro in any applicable nation or eurocurrency market.
SECTION 11.20    Special Provisions Relating to Currencies Other Than Dollars.
(a)    All funds to be made available to Administrative Agent pursuant to this
Agreement in euros, Swiss francs or GBP shall be made available to
Administrative Agent in immediately available, freely transferable, cleared
funds to such account with such bank in such principal financial center in such
Participating Member State (or in London) as Administrative Agent shall from
time to time nominate for this purpose.
(b)    In relation to the payment of any amount denominated in euros, Swiss
francs or GBP, Administrative Agent shall not be liable to any Loan Party or any
of the Lenders for any delay, or the consequences of any delay, in the crediting
to any account of any amount required by this Agreement to be paid by
Administrative Agent if Administrative Agent shall have taken all relevant and
necessary steps to achieve, on the date required by this Agreement, the payment
of such amount in immediately available, freely transferable, cleared funds (in
euros, Swiss francs or GBP) to the account with the bank in the principal
financial center in the Participating Member State which the Administrative
Borrower or, as the case may be, any Lender shall have specified for such
purpose. In this Section 11.20(b), “all relevant steps” means all such steps as
may be prescribed from time to time by the regulations or operating procedures
of such clearing or settlement system as Administrative Agent may from time to
time determine for the purpose of clearing or settling payments of euros, Swiss
francs or GBP. Furthermore, and without limiting the foregoing, Administrative
Agent shall not be liable to any Loan Party or any of the Lenders with respect
to the foregoing matters in the absence of its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision or pursuant to a binding arbitration award or as
otherwise agreed in writing by the affected parties).
SECTION 11.21    Abstract Acknowledgment of Indebtedness and Joint Creditorship.
(a)    Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally agrees and covenants with the Collateral
Agent by way of an abstract acknowledgment of indebtedness (abstraktes
Schuldversprechen) that it owes to the Collateral Agent as creditor in its own
right and not as a representative of the other Secured Parties, sums equal to,
and in the currency of, each amount payable by such Loan Party to each of the
Secured Parties under each of the Loan Documents and Bank Product Agreements
relating to any Secured Obligations, as and when that amount falls due for
payment under the relevant Secured Debt Agreement or would have fallen due but
for any discharge resulting from failure of another Secured Party to take
appropriate steps to preserve its entitlement to be paid that amount.
(b)    Each Loan Party undertakes to pay to the Collateral Agent upon first
written demand the amount payable by such Loan Party to each of the Secured
Parties under each of the Secured Debt Agreements as such amount has become due
and payable.
(c)    The Collateral Agent has the independent right to demand and receive full
or partial payment of the amounts payable by each Loan Party under this Section
11.21, irrespective of any discharge of such Loan Party’s obligation to pay
those amounts to the other Secured Parties resulting from failure by them to
take appropriate steps to preserve their entitlement to be paid those amounts.
(d)    Any amount due and payable by a Loan Party to the Collateral Agent under
this Section 11.21 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Secured Debt Agreements
and any amount due and payable by a Loan Party to the other Secured Parties
under those provisions shall be decreased to the extent that the Collateral
Agent has received (and is able to retain) payment in full of the corresponding
amount under this Section 11.21; provided that no Loan Party may consider its
obligations towards a Secured Party to be so discharged by virtue of any
set-off, counterclaim or similar defense that it may invoke vis-à-vis the
Collateral Agent.
(e)    The rights of the Secured Parties (other than the Collateral Agent) to
receive payment of amounts payable by each Loan Party under the Secured Debt
Agreements are several and are separate and independent from, and without
prejudice to, the rights of the Collateral Agent to receive payment under this
Section 11.21.
(f)    In addition, but without prejudice to the foregoing, the Collateral Agent
shall be the joint creditor (together with the relevant Secured Parties) of all
obligations of each Loan Party towards each of the Secured Parties under the
Secured Debt Agreements.
SECTION 11.22    Special Appointment of Collateral Agent for German Security.
(a)    (i) Each Secured Party that is or will become party to this Agreement
hereby appoints the Collateral Agent as trustee (Treuhaender) and administrator
for the purpose of holding on trust (Treuhand), administering, enforcing and
releasing the German Security (as defined below) for the Secured Parties, (ii)
the Collateral Agent accepts its appointment as a trustee and administrator of
the German Security on the terms and subject to the conditions set out in this
Agreement and (iii) the Secured Parties, the Collateral Agent and all other
parties to this Agreement agree that, in relation to the German Security, no
Secured Party shall exercise any independent power to enforce any German
Security or take any other action in relation to the enforcement of the German
Security, or make or receive any declarations in relation thereto.
(b)    To the extent possible, the Collateral Agent shall hold and administer
any German Security which is security assigned, transferred or pledged under
German law to it as a trustee for the benefit of the Secured Parties, where
“German Security” shall mean the assets which are the subject of a security
document which is governed by German law.
(c)    Each Secured Party hereby authorizes and instructs the Collateral Agent
(with the right of sub delegation) to enter into any documents evidencing German
Security and to make and accept all declarations and take all actions as it
considers necessary or useful in connection with any German Security on behalf
of the Secured Parties. The Collateral Agent shall further be entitled to
rescind, release, amend and/or execute new and different documents securing the
German Security.
(d)    The Secured Parties and the Collateral Agent agree that all rights and
claims constituted by the abstract acknowledgment of indebtedness pursuant to
this Section 11.2211.21 and all proceeds held by the Collateral Agent pursuant
to or in connection with such abstract acknowledgment of indebtedness are held
by the Collateral Agent with effect from the date of such abstract
acknowledgment of indebtedness in trust for the Secured Parties and will be
administered in accordance with the Loan Documents and Bank Product Agreements
relating to any Secured Obligations. The Secured Parties and the Collateral
Agent agree further that the respective Loan Party’s obligations under such
abstract acknowledgment of indebtedness shall not increase the total amount of
the Secured Obligations (as defined in the respective agreement governing German
Security) and shall not result in any additional liability of any of the Loan
Parties or otherwise prejudice the rights of any of the Loan Parties.
Accordingly, payment of the obligations under such abstract acknowledgment of
indebtedness shall, to the same extent, discharge the corresponding Secured
Obligations and vice versa.
(e)    Each Secured Party hereby ratifies and approves all acts and declarations
previously done by the Collateral Agent on such Secured Party's behalf
(including, for the avoidance of doubt the declarations made by the Collateral
Agent as representative without power of attorney (Vertreter ohne
Vertretungsmacht) in relation to the creation of any pledge (Pfandrecht) on
behalf and for the benefit of any Secured Party as future pledgee or otherwise).
SECTION 11.23    Special Appointment of Collateral Agent in Relation to South
Korea; Certain Lock-Up or Listing Agreements.
(a)    Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally undertakes to pay to the Collateral
Agent, as creditor in its own right and not as representative of the other
Secured Parties, sums equal to and in the currency of each amount payable by
such Loan Party to each of the Secured Parties under each of the Loan Documents
as and when that amount falls due for payment under the relevant Loan Document
or would have fallen due but for any discharge resulting from failure of another
Secured Party to take appropriate steps to preserve its entitlement to be paid
that amount.
(b)    The Collateral Agent shall have its own independent right to demand
payment of the amounts payable by each Loan Party under this Section 11.23,
irrespective of any discharge of such Loan Party’s obligation to pay those
amounts to the Secured Parties resulting from failure by them to take
appropriate steps to preserve their entitlement to be paid those amounts.
(c)    Any amount due and payable by a Loan Party to the Collateral Agent under
this Section 11.23 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Loan Documents and any
amount due and payable by a Loan Party to the other Secured Parties under those
provisions shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Section 11.23.
(d)    Subject to paragraph (c) above, the rights of the Secured Parties (in
each case, other than the Collateral Agent) to receive payment of amounts
payable by each Loan Party under the Loan Documents are several and are separate
and independent from, and without prejudice to, the rights of the Collateral
Agent to receive payment under this Section 11.23.
(e)    The Administrative Agent and the Collateral Agent are authorized to enter
into consents to any lock-up or listing agreement required by any applicable
rule or regulation in connection with any listing or offering of Equity
Interests in NKL and may consent to such Equity Interests being held by a
depositary or securities intermediary; provided, that the Collateral Agent’s
Liens in the Equity Interests of NKL or its direct parents, 4260848 Canada Inc.,
4260856 Canada Inc., and 8018227 Canada Inc., are not impaired.
(f)    The parties hereto hereby acknowledge and agree that references to the
Administrative Agent in Sections 11.23(a) through (d) in the Original Credit
Agreement shall for all purposes be interpreted to refer to the Collateral Agent
(as defined therein).
SECTION 11.24    Special Appointment of Collateral Agent in Relation to France.
For the purpose of any French Security Agreements and all security interest
created thereunder before the Amendment No. 2 Effective Date:
(a)    Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally undertakes insofar as necessary, in
advance, to pay to the Collateral Agent, as creditor in its own right and not as
representative of the other Secured Parties, sums equal to and in the currency
of each amount payable by such Loan Party to each of the Secured Parties under
each of the Loan Documents as and when that amount falls due for payment under
the relevant Loan Document or would have fallen due but for any discharge
resulting from failure of another Secured Party to take appropriate steps to
preserve its entitlement to be paid that amount (such payment undertakings,
obligations and liabilities which are the result thereof, hereinafter referred
to as the “Parallel Debt”).
(b)    The Collateral Agent shall have its own independent right to demand
payment of the amounts payable by each Loan Party under this Section 11.24,
irrespective of any discharge of such Loan Party’s obligation to pay those
amounts to the other Secured Parties resulting from failure by them to take
appropriate steps to preserve their entitlement to be paid those amounts.
(c)    Any amount due and payable by a Loan Party to the Collateral Agent under
this Section 11.24 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Loan Documents and any
amount due and payable by a Loan Party to the other Secured Parties under those
provisions shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Section 11.24.
(d)    The Collateral Agent shall apply any amounts received in payment of any
Parallel Debt in accordance with the terms and conditions of this Agreement
governing the application of proceeds in payment of any Secured Obligations.
(e)    The rights of the Secured Parties (other than any Parallel Debt) to
receive payment of amounts payable by each Loan Party under the Loan Documents
are several and are separate and independent from, and without prejudice to, the
rights of the Collateral Agent to receive payment under this Section 11.24.
SECTION 11.25    Swiss Tax Ruling. TheAny Swiss Borrower granting a security
interest over real estate located in Switzerland shall obtain subsequent to the
Closing DateAmendment No. 2 Effective Date (but within a reasonable time frame)
or, in the case of a Person that becomes a Swiss Borrower after the Amendment
No. 2 Effective Date, subsequent to the date such Person becomes a Swiss
Borrower (but within a reasonable time frame) (a) a ruling from the Wallis
cantonal tax authority of the Canton where the relevant Swiss real estate is
located confirming that the payment of interests under this Agreement shall not
be subject to federal, cantonal, and municipal direct taxes levied at source in
Switzerland as per Article 51 § 1 lit. d and Article 94 of the Swiss Federal
Direct Tax Act of December 14, 1990 and as per Article 21 § 2 lit. a and Article
35 § 1 lit. e of the Swiss Federal Harmonization Direct Tax Act of December 14,
1990, but only to the extent and limited to the interests paid by the Swiss
BorrowerBorrowers in connection with the Swiss Revolving LoanLoans and which are
secured by the relevant Swiss real estate mortgage in an amount of CHF 60
million, and (b) a ruling from the Zurich cantonal tax authority of the Canton
of seat of the relevant Swiss Borrower confirming that the aforesaid direct
taxes levied at source may be solely ruled with the Canton where the relevant
Swiss real estate is located. The Swiss BorrowerBorrowers further
acknowledgesacknowledge that the gross-up mechanism provided for under Section
2.15 shall apply with respect to any such direct taxes levied at source.
SECTION 11.26    Designation of Collateral Agent under Civil Code of Quebec.
Each of the parties hereto (including each Lender, acting for itself and on
behalf of each of its Affiliates which are or become Secured Parties from time
to time) confirms the appointment and designation of the Collateral Agent (or
any successor thereto) as the person holding the power of attorney (fondé de
pouvoir) within the meaning of Article 2692 of the Civil Code of Québec for the
purposes of the hypothecary security to be granted by the Loan Parties or any
one of them under the laws of the Province of Québec (such person now being
known as the hypothecary representative) and, in such capacity, the Collateral
Agent shall hold the hypothecs granted under the laws of the Province of Québec
as such fondé de pouvoir in the exercise of the rights conferred thereunder. The
execution by the Collateral Agent in its capacity as fondé de pouvoir prior to
the ClosingAmendment No. 2 Effective Date of any document creating or evidencing
any such hypothecs is hereby ratified and confirmed. Notwithstanding the
provisions of Section 32 of the Act respecting the special powers of legal
persons (Québec), the Collateral Agent may acquire and be the holder of any of
the bonds secured by any such hypothec. Each future Secured Party, whether a
Lender, an Issuer or a holder of any Secured Obligation, shall be deemed to have
ratified and confirmed (for itself and on behalf of each of its Affiliates that
are or become Secured Parties from time to time) the appointment of the
Collateral Agent as fondé de pouvoir.
SECTION 11.27    Maximum Liability. Subject to Section 7.08 and Sections 7.11 to
7.15, it is the desire and intent of each Loan Party and the Secured Parties
that their respective liability shall be enforced against each Loan Party to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought after giving effect to the rights of
contribution established in the Contribution, Intercompany, Contracting and
Offset Agreement that are valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding. If,
however, and to the extent that, the obligations of any Loan Party under any
Loan Document shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers), then the amount of such Loan
Party's obligations under the Loan Documents shall be deemed to be reduced and
such Loan Party shall pay the maximum amount of the Secured Obligations which
would be permissible under Applicable Law.
SECTION 11.28    NO ORAL AGREEMENT. THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
SECTION 11.29    Performance of Borrowers’ Obligations. Each Agent may, in its
discretion at any time and from time to time, at Borrowers’ expense, pay any
amount or do any act required of a Loan Party under any Loan Documents or
otherwise lawfully requested by any Agent to (a) enforce any Loan Documents or
collect any Secured Obligations; (b) protect, insure, maintain or realize upon
any Collateral; or (c) defend or maintain the validity or priority of Collateral
Agent’s Liens in any Collateral, including any payment of a judgment, insurance
premium, warehouse charge, finishing or processing charge, or landlord claim, or
any discharge of a Lien. All payments, costs and expenses (including
Extraordinary Expenses) of any Agent under this Section shall be reimbursed to
such Agent by Borrowers, on demand, with interest from the date incurred to the
date of payment thereof at the Default Rate applicable to Base Rate Loans. Any
payment made or action taken by any Agent under this Section shall be without
prejudice to any right to assert an Event of Default or to exercise any other
rights or remedies under the Loan Documents.
SECTION 11.30    Credit Inquiries. Each Loan Party hereby authorizes each Agent
and each Lender (but they shall have no obligation) to respond to usual and
customary credit inquiries from third parties concerning any Loan Party or
Subsidiary.
SECTION 11.31    Relationship with Lenders. The obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for any Agent or
any other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of any Agent, any Lender or
any other Secured Party pursuant to the Loan Documents or otherwise shall be
deemed to constitute any Agent and any Secured Party to be a partnership,
association, joint venture or any other kind of entity, nor to constitute
control of any Loan Party.
SECTION 11.32    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by any Loan Document, each Loan Party
acknowledges and agrees that (a)(i) this credit facility and any related
arranging or other services by any Agent, any Lender, any of their Affiliates or
any arranger are arm’s-length commercial transactions between the Loan Parties
and such Person; (ii) the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) the Loan Parties are capable of evaluating and
understanding, and do understand and accept, the terms, risks and conditions of
the transactions contemplated by the Loan Documents; (b) each Agent, each
Lender, their Affiliates and any arranger is and has been acting solely as a
principal in connection with this credit facility, is not the financial advisor,
agent or fiduciary for the Loan Parties, any of their Affiliates or any other
Person, and has no obligation with respect to the transactions contemplated by
the Loan Documents except as expressly set forth therein; and (c) each Agent,
each Lender, their Affiliates and any arranger may be engaged in a broad range
of transactions that involve interests that differ from those of the Loan
Parties and their
Affiliates, and have no obligation to disclose any of such interests to the Loan
Parties or their Affiliates. Each Loan Party hereby agrees that it will not
claim (and, to the fullest extent permitted by Applicable Law, waives and
releases any such claim) that any Agent, Arranger, Issuing Bank, Lender, Secured
Party, or their respective Affiliates has rendered advisory services of any
nature or respect or owes any fiduciary duty to such Loan Party in connection
with any transaction contemplated hereby or by any other Loan Document.
SECTION 11.33    Marshaling; Payments Set Aside. None of the Agents or the other
Secured Parties shall be under any obligation to marshal any assets in favor of
any Loan Party or against any Secured Obligations. If any payment by or on
behalf of any Borrower is made to any Agent or other Secured Party, or an Agent
or other Secured Party exercises a right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Agent or other Secured Party in
its discretion) to be repaid to a trustee, receiver or any other Person, then to
the extent of such recovery, the Secured Obligation originally intended to be
satisfied, and all Liens, rights and remedies relating thereto, shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred.
SECTION 11.34    One Obligation. The Loans, LC Obligations and other Secured
Obligations shall constitute one general obligation of Borrowers and (unless
otherwise expressly provided in any Loan Document) shall be secured by
Collateral Agent’s Lien upon all Collateral; provided, however, that each Agent
and each other Secured Party shall be deemed to be a creditor of, and the holder
of a separate claim against, each Borrower to the extent of any Secured
Obligations jointly or severally owed by such Borrower.
SECTION 11.35    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)
the application of any Write-Down and Conversion Powers by an EEA

Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other

instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)
the variation of the terms of such liability in connection with the exercise

of the write-down and conversion powers of any EEA Resolution Authority.
SECTION 11.36    Lender Authorizations with respect to the NKL Share Repurchase.
The Lenders authorize and direct, in connection with the NKL Share Repurchase,
the Collateral Agent to return any share certificates representing Equity
Interests in NKL and sign any documentation required to give effect to the NKL
Share Repurchase; provided, that after giving effect to the NKL Share
Repurchase, certificates representing 100% of the Equity Interests in NKL held
by Loan Parties are promptly delivered to the Term Loan Collateral Agent or its
counsel along with such other documentation required to pledge such Equity
Interests as Collateral.
SECTION 11.37    Special Appointment of Collateral Agent in Relation to Belgium.
For the purpose of any Belgian Security Agreements and all security interests
created thereunder, each Secured Party:



(a)    appoints the Collateral Agent as its representative in accordance with
(i) Article 5 of the Belgian Act of 15 December 2004 on financial collateral
arrangements and several tax dispositions in relation to security collateral
arrangements and loans of financial instruments; and (ii) Article 3 of Book III,
Title XVII of the Belgian Civil Code, which appointment is hereby accepted; and
(b)    agrees that the Collateral Agent shall not be severally and jointly
liable with the Secured Parties.
SECTION 11.38    Belgian Parallel Debt in Relation to the Belgian Security
Agreements.
For the purpose of any Belgian Security Agreements and all security interests
created thereunder:
(a)    in this Section 11.38: “Belgian Corresponding Debt” shall mean any amount
which a Loan Party owes to a Secured Party under or in connection with the Loan
Documents and “Belgian Parallel Debt” shall mean any amount which a Loan Party
owes to the Collateral Agent under this Section;
(b)    each Loan Party irrevocably and unconditionally undertakes to pay to the
Collateral Agent amounts equal to, and in the currency or currencies of, its
Belgian Corresponding Debt;
(c)    the Belgian Parallel Debt of each Loan Party:
(i)    shall become due and payable at the same time as its Belgian
Corresponding Debt;
(ii)    is independent and separate from, and without prejudice to,
its Belgian Corresponding Debt;
(d)    for purposes of this Section 11.38, the Collateral Agent:
(i)    is the independent and separate creditor of each Belgian Parallel Debt;
(ii)    acts in its own name and not as agent, representative or
trustee of the Secured Parties and its claims in respect of each Belgian
Parallel Debt shall not be held on trust; and
(iii)    shall have the independent and separate right to
demand payment of each Belgian Parallel Debt in its own name (including, without
limitation, through any suit, execution, enforcement of security, recovery of
guarantees and applications for and voting in any kind of insolvency
proceeding);
(e)    the Belgian Parallel Debt of a Loan Party shall be (a) decreased to the
extent that its Belgian Corresponding Debt has been irrevocably and
unconditionally paid or discharged, and (b) increased to the extent to that its
Belgian Corresponding Debt has increased, and the Belgian Corresponding Debt of
a Loan Party shall be (x) decreased to the extent that its Belgian Parallel Debt
has been irrevocably and unconditionally paid or discharged, and (y) increased
to the extent that its Belgian Parallel Debt has increased, in each case
provided that the Belgian Parallel Debt of a Loan Party shall never exceed its
Belgian
Corresponding Debt; and
(f)    all amounts received or recovered by the Collateral Agent in connection
with this Section 11.38, to the extent permitted by applicable law, shall be
applied in accordance with the terms and conditions of this Agreement.
SECTION 11.39    Dutch Parallel Debt in Relation to the Dutch Security
Agreements.
For the purpose of any Dutch Security Agreements and all security interests
created thereunder:
(a)    In this Section 11.39: “Dutch Corresponding Debt” shall mean all Secured
Obligations of a Loan Party but excluding its Dutch Parallel Debt.
(b)    Notwithstanding any other provision of this Agreement or any other Loan
Document, each Loan Party hereby irrevocably and unconditionally undertakes
insofar as necessary, in advance, to pay to the Collateral Agent, as creditor in
its own right and not as representative of the other Secured Parties, sums equal
to and in the currency of each amount payable by such Loan Party to each of the
Secured Parties as Dutch Corresponding Debt and when that amount falls due for
payment under the relevant Loan Document or would have fallen due but for any
discharge resulting from failure of another Secured Party to take appropriate
steps to preserve its entitlement to be paid that amount (such payment
undertakings, obligations and liabilities which are the result thereof,
hereinafter referred to as the “Dutch Parallel Debt”).
(c)    The Collateral Agent shall have its own independent right to demand
payment of the amounts payable by each Loan Party under this Section 11.39,
irrespective of any discharge of such Loan Party’s obligation to pay those
amounts to the other Secured Parties resulting from failure by them to take
appropriate steps to preserve their entitlement to be paid those amounts. For
the purpose of this Section 11.39 the Collateral Agent acts in its own name and
not as agent, representative or trustee of the Secured Parties and accordingly
hold neither its claim resulting from a Dutch Parallel Debt nor any security
interests granted by the Security Documents securing a Dutch Parallel Debt on
trust.
(d)    Any amount due and payable by a Loan Party to the Collateral Agent under
this Section 11.39 shall be increased to the extent the Dutch Corresponding Debt
is increase and shall be decreased to the extent that the other Secured Parties
have received (and are able to retain) payment in full of the Dutch
Corresponding Debt and any part of the Dutch Corresponding Debt payable by a
Loan Party shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the Dutch Parallel Debt.
(e)    The Collateral Agent shall apply any amounts received in payment of any
Dutch Parallel Debt in accordance with the terms and conditions of this
Agreement governing the application of proceeds in payment of any Secured
Obligations.
(f)    The rights of the Secured Parties (other than any Dutch Parallel Debt) to
receive payment of the Dutch Corresponding Debt by each Loan Party are several
and are separate and independent from, and without prejudice to, the rights of
the Collateral Agent to receive payment under this Section 11.39.



Annex II
Applicable Margin
Average Quarterly Excess
 
 
 
            Availability
Level I
     Eurocurrency
 
EURIBOR
        Base Rate
Greater than or equal to 50% of the aggregate Commitments
Level II
1.25%
1.25%
0.25%
Less than 50% and equal to or greater than 33% of the aggregate Commitments
1.50%
1.50%
0.50%
Level III
Less than 33% of the aggregate
Commitments
1.75%
1.75%
0.75%

Until December 31, 2017, the Applicable Margin shall be determined based upon
Level II. Thereafter, the Applicable Margin shall be subject to increase or
decrease as of the first day of each fiscal quarter based on Average Quarterly
Excess Availability for the preceding fiscal quarter. If the first Borrowing
Base Certificate in any fiscal quarter is not received by the date required
under Section 9.03, then, at the option of the Administrative Agent or Required
Lenders, the margins shall be determined as if Level III were applicable, from
such day until the first day of the calendar month following actual receipt.
 
Exhibits
 


 
EXHIBIT A
Form of
ADMINISTRATIVE QUESTIONNAIRE
 
[See Attached]
EXHIBIT A-1
954478.05-CHISR02A - MSW



Lender Information Form – Novelis Inc.
 
Please email completed form to: Kelly MacDevette
Email: kelly.macdevette@wellsfargo.com
 
 
Borrower Name:          
 
 
Legal Name of Lender:          
Swiss Qualifying Bank?               Yes               No
Specified Foreign Currency Capacity?               Yes               No
Number of Signatures Required:               One               Two
    Signature Block Information:          
Signing Credit Agreement:               Yes               No
Coming in via Assignment:               Yes               No
    Signature Block Information:          
Signing Credit Agreement:               Yes               No
Coming in via Assignment:               Yes               No
 
 
U.S. Currency Address:          
 
              
 
              
 
 
 
Foreign Currency Address:          
 
              
 
              
 
Lender Contact Information

--------------------------------------------------------------------------------

CREDIT CONTACTS

--------------------------------------------------------------------------------

         Primary Contact          Secondary Contact
Name:                    


Address:                    
                   
                   
Telephone:                    
Facsimile:                    
E-Mail:                    
 
 

--------------------------------------------------------------------------------

U.S. OPERATIONS CONTACTS

--------------------------------------------------------------------------------



 
 
Primary C
ontact
 
 
Secondary Contact
 
Name:
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Telephone:
 
 
 
 
 
Facsimile:
 
 
 
 
 
E
-
Mail:
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

FOREIGN OPERATIONS CONTACTS

--------------------------------------------------------------------------------

         Primary Contact          Secondary Contact
Name:                    


Address:                    
                   
                   
Telephone:                    
E-Mail:                    
 
 
Lender’s Wire Payment Instructions
US & CAN Borrowers – USD
 
Pay to:
         
(Name of Bank)
 
 
(ABA #)
 
 
 
(Account #)
 
(Account Name)
 

(Attention)
 
US, CAN, UK, CH & GER Borrowers – GBP
 
Pay to:
         
(Name of Bank)
 
 
(Swift)
 
 
 
(IBAN)
 
(Sort Code)
 
(Account #)
 
(Account Name)
 

(Attention)
 
US, CAN, UK, CH & GER Borrowers – EURO
 
Pay to:
         
(Name of Bank)
 
 
(Swift)
 
 
 
(IBAN)
 
 
 
(Account #)
 
(Account Name)
 

(Attention)
 
UK, CH & GER Borrowers – USD
 
Pay to:
         
(Name of Bank)
 
 
(Swift)
 
 
 
(IBAN)
 
 
 
(Account #)
 
(Account Name)
 

(Attention)
 
 
Agent Contact Information

--------------------------------------------------------------------------------

CREDIT CONTACTS

--------------------------------------------------------------------------------

         Primary Contact          Secondary Contact
Name:          Daniel Denton          Kristy Loucks


Address:          1100 Abernathy Road          1100 Abernathy Road
         Suite 1600          Suite 1600
         Atlanta, GA 30328          Atlanta, GA 30328
Telephone:          770-508-1387          77-508-1333
Facsimile:          855-277-7303          866-351-0046
E-Mail:          Daniel.denton@wellsfargo.com     
    Kristy.S.Loucks@wellsfargo.com
 
 

--------------------------------------------------------------------------------

U.S. OPERATIONS CONTACTS

--------------------------------------------------------------------------------

         Primary Contact          Secondary Contact
Name:          Sondra Davis          Mario Morales
Address:          14241 Dallas Parkway          14241 Dallas Parkway
         Dallas, TX 75254 #1300          Dallas, TX 75254 #1300
Telephone:          972-361-7229          972-361-7295
Facsimile:          866-270-8693          1-866-968-0166
E-Mail:          Sondra.M.Davis@wellsfargo.com     
    Mario.D.Morales@wellsfargo.com
 
 
 
 


Agent’s Wire Payment Instructions
US Borrowers – USD
 
Pay to:
Wells Fargo Bank, N.A.          
(Name of Bank)
121-000-248
 
(ABA #)
3723xxxxxxxxxxxx
 
Wells Fargo Bank, N.A.
(Account #)
Novelis
(Account Name)
 

(Attention)
 
 
Canadian Borrowers – USD
 
Pay to:
TD Canada Trust.          
(Name of Bank)
000410202          
(Canadian Clearing Code     
TDOMCATTTOR     Wells Fargo Capital Finance Corporation Canada.     
(SWIFT #)     (Beneficiary)
7387637          
(Beneficiary Account Number)
 
Intermediary Bank for USD payment (only for paying from Non Canadian Bank)
 
Bank of America NA          
(Name of Bank)
026009593
 
ABA Number NY NY
.

Bank Address
 
 
US, CAN, UK, CH & GER Borrowers – GBP
 
Pay to:
Wells Fargo Bank, N.A. London          
(Name of Bank)
PNBPGB2L
 
(Swift)
GB76PNBP16567188000418
 
16-56-71
(IBAN)
(Sort Code)
88000418
Wells Fargo Bank, N.A.
(Account #)
Novelis
(Account Name)
 

(Attention)
 
 
 
 
 
 
 
US, CAN, UK, CH & GER Borrowers – EURO
 
Pay to:
Wells Fargo Bank, N.A. London          
(Name of Bank)
PNBPGB2L
 
(Swift)
GB33PNBP16567188000416
 
 
(IBAN)
88000416
 
Wells Fargo Bank, N.A.
(Account #)
Novelis
(Account Name)
 

(Attention)
 
UK, CH & GER Borrowers – USD
 
Pay to:
Wells Fargo Bank, N.A. London          
(Name of Bank)
PNBPGB2L
 
(Swift)
GB65PNBP16567188000422
 
 
(IBAN)
88000422
 
Wells Fargo Bank, N.A.
(Account #)
Novelis
(Account Name)
 

(Attention)
 
 


Lenders Organizational Structure:
 
US Corporation: ________________     Non-US (Foreign) Corporation:
________________
 
If Foreign, country of incorporation or organization:     
 
Lender’s Tax Identification Number:     
 
Tax withholding Form Attached (See next page)
 
Failure to properly complete and return the applicable form will subject your
institution to withholding tax.
 
FOR INTERNAL PURPOSES ONLY (FOREIGN INSTITUTIONS)
 
Patriot Act Certification Effective Date:     
 
Patriot Act Certification Expiration Date:


TAX REPORTING INFORMATION (PLEASE REVIEW THE INFORMATION BELOW AND SUBMIT THE
APPROPRIATE IRS TAX FORM ALONG WITH THIS COMPLETED ADMINISTRATIVE DETAILS
QUESTIONNAIRE).
 
Tax Documents
 
U.S. DOMESTIC INSTITUTIONS:
 
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.     o Attach Form W-9 for current Tax Year     o Confirm Tax
ID Number:
 
FOREIGN INSTITUTIONS:
 
I. Corporations:
 
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution:
 
a.) Form W8BEN (Certificate of Foreign Status of Beneficial Owner),
b.) Form W-8ECI (Income Effectively Connected to a U.S. Trade or Business),
c.) Form W-8EXP (Certificate of Foreign Government or Governmental Agency),
d.) Form W-8IMY (Certificate of Foreign Intermediary, Flow-Through Entity, or
Certain U.S. Branches).
 
A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please be advised that U.S.
tax regulations do not permit the acceptance of faxed forms. An original tax
form must be submitted.
o Attach Form W-8 for current Tax Year o Confirm Tax ID Number:
 
II. Flow-Through Entities:
 
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners. Please be advised that U.S. tax regulations
do not permit the acceptance of faxed forms. Original tax form(s) must be
submitted.
o
Attach Form W-8 for current Tax Year

o
Confirm Tax ID Number: ______________

 
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.



 
EXHIBIT B
Form of
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including participations in any Letters of Credit and
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
1.
Assignor:     ______________________________________________

2.
Assignee:     ______________________________________________

    [and is an Affiliate/Approved Fund of [identify Lender]]
3.
Borrower(s): [Novelis Inc.] [Novelis Corporation] [Novelis Global Employment
Organization, Inc.] [Novelis South America Holdings, LLC] [Novelis Acquisitions,
LLC] [Novelis Holdings, Inc.] [Novelis UK Ltd] [Novelis AG] [Novelis Deutschland
GmbH] [insert name of other applicable Borrower]

4.
Administrative Agent: Wells Fargo Bank, National Association, as administrative
agent under the Credit Agreement

5.
Credit Agreement: The SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as amended,
restated, amended and restated, supplemented or modified from time to time, the
“Credit Agreement”), dated as of October 6, 2014, among the DESIGNATED COMPANY
(as defined in the Credit Agreement), as a borrower, NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Canadian
Borrower”), NOVELIS CORPORATION, a Texas corporation, and the other U.S.
subsidiaries of the Designated Company signatory thereto as U.S. borrowers
(each, an “Initial U.S. Borrower” and, collectively, the “Initial U.S.
Borrowers”), NOVELIS UK LTD, a limited liability company incorporated under the
laws of England and Wales with registered number 00279596 (“Novelis UK”),
NOVELIS DEUTSCHLAND GMBH, a limited liability company organized under the laws
of Germany, registered with the commercial register (Handelsregister) of the
local court (Amtsgericht) of Göttingen with registration number HRB 772
(“Novelis Deutschland”), NOVELIS AG, a stock corporation (AG) organized under
the laws of Switzerland (“Novelis AG”), and the other Borrowers from time to
time party thereto, AV METALS INC., a corporation formed under the Canada
Business Corporations Act, the Subsidiary Guarantors, the Lenders, the Issuing
Banks, WELLS FARGO BANK, NATIONAL ASSOCIATION, as U.S. swingline lender (in such
capacity, “U.S. Swingline Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, “Administrative Agent”) for the Secured
Parties, WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties, and WELLS FARGO BANK,
N.A. (LONDON BRANCH), as European swingline lender (in such capacity, “European
Swingline Lender”) and the other parties party thereto.

6.
Assigned Interest:

Facility Assigned
Aggregate Amount of
[Revolving
Commitments/
Specified Incremental Commitments/
Revolving Loans] for all Lenders
Amount of [Revolving Commitments/
Specified Incremental
Commitments/
Revolving Loans]
Assigned2 
Percentage Assigned of [Revolving
Commitments/
Specified Incremental
Commitments/
Revolving Loans]
[U.S. Revolving Loans]
[U.S. Swingline Loans]
[Swiss Revolving Loans]
[U.K. Revolving Loans]
$
$
    %
[European Swingline
Loans][German
Revolving
Loans][Belgian
Revolving Loans]
 
 
 

 
7.
Swiss Qualifying Bank: Assignee [is][is not] a Swiss Qualifying Bank. 8.
    [Trade Date: _____________ ]



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:          
Title:     
ASSIGNEE
[NAME OF ASSIGNEE]
By:          
Title:     
 
Consented to and Accepted:
[[NAME OF DESIGNATED
COMPANY], as Administrative Borrower]
By:          
    Name:
    Title:
[[NAME OF EUROPEAN ADMINISTRATIVE BORROWER],
as European Administrative Borrower]
By:          
    Name:
    Title:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
By:               
Name:     Title:

[WELLS FARGO BANK, NATIONAL ASSOCIATION,
as U.S. Swingline Lender]
By:               
    Name:
    Title:
[____________________], as an Issuing Bank
By:               
    Name:
    Title:
WELLS FARGO BANK, N.A. (LONDON BRANCH),
as European Swingline Lender
By:               
    Name:
    Title:
 



 
ANNEX 1 to Assignment and Assumption
NOVELIS INC.
CREDIT AGREEMENT
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.
Representations and Warranties.

1.1
Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Loan Parties, any of
their Subsidiaries or Affiliates or any other person obligated in respect of any
Loan Document or (iv) the performance or observance by the Loan Parties, any of
their Subsidiaries or Affiliates or any other person of any of their respective
obligations under any Loan Document.

1.2
Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 4.01(e) or 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is not already a Lender under the Credit Agreement,
attached to the

Assignment and Assumption is an Administrative Questionnaire in the form of
Exhibit A to the Credit Agreement, (vii) to the extent required by the Credit
Agreement, the Administrative Agent has received a processing and recordation
fee of $3,500 as of the Effective Date and (viii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 2.15 of the Credit Agreement, duly completed and executed by the
Assignee; (b) agrees that (i) it will, independently and without reliance on any
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, (ii)
it will perform in accordance with their terms all of the obligations that by
the terms of the Loan Documents are required to be performed by it as a Lender
and (iii) it will make or invest in its Commitments and Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments and Loans within the meaning of the Securities Act or the Exchange
Act, or other federal securities laws (it being understood that, subject to the
provisions of Sections 2.16(c), 11.02(d) and 11.04 of the Credit Agreement, the
disposition of such Commitments and
EXHIBIT B-ANNEX 1-1
Loans or any interests therein shall at all times remain within its exclusive
control); and (c) hereby expressly consents to, ratifies (genehmigt) and
confirms the declarations and acts made by the Collateral Agent on behalf and in
the name of the Assignee as Future Pledgee (as defined in the relevant German
Security Agreement) in the German Security Agreements. The Assignee confirms
that it is aware of the contents of the German Security Agreements.
2.
Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

3.
General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed by one or more of the
parties hereto on any number of separate counterparts, each of which shall be an
original, but all of which, taken together, shall constitute one original
agreement. Delivery of an executed counterpart of this Assignment and Assumption
by facsimile, email or other electronic transmission (including in portable
document format (“pdf”) or other similar format) shall be effective as delivery
of a manually executed counterpart hereof. This Assignment and Assumption shall
be construed in accordance with and governed by, the law of the State of New
York without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.

4.
Belgian Security Agreements. It is expressly agreed that for the purpose of
Article 1278 and

Article 1281 of the Belgian Civil Code, all security interests, as created or
evidenced by the Belgian Security Agreements shall be preserved for the benefit
of the Collateral Agent, the Assignee, the other Secured Parties and each of the
other Loan Parties.
 
 
EXHIBIT B-ANNEX 1-2



EXHIBIT C
Form of
BORROWING REQUEST
Wells Fargo Bank, National Association, as Administrative Agent for the Lenders
referred to below, 1100 Abernathy Road, Suite 1600
Atlanta, GA 30328
Attention: Account Officer
Fax: 855-260-0212
Re: NOVELIS
[Date]
Ladies and Gentlemen:
Reference is made to the SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as
amended, restated, amended and restated, supplemented or modified from time to
time, the “Credit Agreement”), dated as of October 6, 2014, among the DESIGNATED
COMPANY (as defined in the Credit Agreement), as a borrower, NOVELIS INC., a
corporation amalgamated under the Canada
Business Corporations Act (the “Canadian Borrower”), NOVELIS CORPORATION, a
Texas corporation, and the other U.S. subsidiaries of the Designated Company
signatory thereto as U.S.
borrowers (each, an “Initial U.S. Borrower” and, collectively, the “Initial U.S.
Borrowers”), NOVELIS UK LTD, a limited liability company incorporated under the
laws of England and Wales with registered number 00279596 (“Novelis UK”),
NOVELIS DEUTSCHLAND GMBH, a limited liability company organized under the laws
of Germany, registered with the commercial register (Handelsregister) of the
local court (Amtsgericht) of Göttingen with registration number HRB 772
(“Novelis Deutschland”),
NOVELIS AG, a stock corporation (AG) organized under the laws of Switzerland
(“Novelis AG”), and the other Borrowers from time to time party thereto, AV
METALS INC., a corporation formed under the
Canada Business Corporations Act, the Subsidiary Guarantors, the Lenders, the
Issuing Banks, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as U.S. swingline lender (in such capacity,
“U.S. Swingline Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, “Administrative Agent”) for the Secured
Parties, WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties, and WELLS FARGO BANK,
N.A. (LONDON BRANCH), as European swingline lender (in such capacity, “European
Swingline Lender”) and the other parties party thereto. Capitalized terms used
but not defined herein have the meaning given to such terms in the Credit
Agreement. [Administrative Borrower][European Administrative Borrower] hereby
gives you notice pursuant to
[Section 2.03][Section 2.17(e)] of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the terms on which such Borrowing is requested to be made:
 
(A)
Borrowing     [U.S. Revolving Loans]

[U.S. Swingline Loans]
[U.K. Revolving Loans]
[Swiss Revolving Loans]
[European Swingline Loans]
[German Revolving Loans]
[Belgian Revolving Loans]
(B)
Approved Currency of Borrowing     

(C)
Principal amount of     

 
Borrowing     
(D)
Date of Borrowing     

(which is a Business Day)     
(E)
Type of Borrowing     [Base Rate][EURIBOR Rate][LIBOR

Rate]
(F)
Interest Period and the last day thereof     

(G)
Funds are requested to be disbursed to      Borrower’s account with
[____________]

(Account No. ).
 
[Administrative Borrower][European Administrative Borrower] hereby represents
and warrants that the conditions to lending specified in Sections 4.02(b), (c)
and (d) of the Credit Agreement are satisfied as of the date hereof.
[Signature Page Follows]
[______________________, as Administrative
Borrower]
By:               
Name:     Title:     

[______________________, as European
Administrative Borrower]
By:     ____________________________________
    Name:
    Title:
 
 
    



EXHIBIT D Form of
COMPLIANCE CERTIFICATE
 
I, [_________], the [Financial Officer] of [_____________] (in such capacity and
not in my individual capacity), hereby certify that, with respect to that
certain SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated,
amended and restated, supplemented or modified from time to time, the “Credit
Agreement”), dated as of October 6, 2014, among the DESIGNATED COMPANY (as
defined in the Credit Agreement), as a borrower, NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Canadian
Borrower”), NOVELIS CORPORATION, a Texas corporation, and the other U.S.
subsidiaries of the Designated Company signatory thereto as U.S. borrowers
(each, an “Initial U.S. Borrower” and, collectively, the “Initial U.S.
Borrowers”), NOVELIS UK LTD, a limited liability company incorporated under the
laws of England and Wales with registered number 00279596 (“Novelis UK”),
NOVELIS DEUTSCHLAND GMBH, a limited liability company organized under the laws
of Germany, registered with the commercial register (Handelsregister) of the
local court (Amtsgericht) of Göttingen with registration number HRB 772
(“Novelis Deutschland”), NOVELIS AG, a stock corporation (AG) organized under
the laws of
Switzerland (“Novelis AG”), and the other Borrowers from time to time party
thereto, AV METALS
INC., a corporation formed under the Canada Business Corporations Act, the
Subsidiary Guarantors, the Lenders, the Issuing Banks, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as U.S. swingline lender (in such capacity, “U.S.
Swingline Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent (in such capacity, “Administrative Agent”) for the Secured
Parties, WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties, and WELLS FARGO BANK,
N.A. (LONDON BRANCH), as European swingline lender (in such capacity, “European
Swingline Lender”) and the other parties party thereto. Capitalized terms used
but not defined herein have the meaning given to such terms in the Credit
Agreement.:
 
(a)
Attached hereto as Schedule 1 are detailed calculations demonstrating compliance
by Designated Company and its Restricted Subsidiaries with Section 6.10 of the
Credit Agreement. Designated Company and its Restricted Subsidiaries are in
compliance with Section 6.10 of the Credit Agreement as of the date hereof.

 
(b)
[Attached hereto as Schedule 2 is the report of [accounting firm.]]

 
(c)
The Designated Company and its Restricted Subsidiaries were in compliance (to
the extent required by the terms thereof) with each of the covenants set forth
in Section 6.10 of the Credit Agreement at all times during and since
[__________].

 
(d)
No Default has occurred under the Credit Agreement which has not been previously
disclosed, in writing, to the Administrative Agent pursuant to a Compliance

Certificate.3
 
(e)
Attached hereto as Schedule 3 are detailed calculations showing a reconciliation
of Consolidated EBITDA (Fixed Charge) to the net income set forth on the
statement of income, on a quarterly basis.

 
(f)
Attached hereto as Schedule 4 are copies of financial statements, consolidated
balance sheets, statements of income and cash flows separating out the results
of the Designated Company and its Restricted Subsidiaries, on the one hand, and
any Unrestricted Subsidiaries, on the other hand.

 
[Signature Page Follows]
________________________
(cont'd from previous page)
3 If a Default shall have occurred, an explanation specifying the nature and
extent of such Default shall be provided on a separate page together with an
explanation of a corrective action taken or proposed to be taken with respect
thereto (include, as applicable, information regarding actions, if any, taken
since delivery of the prior Compliance Certificate).
Dated this ___ day of_______________, 201_.
[ ]
By:               
Name:     
Title:     [Financial Officer]
 


SCHEDULE 1
 
Financial Covenants
    


[SCHEDULE 2]
 
[Report of Accounting Firm]
[See attached]
 


SCHEDULE 3
Reconciliation of Consolidated EBITDA to net income
 
[See attached]
 


SCHEDULE 4
Bifurcated Financial Statements
 
[See attached]
 



EXHIBIT E
Form of
INTEREST ELECTION REQUEST
Wells Fargo Bank, National Association, as Administrative Agent for the Lenders
referred to below, 1100 Abernathy Road, Suite 1600
Atlanta, GA 30328
Attention: Account Officer Fax: 855-260-0212
[Date] Re: Novelis
Ladies and Gentlemen:
This Interest Election Request is delivered to you pursuant to Section 2.08(b)
of the SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated,
amended and restated, supplemented or modified from time to time, the “Credit
Agreement”), dated as of October 6, 2014, among the DESIGNATED COMPANY (such
term and each other capitalized term used but not defined herein having the
meaning given to it in ARTICLE I), as a borrower, NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Canadian
Borrower”), NOVELIS CORPORATION, a Texas corporation, and the other U.S.
subsidiaries of the Designated Company signatory thereto as U.S. borrowers
(each, an “Initial U.S. Borrower” and, collectively, the “Initial U.S.
Borrowers”), NOVELIS UK LTD, a limited liability company incorporated under the
laws of England and Wales with registered number 00279596 (“Novelis UK”),
NOVELIS DEUTSCHLAND GMBH, a limited liability company organized under the laws
of Germany, registered with the commercial register
(Handelsregister) of the local court (Amtsgericht) of Göttingen with
registration number HRB 772 (“Novelis Deutschland”), NOVELIS AG, a stock
corporation (AG) organized under the laws of Switzerland (“Novelis AG”), and the
other Borrowers from time to time party thereto, AV METALS
INC., a corporation formed under the Canada Business Corporations Act, the
Subsidiary Guarantors, the Lenders, the Issuing Banks, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as U.S. swingline lender (in such capacity, “U.S.
Swingline Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent (in such capacity, “Administrative Agent”) for the Secured
Parties, WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties, and WELLS FARGO BANK,
N.A. (LONDON BRANCH), as European swingline lender (in such capacity, “European
Swingline Lender”) and the other parties party thereto. Capitalized terms used
but not defined herein have the meaning given to such terms in the Credit
Agreement.
The Administrative Borrower hereby requests that on [__________] (the “Interest
Election Date”),
1.
$[__________] of the presently outstanding principal amount of the [U.S.
Revolving Loans]

[U.K. Revolving Loans] [Swiss Revolving Loans][German Revolving Loans] [Belgian
Revolving Loans] [available/originally made on [__________]], in [________]
2.
[and all presently being maintained as/ issued as] [Base Rate Loans]
[Eurocurrency Loans] [EURIBOR Loans],

3.
be [established as] [converted into] [continued as],

4.
[[Eurocurrency Loans] [EURIBOR Loans] having an Interest Period of
[one/two/three/six] months].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Interest Election Date, both
before and after giving effect thereto and to the application of the proceeds
therefrom:
(a)
the foregoing [conversion] [continuation] complies with the terms and conditions
of the Credit Agreement (including, without limitation, Section 2.08 of the
Credit Agreement);

(b)
no Default has occurred and is continuing, or would result from such proposed
[conversion] [continuation].

[Signature Page Follows]


The Administrative Borrower has caused this Interest Election Request to be
executed and delivered by its duly authorized officer as of the date first
written above.
 
[NAME OF DESIGNATED COMPANY], as
Administrative Borrower
By:
Name:     

Title:



EXHIBIT F
Form of
JOINDER AGREEMENT
Reference is made to the SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as
amended, restated, amended and restated, supplemented or modified from time to
time, the “Credit Agreement”), dated as of October 6, 2014, among the DESIGNATED
COMPANY (such term and each other capitalized term used but not defined herein
having the meaning given to it in ARTICLE I), as a borrower, NOVELIS INC., a
corporation amalgamated under the Canada Business Corporations Act (the
“Canadian Borrower”), NOVELIS CORPORATION, a Texas corporation, and the other
U.S. subsidiaries of the Designated Company signatory thereto as U.S. borrowers
(each, an “Initial U.S. Borrower” and, collectively, the “Initial U.S.
Borrowers”), NOVELIS UK LTD, a limited liability company incorporated under the
laws of England and Wales with registered number 00279596 (“Novelis
UK”), NOVELIS DEUTSCHLAND GMBH, a limited liability company organized under the
laws of Germany, registered with the commercial register (Handelsregister) of
the local court (Amtsgericht) of Göttingen with registration number HRB 772
(“German Borrower”), NOVELIS AG, a stock corporation (AG) organized under the
laws of Switzerland (“Swiss Borrower”), and the other Borrowers from time to
time party thereto, AV METALS INC., a corporation formed under the Canada
Business Corporations Act, the Subsidiary Guarantors, the Lenders, the Issuing
Banks, WELLS FARGO BANK, NATIONAL ASSOCIATION, as U.S. swingline lender (in such
capacity, “U.S. Swingline Lender”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in such
capacity,
“Administrative     Agent”) for the Secured Parties, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral agent (in such capacity, “Collateral Agent”) for the
Secured Parties, and WELLS FARGO BANK, N.A. (LONDON BRANCH), as European
swingline lender (in such capacity, “European Swingline Lender”) and the other
parties party thereto. Capitalized terms used but not defined herein have the
meaning given to such terms in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Guarantors have entered into the Credit Agreement and the
applicable Security
Documents in order to induce the Lenders to make the Loans and the Issuing Banks
to issue Letters of Credit to or for the benefit of the Borrowers;
[TO JOIN NEW GUARANTORS]
[WHEREAS, pursuant to Section 5.11(b) of the Credit Agreement, [certain
Subsidiaries are] required to become Guarantors under the Credit Agreement by
executing a Joinder Agreement. The undersigned Subsidiary (the “New Guarantor”)
is executing this joinder agreement (“Joinder Agreement”) to the Credit
Agreement in order to induce the Lenders to make additional Loans and the
Issuing Banks to issue Letters of Credit and as consideration for the Loans
previously made by the Lenders and Letters of Credit previously issued by the
Issuing Banks and as consideration for the other agreements of the Lenders and
the Agents under the Loan Documents.]
[TO JOIN NEW BORROWERS]
[WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Designated
Company may at any time and from time to time after the Aleris Acquisition
Closing Date designate one or more Specified Aleris German Subsidiaries as
German Borrowers and one or more Specified Aleris U.S. Subsidiaries as
U.S. Borrowers. The Designated Company has designated the undersigned Subsidiary
(the “New Borrower”) as a [German][U.S.] Borrower, and the undersigned New
Borrower is executing this joinder agreement (“Joinder Agreement”) to become a
[German Borrower] [U.S. Borrower] under the Credit Agreement.]
[WHEREAS, in connection with the Aleris Acquisition and in accordance with the
definition of Specified Aleris Subsidiary, [Aleris Switzerland GmbH, a [limited
liability company] organized under the laws of
Switzerland] [Aleris Aluminum Duffel BVBA, a [___], organized under the laws of
Belgium] (the “New Borrower”) is executing this joinder agreement (“Joinder
Agreement”) to become a [Swiss Borrower] [Belgian Borrower] under the Credit
Agreement.]
NOW, THEREFORE, the Administrative Agent, the Collateral Agent and the New
Guarantor hereby agree as follows:
1.
[Joinder of Borrower and] Guarantee. [In accordance with [the definition of
Specified Aleris Subsidiary][Section 2.20 of the Credit Agreement], the New
Borrower by its signature below becomes a Borrower under the Credit Agreement
with the same force and effect as if originally named therein as a

Borrower.] In accordance with [Section 5.11(b)][Section 2.20] of the Credit
Agreement, the New [Borrower] [Guarantor] by its signature below becomes a
Guarantor under the Credit Agreement with the same force and effect as if
originally named therein as a Guarantor.
2.
Representations and Warranties. The New [Borrower][Guarantor] hereby (a) agrees
to all the terms and provisions of the Credit Agreement applicable to it as a
[Borrower and] Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a [Borrower and] Guarantor
thereunder are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representation and warranty shall
have been true and correct in all material respects (or, in the case of any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect”, true and correct in all respects) as of such earlier date. Each
reference to a [Borrower or a] Guarantor in the Credit Agreement shall be deemed
to include the New [Borrower][Guarantor] as the context requires. The New
[Borrower][Guarantor] hereby attaches supplements to each of the schedules to
the Credit Agreement and the Perfection Certificates applicable to it.

3.
Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.
Counterparts. This Joinder Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts, each of which shall be an
original, but all of which, taken together, shall constitute one original
agreement. Delivery of an executed counterpart of this Joinder Agreement by
facsimile, email or other electronic transmission (including in portable
document format (“pdf”) or other similar format) shall be effective as delivery
of a manually executed counterpart of this Joinder Agreement.

5.
No Waiver. Except as expressly supplemented hereby, the Credit Agreement shall
remain in full force and effect.

6.
Notices. All notices, requests and demands to or upon the New
[Borrower][Guarantor], any Agent or any Lender shall be governed by the terms of
Section 11.01 of the Credit Agreement.

7.
Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[Signature Pages Follow]


IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.
[NEW BORROWER / NEW GUARANTOR]
By:               
    Name:
    Title:     
Address for Notices:
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and as Collateral Agent
By:               
    Name:
    Title:     
Address for Notices:
Wells Fargo Bank, National Association, as Administrative Agent for the Lenders
referred to below, 1100 Abernathy Road, Suite 1600
Atlanta, GA 30328
Attention: Account Officer
Fax: 855-260-0212
 
[Note: Schedules to be attached.]
 
 



EXHIBIT G
Form of
LANDLORD ACCESS AGREEMENT
[See attached]
EXHIBIT G-1
Exhibit G
LANDLORD’S LIEN WAIVER, ACCESS AGREEMENT AND CONSENT
THIS LANDLORD’S LIEN WAIVER, ACCESS AGREEMENT AND CONSENT (the “Agreement”) is
made and entered into as of [________________,201__] by and between
________________________,     having     an     office     at
    ___________________________________
(“Landlord”) and WELLS FARGO BANK, NATIONAL ASSOCIATION having an office at 1100
Abernathy Road, Suite 1600, Atlanta, GA 30328, as Collateral Agent (as
hereinafter defined), for the benefit of the Secured Parties under the Credit
Agreement (as hereinafter defined).
R E C I T A L S:
A.    Landlord is the record title holder and owner of the real property
described in Schedule A attached hereto (the “Real Property”).
B.    Landlord has leased all or a portion of the Real Property (the “Leased
Premises”)
to [________________] (“Lessee”) pursuant to a certain lease agreement or
agreements described in Schedule B attached hereto (collectively, and as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Lease”).
C.    [Lessee]1 has entered into (i) that certain SECOND AMENDED AND RESTATED
CREDIT AGREEMENT (as amended, restated, amended and restated, supplemented or
modified, the “Credit Agreement”), dated as of October 6, 2014, among the
DESIGNATED COMPANY (such term and each other capitalized term used but not
defined herein having the meaning given to it in the Credit Agreement), as a
borrower, NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act (the “Canadian Borrower”), NOVELIS CORPORATION, a Texas
corporation, and the other U.S. subsidiaries of the Designated Company signatory
thereto as U.S. borrowers (each, an “Initial U.S. Borrower” and, collectively,
the “Initial U.S. Borrowers”), NOVELIS
UK LTD, a limited liability company incorporated under the laws of England and
Wales with registered number 00279596 (“U.K. Borrower”), NOVELIS DEUTSCHLAND
GMBH, a limited liability company organized under the laws of Germany,
registered with the commercial register (Handelsregister) of the local court
(Amtsgericht) of Göttingen with registration number HRB 772 (“Novelis
Deutschland”), NOVELIS AG, a stock corporation (AG) organized under the laws of
Switzerland (“Novelis AG”), and the other Borrowers from time to time party
thereto, AV METALS INC., a corporation formed under the Canada Business
Corporations Act, the Subsidiary Guarantors, the Lenders, the Issuing Banks,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as U.S. swingline lender (in such
capacity, “U.S. Swingline Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, “Administrative Agent”) for the Secured
Parties and each Issuing Bank, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties
and each Issuing Bank, and WELLS FARGO BANK, N.A. (LONDON BRANCH), as
European swingline lender (in such capacity, “European Swingline Lender”) and
the other party thereto pursuant to which the Lenders have agreed to make
certain loans to, among others, [Lessee]2
(collectively, the “Loans”), and (ii) that certain Amended and Restated Security
Agreement, dated as of
May 13, 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to
__________________________________
1
Insert name of applicable borrower entities if Lessee is not the borrower under
the Credit Agreement and create a
defined term "Borrower".
2
Insert "Borrower" if Lessee is not the borrower under the Credit Agreement.
1042936.02A-CHISR01A - MSW
time, the “Security Agreement”), made by Novelis, and the Guarantors from to
time to time party thereto, in favor of Collateral Agent.
D.    [Lessee is a subsidiary of Borrower]3
E.    [Lessee has, pursuant to the Credit Agreement among other things
guaranteed the
obligations of Borrowers under the Credit Agreement and the other Documents
evidencing and securing the Loans.]4
F.    As security for the payment and performance of Lessee’s Obligations under
the Credit Agreement and the other Loan Documents, Collateral Agent (for its
benefit and the benefit of the Secured Parties) has or will acquire a security
interest in and lien upon all of Lessee’s personal property, inventory,
accounts, goods, machinery, equipment, furniture and fixtures (together with all
additions, substitutions, replacements and improvements to, and proceeds of, the
foregoing, collectively, the “Personal Property”) [and a mortgage lien on
Lessee's leasehold interest in the Leased Premises.]5.
G.    Collateral Agent has requested, pursuant to its rights under the Credit
Agreement
and the Security Agreement, that Landlord execute this Agreement.
A G R E E M E N T:
NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord hereby represents, warrants and agrees in favor of
Collateral Agent, as follows:
1.    Landlord hereby waives and releases unto Collateral Agent (i) any
contractual
landlord’s lien and any other landlord’s lien which it may be entitled to at law
or in equity against any Personal Property, (ii) any and all rights granted by
or under any present or future laws to levy or distrain for rent or any other
charges which may be due to the Landlord against the Personal Property and (iii)
any and all claims, liens and demands of every kind which it has or may
hereafter have against the Personal Property (including, without limitation, any
right to include the Personal Property in any secured financing Landlord may
become party to). Landlord acknowledges that the Personal Property is and will
remain personal property and not fixtures even though it may be affixed to or
placed on the Real Property.
2.    Landlord certifies that (i) Landlord is the landlord under the Lease
described in Schedule B attached hereto, (ii) the Lease is in full force and
effect and has not been amended, restated, supplemented, extended, renewed or
otherwise modified except as set forth in Schedule B hereto, (iii) there is no
defense, offset, claim or counterclaim by or in favor of Landlord against Lessee
under the Lease or against the obligations of Landlord under the Lease and (iv)
no notice of default has been given under or in connection with the Lease which
has not been cured, and Landlord has no knowledge of any occurrence of any other
default under or in connection with the Lease, (v) Lessee is in possession of
the
Leased Premises, (vi) the current monthly base rent under the Lease is $_______
per month, such __________________________________
3
Delete this recital if Lessee is a borrower under the Credit Agreement.
4
Delete this recital if Lessee is a borrower under the Credit Agreement.
5
Include bracketed language if Leased Premises are to be mortgaged.



monthly base rent due under the Lease has been paid through __________, (vii)
additional rent is $________ and has been paid through ________, (viii) common
area charges are $________ and have been paid through ________, (ix) there are
no other agreements, whether oral or written, between Lessee and Lessor
concerning the Real Property or the Leased Premises, (x) any improvements
required by the terms of the Lease to be made by lessee have been completed to
the satisfaction of Landlord, and Lessee's current use and operating of the
Leased Premises complies with any use covenants or operating requirements
contained in the Lease, (xi) Landlord is the record and beneficial owner of the
Leased Premises, and the Lease is not subordinate, and has not been subordinated
by Landlord, to any mortgage, lien or other encumbrance, (xii) Landlord has not
assigned, conveyed, transferred, sold, encumbered or mortgaged its interest in
the Lease or the Real Property, and there are no mortgages, deeds of trust or
other security interests encumbering Landlord's fee interest in the Leased
Premises, (xiii) Landlord has not received written notice of any pending eminent
domain proceedings or other governmental actions or any judicial actions of any
kind against Landlord's interest in the Real Property, and (xiv) Landlord, and
the person or persons executing this certificate on behalf of Landlord, have the
power and authority to execute this Agreement.
3.    Landlord agrees that Collateral Agent has the right to remove the Personal
Property from the Leased Premises at any time prior to the occurrence of a
default under the Lease and, after the occurrence of such a default, during the
Standstill Period (as hereinafter defined) provided that Collateral Agent shall
repair any damage arising from such removal. Landlord further agrees that,
during the foregoing periods, Landlord will not (i) remove any of the Personal
Property from the Leased Premises or (ii) hinder Collateral Agent’s actions in
removing Personal Property from the Leased Premises or Collateral Agent’s
actions in otherwise enforcing its security interest in the Personal Property.
Collateral Agent shall not be liable for any diminution in value of the Leased
Premises caused by the absence of Personal Property actually removed or by the
need to replace the Personal Property after such removal. Landlord acknowledges
that Collateral Agent shall have no obligation to remove the Personal Property
from the Leased Premises.
4.    Landlord acknowledges and agrees that Lessee’s granting of a security
interest in
the Personal Property [and the granting of a mortgage lien in and upon Lessee's
interest in the Leased
Premises, in each case,]6 in favor of Collateral Agent (for its benefit and the
benefit of the Secured Parties) shall not constitute a default under the Lease
nor permit Landlord to terminate the Lease or reenter or repossess the Leased
Premises or otherwise be the basis for the exercise of any remedy by Landlord
and Landlord hereby expressly consents to the granting of such security interest
[and mortgage lien.]7.
5.    Notwithstanding anything to the contrary contained in this Agreement or
the Lease, in the event of a default by Lessee under the Lease, Landlord agrees
that (i) it shall provide to Collateral Agent at the address set forth in the
introductory paragraph hereof a copy of any notice of default delivered to
Lessee under the Lease and (ii) it shall not exercise any of its remedies
against Lessee provided in favor of Landlord under the Lease or at law or in
equity until, in the case of a monetary default, the date which is 45 days after
the date Landlord delivers written notice of such monetary default to Collateral
Agent, and in the case of a non-monetary default, the date which is 60 days
after the date
Landlord delivers written notice of such non-monetary default to Collateral
Agent (such 45-day period for __________________________________
6
Include bracketed language if Leased Premises are to be mortgaged.
7
Include bracketed language if Leased Premises are to be mortgaged.
monetary defaults and such 60 day period for non-monetary defaults, as
applicable, being referred to as the “Standstill Period”), provided, however, if
such non-monetary default by its nature cannot reasonably be cured by Collateral
Agent within such 60 day period, Collateral Agent shall have such additional
period of time as may be reasonably necessary to cure such non-monetary default,
so long as Lessee commences such curative measures within such 60 day period and
thereafter proceeds diligently to complete such curative measures. In the event
that any such non-monetary default by its nature cannot reasonably be cured by
Collateral Agent, Landlord shall, provided Collateral Agent has theretofore
cured all monetary defaults (if any), upon the request of Collateral Agent enter
into a new lease with Collateral Agent (or its nominee) on the same terms and
conditions as the Lease. Collateral Agent shall have the right, but not the
obligation, during the Standstill Period, to cure any such default and Landlord
shall accept any such cure by Collateral Agent or Lessee. If, during the
Standstill Period, Collateral Agent or Lessee or any other Person cures any such
default, then Landlord shall rescind the notice of default.
6.    In the event of a termination, disaffirmance or rejection of the Lease for
any
reason, including, without limitation, pursuant to any laws (including any
bankruptcy or other insolvency laws) by Lessee or the termination of the Lease
for any reason by Landlord, Landlord will give Collateral Agent the right,
within sixty (60) days of such event, provided all monetary defaults under the
Lease have been cured, to enter into a new lease of the Leased Premises, in the
name of Collateral Agent (or a designee to be named by Collateral Agent at the
time), for the remainder of the term of the Lease and upon all of the terms and
conditions thereof, or, if Collateral Agent shall elect not to exercise such
right (such election to be made by Collateral Agent at its sole discretion),
Landlord will give Collateral Agent the right to enter upon the Leased Premises
during such sixty (60) day period for the purpose of removing Tenant’s personal
property therefrom.
7.    Notwithstanding any provision to the contrary contained in the Lease, any
acquisition of Lessee’s interest by Collateral Agent, its nominee, shall not
create a default under, or require Landlord’s consent under, the Lease.
8.    The terms and provisions of this Agreement shall inure to the benefit of
and be
binding upon the successors and assigns of Landlord (including, without
limitation, any successor owner of the Real Property) and Collateral Agent.
Landlord will disclose the terms and conditions of this Agreement to any
purchaser or successor to Landlord’s interest in the Leased Premises.
Notwithstanding that the provisions of this Agreement are self-executing,
Landlord agrees, upon request by Collateral Agent, to execute and deliver a
written acknowledgment confirming the provisions of this Agreement in form and
substance satisfactory to Collateral Agent.
9.    All notices to any party hereto under this Agreement shall be in writing
and sent
to such party at its respective address set forth above (or at such other
address as shall be designated by such party in a written notice to the other
party complying as to delivery with the terms of this Section 9) by certified
mail, postage prepaid, return receipt requested or by overnight delivery
service.
10.    The provisions of this Agreement shall continue in effect until Landlord
shall
have received Collateral Agent’s written certification that the Loans have been
paid in full and all of Lessee’s other Obligations under the Credit Agreement
and the other Loan Documents have been satisfied.
11.    THE INTERPRETATION, VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED UNDER THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
12.    Landlord agrees to execute, acknowledge and deliver such further
instruments as Collateral Agent may request to allow for the proper recording of
this Agreement (including, without limitation, a revised landlord’s waiver in
form and substance sufficient for recording) or to otherwise accomplish the
purposes of this Agreement.
13.    Landlord agrees that, so long as the Loans and Lessee’s Obligations under
the Credit Agreement remain outstanding and Collateral Agent retains an interest
in the Personal Property
[and/or Lessee's interest in the Leased Premises]8, no modification, alteration
or amendment shall be made to the Lease without the prior written consent of
Collateral Agent if such modification, alteration or amendment could have a
material adverse effect on the value or use of the Leased Premises or Lessee’s
obligations or rights under the Lease.
[Signature Page Follows.]
__________________________________
8
Include bracketed language if Leased Premises are to be mortgaged.




60
994897.02E-CHISR011125931.03I-CHISR02A - MSW

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Collateral Agent have caused this Agreement to
be duly executed and delivered by their duly authorized officers as of the date
first above written.
_________________________________, as Landlord
By:
Name:
Title:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent
By:
Name:
Title:





--------------------------------------------------------------------------------





 
Schedule A Description of Real Property





--------------------------------------------------------------------------------







Schedule B
Description of Leases
Location/
Lessor     Lessee     Dated     Modification     Property Address
                   
                   
                   
                   
                   
                   
                   
                   
 







--------------------------------------------------------------------------------






EXHIBIT H
Form of
LC REQUEST
Dated [___]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent under the SECOND
AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, amended and
restated, supplemented or modified from time to time, the “Credit Agreement”),
dated as of October 6, 2014, among the DESIGNATED COMPANY (as defined in the
Credit Agreement), as a borrower, NOVELIS INC., a corporation amalgamated under
the Canada Business Corporations Act (the “Canadian Borrower”), NOVELIS
CORPORATION, a Texas corporation, and the other U.S. subsidiaries of the
Designated Company signatory thereto as U.S. borrowers (each, an “Initial U.S.
Borrower” and, collectively, the “Initial U.S. Borrowers”), NOVELIS UK LTD, a
limited liability company incorporated under the laws of England and Wales with
registered number 00279596 (“Novelis UK”), NOVELIS DEUTSCHLAND GMBH, a limited
liability company organized under the laws of Germany, registered with the
commercial register (Handelsregister) of the local court (Amtsgericht) of
Göttingen with registration number HRB 772 (“Novelis Deutschland”), NOVELIS AG,
a stock corporation (AG) organized under the laws of Switzerland (“Novelis AG”),
and the other Borrowers from time to time party thereto, AV METALS INC., a
corporation formed under the Canada Business Corporations Act, the
Subsidiary Guarantors, the Lenders, the Issuing Banks, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as U.S. swingline lender (in such capacity, “U.S.
Swingline Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent (in such capacity, “Administrative Agent”) for the Secured Parties, WELLS
FARGO BANK, NATIONAL
ASSOCIATION, as collateral agent (in such capacity, “Collateral Agent”) for the
Secured Parties, and
WELLS FARGO BANK, N.A. (LONDON BRANCH), as European swingline lender (in such
capacity, “European Swingline Lender”) and the other parties party thereto.
Capitalized terms used but not defined herein have the meaning given to such
terms in the Credit Agreement.
 
[NAME AND ADDRESS OF ISSUING BANK]
Ladies and Gentlemen:
We hereby request that [NAME OF ISSUING BANK], as Issuing Bank under the Credit
Agreement [issue] [amend] [renew] [extend] [a] [an existing] [Standby]
[Commercial] Letter of Credit for the account of the undersigned [____] on
[___]25 (the “Date of [Issuance] [Amendment] [Renewal] [Extension]”) in the
aggregate stated amount of [____]. [Such Letter of Credit was originally issued
on [date].] The requested Letter of Credit [shall be] [is] denominated in
Approved Currency.
 
The beneficiary of the requested Letter of Credit [will be] [is] [____], and
such Letter of Credit [will be] [is] in support of [____] and [will have] [has]
a stated expiration date of [____]. [Describe the nature of the amendment,
renewal or extension.] We hereby certify that:


EXHIBIT H-1
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





(1)
As of the date first set forth above and at the time of and immediately after
giving effect to the [issuance] [amendment] [renewal] [extension] of the Letter
of Credit requested herein, no Default has or will have occurred and be
continuing.

(2)
Each of the representations and warranties made by any Loan Party set forth in
any Loan Document are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect”, is true and correct in all respects) on and as of such date and
with the same effect as though made on and as of the date first set forth above,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representation and warranty shall have been
true and correct in all material respects

(or, in the case of any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect”, true and correct in all respects) as
of such earlier date.
(3)
No order, judgment or decree of any Governmental Authority purports to restrain
any Lender from taking any actions to be made hereunder or from making any Loans
to be made by it. No injunction or other restraining order has been issued, is
pending or noticed with respect to any action, suit or proceeding seeking to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated by this LC Request,
the Credit Agreement or the making of Loans thereunder.

(4)
After giving effect to the request herein, the Loan Parties shall be in
compliance with the Funding Conditions and the LC Conditions, (iii) no
Overadvance exists and (iv) the conditions set forth in Section 4.02 of the
Credit Agreement in respect of such issuance, amendment, renewal or extension
shall have been satisfied.

________________________
(cont'd from previous page)
Copies of all relevant documentation with respect to the supported transaction
are attached hereto.
         [ ]
                                  By:                              
                                       Name:
                                       Title:
 
[______________________, as Administrative
Borrower]
                                  By:                              
                                       Name:
                                       Title:
 
[______________________, as European


EXHIBIT H-2
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





Administrative Borrower]
                                  By:                              
                                       Name:
                                       Title:
 
 
 




EXHIBIT H-3
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------






EXHIBIT I
Form of
BORROWING BASE CERTIFICATE
 
 


954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





blankborrowingbasejpeg.jpg [blankborrowingbasejpeg.jpg]


954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------






EXHIBIT K-1
Form of
REVOLVING NOTE
$_________________     New York, New York
    [Date]
FOR VALUE RECEIVED, each of the undersigned (“Borrower”), hereby unconditionally
promises to pay to [_______________________] or its registered assigns (the
“Lender”) on the Maturity Date (as defined in the Credit Agreement referred to
below), in Dollars (in the case of the portion of the principal amount hereof
attributable to Dollar Denominated Loans of the Lender), Euros (in the case of
the portion of the principal amount hereof attributable to Euro Denominated
Loans of the Lender) or GBP (in the case of the portion of the principal amount
hereof attributable to GBP Denominated Loans of the Lender), as applicable, and
in immediately available funds, the principal amount of the aggregate unpaid
principal amount of all Revolving Loans of the Lender outstanding under the
Credit Agreement (it being expressly understood that the Dollar Equivalent of
the principal amount of this Note may exceed the face amount of this Note stated
above). Borrower further agrees to pay interest in Dollars (in the case of the
portion of the principal amount hereof attributable to Dollar Denominated Loans
of the Lender), Euros (in the case of the portion of the principal amount hereof
attributable to Euro Denominated Loans of the Lender) or GBP (in the case of the
portion of the principal amount hereof attributable to GBP Denominated Loans of
the Lender), as applicable, and in immediately available funds, at such office
specified in Section 2.14 of the Credit Agreement on the unpaid principal amount
hereof from time to time from the date hereof at the rates, and on the dates,
specified in Section 2.06 of such Credit Agreement.
The holder of this Note may endorse and attach a schedule to reflect the date,
Type, currency and amount of each Revolving Loan of the Lender owing by the
Borrower outstanding under the Credit Agreement, the date and amount of each
payment or prepayment of principal hereof, and the date of each interest rate
conversion or continuation pursuant to Section 2.08 of the Credit Agreement and
the principal amount subject thereto; provided that the failure of the Lender to
make any such recordation (or any error in such recordation) shall not affect
the obligations of Borrower hereunder or under the Credit Agreement.
This Note is one of the Notes referred to in the SECOND AMENDED AND RESTATED
CREDIT AGREEMENT (as amended, restated, amended and restated, supplemented or
modified from time to time, the “Credit Agreement”), dated as of October 6,
2014, among the DESIGNATED COMPANY (as defined in the Credit Agreement), as a
borrower, NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act (the “Canadian Borrower”), NOVELIS CORPORATION, a Texas
corporation, and the other U.S. subsidiaries of the Designated Company signatory
thereto as U.S. borrowers (each, an “Initial U.S. Borrower” and, collectively,
the “Initial U.S. Borrowers”), NOVELIS UK LTD, a limited liability company
incorporated under the laws of England and Wales with registered number 00279596
(“Novelis UK”), NOVELIS DEUTSCHLAND GMBH, a limited liability company organized
under the laws of Germany, registered with the commercial register
(Handelsregister) of the local court (Amtsgericht) of Göttingen with
registration number HRB 772 (“Novelis Deutschland”), NOVELIS AG, a stock
corporation (AG) organized under the laws of Switzerland (“Novelis AG”), and the
other Borrowers from time to time party thereto, AV METALS INC., a corporation
formed under the
Canada Business Corporations Act, the Subsidiary Guarantors, the Lenders, the
Issuing Banks, WELLS FARGO BANK, NATIONAL ASSOCIATION, as U.S. swingline lender
(in such capacity, “U.S. Swingline Lender”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity,


EXHIBIT K-1-1
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





“Administrative Agent”) for the Secured Parties, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral agent (in such capacity, “Collateral Agent”) for the
Secured Parties, and
WELLS FARGO BANK, N.A. (LONDON BRANCH), as European swingline lender (in such
capacity, “European Swingline Lender”) and the other parties party thereto, and
is subject to the provisions thereof and is subject to optional and mandatory
prepayment in whole or in part as provided therein. Capitalized terms used but
not defined herein have the meaning given to such terms in the Credit Agreement
unless the context otherwise requires.
 
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.
The limitations pursuant to Article VII of the Credit Agreement apply mutatis
mutandis to this Note.
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.
No failure in exercising any rights hereunder or under the other Loan Documents
on the part of the Lender shall operate as a waiver of such rights.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive diligence,
presentment, demand, protest and all other notices of any kind.
Time is of the essence in respect of this Note.
From time to time after the date hereof, in connection with the joinder of
additional Borrowers under the Credit Agreement, additional Loan Parties may
become parties hereto by executing a counterpart signature page to this Note.
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Page Follows]
 
    
 
[NAME OF DESIGNATED COMPANY], as a Borrower

    By:                                   Name:               

         Title:


EXHIBIT K-1-2
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





NOVELIS SOUTH AMERICA HOLDINGS, LLC, as a Borrower

                                  By:                              
                                  Name:                                        
         Title:

NOVELIS ACQUISITIONS, LLC, as a Borrower

                                  By:                              
                                  Name:                                        
         Title:

NOVELIS HOLDINGS, INC., as a Borrower

                                  By:                              
                                  Name:                                        
         Title:

NOVELIS CORPORATION, as a Borrower

                                  By:                              
                                       Name:          
                                       Title:
 
    NOVELIS GLOBAL EMPLOYMENT
ORGANIZATION, INC., as a Borrower
                                  By:                              
                                       Name:          
                                       Title:
NOVELIS UK LTD,
as a Borrower
By:                              Name:          

                                       Title:
 


EXHIBIT K-1-3
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





NOVELIS AG, as a Borrower

                                  By:                              
                                       Name:          
                                       Title:
 
NOVELIS DEUTSCHLAND GMBH, as a Borrower

                                  By:                              
                                       Name:          
                                       Title:
    


EXHIBIT K-1-4
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------







[ALERIS SWITZERLAND GMBH, as a Borrower

By:                              Name:          

                                       Title:
 
ALERIS DEUTSCHLAND HOLDING GMBH, as a Borrower

                                  By:                              
                                       Name:          
                                       Title:
 
ALERIS ALUMINUM DUFFEL BVBA, as a Borrower

                                  By:                              
                                       Name:          
                                       Title:]
    [________________________________], as a Borrower
By:                              Name:          

                                       Title:
 
 



EXHIBIT K-2
Form of
EUROPEAN SWINGLINE NOTE
$____________     New York, New York
    [Date]
FOR VALUE RECEIVED, the undersigned, [insert European Borrower name], a[n]
[insert entity type] (“Borrower”), hereby promises to pay to
[_______________________] or its registered assigns (the “Lender”) on the
Maturity Date (as defined in the Credit Agreement referred to below), in Euros
(in the case of the portion of the principal amount hereof attributable to Euro
Denominated Loans of the Lender), GBP (in the case of the portion of the
principal amount hereof attributable to GBP Denominated Loans of the Lender) or
Swiss francs (in the case of the portion of the principal amount hereof
attributable to Swiss Franc Denominated Loans of the Lender), as applicable, and
in immediately available funds, the principal amount of the aggregate unpaid
principal amount of all European Swingline Loans made by Lender to the
undersigned pursuant to Section 2.17 of the Credit Agreement referred to below
(it being expressly understood that the Dollar Equivalent of the principal
amount of this Note may exceed the face amount of this Note stated above).
Borrower further agrees to pay interest in Euros (in the case of the portion of
the principal amount hereof attributable to Euro Denominated Loans of the
Lender), GBP (in the case of the portion of the principal amount hereof
attributable to GBP Denominated Loans of the Lender) or Swiss francs (in the
case of the portion of the principal amount hereof attributable to Swiss Franc
Denominated Loans of the Lender), as applicable, and in immediately available
funds, at such office specified in Section 2.17(f) of the Credit Agreement on
the unpaid principal amount hereof from time to time from the date hereof at the
rates, and on the dates, specified in Section 2.06 of the Credit Agreement.
The holder of this Note may endorse and attach a schedule to reflect the date,
Type, currency and amount of each Swingline Loan of the Lender outstanding under
the Credit Agreement and the date and amount of each payment or prepayment of
principal thereof; provided that the failure of the Lender to make any such
recordation (or any error in such recordation) shall not affect the obligations
of Borrower hereunder or under the Credit Agreement.
This Note is one of the Notes referred to in that certain SECOND AMENDED AND
RESTATED CREDIT AGREEMENT (as amended, restated, amended and restated,
supplemented or modified from time to time, the “Credit Agreement”), dated as of
October 6, 2014, among the DESIGNATED COMPANY (as defined in the Credit
Agreement), as a borrower, NOVELIS INC., a corporation amalgamated under the
Canada Business Corporations Act (the “Canadian Borrower”), NOVELIS CORPORATION,
a Texas corporation, and the other U.S. subsidiaries of the Designated Company
signatory thereto as U.S. borrowers (each, an “Initial U.S. Borrower” and,
collectively, the “Initial U.S. Borrowers”), NOVELIS UK LTD, a limited liability
company incorporated under the laws of England and Wales with registered number
00279596 (“Novelis UK”), NOVELIS DEUTSCHLAND GMBH, a limited liability company
organized under the laws of Germany, registered with the commercial register
(Handelsregister) of the local court (Amtsgericht) of Göttingen with
registration number HRB 772 (“Novelis Deutschland”), NOVELIS AG, a stock
corporation (AG) organized under the laws of Switzerland (“Novelis AG”), and the
other Borrowers from time to time party thereto, AV METALS
INC., a corporation formed under the Canada Business Corporations Act, the
Subsidiary Guarantors, the Lenders, the Issuing Banks, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as U.S. swingline lender (in such capacity, “U.S.
Swingline Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent (in such capacity, “Administrative Agent”) for the Secured Parties, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (in such capacity,
“Collateral Agent”) for the Secured Parties, and WELLS FARGO BANK, N.A. (LONDON
BRANCH), as European swingline lender (in such capacity, “European Swingline
Lender”) and the other parties party thereto, and is subject to the provisions
thereof and is subject to optional and mandatory prepayment in whole or in part
as provided therein. Capitalized terms used but not defined herein have the
meaning given to such terms in the Credit Agreement unless the context otherwise
requires.
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.
The limitations pursuant to Article VII of the Credit Agreement apply mutatis
mutandis to this Note.
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.
No failure in exercising any rights hereunder or under the other Loan Documents
on the part of the Lender shall operate as a waiver of such rights.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive diligence,
presentment, demand, protest and all other notices of any kind.
Time is of the essence in respect of this Note.
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Page Follows]
[__________], as a Borrower
 
By:                         
    Name:          
    Title:
 




EXHIBIT K-1-5
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------






EXHIBIT L-1 Form of
PERFECTION CERTIFICATE
 
[See attached]
EXHIBIT L-1-1


 
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





 
EXHIBIT L-2
PERFECTION CERTIFICATE SUPPLEMENT
This Perfection Certificate Supplement, dated as of [ ], 201[ ] is delivered
[pursuant to Section 5.01(e) of] [in connection with a Joinder Agreement, dated
even herewith, to] that certain
SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, amended and
restated, supplemented or modified from time to time, the “Credit Agreement”),
dated as of October 6,
2014, among the DESIGNATED COMPANY (as defined in the Credit Agreement), as a
borrower, NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act (the “Canadian Borrower”), NOVELIS CORPORATION, a Texas
corporation, and the other U.S. subsidiaries of the Designated Company signatory
thereto as U.S. borrowers (each, an “Initial U.S. Borrower” and, collectively,
the “Initial U.S. Borrowers”), NOVELIS UK LTD, a limited liability company
incorporated under the laws of England and Wales with registered number 00279596
(“Novelis UK”), NOVELIS DEUTSCHLAND GMBH, a limited liability company organized
under the laws of
Germany, registered with the commercial register (Handelsregister) of the local
court (Amtsgericht) of Göttingen with registration number HRB 772 (“Novelis
Deutschland”), NOVELIS AG, a stock corporation (AG) organized under the laws of
Switzerland (“Novelis AG”), and the other Borrowers from time to time party
thereto, AV METALS INC., a corporation formed under the Canada Business
Corporations Act, the Subsidiary Guarantors, the Lenders, the Issuing Banks,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as U.S. swingline lender (in such
capacity, “U.S. Swingline Lender”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in such
capacity,
“Administrative Agent”) for the Secured Parties, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral agent (in such capacity, “Collateral Agent”) for the
Secured Parties, and WELLS FARGO BANK, N.A. (LONDON BRANCH), as European
swingline lender (in such capacity, “European Swingline Lender”) and the other
parties party thereto.
The undersigned hereby certify to the Administrative Agent, the Collateral Agent
and each of the other Secured Parties that, as of the date hereof, there has
been no change in the information described in the Perfection Certificate
delivered on the Closing Date (as supplemented by any perfection certificate
supplements delivered prior to the date hereof, the “Prior Perfection
Certificate”), other than as follows:
1.    Names. (a) Except as listed on Schedule 1(a) attached hereto and made a
part hereof, (x) Schedule 1(a) to the Prior Perfection Certificate sets forth
the exact legal name of each Loan Party, as such name appears in its respective
certificate or articles of incorporation, memorandum or articles of association,
or any other organizational document; (y) each Loan Party is (i) the type of
entity disclosed next to its name in Schedule 1(a) to the Prior Perfection
Certificate, (ii) organized under the laws of the jurisdiction disclosed next to
its name in Schedule 1(a) to the Prior Perfection Certificate and (iii) a
registered organization in such jurisdiction except to the extent disclosed in
Schedule 1(a) to the Prior Perfection Certificate; and (z) set forth in Schedule
1(a) to the Prior Perfection Certificate is the organizational identification
number, if any, of each Loan Party that is a registered organization, the United
States Federal Employer Identification Number (or equivalent under the laws of
the relevant jurisdiction of organization of such Loan Party) of each Loan
Party.


954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





(b)
Except as listed on Schedule 1(b) attached hereto and made a part

hereof, set forth in Schedule 1(b) of the Prior Perfection Certificate is any
other corporate or organizational names each Loan Party has had in the past five
years, together with the date of the relevant change.
(c)
Except as listed on Schedule 1(c) attached hereto and made a part

hereof, set forth in Schedule 1(c) of the Prior Perfection Certificate is (i) a
list of all other names (including trade names or similar appellations) used by
each Loan Party, or any other business or organization to which each Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise, at any time in the past
five years and (ii) the information required by Section 1 of this certificate
for any other business or organization to which each Loan Party became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, at any time in the past five years.
Except as set forth in Schedule 1(c) attached hereto and made a part hereof and
on Schedule 1(c) of the Prior Perfection Certificate, no Loan Party has changed
its jurisdiction of organization at any time during the past four months.
2.    Current Locations. (a) Except as listed on Schedule 2(a) attached hereto
and made a part hereof, the chief executive office of each Loan Party is located
at the address set forth in Schedule 2(a) of the Prior Perfection Certificate.
(b)
Except as listed on Schedule 2(b) attached hereto and made a part

hereof, set forth in Schedule 2(b) of the Prior Perfection Certificate are all
locations where each Loan Party maintains any books or records relating to any
Collateral.
(c)
Except as listed on Schedule 2(c) attached hereto and made a part

hereof, set forth in Schedule 2(c) of the Prior Perfection Certificate are all
the other places of business of each Loan Party.
(d)
Except as listed on Schedule 2(d) attached hereto and made a part

hereof, set forth in Schedule 2(d) of the Prior Perfection Certificate are all
other locations where each Loan Party maintains any of the Collateral consisting
of inventory or equipment not identified above where such Collateral owned by
the Loan Parties at each such location exceeds $500,000, provided that the
aggregate value of such Collateral owned by the Loan Parties at each such
location does not exceed $2,500,000 in the aggregate.
(e)
Except as listed on Schedule 2(e) attached hereto and made a part

hereof, set forth in Schedule 2(e) of the Prior Perfection Certificate are the
names and addresses of all persons or entities other than each Loan Party, such
as lessees, consignees, warehousemen or purchasers of chattel paper, which have
possession or are intended to have possession of any of the Collateral
consisting of instruments, chattel paper, inventory or equipment where the value
of such Collateral in the possession of each person or such entity exceeds
$500,000, provided that the aggregate value of such Collateral in the possession
of each person or such entity does not exceed $2,500,000 in the aggregate.
3.    [Intentionally omitted].
4.    Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 attached hereto and on Schedule 4 to
the Prior Perfection


954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





Certificate,, all of the Collateral has been originated by each Loan Party in
the ordinary course of business or consists of goods which have been acquired by
such Loan Party in the ordinary course of business from a person in the business
of selling goods of that kind.
5.    [Intentionally omitted].
6.    Collateral Filings. Except as listed on Schedule 6 attached hereto and
made a part hereof, the financing statements, mortgages, charges and other
filings (collectively, “Collateral Filings”), in each case, duly authorized by
each Loan Party constituting the debtor (or the equivalent thereof under the
laws of each relevant jurisdiction), including the indications of the collateral
relating to the applicable
Security Agreement or the applicable Mortgage or other applicable Security
Document, are set forth in Schedule 6 of the Prior Perfection Certificate and
are in the appropriate forms for filing in the filing offices in the
jurisdictions identified in Schedule 7 hereto and thereto.
7.    Schedule of Filings. Except as listed on Schedule 7 attached hereto and
made a part hereof, attached to the Prior Perfection Certificate as Schedule 7
is a schedule of (i) the appropriate filing offices for the Collateral Filings
attached hereto and thereto as Schedule 6 and (ii) the appropriate filing
offices for the filings described in Schedule 12 hereto and thereto and (iii)
any other actions required to create, preserve, protect and perfect the security
interests in the Collateral granted to the Collateral Agent and/or the Lenders
and other Secured Parties under the Security Documents (other than the
Mortgages) (the “Pledged Collateral”). No other filings or actions are required
to create, preserve, protect and perfect such security interests in the Pledged
Collateral.
8.    Real Property. Except as listed on Schedule 8(a) attached hereto and made
a part hereof,
Schedule 8(a) to the Prior Perfection Certificate is a list of all real property
owned or leased by each Loan
Party noting Mortgaged Property as of the Closing Date and filing offices for
Mortgages as of the Closing Date. Except as described on Schedule 8(b) attached
hereto, no Loan Party has entered into any leases, subleases, tenancies,
franchise agreements, licenses or other occupancy arrangements as owner, lessor,
sublessor, licensor, franchisor or grantor with respect to any of the real
property described on Schedule 8(a) or Schedule 8(a) of the Prior Perfection
Certificate, other than those listed on Schedule 8(b) of the Prior Perfection
Certificate, and no Loan Party has any Leases which require the consent of the
landlord, tenant or other party thereto to the Transactions.
9.    [Intentionally Omitted]
10.    Equity Ownership and Other Equity Investments. Except as listed on
Schedule 10(a) attached hereto and made a part hereof, Schedule 10(a) to the
Prior Perfection Certificate is a true and correct list of all of the
authorized, and the issued and outstanding, stock, shares, partnership
interests, limited liability company membership interests or other equity
interests of each Loan Party and its Subsidiaries and the record and beneficial
owners of such stock, shares, partnership interests, limited liability company
membership interests or other equity interests, the number of shares or other
equity interests owned by each such Loan Party or Subsidiary and its percentage
ownership, the number of shares or other equity interests outstanding, the
numbers of any certificate representing such stock, shares, partnership
interests, limited liability company membership interests or other equity
interests, and the number of shares or other equity interests covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights in respect of any such stock, shares, partnership interests, limited
liability company membership interests or other equity interests. Except as set
forth on Schedule 10(b) attached hereto and made a part hereof, Schedule 10(b)
to the Prior Perfection Certificate sets forth each equity investment of each
Loan Party that represents 50% or less of the equity of the entity in which


954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





such investment was made. Except as set forth on Schedule 10 attached hereto and
made a part hereof, set forth on Schedule 10 to the Prior Perfection Certificate
is a true and correct organizational structure chart with respect to the Loan
Parties and their respective Subsidiaries as of the date hereof.
11.    Instruments and Tangible Chattel Paper; Advances. (b) Except as listed on
Schedule 11(a) attached hereto and made a part hereof, Schedule 11(a) to the
Prior Perfection Certificate is a true and correct list of all promissory notes,
instruments (other than checks to be deposited in the ordinary course of
business), tangible chattel paper, electronic chattel paper and other evidence
of indebtedness held by a Loan Party in excess of $100,000 in aggregate
principal amount.
Except as listed on Schedule 11(b) attached hereto and made a part hereof,
Schedule 11(b) to the Prior Perfection Certificate is a true and correct list of
all loans and advances made by any Company to any Company as of the date hereof,
which advances will be on and after the date hereof evidenced by one or more
Intercompany Notes and, in the case of a loan or advance by a Loan Party,
pledged by such Loan Party as Collateral pursuant to the Security Documents.
12.    Intellectual Property. (a) Except as listed on Schedule 12(a) attached
hereto and made a part hereof, Schedule 12(a) to the Prior Perfection
Certificate is a schedule setting forth all of each Loan
Party’s currently active applications and registrations for Patents and
Trademarks (each as defined in the
U.S. Security Agreement) and all licenses with respect to Patents and Trademarks
of (or licensed by) each Loan Party, including the name of the registered owner
and the registration number, or their equivalents in non-U.S. jurisdictions, if
any, of each such Patent, Trademark and license with respect to Patents and
Trademarks of (or licensed by) each Loan Party.
(b)
Except as listed on Schedule 12(b) attached hereto and made a part

hereof, Schedule 12(b) to the Prior Perfection Certificate is a schedule setting
forth all of each Loan Party's currently active applications and registrations
for Copyrights (as defined in the U.S. Security Agreement) and licenses with
respect to Copyrights of (or licensed by) each Loan Party, except for licenses
relating to commercially available software used by each Loan Party having a
replacement value of less than $100,000, including the name of the registered
owner and the registration number, or their equivalents in non-U.S.
jurisdictions, if any, of each such Copyright or license with respect to
Copyrights of (or licensed by) each Loan Party.
(c)
Except as listed on Schedule 12(c) attached hereto and made a part

hereof, attached to the Prior Perfection Certificate as Schedule 12(c) in proper
form for filing with the United States Patent and Trademark Office and United
States Copyright Office, or their equivalents in non-U.S. jurisdictions, if any,
are the filings necessary to preserve, protect, perfect and record the security
interests in the currently active applications and registrations for Trademarks,
Patents and Copyrights and licenses with respect to Trademarks, Patents and
Copyrights set forth on Schedule 12(a) and Schedule 12(b) hereto and thereto for
which a Loan Party is a registered owner, including duly signed copies of each
of the Patent Security Agreement, Trademark Security Agreement and the Copyright
Security Agreement, or their equivalents in non-U.S. jurisdictions, as
applicable.
13.    Commercial Tort Claims. Except as listed on Schedule 13 attached hereto
and made a part hereof, attached to the Prior Perfection Certificate as Schedule
13 is a true and correct list of all Commercial Tort Claims (as defined in the
U.S. Security Agreement) other than Commercial Tort Claims which do not exceed
$1,000,000 in the aggregate for all Loan Parties, held by each Loan Party,
including a brief description thereof.
14.    Deposit Accounts, Securities Accounts and Commodity Accounts. Except as
listed on


954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





Schedule 14 attached hereto and made a part hereof, attached to the Prior
Perfection Certificate as
Schedule 14 is a true and complete list of all Deposit Accounts (other than
Excluded Deposit Accounts),
Securities Accounts (other than Excluded Securities Accounts) and Commodity
Accounts (other than
Excluded Commodities Accounts) (each as defined in the U.S. Security Agreement)
maintained by each Loan Party, including the name of each institution where each
such account is held, the name and account number of each such account and the
name of each entity that holds each account.
15.    Letter-of-Credit Rights. Except as listed on Schedule 15 attached hereto
and made a part hereof, attached to the Prior Perfection Certificate as Schedule
15 is a true and correct list of all Letters of Credit issued in favor of each
Loan Party, as beneficiary thereunder, other than Letters of Credit which have a
maximum available amount not exceeding $250,000 in the aggregate for all Loan
Parties.
16.    No Change. The undersigned knows of no anticipated change in any of the
circumstances or with respect to any of the matters contemplated in Sections 1
through 15 of this Perfection Certificate Supplement except as set forth on
Schedule 16 hereto.
[The remainder of this page has been intentionally left blank]


954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate
Supplement as of the date first written above.
[_____________________]
By:          
Name:
Title:     

 



 
Schedules
 



 
Schedule 1(a)
Legal Names, Etc.
Legal Name
Type of Entity
Registered Organization (Yes/No)
Organizational Numbera 
Federal Employer
Identification Number (or equivalent)a 
Jurisdiction of Organization
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


a     If none, so state.
-8-
954478.05-CHISR02A - MSW



 
Schedule 1(b)
Prior Organizational Names
Loan Party 
Prior Name 
Date of Change 
 
 
 
 
 
 
 
 
 
 
 
 

 


Schedule 1(c)
Changes in Identity; Other Names
Loan Party
Name of Entity
Action
Date of Action
State of
Formation
List of All Other Names
Used During Past Five Years
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate Supplement]
 
Schedule 2(a)
 
Chief Executive Offices
Loan Party
Address
County
State
Country
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



Schedule 2(b)
Location of Books
 
Loan Party
Address
County
State
Country
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


Schedule 2(c)
Other Places of Business
Loan Party
Address
County
State
Country
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


Schedule 2(d)
Additional Locations of Equipment and Inventory
Loan Party
Address
County
State
Country
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


Schedule 2(e)
Locations of Collateral in Possession of Persons Other Than Any Loan Party
Loan Party
Name of Entity in
Possession of
Collateral/Capacity of such Entity
Address/Location of Collateral
County
State
Country
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
    



Schedule 4
Transactions Other Than in the Ordinary Course of Business
Loan Party 
Description of Transaction Including Parties Thereto 
Date of Transaction 
 
 
 
 
 
 
 
 
 

 


Schedule 6 Copy of Collateral Filings To Be Filed
See attached.


Schedule 7
Filings/Filing Offices
35
   Type of Filing    
Entity 
Applicable Security Document
[Mortgage, Security
Agreement or Other] 
Jurisdictions 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

35     UCC-1 financing statement, fixture filing, mortgage, intellectual
property filing or other necessary filing.
Schedule 8(a)
Real Property
 
Entity of Record
Location Address
Owned or Leased
Landlord/Owner
if Leased
Description of Lease Documents
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


Schedule 8(b)
 
Leases, Subleases, Tenancies, Franchise agreements, Licenses or Other Occupancy
Arrangements


Schedule 10
 
Equity Ownership and Other Equity Investments
1.
Equity Ownership and other Equity Investments:

Loan Party
Issuer
Type of
Organizat ion
Record
Owner
(Beneficia l Owner,
if
different)
Certificat e No.
No. of
Shares or
Interests
Owned
No. of
Shares or
Interests
Outstandi ng 
Percentag
e
Ownershi
p
No.
Shares
Covered by
Warrants; Options
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
2.
Organizational Structure Chart:

See attached.
 
Schedule 11(a) Instruments and Tangible Chattel Paper
1.
Promissory Notes:

Entity
Principal Amount
Date of Issuance
Interest Rate
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
2.
Chattel Paper:



Schedule 11(b)
Advances
Intercompany Notes:
Noteholder
Obligor
Principal Amount
Date of Issuance
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Unpaid Intercompany transfers of goods:
Companies
(Advanced to/Advanced by)
Amount of Advances
 
 
 
 
 
 
 
 
 
 

 
 
Schedule 12(a) Patents and Trademarks
UNITED STATES PATENTS:
Registrations:
 
REGISTRATION
OWNER     NUMBER      DESCRIPTION


         
 
Applications:
APPLICATION
OWNER     NUMBER      DESCRIPTION


         
 
Licenses:
REGISTRATION/
APPLICATION
LICENSEE      LICENSOR     NUMBER      DESCRIPTION


              
 
CANADIAN PATENTS:
Registrations:
 
REGISTRATION     
OWNER     NUMBER     COUNTRY/STATE      DESCRIPTION


              
 
Applications:
APPLICATION     
OWNER     NUMBER     COUNTRY/STATE      DESCRIPTION


              
 



REGISTRATION/
    APPLICATION
COUNTRY/STATE     NUMBER      DESCRIPTION


                   
 
[ ] PATENTS:
Registrations:
 
REGISTRATION     
OWNER     NUMBER     COUNTRY/STATE      DESCRIPTION


              
 
Applications:
APPLICATION     
OWNER     NUMBER     COUNTRY/STATE      DESCRIPTION


              
 
Licenses:
REGISTRATION/
    APPLICATION
LICENSEE      LICENSOR     COUNTRY/STATE     NUMBER      DESCRIPTION


                   
 
 
UNITED STATES TRADEMARKS:
Registrations:
REGISTRATION
OWNER     NUMBER      TRADEMARK


         
 
Applications:
APPLICATION
OWNER     NUMBER      TRADEMARK


         
 
REGISTRATION/
APPLICATION
NUMBER      TRADEMARK


              
 
CANADIAN TRADEMARKS:
Registrations:
REGISTRATION     
OWNER     NUMBER     COUNTRY/STATE      TRADEMARK


              
 
Applications:
APPLICATION     
OWNER     NUMBER     COUNTRY/STATE      TRADEMARK


              
 
Licenses:
REGISTRATION/
    APPLICATION
LICENSEE      LICENSOR     COUNTRY/STATE     NUMBER      TRADEMARK


 
[ ] TRADEMARKS:
Registrations:
REGISTRATION     
OWNER     NUMBER     COUNTRY/STATE      TRADEMARK


              
 
Applications:
APPLICATION     
OWNER     NUMBER     COUNTRY/STATE      TRADEMARK


              
 
REGISTRATION/
    APPLICATION
COUNTRY/STATE     NUMBER      TRADEMARK


 
 



Schedule 12(b)
Copyrights
UNITED STATES COPYRIGHTS
 
Registrations:
 
OWNER     TITLE     REGISTRATION NUMBER


         
 
Applications:
OWNER     APPLICATION NUMBER


    
 
Licenses:
REGISTRATION/
APPLICATION
LICENSEE      LICENSOR     NUMBER      DESCRIPTION


              
 
CANADIAN COPYRIGHTS
 
Registrations:
 
OWNER     COUNTRY/STATE     TITLE     REGISTRATION NUMBER


              
 
Applications:
OWNER     COUNTRY/STATE     APPLICATION NUMBER


         
 
Licenses:
REGISTRATION/
    APPLICATION
LICENSEE      LICENSOR     COUNTRY/STATE     NUMBER      DESCRIPTION


 
[ ] COPYRIGHTS
 
Registrations:
 
OWNER     COUNTRY/STATE     TITLE     REGISTRATION NUMBER


              
 
Applications:
OWNER     COUNTRY/STATE     APPLICATION NUMBER


         
 
Licenses:
REGISTRATION/
    APPLICATION
LICENSEE      LICENSOR     COUNTRY/STATE     NUMBER      DESCRIPTION


 
 
 


Schedule 12(c)
Intellectual Property Filings
    



Schedule 13 Commercial Tort Claims


Schedule 14
Deposit Accounts, Securities Accounts and Commodity Accounts
BANK OR
OWNER     TYPE OF ACCOUNT     INTERMEDIARY     ACCOUNT NUMBERS


              
 
 
LOCAL CASH ACCOUNTS
 
BANK OR
OWNER     TYPE OF ACCOUNT     INTERMEDIARY     ACCOUNT NUMBERS


              
              
 
 


Schedule 15 Letter of Credit Rights


Schedule 16
Changes from Circumstances Described in Perfection Certificate
 
 




954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------






 
EXHIBIT O
 
Form of
SOLVENCY CERTIFICATE
 
[Date]
The undersigned, the chief financial officer of each of the Loan Parties, hereby
certifies on behalf of each Loan Party and for the benefit of the Secured
Parties that:
1. This Certificate is provided pursuant to Section 4.01(e) of, and in
connection with the consummation of the transactions contemplated by, the SECOND
AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, amended and
restated, supplemented or modified from time to time, the “Credit Agreement”),
dated as of October 6, 2014, among the DESIGNATED COMPANY (as defined in the
Credit Agreement), as a borrower, NOVELIS INC., a corporation amalgamated under
the Canada Business Corporations
Act (the “Canadian Borrower”), NOVELIS CORPORATION, a Texas corporation, and the
other U.S. subsidiaries of the Designated Company signatory thereto as U.S.
borrowers (each, an “Initial U.S. Borrower” and, collectively, the “Initial U.S.
Borrowers”), NOVELIS UK LTD, a limited liability company incorporated under the
laws of England and Wales with registered number 00279596 (“Novelis UK”),
NOVELIS DEUTSCHLAND GMBH, a limited liability company organized under the laws
of Germany, registered with the commercial register (Handelsregister) of the
local court (Amtsgericht) of Göttingen with registration number HRB 772
(“Novelis Deutschland”), NOVELIS AG, a stock corporation (AG) organized under
the laws of Switzerland (“Novelis AG”), and the other Borrowers from time to
time party thereto, AV METALS INC., a corporation formed under the Canada
Business Corporations Act, the Subsidiary Guarantors, the Lenders, the Issuing
Banks, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as U.S. swingline lender (in such capacity, “U.S. Swingline
Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in
such capacity,
“Administrative Agent”) for the Secured Parties, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral agent (in such capacity, “Collateral Agent”) for the
Secured
Parties, and WELLS FARGO BANK, N.A. (LONDON BRANCH), as European swingline
lender (in such capacity, “European Swingline Lender”) and the other parties
party thereto. Capitalized terms used but not defined herein have the meaning
given to such terms in the Credit Agreement.
2. At the time of and immediately after the consummation of the transactions to
occur on [the Closing Date][the Amendment No. 2 Effective Date][the Aleris
Acquisition Closing Date][Specified Incremental Commitment Availability Date],
and at the time of and immediately following the making of each Loan and after
giving effect to the application of the proceeds of each Loan made on such date
and the operation of the Contribution, Intercompany, Contracting and Offset
Agreement, (a) the fair value of the assets of each Loan Party (individually and
on a consolidated basis with its Subsidiaries) will exceed its debts and
liabilities, subordinated, contingent, prospective or otherwise; (b) the present
fair saleable value of the property of each Loan Party (individually and on a
consolidated basis with its Subsidiaries) will be greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent, prospective or


EXHIBIT O-1
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





otherwise, as such debts and other liabilities become absolute and matured; (c)
each Loan Party (individually and on a consolidated basis with its Subsidiaries)
will be able to pay its debts and liabilities, subordinated, contingent,
prospective or otherwise, as such debts and liabilities become absolute and
matured; (d) each Loan Party (individually and on a consolidated basis with its
Subsidiaries) will not have unreasonably small capital with which to conduct its
business in which it is engaged as such business is now conducted and is
proposed to be conducted following [the Closing Date][the Amendment No. 2
Effective Date][the Aleris Acquisition Closing Date][Specified Incremental
Commitment Availability Date]; and (e) each Loan Party is not “insolvent” as
such term is defined under any bankruptcy, insolvency or similar laws of any
jurisdiction in which any Loan Party is organized or incorporated (as
applicable), or otherwise unable to pay its debts as they fall due.
[Signature Page Follows]


EXHIBIT O-2
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above.
 
NOVELIS INC., as Canadian Borrower,
Administrative Borrower and a Guarantor
By: _______________________
Name: _______________________
Title: _______________________
AV METALS INC., as Holdings
By: _______________________
Name: _______________________
Title: _______________________
NOVELIS CORPORATION, as a U.S. Borrower and a Guarantor
By: _______________________
Name: _______________________
Title: _______________________
NOVELIS GLOBAL EMPLOYMENT
ORGANIZATION, INC., as a U.S. Borrower and a Guarantor
By: _______________________
Name: _______________________
Title: _______________________
NOVELIS SOUTH AMERICA
HOLDINGS LLC, as a U.S. Borrower and a Guarantor
By: _______________________
Name: _______________________
Title: _______________________


EXHIBIT O-3
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





NOVELIS ACQUISITIONS LLC, as a U.S. Borrower and a Guarantor
By: _______________________
Name: _______________________
Title: _______________________
NOVELIS HOLDINGS INC.,
as a U.S. Borrower and a Guarantor
By: _______________________
Name: _______________________
Title: _______________________
    
NOVELIS UK LTD, as a U.K. Borrower and a Guarantor
By:
          Name:           Title:          

NOVELIS EUROPE HOLDINGS
LIMITED, as a U.K. Guarantor
By:
          Name:           Title:          

NOVELIS SERVICES LIMITED,
as a U.K. Guarantor
By:
          Name:           Title:          

 
    
NOVELIS AG, as Swiss Borrower,
European Administrative Borrower and a Guarantor


EXHIBIT O-4
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





By:
          Name:           Title:          

NOVELIS SWITZERLAND SA,
as a Swiss Guarantor
By:
          Name:           Title:           4260848 CANADA INC., as a Canadian
Guarantor

By:
          Name:           Title:          

4260856 CANADA INC., as a Canadian Guarantor
By:
          Name:           Title:          

8018227 CANADA INC., as a Canadian Guarantor
By:
          Name:           Title:          

    
SIGNED AND DELIVERED AS A DEED
for and on behalf of NOVELIS
ALUMINIUM HOLDING UNLIMITED COMPANY
by its lawfully appointed attorney, as Irish Guarantor in the presence of:
By:
          Name:           Title:          

witness:
By:
          Name:           Title:          



EXHIBIT O-5
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





 
Address:
 
 
 
Occupation:
NOVELIS DEUTSCHLAND GMBH,
as German Borrower and a German Guarantor
By:
          Name:           Title:          

NOVELIS SHEET INGOT GMBH,
as a German Guarantor
By:
          Name:           Title:          

 
    


EXHIBIT O-6
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------







NOVELIS DO BRASIL LTDA.,
as Brazilian Guarantor
By:
          Name:           Title:          

witness:
By:
          Name:                Title:               

witness:
By:
          Name:                Title:               



EXHIBIT O-7
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------







NOVELIS PAE S.A.S., as French Guarantor
By:
          Name:           Title:          

 
 
    


EXHIBIT O-8
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------







NOVELIS MEA LTD, a Company Limited by Shares under the Companies Law of the
Dubai International Financial Centre, as Dubai Guarantor
By:
          Name:           Title:          

 




EXHIBIT O-9
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------






 
EXHIBIT P
Form of Intercompany Note
PROMISSORY NOTE
$[Loan Amount]     Date: [Date]
 
FOR     VALUE     RECEIVED,     the     undersigned     [INTERCOMPANY
BORROWER], a company organized under the laws of [Intercompany Jurisdiction]
(“Borrower”), HEREBY PROMISES TO PAY to the order of [INTERCOMPANY LENDER], a
[Type of Entity] organized under the laws of [Intercompany Lender Jurisdiction]
(“Lender”) on [Term Loan Maturity Date] (the “Maturity Date”) and in accordance
with the terms and conditions of the Subordination Agreements (as defined below)
the principal sum of [________________] or, if less, the aggregate principal
amount of the Advances (as defined below) made by Lender to the Borrower
pursuant to Section 1 below.
Capitalized terms used but not defined herein shall have the meanings ascribed
to
such terms in the Intercreditor Agreement, dated as of December 17, 2010 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) among NOVELIS INC., a
corporation amalgamated under the Canada Business Corporations Act (the
“Canadian Borrower”), the other Grantors from time to time party thereto, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Revolving
Credit Lenders (as defined in the Intercreditor Agreement) (as successor to Bank
of America, N.A. pursuant to that certain Intercreditor Joinder Agreement dated
as of May 13, 2013), WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent
for the Revolving Credit Claimholders (as defined in the Intercreditor
Agreement) (as successor to
Bank of America, N.A. pursuant to that certain Intercreditor Joinder Agreement
dated as of May
13, 2013), STANDARD CHARTERED BANK, as administrative agent for the Pari Passu
Secured Parties (as defined in the Intercreditor Agreement), (as successor to
Bank of America,
N.A. pursuant to that certain Intercreditor Joinder Agreement dated as of
January 13, 2017), STANDARD CHARTERED BANK, as collateral agent for the Pari
Passu Secured Parties (as defined in the Intercreditor Agreement) (as successor
to Bank of America, N.A. pursuant to that certain Intercreditor Joinder
Agreement dated as of January 13, 2017), and certain other persons which may be
or become parties thereto or become bound thereto from time to time. Reference
is hereby made to:
(i)    the Second Amended and Restated Subordination Agreement, dated as of
[___], 2019 (as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, the “Revolving Credit Subordination
Agreement”), among Holdings, the subsidiaries of Holdings party thereto and
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent and as collateral agent under the Revolving
Credit Agreement;


954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





(ii)    the Subordination Agreement, dated as of December 18, 2018 (as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time, the
“Term Loan Subordination Agreement” and, together with the Revolving Credit
Subordination
Agreement, the “Subordination Agreements”), among Holdings, the subsidiaries of
Holdings party thereto and STANDARD CHARTERED BANK, as administrative agent
under the Term Loan Agreement;
(iii)    the Amended and Restated Contribution, Intercompany, Contracting and
Offset Agreement, dated as of May 13, 2013 (as amended, supplemented, amended
and restated or otherwise modified and in effect from time to time, the
“Revolving Credit CICO Agreement”), among Holdings, the subsidiaries of Holdings
party thereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, administrative agent
and as collateral agent under the Revolving Credit Agreement; and
(iv)    the Contribution, Intercompany, Contracting and Offset Agreement, dated
as
of December 18, 2018 (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the “Term Loan CICO
Agreement” and, together with the Revolving Credit CICO Agreement, the “CICO
Agreements”), among Holdings, the subsidiaries of Holdings party thereto,
STANDARD CHARTERED BANK, as administrative agent and as collateral agent under
the Term Loan Agreement.
Loan. The principal amount stated above (the “Advances”) has been loaned to
the Borrower by the Lender subject to the terms and conditions hereof and of the
Subordination Agreements, the CICO Agreements, the Intercreditor Agreement, the
Revolving Credit Agreement and the Term Loan Agreement. Subject to the terms and
conditions hereof and of the Subordination Agreements, the CICO Agreements, the
Intercreditor Agreement, the Revolving Credit Agreement and the Term Loan
Agreement, the Borrower may prepay the Advances under this Promissory Note
without premium or penalty.
13. Interest. (a) The Advances shall bear interest at a rate per annum equal to
[__]% (computed on the basis of year of [360][365] days), payable until the
Maturity Date. The Borrower promises to pay interest on the unpaid principal
amount of Advances from the date hereof until such principal amount is paid in
full. Interest accrued on the amount of all other obligations hereunder shall be
payable on demand from and after the time such obligation becomes due and
payable (whether by acceleration or otherwise). [Interest on the amount of all
obligations hereunder shall continue to accrue after the beginning of any
bankruptcy or insolvency proceeding involving the Borrower, whether or not
allowed in such proceeding.] [In the event that accrued interest is not paid
cash, it will compound on an annual basis in accordance with article 1343-2 of
the French Civil Code.]
[(b) To comply with the provisions of article L. 313-4 of the French Monetary
and Financial Code (Code Monétaire et Financier), the Borrower and the Lender
agree that the effective global rate for the facility is [__]% per annum and
[__]% per quarter.]
[(b)     Notwithstanding any other provision of this Promissory Note, it is
understood that the interest rate applicable hereunder in no event shall exceed
the maximum interest rate permitted by Law no. 108 of March 7, 1996
(disposizioni in materia di usura) and related implementation regulations and
subsequent amendments and/or repeals. Should, by any means, the


    EXHIBIT P-2
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





interest rate due pursuant to the Section 2 above exceed the maximum rate
permitted under applicable law, the interest rate applicable shall be
automatically reduced as necessary to allow the interest rate applicable to be
in compliance with any applicable law.]
[(b) Notwithstanding any other provisions of this Promissory Note, in no such
event shall, if applicable, any: (i) an increase of the applicable interest rate
triggered by the late payment of an overdue amount exceed 0.5% per annum on the
outstanding principal amount due (article 1907 Belgian Civil Code); (ii)
prepayment and related fees exceed six months of interest on the pre-paid
amount, calculated at the rate of interest accruing on the principal amount
(1907 bis Belgian Civil Code); (iii) interest be claimed on overdue interest,
unless (A) the overdue interest has accrued over a period of at least one year,
and (B) the interest has formally been claimed by the Lender, or the Borrower
has agreed to it, after such period has effectively passed
(article 1154 Belgian Civil Code); and (iv) the aggregate annual interest rate
applicable in this Promissory Note exceed the maximum permitted by the Belgian
Civil Code and other Requirements of Law from time to time in force in Belgium.]
[(b)     [Interest Act (Canada). For purposes of the Interest Act (Canada),
whenever in this Promissory Note any interest is calculated on the basis of a
period of time other than a year of 365 or 366 days, as applicable, the annual
rate of interest to which each rate of interest utilized pursuant to such
calculation is equivalent is such rate so utilized multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by the number of days used in such calculation. For the purposes of the
Interest Act (Canada), the principle of deemed reinvestment of interest will not
apply to any interest calculation under this Promissory Note, and the rates of
interest stipulated in this Promissory Note are intended to be nominal rates and
not effective rates or yields.
(c)     Criminal Interest Rate. (i) If any provision of this Promissory Note
would obligate the Borrower to make any payment of interest or other amount
payable to the Lender hereunder in an amount or calculated at a rate which would
be prohibited by law or would result in a receipt by the Lender of interest at a
criminal rate (as construed under the Criminal Code (Canada)), then
notwithstanding that provision, that amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by law or result in a receipt by
the Lender of interest at a criminal rate, the adjustment to be effected, to the
extent necessary, (A) first, by reducing the amount or rate of interest required
to be paid to the Lender under this Section 2 and (B) thereafter, by reducing
any fees, commissions, premiums and other amounts required to be paid to the
Lender which would constitute interest for purposes of Section 347 of the
Criminal Code (Canada).
(ii)    Notwithstanding clause (c)(i), and after giving effect to
all adjustments contemplated thereby, if the Lender shall have received an
amount in excess of the maximum permitted by the Criminal Code (Canada), then
the Borrower, shall be entitled, by notice in writing to the Lender, to obtain
reimbursement from the Lender in an amount equal to the excess, and pending
reimbursement, the amount of the excess shall be deemed to be an amount payable
by the Lender to the Borrower.
(iii)    Any amount or rate of interest referred to in this Section 2 shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term of this
Promissory Note on the assumption that any charges, fees or expenses that fall
within the meaning of interest (as defined in the


    EXHIBIT P-3
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





Criminal Code (Canada)) shall be pro-rated over that period of time and, in the
event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the Authorized Pari Passu Collateral Agent (or following
the Discharge of Pari Passu Secured Obligations, the Revolving Credit
Administrative Agent) shall be conclusive for the purposes of that
determination.]
Payments; Record of Debt. Both principal and interest are payable in the
currency in which Advances are made to Lender in same day funds. The Advances
made by Lender to the Borrower pursuant to the terms hereof, and all payments
made on account of principal thereof, shall be recorded by Lender[, acting for
this purpose solely as an agent of the Borrower,] in its books and records, such
books and records constituting prima facie evidence of the accuracy of the
information contained therein; provided that the failure of Lender to make any
such recordation or endorsement shall not affect the obligations of the Borrower
hereunder.
14. Waivers. The Borrower hereby waives presentment, demand, protest and
notice of any kind. No failure to exercise, and no delay in exercising, any
rights hereunder on the part of the holder hereof shall operate as a waiver of
such rights.
Event of Default. In the event (each, an “Event of Default”) that:
(a)
a Revolving Credit Default shall have occurred and is continuing, and/or

(b)
a Pari Passu Default shall have occurred and is continuing, and/or

(c)
the Borrower shall fail to pay any principal of any Advance or interest

thereon pursuant to this Promissory Note when the same becomes due and payable,
then, and in any such event, the Lender may, by notice to the Borrower, declare
the Advances, all interest thereon and all other amounts payable under this
Promissory Note to be forthwith due and payable, whereupon the Advances, all
such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower; provided that in the case
of the occurrence of (i) a Revolving Credit Default of the type referred to in
Section 8.01(g) or (h) of the Revolving Credit Agreement in effect on the date
hereof, or any similar provisions of any other
Revolving Credit Agreement, (ii) a Pari Passu Default of the type referred to in
Section 8.01(g) or (h) of the Term Loan Agreement in effect on the date hereof,
or any similar provisions of any other Pari Passu Loan Document or (iii) an
Event of Default under clause (c) above [or in the case that any financial
statements of the Borrower show the book value of the net assets of the Borrower
have fallen to below half of its stated share capital (Stammkapital)], the
Advances, and all such interest and all other amounts owing hereunder shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower. [The Borrower represents and warrants that it has obtained
shareholder approval by resolution authorizing the Borrower to permit the Lender
to terminate this Promissory Note and to claim immediate repayment of all sums
due hereunder in case of a change of control as contemplated by the Revolving
Credit Agreement and/or the Pari Passu Loan Documents and that such resolution
will be timely filed with the Clerk’s Office of the competent Commercial Court
(article 556 Belgian Companies Code).]
Governing Law. This Promissory Note shall be governed by, and construed in


    EXHIBIT P-4
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





accordance with, the laws of [Intercompany Borrower Jurisdiction], without
giving effect to principles of conflict of laws thereof.
Amendments. This Promissory Note cannot be amended without the consent of
each of (i) the parties hereto and (ii) prior to the Discharge of Revolving
Credit Secured Obligations, the Revolving Credit Administrative Agent and (iii)
prior to the Discharge of Pari Passu Secured Obligations, the Authorized Pari
Passu Collateral Agent.
Expenses. The Borrower agrees to pay all costs and expenses, including
reasonable attorneys’ fees and legal expenses, incurred by the Lender in
endeavoring to collect any amounts payable hereunder which are not paid when
due, whether by acceleration or otherwise.
No Set Off. Unless required by applicable law, and subject to the terms of the
Subordination Agreements, at no time may the Lender appropriate and apply toward
the payment of all or any part of the obligations of the Borrower under this
Promissory Note (i) any other indebtedness due or to become due from the
Borrower to the Lender, and (ii) any moneys, credits or other property belonging
to the Borrower, at any time held by or coming into the possession of the
Lender.
Taxes. (a) In the event that a Revolving Credit Default and/or a Pari Passu
Default has occurred and is continuing, any and all payments by the Borrower
under this Promissory Note shall be made free and clear of and without deduction
for any and all present or future taxes, levies, duties, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding (i)
in the case of the Lender taxes measured by its net income and franchise taxes
imposed on it, and similar taxes imposed by the jurisdiction (or any political
subdivision thereof) under the laws of which the Lender is organized, and (ii)
in the case of the Lender, except to the extent arising solely as a result of
entering into this Promissory Note, taxes measured by its net income and
franchise taxes imposed on it as a result of a present or former connection
between the Lender and the jurisdiction of the governmental authority imposing
such tax or any taxing authority thereof or therein, other than the entering
into of the Promissory Note (all such non-excluded taxes, levies, duties,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If any Taxes shall be required by law to be withheld or
deducted from or in respect of any sum payable hereunder to the Lender (w) the
sum payable shall be increased as may be necessary so that after making all
required deductions or withholdings in respect of Taxes (including deductions
applicable to additional sums payable under this Section 10) the Lender receives
an amount equal to the sum it would have received had no such deductions or
withholdings been made, (x) the Borrower shall make such deductions or
withholdings, (y) the Borrower shall pay the full amount deducted or withheld to
the relevant taxing authority or other authority in accordance with applicable
law and (z) the Borrower shall deliver to the Lender evidence of such payment.
(b)    In addition, if a Revolving Credit Default and/or a Pari Passu Default
has occurred and is continuing, the Borrower shall pay any present or future
stamp, registration, notarization or documentary or similar taxes or any other
excise or property taxes, charges or similar levies, and all liabilities with
respect thereto, in each case arising from any payment made or credited under or
in connection with this Promissory Note or from the execution, delivery,
registration or enforcement of, or otherwise with respect to, this Promissory
Note (collectively, “Other Taxes”).
(c)    The Borrower shall indemnify the Lender for the full amount of Taxes and
Other Taxes (including any Taxes and Other Taxes imposed by any jurisdiction on
amounts


    EXHIBIT P-5
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





payable under this Section 10) paid by the Lender and any liability (including
for penalties, interest and expenses) that arises from any payment made or
crediting of amounts hereunder or from the execution, delivery, performance or
enforcement of, or otherwise with respect to, this Promissory Note, whether or
not such Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Lender makes
written demand therefor.
(d)    Within 30 days after the date of any payment of Taxes or Other Taxes by
the Borrower, the Borrower shall furnish the Lender, pursuant to the indemnity
set forth in clause (c) above , the original or a certified copy of a receipt
evidencing payment thereof or other evidence of payment thereof reasonably
acceptable to Lender.
(e)    The Borrower and the Lender will use reasonable good faith efforts
to eliminate or reduce any Taxes or Other Taxes to which a payment hereunder may
be subject and will provide any certificates or other evidence of an exemption
from or reduced rate of Taxes or Other Taxes in this regard.
(f)    Without prejudice to the survival of any other agreement of the Borrower,
the Lender hereunder, the agreements and obligations of the Borrower contained
in this Section 10 shall survive the payment in full of all other obligations of
the Borrower under this Promissory Note.
(g)    If the Lender determines in its sole discretion exercised reasonably
that it has received or has been granted a credit against, or remission for, or
a refund or a repayment of any Taxes (i) as a result of the Borrower’s deduction
or withholding and payment to a taxing authority of an amount pursuant to clause
(a) above or (ii) with respect to which the Borrower has paid an amount to the
Lender or any of its transferees or assignees, as the case may be, pursuant to
clause (c) above, then the Lender, as the case may be, shall, within 30 days,
pay the Borrower the lesser of (y) the credit, remission, refund or repayment of
Taxes received or granted and (z) the amount paid by the Borrower pursuant to
this Section 10.
Judgment Currency. (a)     This is an international loan transaction in which
the specification of [Currency] is of the essence, and [Currency] shall in each
instance be the currency of account and payment in all instances.
(h)    Borrower’s obligations hereunder to make payments in [Currency]
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than [Currency] or in
another place, except to the extent that such tender or recovery results in the
effective receipt by the Lender of the full amount of [Currency] expressed to be
payable to the Lender under this Promissory Note.
(i)    If, for the purpose of obtaining or enforcing judgment against Lender
in any court or in any jurisdiction, it becomes necessary to convert into or
from any currency other than [Currency] (such other currency being hereinafter
referred to as the “Other Currency”) an amount due in [Currency], the conversion
shall be made at the spot selling rate at which the Authorized Pari Passu
Collateral Agent (or following the Discharge of Pari Passu Secured Obligations,
the Revolving Credit Administrative Agent) (or if the Authorized


    EXHIBIT P-6
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





Pari Passu Collateral Agent (or, following the Discharge of Pari Passu Secured
Obligations, the Revolving Credit Administrative Agent) does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Authorized Pari Passu Collateral Agent (or, following the Discharge of Pari
Passu Secured Obligations, the Revolving Credit Administrative Agent)) offers to
sell such Other Currency for [Currency] in the London foreign exchange market at
approximately 11:00 a.m. London time on such date for delivery two (2) Business
Days later (such date of determination of such spot selling rate, being
hereinafter referred to as the “Other Currency Conversion Date”).
(j)    If there is a change in the rate of exchange prevailing between the Other
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower covenants and agrees to pay, or cause to be paid, as a separate
obligation and notwithstanding any such judgment or judicial award, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Other Currency, when converted
at the rate of exchange prevailing on the date of payment, will produce the
amount of [Currency] which could have been purchased with the amount of Other
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Other Currency Conversion Date.
Submission to Jurisdiction; Service of Process. (a)     Any legal action or
proceeding with respect to this Promissory Note, and any other Revolving Credit
Loan Document or Pari Passu Loan Document to which the Borrower is a party, may
be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, and, by execution and delivery of
this Promissory Note, the Borrower (in consideration of similar submissions made
by the Lender in the Revolving Credit Loan Documents and the Pari Passu Loan
Documents) hereby accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. The parties
hereto hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such respective jurisdictions.
(k)    The Borrower hereby irrevocably designates, appoints and
empowers CSC Corporation, 1180 Ave of the Americas, Suite 210, New York, New
York, 10036 (telephone no: 212-299-5600) (facsimile no: 212-299-5656)
(electronic mail address: mwiener@cscinfo.com) (the “Process Agent”), in the
case of any suit, action or proceeding brought in the United States of America
as its designee, appointee and agent to receive, accept and acknowledge for and
on its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents that may be served in any action or
proceeding arising out of or in connection with, this Promissory Note. Such
service may be made by mailing (by registered or certified mail, postage
prepaid) or delivering a copy of such process to the Borrower in care of the
Process Agent at the Process Agent’s above address, and the Borrower hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. As an alternative method of service, the Borrower irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing (by registered or certified mail, postage prepaid) of copies of
such process to the Process Agent or the Borrower care of the Canadian
Borrower at the Canadian Borrower’s address specified in Section 11.01 of the
Term Loan Agreement or at such other address as the Canadian Borrower may
specify pursuant to such Section 11.01. Alternatively, the Borrower hereto
irrevocably consents to service of process in the manner provided for notices
(other than telecopier, e-mail or other electronic


    EXHIBIT P-7
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





communication) in Section 11.01 of the Revolving Credit Agreement. The Borrower
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(l)    Nothing contained in this Section 12 shall affect the right of the Lender
thereof to serve process in any other manner permitted by law or commence legal
proceedings or otherwise proceed against the Borrower in any other jurisdiction.
Pledge of Note. Pursuant to the Pari Passu Security Documents, the Lender has
pledged and granted a security interest in all of its rights and remedies under
and in respect of this Promissory Note in favor of the Pari Passu Collateral
(for the benefit of the Pari Passu Secured Parties) and pursuant to the
Revolving Credit Security Documents, the Lender has pledged and granted a
security interest in all of its rights and remedies under and in respect of this
Promissory Note in favor of the Revolving Credit Collateral Agent (for the
benefit of the Revolving Credit
Claimholders) and pursuant to the Intercreditor Agreement the Authorized Pari
Passu Collateral Agent has agreed to act as sub-agent and as bailee for the
Revolving Credit Agents and the Subordinated Lien Secured Parties, and the
Borrower hereby (i) acknowledges and consents to each such pledge and security
interest, (ii) agrees that upon the occurrence and during the continuance of any
Pari Passu Default the Authorized Pari Passu Collateral Agent may exercise any
remedies provided for by the Pari Passu Security Documents in accordance with
the terms thereof or any other remedies provided by applicable law, and upon the
occurrence and during the continuance of any Revolving Credit Default the
Revolving Credit Collateral Agent may exercise any remedies provided for by the
Revolving Credit Security Documents in accordance with the terms thereof or any
other remedies provided by applicable law, in each case, in accordance with the
terms of the Intercreditor Agreement, (iii) agrees that this Promissory Note may
not be assigned by the Borrower without the prior written consent of the
Authorized Pari Passu Collateral Agent and the Revolving Credit Collateral Agent
(each of which is expressly made a third party beneficiary hereof) and (iv)
agrees and acknowledges that subject to the terms of the Intercreditor
Agreement, this Promissory Note may be assigned or otherwise transferred by the
Authorized Pari Passu Collateral Agent in accordance with the terms of the Pari
Passu Security Documents or by the Revolving Credit Collateral Agent in
accordance with the terms of the Revolving Credit Security Documents.
WAIVER OF JURY TRIAL. EACH OF THE BORROWER AND THE LENDER IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS PROMISSORY NOTE
AND ANY OTHER LOAN DOCUMENT.
Notices. Any notice or other communication herein required or permitted shall
be given to the Borrower or the Lender care of the Canadian Borrower as set
forth in Section 11.01 of the Revolving Credit Agreement, and to each Pari Passu
Representative as set forth on such Pari Passu Representative's signature page
to the Intercreditor Agreement.
Severability. Wherever possible, each provision of this Promissory Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Promissory Note shall be prohibited by or invalid
by any applicable legally binding requirements of any governmental authority
(including, without limitation, any applicable laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law), such provision shall be
ineffective to


    EXHIBIT P-8
954478.05-CHISR02A - MSW

--------------------------------------------------------------------------------





the extent of such prohibition or invalidity without invalidating (a) the
remainder of such provision or (b) the remaining provisions of this Promissory
Note.
Conflicts. In the event of a direct conflict between the terms and provisions
contained in this Promissory Note and the terms and provisions contained in the
Subordination Agreements, it is the intention of the parties hereto that such
terms and provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other. In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of the Subordination Agreements shall control and govern.
 
[SIGNATURE PAGE FOLLOWS]



 
Borrower:
 
[Intercompany Borrower]
 
 
By:     
Name:
Title:
 
ACKNOWLEDGED AND AGREED TO
AS OF THIS DAY OF , 20 :
 
[Intercompany Lender]
 
 
By:______________________________ Name:
Title:
 
 
954478.05-CHISR02A
 
Schedules
 


 
Schedule 1.01(a)
 
Agent’s Account
 
Payment Instructions:
 
USD (US Borrowers) 
 
Bank:
Wells Fargo Bank, N.A.
Bank Address:
420 Montgomery Street, San Francisco, CA
ABA Number:
121-000-248
Account Number:
[Bank Account Information Omitted]
Credit To:
Wells Fargo Bank, N.A.
Regarding:
 
USD (Canadian Borrowers) 
 
Novelis
Bank:
TD Canada Trust
Bank Address:
55 King Street West, Toronto, Ontario, Canada M5K 1A2
Transit Number:
10202
Bank Number:
4
Canadian Clearing Code:
410202
SWIFT Number
TDOMCATTTOR
Beneficiary:
Wells Fargo Capital Finance Corporation Canada
Beneficiary Account Number:
[Bank Account Information Omitted]
 
40 King Street West Suite 2500, Toronto, ON M5H 3Y2
Beneficiary Address:
Canada
Ordering Customer:
Novelis

 
GBP (UK, Swiss, German, Belgian, US and Canadian Borrowers)
Bank Name
Wells Fargo Bank, N.A. London
Swift
PNBPGB2L
Account Name
Wells Fargo Bank, N.A.
IBAN
[Bank Account Information Omitted]
Sort Code
16-56-71
Account No:
[Bank Account Information Omitted]
Reference
Novelis

 
EUROS (UK, Swiss, German, Belgian, US and Canadian Borrowers)
Bank Name
Wells Fargo Bank, N.A. London
Swift
PNBPGB2L
Account Name
Wells Fargo Bank, N.A.
IBAN
[Bank Account Information Omitted]
Account No:
[Bank Account Information Omitted]
Reference
Novelis

 
CHF (UK, Swiss, Belgian and German Borrowers)
Bank Name
Wells Fargo Bank, N.A. London
Swift
PNBPGB2L
Account Name
16-56-71
IBAN
Wells Fargo Bank, N.A.
Sort Code
[Bank Account Information Omitted]
Account No:
[Bank Account Information Omitted]
Reference
Novelis

 
USD (UK, Swiss, Belgian and German Borrowers)
Bank Name     Wells Fargo Bank, N.A. London





Swift
PNBPGB2L
Account Name
Wells Fargo Bank, N.A.
IBAN
[Bank Account Information Omitted]
Account No:
[Bank Account Information Omitted]
Reference
Novelis 
 
 



Schedule 1.01(b)
Subsidiary Guarantors
 
Canada §
Novelis Inc.

§
4260848 Canada Inc.

§
4260856 Canada Inc.

§
8018227 Canada Inc.

United States
§
Novelis Corporation

§
Novelis Acquisitions LLC

§
Novelis Holdings Inc.

§
Novelis Global Employment Organization, Inc.

§
Novelis South America Holdings LLC

United Kingdom
§
Novelis Europe Holdings Limited

§
Novelis Services Limited

§
Novelis UK Ltd

Switzerland
§
Novelis AG

§
Novelis Switzerland SA

Ireland
§
Novelis Aluminium Holding Unlimited Company

Germany
§
Novelis Sheet Ingot GmbH

§
Novelis Deutschland GmbH

Brazil
§
Novelis do Brasil Ltda.

France
§
Novelis PAE S.A.S.

Dubai
 
§
Novelis MEA Ltd

    


Schedule 1.01(c)
Applicable Jurisdiction Requirements
 
1.
No later than 30 days (or such longer period as to which the Administrative
Agent may agree) following the date that the Administrative Agent gives notice
to the Administrative Borrower requiring compliance with the requirements set
forth in Articles 1321 et seq of the French Civil Code in respect of Accounts
governed by the laws of France or owed by Account Debtors located in France, the
Administrative Agent shall (a) be satisfied that the applicable Borrowers and
Borrowing Base Guarantors shall have complied with such requirements or (b) have
received an opinion (from a firm satisfactory to the Administrative Agent in
form and substance satisfactory to the Administrative Agent addressing such
matters as the Administrative Agent may reasonably request) that includes a
conclusion to the effect that the Accounts have been duly assigned and are
beyond the reach of any assignor’s creditors due to compliance with such notice
requirements of the French Civil Code.

 
2.
To the extent requested by the Administrative Agent or the Collateral Agent,
notification to and, if required, consent from such Account Debtors located in
such jurisdictions or whose Accounts are governed by the law of such
jurisdictions, as may be requested from time to time.

 
    


Schedule 1.01(d)
Specified Account Debtors
 
Company
Anheuser-Busch InBev
Airbus
Boeing
General Motors
Rexam
Ball Corp.
Jaguar Land Rover / Tata Motors
BMW
Volkswagen / Audi
Ford

    


Schedule 1.01(e)
Excluded Collateral Subsidiaries
 
France
•
Novelis Laminés France S.A.S.

Germany
•
Novelis Aluminum Beteiligungs GmbH

India
•
Novelis (India) Infotech Ltd.

Mexico
•
Novelis de Mexico, S.A. de C.V.

Italy
•
Novelis Italia S.p.A.

 
    


Schedule 1.01(f)
Excluded Subsidiaries
Ireland
Novelis Aluminum Holding Unlimited Company
Brazil
Novelis do Brasil Ltda.
Brecha Energética Ltda.
France
Novelis Laminés France S.A.S.
India
Novelis (India) Infotech Ltd.
Mexico
Novelis de Mexico, S.A. de C.V.
Italy
Novelis Italia S.p.A.
Korea
Novelis Korea Limited
China
Novelis (Shanghai) Aluminum Trading Company
Novelis (China) Aluminum Products Co. Ltd.
Dubai
Novelis MEA Ltd
Vietnam
Novelis Vietnam Company Limited
 
 
    
 
Schedule 1.01(g)
Joint Venture Subsidiaries
 
None.
 
    


Schedule 1.01(h)
Unrestricted Subsidiaries
 
•
Novelis Services (Europe) Inc.

•
Novelis Services (North America) Inc.     



 
Schedule 2.18
Existing Letters of Credit
  
Issuing Bank 
Beneficiary 
L/C Number 
Face Amount 
Expiration Date 
HSBC
Lebensversicheru ngs-AG
 
SDCMTN569029
 
46,000 EUR
11/18/2019
Auto-Extension Letter of
Credit
HSBC
Commerzbank
SDCMTN570603
 
1,700,000 EUR
09/06/2019
Auto-Extension Letter of
Credit
HSBC
HSBC
Trinkhaus
 
SDCMTN572847
 
836,100 EUR
3/27/2019
Deutsche Bank
Novelis AG
DBS-22327 
25,500 EUR
11/3/2019
Bank of America
Henan Zhongfu Industrial China
6008GT010048/18
 
56,800 EUR
7/31/2019
Bank of America
Yunnan Yongshun
GT01037018
114,400 EUR
10/31/2019
Deutsche Bank
SWA China
DBS-22315
1,467,300 EUR
9/15/2019
Deutsche Bank
DB Paris
DBS-22341 
16,121 EUR
8/30/2019
Bank of America
Liberty Mutual
68047318
3,136,200 USD
01/19/2020
Bank of America
Town of Scriba
68059319
30,500 USD
5/24/19
Bank of America
Independent
Electricity
System
Operator
68056374 aka
7114SB105672/11
605,000 CAD
2/01/2020
Deutsche Bank
DB Paris
DBS-22355
695,000 EUR
3/01/2020

    
Schedule 2.21
Lenders to Swiss Borrower
 
SWISS QUALIFYING BANKS
SWISS NON-QUALIFYING BANKS
Bank of America, N.A.
ABN AMRO Capital USA
Barclays Bank PLC
ING Capital LLC
Bank of Montreal
 
BNP Paribas
 
Citibank, N.A.
 
Credit Suisse AG, Cayman Islands Branch
 
Deutsche Bank AG New York Branch
 
HSBC Bank USA, N.A.
 
JPMorgan Chase Bank, N.A.
 
Morgan Stanley Bank, N.A.
 
PNC Bank, National Association
 
Regions Bank
 
Standard Chartered Bank
 
Wells Fargo Bank N.A., London Branch
 
Wells Fargo Bank, National Association
 
Societe Generale, New York Branch
 

 
Schedule 3.06(c)
Violations or Proceedings
 
None.
 


Schedule 3.17
Pension Matters
 
None.
 
    


 
Schedule 3.21 Material Documents
•
Each material Senior Note Document:

o
Indenture, dated as of August 29, 2016, by and among Novelis Corporation, the
guarantors from time to time party thereto, and Regions Bank, as trustee,
relating to the 6.25% Senior Notes due

2024 o Indenture, dated as of September 14, 2016, by and among Novelis
Corporation, the guarantors from time to time party thereto, and Regions Bank,
as trustee, relating to the 5.875% Senior Notes due 2026
 
•
Each material Secured Term Loan Document o     Credit Agreement, dated as of
January 10, 2017, among the Loan Parties party thereto, the lenders party
thereto, Standard Chartered Bank, as administrative agent and as collateral
agent, as amended as of September 14, 2017 and as of November 20, 2018 (the
“Secured Term Loan Credit Agreement”) o     All exhibits and schedules to the
Secured Term Loan Credit Agreement

 
•
Each material Permitted Short Term Loan Document o     Short Term Credit
Agreement, dated as of December 18, 2018, among the Loan Parties party thereto,
Standard Chartered Bank, as administrative agent, and the lenders party thereto.

o
All exhibits and schedules to the Short Term Credit Agreement.

 


 
Section 3.24
Location of Material Inventory and Equipment  
I.
Novelis do Brasil Ltda- locations of Inventory and Equipment

Address
12.551 – 14th Floor,
Torre Empresarial World Trade Center de São Paulo,
São Paulo, SP- 04578-000, Brazil
Pindamonhangaba:
Av. Buriti, 1087 – Feital
Pindamonhangaba, SP
CEP 12441-270
Brazil
Santo André:
R. Felipe Camarão, 414 – Utinga
Santo André, SP
CEP 09220-902
Brazil
Ouro Preto:
Av. Américo R. Gianetti, 521 - Saramenha
Ouro Preto, MG
CEP 35400-000
Brazil
 
Hydropower Plant - Brecha:
Fazenda Usina da Brecha, S/Nº - Piranga,
Guaraciaba, MG
CEP 35436-000
Brazil
 
Centro de Coletas – Sertãozinho
Avenida: Marginal José Osvaldo Marques, nº2100, Gleba B1, Sítio Nossa Senhora de
Fátima – Setor industrial. Sertãozinho – SP
CEP 14173-010
Centro de Coletas – São Paulo
R. Marcelo Müller, n° 825, Jardim
Independência
São Paulo – SP
CEP 03223 - 060
Centro de Coletas – Salvador
Av. Dom Genaro de Carvalho, n° 243 – Dom Avelar
Salvador – BA
CEP 41315 – 290
Centro de Coletas – Recife
R. Ana Barreto, n° 250 – Jardim Jordão
Jaboatão dos Guararapes – PE
CEP 54315-050
 
Address
Centro de Coletas – Juiz de Fora
R. Galileu Picorelli, nº 216 – Bairro Benfica
Juiz de Fora – MG
CEP 36092-010
Centro de Coletas – Campinas
R. Pedro Stancato, nº 841 – Bairro Jardim dos Amarais
Campinas – SP
CEP 13082-050
___________________________________________________
Centro de Coletas – Ananindeua
R. Parabor, nº 240, Guanabara
Ananindeua – PA
CEP 67010-520


Centro de Coletas – Uberlândia
Avenida Rebouças, n.º 66, Galpão 02, Nossa Senhora das Graças
Uberlândia – MG
CEP 38402-002


Centro de Coletas – Pindamonhangaba
Av Independência (Ipiranga), 1057, Lote 4, Quadra C, Cidade Nova
Pindamonhangaba, SP, CEP 12.414-240.


Centro de Distribuição – Vitória
Rodovia Governador Mario Covas, Km 281,3, nº 1941, complemento 2873 e 3013, sala
117 Cariacica/ES
CEP 29157-100.

Novelis do Brasil Ltda- third party locations of Inventory and Equipment
Local
Address
 
 
Metalur Brasil Indústria e Comércio de Metais Ltda.
Estrada da Ronda, 100 – Ronda
Araçariguama – SP
CEP: 184770-000
Brazil

    
Address
Inventory and equipment stored with customers under consignment arrangements:
1. Crown Colombiana S.A.
Vereda Tibitó
Via Autódromo Tocancipá a Zipaquirá,
Tocancipá – c/marca
Colombina
 
Inventory and equipment stored with third party, for industrialization
purposes: 
1. Tekno S.A. Constrs. Industria e Comercio
Rod. Washington Luiz, Km 181
Guaratinguetá – SP
CEP 12500-000
Brazil
 
2. Aluzinco Ind. Com. De Metais Ltda
Estrada Imperial, 1500- Distrito Industrial
Aracariguama – SP
CEP 18147-000
Brazil
 
Inventory stored with third party, for equipment purposes:
1. Elfer Indústria Serviço e Comércio Ltda.
Av. Gastão Vidigal Neto, n° 230
Pindamonhangaba, SP Brazil
 
Inventory stored with third party – Bonded Warehouse:  
Cragea Cia. Reg. De Armaz. Gerais e Entr. Aduaneiros
Estrada Velha Rio/SP s/n km 103 Eugenio de Melo
São José dos Campos – SP
CEP 12247-970 Brazil
 
Inventory stored with third party – warehouse: 
Gelog Locações e Transportes Ltda. 
Av: Buriti, nº100
Pindamonhangaba – SP
Brazil
 

    
II.
Novelis Inc.

Two Alliance Center
3560 Lenox Road, Suite 2000
Atlanta, GA 30326
USA
1 Lappan’s Lane, P.O. Box 2000 Kingston, Ontario K7L 4Z5
2040 rue Fay, P.O. Box 1001
Jonquiere, Quebec G
Third Party Inventory and Equipment Locations
Address
Ryerson Canada
161 The West Mall
Etobicoke, Ontario
M9C 4V8
 
ADS Logistics
929 Brock Road
Pickering, ON L1W 2X9
 
Cole Carriers Corp.
1632 Burlington St. East
HAMILTON, Ontario Canada
L8H 3L3
 
CGI Inc.
3200 Dickson
MONTREAL, Québec
H1N 2K1
 
CGI Inc.
1 Complexe Desjardins MONTREAL, Quebec
H5B 1C3
 
Ryerson Canada, Inc.
7525 Financial Drive
BRAMPTON, Ontario L6Y 5P4
Canada
 
Samuel, Son & Co., Limited 546 Elgin
Street
BRANTFORD, ONTARIO N3S 7P8
Canada
 
STC Steel Technologies Canada Ltd.
16 Cherry Blossom Road
CAMBRIDGE, Ontario N3H4R7

    
III.
German Loan Parties

Loan Party
Address
Novelis Sheet Ingot
GmbH
Hannoversche Strasse 1,
37075 Göttingen, Germany
Novelis Deutschland
GmbH
Hannoversche Strasse 1,
37075 Göttingen, Germany

 
Loan Party
Address
Novelis
Deutschland GmbH
Registered Office:
Hannoversche Strasse 1
Gottingen
Lower Saxony
Germany
D-37075
 
 
Other Places of Business:
 
Novelis Benelux:
Novelis Deutschland GmbH
Rijksstraatweg 7
3316 EE Dordrecht
The Netherlands
 
Novelis Deutschland GmbH
Market Centre Finland, sivuliike
Suomessa
c/o Visma Employee Management Oy
Elielinaukio 5 B 00100
Helsinki
Finland
 
Novelis Deutschland GmbH
Werk Luedenscheid
Wiesenstrasse 24-30
58507 Luedenscheid
Germany
 
Novelis Deutschland GmbH
Werk Nachterstedt
Gaterslebener Strasse 1
06469 Stadt Seeland, OT Nachterstedt
Germany
 
Novelis Deutschland GmbH
Standort Stuttgart
Mittlerer Pfad 19
70499 Stuttgart-Weilimdorf
Germany
 
Novelis Deutschland GmbH
Werk Ohle
Am Eisenwerk 30
58840 Plettenberg
Germany
 
Loan Party
Address
Novelis Sheet Ingot
GmbH
Novelis Sheet Ingot GmbH
Werk Nachterstedt
OT Nachterstedt
Gaterslebener Strasse 1
06469 Stadt Seeland
Germany

 
Additional Locations of Equipment and Inventory
Loan Party
Address
Novelis
Deutschland GmbH
Aluminium Norf GmbH
Koblenzer Strasse 120
41468 Neuss
Deutschland

 
Locations of Inventory and Equipment in Possession of Persons Other Than Any
Loan Party
Loan Party
Address
Novelis
Deutschland
GmbH
Third Party in Possession regarding  
Gottingen Norf 
(inventory under Norf is property of Novelis Deutschland GmbH): 
 
Inventory at forwarding agencies:
 
Friedrich Zufall GmbH & Co. KG,
Internationale Spedition,
Am Güterverkehrszentrum 10
D- 37079 Gottingen
 
Goeldner Spedition + Logistik GmbH
Tilsiter Str. 13
41460 Neuss
 
Navis Schiffahrts & Speditions AG
(CPS Conpac Port Service GmbH)
Buchheisterstrasse 12
20457 Hamburg
 
Warehouses for raw material (scrap):
 
UCT Umschlag Container Terminal
GmbH,
Sachtlebenstrasse 34,
4 154 1 Dormagen
 
REAL ALLOY GERMANY GMBH
ALUMINIUMSTRASSE 3
41515 GREVENBROICH
 
BAGR Berliner Aluminiumwerk GmbH
Kopenhagener Strasse 59
13407 Berlin
 



Loan Party
Address
 
Biewer Industrie & logistik GmbH
Dieselstrasse 6
40721 Hilden
 
Curef GmbH
Im Schulzenrode 4
34346 Hann-Münden
 
Scholz Recycling AG & Co KG
Otto-Han Str. 11
41515 Grevenbroich
 
Magdeburger Hafen GmbH
Saalestraße 20
39126 Magdeburg
 
AHV Aluminium-Handelsvertretung
Friedrich von der Schulenburg Str. 7
D-41466 Neuss
Germany
 
ALBA Metall Nord GmbH
Emsstr. 29
26382 Wilhelmshaven
Germany
 
AMS Metal Sp. z o.o.
ul. Chemiczna 5
41-100 Siemianowice Śl.
Poland
 
MÜLLER & SOHN GmbH & Co. KG
METALL-AUFBEREITUNGSWERK
Harkortstraße 22
45549 Sprockhövel
Germany
 
E. Scharrenberg GmbH & Co. KG
Industriestraße 35
D-40822 Mettmann
Germany
 
Inventory with consignment customers:
 
Kodak Graphic Communicatoin GmbH
Betrieb Osterode
An der Bahn 80
37520 Osterode am Harz
 
Ardagh Metal Beverage Europe GmbH,
Zweigniederlassung Braunschweig,
Hamburger Str. 36-41,
3 8 1 14 Braunschweig
 
Henco Industries n.V.
Toekomstlaan 27
2200 Herentals
Belgien
Eddie Stobart Ltd.,
 



Loan Party
Address
 
Stobart Warehousing,
Hawleys Lane,
WA2 8JP Warrington,
Cheshire,
United Kingdom
(consignment stock for customers Ball
Deeside, Ball Whrexam, Crown
Botcherby and Crown Braunstone)
 
Inventory with commission
processor (Lohnveredler)
 
NBB-Norder Band- und
Blechverarbeitung GmbH
Blaufärber Straße 2
26506 Norden
 
Coil GmbH
Claude Breda Straße 1
06406 Bernburg
 
 
 
Third Party in Possession regarding 
Lüdenscheid 
 
HAAF STS Logistik GmbH
Lager Bärenstein
Halle 1 Ladepunkt 1.2
Bärenstein 5
58791 Werdohl
 
 
Third Party in Possession regarding 
Nachterstedt 
 
Inventory with consignment customers:
 
M. Preymesser GmbH & Co. KG
Anton-Tucher-Str 1
D-28309 Bremen
 
Eddie Stobart Ltd
Rail Port Approach
Dirft South
Crick
Northamptonshire
NN6 7ES
GB
 
Preymesser GmbH & Co. KG
Edisonstr. 1
85098 Großmehring
Germany
 
M. Preymesser GmbH & Co. KG
Hafenstr. 95
D-74078 Heilbronn
 
 



Loan Party
Address
 
M. Preymesser GmbH & Co. KG
Industriestr. 3
D-84 180 Loiching
 
Ardagh Metal Beverage Europe GmbH
Zweigniederlassung Braunschweig Karl
Schmidt Str 15
D-38 114 Braunschweig
 
M. Preymesser GmbH & Co. KG
Otto-Lilienthal-Str. 34
D-71034 Böblingen
 
Stahl Zentrurn Glauchau GmbH & Co.
KG
Peniger Str. 17
D-0837 I Glauchau
 
Läpple Blechverarbeitung GmbH & Co.
KG Bayern
August Läpple Platz 1
D-93 I58 Teublitz
 
SMK Stahlmagazin GmbH
Von-Miller Str. 3 1
D-6766 I Kaiserslautern
 
Eddie Stobart Ltd,
Stobart Warehousing,
Hawleys Lane,
WA2 8JP Warrington,
Cheshire,
United Kingdom
 
SMH Stahlmagazin Hannover
Industriestrasse 2
30928 Seelze – Letter
 
Preymesser Hungaria Logisztkai Kft.,
Dorogi Ipari Park 2, Ütem
2510 Dorog
Hungary
 
Magna Hofstätten,
Jerich Austria GmbH,
Pirchling 91
8200 Hofstätten
Austria
 
Volvo Car Corporation,
Sölvesborgs Stuveri & Hamn AB, SE
29435 Sölvrborgs, Lilleviksvägen
Sweden
 
Obermann Logistik GmbH
Rolandsweg 3-7D
37520 Osterode
 
Magna Heavy Stamping
Frank-Stronach-Strasse 1
Albersdorf bei Gleisdorf
Loan Party
Address
 
AT 8200
 
ACT Container Terminal GmbH
Teife Breite 1
37139 Adelebsen
 
Inventory with commission processor (Lohnveredler)
 
Thyssen Krupp Metallcenter GmbH
Am Oberwald 1
76744 Wörth
 
 
Third Party in Possession regarding Plettenberg Ohle: 
 
Inventory and consignment arrangements:
 
Kühne & Nagel AG & Co.
Spannstiftstr. 1 – 39
D-58 119 Hagen
 
VA RNI
Vermittlungsagentur
Ronald Niederlehner
Roßkamphof 3
30519 Hannover
 

 
IV.
Swiss Loan Parties

Loan Party
Address
Novelis AG
Sternenfeldstrasse 19, 8700 Küsnacht, Switzerland
Novelis Switzerland SA
Route des Laminoirs 15, CH3960 Sierre, Switzerland
Novelis Switzerland SA
Novelis Switzerland SA
Sous Géronde
Sierre, Switzerland
 

Additional Locations of Equipment and Inventory
Scrap, prime, sheet ingot and hardeners are currently being procured and stored
at the below listed warehouses on behalf of Novelis AG.
Loan Party
 
 
Address
Novelis AG
Novelis Sheet Ingot GmbH
OC Nachterstedt
Gaterslebener Str. 1
06469 Stadt Seeland
Germany
 
 

 


Locations of 
Collateral in 
Possession of 
Persons Other 
Than Any Loan Party 
Name of Entity in
Possession of
Collateral/Capacity of such Entity
Country
Novelis
Switzerland SA
 
PREYMESSER GMBH. CO
KG SPEDITION
HAFENSTRASSE 95
74076 HEILBRONN
 
M. PREYMESSER GmbH
& Co. KG
Anton-Tucher-Str. 1
28309 BREMEN
 
M. Preymesser GmbH & Co.
KG SPEDITION
Edison Strasse 1
85098 Grossmering
 
 
BMW AG
C/O M. PREYMESSER
GMBH. & CO
KG SPEDITION
INDUSTRIESTRASSE 3
84180 LOICHING
 
LAEPPLE
BLECHVERARBEITUNG
GMBH & CO. KG
BAYERN
AUGUST-LAEPPLE-
PLATZ 1
93158 TEUBLITZ
 
Daimler AG
Werk Sindelfingen c/o Preymesser
GmbH&Co.KG
Otto Lilienthalstrasse 4
71034 Boeblingen
 
Sölverborg Stuveri & Hamm
AB
Ytterhammen
SE-294 35 Sölvesborg
 
Eddie Stobart Ltd, Dirft
Eddie Stobart Ltd.,
Railport Approach, Dirft South,
Northamptonshire,
NN6 7ES
 
Magna Heavy Stamping
Frank Stronach Strasse 1
8200 Albersdorf
 
Constantin Transport AG
 
Germany
 
 
 
 
Germany
 
 
 
 
Germany
 
 
 
 
 
Germany
 
 
 
 
 
 
Germany
 
 
 
 
 
 
Germany
 
 
 
 
 
 
Sweden
 
 
 
 
UK
 
 
 
 
 
 
Austria
 
 
 
Switzerland
Locations of 
Collateral in 
Possession of 
Persons Other 
Than Any Loan Party 
Name of Entity in
Possession of
Collateral/Capacity of such Entity
Country
 
Gemmistrasse 20 3970 Salgesch
 
Novelis AG
 
Biewer Industrieservice
Dieselstr. 6
40721 Hilden
Germany
Germany
Novelis AG
UCT Umschlag Container
Term GmbH
Sachtlebenstr. 34
41541 Dormagen
Germany
Germany
Novelis AG
Magdeburger Hafen GmbH
Saalestrasse 22
39126 Magdeburg
Germany
Germany
Novelis AG
TAS GmbH
Majoranweg 5-7
06449 Aschersleben
Germany
Germany

 
V.
English Loan Parties

Loan Party
Address
County
Novelis UK Ltd
LATCHFORD LOCK WORKS
THELWALL LANE
WARRINGTON
CHESHIRE
UNITED KINGDOM
WA4 1NN
 
Novelis UK Ltd
Hawthorns House, Hawthorns Business
Center, Halfords Lane, Industrial Estate,
Smethwick, West Midlands, B66 1BB,
UK
West
Midlands

 
Locations of Equipment or Inventory in Possession of Persons Other Than Any Loan
Party
Loan Party
Address
Country
Novelis UK Ltd
ACE Brightwaste
Whins Road
Alloa
Clackmannanshire
FK10 3TA
 
 
Thamesdown Recycling
Kingshill
Cricklade
Swindon
SN6 6JR
 
United Kingdom
 
 
  
 
 
United Kingdom
 
 
  
 



Loan Party
Address
Country
 
Real Alloy UK Ltd.
Waunarlwydd Works Waunarlwydd
Swansea , Uk
SA5 4YG
 
Befesa Salt Slags Limited
Registered Office
Fenns bank
Whitchurch
Shropshire
SY13 3PA
 
Edwards Engineering NW Ltd
Units 1,2,3 BLOCK D
ST Michaels Industrial Estate
Widnes
WA8 8TL
 
Central Engineering Products Ltd
Burton Street
Leek
ST13 8DA
 
TAB refactory construction co Ltd
Unit 7 Parkdale Industrial Estate
Wharf Street
Warrington
Cheshire
WA1 2HT
 
European Metal Recyclers
Grandstand Works
Herries Road South
Sheffield
S6 1QG
 
European Metal Recyclers
Manor Road
Erith
Kent
DA8 2AD
 
Metal and Waste Recycling
Halesfield 2
Telford
Shropshire TF7 4QH
 
EMR Darlaston
Bentley Road South, Darlaston,
Darlaston,
WS10 8LW
 
EMR Manchester (Salford)
West Egerton Street, Salford,
Salford,
M5 4DY
 
EMR Blackburn
Gorse Street,
Blackburn,
BB1 3EU
 
United Kingdom
 
 
 
 
United Kingdom
 
 
 
 
 
 
United Kingdom
 
  
 
 
United Kingdom
 
  
 
United Kingdom
 
 
 
 
 
 
United Kingdom
 
 
 
 
 
United Kingdom
 
  
United Kingdom
 
 
  
United Kingdom
 
 
 
 
United Kingdom
 
 
  
United Kingdom
  
 
 
United Kingdom
 
Loan Party
Address
Country
 
EMR Smethwick
Downing Street, Smethwick, Birmingham,
West Midlands,
B66 2PG
 
Midpoint
Unit 2, Midpoint Business Park
Minworth, Sutton Coldfield
B76 1AB
England
 
Tandom Metallurgical Group Limited
Radnor Park Industrial Estate
Congleton
Cheshire
CW12 4XE
 
Tandom Metallurgical (Midlands) Ltd
Apex Road
Brownhills
Walsall
WS8 7EP
 
JBMI Group
Kingsilver Refinery
Hixon Industrial Estate
Church Lane
Hixon
Staffordshire
ST18 0PY
 
Eddie Stobart
Railport Approach
DIRFT South
Crick
NN6 7ES
 
Roba Metals
Kinwarton Farm Rd
Kinwarton
Alcester B49 6EH
 
Roba Metals
79 Eyre Street
Birmingham
B18 7AD
 
EMR Kingsbury
Trinity Rd
Kingsbury
Tamworth B78 2LB, UK
United Kingdom
 
 
  
 
United Kingdom
 
 
 
 
United Kingdom
 
  
 
 
United Kingdom
 
 
 
  
 
United Kingdom
 
  
  
 
United Kingdom
  
 
 
 
 
United Kingdom
 
 
 
 
United Kingdom
 
  
 
    United Kingdom

    
VI.
US Loan Parties

Loan Party
Address
Country
Novelis
Corporation 
Two Alliance Center
3560 Lenox Road, Suite 1800
Atlanta, Georgia 30326
 
Novelis
Corporation
Executive Offices:
 
N.A. Automotive Products Division:
Executive Office 
39550 13 Mile Road Suite 150
Novi, Michigan 48377
 
Kennesaw Global R&D Facility
1950 Vaughn Road
Kennesaw, Georgia 30144
 
Plant Locations:
 
Berea Recycling Plant:
302 Mayde Road
Berea, Kentucky 40403
 
Fairmont Light Gauge Plant:
1800 Speedway
Fairmont, West Virginia 26554
 
Greensboro Recycling Plant: 1261 Willow Run Road
Greensboro, Georgia 30642
 
Guthrie, KY Plant:
8535 Russellville Road
Guthrie, KY 42234
 
MMP Casting Facility (Solatens):
16004 E. Euclid Avenue
Spokane, Washington 99216
 
Oswego Sheet Products Plant:
448 County Route 1A (Lake Road North)
Oswego, New York 13126
 
Terre Haute Light Gauge Plant:
5901 North 13th Street
Terre Haute, Indiana 47805
 
Warren Sheet Products Plant:
390 Griswold Street, NE
Warren, Ohio 44483
 
Logan Aluminum Inc. (Joint Venture)
US Highway 431 North
Russellville, Kentucky 42276
 
Other Places of Business:
 
Automotive Value Stream/Oswego
Woodhaven Lab
25325 Hall Road
Woodhaven, Michigan
(sublease of approximately 1800 sq. ft.
 
 
USA
 
 
 
 
USA
 
 
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
 
 
USA
 
 
 
 
Loan Party
 
Address
Country
 
feet)
 
 

    


Novelis Corporation
 
2082 County Route
Oswego, New York 13126
1
(Oswego Wellness Center)
 
Locations of Inventory or Equipment in Possession of Persons Other Than Any Loan
Party
Loan Party
Address
Country
Novelis
Corporation
 
ADS Logistics Co, LLC
2100 Design Road
ARLINGTON, Texas 76014
 
ADS Logistics Co., LLC
13899 Corporate Woods Trail
BRIDGETON, Missouri 63044
 
Alexin, LLC
1390 South Adams Street
BLUFFTON, Indiana 46714
 
Aluminum Blanking Co., Inc.
360 West Sheffield Avenue
PONTIAC, Michigan 48340
 
Alumisource Corporation
1201 Donner Avenue
MONESSEN, Pennsylvania 15062
 
Alumisource Corporation
2000 Enterprise Drive
RICHMOND, Kentucky 40475-8803
 
American Utility Processing, LLC 1246 Princeton St.
AKRON, Ohio 44301
 
Arin Inc.
29139 Calahan Road
ROSEVILLE, Michigan 48066
 
Autolum Processing Co. dba Ferrolux Co. of Michigan, LLC
27800 West Jefferson Avenue
GIBRALTAR, Michigan 48173
 
BSI Mechanical, Inc.
319 State Route 104A
HANNIBAL, New York 13074
 
 
Champagne Metals, LLC
51360 Greenfield Drive
MIDDLEBURY, Indiana 46540
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
 
USA
 
 
 
 
USA
 
 
 



Loan Party
Address
Country
 
 
CMI Logistics LLC
555 Gellhorn Drive
HOUSTON, Texas 77029
 
CMI Logistics LLC
4900 S. Boyle Avenue
VERNON, California 90058
 
CMI Logistics LLC
 8462 S. 190th Street
KENT, Washington 98031
 
D & S Delivery Service, Inc.
32925 Schoolcraft Road
LIVONIA, Michigan 48150
 
Delaco Integrated Terminals, L.L.C. 25325 Hall Road
WOODHAVEN, Michigan 48183
  
DKP Buffalo LLC
175 Ensminger Road
TONAWANDA, New York 14150-6719
 
DKP Indiana, LLC
5146 Maritime Road
JEFFERSONVILLE, Indiana 47130
 
Dockside Logistics, LLC
1301 Charleston Regional Parkway
CHARLESTON, South Carolina 29492
 
Doty Contracting, LLC/Great Bear
Industries LLC
123 Great Bear Road
FULTON, New York 13069
 
Empire Recycling Corporation
64 North Genesee Street
UTICA, New York 13503
 
Equinix Data Center
180 Peachtree Road
ATLANTA, Georgia 30303
 
Ferrous Processing and Trading Company
9100 John Kronk Street
DETROIT, Michigan 48210
(Parent of SLC Recycling Industries, Inc.)
 
General Products Corporation
188 Earl Davis Drive
RUSSELLVILLE, Kentucky 42276
 
HTI Logistics Corporation
7200 Riverport Drive
LOUISVILLE, Kentucky 40258
 
Inland Empire Distribution Systems
3808 N. Sullivan Road, Bldg #2
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
 
USA
 
 
 
USA
 
 
 
USA
 



Loan Party
Address
Country
 
SPOKANE, Washington 99216
 
Imsamet, Inc
3829 S. Estrella Pkwy
GOODYEAR, Arizona 85338
 
Jaro Transportation Services, Inc.
801 Post Road NW
WARREN, Ohio 44483
 
JMAR Investments, LLC
1371 Willow Run Road
GREENSBORO, Georgia 30642
 
Keith Titus Corporation
2548/2562 East Main Street
CATO, New York 13033
 
Keith Titus Corporation d/b/a Page Material
Management LLC
1061 Industrial Blvd.
UNION POINT, Georgia 30669
 
Laser Transit Ltd.
363 Demott Street,
LACONA, New York 13083
 
Laser Transit Ltd.
364 East Ave.
OSWEGO, New York 13126
 
Lock City Trucking Inc.
179 Oakhurst Street
LOCKPORT, New York 14094
 
Logan Aluminum Inc. U.S. Hwy. 431 N.
RUSSELLVILLE, Kentucky 42276
 
Logistics One Warehousing, Inc.
33 Cady Hill Blvd.
SARATOGA SPRINGS, New York 12866
 
Louis Padnos Iron and Metal Company
500 44th Street NW
WYOMING, Michigan 49548
 
 
Mahle Behr Dayton L.L.C.
1600 Webster Street
DAYTON, Ohio 45404
 
Malcom Lee Sweetapple
1120 Kevin Roberts Way
GREENSBORO, Georgia 30642
 
Material Sciences Corporation 2200 East Pratt Blvd.
ELK GROVE VILLAGE, Illinois 60007
 
Material Sciences Corporation
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA



Loan Party
Address
Country
 
30610 E. Broadway Street
WALBRIDGE, Ohio 43465
 
 
Oswego Industries, Inc.
7 Morrill Place
FULTON, New York 13069
 
Owl's Head Alloys, Inc.
187 Mitch McConnell Way
BOWLING GREEN, Kentucky 42101
 
 
The Port of Oswego Authority
1 East 2nd Street
OSWEGO, New York 13126
(State entity)
 
Precision Strip Inc.
4001 Hardison Road
WOODBURN, Kentucky 42170
 
Precision Strip Inc.
36000 Alabama Highway 21
TALLADEGA, Alabama 35160
 
Precision Strip Inc.
86 South Ohio Street
MINSTER, Ohio 45865
 
Precision Strip Inc.
7401 Ponderosa Rd
PERRYSBURG, Ohio 43551
 
Precision Strip Inc.
315 Park Avenue
TIPP CITY, Ohio 45371
 
Precision Strip Inc.
190 Bales Road
KENTON, Ohio 43326
 
Precision Strip Inc.
3518 West 73rd Street
ANDERSON, Indiana 46013
 
Precision Strip Inc.
25325 Hall Road
WOODHAVEN, Michigan 48183
 
Precision Strip Inc.
417 Scotty’s Way
BOWLING GREEN, Kentucky 42101
 
Precoat Metals Corp.
1950 E. Main Street
GREENFIELD, Indiana 46140
 
Precoat Metals Corp.
4301 South Spring Avenue
ST. LOUIS, Missouri 63116
 
 
 
 
USA
 
 
 
USA
 
 
 
 
USA
 
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 



Loan Party
Address
Country
 
Progress Rail Services Corporation
874 Substation Road
ALBERTVILLE, Alabama 35950
 
 
Progress Rail Services Corporation
1900 Front Street
ASHLAND, Kentucky 41101
 
Quantum Metals, Inc.
3675 Taft Drive
LEBANON, Ohio 45036
 
R&A Trucking Company
1050 77th Avenue
OAKLAND, California 94621
 
Real Alloy Recycling, Inc.
283 Industrial Park
FRIENDLY, West Virginia 26146
 
Real Alloy Recycling, Inc.
388 Williamson Drive
LOUDON, Tennessee 37774
 
Real Alloy Recycling, Inc.
805 Gardner Lane
MORGANTOWN, Kentucky 42261
 
Real Alloy Recycling, Inc.
267 N. Fillmore Rd.
COLDWATER, Michigan 49036
 
River Metals Recycling LLC
2045 River Road
LOUISVILLE, Kentucky 40206
 
Revell Oil and Construction Inc.
1949 County Route 1
OSWEGO, New York 13126
 
R.J. Corman Distribution Centers, LLC
444 N. Hardison Road
WOODBURN, Kentucky 42170
 
RSDC of Michigan L.L.C.
1775 Holloway Drive
HOLT, Michigan 48842
 
Scepter New York, Inc.
11 Lamb Road
SENECA FALLS, New York 13148
 
Scepter, Inc.
1485 Scepter Lane
WAVERLY, Tennessee 37185
 
Scepter, Inc.
6467 North Scepter Road
BICKNELL, Indiana 47512
 
USA
 
 
 
USA
 
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 



Loan Party
Address
Country
 
Scepter Greenville, Inc.
1230 Pottertown Road
MIDWAY, Tennessee 37809
 
SLC Recycling Industries, Inc.
Ferrous Processing & Trading
8701 E. Eight Mile
WARREN, Michigan 48089
 
Smelter Service Corporation Corp.
400 Arrow Mines Road
MT. PLEASANT, Tennessee 38474
 
 
SRT Aluminum, LLC
50 Dimension Avenue
WABASH, Indiana 46992
 
Stagecoach Cartage and Distribution LP
7167 Chino Drive
EL PASO, Texas 79915
 
T, C & G Enterprises Ltd.
105 Hi-Lane,
RICHMOND, Kentucky 40475
 
Tennessee Aluminum Processors, Inc.
205 Spurline Drive
GADSDEN, Alabama 35903
 
Tennessee Aluminum Processors, Inc.
7207 Hoover Mason Road
MT. PLEASANT, Tennessee 38474
 
Thyssen Krupp Materials North America
Inc.
ONE Thyssen Park
DETROIT, Michigan 48210
 
TitanX Engine Cooling Inc.
1089 Allen Street
JAMESTOWN, New York 17401
 
TK Automotive Logistics Solutions. LLC
13710 IH35 Frontage Road
LAREDO, Texas 78045
 
TK Automotive Logistics Solutions. LLC
12013 General Milton Drive
LAREDO, Texas 78045
 
Transportation Management Services,
Incorporated
16600 Table Mountain Parkway
GOLDEN, Colorado 80403
 
Universal Scrap Metals, Inc.
2500 W. Fulton
CHICAGO, Illinois 60612
 
USM Alumacycle, LLC
USA
 
 
 
USA
 
 
 
 
USA
 
 
 
 
USA
 
 
 
 
USA
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
 
USA
 
 
 
USA



Loan Party
Address
Country
 
109 Triport Road
GEORGETOWN, Kentucky 40326
 
Wagstaff, Inc.
4657 No. Bend Road
HEBRON, Kentucky 41048
 
Wayne Industries Inc.
36253 Michigan Avenue
WAYNE, Michigan 48187
 
Wayne Steel Distribution Center, Inc.
21901 Cottage Grove Avenue
SAUK VILLAGE, Illinois 60411
 
Windspeed Logistics, L.L.C. Agents for Cowan Systems, LLC 5107 North Point Blvd.
BALTIMORE, Maryland 21213
 
The Worthington Steel Company, LLC
1501 Made Drive
MIDDLETOWN, Ohio
 
National Materials of Mexico, S. de R.L. de
C. V.Carrerera A Sahuaripa #370
Parque Industrial Hermosillo
Hermosillo, Sonora, Mexico
C.P. 83290
 
Acero Prime, S. de R.L. de C.V.
Av Gamma No. 527
Parque Industrial Santa Maria
Ramos Arizpe, Coahuila, Mexico
C.P. 25900
 
Acero Prime, S. de R.L. de C.V.
Av. Albert Einstein s/n
Zona Industrial Toluca
Toluca, Edo. De Mexico
CP 50160
 
Acero Prime, S. de R.L. de C.V. Eje 128#
209, Zona Industrial del Potosi
San Luis Potosi, SLP
CP 78090
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
USA
 
 
 
 
USA
 
 
 
USA
 
 
 
 
 
Mexico
 
 
 
 
 
Mexico
 
 
 
 
 
Mexico
 
 
 
 
 
 
 

 
 
Schedule 5.11(b)
Certain Subsidiaries
Legal Restrictions on pledge of Equity Interests
A. People’s Republic of China
1.
Novelis (Shanghai) Aluminum Trading Co., Ltd (China)

2.
Novelis (China) Aluminum Products Co., Ltd. (China)

Legal Restrictions on status as Loan Party
A.
People’s Republic of China

3.
Novelis (Shanghai) Aluminum Trading Co., Ltd (China)

4.
Novelis (China) Aluminum Products Co., Ltd. (China)

B.
Socialist Republic of Vietnam

1.
Novelis Vietnam Company Limited (Vietnam)

C.
Republic of Korea

1.
Novelis Korea Limited (South Korea)

2.
Ulsan Aluminum Ltd. (South Korea)

 
 
 
Schedule 5.16
Post-Closing Covenants
 
Notwithstanding anything to the contrary in the Credit Agreement or in any other
Loan
Document, to the extent not delivered, filed or completed on the Amendment No. 2
Effective Date, each applicable Loan Party shall perform the obligations set
forth below, as soon as commercially reasonable, but in no event later than the
date specified after the Amendment No. 2 Effective Date applicable to each item
set forth below.
 
1.
BRAZIL

(a)
Within 30 days (or such longer period as may be agreed to by the Administrative
Agent in its sole discretion) following the execution by the Collateral Agent
and the Term Loan Collateral Agent of powers of attorney granted to one or more
paralegals employed by PacaembuCNC in Brazil (the “Designated Paralegal”), and
the appostillation, consularization, notarization and protocolization of such
power of attorney, Novelis do Brasil Ltda., on behalf of the Collateral Agent,
shall obtain the sworn translation into Portuguese and registration before the
competent Registry of Deeds and Documents of such power of attorney for the
execution of amendments to the Brazilian Security Agreements (the “Brazilian
Amendments”) to reflect the terms contemplated by Amendment No. 2.

(b)
Within 30 days (or such longer period as may be agreed to by the Administrative

Agent in its sole discretion) following the Specified Incremental Commitment
Availability Date, the Canadian Borrower shall obtain the appostillation,
consularization, notarization, protocolization and sworn translation into
Portuguese and registration before the competent Registry of Deeds and Documents
of a power of attorney for the execution the Brazilian Amendment relating to the
quota pledge agreement.
(c)
Within 30 days following the later of the registration of the power of attorney
described in item 1(a) and item 1(b) above (or such longer period as may be
agreed to by the Administrative Agent in its sole discretion), the execution of
the Brazilian Amendments, each in form and substance reasonably satisfactory to
the Collateral Agent, by Novelis do Brasil Ltda., the Canadian Borrower, as
applicable, and the Collateral Agent, through the Designated Paralegal, under
the supervision of TozziniFreire Advogados.

(d)
Within 30 days following the execution of each Brazilian Amendment (other than
those relating to the equipment and inventory pledge agreement and the Brazilian
mortgage) required by item 1(c) above (or such longer period as may be agreed to
by the Administrative Agent in its sole discretion), Novelis do Brasil Ltda.
shall obtain the sworn translation into Portuguese and registration before the
competent Registry of Deeds and Documents of such Brazilian Amendment.

(e)
Within 60 days following the execution of the Brazilian Amendments relating to

(i) the equipment and inventory pledge agreement and (ii) the Brazilian mortgage
(or such longer period as may be agreed to by the Administrative Agent in its
sole discretion), Novelis do Brasil Ltda. shall obtain the sworn translation
into Portuguese, as applicable, and registration before the competent Registry
of Real
Estate of such documents, unless otherwise provided in such Brazilian Amendment.
(f)
At the time of execution of the Brazilian Amendments, Novelis do Brasil Ltda.

shall deliver a favorable written opinion of Brazilian counsel and addressed to
the Agents, Issuing Banks and the Lenders, covering such matters relating to the
Brazilian Amendments and other Loan Documents as the Administrative Agent shall
reasonably request.
(g)
Within 30 days following the execution of the Brazilian Amendment relating to
the quota pledge agreement (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion), the registration of an amendment
of Novelis do Brasil Ltda.’s Articles of Association to reflect the quota pledge
agreement amendment shall be completed.

2.
ITALY

(a)
Within 30 days from the Amendment No. 2 Effective Date (or such longer period as
may be agreed to by the Administrative Agent in its sole discretion) Novelis
Europe Holdings Limited and Novelis Deutschland (the “Italian Pledgors”) shall
execute and deliver to the Administrative Agent a deed of acknowledgment and
amendment of the original share pledge agreement originally dated March 10, 2017
(as from time to time amended and/or supplemented), governed by Italian law and
reasonably satisfactory in form and substance to the Collateral Agent. Within 10
Business Days following the date of execution of such deed of acknowledgment and
amendment of the original share pledge agreement (or such longer period as may
be agreed to by the Administrative Agent in its sole discretion), the Italian
Pledgors shall deliver to the custodian named in the original share pledge
agreement (or to an attorney of the Collateral Agent for delivery to such
custodian) the share certificates representing the shares of Novelis Italia
S.p.A. endorsed by way of security in favor of the Secured Parties.

(b)
Concurrently with the execution of the deeds of amendment referred to in items
2(a) above and item 2(d) below, the Administrative Agent shall have received a
favorable written opinion of Italian counsel addressed to the Agents, Issuing
Banks and the Lenders, covering such matters relating to such deeds and the
other Loan Documents as the Administrative Agent shall reasonably request.

(c)
Within 10 Business Days following the date of endorsement of the share
certificates representing the shares of Novelis Italia S.p.A. to be pledged
pursuant to the deed of acknowledgment and amendment of the original share
pledge agreement described in item 2(a) above (or such longer period as may be
agreed

to by the Administrative Agent in its sole discretion), the Italian Pledgors
shall deliver to the Collateral Agent notarized copies or excerpts of the pages
of the shareholders’ ledger of Novelis Italia S.p.A. in which such pledge has
been registered.
(d)
Within 30 days from the Amendment No. 2 Effective Date (or such longer period as
may be agreed to by the Administrative Agent in its sole discretion) Novelis

Italia S.p.A. (the “Novelis Italia Pledgor”) shall execute and deliver to the
Administrative Agent a deed of acknowledgment and amendment of the original
pledge agreement over Novelis Italia Pledgor’s bank account originally dated
December 17, 2010 (as from time to time amended and/or supplemented), governed
by Italian law and reasonably satisfactory in form and substance to the
Collateral Agent.
(e)
Within 5 Business Days following the entry into the amendment described in item
2(a) above (or such longer period as may be agreed to by the Administrative
Agent in its sole discretion), Novelis European Holdings Limited shall deliver
to the Administrative Agent evidence that the amendment described in item 2(a)
above and prescribed particulars of it have been delivered to the UK Registrar
of Companies.

3.
FRANCE

(a)
Within 30 days following the Amendment No. 2 Effective Date (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
Novelis PAE S.A.S. shall have arranged for the renewal for a new 5 year-period
of the security interest registration made with the clerk of the commercial
court of

Grenoble in relation to the first priority pledge granted over its stock (the
“First Priority Stock Pledge”) pursuant to that certain pledge of stock without
dispossession agreement (contrat de gage de stock sans dépossession), dated
December 17, 2010, between, inter alios, Novelis PAE S.A.S. (as pledgor) and
Wells Fargo Bank, National Association (as French collateral agent and
beneficiary) (as successor, in such capacity, to Bank of America, N.A.).
(b)
Within 30 days following the Amendment No. 2 Effective Date (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
Novelis PAE S.A.S. shall have arranged for the renewal for a new 5 year-period
of the security interest registration made with the clerk of the commercial
court of Grenoble in relation to the second priority pledge granted over its
stock (the

“Second Priority Stock Pledge”) pursuant to that certain second priority pledge
of stock without dispossession agreement (contrat de gage de stock sans
dépossession de second rang), dated May 13, 2013, between, inter alios, Novelis
PAE S.A.S. (as pledgor) and Wells Fargo Bank, National Association (as French
collateral agent and beneficiary).
(c)
Within 30 days following the Amendment No. 2 Effective Date (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),

Novelis PAE S.A.S. shall have arranged for the renewal for a new 5 year-period
of the security interest registration made with the clerk of the commercial
court of
Grenoble in relation to the third priority pledge granted over its stock (the
“Third Priority Stock Pledge”) pursuant to that certain third priority pledge of
stock without dispossession agreement (contrat de gage de stock sans
dépossession de troisième rang), dated October 6, 2014, between, inter alios,
Novelis PAE S.A.S. (as pledgor) and Wells Fargo Bank, National Association (as
French collateral agent and beneficiary).
(d)
Within 30 days following the Amendment No. 2 Effective Date (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
Novelis PAE S.A.S. shall have arranged for the registration of modifications
(mentions en marge) to the security interest registration made with the clerk of
the commercial court of Grenoble in relation to the First Priority Stock Pledge
in order to reflect the relevant amendments under Amendment No. 2.

(e)
Within 30 days following the Amendment No. 2 Effective Date (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
Novelis PAE S.A.S. shall have arranged for the registration of modifications
(mentions en marge) to the security interest registration made with the clerk of
the commercial court of Grenoble in relation to the Second Priority Stock Pledge
in order to reflect the relevant amendments under Amendment No. 2.

(f)
Within 30 days following the Amendment No. 2 Effective Date (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
Novelis PAE S.A.S. shall have arranged for the registration of modifications
(mentions en marge) to the security interest registration made with the clerk of
the commercial court of Grenoble in relation to the Third Priority Stock Pledge
in order to reflect the relevant amendments under Amendment No. 2.

(g)
Within 30 days following the Amendment No. 2 Effective Date (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
Novelis PAE S.A.S. shall have arranged for the registration of modifications
(mention en marge) to the security interest registration made with the clerk of
the commercial court of Grenoble in relation to the first priority pledge
granted over its ongoing business pursuant to that certain first priority charge
over business agreement (acte de nantissement de fonds de commerce de premier
rang), dated

December 17, 2010, between, inter alios, Novelis PAE S.A.S. (as chargor) and
Wells Fargo Bank, National Association (as French collateral agent and
beneficiary) (as successor, in such capacity, to Bank of America, N.A.), in
order to reflect the relevant amendments under Amendment No. 2.
(h)
Within 30 days following the Amendment No. 2 Effective Date (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
Novelis PAE S.A.S. shall have arranged for the registration of modifications
(mention en marge) to the security interest registration made with the clerk of
the commercial court of Grenoble in relation to the second priority pledge
granted

over its ongoing business pursuant to that certain second priority charge over
business agreement (acte de nantissement de fonds de commerce de second rang),
dated May 13, 2013, between, inter alios, Novelis PAE S.A.S. (as chargor) and
Wells Fargo Bank, National Association (as French collateral agent and
beneficiary), in order to reflect the relevant amendments under Amendment No. 2.
(i)
Within 30 days following the Amendment No. 2 Effective Date (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
Novelis PAE S.A.S. shall have arranged for the registration of modifications
(mention en marge) to the security interest registration made with the clerk of
the commercial court of Grenoble in relation to the third priority pledge
granted over its ongoing business pursuant to that certain third priority charge
over business agreement (acte de nantissement de fonds de commerce de troisième
rang), dated October 6, 2014, between, inter alios, Novelis PAE S.A.S. (as
chargor) and Wells Fargo Bank, National Association (as French collateral agent
and beneficiary), in order to reflect the relevant amendments under Amendment
No. 2.

(j)
Within 15 days following the Amendment No. 2 Effective Date (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
Novelis PAE S.A.S. shall have arranged for the filing of the fifth priority
charge over business (acte de nantissement de fonds de commerce de cinquième
rang), dated as of the date hereof, between Novelis PAE S.A.S. and the French
Collateral Agent (“Fifth Priority Charge Over Business Agreement”) with the
French tax authorities.

(k)
Within 15 days following the Amendment No. 2 Effective Date (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
Novelis PAE S.A.S. shall have arranged for the filing of the Fifth Priority
Charge Over Business Agreement with the clerk of the commercial court of
Grenoble.

(l)
Within 15 days following the filing of the Fifth Priority Charge Over Business
Agreement with the clerk of the commercial court of Grenoble (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
Novelis PAE S.A.S. shall have arranged for the filing of the Fifth Priority
Charge Over Business Agreement with the relevant IP authorities in France.

(m)
Within 15 days following the Amendment No. 2 Effective Date (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
Novelis PAE S.A.S. shall have arranged for the filing of the fifth priority
pledge of stock without dispossession (contrat gage de stock sans dépossession
de cinquième rang), dated as of April 15, 2019, between Novelis PAE S.A.S. and
the French Collateral Agent, with the clerk of the commercial court of Grenoble.

4.
MEXICO

(a)
Within 60 days following the Amendment No. 2 Effective Date (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
the

power of attorney to be granted by Novelis Corporation (the “Assignor”) (the
“Assignor POA”) for the execution of the Fourth Amendment Agreement to the
Assignment Agreement (the “Fourth Amendment Agreement”) shall have been properly
granted, notarized and apostilled in the United States, and then translated into
Spanish and protocolized (formalized) in Mexico before a Mexican notary public,
in form and substance reasonably acceptable to the Collateral Agent.
(b)
In connection with the Fourth Amendment Agreement, the Collateral Agent will
execute a customary secretary’s certificate and power of attorney (the “Agent
POA”), in form satisfactory to the Collateral Agent. Both documents will then be
notarized and apostilled. The Agent POA will be translated into Spanish and
protocolized (formalized) before a Mexican notary public.

(c)
Within 30 days (or such longer period as may be agreed to by the Administrative
Agent in its sole discretion) following the later of the protocolization of (a)
the Assignor POA and (b) the Agent POA, Assignor and the Collateral Agent shall
have executed the Fourth Amendment Agreement in form and substance reasonably
acceptable to the Collateral Agent.

(d)
Concurrently with the execution of the Fourth Amendment Agreement, the Assignor
shall have caused its Mexican counsel and its Texas counsel to issue and deliver
legal opinions required under the Fourth Amendment Agreement, in form and
substance reasonably acceptable to the Collateral Agent.

(e)
Concurrently with the execution of the Fourth Amendment Agreement, the

Assignor shall issue a secretary’s certificate, certifying as to good standing,
the approval of the execution of the Fourth Amendment Agreement and its
corresponding assignment, and incumbency, in form and substance reasonably
acceptable to the Collateral Agent.
(f)
Within 20 days following the date that the Fourth Amendment Agreement is
executed (or such longer period as may be agreed to by the Administrative Agent
in its sole discretion), the Assignor shall take all appropriate actions (as
reasonably requested by the Collateral Agent), to assist the Collateral Agent in
notifying Assignor’s debtors derived from purchase orders and/or sales
agreements of the existence of the Fourth Amendment Agreement, through a Mexican
Notary Public, in form and substance reasonably acceptable to the Collateral
Agent.

(g)
Within 20 days following the date that the Fourth Amendment Agreement is
executed (or such longer period as may be agreed to by the Administrative Agent
in its sole discretion), the Assignor shall have caused its Mexican counsel to
issue and deliver the corresponding legal opinion in respect of the notices made
to such Assignor’s debtors, as required under the Fourth Amendment Agreement,
and in form and substance reasonably acceptable to the Collateral Agent.

(h)
Within 20 days following the date that the Fourth Amendment Agreement is
executed (or such longer period as may be agreed to by the Administrative Agent

in its sole discretion), the Assignor shall take all appropriate actions (as
reasonably requested by the Collateral Agent), to register, and to assist the
Collateral Agent in the registration of, the Fourth Amendment Agreement before
the Mexican Registry of Guaranteed Personal Property (RUG).
5.
GERMANY

(a)
By 11:59 p.m. New York City time on the Amendment No. 2 Effective Date the
Administrative Agent shall have received a favorable written opinion of German
counsel addressed to the Agents, Issuing Banks and the Lenders, covering such
matters relating to the documents as the Administrative Agent shall reasonably
request.

(b)
Novelis Deutschland shall use commercially reasonable efforts to obtain and
provide the Collateral Agent with an executed amendment to the warehouse keeper
agreement with Aluminium Norf GmbH (originally dated August 6, 2013 (as amended
from time to time)) – including the acknowledgement thereof by Hydro Aluminium
Rolled Products GmbH.

(c)
No later than 10 Business Days after the Amendment No. 2 Effective Date (or, in
each case, such longer period as may be agreed to by the Administrative Agent in
its sole discretion):

(i)
each pledgor named in the Account Pledge Agreement among, inter alios, Novelis
Deutschland, Novelis AG, Novelis Aluminium Holding Unlimited

Company, the Canadian Borrower, Novelis Sheet Ingot GmbH, and the Collateral
Agent shall, to the extent necessary to perfect the Collateral Agent’s pledges,
execute and deliver notices to each account bank named therein notifying them of
the pledges thereunder;
(ii)
Novelis AG as Assignor under the Assignment of Receivables, dated as of April
15, 2019, among inter alios, Novelis AG and the Collateral Agent, shall deliver
to the Collateral Agent 10 notarially certified and 10 uncertified certificates
in the form specified in Clause 6.1 of the Assignment of Receivables;

(iii)
Novelis Deutschland as Assignor under the Global Assignment of Receivables and
Insurance Claims, dated as of April 15, 2019, among, inter alios, Novelis
Deutschland and the Collateral Agent, shall deliver to the Collateral Agent 10
duly signed Blank Notification Letters in the form specified in Schedule 1 of
the Global Assignment of Receivables and Insurance Claims; and

(iv)
Novelis Sheet Ingot GmbH as Assignor under the Global Assignment of Receivables
and Insurance Claims among, inter alios, Novelis Sheet Ingot

GmbH and the Collateral Agent, shall deliver to the Collateral Agent 10
duly signed Blank Notification Letters in the form specified in Schedule 1 of
the Global Assignment of Receivables and Insurance Claims.
6.
IRELAND

(a)
Within 5 Business Days following the Amendment No. 2 Effective Date (or such
longer period as may be agreed to by the Administrative Agent in its sole
discretion), the Designated Company shall deliver to the Administrative Agent an
agreed form C1 template, from each Irish Guarantor with respect to each relevant
Security Document to which it is a party that must be registered pursuant to
section 408 of the Irish Companies Act 2014 (with evidence that each such form
C1 has been filed at the Irish Companies Registration Office to follow within 3
days of making the filing).

(b)
Within 3 Business Days following the filing of the relevant Form C1 in the Irish
Companies Registration Office (or such longer period as may be agreed to by the

Administrative Agent in its sole discretion) deliver a notice pursuant to
section 1001 of the Taxes Consolidation Act 1997 in respect of the relevant
Security Documents to the Irish Revenue Commissioners.
7.
UNITED ARAB EMIRATES (DIFC)

(a) Within 30 days from the Amendment No. 2 Effective Date (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion)
the Dubai Guarantor and, if necessary, the Designated Company, shall arrange for
the registration of modifications to the security interest registration made
with the DIFC Security Registrar in relation to the Dubai Security Agreements.
8.
UNITED STATES

(a) Within 30 days following the Amendment No. 2 Effective Date (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
the Loan Parties party to U.S. law governed intellectual property security
agreements shall, to the extent reasonably requested by the Administrative
Agent, execute and deliver new or supplemental short form intellectual property
security agreements, and/or amendments to or amendments and restatements of
existing intellectual property security agreements, each in form and substance
reasonably satisfactory to the Administrative Agent and in proper form for
filing with the applicable U.S.
intellectual property filing office.
    
Schedule 6.01(b) Existing Indebtedness
Lender
Borrower
Currency
Amount
Issue Date
Maturity
Description
 
 
 
ASIA
 
 
Bank of China
Novelis
Korea
Limited
KRW
14,000,000,000
 
1/29/2019
Facility
Loan
KEB Bank
Novelis
Korea
Limited
KRW
600,000,000
 
6/15/2020
KEMCO
Energy saving loan
KEB Bank
Novelis
Korea
Limited
KRW
140,000,000
 
9/15/2020
KEMCO
Energy saving loan
KEB Bank
Novelis
Korea
Limited
KRW
490,000,000
 
9/15/2020
KEMCO
Energy saving loan
Shinhan Bank
Novelis
Korea
Limited
KRW
50,000,000,000
 
5/17/2019
Committed Line
NH Bank
Novelis
Korea
Limited
KRW
40,000,000,000
 
3/31/2019
Committed Line
KDB Bank
Novelis
Korea
Limited
KRW
30,000,000,000
 
5/17/2019
Committed Line
Deutsche
Bank (China) Co., Ltd.
Novelis
(China)
Aluminum Products Co. Ltd.
RMB
200,000,000
 
9/16/2019
Committed Line
Bank of China
Novelis
(China)
Aluminum Products Co. Ltd.
RMB
100,000,000
 
7/24/2019
Revolving
Loan
Facility
ICBC
Novelis
(China)
Aluminum Products Co. Ltd.
RMB
100,000,000
 
8/30/2019
Revolving
Loan
Facility



 
EUROPE
Listex
Novelis
Switzerland
SA
CHF
 
527,577
 
12/2026
crash tower and baby casting module
Dell
Novelis
Switzerland
SA
CHF
 
2,833
 
12/2018
Computers
Cisco
Novelis
Deutschland
GmbH
EUR
 
369,000
 
9/2020
LAN
upgrade
Apetito
Novelis
Deutschland
GmbH
EUR
 
6,000
 
 
Equipment
for the canteen
Portigon AG
Guarantee by Novelis Deutschland GmbH of
debt of
Aluminum
Norf GmbH
EUR
 
432,593.82
 
 
Guarantee for Norf loan
 
SOUTH AMERICA
Banco do
Brasil
Novelis do Brazil Ltda.
BRL
 
204,976
9/21/2012
4/15/2020
BNDES
Loans
Banco do
Brasil
Novelis do Brazil Ltda.
BRL
 
198,282
7/30/2012
4/16/2020
BNDES
Loans
Banco do
Brasil
Novelis do Brazil Ltda.
BRL
 
32,609
7/6/2012
9/16/2019
BNDES
Loans
Banco do
Brasil
Novelis do Brazil Ltda.
BRL
 
38,549
5/16/2012
9/16/2019
BNDES
Loans
Banco do
Brasil
Novelis do Brazil Ltda.
BRL
 
46,697
5/23/2012
11/18/2019
BNDES
Loans
Banco do
Brasil
Novelis do Brazil Ltda.
BRL
 
69,033
2/1/2012
12/17/2018
BNDES
Loans
Banco do
Brasil
Novelis do Brazil Ltda.
BRL
 
69,033
10/19/2011
12/17/2018
BNDES
Loans
Banco do
Brasil
Novelis do Brazil Ltda.
BRL
 
69,033
8/12/2011
12/17/2018
BNDES
Loans



Banco do
Brasil
Novelis do Brazil Ltda.
BRL
34,257
4/25/2012
12/17/2018
BNDES
Loans
Banco do
Brasil
Novelis do Brazil Ltda.
BRL
356,667
5/13/2011
3/15/2019
BNDES
Loans
Banco do
Brasil
Novelis do Brazil Ltda.
BRL
218,600
8/12/2011
3/15/2019
BNDES
Loans
Banco do
Brasil
Novelis do Brazil Ltda.
BRL
575,267
10/24/2011
3/15/2019
BNDES
Loans
Banco do
Brasil
Novelis do Brazil Ltda.
BRL
575,267
3/31/2012
3/15/2019
BNDES
Loans
Banco do
Brasil
Novelis do Brazil Ltda.
BRL
16,026
4/12/2012
3/15/2019
BNDES
Loans
Banco do
Brasil
Novelis do Brazil Ltda.
BRL
54,542
4/11/2012
2/17/2020
BNDES
Loans
Banco do
Brasil
Novelis do Brazil Ltda.
BRL
36,679
2/16/2012
9/16/2019
BNDES
Loans
Banco do
Brasil
Novelis do Brazil Ltda.
BRL
21,406
4/19/2012
9/16/2019
BNDES
Loans
Banco do
Brasil
Novelis do Brazil Ltda.
BRL
95,504
3/23/2012
9/16/2019
BNDES
Loans
Banco do
Brasil
Novelis do Brazil Ltda.
BRL
3,500
4/8/2011
12/17/2018
BNDES
Loans
Banco do
Brasil
Novelis do Brazil Ltda.
BRL
26,818
4/20/2012
11/18/2019
BNDES
Loans
Banco Itaú
Novelis do Brazil Ltda.
BRL
119,139
2/7/2012
4/15/2021
BNDES
Loans
Banco Itaú
Novelis do Brazil Ltda.
BRL
322,917
10/10/2011
4/15/2021
BNDES
Loans
Banco Itaú
Novelis do Brazil Ltda.
BRL
175,924
7/26/2011
4/15/2021
BNDES
Loans
Banco
Santander
Novelis do Brazil Ltda.
USD
50,000,000*
 
 
ACC
Loans
Banco Safra
Novelis do Brazil Ltda.
USD
50,000,000*
 
 
ACC Loan
Banco Itaú
Novelis do Brazil Ltda.
USD
20,000,000*
 
 
Finimp Loans
Deutsche Bank S/A
Novelis do Brazil Ltda.
USD
30,000,000*
 
 
Finimp Loans

____________________________________________
* Denotes the maximum aggregate amount that can be borrowed from time to time
Schedule 6.02(c)
 
Existing Liens
[Subject to Skadden’s ongoing review of lien search results]
(a)
UCC

Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
Alcan Primary
Products
Corporation
District of
Columbia
Recorder of
Deeds
2009011717
2-06-09
UCC-1
A consignment stock of approximately 1.3 million pounds of Alcan Aluminum Sheet
ingot consisting of alloy AA 3003 in cross sections of 28 in. x 53 in. and 28
in. x
64.5 in. and alloy X528 in cross sections of 28 in. x 53 in. and 28 in. x 58 in.
(the “Stock”), maintained at the warehouse of Consignee located at Oswego, New
York. Title to the Stock shall be vested in Consignor until withdrawn by
Consignee from consignment.
 
Novelis Inc.
CSI Leasing, Inc.
District of
Columbia
Recorder of
Deeds
2012098064
9-13-12
UCC-1
Specific Leased Equipment, leased pursuant to schedule 1 to
Master Lease
275857, between the parties. Lessor intends that the collateral remain subject
to this filing whether the present location is different than that listed or
the collateral is
subsequently moved to a different location.
Equipment
Location: 1950
Vaughn Road,
Kennesaw, Georgia
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
CSI Leasing, Inc.
District of
Columbia
Recorder of
Deeds
2012132119
12-7-12
UCC-3
Amendment
 
Amendment of
#2012098064
Amending the
Collateral
 
CSI Leasing, Inc.
District of
Columbia
Recorder of
Deeds
2012132207
12-7-12
UCC-3
Assignment
 
Assignment of #2012098064;
Assigned to
SunTrust
Equipment Finance &
Leasing Corp.
Novelis Inc.
CSI Leasing, Inc.
Barrow County Clerk of Superior
Court
0072012023849
9-12-12
UCC-1
Specific leased equipment, software and personal property (together with all
repairs, accessions, accessories, and replacements) leased to Lessee pursuant to
Equipment Schedule 1 to
Master Lease 275857, between the parties. Equipment located at
 
 
CSI Leasing, Inc.
Barrow County Clerk of Superior
Court
007-2012-031088
12-7-12
UCC-3
Amendment
 
Amendment of
#0072012023849;
Specifies
Collateral with document numbers
 
CSI Leasing, Inc.
Barrow County Clerk of Superior
Court
007-2012-031276
12-11-12
UCC-3
Assignment
 
Assignment of
#0072012023849;
 Assigned to
SunTrust
Equipment Finance & Leasing Corp.
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
CSI Leasing, Inc.
Barrow
County
Clerk of
Superior Court
Georgia
007-2013-030784
1-22-13
UCC-1
Various equipment, software and personal property (together with all repairs,
accessions, accessories, and replacements) leased to Lessee pursuant to
Equipment Schedule No. 2 to
Master Lease
275857, between the parties. Lessor intends that the collateral remain subject
to this filing whether the present location is different than that listed or the
collateral is
subsequently moved to a different location.
Equipment location:
3560 Lenox Road,
Atlanta, Georgia
30326
 
 
CSI Leasing, Inc.
Barrow
County
Clerk of
Superior Court
Georgia
007-2014-015228
5-28-14
UCC-3
Amendment
 
Amendment of
File 007-2013030784;
Amends to
specify collateral and serial numbers
 
CSI Leasing, Inc.
Barrow
County
Clerk of
Superior Court
Georgia
007-2014-015342
5-29-14
UCC-3
Assignment
 
Assignment of
File 007-2013090784;
Assigned to
SunTrust
Equipment Finance &
Leasing Corp.



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
CSI Leasing, Inc.
Barrow
County
Clerk of
Superior Court
Georgia
007-2014-002314
1-27-14
UCC-1
Various equipment, software and personal property (together with all repairs,
accessions, accessories, and replacements) leased to Lessee pursuant to
Equipment Schedule No. 3 to
Master Lease
275857, between the parties. Lessor intends that the collateral remain subject
to this filing whether the present location is different than that listed or the
collateral is
subsequently moved to a different location.
Equipment location:
3560 Lenox Road,
Atlanta, Georgia
30326
 
 
CSI Leasing, Inc.
Barrow
County
Clerk of
Superior Court
Georgia
007-2014-023688
8-13-14
UCC-3
Assignment
 
Assignment of
File 007-2014002314
Assigned to
SunTrust
Equipment Finance &
Leasing Corp.
 
CSI Leasing, Inc.
Barrow
County
Clerk of
Superior Court
Georgia
007-2014-023663
8-13-14
UCC-3
Amendment
 
Amendment of
File 007-2014002314
Amends to
specify collateral and serial numbers



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
SunTrust
Equipment Finance &
Leasing Corp.
Barrow
County
Clerk of
Superior Court
Georgia
0072014016571
6-8-14
UCC-1
Leased equipment together with all replacements, substitutions and alternatives
therefore and thereof and accessions thereto. All proceeds of all insurance
policies, thereof (but without
power of sale ) and
Equipment Schedule No. 002 under that certain Master Lease Agreement No.
275857 dated September 10, 2012, between Novelis
Inc., as lessee, and CSI Leasing, Inc. as
lessor
 





Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
Cisco Systems
Capital
Corporation
Barrow
County
Clerk of
Superior Court
Georgia
007-2014-019407
7-1-14
UCC-1
All of the Debtor’s rights, title and interest, now existing and hereafter
arising, in and to the following
property, wherever located: (i) all
Equipment from time to time between debtor as lessee and Secured Party as lessor
and any and all
Schedules from time to ttime enterest into or prepared in connection with any
Master Agreement,
(ii) all insurance warranty, rental and other claims and rights to payment and
chattel paper arising out of such Equipment, and (iii) all books records and
proceeds relating to the foregoing.
Equipment shall be defined as routers, router components, other computer
networking and telecommunications equipment and other equipment, manufactured b
Cisco Systems, Inc., its affiliates and others, together with all software and
software license rights relating to the foregoing, and all substitutions,
replacements, upgrades, repairs, parts and attachments, improvements and
accessions thereto.
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
SunTrust
Equipment Finance &
Leasing Crop.
Barrow
County
Clerk of
Superior Court
Georgia
0072014024326
8-19-14
UCC-1
Leased equipment together with all replacements, substitutions and alternatives
therefore and thereof and accessions thereto. All proceeds of all insurance
policies, thereof (but without
power of sale ) and
Equipment Schedule No. 003 under that certain Master Lease Agreement No.
275857 dated September 10, 2012, between Novelis
Inc., as lessee, and CSI Leasing, Inc. as
lessor
 
Novelis Inc.
SunTrust
Equipment Finance &
Leasing Corp.
Barrow County Clerk of Superior Court,
Georgia
0072014024328/6
(difficult to decipher whether
last digit is an ‘8’ or ‘6’)
08/19/2014
UCC-1
The equipment more fully described on the attached, together with all
replacements, substitutions and alternatives therefore and thereof and
accessions thereto. All proceeds (cash and non-cash), including the proceeds of
all insurance policies, thereof (but without
power of sale) and
Equipment Schedule No. 003 under that certain Master Lease Agreement No.
275857 dated Sept
10, 2012, between Novelis Inc. as lessee, and CSI Leasing, Inc as lessor.
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
CSI Leasing, Inc.
Barrow County Clerk of Superior Court,
Georgia
007-2014-027057
09/16/2014
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, and replacements) leased to Lessee pursuant to
Equipment
Schedule No. 4 to
Master Lease
275857, between the parties. Lessor intends that the collateral remain subject
to this filing whether the present location is different than that listed or the
collateral is
subsequently moved to a different location. This filing is for precautionary
purposes in connection with an equipment leasing transaction and is not to be
construed as indicating that the transaction is other than a true lease.
Equipment
Location: 3560
Lenox Road,
Atlanta, Georgia
30326
 
 
CSI Leasing, Inc.
Barrow County Clerk of Superior Court,
Georgia
007-2014-031970
11/05/2014
UCC-3
Amendment
See attached Exhibit “A” for a listing of equipment, software, and personal
property. Amending to
specify collateral and serial numbers,
pursuant to
Equipment Schedule No. 4 to Master Lease No.
275857.
Collateral
Description Change regarding added Exhibit A



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
CSI Leasing, Inc.
Barrow County Clerk of Superior Court,
Georgia
007-2014-032028
11/06/2014
UCC-3
Assignment
 
Assignment of file number 0072014-027057 from CSI Leasing,
Inc. to SunTrust
Equipment Finance &
Leasing Corp.
Novelis Inc.
CSI Leasing, Inc.
Barrow County Clerk of Superior Court,
Georgia
007-2014-027166
09/16/2014
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, and replacements) leased to Lessee
pursuant to
Equipment
Schedule No. 5 to
Master Lease
275857, between the parties. Lessor intends that the collateral remain subject
to this filing whether the present location is different than that listed or the
collateral is
subsequently moved to a different location. This filing is for precautionary
purposes in connection with an equipment leasing transaction and is not to be
construed as indicating that the transaction is other than a true lease.
Equipment
Location: 3560
Lenox Road,
Atlanta, Georgia
30326
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
CSI Leasing, Inc.
Barrow County Clerk of Superior Court,
Georgia
007-2015-001641
01/22/2015
UCC-3
Amendment
See attached Exhibit “A” for listing of equipment, software, and personal
property. Amending to
specify collateral and serial numbers,
pursuant to
Equipment Schedule No. 5 to Master Lease No.
275857.
Collateral
Description Change regarding added Exhibit A
 
CSI Leasing, Inc.
Barrow County Clerk of Superior Court,
Georgia
007-2015-001811
01/23/2015
UCC-3
Assignment
 
Assignment of file number 0072014-027166 from CSI Leasing,
Inc. to SunTrust
Equipment Finance &
Leasing Corp.





Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
CSI Leasing, Inc.
Barrow County Clerk of Superior Court,
Georgia
007-2014-030901
10/23/2014
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, and replacements) leased to Lessee pursuant to
Equipment
Schedule No. 6 to
Master Lease
275857, between the parties. Lessor intends that the collateral remain subject
to this filing whether the present location is different than that listed or the
collateral is
subsequently moved to a different location. This filing is for precautionary
purposes in connection with an equipment leasing transaction and is not to be
construed as indicating that the transaction is other than a true lease.
Equipment
Location: 3560
Lenox Road,
Atlanta, Georgia
30326
 
 
CSI Leasing, Inc.
Barrow County Clerk of Superior Court,
Georgia
007-2015-002630
02/03/2015
UCC-3
Amendment
See attached Exhibit “A” for listing of equipment, software, and personal
property. Amending to
specify collateral and serial numbers,
pursuant to
Equipment Schedule No. 6 to Master Lease No.
275857.
Collateral
Description Change regarding added Exhibit A



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
CSI Leasing, Inc.
Barrow County Clerk of Superior Court,
Georgia
007-2015-002731
02/04/2015
UCC-3
Assignment
 
Assignment of file number 0072014-030901 from CSI Leasing,
Inc. to SunTrust
Equipment Finance &
Leasing Corp.
Novelis Inc.
CSI Leasing, Inc.
Barrow County Clerk of Superior Court,
Georgia
007-2014-031539
10/31/2014
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, and replacements) leased to Lessee
pursuant to
Equipment
Schedule No. 7 to
Master Lease
275857, between the parties. Lessor intends that the collateral remain subject
to this filing whether the present location is different than that listed or the
collateral is
subsequently moved to a different location. This filing is for precautionary
purposes in connection with an equipment leasing transaction and is not to be
construed as indicating that the transaction is other than a true lease.
Equipment Location: 3560
Lenox Road NE,
Suite 200, Atlanta,
Georgia 30326
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
SunTrust
Equipment Finance &
Leasing Corp.
Barrow County Clerk of Superior Court,
Georgia
0072014033072
11/19/2014
UCC-1
The equipment more fully described on the attached, together with all
replacements, substitutions and alternatives therefore and thereof and
accessions thereto. All proceeds (cash and non-cash), including the proceeds of
all insurance policies, thereof (but without
power of sale) and
Equipment Schedule No. 003 under that certain Master Lease Agreement No.
275857 dated Sept
10, 2012, between Novelis Inc. as lessee, and CSI Leasing, Inc as lessor.
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
CSI Leasing, Inc.
Barrow County Clerk of Superior Court,
Georgia
007-2014-034609
12/10/2014
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, and replacements) leased to Lessee pursuant to
Equipment
Schedule No. 9 to
Master Lease
275857, between the parties. Lessor intends that the collateral remain subject
to this filing whether the present location is different than that listed or the
collateral is
subsequently moved to a different location. This filing is for precautionary
purposes in connection with an equipment leasing transaction and is not to be
construed as indicating that the transaction is other than a true lease.
Equipment Location: 3560
Lenox Road NE,
Suite 200, Atlanta,
Georgia 30326
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
CSI Leasing, Inc.
Barrow County Clerk of Superior Court,
Georgia
007-2014-034818
12/12/2014
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, and replacements) leased to Lessee pursuant to
Equipment
Schedule No. 8 to
Master Lease
275857, between the parties. Lessor intends that the collateral remain subject
to this filing whether the present location is different than that listed or the
collateral is
subsequently moved to a different location. This filing is for precautionary
purposes in connection with an equipment leasing transaction and is not to be
construed as indicating that the transaction is other than a true lease.
Equipment Location: 3560
Lenox Road NE,
Suite 200, Atlanta,
Georgia 30326
 
 
CSI Leasing, Inc.
Barrow County Clerk of Superior Court,
Georgia
007-2015-008894
04/07/2015
UCC-3
Termination
 
Termination of file number 0072014-034818



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
SunTrust
Equipment Finance &
Leasing Corp.
Barrow County Clerk of Superior Court,
Georgia
0072015002391
01/30/2015
UCC-1
The equipment more fully described on the attached, together with all
replacements, substitutions and alternatives therefore and thereof and
accessions thereto. All proceeds (cash and non-cash), including the proceeds of
all insurance policies, thereof (but without
power of sale) and
Equipment Schedule No. 005 under that certain Master Lease Agreement No.
275857 dated Sept
10, 2012, between Novelis Inc. as lessee, and CSI Leasing, Inc as lessor.
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
CSI Leasing, Inc.
Barrow County Clerk of Superior Court,
Georgia
007-2015-006253
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, and replacements) leased to Lessee pursuant to
Equipment
Schedule No. 10 to
Master Lease
275857, between the parties. Lessor intends that the collateral remain subject
to this filing whether the present location is different than that listed or the
collateral is
subsequently moved to a different location. This filing is for precautionary
purposes in connection with an equipment leasing transaction and is not to be
construed as indicating that the transaction is other than a true lease.
Equipment Location: 3560
Lenox Road NE,
Suite 200, Atlanta,
Georgia 30326
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
SG
EQUIPMENT FINANCE
USA CORP.
Barrow County Clerk of Superior Court,
Georgia
007-2015-039836
12/15/2015
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, and replacements) leased to Lessee pursuant to
Equipment
Schedule No. 13 to
Master Lease
275857, between the parties. Lessor intends that the collateral remain subject
to this filing whether the present location is different than that listed or the
collateral is
subsequently moved to a different location. This filing is for precautionary
purposes in connection with an equipment leasing transaction and is not to be
construed as indicating that the transaction is other than a true lease.
Equipment Location: 3560
Lenox Road NE,
Suite 200, Atlanta,
Georgia 30326
 
 
SG
EQUIPMENT FINANCE
USA CORP.
Barrow County Clerk of Superior Court,
Georgia
007-2016-016709
5/9/2016
UCC-3
Amendment
 
 
 
SG
EQUIPMENT FINANCE
USA CORP.
Barrow County Clerk of Superior Court,
Georgia
007-20160166846
5/9/2016
UCC-3
Assignment
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
CSI Leasing, Inc.
Barrow County Clerk of Superior Court,
Georgia
007-2015-028617
08/31/2015
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, and replacements) leased to Lessee pursuant to
Equipment
Schedule No. 12 to
Master Lease
275857, between the parties. Lessor intends that the collateral remain subject
to this filing whether the present location is different than that listed or the
collateral is
subsequently moved to a different location. This filing is for precautionary
purposes in connection with an equipment leasing transaction and is not to be
construed as indicating that the transaction is other than a true lease.
Equipment Location: 3560
Lenox Road NE,
Suite 200, Atlanta,
Georgia 30326
 
 
CSI Leasing, Inc.
Barrow County Clerk of Superior Court,
Georgia
007-2016-003451
08/31/2015
UCC-3
Amendment
 
Collateral
Description Change regarding added Exhibit A
 
CSI Leasing, Inc.
Barrow County Clerk of Superior Court,
Georgia
007-2016-003537
02/05/2016
UCC-3
Assignment
 
Assignment of file number 0072015-028617 from CSI Leasing,
Inc. to SG
Equipment Finance USA Corp.



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
CSI Leasing, Inc.
Barrow County Clerk of Superior Court,
Georgia
007-2016-007506
03/11/2016
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, and replacements) leased to Lessee pursuant to
Equipment
Schedule No. 14 to
Master Lease
275857, between the parties. Lessor intends that the collateral remain subject
to this filing whether the present location is different than that listed or the
collateral is
subsequently moved to a different location. This filing is for precautionary
purposes in connection with an equipment leasing transaction and is not to be
construed as indicating that the transaction is other than a true lease.
Equipment Location: 3560
Lenox Road NE,
Suite 200, Atlanta,
Georgia 30326
 
 
 
Barrow County Clerk of Superior Court,
Georgia
007-2016-033595
UCC-3
Amendment
 
Collateral change to Exhibit A
 
 
Barrow County Clerk of Superior Court,
Georgia
007-2016-033812
UCC-3
Assignment
 
Assignment to
SG Equipment Finance USA Corp.



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
CSI LEASING
CANADA
LTD.
Barrow County Clerk of Superior Court,
Georgia
007-2016-014525
4/25/2016
UCC-1
Various equipment software and personal property (together with all repairs,
accessories and replacements) leased to Lessee pursuant to Equipment
Schedule 1 to
Master Lease
300333 between the parties.
 
 
 
Barrow County Clerk of Superior Court,
Georgia
007-2016-016891
5/9/2016
UCC-3
Amendment
 
Collateral
amendment
Novelis Inc.
CSI
LEASING, INC.
Barrow County Clerk of Superior Court,
Georgia
007-2016-023151
6/17/2016
UCC-1
Various equipment software and personal property (together with all repairs,
accessories and replacements) leased to Lessee
pursuant to Equipment
Schedule 1 to
Master Lease
275857 between the parties.
Specified equipment
 
 
Barrow County Clerk of Superior Court,
Georgia
007-2016-026865
7/13/2016
UCC-3
Amendment
 
Collateral
amendment
Novelis Inc.
CSI
LEASING, INC.
Barrow County Clerk of Superior Court,
Georgia
007-2016-036549
9/23/2016
UCC-1
Various equipment software and personal property (together with all repairs,
accessories and replacements) leased to Lessee
pursuant to Equipment
Schedule 1 to
Master Lease
300333 between the parties.
Specified equipment



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
CSI LEASING
CANADA
LTD.
Barrow County Clerk of Superior Court,
Georgia
007-2016-036558
9/23/2016
UCC-1
 
Specified equipment
Novelis
Corporation
Cisco Systems
Capital
Corporation
Barrow County Clerk of Superior
Court
0072012019002
7-24-12
UCC-1
All of the Debtor's right, title and interest, now existing and hereafter
arising, in and to the following
property, wherever located (i) all
Equipment from time to time subject to that Global
Master Terms and
Conditions ("Global
Master Agreement")
No. 8959 dated November 30, 2011 between Debtor as lessee and Secured Party as
lessor and any and all
Schedules from time to time entered into under such Global Master Agreement
(ii) all insurance, warranty, rental and other claims and rights to payment and
chattel paper arising out of such Equipment, and (iii) all books, components,
other computer networking and telecommunications equipment and other equipment,
manufactured by Cisco Systems, Inc., its affiliates and others, together with
all software and software license rights relating to the foregoing, and all
substitutions replacements, upgrades, repairs, parts and attachments,
improvements and accessions thereto.
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
Cisco Systems
Capital
Corporation
Barrow County Clerk of Superior
Court
007-2012-031276
12-11-12
UCC-3
Assignment
 
Assignment of
#0072012019002;
Assigned to
SunTrust
Equipment Finance & Leasing Corp.
 
Novelis
Corporation
Applied
Industrial Technologies, Inc.
Fulton
County, Georgia Clerk of Superior
Court
0602014-09500
UCC-1
Purchase Money
Security Interest in and to all
Consignee’s now held or hereafter acquired equipment consigned or shipped to
Consignee by or on behalf of Consignor pursuant to that certain
Consignment
Agreement between the parties. And as amended from time to time, whether
manufactured by Consignor or others and under any products names, including all
additions and accessions thereto and substitutions therefor and products
thereof. Equipment located at address referenced above.
 
Novelis
Corporation
Air Liquide Industrial U.S.
LP
Texas
Secretary of
State
09-0002194005
1/23/09
UCC-1
13,000 Gallon Nitrogen Vessel — Serial #13354 3,000 Gallon Argon Vessel —
Serial #77-134-4
 
 
Air Liquide Industrial U.S. LP
Texas
Secretary of
State
14-00017720
1/17/14
UCC-3
Continuation
 
Continuation of
File 09-
0002194005;
Novelis
Corporation
Air Liquide Industrial U.S.
LP
Texas
Secretary of
State
09-0003755231
2/09/09
UCC-1
1500 Gal Lin
Vessel (Serial
#4677)
 
 
Air Liquide Industrial U.S.
LP
Texas
Secretary of
State
14-00033580
2/2/14
UCC-3
Continuation
 
Continuation of
File 09-
0003755231



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis
Corporation
Glencore Ltd.
Texas
Secretary of
State
10-0007215046
3/12/10
UCC-1
All of Glencore Ltd.’s primary aluminum product delivered from time to time to
Debtor pursuant to a Master Bailment
Agreement, dated January 1, 2010, and stored at storage facilities owned by
Debtor.
 
 
Glencore Ltd.
Texas
Secretary of
State
15-00069781
03/04/2015
UCC-3
Continuation
 
 
Novelis
Corporation
Bank of
America,
N.A., as
Collateral
Agent (ABL)
Texas
Secretary of
State
10-0036218223
12/20/10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights
 
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
13-00151098
5/13/13
UCC-3
Assignment
 
Assignment of
File 10-
0036218223;
Assigned to
Wells Fargo
Bank, National Association, as
Collateral Agent
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
14-00388058
12/09/2014
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A
 
Wells Fargo
Bank, National Association, as
Collateral Agent
Texas
Secretary of
State
14-00397501
12/18/2014
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
15-00225598
07/16/15
UCC-3
Continuation
 
 
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
15-00315956
09/30/15
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
15-00391831
12/11/15
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
16-00086696
03/17/16
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
16-00277237
08/23/16
UCC-3
Amendment
 
Collateral
Description Change regarding added Exhibit A
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
17-00111869
04/03/17
UCC-3
Amendment
 
Collateral
Description Change regarding added Exhibit A.
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
17-00111898
04/03/17
UCC-3
Amendment
 
Collateral
Description Change regarding added Exhibit A.
 
Wells Fargo
Bank, National
Association
Texas
Secretary of
State
18-00322908
09/12/18
UCC-3
Amendment
 
Collateral
Description Change regarding added Exhibit A.
Novelis
Corporation
Wells Fargo
Bank, National Association, as
Texas
Secretary of
State
13-0015109464
5/13/13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
14-00388053
12/09/14
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
14-00397498
12/18/14
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A
 
Wells Fargo
Bank, National Association, as
Collateral Agent
Texas
Secretary of
State
15-00315953
09/30/15
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
15-00391833
12/11/15
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
16-00086695
03/17/16
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
16-00277236
08/23/16
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
17-00111878
04/03/17
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
17-00111873
04/03/17
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
17-00401943
11/22/17
UCC-3
Continuation
 
 
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
18-00322912
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis
Corporation
Hunter
Douglas
Metals, Inc.
Texas
Secretary of
State
13-0033497050
10/21/13
UCC-1
Aluminum used beverage containers (UBC’s), all as delivered to or in the
possession of Debtor, now or at any future time or from time to time, at
Debtor’s premises or facilities (including third party
warehouses, facilities or premises), or in transit, wherever located, whether or
not commingled with any other aluminum or metals of Debtor or any other person,
and including, without limitation, any proceeds or any of the foregoing, all as
described more fully in a certain
Consignment
Agreement dated October 1, 2013, between Debtor and Secured Party.
 
Novelis
Corporation
Standard
Chartered
Trade Services
Corporation
Texas
Secretary of
State
13-0037661774
11/26/13
UCC-1
All aluminum used beverage containers stored on behalf of Secured Party by
Debtor from time to time at Debtor’s
facilities located at
302 Mayde Road, Berea, Kentucky, and/or at the warehouse of
T, C & G
Enterprises located at 105 Hi-Lane Drive, Richmond, Kentucky, pursuant to and as
described more fully in that certain
Consignment
Agreement dated November 26, 2013 between Debtor and
Secured Party
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis
Corporation
Cisco Systems
Capital
Corporation
Texas
Secretary of
State
14-0008169574
3/17/14
UCC-1
all of the Debtor’s rights, title and interest, now existing and hereafter
arising, in and to the following property, wherever located: (i) all
Equipment from time to time between debtor as lessee and Secured Party as lessor
and any and all Schedules from time to time entered into or prepared in
connection with any Master Agreement,
(ii) all insurance warranty, rental and other claims and rights to payment and
chattel paper arising out of such
Equipment, and
(iii) all books records and proceeds relating to the foregoing. Equipment shall
be defined as routers, router components, other computer networking and
telecommunications equipment and other equipment, manufactured b[y] Cisco
Systems, Inc., its affiliates and others, together with all software and
software license rights relating to the foregoing, and all substitutions,
replacements, upgrades, repairs, parts and attachments, improvements and
accessions thereto.
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis
Corporation
Standard
Chartered
Trade Services
Corporation
Texas
Secretary of
State
14-0017489892
6/2/14
UCC-1
All aluminum used beverage containers stored on behalf of Secured Party by
Debtor from time to time at Debtor’s
facilities located at
302 Mayde Road, Berea, Kentucky, and/or at the warehouse of
T, C & G
Enterprises located at 105 Hi-Lane Drive, Richmond, Kentucky, pursuant to and as
described more fully in that certain
Consignment
Agreement dated June 2, 2014, between Debtor and
Secured Party
 
Novelis
Corporation
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
14-0031874008
10/06/14
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
14-00388060
12/09/2014
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
14-00397499
12/18/2014
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A
 
Wells Fargo
Bank, National Association, as
Collateral Agent
Texas
Secretary of
State
15-00315965
09/30/15
UCC-3
Amendment
 
Collateral
Description Change regarding added Exhibit A
 
Wells Fargo
Bank, National Association, as
Collateral Agent
Texas
Secretary of
State
15-00391834
12/11/15
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
16-00086697
03/17/16
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
16-00277243
08/23/16
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
17-00111876
04/03/17
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
17-00111899
04/03/17
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
18-00322914
09/12/2018
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A
Novelis
Corporation
Barclays Bank
PLC, as
Receivables Agent on behalf of the
Buyers
Texas
Secretary of
State
14-0039021939
12/11/14
UCC-1
Collateral set forth on Exhibit A
 
 
Barclays Bank
PLC, as
Receivables Agent on behalf of the
Buyers
Texas
Secretary of
State
16-00278957
08/24/16
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis
Corporation
Trafigura AG
Texas
Secretary of
State
14-0039436444
12/17/14
UCC-1
The following products at the Debtor’s manufacturing
facilities located at 1261 Willow Run
Road, Greensboro,
Georgia 30642;
1120 Industrial
Blvd., Greensboro,
GA 30642; and 305
East Seneca Street,
Oswego, NY 13126
(the “Facilities”): aluminum scrap of various sized delivered by Secured Party
to the Debtor at the Facilities.
 
Novelis
Corporation
Standard
Chartered
Trade Services
Corporation
Texas
Secretary of
State
15-0015092386
05/14/15
UCC-1
All aluminum used beverage containers stored on behalf of Secured Party by
Debtor from time to time at Debtor’s
facilities located at
302 Mayde Road, Berea, Kentucky, and/or at the warehouse of
T, C & G
Enterprises located at 105 Hi- Lane Drive, Richmond, Kentucky, pursuant to and
as described more fully in that certain
Consignment
Agreement dated May 1, 2015 between Debtor and
Secured Party
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis
Corporation
Standard
Chartered
Trade Services
Corporation
Texas
Secretary of
State
15-0020275789
06/26/15
UCC-1
All aluminum used beverage containers stored on behalf of Secured Party by
Debtor from time to time at Debtor’s
facilities located at
302 Mayde Road, Berea, Kentucky, and/or at the warehouse of
1) T, C & G Enterprises located at 105 Hi-Lane Drive, Richmond,
Kentucky, 2) Port City Logistics, Inc., located at 305 East
Seneca Street,
Oswego, NY
13126, 3) Scepter,
Inc. located at
1485 Scepter Lane,
Waverly, TN
37185 and
4) Scepter New
York, Inc. located at
11 Lamb Road,
Seneca Falls, NY 13148 pursuant to and as described more fully in that certain
Consignment
Agreement dated June 25, 2015, between Debtor and Secured Party
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis
Corporation
Standard
Chartered
Trade Services
Corporation
Texas
Secretary of
State
15-0028546728
09/03/15
UCC-1
All aluminum used beverage containers stored on behalf of Secured Party by
Debtor from time to time at Debtor’s
facilities located at
302 Mayde Road, Berea, Kentucky, and/or at the warehouse of
1) Novelis Greensboro Plant, located at
1261 Willow Run
Road, Greensboro,
GA 30642 and
2) Novelis Oswego Works Plant, located at 448 County route 1A, Oswego, NY
13126-0028
pursuant to and as described more fully in that certain
Consignment
Agreement dated June 25, 2015, between Debtor and Secured Party
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis
Corporation
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
16-0010917883
04/06/16
UCC-1
The equipment described be-low and all equipment parts, accessories,
substitutions, additions, accessions and replacements thereto and thereof and
the proceeds thereof, together with all installment payments, insurance
proceeds, other proceeds and payments due and to become due arising from or
relating to said equipment.
Financing statement is filed for notice purposes only and the filing thereof
shall not be deemed evidence of any intention to create a security interest
under the UCC.
1-Hyster Forklift
H100FT sn U005V02789P
 
Novelis
Corporation
Wells Fargo Bank, N.A.
Texas
Secretary of
State
16-0015087715
5/10/16
UCC-1
Certain equipment including a Linde H7OD Forklift
 
Novelis
Corporation
Wells Fargo Bank, N.A.
Texas
Secretary of
State
16-0024157379
7/22/16
UCC-1
Certain equipment including a Linde HT140/600 Forklift
Truck
 
Novelis
Corporation
Standard
Chartered
Trade Services Corporation
Texas
Secretary of
State
16-0031911365
9/26/16
UCC-1
Aluminum scrap and sheet ingot at certain warehouses pursuant to
Consignment
Agreement dated June 25, 2015.
 
Novelis
Corporation
Standard
Chartered Bank, as Col- lateral Agent
Texas
Secretary of
State
17-0001709277
1/13/17
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights, other than the assets listed on Exhibit A attached hereto.
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
Standard
Chartered Bank, as
Collateral
Agent
Texas
Secretary of
State
18-00322916
09/12/18
UCC-3
Amendment
 
Collateral
Description Change
regarding added
Exhibit A
Novelis
Corporation
Wells Fargo Bank, N.A.
Texas
Secretary of
State
17-0015710052
05/08/17
UCC-1
The equipment described be-low and all equipment parts, accessories,
substitutions, additions, accessions and replacements thereto and thereof and
the proceeds thereof, together with all installment payments, insurance
proceeds, other proceeds and payments due and to become due arising from or
relating to said equipment. This financing statement is filed for notice
purposes only and the filing thereof shall not be deemed evidence of any
intention to create a security interest under the UCC.
1 New 2016
Powerboss
SW9XKDSL
Sweeper Armadillo
9X S/N 17PB1039
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis
Corporation
Wells Fargo Bank, N.A.
Texas
Secretary of
State
17-0016823917
05/16/17 
UCC-1
The equipment described be-low and all equipment parts, accessories,
substitutions, additions, accessions and replacements thereto and thereof and
the proceeds thereof, together with all installment payments, insurance
proceeds, other proceeds and payments due and to become due arising from or
relating to said equipment. This financing statement is filed for notice
purposes only and the filing thereof shall not be deemed evidence of any
intention to create a security interest under the UCC. 2 – Linde H90D
Forklifts S/N’s:
H2X396H00162,
H2X396H00222
 
Novelis
Corporation
Wells Fargo
Bank, National Association, as
Collateral
Agent
Texas
Secretary of
State
17-0031369040
09/14/17 
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights, other than the assets listed on Exhibit A attached hereto.
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis
Corporation
Wells Fargo Bank, N.A.
Texas
Secretary of
State
17-0031413353
09/15/17 
UCC-1
The equipment described be-low and all equipment parts, accessories,
substitutions, additions, accessions and replacements thereto and thereof and
the proceeds thereof, together with all installment payments, insurance
proceeds, other proceeds and payments due and to become due arising from or
relating to said equipment.
This financing statement is filed for notice purposes only and the filing
thereof shall not be deemed evidence of any intention to create a security
interest under the UCC. 2 New 2017
Hyster H110FT Forklifts S/N U— 5V04569R,
U005V04571R.
 
Novelis
Corporation
Wells Fargo Bank, N.A.
Texas
Secretary of
State
18-0006172449
02/23/18
UCC-1
All of the equipment now or hereafter leased by lessor to Lessee; and all
accessions, additions, replacements, and substitutions thereto and therefore;
and all proceeds including insurance proceeds therefore.
 
Novelis PAE Corporation
Bank of
America, N.A., as
Collateral
Agent
Delaware
Secretary of
State
20104502989
12/20/10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20131816074
05/13/13
UCC-3
Assignment
 
Assignment of
#20104502989; assigned to Wells
Fargo Bank,
National
Association, as
Collateral Agent
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20144007134
10/06/14
UCC-3
Amendment
 
Debtor Party
Information Change regarding mailing address
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20153077772
07/16/15
UCC-3
Continuation
 
 
Novelis
Global
Employment Organization, Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20156232275
12/22/15
UCC-3
Amendment
 
Debtor name change
Novelis PAE Corporation
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
2013 1815407
5/13/13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
2014 4006714
10/06/14
UCC-3
Amendment
 
Debtor Party
Information Change regarding mailing ad-dress
Novelis
Global
Employment Organization, Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20156232291
12/22/15
UCC-3
Amendment
 
Debtor name change
 
Wells Fargo
Bank, National Association, as
Collateral Agent
Delaware
Secretary of
State
20177744438
11/21/17
UCC-3
Continuation
 
 
Novelis PAE Corporation
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
2014 4006656
10/06/14
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis
Global
Employment Organization, Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20156232382
12/22/15
UCC-3
Amendment
 
Debtor name change
Novelis
Global
Employment Organization, Inc.
Standard
Chartered Bank, as
Collateral
Agent
Delaware
Secretary of
State
20170301637
01/13/17
UCC-1
All assets now or hereafter acquired by the debtor or in which debtor otherwise
has rights
 
Novelis
Global
Employment Organization, Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20176113010
09/14/17
UCC-1
All assets now or hereafter acquired by the debtor or in which debtor otherwise
has rights.
 
Novelis
South
America
Holdings
LLC
Bank of
America,
N.A., as
Collateral
Agent (ABL)
Delaware
Secretary of
State
20104503185
12/20/10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of
America,
N.A., as
Collateral
Agent (ABL)
Delaware
Secretary of
State
20131816173
5/13/13
UCC-3
Assignment
 
Assignment of
File 2010 4503185;
Assigned to
Wells Fargo
Bank, National
Association, as
Collateral Agent
 
Bank of
America,
N.A., as
Collateral
Agent (ABL)
Delaware
Secretary of
State
20153077822
07/16/15
UCC-3
 
Continuation filed
Novelis
South
America
Holdings
LLC
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20131815811
5/13/13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20144007522
10/06/14
UCC-3
Amendment
 
Debtor Party
Information Change regarding mailing address
 
Wells Fargo
Bank, National Association, as
Collateral Agent
Delaware
Secretary of
State
20177744453
11/21/17
UCC-3
Continuation
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis South
America
Holdings
LLC
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20144006565
10/06/14
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
South
America
Holdings
LLC
Standard
Chartered Bank, as
Collateral
Agent
Delaware
Secretary of
State
20170301769
01/13/17
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
South
America
Holdings
LLC
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20176112970
09/14/17
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Acquisitions
LLC
Bank of
America, NA.,
as Collateral
Agent
Delaware
Secretary of
State
2010 4503417
12/20/10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
Delaware
Secretary of
State
2013 1816264
5/13/14
UCC-3
Assignment
 
Assignment of
File 2010
4503417 to Wells
Fargo Bank;
National
Association, as
Collateral Agent
 
 
Delaware
Secretary of
State
2015 3077798
07/16/15
UCC-3
Continuation
 
 
Novelis
Acquisitions
LLC
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
2013 1815944
12/20/10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
2014 4007274
10/06/14
UCC-3
Amendment
(remained the same as above)
Debtor Party
Information Change regarding mailing address
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20177744388
11/21/17
UCC-3
Continuation
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis
Acquisitions
LLC
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
2014 4006557
10/06/14
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Acquisitions
LLC
Standard
Chartered
Bank, as
Collateral
Agent
Delaware
Secretary of
State
20170301819
01/13/17
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Acquisitions
LLC
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20176112939
09/14/17
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
North
America
Holdings Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
2013 1815993
5/13/13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Holdings Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
2014 4124996
10/14/14
UCC-3
Amendment
 
Debtor Party
Information Change
regarding entity
name
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20177744412
11/21/17
UCC-3
Continuation
 
 
Novelis
North
America
Holdings Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
2014 4006532
10/14/14
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Holdings Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
2014 4129094
10/14/14
UCC-3
Amendment
 
Debtor Party
Information Change
regarding entity
name
Novelis
Holdings Inc.
Standard
Chartered Bank, as
Collateral
Agent
Delaware
Secretary of
State
20170301843
01/13/17
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis
Holdings Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20176112889
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Holdings Inc.
Bank of
America,
N.A., as
Collateral
Agent
Delaware
Secretary of
State
20104503482
12/20/10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20131816280
05/13/13
UCC-3
Assignment
 
Assignment on
File
20131816280 to Wells Fargo
Bank, National Association, as
Collateral Agent
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20144125076
10/14/14
UCC-3
Amendment
 
Debtor Party
Information Change regarding mailing address
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20153077806
07/16/15
UCC-3
Continuation
 
 
Novelis
Holdings Inc.
Bank of
America, NA.,
as Collateral
Agent
Delaware
Secretary of
State
20104503540
12/20/10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20131816322
05/13/13
UCC-3
Assignment
 
Assignment on
File
20131816280 to
Wells Fargo
Bank, National Association, as
Collateral Agent
 
Wells Fargo
Bank, National Association, as
Collateral Agent
Delaware
Secretary of
State
20144125142
10/14/14
UCC-3
Amendment
 
Debtor Party
Information Change regarding mailing ad-dress
 
Wells Fargo
Bank, National Association, as
Collateral Agent
Delaware
Secretary of
State
20153077814
07/16/15
UCC-3
Continuation
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis
Holdings Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20131815993
05/13/13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20144124996
10/14/14
UCC-3
Amendment
 
Debtor Party
Information Change
regarding entity
name
 
Wells Fargo
Bank, National Association, as
Collateral Agent
Delaware
Secretary of
State
20177744412
11/21/17
UCC-3
Continuation
 
 
Novelis
Holdings Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20144006532
10/06/14
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo
Bank, National Association, as
Collateral
Agent
Delaware
Secretary of
State
20144129094
10/14/14
UCC-3
Amendment
 
Debtor Party
Information Change
regarding entity
name



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Washington, D.C. 
Novelis Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2010114716
12/28/2010
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2013056598
05/15/2013
UCC-3
Assignment
 
Assigned to current Secured Party
 
 
District of
Columbia
Recorder of
Deeds
2014092086
10/07/2014
UCC-3
Amendment
 
Debtor name change
 
 
District of
Columbia
Recorder of
Deeds
2015023231
03/13/2015
UCC-3
Amendment
 
Partial Release of Collateral
 
 
District of
Columbia
Recorder of
Deeds
2015073108
07/20/2015
UCC-3
Continuation
 
 
 
 
District of
Columbia
Recorder of
Deeds
2015126216
12/14/2015
UCC-3
Amendment
 
Partial Release of Collateral
 
 
District of
Columbia
Recorder of
Deeds
2016086727
08/24/2016
 
UCC-3
Amendment
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights, except for the assets described in Exhibit A attached
hereto, which is made a part hereof.
Collateral change
 
 
District of
Columbia
Recorder of
Deeds
2016133181
12/21/2016
UCC-3
Amendment
 
Partial Release of Collateral
Novelis Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2011006235
01/13/2011
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
 
District of
Columbia
Recorder of
Deeds
2013056586
05/15/2013
UCC-3
Assignment
 
Assigned to current Secured Party
 
 
District of
Columbia
Recorder of
Deeds
2015081389
08/10/2015
UCC-3
Continuation
 
 
 
 
District of
Columbia
Recorder of
Deeds
2016101325
10/03/2016
UCC-3
Amendment
 
Deleted collateral: “78,234,054 ordinary shares in the capital of
Aluminium
Company of Malaysia Berhad (Company No. 3859-U), a company duly incorporated in
Malaysia.”
Novelis Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2013055804
05/14/2013
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2014092350
10/08/2014
UCC-3
Amendment
 
 
 
 
District of
Columbia
Recorder of
Deeds
2016101326
10/03/2016
UCC-3
Amendment
 
Deleted collateral: “78,234,054 ordinary shares
in the capital of
Aluminium
Company of Malaysia Berhad (Company No. 3859-U), a company duly incorporated in
Malaysia.”
 
 
District of
Columbia
Recorder of
Deeds
2017129527
11/22/2017
UCC-3
Continuation
 
 
Novelis Inc.
Wells Fargo
Bank, National Association, as
Collateral Agent
District of
Columbia
Recorder of
Deeds
2013055817
05/14/2013
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
 
District of
Columbia
Recorder of
Deeds
2014092341
10/08/2014
UCC-3
Amendment
 
 
 
 
District of
Columbia
Recorder of
Deeds
2015023229
03/13/2015
UCC-3
Amendment
 
Partial Release of Collateral
 
 
District of
Columbia
Recorder of
Deeds
2015126217
12/14/2015
UCC-3
Amendment
 
Partial Release of Collateral
 
 
District of
Columbia
Recorder of
Deeds
2016086728
08/24/2016
UCC-3
Amendment
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights, except for the assets described in Exhibit A attached
hereto, which is made a part hereof.
 
 
 
District of
Columbia
Recorder of
Deeds
2016133182
12/21/2016
UCC-3
Amendment
 
Partial Release of Collateral
 
 
District of
Columbia
Recorder of
Deeds
2017129568
11/22/2017
UCC-3
Continuation
 
 
Novelis Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2014092352
10/08/2014
UCC-1
 
 
 
 
District of
Columbia
Recorder of
Deeds
2016101327
10/03/2016
UCC-3
Amendment
 
Deleted collateral: “78,234,054 ordinary shares
in the capital of
Aluminium
Company of Malaysia Berhad (Company No. 3859-U), a company duly incorporated in
Malaysia.”



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2014092365
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2015023222
03/13/2015
UCC-3
Amendment
 
Partial Release of Collateral
 
 
District of
Columbia
Recorder of
Deeds
2015126218
12/14/2015
UCC-3
Amendment
 
Partial Release of Collateral
 
 
District of
Columbia
Recorder of
Deeds
2016086729
08/24/2016
UCC-3
Amendment
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights, except for the assets described in Exhibit A attached
hereto, which is made a part hereof.
 
 
 
District of
Columbia
Recorder of
Deeds
2016133183
12/21/2016
UCC-3
Amendment
 
Partial Release of Collateral
Novelis Inc.
Standard
Chartered Bank, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017006083
01/17/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights, except for the assets described in Exhibit A attached
hereto.
 
Novelis Inc.
Standard
Chartered Bank, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017006107
01/17/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017101798
09/14/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights, except for the assets described in Exhibit A attached
hereto.
 
Novelis Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017101813
09/14/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
4260848 Canada Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2010114701
12/28/2010
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2013056589
05/15/2013
UCC-3
Assignment
 
Assigned to current Secured Party
 
 
District of
Columbia
Recorder of
Deeds
2014058439
07/01/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2015073092
07/20/2015
UCC-3
Continuation
 
 
4260848 Canada Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2013055825
05/14/2013
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2014058436
07/01/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2017129570
11/22/2017
UCC-3
Continuation
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
4260848 Canada Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2014092373
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
4260848 Canada Inc.
Standard
Chartered Bank, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017006075
01/17/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
4260848 Canada Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017101793
09/14/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
4260856 Canada Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2010114704
12/28/2010
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2013056590
05/15/2013
UCC-3
Assignment
 
Assigned to current Secured Party
 
 
District of
Columbia
Recorder of
Deeds
2014058440
07/01/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2015073091
07/20/2015
UCC-3
Continuation
 
 
4260856 Canada Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2013055807
05/14/2013
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2014058434
07/01/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2017129571
07/20/2015
UCC-3
Continuation
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
4260856 Canada Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2014092355
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
4260856 Canada Inc.
Standard
Chartered Bank, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017006093
01/17/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
4260856 Canada Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017101811
09/14/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
8018227 Canada Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2011122394
12/08/2011
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2013056583
05/15/2013
UCC-3
Assignment
 
Assigned to current Secured Party
 
 
District of
Columbia
Recorder of
Deeds
2014058431
07/01/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2016072082
07/18/2016
UCC-3
Continuation
 
 
 
8018227 Canada Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2013055826
05/14/2013
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2014058437
07/01/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2018001064
01/03/2018
UCC-3
Continuation
 
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
8018227 Canada Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2014092374
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
8018227 Canada Inc.
Standard
Chartered Bank, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017006074
01/17/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
8018227 Canada Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017101792
09/14/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Europe
Holdings
Limited
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2010114706
12/28/2010
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2013056592
05/15/2013
UCC-3
Assignment
 
Assigned to current Secured Party
 
 
District of
Columbia
Recorder of
Deeds
2014092081
10/07/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2015073109
07/20/2015
UCC-3
Continuation
 
 
 
Novelis
Europe
Holdings
Limited
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2013055810
05/14/2013
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2014092348
10/08/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2017129561
11/22/2017
UCC-3
Continuation
 
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis
Europe
Holdings
Limited
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2014092358
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Europe
Holdings
Limited
Standard
Chartered Bank, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017006092
01/17/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Europe
Holdings Limited
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017101810
09/14/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Services
Limited
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2010114709
12/28/2010
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2013056594
05/15/2013
UCC-3
Assignment
 
Assigned to current Secured Party
 
 
District of
Columbia
Recorder of
Deeds
2014092078
10/07/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2015073126
07/20/2015
UCC-3
Continuation
 
 
 
Novelis
Services
Limited
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2013055812
05/14/2013
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2014092346
10/08/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2017129531
11/22/2017
UCC-3
Continuation
 
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis
Services
Limited
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2014092360
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Services
Limited
Standard
Chartered Bank, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017006090
01/17/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Services
Limited
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017101803
09/14/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis UK Ltd
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2010114707
12/28/2010
UCC-1
 
 
 
 
District of
Columbia
Recorder of
Deeds
2013056593
05/15/2013
UCC-3
Assignment
 
 
 
 
District of
Columbia
Recorder of
Deeds
2014092074
10/07/2014
UCC-3
Amendment
 
 
 
 
District of
Columbia
Recorder of
Deeds
2015073115
07/20/2015
UCC-3
Continuation
 
 
 
 
 
District of
Columbia
Recorder of
Deeds
2015126169
12/14/2015
UCC-3
Amendment
 
 
Novelis UK Ltd
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2013055811
05/14/2013
UCC-1
 
 
 
 
District of
Columbia
Recorder of
Deeds
2014092347
10/08/2014
UCC-3
Amendment
 
 
 
 
District of
Columbia
Recorder of
Deeds
2015126170
12/14/2015
UCC-3
Amendment
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
 
District of
Columbia
Recorder of
Deeds
2017130134
11/27/2017
UCC-3
Continuation
 
 
Novelis UK Ltd
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2014092359
10/09/2014
UCC-1
 
 
 
 
District of
Columbia
Recorder of
Deeds
2015126171
12/14/2015
UCC-3
Amendment
 
 
Novelis UK Ltd
Barclays Bank PLC, as
Receivables
Agent on
Behalf of the
Buyers
District of
Columbia
Recorder of
Deeds
2015125585
12/11/2015
UCC-1
 
 
 
 
District of
Columbia
Recorder of
Deeds
2016086668
08/24/2016
UCC-3
Amendment
 
Collateral
Change
(Collateral Exhibit A in pages 10-11/24 of Novelis UK Ltd. search results)
Novelis UK Ltd
Standard
Chartered Bank, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017006091
01/17/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights, other than the assets listed on Exhibit A attached hereto.
Collateral Exhibit A in pages 13-15/24 of Novelis UK Ltd. search results
Novelis UK Ltd
Wells Fargo
Bank, National Association, as
Collateral Agent
District of
Columbia
Recorder of
Deeds
2017101809
09/14/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights, other than the assets listed on Exhibit A attached hereto.
Collateral Exhibit A in pages 17-19/24 of Novelis UK Ltd. search results
Novelis AG
Wells Fargo
Bank, National Association, as
Collateral Agent
District of
Columbia
Recorder of
Deeds
2010114714
12/28/2010
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
 
District of
Columbia
Recorder of
Deeds
2013056596
05/15/2013
UCC-3
Assignment
 
Assigned to current Secured Party
 
 
District of
Columbia
Recorder of
Deeds
2014092087
10/07/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2015023230
03/13/2015
UCC-3
Amendment
 
Collateral
Change (Exhibit
A in pages 2930/98 of Novelis AG search
results)
 
 
District of
Columbia
Recorder of
Deeds
2015073089
07/20/2015
UCC-3
Continuation
 
 
 
 
 
District of
Columbia
Recorder of
Deeds
2015126163
12/14/2015
UCC-3
Amendment
 
Collateral
Change (Exhibit
A in pages 3334/98 of Novelis AG search
results)
 
 
District of
Columbia
Recorder of
Deeds
2016086732
08/24/2016
UCC-3
Amendment
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights, except for the assets described in Exhibit A attached
hereto, which is made a part hereof.
Collateral
Change (Exhibit
A in pages 3637/98 of Novelis AG search
results)
 
 
District of
Columbia
Recorder of
Deeds
2016133270
12/21/2016
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Collateral
Change (Exhibit
A in pages 3940/98 of Novelis AG search
results)
Novelis AG
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of Columbia
Recorder of
Deeds
2013055815
05/14/2013
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2014092343
10/08/2014
UCC-3
Amendment
 
Debtor information update



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
 
District of
Columbia
Recorder of
Deeds
2015023227
03/13/2015
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Collateral change (Exhibit A in pages 44-45/98 of Novelis AG search results)
 
 
District of
Columbia
Recorder of
Deeds
2015126164
12/14/2015
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Collateral change (Exhibit A in pages 47-48/98 of Novelis AG search results)
 
 
District of
Columbia
Recorder of
Deeds
2016086733
08/24/2016
UCC-3
Amendment
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights, except for the assets described in Exhibit A attached
hereto, which is made a part hereof.
Collateral change (Exhibit A in pages 50-51/98 of Novelis AG search results)
 
 
District of
Columbia
Recorder of
Deeds
2016133269
12/21/2016
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Collateral change (Exhibit A in pages 53-54/98 of Novelis AG search results)
 
 
District of
Columbia
Recorder of
Deeds
2017129574
11/22/2017
UCC-3
Continuation
 
 
 
Novelis AG
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2014092363
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2015023224
03/13/2015
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Collateral change (Exhibit A in pages 58-59/98 of Novelis AG search results)
 
 
District of Columbia
Recorder of
Deeds
2015126165
12/14/2015
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Collateral change (Exhibit A in pages 61-62/98 of Novelis AG search results)



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
 
District of
Columbia
Recorder of
Deeds
2016086734
08/24/2016
UCC-3
Amendment
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights, except for the assets described in Exhibit A attached
hereto, which is made a part hereof.
Collateral change (Exhibit A in pages 64-65/98 of Novelis AG search results)
 
 
District of
Columbia
Recorder of
Deeds
2016133268
12/21/2016
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Collateral change (Exhibit A in page 67/98 of Novelis AG
search results)
Novelis AG
Standard
Chartered Bank, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017006085
01/17/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights, other than the assets listed on Exhibit A attached hereto.
Collateral Exhibit A in pages 89-90/98 of Novelis AG search results)
Novelis AG
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017101800
09/14/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights, other than the assets listed on Exhibit A attached hereto.
Collateral Exhibit A in pages 92-93/98 of Novelis AG search results)
Novelis
Switzerland
SA
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2010114717
12/28/2010
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2013056599
05/15/2013
UCC-3
Assignment
 
Assigned to current Secured Party
 
 
District of
Columbia
Recorder of
Deeds
2014092075
10/07/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2015073119
07/20/2015
UCC-3
Continuation
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis
Switzerland
SA
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2013055818
05/14/2013
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2014092093
10/07/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2017129533
11/22/2017
UCC-3
Continuation
 
 
Novelis
Switzerland
SA
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2014092366
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Switzerland
SA
Standard
Chartered Bank, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017006081
01/17/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Switzerland
SA
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017101797
09/14/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Aluminium
Holding
Unlimited
Company
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2010114727
12/28/2010
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2013056605
05/15/2013
UCC-3
Assignment
 
Assigned to current Secured Party
 
 
District of
Columbia
Recorder of
Deeds
2014092084
10/07/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2015073088
07/20/2015
UCC-3
Continuation
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
 
District of
Columbia
Recorder of
Deeds
2016132322
12/20/2016
UCC-3
Amendment
 
Debtor information update
Novelis
Aluminium
Holding
Unlimited
Company
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2013055821
05/14/2013
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2014092090
10/07/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2016132320
12/20/2016
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2017129558
11/22/2017
UCC-3
Continuation
 
 
Novelis
Aluminium
Holding
Unlimited
Company
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2014092369
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2016132321
12/20/2016
UCC-3
Amendment
 
Debtor information update
Novelis
Aluminium
Holding
Unlimited
Company
Standard
Chartered Bank, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017006078
01/17/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Aluminium
Holding
Unlimited
Company
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017101796
09/14/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Sheet Ingot
GmbH
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2012085409
08/09/2012
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
 
District of
Columbia
Recorder of
Deeds
2013056585
05/15/2013
UCC-3
Assignment
 
Assigned to current Secured Party
 
 
District of
Columbia
Recorder of
Deeds
2014092351
10/08/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2017028569
03/15/2017
UCC-3
Continuation
 
 
Novelis
Sheet Ingot
GmbH
Bank of
America,
N.A., as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2012085410
08/09/2012
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2014092059
10/07/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2015057930
06/10/2015
UCC-3
Amendment
 
Secured Party information update
 
 
District of
Columbia
Recorder of
Deeds
2017006856
01/18/2017
UCC-3
Termination
 
 
 
 
District of
Columbia
Recorder of
Deeds
2017028893
03/15/2017
UCC-3
Continuation
 
 
Novelis
Sheet Ingot
GmbH
Bank of
America,
N.A., as
Collateral Agent
District of
Columbia
Recorder of
Deeds
2013055814
05/14/2013
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of Columbia
Recorder of
Deeds
2014092344
10/08/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2017129532
03/15/2017
UCC-3
Continuation
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis
Sheet Ingot
GmbH
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2014092362
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Sheet Ingot
GmbH
Standard
Chartered Bank, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017006086
01/17/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Sheet Ingot
GmbH
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017101801
09/14/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Deutschland
GmbH
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017101802
09/14/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights, other than the assets listed on Exhibit A attached hereto.
Collateral Exhibit A in pages 5-7/149 of
Novelis
Deutschland GmbH search
results
Novelis
Deutschland
GmbH
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017129559
11/22/2017
UCC-3
Continuation
 
 
Novelis
Deutschland
GmbH
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2010114711
12/28/2010
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2013056595
05/15/2013
UCC-3
Assignment
 
Assigned to current Secured Party
 
 
District of
Columbia
Recorder of
Deeds
2014092053
10/07/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2015023233
03/13/2015
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Exhibit A in pages 44-46/149 of Novelis Deutschland GmbH search
results



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
 
District of
Columbia
Recorder of
Deeds
2015073078
07/20/2015
UCC-3
Continuation
 
 
 
 
District of
Columbia
Recorder of
Deeds
2015126175
12/14/2015
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Exhibit A in pages 49-51/149 of Novelis Deutschland GmbH search
results
 
 
District of
Columbia
Recorder of
Deeds
2016086750
08/24/2016
UCC-3
Amendment
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights, except for the assets described in Exhibit A attached
hereto, which is made a part hereof.
Exhibit A in pages 53-55/149 of Novelis Deutschland GmbH search
results
 
 
District of
Columbia
Recorder of
Deeds
2016133198
12/21/2016
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Exhibit A in pages 57-59/149 of Novelis Deutschland GmbH search
results
 
 
District of
Columbia
Recorder of
Deeds
2017063522
06/09/2017
 
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Exhibit A in pages 61-62/149 of Novelis Deutschland GmbH search
results
Novelis
Deutschland
GmbH
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2013055813
05/14/2013
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights, other than the assets listed on Exhibit A attached hereto.
Collateral Exhibit A in pages 5-7/149 of
Novelis
Deutschland GmbH search
results
 
 
District of
Columbia
Recorder of
Deeds
2014092345
10/08/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2015023226
03/13/2015
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Exhibit A in pages 66-68/149 of Novelis Deutschland GmbH search
results



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
 
District of
Columbia
Recorder of
Deeds
2015126176
12/14/2015
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Exhibit A in pages 70-72/149 of Novelis Deutschland GmbH search
results
 
 
District of
Columbia
Recorder of
Deeds
2016086751
08/24/2016
UCC-3
Amendment
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights, other than the assets listed on Exhibit A attached hereto.
Exhibit A in pages 74-76/149 of Novelis Deutschland GmbH search
results
 
 
District of
Columbia
Recorder of
Deeds
2016133199
12/21/2016
UCC-3
Amendment
See Exhibit attached hereto, which is made a part hereof.
Exhibit A in pages 78-80/149 of Novelis Deutschland GmbH search
results
 
 
District of
Columbia
Recorder of
Deeds
2017063523
06/09/2017
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Exhibit A in pages 82-83/149 of Novelis Deutschland GmbH search
results
Novelis
Deutschland
GmbH
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2014092361
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2015023225
03/13/2015
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Exhibit A in pages 86-88/149 of Novelis Deutschland GmbH search
results
 
 
District of
Columbia
Recorder of
Deeds
2015126177
12/14/2015
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Exhibit A in pages 90-92/149 of Novelis Deutschland GmbH search
results
 
 
District of
Columbia
Recorder of
Deeds
2016086752
08/24/2016
UCC-3
Amendment
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights, other than the assets listed on Exhibit A attached hereto.
Exhibit A in pages 94-96/149 of Novelis Deutschland GmbH search
results



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
 
District of
Columbia
Recorder of
Deeds
2016133200
12/21/2016
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Exhibit A in pages 98100/149 of
Novelis
Deutschland GmbH search
results
 
 
District of
Columbia
Recorder of
Deeds
2017063521
06/09/2017
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Exhibit A in pages 102103/149 of
Novelis
Deutschland GmbH search
results
Novelis
Deutschland
GmbH
Barclays Bank PLC, as
Receivables Agent on behalf of the
Buyers
District of
Columbia
Recorder of
Deeds
2015022493
03/12/2015
UCC-1
For a description of the collateral covered by this financing statement, please
see Exhibit A attached hereto, which is incorporated herein by reference.
Collateral Exhibit A in pages 105106/149 of
Novelis
Deutschland GmbH search
results
 
 
District of
Columbia
Recorder of
Deeds
2016086667
08/24/2016
UCC-3
Amendment
For a description of the collateral covered by this financing statement, please
see Exhibit A attached hereto, which is incorporated herein by reference.
Collateral Exhibit A in pages 108110/149 of
Novelis
Deutschland GmbH search
results
Novelis
Deutschland
GmbH
Standard
Chartered Bank, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017006087
01/17/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights, other than the assets listed on Exhibit A attached hereto.
Collateral Exhibit A in pages 138140/149 of
Novelis
Deutschland GmbH search
results
 
 
District of Columbia
Recorder of
Deeds
2017063524
06/09/2017
UCC-1
See Exhibit A attached hereto which is made a part hereof.
Collateral Exhibit A in pages 142143/149 of
Novelis
Deutschland GmbH search
results



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis do Brasil Ltda.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2010114728
12/28/2010
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2013056606
05/15/2013
UCC-3
Assignment
 
Assigned to current Secured Party
 
 
District of
Columbia
Recorder of
Deeds
2014092082
10/07/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2015073111
07/20/2015
UCC-3
Continuation
 
 
 
 
District of
Columbia
Recorder of
Deeds
2018056205
06/05/2018
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Collateral Exhibit A in pages 16-17/44 of Novelis do Brasil Ltda. search results
Novelis do Brasil Ltda.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2013055822
05/14/2013
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2014092089
10/07/2014
UCC-3
Amendment
 
Debtor information update
 
 
District of
Columbia
Recorder of
Deeds
2017129560
11/22/2017
UCC-3
Continuation
 
 
 
 
District of
Columbia
Recorder of
Deeds
2018056204
06/05/2018
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Collateral Exhibit A in pages 16-17/44 of Novelis do Brasil Ltda. search results
Novelis do Brasil Ltda.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2014092370
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
 
District of
Columbia
Recorder of
Deeds
2018056203
06/05/2018
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Collateral Exhibit A in pages 26-27/44 of Novelis do Brasil Ltda. search results
Novelis do Brasil Ltda.
Standard
Chartered Bank, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017006077
01/17/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2018056207
06/05/2018
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Collateral Exhibit A in pages 34-35/44 of Novelis do Brasil Ltda. search results
Novelis do Brasil Ltda.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017101795
09/14/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2018056206
06/05/2018
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Collateral Exhibit A in pages 38-39/44 of Novelis do Brasil Ltda. search results
Novelis PAE SAS
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2013055827
05/14/2013
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2017129530
11/22/2017
UCC-3
Continuation
 
 
Novelis PAE SAS
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2014092375
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis PAE SAS
Standard
Chartered Bank, as
Collateral Agent
District of
Columbia
Recorder of
Deeds
2017006073
01/17/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis PAE SAS
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017101791
09/14/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis MEA Ltd.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2014092376
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2018003670
01/10/2018
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Debtor information update
Novelis MEA Ltd.
Standard
Chartered Bank, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017006072
01/17/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2018003667
01/10/2018
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Debtor information update
Novelis MEA Ltd.
Wells Fargo
Bank, National Association, as
Collateral
Agent
District of
Columbia
Recorder of
Deeds
2017101790
09/14/2017
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 
District of
Columbia
Recorder of
Deeds
2018003669
01/10/2018
UCC-3
Amendment
See Exhibit A attached hereto, which is made a part hereof.
Debtor information update



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Georgia 
Novelis Inc.
SG Equipment Finance USA Corp.
Georgia
Cooperative
Authority
(Barrow
County)
007-2017-051956
12/13/2017
UCC-1
Various equipment, software, end personal property (together with all repairs,
accessions, accessories, and replacements) leased to Lessee
pursuant to
Equipment
Schedule 25US to
Master Lease
300333, between the parties. Lessor intends that the collateral remain subject
to this filing whether the present location is different than that listed or
the collateral is subsequently moved to a different location. This filing is for
precautionary purposes in connection with en equipment leasing transaction and
is not to be construed as indicating that the transaction is other than a true
lease.
Equipment
Location: 3580
Lenox Road,
Atlanta, Georgia
30326
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2018-032691
07/17/2018
UCC-3
Assignment
(original file
# 007-2017-
051956)
 
Assignment to
Current Secured
Party
Novelis Inc.
Suntrust
Equipment Finance &
Leasing Corp.
Georgia
Cooperative
Authority (Barrow
County)
007-2012-023849
 
09/12/2012
UCC-1
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2012-031088
12/07/2012
UCC-3
Amendment
(original file
# 007-2012-
023849)
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2012-031276
12/11/2012
UCC-3
Assignment
(original file
# 007-2012-
023849)
 
 
Novelis Inc.
Suntrust
Equipment Finance &
Leasing Corp.
Georgia
Cooperative
Authority
(Barrow
County)
007-2013-030784
10/22/2013
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2014-015228
05/28/2014
UCC-3
Amendment
(original file
# 007-2013-
030784)
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2014-015342
05/29/2014
UCC-3
Assignment
(original file
# 007-2013-
030784)
 
 
Novelis Inc.
Suntrust
Equipment Finance &
Leasing Corp.
Georgia
Cooperative
Authority
(Barrow
County)
007-2014-002314
01/27/2014
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2014-023663
08/13/2014
UCC-3
Amendment
(original file
# 007-2014-
002314)
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2014-023688
08/13/2014
UCC-3
Assignment
(original file
# 007-2014-
002314)
 
 
Novelis Inc.
Suntrust
Equipment Finance &
Leasing Corp.
Georgia
Cooperative
Authority (Barrow
County)
007-2014-016571
06/09/2014
UCC-1
 
 
Novelis Inc.
Cisco Systems
Capital
Corporation
Georgia
Cooperative
Authority
(Barrow
County)
007-2014-019407
07/01/2014
UCC-1
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
Suntrust
Equipment Finance &
Leasing Corp.
Georgia
Cooperative
Authority
(Barrow
County)
007-2014-024326
08/19/2014
UCC-1
 
 
Novelis Inc.
Suntrust
Equipment Finance &
Leasing Corp.
Georgia
Cooperative
Authority
(Barrow
County)
007-2014-027057
09/16/2014
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2014-031970
11/05/2014
UCC-3
Amendment
(original file
# 007-2014-
027057)
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2014-032028
11/06/2014
UCC-3
Assignment
(original file
# 007-2014-
027057)
 
 
Novelis Inc.
Suntrust
Equipment Finance &
Leasing Corp.
Georgia
Cooperative
Authority
(Barrow
County)
007-2014-027166
09/16/2014
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2015-001641
01/22/2015
UCC-3
Amendment
(original file
# 007-2014-
027166)
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2015-001811
01/23/2015
UCC-3
Assignment
(original file
# 007-2014-
027166)
 
 
Novelis Inc.
Suntrust
Equipment Finance &
Leasing Corp.
Georgia
Cooperative
Authority
(Barrow
County)
007-2014-030901
10/23/2014
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2015-002630
02/03/2015
UCC-3
Amendment
(original file
# 007-2014-
030901)
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2015-002731
02/04/2015
UCC-3
Assignment
(original file
# 007-2014-
030901)
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
CSI Leasing, Inc.
Georgia
Cooperative
Authority
(Barrow
County)
007-2014-031539
10/31/2014
UCC-1
 
 
Novelis Inc.
Suntrust
Equipment Finance &
Leasing Corp.
Georgia
Cooperative
Authority
(Barrow
County)
007-2014-033072
11/19/2014
UCC-1
 
 
Novelis Inc.
SG Equipment Finance USA Corp.
Georgia
Cooperative
Authority
(Barrow
County)
007-2014-034609
12/10/2014
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2015-018721
06/15/2015
UCC-3
Amendment
(original file
# 007-2014-
034609)
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2015-018785
06/15/2015
UCC-3
Assignment
(original file
# 007-2014-
034609)
 
 
Novelis Inc.
CSI Leasing, Inc.
Georgia
Cooperative
Authority
(Barrow
County)
007-2014-034818
12/12/2014
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2015-008894
04/07/2015
UCC-3
Termination
(original file
# 007-2014-
034818)
 
 
Novelis Inc.
Suntrust
Equipment Finance &
Leasing Corp.
Georgia
Cooperative
Authority
(Barrow
County)
007-2015-002391
01/30/2015
UCC-1
 
 
Novelis Inc.
CSI Leasing, Inc.
Georgia
Cooperative
Authority
(Barrow
County)
007-2015-006253
03/13/2015
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2015-027270
08/20/2015
UCC-3
Amendment
(original file
# 007-2015-
006253)
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2015-027462
08/21/2015
UCC-3
Assignment
(original file
# 007-2015-
006253)
 
 
Novelis Inc.
SG Equipment Finance USA Corp.
Georgia
Cooperative
Authority
(Barrow
County)
007-2015-019584
06/19/2015
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2015-034053
10/19/2015
UCC-3
Amendment
(original file
# 007-2015-
019584
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2015-034114
10/19/2015
UCC-3
Assignment
(original file
# 007-2015-
019584
 
 
Novelis Inc.
SG Equipment Finance USA Corp.
Georgia
Cooperative
Authority
(Barrow
County)
007-2015-028617
08/31/2015
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2016-003451
02/05/2016
UCC-3
Amendment
(original file
# 007-2015-
028617)
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2016-003537
02/05/2016
UCC-3
Assignment
(original file
# 007-2015-
028617)
 
 
Novelis Inc.
SG Equipment Finance USA Corp.
Georgia
Cooperative
Authority
(Barrow
County)
007-2015-039836
12/15/2015
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2016-016709
05/09/2016
UCC-3
Amendment
(original file
# 007-2015-
039836)
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2016-016846
05/09/2016
UCC-3
Assignment
(original file
# 007-2015-
039836)
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
SG Equipment Finance USA Corp.
Georgia
Cooperative
Authority
(Barrow
County)
007-2016-007506
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2016-033595
09/01/2016
UCC-3
Amendment
(original file
# 007-2016-
007506)
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2016-033812
09/02/2016
UCC-3
Assignment
(original file
# 007-2016-
007506)
 
 
Novelis Inc.
CSI Leasing Canada Ltd.
Georgia
Cooperative
Authority
(Barrow
County)
007-2016-014525
04/25/2016
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2016-016891
05/09/2016
UCC-3
Amendment
(original file
# 007-2016-
014525)
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2017-017160
04/28/2017
UCC-3
Amendment
(original file
# 007-2016-
014525)
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2017-017291
04/28/2017
UCC-3
Amendment
(original file
# 007-2016-
014525)
 
 
Novelis Inc.
SG Equipment Finance USA Corp.
Georgia
Cooperative
Authority
(Barrow
County)
007-2016-023151
06/17/2016
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2016-026865
07/13/2016
UCC-3
Amendment
(original file
# 007-2016-
023151)
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2016-044085
11/28/2016
UCC-3
Amendment
(original file
# 007-2016-
023151)
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2016-044131
11/28/2016
UCC-3
Assignment
(original file
# 007-2016-
023151)
 
 
Novelis Inc.
SG Equipment Finance USA Corp.
Georgia
Cooperative
Authority
(Barrow
County)
007-2016-036549
09/23/2016
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2017-002141
01/19/2017
UCC-3
Amendment
(original file
# 007-2016-
036549)
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2017-002413
01/20/2017
UCC-3
Assignment
(original file
# 007-2016-
036549)
 
 
Novelis Inc.
CSI Leasing Canada Ltd.
Georgia
Cooperative
Authority
(Barrow
County)
007-2016-036558
09/23/2016
UCC-1
 
 
Novelis Inc.
SG Equipment Finance USA Corp.
Georgia
Cooperative
Authority
(Barrow
County)
007-2016-043470
11/18/2016
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2017-023139
06/05/2017
UCC-3
Amendment
(original file
# 007-2016-
043470)
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2017-023140
06/05/2017
UCC-3
Assignment
(original file
# 007-2016-
043470)
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
SG Equipment Finance USA Corp.
Georgia
Cooperative
Authority
(Barrow
County)
007-2017-008354
03/09/2017
UCC-1
See attached “Exhibit A” for a listing of equipment software and personal
property.
Amending to
specify collateral and serial numbers,
pursuant to
Equipment
Schedule No. 20 US to Master Lease No. 300333.
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2017-039345
09/13/2017
UCC-3
Amendment
(original file
# 007-2017-
008354)
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2017-046166
10/31/2017
UCC-3
Amendment
(original file
# 007-2017-
008354)
 
 
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2017-034501
08/11/2017
UCC-3
Assignment
(original file
# 007-2017-
008354)
See Exhibit A
Collateral
Change to
Current
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2017-046167
10/31/2017
UCC-3
Assignment
(original file
# 007-2017-
008354)
This is a full assignment of
Equipment
Schedule No. 20US to Master Lease No. 300333.
Full Assignment to Current Secured Party
Novelis Inc.
CSI Leasing Canada Ltd.
Georgia
Cooperative
Authority (Barrow County)
007-2017-011560
03/28/2017
UCC-1
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2018-018036
05/04/2018
UCC-3
Amendment
(original file
# 007-2017-
011560)
See below for a listing of equipment, software, and personal property. Amending
to
specify collateral and serial numbers,
pursuant to
Equipment
Schedule No. 2ICN to Master Lease No. 300333.
Equipment
Location-1
LAPPAN'S LANE,
Kingston, ON K7L
4Z5
2-DELLLATITUDE 5285
C15 DC 2.6GHZ,
Serial Nos. -
2RFF9H2,
DBV79112
2-DELLLATITUDE 5289
CI5 DC 2.6GHZ, Serial Nos.
BRD6FF12, JPSYDH2
4-DELLLATITUDE 7480
C15 DC 2.6GHZ,
Serial Nos. -
50P14H2,
FW2K4H2,
31i7F4I-12, J1YQ3H2
8-DELL-
LATITUDE E7470
C15 DC 2401-1Z, Serial Nos.
543YZF2,
G13YZF2,
JS8YZF2,
GCGYZF2,
JS8YZF2,
2CCXZF2,
CDGL3G2, 6GGL3G2
4-DELLOPTIPLEX 5040
C15 QC 32GHZ,
Serial Nos. -
19YBKH2,
19Y9KHZ 19Z710-
12, 19YBKH2
Collateral
Change to
Current



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
SG Equipment Finance USA Corp.
Georgia
Cooperative
Authority
(Barrow
County)
007-2017-023566
06/06/2017
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Coweta
County)
038-2017-018441
11/29/2017
UCC-3
Assignment
(original file
# 007-2017-
023566)
 
Full Assignment to Current Secured Party
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2017-050203
11/30/2017
UCC-3
Amendment
(original file
# 007-2017-
023566)
See attached Exhibit "A" for a listing of equipment software and personal
property.
Amending to
specify collateral and serial numbers,
pursuant to
Equipment
Schedule No. 22US to Master Lease No. 300333.
Collateral
Change to
Current





Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
SG Equipment Finance USA Corp.
Georgia
Cooperative
Authority
(Barrow
County)
007-2017-040600
09/21/2017
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, accessories, and replacements) leased to Lessee pursuant to
Equipment
Schedule 23US to
Master Lease
300333 between the parties. Lessor intends that the collateral remain subject to
this filing whether the present location is different than what listed or
the collateral is subsequently moved to a different location. This Filing is for
precautionary purposes in connection with an equipment leasing transaction and
is not to be construed as indicating that the transaction is other than a true
lease. Equipment
Location: 3560
Lenox Road,
Atlanta, Georgia
30326
 
 
 
Georgia
Cooperative
Authority (Barrow
County)
007-2018-005755
02/19/2018
UCC-3
Assignment
(original file
# 007-2017-
040600)
 
Full Assignment to Current Secured Party



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2018-005756
02/19/2018
UCC-3
Amendment
(original file
# 007-2017-
040600)
See attached Exhibit "A" for a listing of equipment software and personal
property.
Amending to
specify collateral and serial numbers,
pursuant to
Equipment
Schedule No. 22US to Master Lease No. 300333.
Collateral
Change to
Current
Novelis Inc.
C T
Corporation
System, as
Representative
Georgia
Cooperative
Authority
(Barrow
County)
007-2017-042541
10/04/2017
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, accessories, and replacements) leased to Lessee pursuant to
Equipment
Schedule 24CN to
Master Lease
300333 between the parties. Lessor intends that the collateral remain subject to
this filing whether the present location is different than what listed or
the collateral is subsequently moved to a different location. This filing is for
precautionary purposes in connection with an equipment leasing transaction and
is not to be construed as indicating that the transaction is other than a true
lease. Equipment
Location: 3560
Lenox Road,
Atlanta, Georgia
30326
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
C T
Corporation
System, as
Representative
Georgia
Cooperative
Authority
(Barrow
County)
007-2018-002517
01/22/2018
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, accessories, and replacements) leased to Lessee pursuant to
Equipment
Schedule 26US to
Master Lease
300333 between the parties. Lessor intends that the collateral remain subject to
this filing whether the present location is different than what listed or
the collateral is subsequently moved to a different location. This Filing is for
precautionary purposes in connection with an equipment leasing transaction and
is not to be construed as indicating that the transaction is other than a true
lease. Equipment Location: 180
Peachtree Street
NW, Atlanta,
Georgia 30303
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
C T
Corporation
System, as
Representative
Georgia
Cooperative
Authority
(Barrow
County)
007-2018-009462
03/15/2018
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, accessories, and replacements) leased to Lessee pursuant to
Equipment
Schedule 27US to
Master Lease
300333 between the parties. Lessor intends that the collateral remain subject to
this filing whether the present location is different than what listed or
the collateral is subsequently moved to a different location. This Filing is for
precautionary purposes in connection with an equipment leasing transaction and
is not to be construed as indicating that the transaction is other than a true
lease. Equipment Location: 180
Peachtree Street
NW, Atlanta,
Georgia 30303
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
CSI Leasing Canada Ltd.
Georgia
Cooperative
Authority
(Barrow
County)
007-2018-011202
03/23/2018
UCC-1
See Below for a
listing of equipment, software, and personal property. Amending to ADD
specific collateral end serial numbers,
pursuant to Equipment Schedule No.
28CN to Master Lease No 300333.
Equipment
Location - 1
LAPPANS LANE,
Kingston, ON K7L
4Z5
1-DELLLATITUDE 7390
CI5 QC 1.7GHZ,
Serial No. -
1.15KSN2
10-D1a.L-
LATITUDE 7480
CV DC 2.8GHZ,
Serial Nos. -
C8MZ3M2,
JHPO4M2,
FIFJO4M2,
HCJO4M2,
FHFZ3M2,
DXVO4M2,
DFJO4M2,
DI3J04M2,
CHJO4M2, CGFZ3M2
4-DELLLATITUDE 7490
CI ,5 QC 1.7GHZ,
Serial Nos. -
7RZLSN2,
DZBMSN2,
CHONSN2,
995MSN2
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
 
Georgia
Cooperative
Authority
(Barrow
County)
007-2019-002516
01/22/2019
UCC-3
Amendment
(original file
# 007-2018-
011202)
See Below for a
listing of equipment, software, and personal property. Amending to ADD
specific collateral end serial numbers,
pursuant to Equipment Schedule No.
28CN to Master Lease No 300333.
Equipment
Location - 1
LAPPANS LANE,
Kingston, ON K7L
4Z5
1-DELLLATITUDE 7390
CI5 QC 1.7GHZ,
Serial No. -
1.15KSN2
10-D1a.L-
LATITUDE 7480
CV DC 2.8GHZ,
Serial Nos. -
C8MZ3M2,
JHPO4M2,
FIFJO4M2,
HCJO4M2,
FHFZ3M2,
DXVO4M2,
DFJO4M2,
DI3J04M2,
CHJO4M2, CGFZ3M2
4-DELLLATITUDE 7490
CI ,5 QC 1.7GHZ,
Serial Nos. -
7RZLSN2,
DZBMSN2,
CHONSN2,
995MSN2
Collateral
Change to
Current



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
C T
Corporation
System, as
Representative
Georgia
Cooperative
Authority
(Barrow
County)
007-2018-012330
03/29/2018
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, accessories, and replacements) leased to Lessee pursuant to
Equipment
Schedule 29US to
Master Lease
300333 between the parties. Lessor intends that the collateral remain subject to
this filing whether the present location is different than what listed or
the collateral is subsequently moved to a different location. This Filing is for
precautionary purposes in connection with an equipment leasing transaction and
is not to be construed as indicating that the transaction is other than a true
lease. Equipment
Location: 3650
Lenox Road,
Atlanta, Georgia
30326
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
C T
Corporation
System, as
Representative
Georgia
Cooperative
Authority
(Barrow
County)
007-2018-029608
06/29/2018
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, accessories, and replacements) leased to Lessee pursuant to
Equipment
Schedule 30US to
Master Lease
300333 between the parties. Lessor intends that the collateral remain subject to
this filing whether the present location is different than what listed or
the collateral is subsequently moved to a different location. This Filing is for
precautionary purposes in connection with an equipment leasing transaction and
is not to be construed as indicating that the transaction is other than a true
lease. Equipment
Location: 3650
Lenox Road,
Atlanta, Georgia
30326
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
CSI Leasing Canada Ltd.
Georgia
Cooperative
Authority
(Barrow
County)
007-2018-041182
09/05/2018
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, accessories, and replacements) leased to Lessee pursuant to
Equipment
Schedule 31CN to
Master Lease
300333 between the parties. Lessor intends that the collateral remain subject to
this filing whether the present location is different than what listed or
the collateral is subsequently moved to a different location. This Filing is for
precautionary purposes in connection with an equipment leasing transaction and
is not to be construed as indicating that the transaction is other than a true
lease. Equipment Location: 1 Lappon’s Lane,
Kingston ,Ontario
K7L 4Z5
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
C T
Corporation
System, as
Representative
Georgia
Cooperative
Authority
(Barrow
County)
007-2018-042900
09/17/2018
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, accessories, and replacements) leased to Lessee pursuant to
Equipment
Schedule 32US to
Master Lease
300333 between the parties. Lessor intends that the collateral remain subject to
this filing whether the present location is different than what listed or
the collateral is subsequently moved to a different location. This Filing is for
precautionary purposes in connection with an equipment leasing transaction and
is not to be construed as indicating that the transaction is other than a true
lease. Equipment
Location: 3650
Lenox Road,
Atlanta, Georgia
30326
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
C T
Corporation
System, as
Representative
Georgia
Cooperative
Authority
(Barrow
County)
007-2018-053241
11/29/2018
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, accessories, and replacements) leased to Lessee pursuant to
Equipment
Schedule 33US to
Master Lease
300333 between the parties. Lessor intends that the collateral remain subject to
this filing whether the present location is different than what listed or
the collateral is subsequently moved to a different location. This Filing is for
precautionary purposes in connection with an equipment leasing transaction and
is not to be construed as indicating that the transaction is other than a true
lease. Equipment
Location: 3650
Lenox Road,
Atlanta, Georgia
30326
 
Novelis Inc.
Citicorp North America, Inc.
Georgia
Cooperative
Authority (Fulton
County)
060-2005-000870
01/19/2005
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Fulton
County)
060-2007-008480
07/13/2007
UCC-3
Termination
(original file
# 060-2005-
000870)
 
 
Novelis Inc.
LaSalle
Business
Credit, LLC
Georgia
Cooperative
Authority
(Fulton
County)
060-2007-008157
07/05/2007
UCC-1
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
 
 
Georgia
Cooperative
Authority
(Fulton
County)
060-2008-009569
09/22/2008
UCC-3
Amendment
(original file
# 060-2007-
008157)
 
 
 
 
Georgia
Cooperative
Authority
(Fulton
County)
060-2010-008087
09/10/2010
UCC-3
Amendment
(original file
# 060-2007-
008157)
 
 
 
 
Georgia
Cooperative
Authority
(Fulton
County)
060-2010-010957
12/20/2010
UCC-3
Termination
(original file
# 060-2007-
008157)
 
 
Novelis Inc.
UBS AG
Stamford
Branch
Georgia
Cooperative
Authority
(Fulton
County)
060-2007-008159
07/05/2007
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Fulton
County)
060-2010-008089
09/10/2010
UCC-3
Termination
(original file
# 060-2007-
008159)
 
 
 
 
Georgia
Cooperative
Authority
(Fulton
County)
060-2010-010956
12/20/2010
UCC-3
Termination
(original file
# 060-2007-
008159)
 
 
Novelis Inc.
Bank of
America,
N.A., as
Collateral
Agent
Georgia
Cooperative
Authority
(Fulton
County)
060-2010-008772
10/04/2010
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Fulton
County)
060-2010-010954
12/20/2010
UCC-3
Termination
(original file
# 060-2010-
008772)
 
 
Novelis Inc.
UBS AG,
Stamford
Branch, as
Collateral
Agent
Georgia
Cooperative
Authority
(Fulton
County)
060-2010-008773
10/04/2010
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Fulton
County)
060-2010-010955
12/20/2010
UCC-3
Termination
(original file
# 060-2010-
008773)
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
Bank of
America,
N.A., as
Collateral
Agent
Georgia
Cooperative
Authority
(Fulton
County)
060-2010-010959
12/20/2010
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Fulton
County)
060-2015-005107
06/10/2015
UCC-3
Amendment
(original file
# 060-2010-
010959)
 
 
 
 
Georgia
Cooperative
Authority
(Fulton
County)
060-2015-008937
10/07/2015
UCC-3
Continuation
(original file
# 060-2010-
010959)
 
 
 
 
Georgia
Cooperative
Authority
(Fulton
County)
060-2016-008401
10/06/2016
UCC-3
Amendment
(original file
# 060-2010-
010959)
 
 
 
 
Georgia
Cooperative
Authority
(Fulton
County)
060-2017-000458
01/19/2017
UCC-3
Termination
(original file
# 060-2010-
010959)
 
 
Novelis Inc.
Bank of
America,
N.A., as
Collateral
Agent
Georgia
Cooperative
Authority
(Fulton
County)
060-2010-010961
12/20/2010
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Fulton
County)
060-2013-004171
05/14/2013
UCC-3
Assignment
(original file
# 060-2010-
010961)
 
 
 
 
Georgia
Cooperative
Authority
(Fulton
County)
060-2015-006320
07/17/2015
UCC-3
Continuation
(original file
# 060-2010-
010961)
 
 
 
 
Georgia
Cooperative
Authority
(Fulton
County)
060-2016-008201
10/03/2016
UCC-3
Amendment
(original file
# 060-2010-
010961)
 
 
Novelis Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
Georgia
Cooperative
Authority
(Fulton
County)
060-2013-004168
05/14/2013
UCC-1
 
 



Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
Georgia
Cooperative
Authority
(Fulton
County)
060-2014-008710
10/07/2014
UCC-3
Amendment
(original file
# 060-2013-
004168)
 
 
Novelis Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
Georgia
Cooperative
Authority
(Fulton
County)
060-2016-008200
10/03/2016
UCC-3
Amendment
(original file
# 060-2013-
004168)
 
 
Novelis Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
Georgia
Cooperative
Authority
(Fulton
County)
060-2017-008789
11/22/2017
UCC-3
Continuation
(original file
# 060-2013-
004168)
 
 
Novelis Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
Georgia
Cooperative
Authority
(Fulton
County)
060-2014-008709
10/07/2014
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Fulton
County)
060-2016-008202
10/03/2016
UCC-3
Amendment
(original file
# 060-2014-
008709)
 
 
Novelis Inc.
Bank of
America,
N.A., as
Collateral
Agent
Georgia
Cooperative
Authority
(Fulton
County)
060-2015-004798
06/03/2015
UCC-1
 
 
 
 
Georgia
Cooperative
Authority
(Fulton
County)
060-2016-008400
10/06/2016
UCC-3
Amendment
(original file
# 060-2015-
004798)
 
 
 
 
Georgia
Cooperative
Authority
(Fulton
County)
060-2017-000461
01/19/2017
UCC-3
Termination
(original file
# 060-2015-
004798)
 
 
Novelis Inc.
Morgan
Stanley Senior Funding, Inc.,
as Collateral
Agent
Georgia
Cooperative
Authority
(Fulton
County)
060-2015-005166
06/11/2015
 
UCC-1
 
 
Novelis Inc.
Morgan
Stanley Senior Funding, Inc.,
as Collateral
Agent
Georgia
Cooperative
Authority
(Fulton
County)
060-2016-006398
08/02/2016
 
UCC-3
Termination
(original file
# 060-2015-
005166)
 
 
Debtor
Secured Party
Jurisdiction/ Office
File Number/ Date Filed
Type of
UCC
Description of Collateral
Disposition
Novelis Inc.
Standard Charter Bank, as Collateral
Agent
Georgia
Cooperative
Authority
(Fulton
County)
060-2017-000357
01/17/2017
UCC-1
 
 
Novelis Inc.
Wells Fargo
Bank, National Association, as
Collateral
Agent
Georgia
Cooperative
Authority
(Fulton
County)
060-2017-006813
 
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis
Corporation
Cisco Systems
Capital
Corporation
Georgia
Cooperative
Authority
(Barrow County)
007-2012-019002
07/24/2012
UCC-1
 
 
Novelis
Corporation
Applied
Industrial Technologies, Inc.
Georgia
Cooperative
Authority
(Fulton
County)
060-2014-009500
 
11/04/2014
UCC-1
 
 
Novelis
Corporation
Mitsubishi
International
Corporation
Georgia
Cooperative
Authority
(Coweta
County)
038-2016-018287
12/22/2016
UCC-1
 
 
Novelis
Corporation
Liquidx, Inc., as Platform
Collateral
Agent
Georgia
Cooperative
Authority
(Barrow
County)
007-2018-043997
09/24/2018
UCC-1
Assets described on Schedule A attached hereto and made a part hereof.
 

 
(b)
PPSA

No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments



No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
1
NOVELIS INC.
CSI LEASING CANADA LTD.
743313096
1641 1902 2161
2018/08/31
5
ACCOUNTS,
EQUIPMENT,
OTHER
Various goods, equipment, software, and personal property
(together with all repairs, accessions, accessories, and replacements) leased to
Lessee pursuant to Equipment Schedule
31CN to Master Lease
300333, between the Parties. Lessor intends that the collateral remain subject
to this filing whether the present location is different than that listed or the
collateral is subsequently moved to a different location. this filing is for
precautionary purposes in connection with an equipment leasing transaction and
is not to be construed as indicating that the transaction is other than a true
lease. equipment location 1 Lappon’s Lane, Kingston, Ontario
K7L 4Z5



No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
2
NOVELIS INC.
CSI LEASING CANADA LTD.
737427402
1804 1901 5711
2018/03/20
5
ACCOUNTS,
EQUIPMENT,
OTHER
Various goods, equipment, software, and personal property
(together with all repairs, accessions, accessories, and replacements) leased to
Lessee pursuant to Equipment Schedule
28CN to Master Lease
300333, between the Parties. Lessor intends that the collateral remain subject
to this filing whether the present location is different than that listed or the
collateral is subsequently moved to a different location. this filing is for
precautionary purposes in connection with an equipment leasing transaction and
is not to be construed as indicating that the transaction is other than a true
lease. equipment location 1 Lappon’s Lane, Kingston, Ontario
K7L 4Z5
3
NOVELIS INC.
 
NOVELIS FOIL
PRODUCTS
DE LAGE
LANDEN
FINANCIAL SERVICES
CANADA INC.
736418385
1440 1530 3781
2018/02/12
4
ACCOUNTS,
EQUIPMENT,
OTHER
All personal property of the Debtor financed by the Secured Party, wherever
situated,
consisting of 2017/RICO
/
RPTRSDD/R14841/C/W
attachments and accessories, together with all parts and accessories relating
thereto, all attachments, accessories and accessions thereto or thereon, all
replacements, substitutions, additions and improvements of all or any part of
the foregoing and all proceeds in any form derived therefrom.



No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
4
NOVELIS INC.
CSI LEASING CANADA LTD.
732527793
1727 1902 9620
2017/10/02
5
ACCOUNTS,
EQUIPMENT,
OTHER
Various equipment, software, peripherals, and personal property, together with
all attachments, accessories, accessions, repairs, replacements, substitutions,
additions and improvements thereto leased to lessee pursuant to Equipment
Schedule 24CN to Master Lease No. 300333, and all proceeds in any form derived
directly or indirectly from any dealing with the collateral or proceeds thereof,
including without limitation, money, cheques, deposits
in deposit-taking institutions, goods, accounts receivable, rents or other
payments arising from the lease of the collateral, chattel paper, instruments,
intangibles, documents of title, securities, and rights of insurance payments or
any other payments as indemnity or compensation for loss or damage to the
collateral or proceeds of the collateral.




No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
 
1044
NOVELIS INC. 474.08-CHISR01A - MS
 
W
 
1725 1901
4081
A Amendment
2018/08/15
 
 
Various equipment, software, peripherals, and personal property, together with
all attachments, accessories, accessions, repairs, replacements, substitutions,
additions and improvements thereto leased to lessee pursuant to Equipment
Schedule 24CN to Master Lease No. 300333, and all proceeds in any form derived
directly or indirectly from any dealing with the collateral or proceeds thereof,
including without limitation, money, cheques, deposits
in deposit-taking institutions, goods, accounts receivable, rents or other
payments arising from the lease of the collateral, chattel paper, instruments,
intangibles, documents of title, securities, and rights of insurance payments or
any other payments as indemnity or compensation for loss or damage to the
collateral or proceeds of the collateral. see below for a listing of equipment,
software, and personal property. amending to add specific collateral and serial
numbers, pursuant to Equipment Schedule No. 24CN to master lease no. 300333.
equipment location
1 Lappan’s Lane,
Kingston, ON K7L 4Z5
(4) Dell Precision 7510 CI7 QC 2.7Ghz, serial numbers 1129PH2, J329PH2, GS79PH2,
3P79PH2 (2) Dell
Latitude 5285 CI5 DC
2.6Ghz serial numbers
30VJNH2, DYQ13M2
(6) Dell Latitude 7480 CI7 DC 2.8Ghz serial numbers 3BX8NH2, JMQ1NH2, D7M7NH2,
D5M7NH2, 46M7NH2,
BLLRGH2 (6) Dell
OptiPlex 5050 CI3 DC



No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
5
NOVELIS INC.
 
NOVELIS FOIL
PRODUCTS
DE LAGE
LANDEN
FINANCIAL SERVICES
CANADA INC.
727185987
1439 1530 1463
2017/05/02
4
ACCOUNTS,
EQUIPMENT,
MOTOR
VEHICLE
INCLUDED,
OTHER
All personal property of the Debtor described herein by vehicle identification
number or serial number, as applicable, wherever situated, together with all
parts and accessories relating thereto, all attachments, accessories and
accessions thereto or thereon, all replacements, substitutions, additions and
improvements of all or any part of the foregoing and all proceeds in any form
derived therefrom.
 
NOVELIS INC.
 
 
1930 1531 0212
2018/01/19
1
 
 
 
NOVELIS INC.
 
 
1930 1531
0213
 
A Amendment
2018/01/19
 
 
Model year should have been 2017
 
2017 RICO / RPTRSDD
(VIN: R14841)

1044474.08-CHISR01A - MSW


No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
6
NOVELIS INC.
CSI LEASING CANADA LTD.
725960961
1637 1901 0525
2017/03/27
5
EQUIPMENT
Various equipment, software, peripherals, and personal property, together with
all attachments, accessories, accessions, repairs, replacements, substitutions,
additions and improvements thereto leased to Lessee pursuant to Equipment
Schedule 21CN to Master Lease No. 300333, and all proceeds in any form derived
directly or indirectly from any dealing with the collateral or proceeds thereof,
including without limitation, money, cheques, deposits
in deposit-taking institutions, goods, accounts receivable, rents or other
payments arising from the lease of the collateral, chattel paper, instruments,
intangibles, documents of title, securities, and rights of insurance payments or
any other payments as indemnity or compensation for loss or damage to the
collateral or proceeds of the collateral.

No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
 
1044
 
474.08-CHISR01A - MS
 
W
 
1517 1901
2372
 
A Amendment
2018/04/27
 
 
Various equipment, software, peripherals, and personal property, together with
all attachments, accessories, accessions, repairs, replacements, substitutions,
additions and improvements thereto leased to Lessee pursuant to Equipment
Schedule 21CN to Master Lease No. 300333, and all proceeds in any form derived
directly or indirectly from any dealing with the collateral or proceeds thereof,
including without limitation, money, cheques, deposits
in deposit-taking institutions, goods, accounts receivable, rents or other
payments arising from the lease of the collateral, chattel paper, instruments,
intangibles, documents of title, securities, and rights of insurance payments or
any other payments as indemnity or compensation for loss or damage to the
collateral or proceeds of the collateral. see below for a listing of equipment,
software, and personal property. amending to specify collateral and serial
numbers, pursuant to Equipment Schedule No. 21CN to Master Lease no. 300333.
equipment location-
1 Lappan’s Lane,
Kingston, ON K7L 4Z5
2-Dell-Latitude 5285 CI5
DC 2.6Ghz, serial nos. -
2RFF9H2, DBV79H2 2-
Dell-Latitude 5289 CI5 DC 2.6Ghz, serial nos.
BRD6FH2, JPSYDH2 4-
Dell-Latitude 7480 CI5
DC 2.6Ghz, serial nos. -
50P14H2, FW2K4H2,
3H7F4H2, J1YQ3H2 8Dell-Latitude e7470 CI5 DC 2.4Ghz, serial nos.
543YZF2, G13YZF2,
JS8YZF2, GCGYZF2,
JS8YZF2, 2CCXZF2,





No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
7
NOVELIS INC.
WELLS FARGO
EQUIPMENT
FINANCE
COMPANY
725541516
0959 5064 8499
2017/03/13
6
EQUIPMENT
All goods which are photocopiers, multifunction devices, printers, production
printers, fax machines, projectors, video conferencing, interactive whiteboards,
servers, and software manufactured, distributed, or sold by Ricoh Canada Inc.
the goods described herein together with all attachments, accessories,
accessions, replacements, substitutions, additions and improvements thereto, and
“all proceeds in any form derived directly or indirectly from any dealing with
the collateral or proceeds thereof, and without limitation, money, cheques,
deposits in deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from the lease of the collateral, chattel paper,
instruments, intangibles, documents of title, securities, and rights of
insurance payments or any other payments as indemnity or compensation for loss
or damage to the collateral or proceeds of the collateral. (Reference
No. 9895687-001) (FOR
INTERNAL USE ONLY) (as may be amended or updated from time to time)






No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
8
NOVELIS INC.
DE LAGE
LANDEN
FINANCIAL SERVICES
CANADA INC.
725537304
1935 1531 0131
2017/03/10
4
ACCOUNTS,
EQUIPMENT,
MOTOR
VEHICLE
INCLUDED,
OTHER
All personal property of the Debtor described herein by Vehicle Identification
Number or Serial Number, as applicable, and such other goods financed by the
secured party, wherever situated, consisting of (1) Cascade 2016 120D forklift
clamp s/n 2133794t1, together with all parts and accessories relating thereto,
all attachments, accessories and accessions thereto or thereon, all
replacements, substitutions, additions and improvements of all or any part of
the foregoing and all proceeds in any form derived therefrom.
 
NOVELIS INC.
 
 
1936 1531
1916
 
A Amendment
2017/03/14
 
ACCOUNTS,
EQUIPMENT,
INVENTORY,
MOTOR
VEHICLE
INCLUDED,
OTHER
Remove amount secured - field should have been blank.
9
NOVELIS INC.
STANDARD
CHARTERED
BANK
723865887
1432 1862 4824
2017/01/05
10
ACCOUNTS,
EQUIPMENT,
INVENTORY,
MOTOR
VEHICLE
INCLUDED, OTHER
 



No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
10
NOVELIS INC.
WELLS FARGO
EQUIPMENT
FINANCE
COMPANY
723280923
1600 5064 1218
2016/12/09
6
EQUIPMENT
The goods described herein together with all attachments, accessories,
accessions, replacements,
substitutions, additions and improvements thereto, and all proceeds in any form
derived directly or indirectly from any dealing with the collateral or proceeds
thereof, and without limitation, money, cheques, deposits in deposit-taking
institutions, goods, accounts receivable, rents or other payments arising from
the lease of the collateral, chattel paper, instruments, intangibles, documents
of title, securities, and rights of insurance payments or any other payments as
indemnity or compensation for loss or damage to the collateral or proceeds of
the
collateral. (Reference
No. 9895687-001) (FOR
INTERNAL USE ONLY) (as may be amended or updated from time to time)



No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
 
NOVELIS INC.
 
 
1447 5064
9453
 
A Amendment
2017/03/27
 
 
All goods which are photocopiers, multifunction devices, printers, production
printers, fax machines, projectors, video conferencing, interactive whiteboards,
servers, and software manufactured, distributed, or sold by
Ricoh Canada Inc. The goods described herein together with all attachments,
accessories, accessions, replacements, substitutions, additions and improvements
thereto, and all proceeds in any form derived directly or indirectly from any
dealing with the collateral or proceeds thereof, and without limitation, money,
cheques, deposits in deposit-taking institutions, goods, accounts receivable,
rents or other payments arising from the lease of the collateral, chattel paper,
instruments, intangibles, documents of title, securities, and rights of
insurance payments or any other payments as indemnity or compensation for loss
or damage to the collateral or proceeds of the collateral. (Reference
No. 9895687-001) (FOR
INTERNAL USE ONLY) (as may be amended or updated from time to time)



No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
11
NOVELIS INC.
CSI LEASING CANADA LTD.
720862371
1800 1901 8908
2016/09/22
5
EQUIPMENT
Various equipment, software, peripherals, and personal property, together with
all attachments, accessories, accessions, repairs, replacements, substitutions,
additions and improvements thereto leased to lessee pursuant to Equipment
Schedule 18CN to Master Lease No. 300333, and all proceeds in any form derived
directly or indirectly from any dealing with the collateral or proceeds thereof,
including without limitation, money, cheques, deposits
in deposit-taking institutions, goods, accounts receivable, rents or other
payments arising from the lease of the collateral, chattel paper, instruments,
intangibles, documents of title, securities, and rights of insurance payments or
any other payments as indemnity or compensation for loss or damage to the
collateral or proceeds of the collateral.




No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
 
1044
NOVELIS INC. 474.08-CHISR01A - MS
 
W
 
1639 1901
8392
 
A Amendment
2017/05/16
 
 
Amend General
Collateral: Various equipment, software, peripherals, and personal property,
together with all attachments, accessories, accessions, repairs, replacements,
substitutions, additions and improvements thereto leased to lessee pursuant to
Equipment Schedule 18CN to Master Lease No. 300333, and all proceeds in any form
derived directly or indirectly from any dealing with the collateral or proceeds
thereof, including without limitation, money, cheques, deposits
in deposit-taking institutions, goods, accounts receivable, rents or other
payments arising from the lease of the collateral, chattel paper, instruments,
intangibles, documents of title, securities, and rights of insurance payments or
any other payments as indemnity or compensation for loss or damage to the
collateral or proceeds of the collateral. see below for a listing of equipment,
software, and personal property. amending to specify collateral and serial
numbers, pursuant to Equipment Schedule No. 18CN to Master
Lease No. 300333. –
1 Lappan’s Lane, Kingston, ON K7L 4Z5 qty machine type/model description serial
number 1 Dell OptiPlex 5040 CI5
QC 3.2Ghz GDG5SD2 1 Dell OptiPlex 5040 CI5
QC 3.2Ghz GDG6SD2 1 Dell OptiPlex 5040 CI5
QC 3.2Ghz GDG4SD2 1
Dell Precision 7510 CI7
QC 2.7Ghz CFKCPF2 1
Dell Latitude E7270 CI5
DC 2.4Ghz 381XPF2 1
Dell OptiPlex 5040 CI5
QC 3.2Ghz FFD7ND2 1
Dell Latitude E7470 CI5





No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
12
NOVELIS INC.
CSI LEASING CANADA LTD.
715893165
1718 1901 7883
2016/04/21
5
EQUIPMENT
Various equipment, software, peripherals, and personal property, together with
all attachments, accessories, accessions, repairs, replacements, substitutions,
additions and improvements thereto leased to lessee pursuant to Equipment
Schedule 1 to Master Lease No. 300333, and all proceeds in any form derived
directly or indirectly from any dealing with the collateral or proceeds thereof,
including without limitation, money, cheques, deposits
in deposit-taking institutions, goods, accounts receivable, rents or other
payments arising from the lease of the collateral, chattel paper, instruments,
intangibles, documents of title, securities, and rights of insurance payments or
any other payments as indemnity or compensation for loss or damage to the
collateral or proceeds of the collateral.



No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
 
NOVELIS INC.
 
1801 1901
9775
 
A Amendment
2016/05/05
 
 
General Collateral Amended: Various equipment, software, peripherals, and
personal property, together with all attachments, accessories, accessions,
repairs, replacements,
substitutions, additions and improvements thereto leased to lessee pursuant to
Equipment Schedule 15CN to Master Lease No. 300333, and all proceeds in any form
derived directly or indirectly from any dealing with the collateral or proceeds
thereof, including without limitation, money, cheques, deposits
in deposit-taking institutions, goods, accounts receivable, rents or other
payments arising from the lease of the collateral, chattel paper, instruments,
intangibles, documents of title, securities, and rights of insurance payments or
any other payments as indemnity or compensation for loss or damage to the
collateral or proceeds of the collateral.




No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
 
1044
NOVELIS INC. 474.08-CHISR01A - MS
 
W
 
20170427
1925 1901
5117
 
A Amendment
2017/04/27
 
 
General Collateral Amended: Various equipment, software, peripherals, and
personal property, together with all attachments, accessories, accessions,
repairs, replacements,
substitutions, additions and improvements thereto leased to lessee pursuant to
Equipment Schedule 15CN to Master Lease No. 300333, and all proceeds in any form
derived directly or indirectly from any dealing with the collateral or proceeds
thereof, including without limitation, money, cheques, deposits
in deposit-taking institutions, goods, accounts receivable, rents or other
payments arising from the lease of the collateral, chattel paper, instruments,
intangibles, documents of title, securities, and rights of insurance payments or
any other payments as indemnity or compensation for loss or damage to the
collateral or proceeds of the collateral. See below for a listing of equipment,
software, and personal property. amending to specify collateral and serial
numbers, pursuant to equipment schedule no. 015cn to master lease no. 300333.
equipment location – 1 Lappan’s Lane, Kingston, ON K7L
4Z5 qty machine type/model description serial number 1 Dell Latitude E7270 CI5
DC
2.4Ghz J91XLC2 1 Dell
Latitude E7470 CI5 DC
2.4Ghz B06ZLC2 1 Dell
Latitude E7470 CI5 DC
2.4Ghz 3S5ZLC2 1 Dell
Latitude E7470 CI5 DC
2.4Ghz FCT0MC2 1 Dell
Precision 7510 CI7 QC
2.7Ghz 9XG2MC2 1 Dell
OptiPlex 5040 CI5 QC
3.2Ghz CYZCQD2 1





No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
13
NOVELIS INC.
CSI LEASING, INC.
699806862
1111 1902 9587
2014/09/15
5
EQUIPMENT
Various equipment, software, and personal property (together with all repairs,
accessions, accessories, and replacements) leased to Lessee pursuant to
SmartTrack Schedule
No. 5 to Master Lease 275857, between the parties. Lessor intends that the
collateral remain subject to this filing whether the present location is
different than that listed or the collateral is subsequently moved to a
different location. This filing is for precautionary purposes in connection with
an equipment leasing transaction and is not to be construed as indicating that
the transaction is other than a true lease. equipment location? 3560 Lenox Road
NE, Suite 200,
Atlanta, GA-30326
14
NOVELIS INC.
ACKLANDS-
GRAINGER INC.
698906664
1012 1462 4594
2014/08/14
5
EQUIPMENT
Acklands-Grainger dispensing equipment S/N SECM-0517 and
SECM-0565 and SECA0562



No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
15
NOVELIS INC.
CSI LEASING, INC.
696751704
1703 1901 9857
2014/06/03
5
EQUIPMENT
Various equipment, software, and personal property (together with all repairs,
accessions, accessories, and replacements) leased to Lessee pursuant to
Equipment Schedule
No. 4 to Master Lease 275857, between the parties. Lessor intends that the
collateral remain subject to this filing whether the present location is
different than that listed or the collateral is subsequently moved to a
different location. This filing is for precautionary purposes in connection with
an equipment leasing transaction and is not to be construed as indicating that
the transaction is other than a true lease. equipment location? 3560 Lenox Road
NE, Suite 200,
Atlanta, GA-30326



No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
16
NOVELIS INC.
CSI LEASING CANADA LTD.
693375939
1605 1902 7767
2014/01/24
1
EQUIPMENT
Various equipment, software, peripherals, and personal property, together with
all attachments, accessories, accessions, repairs, replacements, substitutions,
additions and improvements thereto leased to Lessee pursuant to Equipment
Schedule No. 3 to Master Lease No. 275857, and all proceeds in any form derived
directly or indirectly from any dealing with the collateral or proceeds thereof,
including without limitation, money, cheques, deposits
in deposit-taking institutions, goods, accounts receivable, rents or other
payments arising from the lease of the collateral, chattel paper, instruments,
intangibles, documents of title, securities, and rights of insurance payments or
any other payments as indemnity or compensation for loss or damage to the
collateral or proceeds of the collateral.
 
NOVELIS INC.
 
 
1230 1902
6209
 
B Renewal
2014/07/09
4
 
 



No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
17
NOVELIS INC.
Dell FINANCIAL
SERVICES
CANADA
LIMITED
680614245
1428 8077 5385
2012/08/10
5
EQUIPMENT, OTHER
All Dell and non Dell computer equipment and peripherals wherever located
heretofore or hereafter leased to debtor by secured party pursuant to a Master
Lease Agreement No. 5636320 together with all substitutions, additions,
accessions and replacements thereto and thereof now and hereafter installed in,
affixed to, or used in conjunction with such equipment and proceeds thereof
together with all rental or installment payments, insurance proceeds, other
proceeds and payments due or to become due and arising from or relating to such
equipment. proceeds all present and afteracquired personal property.
18
NOVELIS INC.
Dell FINANCIAL
SERVICES
CANADA
LIMITED
1638 8077 8513
2017/08/01
5
 
 
19
NOVELIS INC.
BANK OF
AMERICA, N.A.
666570429
0951 1590 3589
2010/12/15
7
ACCOUNTS,
EQUIPMENT,
INVENTORY,
MOTOR
VEHICLE
INCLUDED, OTHER
 
 
NOVELIS INC.
BANK OF
AMERICA, N.A.
(Assignor)
 
WELLS FARGO
BANK,
NATIONAL
ASSOCIATION
(Assignee)
 
0858 1862
5209
 
D Assignment
2013/05/13
 
 
 



No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
 
NOVELIS INC.
 
 
0902 1862
5216
 
B Renewal
2013/05/13
4
 
 
 
NOVELIS INC.
 
 
1702 1862
7327
 
A Amendment
2016/01/13
 
 
The Secured Party has released its security interest in all property (as such
term is defined in an Agreement of Purchase and Sale dated as of February 1,
2014, as amended effective March 23, 2015, and JANUARY 8, 2016
between Novelis Inc., as Vendor, and 2390540
Ontario Inc. (operating as
Jag Real Estate Property
Holdings), as assigned to
9229205 Canada Inc., as
Purchaser)
 
NOVELIS INC.
 
 
1640 9234
0319
 
A Amendment
2016/10/05
 
 
The Secured Party has released its Security Interest in 78,234,054 ordinary
shares in the capital of Aluminium company of Malaysia Berhad (Company No.
3859-U), a company duly incorporated in Malaysia.
 
NOVELIS INC.
 
 
1107 1862
3418
 
B Renewal
2017/08/31
5
 
 
20
NOVELIS CAST
HOUSE TECHNOLOGY
LTD.
BANK OF
AMERICA, N.A.
666570474
0953 1590 3593
2010/12/15
7
ACCOUNTS,
EQUIPMENT,
INVENTORY,
MOTOR
VEHICLE
INCLUDED,
OTHER
 



No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
 
NOVELIS CAST
HOUSE TECHNOLOGY
LTD.
BANK OF
AMERICA, N.A.
(Assignor)
 
WELLS FARGO
BANK,
NATIONAL
ASSOCIATION
(Assignee)
 
0858 1862
5208
 
D Assignment
2013/05/13
 
 
 
 
NOVELIS CAST
HOUSE TECHNOLOGY
LTD.
 
 
0902 1862
5215
 
B Renewal
2013/05/13
4
 
 
 
NOVELIS CAST
HOUSE TECHNOLOGY
LTD.
 
 
1626 1862
0885
 
A Amendment
2014/09/17
 
 
To add an additional address of the Debtor for Registration Number 2010/12/15
0953 1590 3593.
 
NOVELIS CAST
HOUSE TECHNOLOGY
LTD.
 
 
1231 1862
1641
 
A Amendment
2014/09/29
 
 
To remove the Debtor on
Page 01, Line 03 of
Registration Number 2010/12/15 0953 1590 3593.
 
NOVELIS CAST
HOUSE TECHNOLOGY
LTD.
 
NOVELIS INC.
 
 
20150511
1301 1862
7889
 
E Transfer
2015/05/11
 
 
 



No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
 
NOVELIS INC.
 
 
1702 1862
7329
 
A Amendment
2016/01/13
 
 
The Secured Party has released its Security Interest in all property (as such
term is defined in an Agreement of Purchase and Sale dated as of February 1,
2014, as amended effective march 23, 2015, and January 8, 2016 between Novelis
Inc., as Vendor, and 2390540 Ontario Inc. (operating as jag real estate property
holdings), as assigned to 9229205
Canada Inc., as
Purchaser)
 
NOVELIS INC.
 
 
1641 9234
0321
 
A Amendment
2016/10/05
 
 
The Secured Party has released its Security Interest in 78,234,054 ordinary
shares in the capital of Aluminium Company of Malaysia
Berhad (Company No. 3859-U), a company duly incorporated in Malaysia.
 
NOVELIS INC.
 
 
1526 1862
3500
 
B Renewal
2017/08/31
5
 
 



No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
21
NOVELIS INC.
GE VEHICLE
AND
EQUIPMENT
LEASING
666467676
1212 1254 3787
2010/12/09
10
ACCOUNTS,
EQUIPMENT,
INVENTORY,
MOTOR
VEHICLE
INCLUDED,
OTHER
All present and afteracquired motor vehicles, trailers and goods of whatever
make or description, now or hereafter leased by the Secured Party to Debtor,
together with all additions, replacement parts, accessions, attachments, and
improvements thereto, and all additions, replacement, parts, accessions,
attachments and improvements thereto, and all proceeds thereof, including money,
chattel paper, intangibles, goods, documents of title, securities,
substitutions, accounts receivable, rental and loan contracts, all personal
property returned, traded in or repossessed and all insurance proceeds and any
other form of proceeds thereof.
 
NOVELIS INC.
 
 
1429 1254
4159
 
A Amendment
2013/01/15
 
ACCOUNTS,
EQUIPMENT,
INVENTORY,
MOTOR
VEHICLE
INCLUDED,
OTHER
To add one vehicle
 
2013 Ford Fusion (VIN:
3FA6P0T98DR129289)
 
NOVELIS INC.
 
 
1026 1254
4164
 
A Amendment
2013/01/18
 
ACCOUNTS,
EQUIPMENT,
INVENTORY, MOTOR
VEHICLE
INCLUDED,
OTHER
To amend Collateral Classification for one vehicle 2013 Ford Fusion
VIN
3FA6P0T98DR129289
 
NOVELIS INC.
ELEMENT
FLEET
MANAGEMENT
INC.
 
1438 1530
4766
 
A Amendment
2013/10/17
 
 
Delete Secured Party -
GE Vehicle and
Equipment Leasing add
Secured Party - Element Fleet Management Inc.



No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
22
AV METALS
INC.
STANDARD
CHARTERED
BANK
723865914
1432 1862 4827
2017/01/05
10
Expires
05Jan 2027
ACCOUNTS,
EQUIPMENT,
INVENTORY,
MOTOR
VEHICLE
INCLUDED,
OTHER
 
23
AV METALS
INC.
BANK OF
AMERICA, N.A.
666570456
0952 1590 3591
2010/12/15
7
Expires
15Dec 2026
ACCOUNTS,
EQUIPMENT,
INVENTORY,
MOTOR
VEHICLE
INCLUDED,
OTHER
 
 
AV METALS
INC.
WELLS FARGO
BANK,
NATIONAL
ASSOCIATION
 
0856 1862
5205
 
D Assgnmt
2013/05/13
 
 
 
 
AV METALS
INC.
 
 
0859 1862
5211
 
B Renewal
2013/05/13
4
 
 
 
AV METALS
INC.
 
 
1109 1862
3419
 
B Renewal
2017/08/31
5
 
 
24
4260848 CANADA INC.
STANDARD
CHARTERED
BANK
723865896
1432 1862 4825
2017/01/05
10
Expires
05Jan 2027
ACCOUNTS,
EQUIPMENT,
INVENTORY,
MOTOR
VEHICLE
INCLUDED,
OTHER
 
25
4260848 CANADA INC.
BANK OF
AMERICA, N.A.
666570555
0956 1590 3599
2010/12/15
7
Expires
15Dec 2026
ACCOUNTS,
EQUIPMENT,
INVENTORY,
MOTOR
VEHICLE
INCLUDED,
OTHER
 



No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
 
4260848 CANADA INC.
WELLS FARGO
BANK,
NATIONAL
ASSOCIATION
 
0857 1862
5207
 
D Assgnmt
2013/05/13
 
 
 
 
4260848 CANADA INC.
 
 
0901 1862
5214
 
B Renewal
2013/05/13
4
 
 
 
4260848 CANADA INC.
 
 
1626 1862
0884
 
A Amndmnt
2014/09/17
 
 
To add an additional address of the Debtor for Registration Number 2010/12/15
0956 1590 3599.
 
4260848 CANADA INC.
 
 
1231 1862
1642
 
A Amndmnt
2014/09/29
 
 
To remove the Debtor on
Page 01, Line 03 of
Registration Number 2010/12/15 0956 1590 3599.
 
4260848 CANADA INC.
 
 
1109 1862
3420
 
B Renewal
2017/08/31
5
 
 
26
4260856 CANADA INC.
STANDARD
CHARTERED
BANK
723865905
1432 1862 4826
2017/01/05
10
Expires
05Jan 2027
ACCOUNTS,
EQUIPMENT,
INVENTORY, MOTOR
VEHICLE
INCLUDED, OTHER
 
27
4260856 CANADA INC.
BANK OF
AMERICA, N.A.
666570501
0954 1590 3595
2010/12/15
7
Expires
15Dec 2026
ACCOUNTS,
EQUIPMENT,
INVENTORY,
MOTOR
VEHICLE
INCLUDED, OTHER
 



No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
 
4260856 CANADA INC.
WELLS FARGO
BANK,
NATIONAL
ASSOCIATION
 
0855 1862
5204
 
D Assgnmt
2013/05/13
 
 
 
 
4260856 CANADA INC.
 
 
0900 1862
5213
 
B Renewal
2013/05/13
4
 
 
 
4260856 CANADA INC.
 
 
20140917
1626 1862
0883
 
A Amndmnt
2014/09/17
 
 
To add an additional address of the Debtor for Registration Number 2010/12/15
0954 1590 3595.
 
4260856 CANADA INC.
 
 
1231 1862
1639
 
A Amndmnt
2014/09/29
 
 
To remove the Debtor on
Page 01, Line 03 of
Registration Number 2010/12/15 0954 1590 3594.
 
4260856 CANADA INC.
 
 
1049 1862
8555
 
A Amndmnt
2015/05/21
 
 
To remove the additional address for the Debtor on
Page 01, Line 04 of
Registration Number 2010/12/15 0954 1590 3595.
 
4260856 CANADA INC.
 
 
1109 1862
3421
 
B Renewal
2017/08/31
5
 
 
28
8018227 CANADA INC.
STANDARD
CHARTERED
BANK
723865878
1432 1862 4823
2017/01/05
10
Expires
05Jan 2027
ACCOUNTS,
EQUIPMENT,
INVENTORY,
MOTOR
VEHICLE
INCLUDED, OTHER
 
No.
Debtor(s)
Secured Party(ies)
File No. and
Registration
No./
Date of
Registration
Registration (including Renewal
Periods
(years)
Collateral Classification
Comments
29
8018227 CANADA INC.
BANK OF
AMERICA, N.A.
674861472
1102 1529 2970
2011/12/06
5
Expires
06Dec 2032
ACCOUNTS,
EQUIPMENT,
INVENTORY,
MOTOR
VEHICLE
INCLUDED,
OTHER
All assets now owned or hereafter acquired by the Debtor or in which Debtor
otherwise has rights.
 
8018227 CANADA INC.
 
 
1451 1530
7959
 
A Amndmnt
2011/12/06
 
 
Delete the following General Collateral Description “all assets now owned or
hereafter acquired by the Debtor or in which Debtor otherwise has rights.”
 
8018227 CANADA INC.
WELLS FARGO
BANK,
NATIONAL
ASSOCIATION
 
0855 1862
5203
 
D Assgnmt
2013/05/13
 
 
 
 
8018227 CANADA INC.
 
 
0903 1862
5217
 
B Renewal
2013/05/13
11
 
 
 
8018227 CANADA INC.
 
 
1951 1531
4264
 
A Amndmnt
2014/09/17
 
 
To add an additional address of the Debtor on Registration Number 2011/12/06
1102 1529 2970.
 
8018227 CANADA INC.
 
 
1232 1862
1643
 
A Amndmnt
2014/09/29
 
 
To remove the Debtor on Page 01, Line 03 of registration number 2011/12/06 1102
1529 2970.
 
8018227 CANADA INC.
 
 
1109 1862
3422
 
B Renewal
2017/08/31
5
 
 

 
(c) Other:
“Notice of Contamination made on April 13, 2015 pursuant to Section 21.58 of the
Environment Quality Act (CQLR, c. Q-2) registered at the Land Registry Office
for the registration division of Chicoutimi on April 20, 2015 under the number
21 465 828 against a part of the property located at 2040 Fay Street, in the
City of Saguenay (Borough of Jonquière), Province of Québec, Canada G7S 2N4
(i.e. lot 3 418 146 of the Cadastre of Québec).”


Schedule 6.04(b)
 
Equity Investments
 
A.
EQUITY INVESTMENTS

Issuer 
Record Owner 
(Beneficial Owner, if different) 
Percentage Ownership 
Aluminum Norf GmbH
Novelis Deutschland GmbH
50%
Logan Aluminum Inc.
Novelis Corporation
40%
Deutsche Aluminium Verpackung Recycling GmbH
Novelis Deutschland GmbH
30%
France Aluminium Recyclage SA
Novelis Deutschland GmbH
20%
Ulsan Aluminum Ltd.
Novelis Korea Limited
50%
Novelis Switzerland SA
AluInfra Services SA
50%

 
 
B.
OTHER INVESTMENTS

 
A joint and several surety by Novelis Switzerland SA and its landlord, Listex,
of up to CHF $3,000,000 in connection with a loan to Listex used to finance its
purchase of the property leased by Novelis Switzerland SA.     


Schedule 9.01(b)
Cash Management
 
OWNER
TYPE OF ACCOUNT 
ACCOUNT JURISDICTION 
BANK OR INTERMEDIARY 
ACCOUNT NUMBER 
CONTROL
AGREEMENT/
NOTICE


Novelis Inc.
Disbursement
Canada
Citibank - Canada
[Bank Account
Information
Omitted]
DACA
Novelis Inc.
Disbursement
Canada
Citibank - Canada
[Bank Account
Information
Omitted]
DACA
Novelis Inc.
Disbursement
Canada
Citibank - Canada
[Bank Account
Information
Omitted]
DACA
Novelis Inc.
Lockbox 
Canada
BOFA-Toronto
[Bank Account
Information
Omitted]
DACA
Novelis Inc.
Deposit Account
Canada
BOFA-Toronto
[Bank Account
Information
Omitted]
DACA
AV Metals
Inc.
Deposit Account
Canada
Deutsche Bank NY
[Bank Account
Information
Omitted]
DACA
Novelis AG
Master Cash Pool Account
Germany
Deutsche Bank Hannover
[Bank Account
Information
Omitted]
Notice
Novelis AG
Purchaser Account
Germany
Deutsche Bank Hannover
[Bank Account
Information
Omitted]
Notice
Novelis
Deutschland
GmbH
Fees Account (not pooled)
Germany
Commerzbank Berlin
[Bank Account
Information
Omitted]
Notice
Novelis
Deutschland
GmbH
Time Deposit (not pooled)
Germany
Commerzbank Berlin
[Bank Account
Information
Omitted]
 
Novelis
Deutschland
GmbH
Security and
Reserve Account
(not pooled)
Germany
Commerzbank Berlin
[Bank Account
Information
Omitted]
 
Novelis
Deutschland
GmbH
Deposit Account (not pooled)
Germany
Commerzbank Berlin
[Bank Account
Information
Omitted]
 



OWNER
TYPE OF ACCOUNT 
ACCOUNT JURISDICTION 
BANK OR INTERMEDIARY 
ACCOUNT NUMBER 
CONTROL
AGREEMENT/
NOTICE


Novelis
Deutschland
GmbH
Current Account
Germany 
Deutsche Bank Hannover
[Bank Account
Information
Omitted]
Notice
Novelis
Deutschland
GmbH
Pensions (not pooled)
Germany 
Deutsche Bank Hannover
[Bank Account
Information
Omitted]
Notice
Novelis
Deutschland
GmbH
Pension
Germany 
Deutsche Bank Hannover
[Bank Account
Information
Omitted]
Notice
Novelis Inc.
EUR DDA
Germany
Deutsche Bank Hannover
[Bank Account
Information
Omitted]
Notice
Novelis
Sheet Ingot
GmbH
Current Account
Germany 
Deutsche Bank Hannover
[Bank Account
Information
Omitted]
Notice
Novelis AG
Master Cash Pool Account
Switzerland
Deutsche Bank Zurich
[Bank Account
Information
Omitted]
Notice
Novelis AG
Purchaser Account
Switzerland
Deutsche Bank Zurich
[Bank Account
Information
Omitted]
Notice
Novelis AG
Purchaser Account
Switzerland
Deutsche Bank Zurich
[Bank Account
Information
Omitted]
Notice
Novelis AG
Purchaser Account
Switzerland
Deutsche Bank Zurich
[Bank Account
Information
Omitted]
Notice
Novelis
Deutschland
GmbH
Current Account
Switzerland 
Deutsche Bank Zurich
[Bank Account
Information
Omitted]
Notice
Novelis
Switzerland
SA
Current Account
Switzerland
Deutsche Bank Zurich
[Bank Account
Information
Omitted]
Notice
Novelis
Switzerland
SA
Current Account
Switzerland
Deutsche Bank Zurich
[Bank Account
Information
Omitted]
Notice
Novelis AG
Master Cash Pool Account
U.K.
Deutsche Bank London
[Bank Account
Information
Omitted]
Notice



OWNER
TYPE OF ACCOUNT 
ACCOUNT JURISDICTION 
BANK OR INTERMEDIARY 
ACCOUNT NUMBER 
CONTROL
AGREEMENT/
NOTICE


Novelis AG
Master Cash Pool Account
U.K.
Deutsche Bank London
[Bank Account
Information
Omitted]
Notice
Novelis AG
Purchaser Account
U.K.
Deutsche Bank London
[Bank Account
Information
Omitted]
Notice
Novelis AG
Purchaser Account
U.K.
Deutsche Bank London
[Bank Account
Information
Omitted]
Notice
Novelis AG
Purchaser Account
U.K.
Deutsche Bank London
[Bank Account
Information
Omitted]
Notice
Novelis
Deutschland
GmbH
Current Account
U.K. 
Deutsche Bank London
[Bank Account
Information
Omitted]
Notice
Novelis
Deutschland
GmbH
Current Account
U.K. 
Deutsche Bank London
[Bank Account
Information
Omitted]
Notice
Novelis
Deutschland
GmbH
Account Payable (not pooled) 
Finland
Nordea Pamki Suomi Oyi
[Bank Account
Information
Omitted]
 
Novelis
Deutschland
GmbH
Account Payable
Netherlands
Deutsche Bank Amsterdam
[Bank Account
Information
Omitted]
 
Novelis
Europe
Holdings
Ltd
Current account
U.K.
Deutsche Bank London
[Bank Account
Information
Omitted]
Notice
Novelis
Europe
Holdings
Ltd
Current account
U.K.
Deutsche Bank London
[Bank Account
Information
Omitted]
Notice
Novelis
Europe
Holdings
Ltd
Current account
U.K.
Deutsche Bank London
[Bank Account
Information
Omitted]
Notice
Novelis
Sheet Ingot
GmbH
Current Account
U.K.
Deutsche Bank London
[Bank Account
Information
Omitted]
Notice
Novelis
Switzerland
SA
Current Account
 
U.K.
Deutsche Bank London
[Bank Account
Information
Omitted]
Notice



OWNER
TYPE OF ACCOUNT 
ACCOUNT JURISDICTION 
BANK OR INTERMEDIARY 
ACCOUNT NUMBER 
CONTROL
AGREEMENT/
NOTICE


Novelis
Switzerland
SA
Current Account
U.K.
Deutsche Bank London
[Bank Account
Information
Omitted]
Notice
Novelis U.K. Ltd
Current account
U.K.
Deutsche Bank London
[Bank Account
Information
Omitted]
Notice
Novelis U.K. Ltd
Current account
U.K.
Deutsche Bank London
[Bank Account
Information
Omitted]
Notice
Novelis U.K. Ltd
Current account
U.K.
Deutsche Bank London
[Bank Account
Information
Omitted]
Notice
Novelis U.K. Ltd.
Current account
U.K.
Deutsche Bank London
[Bank Account
Information
Omitted]
Notice
Novelis U.K. Ltd.
Current account
U.K.
Deutsche Bank London
[Bank Account
Information
Omitted]
Notice
Novelis
Corporation
Overdraft
USA
Citibank NY
[Bank Account
Information
Omitted]
DACA
Novelis
Corporation
Lockbox - Trade
USA
Bank of America
[Bank Account
Information
Omitted]
DACA
Novelis
Corporation
Lockbox – Misc.
USA
Bank of America
[Bank Account
Information
Omitted]
DACA
DIFCNoveli
s
Corporation
Cafeteria Deposit
USA
Compass Federal Credit Union
[Bank Account
Information
Omitted]
DACA
Novelis
Corporation
Concentration 
USA
Deutsche Bank
[Bank Account
Information
Omitted]
DACA
Novelis
Corporation
Investment Account
USA
JPMorgan - NY
[Bank Account
Information
Omitted]
SACA
Novelis Inc.
Concentration
USA
Deutsche Bank NY
[Bank Account
Information
Omitted]
DACA
OWNER
TYPE OF ACCOUNT 
ACCOUNT JURISDICTION 
BANK OR INTERMEDIARY 
ACCOUNT NUMBER 
CONTROL
AGREEMENT/
NOTICE


Novelis Inc.
Investment Account
USA
JPMorgan NY
[Bank Account
Information
Omitted]
SACA
Novelis Holdings Inc.
DDA
USA
Deutsche Bank
[Bank Account
Information
Omitted]
DACA
Novelis
Services
Limited
DDA
USA
Deutsche Bank
[Bank Account
Information
Omitted]
DACA
Novelis Inc.
Concentration
USA
Deutsche Bank
[Bank Account
Information
Omitted]
DACA
Novelis
Corp
Concentration
USA
Deutsche Bank
[Bank Account
Information
Omitted]
DACA
Novelis Corp
Concentration
USA
Deutsche Bank
[Bank Account
Information
Omitted]
DACA 
Novelis Corp
Concentration
USA
Deutsche Bank
[Bank Account
Information
Omitted]
DACA
Novelis Corp
Canco 3
USA
Deutsche Bank
[Bank Account
Information
Omitted]
DACA
Novelis Corp
Canco 1
USA
Deutsche Bank
[Bank Account
Information
Omitted]
DACA
Novelis Corp
Canco 2
USA
Deutsche Bank
[Bank Account
Information
Omitted]
DACA
Novelis
Global
Employment
Organization
, Inc.
Deposit Account
USA
Deutsche Bank
[Bank Account
Information
Omitted]
DACA

 
 


    EXHIBIT P-9
954478.05-CHISR02A - MSW